Case 2:20-cv-02470-WBS-JDP Document 9 Filed 12/29/20 Page 1 of 497




  EXHIBIT 232
                          Case 2:20-cv-02470-WBS-JDP Document 9 Filed 12/29/20 Page 2 of 497


Vaccines & Immunizations

Glossary

A
Acellular vaccine: Listen ! [MP3]
A vaccine containing partial cellular material as opposed to complete cells.


Acquired Immune Deﬁciency Syndrome (AIDS): A medical condition where the immune system cannot function
properly and protect the body from disease. As a result, the body cannot defend itself against infections (like
pneumonia). AIDS is caused by the Human Immunodeﬁciency Virus (HIV). This virus is spread through direct contact with
the blood and body ﬂuids of an infected individual. High risk activities include unprotected sexual intercourse and
intravenous drug use (sharing needles). There is no cure for AIDS, however, research eﬀorts are on-going to develop a
vaccine.

Active immunity: The production of antibodies against a speciﬁc disease by the immune system. Active immunity can
be acquired in two ways, either by contracting the disease or through vaccination. Active immunity is usually permanent,
meaning an individual is protected from the disease for the duration of their lives.


Acute: Listen ! [MP3]
A short-term, intense health eﬀect.

Adjuvant: Listen ! [MP3]
A substance (e.g. aluminum salt) that is added during production to increase the body’s immune response to a vaccine.


Adverse events: Undesirable experiences occurring after immunization that may or may not be related to the vaccine.

Advisory Committee on Immunization Practices (ACIP)     (ACIP):: A panel of 10 experts who make recommendations on the
use of vaccines in the United States. The panel is advised on current issues by representatives from the Centers for
Disease Control and Prevention, Food and Drug Administration, National Institutes of Health, American Academy of
Pediatrics, American Academy of Family Physicians, American Medical Association and others. The recommendations of
the ACIP guide immunization practice at the federal, state and local level.

Allergy: A condition in which the body has an exaggerated response to a substance (e.g. food or drug). Also known as
hypersensitivity.

Anaphylaxis: Listen ! [MP3]
An immediate and severe allergic reaction to a substance (e.g. food or drugs). Symptoms of anaphylaxis include breathing
diﬃculties, loss of consciousness and a drop in blood pressure. This condition can be fatal and requires immediate
medical attention.

Anthrax: Listen ! [MP3]
An acute infectious disease caused by the spore-forming bacterium Bacillus anthracis. Anthrax most commonly occurs in
hoofed mammals and can also infect humans.
                                                             1                                    Exhibit 232
                          Case 2:20-cv-02470-WBS-JDP Document 9 Filed 12/29/20 Page 3 of 497
Antibiotic: Listen ! [MP3]
A substance that ﬁghts bacteria.

Antibody: Listen ! [MP3]
A protein found in the blood that is produced in response to foreign substances (e.g. bacteria or viruses) invading the
body. Antibodies protect the body from disease by binding to these organisms and destroying them.

Antigens: Listen ! [MP3]
Foreign substances (e.g. bacteria or viruses) in the body that are capable of causing disease. The presence of antigens in
the body triggers an immune response, usually the production of antibodies.

Antitoxin: Listen ! [MP3]
Antibodies capable of destroying toxins generated by microorganisms including viruses and bacteria.

Antiviral: Literally “against-virus” — any medicine capable of destroying or weakening a virus.

Arthralgia: Listen ! [MP3]
Joint pain.

Arthritis: A medical condition characterized by inﬂammation of the joints which results in pain and diﬃculty moving.

Association: The degree to which the occurrence of two variables or events is linked. Association describes a situation
where the likelihood of one event occurring depends on the presence of another event or variable. However, an
association between two variables does not necessarily imply a cause and eﬀect relationship. The term association and
relationship are often used interchangeably. See causal and temporal association.

Asthma: A chronic medical condition where the bronchial tubes (in the lungs) become easily irritated. This leads to
constriction of the airways resulting in wheezing, coughing, diﬃculty breathing and production of thick mucus. The cause
of asthma is not yet known but environmental triggers, drugs, food allergies, exercise, infection and stress have all been
implicated.

Asymptomatic infection: Listen ! [MP3]
The presence of an infection without symptoms. Also known as inapparent or subclinical infection.

Attenuated vaccine: Listen ! [MP3]
A vaccine in which live virus is weakened (attenuated) through chemical or physical processes in order to produce an
immune response without causing the severe eﬀects of the disease. Attenuated vaccines currently licensed in the United
States include measles, mumps, rubella, varicella, rotavirus, yellow fever, smallpox, and some formulations of inﬂuenza,
shingles, and typhoid vaccines. Also known as a live vaccine.

Autism: A chronic developmental disorder usually diagnosed between 18 and 30 months of age. Symptoms include
problems with social interaction and communication as well as repetitive interests and activities. At this time, the cause of
autism is not known although many experts believe it to be a genetically based disorder that occurs before birth.


B
B cells: Small white blood cells that help the body defend itself against infection. These cells are produced in bone
marrow and develop into plasma cells which produce antibodies. Also known as B lymphocytes.

                                                             2                                       Exhibit 232
                           Case 2:20-cv-02470-WBS-JDP Document 9 Filed 12/29/20 Page 4 of 497
Bacteria: Tiny one-celled organisms present throughout the environment that require a microscope to be seen. While
not all bacteria are harmful, some cause disease. Examples of bacterial disease include diphtheria, pertussis, tetanus,
Haemophilus inﬂuenzae, and pneumococcal.

Bias: Flaws in the collection, analysis or interpretation of research data that lead to incorrect conclusions.

Biological plausibility: A causal association (or relationship between two factors) is consistent with existing medical
knowledge.

Bone marrow: Soft tissue located within bones that produce all blood cells, including the ones that ﬁght infection.

Booster shots: Additional doses of a vaccine needed periodically to “boost” the immune system. For example, the
tetanus and diphtheria (Td) vaccine which is recommended for adults every ten years.

Brachial neuritis: Listen ! [MP3]
Inﬂammation of nerves in the arm causing muscle weakness and pain.

Breakthrough infection: Development of a disease despite a person’s having responded to a vaccine.


C
Causal association: Listen ! [MP3]
The presence or absence of a variable (e.g. smoking) is responsible for an increase or decrease in another variable (e.g.
cancer). A change in exposure leads to a change in the outcome of interest.

Chickenpox
Chickenpox:: See Varicella.

Chronic health condition: A health related state that lasts for a long period of time (e.g. cancer, asthma).

Combination vaccine: Two or more vaccines administered in a single dose in order to reduce the number of shots
given. For example, the MMR (measles, mumps, rubella) vaccine.

Communicable: That which can be transmitted from one person or animal to another. Also known as infectious.

Crohn’s disease: Listen ! [MP3]
A chronic medical condition characterized by inﬂammation of the bowel. Symptoms include abdominal pain, diarrhea,
fever, loss of appetite and weight loss. The cause of Crohn’s disease is not yet known, but genetic, dietary and infectious
factors may play a part.


Community immunity: A situation in which a suﬃcient proportion of a population is immune to an infectious disease
(through vaccination and/or prior illness) to make its spread from person to person unlikely. Even individuals not
vaccinated (such as newborns and those with chronic illnesses) are oﬀered some protection because the disease has little
opportunity to spread within the community. Also known as herd immunity.

Conjugate vaccine: Listen ! [MP3]
The joining together of two compounds (usually a protein and polysaccharide) to increase a vaccine’s eﬀectiveness.




                                                              3                                        Exhibit 232
Conjunctivitis:: Listen ! Case
Conjunctivitis            [MP3] 2:20-cv-02470-WBS-JDP Document 9 Filed 12/29/20 Page 5 of 497
Inﬂammation of the mucous membranes surrounding the eye causing the area to become red and irritated. The
membranes may be irritated because of exposure to heat, cold or chemicals. This condition is also caused by viruses,
bacteria or allergies.

Contraindication: Listen ! [MP3]
A condition in a recipient which is likely to result in a life-threatening problem if a vaccine were given.

Convulsion: See Seizure.

Crib or Cot Death: See Sudden Infant Death Syndrome (SIDS).


D
Deltoid: Listen ! [MP3]
A muscle in the upper arm where shots are usually given.

Demyelinating disorders: Listen ! [MP3]
A medical condition where the myelin sheath is damaged. The myelin sheath surrounds nerves and is responsible for the
transmission of impulses to the brain. Damage to the myelin sheath results in muscle weakness, poor coordination and
possible paralysis. Examples of demyelinating disorders include Multiple Sclerosis (MS), optic neuritis, transverse neuritis
and Guillain-Barre Syndrome (GBS).

Diabetes: A chronic health condition where the body is unable to produce insulin and properly breakdown sugar
(glucose) in the blood. Symptoms include hunger, thirst, excessive urination, dehydration and weight loss. The treatment
of diabetes requires daily insulin injections, proper nutrition and regular exercise. Complications can include heart
disease, stroke, neuropathy, poor circulation leading to loss of limbs, hearing impairment, vision problems and death.

Diphtheria: Listen ! [MP3]
A bacterial disease marked by the formation of a false membrane, especially in the throat, which can cause death.

Disease: Sickness, illness or loss of health.


E
Eﬃcacy rate: Listen ! [MP3]
A measure used to describe how good a vaccine is at preventing disease.

Encephalitis: Listen ! [MP3]
Inﬂammation of the brain caused by a virus. Encephalitis can result in permanent brain damage or death.

Encephalopathy: Listen ! [MP3]
A general term describing brain dysfunction. Examples include encephalitis, meningitis, seizures and head trauma.

Epidemic: Listen ! [MP3]
The occurrence of disease within a speciﬁc geographical area or population that is in excess of what is normally expected.

Endemic: Listen ! [MP3]
The continual, low-level presence of disease in a community
                                                               4                                        Exhibit 232
                           Case 2:20-cv-02470-WBS-JDP Document 9 Filed 12/29/20 Page 6 of 497
Erythema Multiforme: Listen ! [MP3]
A medical condition characterized by inﬂammation of the skin or mucous membranes (including the mouth, throat and
eyes). Erthema Multiforme has been reported following infection. Symptoms persist anywhere from 2 days to 4 weeks
and include skin lesions, blisters, itching, fatigue, joint pain and fever.

Etiology: Listen ! [MP3]
The cause of.

Exposure: Contact with infectious agents (bacteria or viruses) in a manner that promotes transmission and increases the
likelihood of disease.


F
Febrile: Listen ! [MP3]
Relating to fever; feverish.


G
Guillain-Barre Syndrome (GBS): Listen ! [MP3]
A rare neurological disease characterized by loss of reﬂexes and temporary paralysis. Symptoms include weakness,
numbness, tingling and increased sensitivity that spreads over the body. Muscle paralysis starts in the feet and legs and
moves upwards to the arms and hands. Sometimes paralysis can result in the respiratory muscles causing breathing
diﬃculties. Symptoms usually appear over the course of one day and may continue to progress for 3 or 4 days up to 3 or
4 weeks. Recovery begins within 2-4 weeks after the progression stops. While most patients recover, approximately
15%-20% experience persistent symptoms. GBS is fatal in 5% of cases.


H
Haemophilus inﬂuenzae type b (Hib)   (Hib):: Listen ! [MP3]
A bacterial infection that may result in severe respiratory infections, including pneumonia, and other diseases such as
meningitis.

Hepatitis A
          A:: A minor viral disease, that usually does not persist in the blood; transmitted through ingestion of
contaminated food or water.

Hepatitis BB:: A viral disease transmitted by infected blood or blood products, or through unprotected sex with someone
who is infected.

Hepatitis C
          C:: is a liver disease caused by the Hepatitis C virus (HCV), which is found in the blood of persons who have the
disease. HCV is spread by contact with the blood of an infected person.

Hepatitis DD:: is a defective virus that needs the hepatitis B virus to exist. Hepatitis D virus (HDV) is found in the blood of
persons infected with the virus.

Hepatitis EE:: is a virus (HEV) transmitted in much the same way as hepatitis A virus. Hepatitis E, however, does not often
occur in the United States.

Herd immunity: See Community immunity.
                                                               5                                         Exhibit 232
                          Case 2:20-cv-02470-WBS-JDP Document 9 Filed 12/29/20 Page 7 of 497
Herpes Zoster
         Zoster:: A disease characterized by painful skin lesions that occur mainly on the trunk (back and stomach) of the
body but which can also develop on the face and in the mouth. Complications include headache, vomiting, fever and
meningitis. Recovery may take up to 5 weeks. Herpes Zoster is caused by the same virus that is responsible for
chickenpox. Most people are exposed to this virus during childhood. After the primary infection (chickenpox), the virus
becomes dormant, or inactivated. In some people the virus reactivates years, or even decades, later and causes herpes
zoster. Also known as the shingles.

Hives: The eruption of red marks on the skin that are usually accompanied by itching. This condition can be caused by an
allergy (e.g. to food or drugs), stress, infection or physical agents (e.g. heat or cold). Also known as uticaria.

Hypersensitivity: Listen ! [MP3]
A condition in which the body has an exaggerated response to a substance (e.g. food or drug). Also known as an allergy.

Hyposensitivity: Listen ! [MP3]
A condition in which the body has a weakened or delayed reaction to a substance.


I
Immune globulin: Listen ! [MP3]
A protein found in the blood that ﬁghts infection. Also known as gamma globulin.

Immune system: The complex system in the body responsible for ﬁghting disease. Its primary function is to identify
foreign substances in the body (bacteria, viruses, fungi or parasites) and develop a defense against them. This defense is
known as the immune response. It involves production of protein molecules called antibodies to eliminate foreign
organisms that invade the body.

Immunity: Protection against a disease. There are two types of immunity, passive and active. Immunity is indicated by
the presence of antibodies in the blood and can usually be determined with a laboratory test. See active and passive
immunity.

Immunization: Listen ! [MP3]
The process by which a person or animal becomes protected against a disease. This term is often used interchangeably
with vaccination or inoculation.

Immunosupression: Listen ! [MP3]
When the immune system is unable to protect the body from disease. This condition can be caused by disease (like HIV
infection or cancer) or by certain drugs (like those used in chemotherapy). Individuals whose immune systems are
compromised should not receive live, attenuated vaccines.

Inactivated vaccine: Listen ! [MP3]
A vaccine made from viruses and bacteria that have been killed through physical or chemical processes. These killed
organisms cannot cause disease.

Inapparent infection: The presence of infection without symptoms. Also known as subclinical or asymptomatic
infection.

Incidence: The number of new disease cases reported in a population over a certain period of time.

Incubation period: The time from contact with infectious agents (bacteria or viruses) to onset of disease.
                                                            6                                       Exhibit 232
                          Case 2:20-cv-02470-WBS-JDP Document 9 Filed 12/29/20 Page 8 of 497
Infectious: Capable of spreading disease. Also known as communicable.

Infectious agents: Organisms capable of spreading disease (e.g. bacteria or viruses).

Inﬂammation: Redness, swelling, heat and pain resulting from injury to tissue (parts of the body underneath the skin).
Also known as swelling.

Inﬂammatory Bowel Disease (IBD): A general term for any disease characterized by inﬂammation of the bowel.
Examples include colitis and Crohn’s disease. Symptoms include abdominal pain, diarrhea, fever, loss of appetite and
weight loss.

Inﬂuenza
Inﬂuenza:: A highly contagious viral infection characterized by sudden onset of fever, severe aches and pains, and
inﬂammation of the mucous membrane.

Intussusception: Listen ! [MP3]
A type of bowel blockage that happens when one portion of the bowel slides into the next, much like the pieces of a
telescope; it is treated in a hospital and may require surgery.

Investigational vaccine: A vaccine that has been approved by the Food and Drug Administration (FDA) for use in clinical
trials on humans. However, investigational vaccines are still in the testing and evaluation phase and are not licensed for
use in the general public.


J
Jaundice: Listen ! [MP3]
Yellowing of the skin and eyes. This condition is often a symptom of hepatitis infection.


L
Lesion: Listen ! [MP3]
An abnormal change in the structure of an organ, due to injury or disease.

Live vaccine: A vaccine in which live virus is weakened (attenuated) through chemical or physical processes in order to
produce an immune response without causing the severe eﬀects of the disease. Live vaccines currently licensed in the
United States include measles, mumps, rubella, varicella, rotavirus, yellow fever, smallpox, and some formulations of
inﬂuenza, shingles, and typhoid vaccines. Also known as an attenuated vaccine.

Lupus: A disease characterized by inﬂammation of the connective tissue (which supports and connects all parts of the
body). Chronic swelling of the connective tissue causes damage to the skin, joints, kidneys, nervous system and mucous
membranes. The disease begins with fever, joint pain and fatigue. Additional symptoms continue to develop over the
years including nausea, fatigue, weight loss, arthritis, headaches and epilepsy. Problems with heart, lung and kidney
function may also result. This condition is diagnosed most frequently in young women but also occurs in children.

Lymphocytes: Listen ! [MP3]
Small white blood cells that help the body defend itself against infection. These cells are produced in bone marrow and
develop into plasma cells which produce antibodies. Also known as B cells.


M
                                                             7                                     Exhibit 232
                          Case 2:20-cv-02470-WBS-JDP Document 9 Filed 12/29/20 Page 9 of 497
Macrophage: Listen ! [MP3]
A large cell that helps the body defend itself against disease by surrounding and destroying foreign organisms (viruses or
bacteria).

Macular: Listen ! [MP3]
Skin lesions, normally red-colored.

Measles
Measles:: A contagious viral disease marked by the eruption of red circular spots on the skin.

Memory Cell: A group of cells that help the body defend itself against disease by remembering prior exposure to
speciﬁc organisms (e.g. viruses or bacteria). Therefore these cells are able to respond quickly when these organisms
repeatedly threaten the body.

Meningitis
Meningitis:: Listen ! [MP3]
Inﬂammation of the brain and spinal cord that can result in permanent brain damage and death.

Meningoencephalitis: Listen ! [MP3]
[“men in joe en sef uh LIGHT iss”] — inﬂammation of the brain and meninges (membranes) that involves the encephalon
(area inside the skull) and spinal column.

Microbes: Listen ! [MP3]
Tiny organisms (including viruses and bacteria) that can only be seen with a microscope.

Mucosal membranes: Listen ! [MP3]
The soft, wet tissue that lines body openings speciﬁcally the mouth, nose, rectum and vagina.

Multiple Sclerosis: Listen ! [MP3]
Multiple sclerosis (MS) is a disease of the central nervous system characterized by the destruction of the myelin sheath
surrounding neurons, resulting in the formation of “plaques.” MS is a progressive and usually ﬂuctuating disease with
exacerbations (patients feeling worse) and remissions (patients feeling better) over many decades. Eventually, in most
patients, remissions do not reach baseline levels and permanent disability and sometimes death occurs. The cause of MS
is unknown. The most widely held hypothesis is that MS occurs in patients with a genetic susceptibility and that some
environmental factors “trigger” exacerbations. MS is 3 times more common in women than men, with diagnosis usually
made as young adults. Also see demyelinating disorders.

Mumps
Mumps:: Acute contagious viral illness marked by swelling, especially of the parotid glands.


N
Neuritis: Listen ! [MP3]
Inﬂammation of the nerves.

Neuropathy: Listen ! [MP3]
A general term for any dysfunction in the peripheral nervous system. Symptoms include pain, muscle weakness,
numbness, loss of coordination and paralysis. This condition may result in permanent disability.


O
                                                            8                                      Exhibit 232
                          Case 2:20-cv-02470-WBS-JDP Document 9 Filed 12/29/20 Page 10 of 497
Optic neuritis: Listen ! [MP3]
A medical condition where vision deteriorates rapidly over hours or days. One or both eyes may be aﬀected. This
condition results for the demyelination of optic nerves. In most cases, the cause of optic neuritis is unknown. Patients
may regain their vision or be left with permanent impairment. Also see demyelinating disorders.

Orchitis: Listen ! [MP3]
A complication of mumps infection occurring in males (who are beyond puberty). Symptoms begin 7-10 days after onset
of mumps and include inﬂammation of the testicles, headache, nausea, vomiting, pain and fever. Most patients recover
but in rare cases sterility occurs.

Otitis Media
        Media:: Listen ! [MP3]
A viral or bacterial infection that leads to inﬂammation of the middle ear. This condition usually occurs along with an
upper respiratory infection. Symptoms include earache, high fever, nausea, vomiting and diarrhea. In addition, hearing
loss, facial paralysis and meningitis may result.

Outbreak: Sudden appearance of a disease in a speciﬁc geographic area (e.g. neighborhood or community) or
population (e.g., adolescents).


P
Pandemic: An epidemic occurring over a very large geographic area.

Papular: Listen ! [MP3]
Marked by small red-colored elevation of the skin.

Passive immunity: Protection against disease through antibodies produced by another human being or animal. Passive
immunity is eﬀective, but protection is generally limited and diminishes over time (usually a few weeks or months). For
example, maternal antibodies are passed to the infant prior to birth. These antibodies temporarily protect the baby for
the ﬁrst 4-6 months of life.

Pathogens: Organisms (e.g. bacteria, viruses, parasites and fungi) that cause disease in human beings.

Pertussis
Pertussis:: Listen ! [MP3]
(whooping cough) Bacterial infectious disease marked by a convulsive spasmodic cough, sometimes followed by a
crowing intake of breath.

Petechiae: Listen ! [MP3]
[“pe TEEK ee ay”] — a tiny reddish or purplish spot on the skin or mucous membrane, commonly part of infectious
diseases such as typhoid fever.

Placebo: A substance or treatment that has no eﬀect on human beings.

Pneumonia: Listen ! [MP3]
Inﬂammation of the lungs characterized by fever, chills, muscle stiﬀness, chest pain, cough, shortness of breath, rapid
heart rate and diﬃculty breathing.

Poliomyelitis
Poliomyelitis:: Listen ! [MP3]
(polio) An acute infectious viral disease characterized by fever, paralysis, and atrophy of skeletal muscles.

                                                              9                                       Exhibit 232
                          Case 2:20-cv-02470-WBS-JDP Document 9 Filed 12/29/20 Page 11 of 497
Polysaccharide vaccines: Listen ! [MP3]
Vaccines that are composed of long chains of sugar molecules that resemble the surface of certain types of bacteria.
Polysaccharide vaccines are available for pneumococcal disease, meningococcal disease and Haemophilus Inﬂuenzae
type b.

Potency: A measure of strength.

Precaution: A condition in a recipient which may result in a life-threatening problem if the vaccine is given, or a
condition which could compromise the ability of the vaccine to produce immunity.

Prevalence: The number of disease cases (new and existing) within a population over a given time period.

Prodromal: Listen ! [MP3]
An early symptom indicating the onset of an attack or a disease.


Q
Quarantine: The isolation of a person or animal who has a disease (or is suspected of having a disease) in order to
prevent further spread of the disease.


R
Recombinant: Listen ! [MP3]
Of or resulting from new combinations of genetic material or cells; the genetic material produced when segments of DNA
from diﬀerent sources are joined to produce recombinant DNA.

Reye Syndrome: Listen ! [MP3]
Encephalopathy (general brain disorder) in children following an acute illness such as inﬂuenza or chickenpox. Symptoms
include vomiting, agitation and lethargy. This condition may result in coma or death.

Residual Seizure Disorder (RSD): See seizures.

Risk: The likelihood that an individual will experience a certain event.

Rotavirus
Rotavirus:: Listen ! [MP3]
A group of viruses that cause diarrhea in children.

Rubella: (German measles) Viral infection that is milder than normal measles but as damaging to the fetus when it
occurs early in pregnancy.

Rubeola
Rubeola:: Listen ! [MP3]
See Measles.


S
Seroconversion: Listen ! [MP3]
Development of antibodies in the blood of an individual who previously did not have detectable antibodies.

                                                             10                                      Exhibit 232
                         Case 2:20-cv-02470-WBS-JDP Document 9 Filed 12/29/20 Page 12 of 497
Serology: Listen ! [MP3]
Measurement of antibodies, and other immunological properties, in the blood serum.

Serosurvey: Listen ! [MP3]
Study measuring a person’s risk of developing a particular disease.

Seizure: The sudden onset of a jerking or staring spell. Many seizures following a vaccination are caused by fever.
Seizures are also known as convulsions.

Severe Combined immune Deﬁciency (SCID): Included in a group of rare, life-threatening disorders caused by at least
15 diﬀerent single gene defects that result in profound deﬁciencies in T- and B- lymphocyte function.

Shingles
Shingles:: See herpes zoster.

Side Eﬀect: Undesirable reaction resulting from immunization.

Smallpox
Smallpox:: An acute, highly infectious, often fatal disease caused by a poxvirus and characterized by high fever and aches
with subsequent widespread eruption of pimples that blister, produce pus, and form pockmarks. Also called variola.

Strain: A speciﬁc version of an organism. Many diseases, including HIV/AIDS and hepatitis, have multiple strains.

Subclinical infection: The presence of infection without symptoms. Also known as inapparent or asymptomatic
infection.

Sudden Infant Death Syndrome (SIDS): The sudden and unexpected death of a healthy infant under 1 year of age. A
diagnosis of SIDS is made when an autopsy cannot determine another cause of death. The cause of SIDS is unknown.
Also known as “crib” or “cot” death.

Susceptible: Unprotected against disease.


T
Temporal association: Two or more events that occur around the same time but may be unrelated, chance
occurrences.

Teratogenic: Listen ! [MP3]
Of, relating to, or causing developmental malformations.

Tetanus: Listen ! [MP3]
Toxin-producing bacterial disease marked by painful muscle spasms.

Thimerosal: Listen ! [MP3]
Thimerosal is a mercury-containing preservative used in some vaccines and other products since the 1930’s. There is no
convincing evidence of harm caused by the low concentrations of thimerosal in vaccines, except for minor reactions like
redness and swelling at the injection site. However, in July 1999, the Public Health Service agencies, the American
Academy of Pediatrics, and vaccine manufacturers agreed that thimerosal should be reduced or eliminated in vaccines as
a precautionary measure. Today, all routinely recommended childhood vaccines manufactured for the U.S. market
contain either no thimerosal or only trace amounts with the exception of some ﬂu vaccines. There are thimerosal-free
inﬂuenza vaccines available.
                                                           11                                      Exhibit 232
                          Case 2:20-cv-02470-WBS-JDP Document 9 Filed 12/29/20 Page 13 of 497
          Fever:: Typhoid fever is a life-threatening illness caused by the bacterium Salmonella Typhi. Persons with
Typhoid Fever
typhoid fever carry the bacteria in their bloodstream and intestinal tract.

Titer: Listen ! [MP3]
The detection of antibodies in blood through a laboratory test.

Transverse Myelitis: Listen ! [MP3]
The sudden onset of spinal cord disease. Symptoms include general back pain followed by weakness in the feet and legs
that moves upward. There is no cure and many patients are left with permanent disabilities or paralysis. Transverse
Myelitis is a demyelinating disorder that may be associated with Multiple Sclerosis (MS). Also see demyelinating disorders.


U
Urticaria: Listen ! [MP3]
The eruption of red marks on the skin that are usually accompanied by itching. This condition can be caused by an allergy
(e.g. to food or drugs), stress, infection or physical agents (e.g. heat or cold). Also known as hives.


V
Vaccination: Listen ! [MP3]
Injection of a killed or weakened infectious organism in order to prevent the disease.

Vaccinia: Listen ! [MP3]
A virus related to the smallpox and cowpox viruses, which is used in smallpox vaccine.

Vaccine: Listen ! [MP3]
A product that produces immunity therefore protecting the body from the disease. Vaccines are administered through
needle injections, by mouth and by aerosol.

Vaccine Adverse Event Reporting System (VAERS): A database managed by the Centers for Disease Control and
Prevention and the Food and Drug Administration. VAERS provides a mechanism for the collection and analysis of
adverse events associated with vaccines currently licensed in the United States. Reports to VAERS " can be made by the
vaccine manufacturer, recipient, their parent/guardian or health care provider. For more information on VAERS call (800)
822-7967.

Vaccine Safety Datalink Project (VSD): In order to increase knowledge about vaccine adverse events, the Centers for
Disease Control and Prevention have formed partnerships with eight large Health Management Organizations (HMOs) to
continually evaluate vaccine safety. The project contains data on more than 6 million people. Medical records are
monitored for potential adverse events following immunization. The VSD project allows for planned vaccine safety studies
as well as timely investigations of hypothesis.

Varicella
Varicella:: Listen ! [MP3]
(Chickenpox) — An acute contagious disease characterized by papular and vesicular lesions.

Variola: Listen ! [MP3]
See smallpox.

Vesicular: Listen ! [MP3]
Characterized by small elevations of the skin containing ﬂuid (blisters).
                                                             12                                     Exhibit 232
                         Case 2:20-cv-02470-WBS-JDP Document 9 Filed 12/29/20 Page 14 of 497
Viremia: Listen ! [MP3]
The presence of a virus in the blood.

Virulence: Listen ! [MP3]
The relative capacity of a pathogen to overcome body defenses.

Virus: A tiny organism that multiplies within cells and causes disease such as chickenpox, measles, mumps, rubella,
pertussis and hepatitis. Viruses are not aﬀected by antibiotics, the drugs used to kill bacteria.


W
Waning Immunity: The loss of protective antibodies over time.

Whooping Cough
         Cough:: See Pertussis.


  Related Pages

  Acronyms & Abbreviations

  Sortable U.S. Vaccine Names

  Abbreviations used on immunization records


  Standarized U.S. Vaccine Abbreviations



Return to Terms main page
                                                                                              Page last reviewed: May 31, 2016




                                                          13                                       Exhibit 232
Case 2:20-cv-02470-WBS-JDP Document 9 Filed 12/29/20 Page 15 of 497




  EXHIBIT 233
                 Case 2:20-cv-02470-WBS-JDP Document 9 Filed 12/29/20 Page 16 of 497


U.S. Department of Health and Human Services
National Institutes of Health




Placebo Effect
The “gold standard” for testing interventions in people is the
“randomized, placebo-controlled” clinical trial, in which volunteers are
randomly assigned to a test group receiving the experimental
intervention or a control group receiving a placebo (an inactive
substance that looks like the drug or treatment being tested).
Comparing results from the two groups suggests whether changes in
the test group result from the treatment or occur by chance.
The placebo effect is a beneficial health outcome resulting from a
person’s anticipation that an intervention will help. How a health care
provider interacts with a patient also may bring about a positive
response that’s independent of any specific treatment.
                                                                            ©Thinkstock
Research supported by NCCIH has explored several aspects of the
placebo effect. One study identified a genetic marker that may predict
whether someone will respond to a placebo, another supported the idea
that placebo responses may occur outside of conscious awareness, and
a third suggested that placebos may be helpful even if patients know
they’re receiving placebos.
     Spotlighted Research Results
     What Is a Placebo? Q and A with Ted Kaptchuk



This publication is not copyrighted and is in the public domain.
Duplication is encouraged.
NCCIH has provided this material for your information. It is not intended
to substitute for the medical expertise and advice of your health care
provider(s). We encourage you to discuss any decisions about treatment
or care with your health care provider. The mention of any product,
service, or therapy is not an endorsement by NCCIH.
Last Updated: January 2020




                                                       1                              Exhibit 233
Case 2:20-cv-02470-WBS-JDP Document 9 Filed 12/29/20 Page 17 of 497




  EXHIBIT 234
Case 2:20-cv-02470-WBS-JDP Document 9 Filed 12/29/20 Page 18 of 497




                                1                            Exhibit 234
Case 2:20-cv-02470-WBS-JDP Document 9 Filed 12/29/20 Page 19 of 497




  EXHIBIT 235
         Vaccines       Licensed for Use in the United States
           Case 2:20-cv-02470-WBS-JDP Document 9 Filed 12/29/20 Page 20 of 497




Product Name                                                                                     Trade Name

Adenovirus Type 4 and Type 7 Vaccine, Live, Oral (/vaccines-blood-biologics/approved-            No Trade Name
products/adenovirus-type-4-and-type-7-vaccine-live-oral)

Anthrax Vaccine Adsorbed (/vaccines-blood-biologics/approved-products/anthrax-vaccine-           Biothrax
adsorbed)

BCG Live (/vaccines-blood-biologics/approved-products/bcg-live)                                  BCG Vaccine

BCG Live (/vaccines-blood-biologics/approved-products/bcg-live)                                  TICE BCG

Cholera Vaccine Live Oral (/vaccines-blood-biologics/approved-products/vaxchora)                 Vaxchora

Dengue Tetravalent Vaccine, Live (/vaccines-blood-biologics/dengvaxia)                           DENGVAXIA

Diphtheria & Tetanus Toxoids Adsorbed (/vaccines-blood-biologics/approved-products/diphtheria-   No Trade Name
and-tetanus-toxoids-adsorbed)

Diphtheria & Tetanus Toxoids & Acellular Pertussis Vaccine Adsorbed (/vaccines-blood-            Infanrix
biologics/approved-products/infanrix)

Diphtheria & Tetanus Toxoids & Acellular Pertussis Vaccine Adsorbed (/vaccines-blood-            DAPTACEL
biologics/approved-products/daptacel)

Diphtheria & Tetanus Toxoids & Acellular Pertussis Vaccine Adsorbed, Hepatitis B (recombinant)   Pediarix
and Inactivated Poliovirus Vaccine Combined (/vaccines-blood-biologics/approved-
products/diphtheria-and-tetanus-toxoids-and-acellular-pertussis-adsorbed-hepatitis-b-
recombinant-and)

Diphtheria and Tetanus Toxoids and Acellular Pertussis Adsorbed and Inactivated Poliovirus       KINRIX
Vaccine (/vaccines-blood-biologics/approved-products/diphtheria-and-tetanus-toxoids-and-
acellular-pertussis-adsorbed-and-inactivated-poliovirus-vaccine)

Diphtheria and Tetanus Toxoids and Acellular Pertussis Adsorbed and Inactivated Poliovirus       Quadracel
Vaccine (/vaccines-blood-biologics/approved-products/diphtheria-and-tetanus-toxoids-and-
acellular-pertussis-adsorbed-and-inactivated-poliovirus-vaccine)

Diphtheria and Tetanus Toxoids and Acellular Pertussis Adsorbed, Inactivated Poliovirus,         VAXELIS
Haemophilus b Conjugate [Meningococcal Protein Conjugate] and Hepatitis B [Recombinant]
Vaccine (/vaccines-blood-biologics/vaxelis)

Diphtheria and Tetanus Toxoids and Acellular Pertussis Adsorbed, Inactivated Poliovirus and      Pentacel

                                                        1                                     Exhibit 235
Haemophilus b Conjugate (Tetanus Toxoid Conjugate) Vaccine (/vaccines-blood-
biologics/approved-products/diphtheria-and-tetanus-toxoids-and-acellular-pertussis-adsorbed-
              Case 2:20-cv-02470-WBS-JDP Document 9 Filed 12/29/20 Page 21 of 497
inactivated-poliovirus-and)

Ebola Zaire Vaccine, Live (/vaccines-blood-biologics/ervebo)                                     ERVEBO

Haemophilus b Conjugate Vaccine (Meningococcal Protein Conjugate) (/vaccines-blood-              PedvaxHIB
biologics/approved-products/haemophilus-b-conjugate-vaccine-meningococcal-protein-
conjugate)

Haemophilus b Conjugate Vaccine (Tetanus Toxoid Conjugate) (/vaccines-blood-                     ActHIB
biologics/approved-products/haemophilus-b-conjugate-vaccine-tetanus-toxoid-conjugate)

Haemophilus b Conjugate Vaccine (Tetanus Toxoid Conjugate) (/vaccines-blood-                     Hiberix
biologics/approved-products/hiberix)

Hepatitis A Vaccine, Inactivated (/vaccines-blood-biologics/approved-products/havrix)            Havrix

Hepatitis A Vaccine, Inactivated (/vaccines-blood-biologics/approved-products/vaqta)             VAQTA

Hepatitis A Inactivated and Hepatitis B (Recombinant) Vaccine (/vaccines-blood-                  Twinrix
biologics/approved-products/twinrix)

Hepatitis B Vaccine (Recombinant) (/vaccines-blood-biologics/approved-products/recombivax-       Recombivax HB
hb)


Hepatitis B Vaccine (Recombinant) (/vaccines-blood-biologics/approved-products/engerix-b)        Engerix-B

Hepatitis B Vaccine (Recombinant), Adjuvanted (/vaccines-blood-biologics/approved-               HEPLISAV-B
products/heplisav-b)

Human Papillomavirus Quadrivalent (Types 6, 11, 16, 18) Vaccine, Recombinant (/vaccines-blood-   Gardasil
biologics/approved-products/human-papillomavirus-vaccine)

Human Papillomavirus 9-valent Vaccine, Recombinant (/vaccines-blood-biologics/approved-          Gardasil 9
products/gardasil-9)

Human Papillomavirus Bivalent (Types 16, 18) Vaccine, Recombinant (/vaccines-blood-              Cervarix
biologics/approved-products/cervarix)

In]uenza A (H1N1) 2009 Monovalent Vaccine (/vaccines-blood-biologics/approved-                   No Trade Name
products/in]uenza-h1n1-2009-monovalent-vaccine-csl-limited)

In]uenza A (H1N1) 2009 Monovalent Vaccine (/vaccines-blood-biologics/approved-                   No Trade Name
products/in]uenza-h1n1-2009-monovalent-vaccine-medimmune-llc)

In]uenza A (H1N1) 2009 Monovalent Vaccine (/vaccines-blood-biologics/approved-                   No Trade Name
products/in]uenza-h1n1-2009-monovalent-vaccine-id-biomedical-corporation-quebec)
                                                        2                                    Exhibit 235
In]uenza A (H1N1) 2009 Monovalent Vaccine (/vaccines-blood-biologics/approved-                  No Trade Name
             Case  2:20-cv-02470-WBS-JDP       Document    9   Filed 12/29/20   Page    22
products/in]uenza-h1n1-2009-monovalent-vaccine-novartis-vaccines-and-diagnostics-limited)  of 497

In]uenza A (H1N1) 2009 Monovalent Vaccine (/vaccines-blood-biologics/approved-                  No Trade Name
products/in]uenza-h1n1-2009-monovalent-vaccine-sanoa-pasteur-inc)

In]uenza Virus Vaccine, H5N1 (/vaccines-blood-biologics/approved-products/in]uenza-virus-       No Trade Name
vaccine-h5n1-national-stockpile) (for National Stockpile)

In]uenza A (H5N1) Virus Monovalent Vaccine, Adjuvanted (/vaccines-blood-biologics/approved-     No Trade Name
products/in]uenza-h5n1-virus-monovalent-vaccine-adjuvanted)

In]uenza A (H5N1) Monovalent Vaccine, Adjuvanted (/vaccines-blood-biologics/audenz)             AUDENZ

In]uenza Vaccine, Adjuvanted (/vaccines-blood-biologics/]uad-quadrivalent)                      FLUAD
                                                                                                QUADRIVALENT

In]uenza Vaccine, Adjuvanted (/vaccines-blood-biologics/approved-products/]uad)                 FLUAD

In]uenza Vaccine (/vaccines-blood-biologics/approved-products/a]uria-quadrivalent)              AFLURIA
                                                                                                QUADRIVALENT

In]uenza Vaccine (/vaccines-blood-biologics/approved-products/]ucelvax-quadrivalent)            Flucelvax
                                                                                                Quadrivalent

In]uenza Virus Vaccine                                                                          A]uria
(Trivalent, Types A and B) (/vaccines-blood-biologics/approved-products/a]uria)

In]uenza Virus Vaccine                                                                          FluLaval
(Trivalent, Types A and B) (/vaccines-blood-biologics/approved-products/]ulaval)

In]uenza Vaccine, Live, Intranasal                                                              FluMist
(Trivalent, Types A and B) (/vaccines-blood-biologics/approved-products/]umist)

In]uenza Virus Vaccine                                                                          Fluarix
(Trivalent, Types A and B) (/vaccines-blood-biologics/approved-products/]uarix)

In]uenza Virus Vaccine                                                                          Fluvirin
(Trivalent, Types A and B) (/vaccines-blood-biologics/approved-products/]uvirin)

In]uenza Virus Vaccine                                                                          Agri]u
(Trivalent, Types A and B) (/vaccines-blood-biologics/approved-products/agri]u)


In]uenza Virus Vaccine                                                                          Fluzone,
(Trivalent, Types A and B) (/vaccines-blood-biologics/approved-products/]uzone-]uzone-high-     Fluzone High-
dose-and-]uzone-intradermal)                                                                    Dose and
                                                                                                Fluzone
                                                                                                Intradermal
                                                        3                                     Exhibit 235
In]uenza Virus Vaccine                                                                         Flucelvax
               Case  2:20-cv-02470-WBS-JDP          Document   9  Filed 12/29/20
(Trivalent, Types A and B) (/vaccines-blood-biologics/approved-products/]ucelvax) Page 23 of 497

In]uenza Vaccine (Trivalent) (/vaccines-blood-biologics/approved-products/]ublok)                 Flublok

In]uenza Vaccine (Quadrivalent) (/vaccines-blood-biologics/approved-products/]ublok-              Flublok
quadrivalent)                                                                                     Quadrivalent

In]uenza Vaccine,Live, Intranasal                                                                 FluMist
(Quadrivalent, Types A and Types B) (/vaccines-blood-biologics/approved-products/]umist-          Quadrivalent
quadrivalent)

In]uenza Virus Vaccine                                                                            Fluarix
(Quadrivalent, Types A and Types B) (/vaccines-blood-biologics/approved-products/]uarix-          Quadrivalent
quadrivalent)

In]uenza Virus Vaccine                                                                            Fluzone
(Quadrivalent, Types A and Types B) (/vaccines-blood-biologics/approved-products/]uzone-          Quadrivalent
quadrivalent)

In]uenza Vaccine (/vaccines-blood-biologics/approved-products/]ulaval-quadrivalent)               Flulaval
                                                                                                  Quadrivalent

Japanese Encephalitis Virus Vaccine, Inactivated, Adsorbed (/vaccines-blood-biologics/approved-   Ixiaro
products/japanese-encephalitis-vaccine-inactivated-adsorbed)

Measles, Mumps, and Rubella Virus Vaccine, Live (/vaccines-blood-biologics/approved-              M-M-R II
products/measles-mumps-and-rubella-virus-vaccine-live)

Measles, Mumps, Rubella and Varicella Virus Vaccine Live (/vaccines-blood-biologics/approved-     ProQuad
products/measles-mumps-rubella-and-varicella-virus-vaccine-live)

Meningococcal (Groups A, C, Y, and W-135) Oligosaccharide Diphtheria CRM197 Conjugate             Menveo
Vaccine (/vaccines-blood-biologics/approved-products/menveo)

Meningococcal (Groups A, C, Y and W-135) Polysaccharide Diphtheria Toxoid Conjugate Vaccine       Menactra
(/vaccines-blood-biologics/approved-products/meningococcal-groups-c-y-and-w-135-
polysaccharide-diphtheria-toxoid-conjugate-vaccine)

Meningococcal Group B Vaccine (/vaccines-blood-biologics/approved-products/bexsero)               BEXSERO

Meningococcal Group B Vaccine (/vaccines-blood-biologics/approved-products/trumenba)              TRUMENBA

Meningococcal Polysaccharide Vaccine, Groups A, C, Y and W-135 Combined (/vaccines-blood-         Menomune-
biologics/approved-products/meningococcal-polysaccharide-vaccine-groups-c-y-and-w-135-            A/C/Y/W-135
combined)

Meningococcal (Groups A, C, Y, W) Conjugate Vaccine (/vaccines-blood-biologics/menquada)          MenQuada
                                                       4                                     Exhibit 235
Plague Vaccine                                                                                       No trade name
             Case 2:20-cv-02470-WBS-JDP Document 9 Filed 12/29/20 Page 24 of 497
Pneumococcal Vaccine, Polyvalent (/vaccines-blood-biologics/approved-products/pneumococcal- Pneumovax 23
vaccine-polyvalent)

Pneumococcal 13-valent Conjugate Vaccine (/vaccines-blood-biologics/approved-                        Prevnar 13
products/pneumococcal-13-valent-conjugate-vaccine-diphtheria-crm197-protein)
(Diphtheria CRM197 Protein)

Poliovirus Vaccine Inactivated (Human Diploid Cell)                                                  Poliovax

Poliovirus Vaccine Inactivated (Monkey Kidney Cell) (/vaccines-blood-biologics/approved-             IPOL
products/poliovirus-vaccine-inactivated-monkey-kidney-cell)

Rabies Vaccine (/vaccines-blood-biologics/approved-products/rabies-vaccine)                          Imovax

Rabies Vaccine (/vaccines-blood-biologics/approved-products/rabavert-rabies-vaccine)                 RabAvert

Rabies Vaccine Adsorbed                                                                              No Trade Name

Rotavirus Vaccine, Live, Oral (/vaccines-blood-biologics/approved-products/rotavirus-vaccine-live-   ROTARIX
oral)

Rotavirus Vaccine, Live, Oral, Pentavalent (/vaccines-blood-biologics/approved-products/rotateq)     RotaTeq

Smallpox and Monkeypox Vaccine, Live, Non-Replicating (/vaccines-blood-biologics/jynneos)            JYNNEOS

Smallpox (Vaccinia) Vaccine, Live (/vaccines-blood-biologics/approved-products/smallpox-             ACAM2000
vaccinia-vaccine-live)

Tetanus & Diphtheria Toxoids, Adsorbed (/vaccines-blood-biologics/approved-products/tetanus-         TDVAX
diphtheria-toxoids-adsorbed)

Tetanus & Diphtheria Toxoids Adsorbed for Adult Use (/vaccines-blood-biologics/approved-             TENIVAC
products/tenivac)

Tetanus Toxoid Adsorbed (/vaccines-blood-biologics/approved-products/diphtheria-and-tetanus-         No Trade Name
toxoids-adsorbed)

Tetanus Toxoid, Reduced Diphtheria Toxoid and Acellular Pertussis Vaccine, Adsorbed (/vaccines-      Adacel
blood-biologics/approved-products/tetanus-toxoid-reduced-diphtheria-toxoid-and-acellular-
pertussis-vaccine-adsorbed)

Tetanus Toxoid, Reduced Diphtheria Toxoid and Acellular Pertussis Vaccine, Adsorbed (/vaccines-      Boostrix
blood-biologics/approved-products/tetanus-toxoid-reduced-diphtheria-toxoid-and-acellular-
pertussis-vaccine-adsorbed)

Typhoid Vaccine Live Oral Ty21a (/vaccines-blood-biologics/approved-products/vivotif)                Vivotif
                                                         5                                     Exhibit 235
Typhoid Vi Polysaccharide Vaccine (/vaccines-blood-biologics/approved-products/typhim-vi)            TYPHIM Vi
              Case 2:20-cv-02470-WBS-JDP Document 9 Filed 12/29/20 Page 25 of 497
Varicella Virus Vaccine Live (/vaccines-blood-biologics/approved-products/varivax) Varivax

Yellow Fever Vaccine (/vaccines-blood-biologics/approved-products/yellow-fever-vaccine)          YF-Vax

Zoster Vaccine, Live, (Oka/Merck) (/vaccines-blood-biologics/approved-products/zoster-vaccine-   Zostavax
live)

Zoster Vaccine Recombinant, Adjuvanted (/vaccines-blood-biologics/vaccines/shingrix)             SHINGRIX




                                                       6                                     Exhibit 235
Case 2:20-cv-02470-WBS-JDP Document 9 Filed 12/29/20 Page 26 of 497




  EXHIBIT 236
                      Case 2:20-cv-02470-WBS-JDP Document 9 Filed 12/29/20 Page 27 of 497
 HIGHLIGHTS OF PRESCRIBING INFORMATION                                                             •     Syncope (fainting) can occur in association with administration of
 These highlights do not include all the information needed to use                                       injectable vaccines, including INFANRIX. Procedures should be in
 INFANRIX safely and effectively. See full prescribing information for                                   place to avoid falling injury and to restore cerebral perfusion following
 INFANRIX.                                                                                               syncope. (5.3)
                                                                                                   •     If temperature 105 F, collapse or shock-like state, or persistent,
 INFANRIX (Diphtheria and Tetanus Toxoids and Acellular Pertussis                                        inconsolable crying lasting 3 hours have occurred within 48 hours after
 Vaccine Adsorbed) Suspension for Intramuscular Injection                                                receipt of a pertussis-containing vaccine, or if seizures have occurred
 Initial U.S. Approval: 1997                                                                             within 3 days after receipt of a pertussis-containing vaccine, the decision
                                                                                                         to give INFANRIX should be based on potential benefits and risks. (5.4)
--------------------------------- INDICATIONS AND USAGE ---------------------------------          •     For children at higher risk for seizures, an antipyretic may be
  INFANRIX is a vaccine indicated for active immunization against diphtheria,
                                                                                                         administered at the time of vaccination with INFANRIX. (5.5)
  tetanus, and pertussis as a 5-dose series in infants and children aged 6 weeks                   •     Apnea following intramuscular vaccination has been observed in some
  through 6 years (prior to the 7th birthday). (1)
                                                                                                         infants born prematurely. Decisions about when to administer an
----------------------------DOSAGE AND ADMINISTRATION ----------------------------                       intramuscular vaccine, including INFANRIX, to infants born
  A 0.5-mL intramuscular injection given as a 5-dose series: (2.2)                                       prematurely should be based on consideration of the individual infant’s
  •       One dose each at 2, 4, and 6 months of age.                                                    medical status, and the potential benefits and possible risks of
  •       One booster dose at 15 to 20 months of age and another booster dose at                         vaccination. (5.6)
          4 to 6 years of age.                                                                    ------------------------------------ ADVERSE REACTIONS-------------------------------------
-------------------------- DOSAGE FORMS AND STRENGTHS---------------------------                    Rates of injection site reactions (pain, redness, swelling) ranged from 10% to
  Single-dose vials and single-dose, prefilled syringes containing a 0.5-mL                         53%, depending on reaction and dose number, and were highest following
  suspension for injection. (3)                                                                     Doses 4 and 5. Fever was common (20% to 30%) following Doses 1-3. Other
                                                                                                    common solicited adverse reactions were drowsiness, irritability/fussiness,
------------------------------------ CONTRAINDICATIONS ------------------------------------         and loss of appetite, reported in approximately 15% to 60% of subjects,
  •       Severe allergic reaction (e.g., anaphylaxis) after a previous dose of any                 depending on reactions and dose number. (6.1)
          diphtheria toxoid-, tetanus toxoid-, or pertussis-containing vaccine, or to
          any component of INFANRIX. (4.1)                                                         To report SUSPECTED ADVERSE REACTIONS, contact
                                                                                                   GlaxoSmithKline at 1-888-825-5249 or VAERS at 1-800-822-7967 or
  •       Encephalopathy within 7 days of administration of a previous pertussis-
                                                                                                   www.vaers.hhs.gov.
          containing vaccine. (4.2)
  •       Progressive neurologic disorders. (4.3)                                                 ------------------------------------ DRUG INTERACTIONS-------------------------------------
                                                                                                    Do not mix INFANRIX with any other vaccine in the same syringe or vial.
---------------------------- WARNINGS AND PRECAUTIONS -----------------------------
                                                                                                    (7.1)
  •       If Guillain-Barré syndrome occurs within 6 weeks of receipt of a prior
          vaccine containing tetanus toxoid, the decision to give INFANRIX                         See 17 for PATIENT COUNSELING INFORMATION.
          should be based on potential benefits and risks. (5.1)
  •       The tip caps of the prefilled syringes contain natural rubber latex which                                                                                Revised: XX/XXXX
          may cause allergic reactions. (5.2)




 FULL PRESCRIBING INFORMATION: CONTENTS*
 1   INDICATIONS AND USAGE                                                                                 6.2    Postmarketing Experience
 2   DOSAGE AND ADMINISTRATION                                                                     7       DRUG INTERACTIONS
     2.1   Preparation for Administration                                                                  7.1    Concomitant Vaccine Administration
     2.2   Dose and Schedule                                                                               7.2    Immunosuppressive Therapies
     2.3   Use of INFANRIX with Other DTaP Vaccines                                                8       USE IN SPECIFIC POPULATIONS
     2.4   Additional Dosing Information                                                                   8.4    Pediatric Use
 3   DOSAGE FORMS AND STRENGTHS                                                                    11      DESCRIPTION
 4   CONTRAINDICATIONS                                                                             12      CLINICAL PHARMACOLOGY
     4.1   Hypersensitivity                                                                                12.1   Mechanism of Action
     4.2   Encephalopathy                                                                          13      NONCLINICAL TOXICOLOGY
     4.3   Progressive Neurologic Disorder                                                                 13.1   Carcinogenesis, Mutagenesis, Impairment of
 5   WARNINGS AND PRECAUTIONS                                                                                     Fertility
     5.1   Guillain-Barré Syndrome                                                                 14      CLINICAL STUDIES
     5.2   Latex                                                                                           14.1   Diphtheria and Tetanus
     5.3   Syncope                                                                                         14.2   Pertussis
     5.4   Adverse Reactions following Prior Pertussis                                                     14.3   Immune Response to Concomitantly Administered
           Vaccination                                                                                            Vaccines
     5.5   Children at Risk for Seizures                                                           15      REFERENCES
     5.6   Apnea in Premature Infants                                                              16      HOW SUPPLIED/STORAGE AND HANDLING
     5.7   Preventing and Managing Allergic Vaccine                                                17      PATIENT COUNSELING INFORMATION
           Reactions
 6   ADVERSE REACTIONS                                                                             *Sections or subsections omitted from the full prescribing information are not
     6.1   Clinical Trials Experience                                                              listed.
 _________________________________________________________________________________




                                                                                              1

                                                                                              1                                                          Exhibit 236
      Case 2:20-cv-02470-WBS-JDP Document 9 Filed 12/29/20 Page 28 of 497




FULL PRESCRIBING INFORMATION

1      INDICATIONS AND USAGE
INFANRIX is indicated for active immunization against diphtheria, tetanus, and pertussis as a 5-
dose series in infants and children aged 6 weeks through 6 years (prior to the 7th birthday).

2      DOSAGE AND ADMINISTRATION
2.1    Preparation for Administration
Shake vigorously to obtain a homogeneous, turbid, white suspension. Do not use if resuspension
does not occur with vigorous shaking. Parenteral drug products should be inspected visually for
particulate matter and discoloration prior to administration, whenever solution and container
permit. If either of these conditions exists, the vaccine should not be administered.
For the prefilled syringes, attach a sterile needle and administer intramuscularly.
For the vials, use a sterile needle and sterile syringe to withdraw the 0.5-mL dose and administer
intramuscularly. Changing needles between drawing vaccine from a vial and injecting it into a
recipient is not necessary unless the needle has been damaged or contaminated. Use a separate
sterile needle and syringe for each individual.
Do not administer this product intravenously, intradermally, or subcutaneously.
2.2    Dose and Schedule
A 0.5-mL dose of INFANRIX is approved for intramuscular administration in infants and
children aged 6 weeks through 6 years (prior to the 7th birthday) as a 5-dose series. The series
consists of a primary immunization course of 3 doses administered at 2, 4, and 6 months of age
(at intervals of 4 to 8 weeks), followed by 2 booster doses, administered at 15 to 20 months of
age and at 4 to 6 years of age. The first dose may be given as early as 6 weeks of age.
The preferred administration site is the anterolateral aspect of the thigh for most infants aged
younger than 12 months and the deltoid muscle of the upper arm for most children aged
12 months through 6 years.
2.3    Use of INFANRIX with Other DTaP Vaccines
Sufficient data are not available on the safety and effectiveness of interchanging INFANRIX and
Diphtheria and Tetanus Toxoids and Acellular Pertussis (DTaP) vaccines from different
manufacturers for successive doses of the DTaP vaccination series. Because the pertussis antigen
components of INFANRIX and PEDIARIX [Diphtheria and Tetanus Toxoids and Acellular
Pertussis Adsorbed, Hepatitis B (Recombinant) and Inactivated Poliovirus Vaccine] are the
same, INFANRIX may be used to complete a DTaP vaccination series initiated with PEDIARIX.



                                                  2

                                                 2                                      Exhibit 236
      Case 2:20-cv-02470-WBS-JDP Document 9 Filed 12/29/20 Page 29 of 497



2.4    Additional Dosing Information
If any recommended dose of pertussis vaccine cannot be given [see Contraindications (4.2, 4.3),
Warnings and Precautions (5.5)], Diphtheria and Tetanus Toxoids Adsorbed (DT) For Pediatric
Use should be given according to its prescribing information.

3      DOSAGE FORMS AND STRENGTHS
INFANRIX is a suspension for injection available in 0.5-mL single-dose vials and 0.5-mL
single-dose, prefilled TIP-LOK syringes.

4      CONTRAINDICATIONS
4.1    Hypersensitivity
Severe allergic reaction (e.g., anaphylaxis) after a previous dose of any diphtheria toxoid-,
tetanus toxoid-, or pertussis-containing vaccine, or to any component of INFANRIX is a
contraindication [see Description (11)]. Because of the uncertainty as to which component of the
vaccine might be responsible, no further vaccination with any of these components should be
given. Alternatively, such individuals may be referred to an allergist for evaluation if
immunization with any of these components is being considered.
4.2    Encephalopathy
Encephalopathy (e.g., coma, decreased level of consciousness, prolonged seizures) within 7 days
of administration of a previous dose of a pertussis-containing vaccine that is not attributable to
another identifiable cause is a contraindication to administration of any pertussis-containing
vaccine, including INFANRIX.
4.3    Progressive Neurologic Disorder
Progressive neurologic disorder, including infantile spasms, uncontrolled epilepsy, or
progressive encephalopathy, is a contraindication to administration of any pertussis-containing
vaccine, including INFANRIX. Pertussis vaccine should not be administered to individuals with
these conditions until a treatment regimen has been established and the condition has stabilized.

5      WARNINGS AND PRECAUTIONS
5.1    Guillain-Barré Syndrome
If Guillain-Barré syndrome occurs within 6 weeks of receipt of a prior vaccine containing tetanus
toxoid, the decision to give any tetanus toxoid-containing vaccine, including INFANRIX, should
be based on careful consideration of the potential benefits and possible risks. When a decision is
made to withhold tetanus toxoid, other available vaccines should be given, as indicated.
5.2    Latex
The tip caps of the prefilled syringes contain natural rubber latex which may cause allergic

                                                 3

                                                3                                     Exhibit 236
      Case 2:20-cv-02470-WBS-JDP Document 9 Filed 12/29/20 Page 30 of 497



reactions.
5.3    Syncope
Syncope (fainting) can occur in association with administration of injectable vaccines, including
INFANRIX. Syncope can be accompanied by transient neurological signs such as visual
disturbance, paresthesia, and tonic-clonic limb movements. Procedures should be in place to
avoid falling injury and to restore cerebral perfusion following syncope.
5.4    Adverse Reactions following Prior Pertussis Vaccination
If any of the following reactions occur in temporal relation to receipt of a pertussis-containing
vaccine, the decision to give any pertussis-containing vaccine, including INFANRIX, should be
based on careful consideration of the potential benefits and possible risks:
• Temperature of 40.5oC (105oF) within 48 hours not due to another identifiable cause;
• Collapse or shock-like state (hypotonic-hyporesponsive episode) within 48 hours;
• Persistent, inconsolable crying lasting 3 hours, occurring within 48 hours;
• Seizures with or without fever occurring within 3 days.

5.5    Children at Risk for Seizures
For children at higher risk for seizures than the general population, an appropriate antipyretic
may be administered at the time of vaccination with a pertussis-containing vaccine, including
INFANRIX, and for the ensuing 24 hours to reduce the possibility of post-vaccination fever.
5.6    Apnea in Premature Infants
Apnea following intramuscular vaccination has been observed in some infants born prematurely.
Decisions about when to administer an intramuscular vaccine, including INFANRIX, to infants
born prematurely should be based on consideration of the individual infant’s medical status and
the potential benefits and possible risks of vaccination.
5.7    Preventing and Managing Allergic Vaccine Reactions
Prior to administration, the healthcare provider should review the patient’s immunization history
for possible vaccine hypersensitivity. Epinephrine and other appropriate agents used for the
control of immediate allergic reactions must be immediately available should an acute
anaphylactic reaction occur.

6      ADVERSE REACTIONS
6.1    Clinical Trials Experience
Because clinical trials are conducted under widely varying conditions, adverse reaction rates
observed in the clinical trials of a vaccine cannot be directly compared with rates in the clinical
trials of another vaccine and may not reflect the rates observed in practice.
Approximately 95,000 doses of INFANRIX have been administered in clinical studies. In these

                                                  4

                                                 4                                      Exhibit 236
     Case 2:20-cv-02470-WBS-JDP Document 9 Filed 12/29/20 Page 31 of 497



studies, 29,243 infants have received INFANRIX in primary series studies: 6,081 children have
received a fourth consecutive dose of INFANRIX, 1,764 children have received a fifth
consecutive dose of INFANRIX, and 559 children have received a dose of INFANRIX following
3 doses of PEDIARIX.
Solicited Adverse Reactions
In a U.S. study, 335 infants received INFANRIX, ENGERIX-B [Hepatitis B Vaccine
(Recombinant)], inactivated poliovirus vaccine (IPV, Sanofi Pasteur SA), Haemophilus b (Hib)
conjugate vaccine (Wyeth Pharmaceuticals Inc.), and pneumococcal 7-valent conjugate (PCV7)
vaccine (Wyeth Pharmaceuticals Inc.) concomitantly at separate sites. All vaccines were
administered at 2, 4, and 6 months of age. Data on solicited local reactions and general adverse
reactions were collected by parents using standardized diary cards for 4 consecutive days
following each vaccine dose (i.e., day of vaccination and the next 3 days) (Table 1). Among
subjects, 69% were white, 16% were Hispanic, 8% were black, 4% were Asian, and 2% were of
other racial/ethnic groups.




                                                5

                                               5                                     Exhibit 236
     Case 2:20-cv-02470-WBS-JDP Document 9 Filed 12/29/20 Page 32 of 497



Table 1. Solicited Local and General Adverse Reactions (%) Occurring within 4 Days of
Vaccinationa with Separate Concomitant Administration of INFANRIX, ENGERIX-B,
IPV, Haemophilus b (Hib) Conjugate Vaccine , and Pneumococcal Conjugate Vaccine
(PCV7) (Modified Intent-to-Treat Cohort)
                                            INFANRIX, ENGERIX-B, IPV, Hib Vaccine, & PCV7
           Adverse Reaction                     Dose 1               Dose 2               Dose 3
         b
 Local
 n                                                335                   323                 315
 Pain, any                                         32                    30                  30
 Pain, Grade 2 or 3                                 9                    9                   9
 Pain, Grade 3                                      3                    2                   1
 Redness, any                                      18                    33                  39
 Redness, >20 mm                                    0                    0                   2
 Swelling, any                                     10                    20                  25
 Swelling, >20 mm                                   1                    0                   1
 General
 n                                                333                   321                 311
 Feverc ( 100.4 F)                                 20                    30                  24
 Feverc (>101.3 F)                                  5                    8                   6
 Fever (>102.2 F)
        c                                           0                    3                   2
 Feverc (>103.1 F)                                  0                    0                   0
 n                                                335                   323                 315
 Drowsiness, any                                   54                    48                  38
 Drowsiness, Grade 2 or 3                          18                    12                  11
 Drowsiness, Grade 3                                4                    1                   2
 Irritability/Fussiness, any                       62                    62                  57
 Irritability/Fussiness, Grade 2 or 3              19                    21                  19
 Irritability/Fussiness, Grade 3                    4                    3                   3
 Loss of appetite, any                             28                    27                  24
 Loss of appetite, Grade 2 or 3                     5                    3                   5
 Loss of appetite, Grade 3                          1                    0                   0
Hib conjugate vaccine and PCV7 manufactured by Wyeth Pharmaceuticals Inc. IPV
manufactured by Sanofi Pasteur SA.
Modified intent-to-treat cohort = All vaccinated subjects for whom safety data were available.
n = Number of infants for whom at least one symptom sheet was completed; for fever; numbers
exclude missing temperature recordings or tympanic measurements.
Grade 2: Pain defined as cried/protested on touch; drowsiness defined as interfered with normal
daily activities; irritability/fussiness defined as crying more than usual/interfered with normal
daily activities; loss of appetite defined as eating less than usual/interfered with normal daily
activities.
Grade 3: Pain defined as cried when limb was moved/spontaneously painful; drowsiness defined

                                               6

                                               6                                    Exhibit 236
     Case 2:20-cv-02470-WBS-JDP Document 9 Filed 12/29/20 Page 33 of 497



as prevented normal daily activities; irritability/fussiness defined as crying that could not be
comforted/prevented normal daily activities; loss of appetite defined as no eating at all.
a Within 4 days of vaccination defined as day of vaccination and the next 3 days.

b Local reactions at the injection site for INFANRIX.

c Axillary temperatures increased by 1 C and oral temperatures increased by 0.5 C to derive

  equivalent rectal temperature.

In a U.S. study, the safety of a booster dose of INFANRIX was evaluated in children aged 15 to
18 months whose previous 3 DTaP doses were with INFANRIX (n = 251) or PEDIARIX
(n = 559). Vaccines administered concurrently with the fourth dose of INFANRIX included
measles, mumps, and rubella (MMR) vaccine (Merck & Co., Inc.), varicella vaccine (Merck &
Co., Inc.), pneumococcal 7-valent conjugate (PCV7) vaccine (Wyeth Pharmaceuticals Inc.), and
any U.S.-licensed Hib conjugate vaccine; these were given concomitantly in 13.2%, 6.3%,
37.4%, and 41.2% of subjects, respectively. Data on solicited adverse reactions were collected by
parents using standardized diary cards for 4 consecutive days following each vaccine dose (i.e.,
day of vaccination and the next 3 days) (Table 2). Among subjects, 85% were white, 6% were
Hispanic, 6% were black, 1% were Asian, and 2% were of other racial/ethnic groups.




                                                  7

                                                 7                                      Exhibit 236
     Case 2:20-cv-02470-WBS-JDP Document 9 Filed 12/29/20 Page 34 of 497



Table 2. Solicited Local and General Adverse Reactions (%) Occurring within 4 Days of
Vaccinationa with INFANRIX Administered as the Fourth Dose following 3 Previous Doses
of INFANRIX or PEDIARIX (Total Vaccinated Cohort)
                                                      Group Primed with         Group Primed with
                                                                       b
                                                          INFANRIX                  PEDIARIXc
                Adverse Reaction                            n = 247                   n = 553
       d
Local
Pain, any                                                       45                       48
Pain, Grade 2 or 3                                              19                       19
Pain, Grade 3                                                    4                        3
Redness, any                                                    48                       50
Redness, >20 mm                                                  6                        6
Swelling, any                                                   33                       33
Swelling, >20 mm                                                 4                        5
Increase in mid-thigh circumference, any                        33                       26
Increase in mid-thigh circumference, >40 mm                      0                        1
General
Fevere (>99.5 F)                                                 9                       15
Fever (>100.4 F)
       e                                                         5                        7
Fever (>101.3 F)
       e                                                         2                        2
Drowsiness, any                                                 36                       31
Drowsiness, Grade 2 or 3                                         9                        7
Drowsiness, Grade 3                                              2                        1
Irritability, any                                               52                       54
Irritability, Grade 2 or 3                                      18                       20
Irritability, Grade 3                                            3                        1
Loss of appetite, any                                           25                       23
Loss of appetite, Grade 2 or 3                                   5                        5
Loss of appetite, Grade 3                                        2                        0
Total Vaccinated Cohort = All subjects who received a dose of study vaccine.
n = Number of subjects for whom at least one symptom sheet was completed.
Grade 2: Pain defined as cried/protested on touch; drowsiness defined as interfered with normal
daily activities; irritability defined as crying more than usual/interfered with normal daily
activities; loss of appetite defined as eating less than usual/no effect on normal daily activities.
Grade 3: Pain defined as cried when limb was moved/spontaneously painful; drowsiness defined
as prevented normal daily activities; irritability defined as crying that could not be
comforted/prevented normal daily activities; loss of appetite defined as eating less than
usual/interfered with normal daily activities.
a Within 4 days of vaccination defined as day of vaccination and the next 3 days.

b Received INFANRIX, ENGERIX-B, IPV (Sanofi Pasteur SA), PCV7 vaccine (Wyeth


                                                 8

                                                8                                      Exhibit 236
     Case 2:20-cv-02470-WBS-JDP Document 9 Filed 12/29/20 Page 35 of 497



  Pharmaceuticals Inc.), and Hib conjugate vaccine (Wyeth Pharmaceuticals Inc.) at 2, 4, and 6
  months of age.
c Received PEDIARIX, PCV7 vaccine (Wyeth Pharmaceuticals Inc.), and Hib conjugate vaccine

  (Wyeth Pharmaceuticals Inc.) at 2, 4, and 6 months of age or PCV7 vaccine 2 weeks later.
d Local reactions at the injection site for INFANRIX.

e Axillary temperatures.


In a U.S. study, the safety of a fifth consecutive dose of INFANRIX coadministered at separate
sites with a fourth dose of IPV (Sanofi Pasteur SA) and a second dose of MMR vaccine (Merck
& Co., Inc.) was evaluated in 1,053 children aged 4 to 6 years. Data on solicited adverse
reactions were collected by parents using standardized diary cards for 4 consecutive days
following each vaccine dose (i.e., day of vaccination and the next 3 days) (Table 3). Among
subjects, 43% were white, 18% Hispanic, 15% Asian, 7% black, and 17% were of other
racial/ethnic groups.




                                               9

                                              9                                    Exhibit 236
     Case 2:20-cv-02470-WBS-JDP Document 9 Filed 12/29/20 Page 36 of 497



Table 3. Solicited Local and General Adverse Reactions (%) Occurring within 4 Days of
Vaccinationa with a Fifth Consecutive Dose of INFANRIX when Coadministered with IPV
and MMR Vaccine (Total Vaccinated Cohort)
  Localb                                                            n = 1,039-1,043
  Pain, any                                                                53
  Pain, Grade 2 or 3c                                                      12
  Pain, Grade 3c                                                           1
  Redness, any                                                             37
  Redness, 50 mm                                                           20
  Redness, 110 mm                                                          4
  Arm circumference increase, any                                          38
  Arm circumference increase, >20 mm                                       7
  Arm circumference increase, >30 mm                                       3
  Swelling, any                                                            27
  Swelling, 50 mm                                                          12
  Swelling, 110 mm                                                         2
  General                                                            n = 993-1,036
  Drowsiness, any                                                          18
  Drowsiness, Grade 3d                                                     1
  Fever, 99.5 F                                                            15
  Fever, >100.4 F                                                          4
  Fever, >102.2 F                                                          1
  Fever, >104 F                                                            0
  Loss of appetite, any                                                    16
  Loss of appetite, Grade 3e                                               1
IPV manufactured by Sanofi Pasteur SA. MMR vaccine manufactured by Merck & Co., Inc.
Total Vaccinated Cohort = All vaccinated subjects for whom safety data were available.
n = Number of children with evaluable data for the reactions listed.
a Within 4 days of vaccination defined as day of vaccination and the next 3 days.

b Local reactions at the injection site for INFANRIX.

c Grade 2 defined as painful when the limb was moved; Grade 3 defined as preventing normal

  daily activities.
d Grade 3 defined as preventing normal daily activities.

e Grade 3 defined as not eating at all.


In the U.S. booster immunization studies in which INFANRIX was administered as the fourth or
fifth dose in the DTaP series following previous doses with INFANRIX or PEDIARIX, large
swelling reactions of the limb injected with INFANRIX were assessed.
In the fourth-dose study, a large swelling reaction was defined as injection site swelling with a
diameter of >50 mm, a >50 mm increase in the mid-thigh circumference compared with the pre-


                                               10

                                              10                                     Exhibit 236
     Case 2:20-cv-02470-WBS-JDP Document 9 Filed 12/29/20 Page 37 of 497



vaccination measurement, and/or any diffuse swelling that interfered with or prevented daily
activities. The overall incidence of large swelling reactions occurring within 4 days (Day 0-
Day 3) following INFANRIX was 2.3%.
In the fifth-dose study, a large swelling reaction was defined as swelling that involved >50% of
the injected upper arm length and that was associated with a >30 mm increase in mid-upper arm
circumference within 4 days following vaccination. The incidence of large swelling reactions
following the fifth consecutive dose of INFANRIX was 1.0%.
Less Common and Serious General Adverse Reactions
Selected adverse reactions reported from a double-blind, randomized Italian clinical efficacy trial
involving 4,696 children administered INFANRIX or 4,678 children administered whole-cell
DTP vaccine (DTwP) (manufactured by Connaught Laboratories, Inc.) as a 3-dose primary series
are shown in Table 4. The incidence of rectal temperature 104 F, hypotonic-hyporesponsive
episodes, and persistent crying 3 hours following administration of INFANRIX was
significantly less than that following administration of whole-cell DTP vaccine.

Table 4. Selected Adverse Reactions Occurring within 48 Hours following Vaccination with
INFANRIX or Whole -Cell DTP in Italian Infants at 2, 4, or 6 Months of Age
                                                  INFANRIX         Whole-Cell DTP Vaccine
                                             (n = 13,761 Doses)        (n = 13,520 Doses)
                                                       Rate/1,000                 Rate/1,000
                  Reaction                  Number       Doses       Number         Doses
  Fever ( 104 F)   a,b                         5          0.36          32            2.4
  Hypotonic-hyporesponsive episode     c       0            0            9           0.67
  Persistent crying 3 hours   a                6          0.44          54            4.0
  Seizures d                                  1 e         0.07          3 f          0.22
a P <0.001.

b Rectal temperatures.

c P = 0.002.

d Not statistically significant at P <0.05.

e Maximum rectal temperature within 72 hours of vaccination = 103.1 F.
f Maximum rectal temperature within 72 hours of vaccination = 99.5 F, 101.3 F, and 102.2 F.


In a German safety study that enrolled 22,505 infants (66,867 doses of INFANRIX administered
as a 3-dose primary series at 3, 4, and 5 months of age), all subjects were monitored for
unsolicited adverse events that occurred within 28 days following vaccination using report cards.
In a subset of subjects (n = 2,457), these cards were standardized diaries which solicited specific
adverse reactions that occurred within 8 days of each vaccination in addition to unsolicited
adverse events which occurred from enrollment until approximately 30 days following the third
vaccination. Cards from the whole cohort were returned at subsequent visits and were

                                                11

                                               11                                     Exhibit 236
      Case 2:20-cv-02470-WBS-JDP Document 9 Filed 12/29/20 Page 38 of 497



supplemented by spontaneous reporting by parents and a medical history after the first and
second doses of vaccine. In the subset of 2,457, adverse events following the third dose of
vaccine were reported via standardized diaries and spontaneous reporting at a follow-up visit.
Adverse events in the remainder of the cohort were reported via report cards which were
returned by mail approximately 28 days after the third dose of vaccine. Adverse reactions (rates
per 1,000 doses) occurring within 7 days following any of the first 3 doses included: unusual
crying (0.09), febrile seizure (0.0), afebrile seizure (0.13), and hypotonic-hyporesponsive
episodes (0.01).
6.2     Postmarketing Experience
In addition to reports in clinical trials for INFANRIX, the following adverse reactions have been
identified during postapproval use of INFANRIX. Because these reactions are reported
voluntarily from a population of uncertain size, it is not always possible to reliably estimate their
frequency or establish a causal relationship to vaccination.
Infections and Infestations
Bronchitis, cellulitis, respiratory tract infection.
Blood and Lymphatic System Disorders
Lymphadenopathy, thrombocytopenia.
Immune System Disorders
Anaphylactic reaction, hypersensitivity.
Nervous System Disorders
Encephalopathy, headache, hypotonia, syncope.
Ear and Labyrinth Disorders
Ear pain.
Cardiac Disorders
Cyanosis.
Respiratory, Thoracic, and Mediastinal Disorders
Apnea, cough.
Skin and Subcutaneous Tissue Disorders
Angioedema, erythema, pruritus, rash, urticaria.
General Disorders and Administration Site Conditions
Fatigue, injection site induration, injection site reaction, Sudden Infant Death Syndrome.



                                                       12

                                                   12                                    Exhibit 236
      Case 2:20-cv-02470-WBS-JDP Document 9 Filed 12/29/20 Page 39 of 497



7      DRUG INTERACTIONS
7.1    Concomitant Vaccine Administration
In clinical trials, INFANRIX was given concomitantly with Hib conjugate vaccine,
pneumococcal 7-valent conjugate vaccine, hepatitis B vaccine, IPV, and the second dose of
MMR vaccine [see Adverse Reactions (6.1), Clinical Studies (14.3)].
When INFANRIX is administered concomitantly with other injectable vaccines, they should be
given with separate syringes. INFANRIX should not be mixed with any other vaccine in the
same syringe or vial.
7.2    Immunosuppressive Therapies
Immunosuppressive therapies, including irradiation, antimetabolites, alkylating agents, cytotoxic
drugs, and corticosteroids (used in greater than physiologic doses), may reduce the immune
response to INFANRIX.

8      USE IN SPECIFIC POPULATIONS
8.4    Pediatric Use
Safety and effectiveness of INFANRIX in infants aged younger than 6 weeks and children aged
7 to 16 years have not been established. INFANRIX is not approved for use in these age groups.

11     DESCRIPTION
INFANRIX (Diphtheria and Tetanus Toxoids and Acellular Pertussis Vaccine Adsorbed) is a
noninfectious, sterile vaccine for intramuscular administration. Each 0.5-mL dose is formulated
to contain 25 Lf of diphtheria toxoid, 10 Lf of tetanus toxoid, 25 mcg of inactivated pertussis
toxin (PT), 25 mcg of filamentous hemagglutinin (FHA), and 8 mcg of pertactin (69 kiloDalton
outer membrane protein).
The diphtheria toxin is produced by growing Corynebacterium diphtheriae (C. diphtheriae) in
Fenton medium containing a bovine extract. Tetanus toxin is produced by growing Clostridium
tetani (C. tetani) in a modified Latham medium derived from bovine casein. The bovine
materials used in these extracts are sourced from countries which the United States Department
of Agriculture (USDA) has determined neither have nor present an undue risk for bovine
spongiform encephalopathy (BSE). Both toxins are detoxified with formaldehyde, concentrated
by ultrafiltration, and purified by precipitation, dialysis, and sterile filtration.
The acellular pertussis antigens (PT, FHA, and pertactin) are isolated from Bordetella pertussis
(B. pertussis) culture grown in modified Stainer-Scholte liquid medium. PT and FHA are
isolated from the fermentation broth; pertactin is extracted from the cells by heat treatment and
flocculation. The antigens are purified in successive chromatographic and precipitation steps. PT
is detoxified using glutaraldehyde and formaldehyde. FHA and pertactin are treated with
formaldehyde.

                                               13

                                               13                                    Exhibit 236
       Case 2:20-cv-02470-WBS-JDP Document 9 Filed 12/29/20 Page 40 of 497



Diphtheria and tetanus toxoids and pertussis antigens (PT, FHA, and pertactin) are individually
adsorbed onto aluminum hydroxide.
Diphtheria and tetanus toxoid potency is determined by measuring the amount of neutralizing
antitoxin in previously immunized guinea pigs. The potency of the acellular pertussis
components (PT, FHA, and pertactin) is determined by enzyme-linked immunosorbent assay
(ELISA) on sera from previously immunized mice.
Each 0.5-mL dose contains aluminum hydroxide as adjuvant (not more than 0.625 mg aluminum
by assay) and 4.5 mg of sodium chloride. Each dose also contains 100 mcg of residual
formaldehyde and 100 mcg of polysorbate 80 (Tween 80).
INFANRIX is available in vials and prefilled syringes. The tip caps of the prefilled syringes
contain natural rubber latex; the plungers are not made with natural rubber latex. The vial
stoppers are not made with natural rubber latex.
INFANRIX is formulated without preservatives.

12      CLINICAL PHARMACOLOGY
12.1    Mechanism of Action
Diphtheria
Diphtheria is an acute toxin-mediated infectious disease caused by toxigenic strains of
C. diphtheriae. Protection against disease is due to the development of neutralizing antibodies to
the diphtheria toxin. A serum diphtheria antitoxin level of 0.01 IU/mL is the lowest level giving
some degree of protection; a level of 0.1 IU/mL is regarded as protective. 1
Tetanus
Tetanus is an acute toxin-mediated infectious disease caused by a potent exotoxin released by C.
tetani. Protection against disease is due to the development of neutralizing antibodies to the
tetanus toxin. A serum tetanus antitoxin level of at least 0.01 IU/mL, measured by neutralization
assays, is considered the minimum protective level.2,3 A level of 0.1 IU/mL is considered
protective.4
Pertussis
Pertussis (whooping cough) is a disease of the respiratory tract caused by B. pertussis. The role
of the different components produced by B. pertussis in either the pathogenesis of, or the
immunity to, pertussis is not well understood. There is no well-established serological correlate
of protection for pertussis.

13      NONCLINICAL TOXICOLOGY
13.1    Carcinogenesis, Mutagenesis, Impairment of Fertility
INFANRIX has not been evaluated for carcinogenic or mutagenic potential or for impairment of
                                                14

                                               14                                     Exhibit 236
       Case 2:20-cv-02470-WBS-JDP Document 9 Filed 12/29/20 Page 41 of 497



fertility.

14           CLINICAL STUDIES
14.1         Diphtheria and Tetanus
Efficacy of diphtheria toxoid used in INFANRIX was determined on the basis of
immunogenicity studies. A VERO cell toxin-neutralizing test confirmed the ability of infant sera
(N = 45), obtained one month after a 3-dose primary series, to neutralize diphtheria toxin. Levels
of diphtheria antitoxin 0.01 IU/mL were achieved in 100% of the sera tested.
Efficacy of tetanus toxoid used in INFANRIX was determined on the basis of immunogenicity
studies. An in vivo mouse neutralization assay confirmed the ability of infant sera (N = 45),
obtained1 month after a 3-dose primary series, to neutralize tetanus toxin. Levels of tetanus
antitoxin 0.01 IU/mL were achieved in 100% of the sera tested.
14.2         Pertussis
Efficacy of a 3-dose primary series of INFANRIX has been assessed in 2 clinical studies.
A double-blind, randomized, active Diphtheria and Tetanus Toxoids (DT)-controlled trial
conducted in Italy assessed the absolute protective efficacy of INFANRIX when administered at
2, 4, and 6 months of age. The population used in the primary analysis of the efficacy of
INFANRIX included 4,481 infants vaccinated with INFANRIX and 1,470 DT vaccinees. The
mean length of follow-up was 17 months, beginning 30 days after the third dose of vaccine.
After 3 doses, the absolute protective efficacy of INFANRIX against WHO-defined typical
pertussis (21 days or more of paroxysmal cough with infection confirmed by culture and/or
serologic testing) was 84% (95% CI: 76, 89). When the definition of pertussis was expanded to
include clinically milder disease with respect to type and duration of cough, with infection
confirmed by culture and/or serologic testing, the efficacy of INFANRIX was calculated to be
71% (95% CI: 60, 78) against >7 days of any cough and 73% (95% CI: 63, 80) against 14 days
of any cough. Vaccine efficacy after 3 doses and with no booster dose in the second year of life
was assessed in 2 subsequent follow-up periods. A follow-up period from 24 months to a mean
age of 33 months was conducted in a partially unblinded cohort (children who received DT were
offered pertussis vaccine and those who declined were retained in the study cohort). During this
period, the efficacy of INFANRIX against WHO-defined pertussis was 78% (95% CI: 62, 87).
During the third follow-up period, which was conducted in an unblinded manner among children
aged 3 to 6 years, the efficacy of INFANRIX against WHO-defined pertussis was 86% (95% CI:
79, 91). Thus, protection against pertussis in children administered 3 doses of INFANRIX in
infancy was sustained to 6 years of age.
A prospective efficacy trial was also conducted in Germany employing a household contact
study design. In preparation for this study, 3 doses of INFANRIX were administered at 3, 4, and
5 months of age to more than 22,000 children living in 6 areas of Germany in a safety and
immunogenicity study. Infants who did not participate in the safety and immunogenicity study
                                                15

                                               15                                     Exhibit 236
       Case 2:20-cv-02470-WBS-JDP Document 9 Filed 12/29/20 Page 42 of 497



could have received a DTwP vaccine or DT vaccine. Index cases were identified by spontaneous
presentation to a physician. Households with at least one other member (i.e., besides index case)
aged 6 through 47 months were enrolled. Household contacts of index cases were monitored for
incidence of pertussis by a physician who was blinded to the vaccination status of the household.
Calculation of vaccine efficacy was based on attack rates of pertussis in household contacts
classified by vaccination status. Of the 173 household contacts who had not received a pertussis
vaccine, 96 developed WHO-defined pertussis, as compared with 7 of 112 contacts vaccinated
with INFANRIX. The protective efficacy of INFANRIX was calculated to be 89% (95% CI: 77,
95), with no indication of waning of protection up until the time of the booster vaccination. The
average age of infants vaccinated with INFANRIX at the end of follow-up in this trial was
13 months (range: 6 to 25 months). When the definition of pertussis was expanded to include
clinically milder disease, with infection confirmed by culture and/or serologic testing, the
efficacy of INFANRIX against 7 days of any cough was 67% (95% CI: 52, 78) and against
  7 days of paroxysmal cough was 81% (95% CI: 68, 89). The corresponding efficacy of
INFANRIX against 14 days of any cough or paroxysmal cough were 73% (95% CI: 59, 82) and
84% (95% CI: 71, 91), respectively.
Pertussis Immune Response to INFANRIX Administered as a 3-Dose Primary Series
The immune responses to each of the 3 pertussis antigens contained in INFANRIX were
evaluated in sera obtained 1 month after the third dose of vaccine in each of 3 studies (schedule
of administration: 2, 4, and 6 months of age in the Italian efficacy study and one U.S. study; 3, 4,
and 5 months of age in the German efficacy study). One month after the third dose of
INFANRIX, the response rates to each pertussis antigen were similar in all 3 studies. Thus,
although a serologic correlate of protection for pertussis has not been established, the antibody
responses to these 3 pertussis antigens (PT, FHA, and pertactin) in a U.S. population were
similar to those achieved in 2 populations in which efficacy of INFANRIX was demonstrated.
14.3    Immune Response to Concomitantly Administered Vaccines
In a U.S. study, INFANRIX was given concomitantly, at separate sites, with Hib conjugate
vaccine (Sanofi Pasteur SA) at 2, 4, and 6 months of age. Subjects also received ENGERIX-B
and oral poliovirus vaccine (OPV). One month after the third dose of Hib conjugate vaccine,
90% of 72 infants had anti-PRP (polyribosyl-ribitol-phosphate) 1.0 mcg/mL.
In a U.S. study, INFANRIX was given concomitantly, at separate sites, with ENGERIX-B, IPV
(Sanofi Pasteur SA), pneumococcal 7-valent conjugate (PCV7), and Hib conjugate vaccines
(Wyeth Pharmaceuticals Inc.) at 2, 4, and 6 months of age. Immune responses were measured in
sera obtained approximately 1 month after the third dose of vaccines. Among 121 subjects who
had not received a birth dose of hepatitis B vaccine, 99.2% had anti-HBsAg (hepatitis B surface
antigen) 10 mIU/mL following the third dose of ENGERIX-B. Among 153 subjects, 100% had
anti-poliovirus 1, 2, and 3, 1:8 following the third dose of IPV. Although serological correlates
for protection have not been established for the pneumococcal serotypes, a threshold level of

                                                 16

                                                16                                     Exhibit 236
      Case 2:20-cv-02470-WBS-JDP Document 9 Filed 12/29/20 Page 43 of 497



 0.3 mcg/mL was evaluated. Following the third dose of PCV7 vaccine, 91.8% to 99.4% of
subjects (n = 146-156) had anti-pneumococcal polysaccharide 0.3 mcg/mL for serotypes 4, 9V,
14, 18C, 19F, and 23F, and 73.0% had a level 0.3 mcg/mL for serotype 6B.

15      REFERENCES
1. Vitek CR and Wharton M. Diphtheria Toxoid. In: Plotkin SA, Orenstein WA, and Offit PA,
   eds. Vaccines. 5th ed. Saunders; 2008:139-156.
2. Wassilak SGF, Roper MH, Kretsinger K, and Orenstein WA. Tetanus Toxoid. In: Plotkin
   SA, Orenstein WA, and Offit PA, eds. Vaccines. 5th ed. Saunders; 2008:805-839.
3. Department of Health and Human Services, Food and Drug Administration. Biological
   products; Bacterial vaccines and toxoids; Implementation of efficacy review; Proposed rule.
   Federal Register. December 13, 1985;50(240):51002-51117.
4. Centers for Disease Control and Prevention. General Recommendations on Immunization.
   Recommendations of the Advisory Committee on Immunization Practices (ACIP). MMWR.
   2006;55(RR-15):1-48.

16      HOW SUPPLIED/STORAGE AND HANDLING
INFANRIX is available in 0.5-mL single-dose vials and 0.5-mL single-dose, disposable,
prefilled TIP-LOK syringes (packaged without needles):
NDC 58160-810-01 Vial in Package of 10: NDC 58160-810-11
NDC 58160-810-43 Syringe in Package of 10: NDC 58160-810-52
Store refrigerated between 2 and 8 C (36 and 46 F). Do not freeze. Discard if the vaccine has
been frozen.

17      PATIENT COUNSELING INFORMATION
Provide the following information to the parent or guardian:
•    Inform of the potential benefits and risks of immunization with INFANRIX, and of the
     importance of completing the immunization series.
•    Inform about the potential for adverse reactions that have been temporally associated with
     administration of INFANRIX or other vaccines containing similar components.
•    Instruct to report any adverse events to their healthcare provider.
•    Give the Vaccine Information Statements, which are required by the National Childhood
     Vaccine Injury Act of 1986 to be given prior to immunization. These materials are available
     free of charge at the Centers for Disease Control and Prevention (CDC) website
     (www.cdc.gov/vaccines).


                                                  17

                                                 17                                   Exhibit 236
    Case 2:20-cv-02470-WBS-JDP Document 9 Filed 12/29/20 Page 44 of 497



ENGERIX-B, INFANRIX, PEDIARIX, and TIP-LOK are trademarks owned by or licensed to
the GSK group of companies.




Manufactured by GlaxoSmithKline Biologicals
Rixensart, Belgium, U.S. License 1617
GSK Vaccines GmbH
Marburg, Germany, U.S. License 1617
Distributed by GlaxoSmithKline
Research Triangle Park, NC 27709
©XXXX GSK group of companies or its licensor.
INF:XXPI




                                           18

                                          18                            Exhibit 236
Case 2:20-cv-02470-WBS-JDP Document 9 Filed 12/29/20 Page 45 of 497




  EXHIBIT 237
                      Case 2:20-cv-02470-WBS-JDP Document 9 Filed 12/29/20 Page 46 of 497
Sanofi Pasteur                                                                                                                      Full Prescribing Information
253 – DAPTACEL®

HIGHLIGHTS OF PRESCRIBING INFORMATION                                                           For infants and children with a history of previous seizures, an antipyretic
These highlights do not include all the information needed to use                               may be administered (in the dosage recommended in its prescribing
DAPTACEL safely and effectively. See full prescribing information for                           information) at the time of vaccination with DAPTACEL and for the
DAPTACEL.                                                                                       next 24 hours. (5.4)
                                                                                                Apnea following intramuscular vaccination has been observed in some
DAPTACEL (Diphtheria and Tetanus Toxoids and Acellular Pertussis                                infants born prematurely. The decision about when to administer an
Vaccine Adsorbed)                                                                               intramuscular vaccine, including DAPTACEL, to an infant born prematurely
Suspension for Intramuscular Injection                                                          should be based on consideration of the individual infant’s medical status
Initial U.S. Approval: 2002                                                                     and the potential benefits and possible risks of vaccination. (5.7)
----------------------------INDICATIONS AND USAGE------------------------------                 Syncope (fainting) has been reported following vaccination with
     DAPTACEL is a vaccine indicated for active immunization against                            DAPTACEL. Procedures should be in place to prevent falling injury and
     diphtheria, tetanus and pertussis as a five dose series in infants and children            manage syncopal reactions. (5.8)
     6 weeks through 6 years of age (prior to 7th birthday). (1)                           ------------------------------ADVERSE REACTIONS-------------------------------
----------------------DOSAGE AND ADMINISTRATION---------------------------                      Rates of adverse reactions varied by dose number, with systemic reactions
     The five dose immunization series consists of a 0.5 mL intramuscular                       most frequent following doses 1-3 and injection site reactions most frequent
     injection administered at 2, 4, 6 and 15-20 months of age, and at 4-6 years of             following doses 4 and 5. Systemic reactions that occurred in >50% of
     age. (2.1, 2.2)                                                                            subjects following any dose included fussiness/irritability, inconsolable
----------------------DOSAGE FORMS AND STRENGTHS------------------------                        crying, and decreased activity/lethargy. Fever ≥38.0°C occurred in 6-16% of
     Suspension for injection, supplied in single dose (0.5 mL) vials (3)                       US subjects, depending on dose number. Injection site reactions that
-------------------------------CONTRAINDICATIONS--------------------------------                occurred in >30% of subjects following any dose included tenderness,
     Severe allergic reaction (e.g. anaphylaxis) after a previous dose of any                   redness and increase in arm circumference. (6.1)
     diphtheria toxoid, tetanus toxoid, or pertussis-containing vaccine, or any
     component of DAPTACEL. (4.1)                                         To report SUSPECTED ADVERSE REACTIONS, contact Sanofi Pasteur
     Encephalopathy within 7 days of a previous pertussis-containing vaccine
                                                                          Inc., at 1-800-822-2463 (1-800-VACCINE) or VAERS at 1-800-822-7967
     with no other identifiable cause. (4.2)                              and http://vaers.hhs.gov.
     Progressive neurologic disorder until a treatment regimen has been   ------------------------------DRUG INTERACTIONS-------------------------------
     established and the condition has stabilized. (4.3)                       In cases where DAPTACEL and Menactra are to be administered to children
-----------------------WARNINGS AND PRECAUTIONS-------------------------       4 through 6 years of age, the two vaccines should be administered
     Carefully consider benefits and risks before administering DAPTACEL to    concomitantly or Menactra should be administered prior to DAPTACEL.
     persons with a history of:                                                Administration of Menactra one month after DAPTACEL has been shown to
     - fever ≥40.5°C (105°F), hypotonic-hyporesponsive episode (HHE) or        reduce meningococcal antibody responses to Menactra. (7.1)
         persistent, inconsolable crying lasting ≥3 hours within 48 hours after a
                                                                               Do not mix with any other vaccine in the same syringe or vial. (7.1)
         previous pertussis-containing vaccine. (5.2)                          Immunosuppressive therapies may reduce the immune response to
     - seizures within 3 days after a previous pertussis-containing vaccine. (5.2)
                                                                               DAPTACEL. (7.2 )
     If Guillain-Barré syndrome occurred within 6 weeks of receipt of a prior
                                                                          ----------------------------------------------------------------------------------------------
     vaccine containing tetanus toxoid, the risk for Guillain-Barré syndrome may
                                                                          See 17 for PATIENT COUNSELING INFORMATION.
     be increased following DAPTACEL. (5.3)                               Revised: [XX/201X]
  _______________________________________________________________________________________________________________________________________

  FULL PRESCRIBING INFORMATION: CONTENTS*                                                     12.1 Mechanism of Action
  1 INDICATIONS AND USAGE                                                                  13 NON-CLINICAL TOXICOLOGY
  2 DOSAGE AND ADMINISTRATION                                                                 13.1 Carcinogenesis, Mutagenesis, Impairment of Fertility
     2.1  Immunization Series                                                              14 CLINICAL STUDIES
     2.2  Administration                                                                      14.1 Diphtheria
  3 DOSAGE FORMS AND STRENGTHS                                                                14.2 Tetanus
  4 CONTRAINDICATIONS                                                                         14.3 Pertussis
     4.1  Hypersensitivity                                                                    14.4 Concomitantly Administered Vaccines
     4.2  Encephalopathy                                                                   15 REFERENCES
     4.3  Progressive Neurologic Disorder                                                  16 HOW SUPPLIED/STORAGE AND HANDLING
  5 WARNINGS AND PRECAUTIONS                                                               17 PATIENT COUNSELING INFORMATION
     5.1  Management of Acute Allergic Reactions
     5.2  Adverse Reactions Following Prior Pertussis Vaccination                          * Sections or subsections omitted from the full prescribing information are
     5.3  Guillain-Barré Syndrome and Brachial Neuritis                                      not listed.
     5.4  Infants and Children with a History of Previous Seizures
     5.5  Limitations of Vaccine Effectiveness
     5.6  Altered Immunocompetence
     5.7  Apnea in Premature Infants
     5.8  Syncope
  6 ADVERSE REACTIONS
     6.1  Data from Clinical Studies
     6.2  Data from Post-Marketing Experience
  7 DRUG INTERACTIONS
     7.1  Concomitant Administration with Other Vaccines
     7.2  Immunosuppressive Treatments
  8 USE IN SPECIFIC POPULATIONS
     8.1  Pregnancy
     8.2  Lactation
     8.4  Pediatric Use
  11 DESCRIPTION
  12 CLINICAL PHARMACOLOGY


                                                               Confidential/Proprietary Information
                                                                            Page 1 of 26

                                                                                       1                                                    Exhibit 237
     Sanofi Pasteur
         Case   2:20-cv-02470-WBS-JDP         Document 9 Filed 12/29/20 Full
                                                                         PagePrescribing
                                                                                47 of 497Information
     253 – DAPTACEL®



1    FULL PRESCRIBING INFORMATION:
2    1      INDICATIONS AND USAGE
 3   DAPTACEL® is a vaccine indicated for active immunization against diphtheria, tetanus and
 4   pertussis as a five-dose series in infants and children 6 weeks through 6 years of age (prior to
 5   seventh birthday).


6    2      DOSAGE AND ADMINISTRATION
7    2.1    Immunization Series

 8   DAPTACEL is to be administered as a 5 dose series at 2, 4 and 6 months of age (at intervals of 6-
 9   8 weeks), at 15-20 months of age and at 4-6 years of age. The first dose may be given as early as
10   6 weeks of age. Four doses of DAPTACEL constitute a primary immunization course for
11   pertussis. The fifth dose is a booster for pertussis immunization. Three doses of DAPTACEL
12   constitute a primary immunization course for diphtheria and tetanus. The fourth and fifth doses
13   are boosters for diphtheria and tetanus immunization. [See Clinical Studies (14.1, 14.2, 14.3).]

14   DAPTACEL should be used as the fifth dose of the DTaP series in children who initially received
15   4 doses of Pentacel® [(Diphtheria and Tetanus Toxoids and Acellular Pertussis Adsorbed,
16   Inactivated Poliovirus and Haemophilus b Conjugate (Tetanus Toxoid Conjugate) vaccine, Sanofi
17   Pasteur Limited]. Pentacel and DAPTACEL contain the same pertussis antigens, manufactured by
18   the same process, although Pentacel contains twice the amount of detoxified pertussis toxin (PT)
19   and four times the amount of filamentous hemagglutinin (FHA) as DAPTACEL.

20   Data are not available on the safety and effectiveness of using mixed sequences of DAPTACEL
21   and DTaP vaccines from different manufacturers for successive doses of the DTaP vaccination
22   series. DAPTACEL may be used to complete the immunization series in infants who have
23   received 1 or more doses of whole-cell pertussis DTP. However, the safety and efficacy of
24   DAPTACEL in such infants have not been fully demonstrated.

25   If a decision is made to withhold any recommended dose of pertussis vaccine, [see
26   Contraindications (4.2), (4.3) and Warnings and Precautions (5.2)], Diphtheria and Tetanus
27   Toxoids Adsorbed For Pediatric Use (DT) should be administered.



                                      Confidential/Proprietary Information
                                                  Page 2 of 26
                                                    2                                      Exhibit 237
     Sanofi Pasteur
         Case   2:20-cv-02470-WBS-JDP           Document 9 Filed 12/29/20 Full
                                                                           PagePrescribing
                                                                                  48 of 497Information
     253 – DAPTACEL®



28   2.2    Administration

29   Parenteral drug products should be inspected visually for particulate matter and discoloration
30   prior to administration, whenever solution and container permit. If either of these conditions exist,
31   the product should not be administered.

32   After removing the “flip-off” cap, cleanse the vaccine vial stopper with a suitable germicide. Do
33   not remove either the rubber stopper or the metal seal holding it in place. Just before use, shake
34   the vial well, until a uniform, white, cloudy suspension results.

35   Using a sterile needle and syringe and aseptic technique, withdraw and administer a single 0.5 mL
36   dose of DAPTACEL intramuscularly. Use a separate sterile needle and syringe for each injection.
37   Changing needles between withdrawing the vaccine from the vial and injecting it into a recipient
38   is not necessary unless the needle has been damaged or contaminated. In infants younger than 1
39   year, the anterolateral aspect of the thigh provides the largest muscle and is the preferred site of
40   injection. In older children, the deltoid muscle is usually large enough for injection. The vaccine
41   should not be injected into the gluteal area or areas where there may be a major nerve trunk.

42   Do not administer this product intravenously or subcutaneously.

43   DAPTACEL should not be combined through reconstitution or mixed with any other vaccine.


44   3      DOSAGE FORMS AND STRENGTHS
45   DAPTACEL is a suspension for injection in 0.5 mL single dose vials. See Description (11) for a
46   complete listing of ingredients.




                                        Confidential/Proprietary Information
                                                    Page 3 of 26
                                                      3                                     Exhibit 237
     Sanofi Pasteur
         Case   2:20-cv-02470-WBS-JDP          Document 9 Filed 12/29/20 Full
                                                                          PagePrescribing
                                                                                 49 of 497Information
     253 – DAPTACEL®




47   4      CONTRAINDICATIONS
48   4.1    Hypersensitivity

49   A severe allergic reaction (eg, anaphylaxis) after a previous dose of DAPTACEL or any other
50   tetanus toxoid, diphtheria toxoid, or pertussis-containing vaccine, or any other component of this
51   vaccine is a contraindication to administration of DAPTACEL. [See Description (11).] Because
52   of uncertainty as to which component of the vaccine may be responsible, none of the components
53   should be administered. Alternatively, such individuals may be referred to an allergist for
54   evaluation if further immunizations are to be considered.

55   4.2    Encephalopathy

56   Encephalopathy (eg, coma, decreased level of consciousness, prolonged seizures) within 7 days of
57   a previous dose of a pertussis containing vaccine that is not attributable to another identifiable
58   cause is a contraindication to administration of any pertussis-containing vaccine, including
59   DAPTACEL.

60   4.3    Progressive Neurologic Disorder

61   Progressive neurologic disorder, including infantile spasms, uncontrolled epilepsy, or progressive
62   encephalopathy is a contraindication to administration of any pertussis-containing vaccine,
63   including DAPTACEL. Pertussis vaccine should not be administered to individuals with such
64   conditions until a treatment regimen has been established and the condition has stabilized.


65   5      WARNINGS AND PRECAUTIONS
66   5.1    Management of Acute Allergic Reactions

67   Epinephrine hydrochloride solution (1:1,000) and other appropriate agents and equipment must be
68   available for immediate use in case an anaphylactic or acute hypersensitivity reaction occurs.




                                      Confidential/Proprietary Information
                                                  Page 4 of 26
                                                     4                                      Exhibit 237
     Sanofi Pasteur
         Case   2:20-cv-02470-WBS-JDP          Document 9 Filed 12/29/20 Full
                                                                          PagePrescribing
                                                                                 50 of 497Information
     253 – DAPTACEL®




69   5.2      Adverse Reactions Following Prior Pertussis Vaccination

70   If any of the following events occur within the specified period after administration of a
71   whole-cell pertussis vaccine or a vaccine containing an acellular pertussis component, the
72   decision to administer DAPTACEL should be based on careful consideration of potential benefits
73   and possible risks. [See Dosage and Administration (2.1).]
74   •     Temperature of ≥40.5°C (105°F) within 48 hours, not attributable to another identifiable
75         cause.
76   •     Collapse or shock-like state (hypotonic-hyporesponsive episode (HHE)) within 48 hours.
77   •     Persistent, inconsolable crying lasting ≥3 hours within 48 hours.
78   •     Seizures with or without fever within 3 days.

79   5.3      Guillain-Barré Syndrome and Brachial Neuritis

80   A review by the Institute of Medicine found evidence for a causal relation between tetanus toxoid
81   and both brachial neuritis and Guillain-Barré syndrome. (1) If Guillain-Barré syndrome occurred
82   within 6 weeks of receipt of a prior vaccine containing tetanus toxoid, the risk for Guillain-Barré
83   syndrome may be increased following DAPTACEL.

84   5.4      Infants and Children with a History of Previous Seizures

85   For infants or children with a history of previous seizures, an appropriate antipyretic may be
86   administered (in the dosage recommended in its prescribing information) at the time of
87   vaccination with a vaccine containing an acellular pertussis component (including DAPTACEL)
88   and for the following 24 hours, to reduce the possibility of post-vaccination fever.

89   5.5      Limitations of Vaccine Effectiveness

90   Vaccination with DAPTACEL may not protect all individuals.

91   5.6      Altered Immunocompetence

92   If DAPTACEL is administered to immunocompromised persons, including persons receiving
93   immunosuppressive therapy, the expected immune response may not be obtained. [See
94   Immunosuppressive Treatments (7.2).]


                                       Confidential/Proprietary Information
                                                   Page 5 of 26
                                                     5                                      Exhibit 237
      Sanofi Pasteur
          Case   2:20-cv-02470-WBS-JDP          Document 9 Filed 12/29/20 Full
                                                                           PagePrescribing
                                                                                  51 of 497Information
      253 – DAPTACEL®



 95   5.7    Apnea in Premature Infants

 96   Apnea following intramuscular vaccination has been observed in some infants born prematurely.
 97   The decision about when to administer an intramuscular vaccine, including DAPTACEL, to an
 98   infant born prematurely should be based on consideration of the individual infant’s medical status
 99   and the potential benefits and possible risks of vaccination.

100   5.8    Syncope

101   Syncope (fainting) has been reported following vaccination with DAPTACEL. Procedures should
102   be in place to prevent falling injury and manage syncopal reactions.


103   6      ADVERSE REACTIONS
104   6.1    Data from Clinical Studies

105   Because clinical trials are conducted under widely varying conditions, adverse reaction rates
106   observed in the clinical trials of a vaccine cannot be directly compared to rates in the clinical trials
107   of another vaccine and may not reflect the rates observed in practice. The adverse reaction
108   information from clinical trials does, however, provide a basis for identifying the adverse events
109   that appear to be related to vaccine use and for approximating rates of those events.

110   Approximately 18,000 doses of DAPTACEL have been administered to infants and children in 9
111   clinical studies. Of these, 3 doses of DAPTACEL were administered to 4,998 children, 4 doses of
112   DAPTACEL were administered to 1,725 children, and 5 doses of DAPTACEL were administered
113   to 485 children. A total of 989 children received 1 dose of DAPTACEL following 4 prior doses of
114   Pentacel.

115   In a randomized, double-blinded pertussis vaccine efficacy trial, the Sweden I Efficacy Trial,
116   conducted in Sweden during 1992-1995, the safety of DAPTACEL was compared with DT and a
117   whole-cell pertussis DTP vaccine. A standard diary card was kept for 14 days after each dose and
118   follow-up telephone calls were made 1 and 14 days after each injection. Telephone calls were
119   made monthly to monitor the occurrence of severe events and/or hospitalizations for the 2 months
120   after the last injection. There were fewer of the solicited common local and systemic reactions
121   following DAPTACEL than following the whole-cell pertussis DTP vaccine. As shown in Table


                                        Confidential/Proprietary Information
                                                    Page 6 of 26
                                                      6                                       Exhibit 237
      Sanofi Pasteur
          Case   2:20-cv-02470-WBS-JDP         Document 9 Filed 12/29/20 Full
                                                                          PagePrescribing
                                                                                 52 of 497Information
      253 – DAPTACEL®



122   1, the 2,587 infants who received DAPTACEL at 2, 4 and 6 months of age had similar rates of
123   reactions within 24 hours as recipients of DT and significantly lower rates than infants receiving
124   whole-cell pertussis DTP.




                                       Confidential/Proprietary Information
                                                   Page 7 of 26
                                                     7                                     Exhibit 237
      Sanofi Pasteur
          Case   2:20-cv-02470-WBS-JDP                 Document 9 Filed 12/29/20 Full
                                                                                  PagePrescribing
                                                                                         53 of 497Information
      253 – DAPTACEL®



125   Table 1: Percentage of Infants from Sweden I Efficacy Trial with Local or Systemic
126            Reactions within 24 Hours Post-Dose 1, 2 and 3 of DAPTACEL compared with
127            DT and Whole-Cell Pertussis DTP Vaccines

                                    Dose 1                             Dose 2                     Dose 3
                                 (2 MONTHS)                         (4 MONTHS)                 (6 MONTHS)
         EVENT         DAPTACEL          DT     DTP       DAPTACEL        DT     DTP     DAPTACEL      DT     DTP
                        N = 2,587        N=      N=        N = 2,563      N=      N=      N = 2,549    N=      N=
                                        2,574   2,102                    2,555   2,040                2,538   2,001
      Local

      Tenderness            8.0*         8.4    59.5        10.1*        10.3    60.2      10.8*      10.0    50.0
        (Any)
      Redness               0.3*         0.3    6.0           1.0*        0.8      5.1      3.7*       2.4     6.4
         ≥2 cm
      Swelling              0.9*         0.7    10.6          1.6*        2.0    10.0       6.3*†      3.9    10.5
         ≥2 cm
      Systemic
      Fever‡                7.8*         7.6    72.3        19.1*        18.4    74.3      23.6*      22.1    65.1
      ≥38°C
      (100.4°F)
      Fretfulness§        32.3          33.0    82.1        39.6         39.8    85.4      35.9       37.7    73.0
      Anorexia            11.2*         10.3    39.2          9.1*        8.1    25.6       8.4*       7.7    17.5
      Drowsiness          32.7*         32.0    56.9        25.9*        25.6    50.6      18.9*      20.6    37.6
      Crying                1.7*         1.6    11.8          2.5*        2.7      9.3      1.2*       1.0     3.3
      ≥1 hour
      Vomiting              6.9*         6.3    9.5           5.2**       5.8      7.4      4.3        5.2     5.5

128   DT: Swedish National Biologics Laboratories
129   DTP: whole-cell pertussis DTP, Sanofi Pasteur Inc.
130   N = Number of evaluable subjects
131   * p<0.001: DAPTACEL versus whole-cell pertussis DTP
132   †
          p<0.0001: DAPTACEL versus DT
133   ‡ Rectal temperature
134   §
          Statistical comparisons were not made for this variable
135   ** p<0.003: DAPTACEL versus whole-cell pertussis DTP

136   The incidence of serious and less common selected systemic events in the Sweden I Efficacy Trial
137   is summarized in Table 2.




                                            Confidential/Proprietary Information
                                                        Page 8 of 26
                                                            8                                       Exhibit 237
      Sanofi Pasteur
          Case   2:20-cv-02470-WBS-JDP                Document 9 Filed 12/29/20 Full
                                                                                 PagePrescribing
                                                                                        54 of 497Information
      253 – DAPTACEL®



138   Table 2: Selected Systemic Events: Rates Per 1,000 Doses after Vaccination at 2, 4 and 6
139            Months of Age in Sweden I Efficacy Trial

                                   Dose 1                             Dose 2                         Dose 3
                                (2 MONTHS)                         (4 MONTHS)                     (6 MONTHS)
         EVENT          DAPTACEL        DT       DTP       DAPTACEL      DT     DTP     DAPTACEL        DT     DTP
                         N = 2,587      N=        N=        N = 2,565    N=      N=      N = 2,551      N=      N=
                                       2,574     2,102                  2,556   2,040                  2,539   2,002
      Rectal
      temperature
      ≥40°C (104°F)         0.39        0.78      3.33         0        0.78    3.43       0.39        1.18    6.99
      within 48 hours
      of vaccination

      Hypotonic-
      hypo-
      responsive            0            0        1.9          0        0       0.49       0.39        0       0
      episode within
      24 hours of
      vaccination
      Persistent
      crying ≥3 hours
      within 24 hours       1.16         0        8.09         0.39     0.39    1.96       0           0       1.0
      of vaccination

      Seizures within
      72 hours of
      vaccination           0           0.39      0            0        0.39    0.49       0           0.39    0

140   DT: Swedish National Biologics Laboratories
141   DTP: whole-cell pertussis DTP, Sanofi Pasteur Inc.
142   N = Number of evaluable subjects

143   In the Sweden I Efficacy Trial, one case of whole limb swelling and generalized symptoms, with
144   resolution within 24 hours, was observed following dose 2 of DAPTACEL. No episodes of
145   anaphylaxis or encephalopathy were observed. No seizures were reported within 3 days of
146   vaccination with DAPTACEL. Over the entire study period, 6 seizures were reported in the
147   DAPTACEL group, 9 in the DT group and 3 in the whole-cell pertussis DTP group, for overall
148   rates of 2.3, 3.5 and 1.4 per 1,000 vaccinees, respectively. One case of infantile spasms was
149   reported in the DAPTACEL group. There were no instances of invasive bacterial infection or
150   death.




                                             Confidential/Proprietary Information
                                                         Page 9 of 26
                                                             9                                      Exhibit 237
      Sanofi Pasteur
          Case   2:20-cv-02470-WBS-JDP         Document 9 Filed 12/29/20 Full
                                                                          PagePrescribing
                                                                                 55 of 497Information
      253 – DAPTACEL®




151   In a US study, children received 4 doses of DAPTACEL at 2, 4, 6 and 15-17 months of age. A
152   total of 1,454 children received DAPTACEL and were included in the safety analyses. Of these,
153   51.7% were female, 77.2% Caucasian, 6.3% Black, 6.5% Hispanic, 0.9% Asian and 9.1% other
154   races. The use of DAPTACEL as a fifth dose of DTaP vaccine was evaluated in 2 subsequent US
155   clinical studies. In one study, a total of 485 children received DAPTACEL at 4-6 years of age
156   following 4 prior doses of DAPTACEL in infancy (DAPTACEL-primed). In a separate study, a
157   total of 989 children received DAPTACEL at 4-6 years of age following 4 prior doses of Pentacel
158   in infancy (Pentacel-primed). The children included in these fifth dose studies were non-random
159   subsets of participants from previous DAPTACEL or Pentacel studies. The subsets were
160   representative of all children who received 4 doses of DAPTACEL or Pentacel in the earlier
161   studies with regard to frequencies of solicited local and systemic adverse events following the
162   fourth dose.

163   In the US 4-dose DAPTACEL study, at 2, 4, and 6 months of age, DAPTACEL was administered
164   concomitantly with Haemophilus influenzae type b (Hib) conjugate vaccine (tetanus toxoid
165   conjugate) (Sanofi Pasteur SA), inactivated poliovirus vaccine (IPV) (Sanofi Pasteur SA), and
166   7-valent pneumococcal conjugate vaccine (Wyeth Pharmaceuticals Inc.). Infants had received the
167   first dose of hepatitis B vaccine at 0 months of age. At 2 and 6 months of age, hepatitis B vaccine
168   (recombinant) (Merck & Co., Inc.) was also administered concomitantly with DAPTACEL. Based
169   on random assignment, the fourth dose of DAPTACEL was administered either alone;
170   concomitantly with Hib conjugate (tetanus toxoid conjugate) vaccine; or concomitantly with Hib
171   conjugate (tetanus toxoid conjugate) vaccine, 7-valent pneumococcal conjugate vaccine, measles,
172   mumps, rubella (MMR) vaccine (Merck & Co., Inc.), and varicella vaccine (Merck & Co., Inc.).
173   In the fifth dose studies, DAPTACEL was administered concomitantly with IPV (all
174   DAPTACEL-primed subjects and 47% of Pentacel-primed subjects) and MMR vaccine.

175   In the US studies, the occurrence of solicited local and systemic adverse events listed in Table 3
176   was recorded daily by parents or guardians for Days 0-7 following vaccination. For Days 0 and 1
177   following the first three doses of DAPTACEL, signs and symptoms of HHE also were solicited.
178   Periodic telephone calls were made to inquire about adverse events. Serious adverse events were
179   monitored during the three studies, through 6 months following the last dose of DAPTACEL.



                                       Confidential/Proprietary Information
                                                  Page 10 of 26
                                                    10                                     Exhibit 237
      Sanofi Pasteur
          Case   2:20-cv-02470-WBS-JDP          Document 9 Filed 12/29/20 Full
                                                                           PagePrescribing
                                                                                  56 of 497Information
      253 – DAPTACEL®



180   The incidence and severity of selected solicited local and systemic adverse events that occurred
181   within 3 days following each dose of DAPTACEL are shown in Table 3. The incidence of
182   redness, tenderness and swelling at the DAPTACEL injection site increased with the fourth and
183   fifth doses, with the highest rates reported after the fifth dose. The incidence of redness,
184   tenderness and swelling at the DAPTACEL injection site was similarly increased when
185   DAPTACEL was given as a fifth dose of DTaP vaccine in Pentacel-primed children.




                                        Confidential/Proprietary Information
                                                   Page 11 of 26
                                                     11                                      Exhibit 237
       Sanofi Pasteur
           Case   2:20-cv-02470-WBS-JDP             Document 9 Filed 12/29/20 Full
                                                                               PagePrescribing
                                                                                      57 of 497Information
       253 – DAPTACEL®




186    Table 3: Number (Percentage) of Children from US Studies with Selected Solicited Local
187             and Systemic Adverse Events by Severity Occurring Between 0 to 3 Days after
188             Each Dose of DAPTACEL

                                   Dose 1 *        Dose 2*         Dose 3*         Dose 4*                 Dose 5
                                                                                                 DAPTACEL-      Pentacel-
                                                                                                   primed*      primed*

                                 N = 1390-1406   N = 1346-1360   N = 1301-1312   N = 1118-1144   N = 473-481   N = 936-981
                                       %               %               %               %              %             %

      Injection Site Reactions
      (DAPTACEL injection
      site)
        Redness
            >5 mm                    6.2              7.1             9.6            17.3          35.8             20.2
            25 - 50 mm               0.6              0.5             1.9             6.3          10.4              6.8
            >50 mm                   0.4              0.1             0.0             3.1          15.8              6.6
       Swelling
          >5 mm                      4.0              4.0             6.5            11.7          23.9             12.0
          25 - 50 mm                 1.2              0.6             1.0             3.2           5.8              4.1
          >50 mm                     0.4              0.1             0.1             1.6           7.7              2.9
       Tenderness †
           Any                      48.8             38.2            40.9            49.5          61.5             50.0
           Moderate                 16.5              9.9            10.6            12.3          11.2              7.4
           Severe                    4.1              2.3             1.7             2.2           1.7              0.3
       Increase in Arm
       Circumference ‡
           >5 mm                     -                -               -              30.1          38.3             28.6
           20 - 40 mm                                                                 7.0          14.0              7.6
           >40 mm                                                                     0.4           1.5              1.2
       Interference with
       Normal Activity of the
       Arm §
           Any                       -                -               -               -            20.4              8.8
           Moderate                                                                                 5.6              1.7
           Severe                                                                                   0.4              0.0
       Systemic Reactions
       Fever **
           ≥38.0°C                   9.3             16.1            15.8            10.5            6.1             4.6
           >38.5-39.5°C              1.5              3.9             4.8             2.7            2.1             2.0
           >39.5°C                   0.1              0.4             0.3             0.7            0.2             0.2
       Decreased
       Activity/Lethargy ††
           Any                      51.1             37.4            33.2            25.3          21.0             12.6
           Moderate                 23.0             14.4            12.1             8.2           5.8              3.6
           Severe                    1.2              1.4             0.6             1.0           0.8              0.4
       Inconsolable Crying ‡‡
           Any                      58.5             51.4            47.9            37.1          14.1              7.2
           Moderate                 14.2             12.6            10.8             7.7           3.5              1.9
           Severe                    2.2              3.4             1.4             1.5           0.4              0.3



                                           Confidential/Proprietary Information
                                                      Page 12 of 26
                                                          12                                          Exhibit 237
Sanofi Pasteur
    Case   2:20-cv-02470-WBS-JDP                  Document 9 Filed 12/29/20 Full
                                                                             PagePrescribing
                                                                                    58 of 497Information
253 – DAPTACEL®



                               Dose 1 *          Dose 2*           Dose 3*           Dose 4*                  Dose 5
                                                                                                   DAPTACEL-         Pentacel-
                                                                                                     primed*         primed*

                            N = 1390-1406     N = 1346-1360     N = 1301-1312     N = 1118-1144     N = 473-481     N = 936-981
                                  %                 %                 %                 %                %               %

Fussiness/Irritability §§
    Any                         75.8                70.7             67.1               54.4           34.9            22.9
    Moderate                    27.7                25.0             22.0               16.3            7.5             5.3
    Severe                       5.6                 5.5              4.3                3.9            0.4             0.5


*    In one U.S. study, children received four doses of DAPTACEL. A non-random subset of these children
     received a fifth dose of DAPTACEL in a subsequent study. A non-random subset of children previously
     vaccinated with 4 doses of Pentacel in previous clinical studies received a dose of DAPTACEL at 4-6 years of
     age as the fifth dose of DTaP vaccine in another clinical study.
†    Doses 1-4 - Moderate: subject cries when site is touched; Severe: subject cries when leg or arm is moved.
     Dose 5 - Moderate: interfered with activities, but did not require medical care or absenteeism; Severe:
     incapacitating, unable to perform usual activities, may have/or required medical care or absenteeism.
‡    The circumference of the DAPTACEL-injected arm at the level of the axilla was monitored following the
     fourth and fifth doses only. Increase in arm circumference was calculated by subtracting the baseline
     circumference pre-vaccination (Day 0) from the circumference post-vaccination.
§    Moderate: decreased use of arm, but did not require medical care or absenteeism; Severe: incapacitating, refusal
     to move arm, may have/or required medical care or absenteeism.
**   For Doses 1-3, 53.7% of temperatures were measured rectally, 45.1% were measured axillary, 1.0% were
     measured orally, and 0.1% were measured by an unspecified route. For Dose 4, 35.7% of temperatures were
     measured rectally, 62.3% were measured axillary, 1.5% were measured orally, and 0.5% were measured by an
     unspecified route. For Dose 5 in DAPTACEL-primed children, 0.2% of temperatures were measured rectally,
     11.3% were measured axillary, and 88.4% were measured orally. For Dose 5 in Pentacel-primed children, 0.2%
     of temperatures were measured rectally, 0.5% were measured tympanically, 17% were measured axillary, and
     81.7% were measured orally. Fever is based upon actual temperatures recorded with no adjustments to the
     measurement for route.
††   Dose 1-4 - Moderate: interferes with and limits daily activity, less interactive; Severe: disabling (not interested in
     usual daily activity, subject cannot be coaxed to interact with caregiver).
     Dose 5 - Moderate: interfered with activities, but did not require medical care or absenteeism;
     Severe: incapacitating, unable to perform usual activities, may have/or required medical care or absenteeism.
‡‡   Doses 1-4 - Moderate: 1 to 3 hours inconsolable crying; Severe: >3 hours inconsolable crying.
     Dose 5 - Moderate: interfered with activities, but did not require medical care or absenteeism;
     Severe: incapacitating, unable to perform usual activities, may have/or required medical care or absenteeism.
§§   Doses 1-4 - Moderate: Irritability for 1 to 3 hours; Severe: irritability for >3 hours.
     Dose 5 - Moderate: interfered with activities, but did not require medical care or absenteeism;
     Severe: incapacitating, unable to perform usual activities, may have/or required medical care or absenteeism.




                                        Confidential/Proprietary Information
                                                   Page 13 of 26
                                                        13                                                Exhibit 237
      Sanofi Pasteur
          Case   2:20-cv-02470-WBS-JDP         Document 9 Filed 12/29/20 Full
                                                                          PagePrescribing
                                                                                 59 of 497Information
      253 – DAPTACEL®



189   In the US study in which children received 4 doses of DAPTACEL, of 1,454 subjects who
190   received DAPTACEL, 5 (0.3%) subjects experienced a seizure within 60 days following any dose
191   of DAPTACEL. One seizure occurred within 7 days post-vaccination: an infant who experienced
192   an afebrile seizure with apnea on the day of the first vaccination. Three other cases of seizures
193   occurred between 8 and 30 days post-vaccination. Of the seizures that occurred within 60 days
194   post-vaccination, 3 were associated with fever. In this study, there were no reported cases of HHE
195   following DAPTACEL. There was one death due to aspiration 222 days post-vaccination in a
196   subject with ependymoma. Within 30 days following any dose of DAPTACEL, 57 (3.9%)
197   subjects reported at least one serious adverse event. During this period, the most frequently
198   reported serious adverse event was bronchiolitis, reported in 28 (1.9%) subjects. Other serious
199   adverse events that occurred within 30 days following DAPTACEL include three cases of
200   pneumonia, two cases of meningitis and one case each of sepsis, pertussis (post-dose 1),
201   irritability and unresponsiveness.

202   In the US study in which DAPTACEL was administered as a fifth DTaP dose in DAPTACEL-
203   primed subjects, within 30 days following the fifth consecutive dose of DAPTACEL, 1 (0.2%)
204   subject reported 2 serious adverse events (bronchospasm and hypoxia). In the US study in which
205   DAPTACEL was administered as a fifth DTaP dose in Pentacel-primed subjects, within 30 days
206   following DAPTACEL, 4 (0.4%) subjects reported one or more serious adverse events (asthma
207   and pneumonia; idiopathic thrombocytopenic purpura; vomiting; cellulitis not at the injection
208   site). In these two studies, there were no reports of seizures within 30 days following DAPTACEL
209   in either the DAPTACEL-primed subjects or Pentacel-primed subjects.

210   In another study (Sweden II Efficacy Trial), 3 DTaP vaccines and a whole-cell pertussis DTP
211   vaccine, none of which are licensed in the US, were evaluated to assess relative safety and
212   efficacy. This study included HCPDT, a vaccine made of the same components as DAPTACEL
213   but containing twice the amount of detoxified PT and four times the amount of FHA (20 mcg
214   detoxified PT and 20 mcg FHA). HHE was observed following 29 (0.047%) of 61,220 doses of
215   HCPDT; 16 (0.026%) of 61,219 doses of an acellular pertussis vaccine made by another
216   manufacturer; and 34 (0.056%) of 60,792 doses of a whole-cell pertussis DTP vaccine. There
217   were 4 additional cases of HHE in other studies using HCPDT vaccine for an overall rate of
218   33 (0.047%) in 69,525 doses.


                                       Confidential/Proprietary Information
                                                  Page 14 of 26
                                                    14                                      Exhibit 237
      Sanofi Pasteur
          Case   2:20-cv-02470-WBS-JDP            Document 9 Filed 12/29/20 Full
                                                                             PagePrescribing
                                                                                    60 of 497Information
      253 – DAPTACEL®



219   In a randomized, parallel-group, US multi-center clinical trial conducted in children 4 through 6
220   years of age, DAPTACEL was administered as follows: concomitantly with IPV (Sanofi Pasteur
221   SA) followed 30 days later by Menactra® [Meningococcal (Groups A, C, Y and W-135)
222   Polysaccharide Diphtheria Toxoid Conjugate vaccine, Sanofi Pasteur Inc.] [Group A];
223   concomitantly with Menactra followed 30 days later by IPV [Group B]; or 30 days after
224   concomitant administration of Menactra and IPV [Group C]. Solicited injection site and systemic
225   reactions were recorded in a diary card for 7 consecutive days after each vaccination. For all study
226   groups, the most frequently reported solicited local reaction at the DAPTACEL injection site was
227   pain: 71.7%, 69.4% and 52.1% of subjects in Groups A, B and C, respectively. For all study
228   groups, the most frequently reported systemic reaction after DAPTACEL vaccination was
229   myalgia: 46.2%, 37.3% and 25.8% of subjects in Groups A, B and C, respectively. Fever >39.5ºC
230   occurred at <1.0% in all groups.

231

232   6.2      Data from Post-Marketing Experience

233   The following adverse events have been spontaneously reported during the post-marketing use of
234   DAPTACEL in the US and other countries. Because these events are reported voluntarily from a
235   population of uncertain size, it may not be possible to reliably estimate their frequency or
236   establish a causal relationship to vaccine exposure.

237   The following adverse events were included based on one or more of the following factors:
238   severity, frequency of reporting, or strength of evidence for a causal relationship to DAPTACEL.
239   •     Blood and lymphatic disorders
240         Lymphadenopathy
241   •     Cardiac disorders
242         Cyanosis
243   •     Gastro-intestinal disorders




                                          Confidential/Proprietary Information
                                                     Page 15 of 26
                                                       15                                   Exhibit 237
      Sanofi Pasteur
          Case   2:20-cv-02470-WBS-JDP               Document 9 Filed 12/29/20 Full
                                                                                PagePrescribing
                                                                                       61 of 497Information
      253 – DAPTACEL®



244         Nausea, diarrhea
245   •     General disorders and administration site conditions
246         Local reactions: injection site pain, injection site rash, injection site nodule, injection site
247         mass, extensive swelling of injected limb (including swelling that involves adjacent joints).
248   •     Infections and infestations
249         Injection site cellulitis, cellulitis, injection site abscess
250   •     Immune system disorders
251         Hypersensitivity, allergic reaction, anaphylactic reaction (edema, face edema, swelling face,
252         pruritus, rash generalized) and other types of rash (erythematous, macular, maculo-papular)
253   •     Nervous system disorders
254         Convulsions: febrile convulsion, grand mal convulsion, partial seizures
255         HHE, hypotonia, somnolence, syncope
256   •     Psychiatric disorders
257         Screaming
258


259   7        DRUG INTERACTIONS
260   7.1       Concomitant Administration with Other Vaccines

261   In clinical trials, DAPTACEL was administered concomitantly with one or more of the following
262   US licensed vaccines: Hib conjugate vaccine, IPV, hepatitis B vaccine, pneumococcal conjugate
263   vaccine, Meningococcal (Groups A, C, Y and W-135) Polysaccharide Diphtheria Toxoid
264   Conjugate vaccine, MMR vaccine, and varicella vaccine. [See Adverse Reactions (6.1) and
265   Clinical Studies (14.4).] When DAPTACEL is given at the same time as another injectable
266   vaccine(s), the vaccines should be administered with different syringes and at different injection
267   sites.
268   In cases where DAPTACEL and Menactra are to be administered to children 4 through 6 years of
269   age, the two vaccines should be administered concomitantly or Menactra should be administered
270   prior to DAPTACEL. Administration of Menactra one month after DAPTACEL has been shown
271   to reduce meningococcal antibody responses to Menactra. [See Adverse Reactions (6.1) and
272   Clinical Studies (14.4).]


                                            Confidential/Proprietary Information
                                                       Page 16 of 26
                                                          16                                      Exhibit 237
      Sanofi Pasteur
          Case   2:20-cv-02470-WBS-JDP           Document 9 Filed 12/29/20 Full
                                                                            PagePrescribing
                                                                                   62 of 497Information
      253 – DAPTACEL®



273   7.2     Immunosuppressive Treatments

274   Immunosuppressive therapies, including irradiation, antimetabolites, alkylating agents, cytotoxic
275   drugs and corticosteroids (used in greater than physiologic doses), may reduce the immune
276   response to DAPTACEL.


277   8     USE IN SPECIFIC POPULATIONS
278   8.1     Pregnancy

279   DAPTACEL is not approved for use in individuals 7 years of age and older. Human or animal
280   data are not available to assess vaccine-associated risks in pregnancy.

281   8.2     Lactation


282   DAPTACEL is not approved for use in individuals 7 years of age and older. Human or animal
283   data are not available to assess the impact of DAPTACEL on milk production, its presence in
284   breast milk, or its effects on the breastfed infant.

285   8.4     Pediatric Use

286   DAPTACEL is not indicated for use in infants below 6 weeks of age or children 7 years of age or
287   older. Safety and effectiveness of DAPTACEL in these age groups have not been established.




                                         Confidential/Proprietary Information
                                                    Page 17 of 26
                                                      17                                 Exhibit 237
      Sanofi Pasteur
          Case   2:20-cv-02470-WBS-JDP           Document 9 Filed 12/29/20 Full
                                                                            PagePrescribing
                                                                                   63 of 497Information
      253 – DAPTACEL®




288   11      DESCRIPTION
289   DAPTACEL is a sterile isotonic suspension of pertussis antigens and diphtheria and tetanus
290   toxoids adsorbed on aluminum phosphate, for intramuscular injection.

291   Each 0.5 mL dose contains 15 Lf diphtheria toxoid, 5 Lf tetanus toxoid and acellular pertussis
292   antigens [10 mcg detoxified pertussis toxin (PT), 5 mcg filamentous hemagglutinin (FHA), 3 mcg
293   pertactin (PRN), and 5 mcg fimbriae types 2 and 3 (FIM)].

294   Other ingredients per 0.5 mL dose include 1.5 mg aluminum phosphate (0.33 mg of aluminum) as
295   the adjuvant, ≤5 mcg residual formaldehyde, <50 ng residual glutaraldehyde and 3.3 mg (0.6%
296   v/v) 2-phenoxyethanol (not as a preservative).

297   The acellular pertussis vaccine components are produced from Bordetella pertussis cultures
298   grown in Stainer-Scholte medium (2) modified by the addition of casamino acids and
299   dimethyl-beta-cyclodextrin. PT, FHA and PRN are isolated separately from the supernatant
300   culture medium. The FIM components are extracted and co-purified from the bacterial cells. The
301   pertussis antigens are purified by sequential filtration, salt-precipitation, ultrafiltration and
302   chromatography. PT is detoxified with glutaraldehyde. FHA is treated with formaldehyde, and the
303   residual aldehydes are removed by ultrafiltration. The individual antigens are adsorbed separately
304   onto aluminum phosphate.

305   Corynebacterium diphtheriae is grown in modified Mueller’s growth medium. (3) After
306   purification by ammonium sulfate fractionation, diphtheria toxin is detoxified with formaldehyde
307   and diafiltered. Clostridium tetani is grown in modified Mueller-Miller casamino acid medium
308   without beef heart infusion. (4) Tetanus toxin is detoxified with formaldehyde and purified by
309   ammonium sulfate fractionation and diafiltration. Diphtheria and tetanus toxoids are individually
310   adsorbed onto aluminum phosphate.

311   The adsorbed diphtheria, tetanus and acellular pertussis components are combined with aluminum
312   phosphate (as adjuvant), 2-phenoxyethanol (not as a preservative) and water for injection.




                                         Confidential/Proprietary Information
                                                    Page 18 of 26
                                                      18                                        Exhibit 237
      Sanofi Pasteur
          Case   2:20-cv-02470-WBS-JDP         Document 9 Filed 12/29/20 Full
                                                                          PagePrescribing
                                                                                 64 of 497Information
      253 – DAPTACEL®




313   Both diphtheria and tetanus toxoids induce at least 2 units of antitoxin per mL in the guinea pig
314   potency test. The potency of the acellular pertussis vaccine components is determined by the
315   antibody response of immunized mice to detoxified PT, FHA, PRN and FIM as measured by
316   enzyme-linked immunosorbent assay (ELISA).


317   12     CLINICAL PHARMACOLOGY
318   12.1   Mechanism of Action

319   Diphtheria
320   Diphtheria is an acute toxin-mediated disease caused by toxigenic strains of C diphtheriae.
321   Protection against disease is due to the development of neutralizing antibodies to diphtheria toxin.
322   A serum diphtheria antitoxin level of 0.01 IU/mL is the lowest level giving some degree of
323   protection. Antitoxin levels of at least 0.1 IU/mL are generally regarded as protective. (5) Levels
324   of 1.0 IU/mL have been associated with long-term protection. (6)

325   Tetanus
326   Tetanus is an acute disease caused by an extremely potent neurotoxin produced by C tetani.
327   Protection against disease is due to the development of neutralizing antibodies to tetanus toxin. A
328   serum tetanus antitoxin level of at least 0.01 IU/mL, measured by neutralization assay is
329   considered the minimum protective level. (5) (7) A tetanus antitoxin level ≥0.1 IU/mL as
330   measured by the ELISA used in clinical studies of DAPTACEL is considered protective.

331   Pertussis
332   Pertussis (whooping cough) is a respiratory disease caused by B pertussis. This Gram-negative
333   coccobacillus produces a variety of biologically active components, though their role in either the
334   pathogenesis of, or immunity to, pertussis has not been clearly defined.




                                       Confidential/Proprietary Information
                                                  Page 19 of 26
                                                    19                                     Exhibit 237
      Sanofi Pasteur
          Case   2:20-cv-02470-WBS-JDP         Document 9 Filed 12/29/20 Full
                                                                          PagePrescribing
                                                                                 65 of 497Information
      253 – DAPTACEL®




335   13       NON-CLINICAL TOXICOLOGY
336   13.1     Carcinogenesis, Mutagenesis, Impairment of Fertility

337   DAPTACEL has not been evaluated for carcinogenic or mutagenic potential or impairment of
338   fertility.


339   14       CLINICAL STUDIES
340   14.1     Diphtheria

341   In a US study in which children received 4 doses of DAPTACEL at 2, 4, 6 and 15-17 months of
342   age, after the third dose, 100% (N = 1,099) achieved diphtheria antitoxin levels of ≥0.01 IU/mL
343   and 98.5% achieved diphtheria antitoxin levels of ≥0.10 IU/mL. Among a random subset of
344   children who received the fourth dose of DAPTACEL at 15-16 months of age, 96.5% (N = 659)
345   achieved diphtheria antitoxin levels of ≥1.0 IU/mL after the fourth dose.

346   14.2     Tetanus

347   In a US study in which children received 4 doses of DAPTACEL at 2, 4, 6 and 15-17 months of
348   age, after the third dose, 100% (N = 1,037) achieved tetanus antitoxin levels of ≥0.10 IU/mL.
349   Among a random subset of children who received the fourth dose of DAPTACEL at 15-16
350   months of age, 98.8% (N = 681) achieved tetanus antitoxin levels of ≥1.0 IU/mL after the fourth
351   dose.

352   14.3     Pertussis

353   A randomized, double-blinded, placebo-controlled efficacy and safety study was conducted in
354   Sweden during 1992-1995 (Sweden I Efficacy Trial) under the sponsorship of the National
355   Institute of Allergy and Infectious Diseases. A total of 9,829 infants received 1 of 4 vaccines:
356   DAPTACEL (N = 2,587); another investigational acellular pertussis vaccine (N = 2,566); whole-
357   cell pertussis DTP vaccine (N = 2,102); or DT vaccine as placebo (Swedish National
358   Bacteriological Laboratory, N = 2,574). Infants were immunized at 2, 4 and 6 months of age. The
359   mean length of follow-up was 2 years after the third dose of vaccine. The protective efficacy of
360   DAPTACEL against pertussis after 3 doses using the World Health Organization (WHO) case

                                       Confidential/Proprietary Information
                                                  Page 20 of 26
                                                    20                                      Exhibit 237
      Sanofi Pasteur
          Case   2:20-cv-02470-WBS-JDP         Document 9 Filed 12/29/20 Full
                                                                          PagePrescribing
                                                                                 66 of 497Information
      253 – DAPTACEL®



361   definition (≥21 consecutive days of paroxysmal cough with culture or serologic confirmation or
362   epidemiologic link to a confirmed case) was 84.9% (95% confidence interval [CI] 80.1 to 88.6).
363   The protective efficacy of DAPTACEL against mild pertussis (≥1 day of cough with laboratory
364   confirmation) was 77.9% (95% CI 72.6 to 82.2). Protection against pertussis by DAPTACEL was
365   sustained for the 2-year follow-up period.

366   In order to assess the antibody response to the pertussis antigens of DAPTACEL in the US
367   population, 2 lots of DAPTACEL, including the lot used in the Sweden I Efficacy Trial, were
368   administered to US infants in the US Bridging Study. In this study, antibody responses following
369   3 doses of DAPTACEL given to US children at 2, 4 and 6 months of age were compared to those
370   from a subset of the infants enrolled in the Sweden I Efficacy Trial. Assays were performed in
371   parallel on the available sera from the US and Swedish infants. Antibody responses to all the
372   antigens were similar except for those to the PRN component. For both lots of DAPTACEL, the
373   geometric mean concentration (GMC) and percent response to PRN in US infants (Lot 006, N
374   = 107; Lot 009, N = 108) were significantly lower after 3 doses of vaccine than in Swedish infants
375   (N = 83). In separate US and Canadian studies in which children received DAPTACEL at 2, 4 and
376   6 months of age, with a fourth dose at either 17-20 months (Canadian study) or 15-16 months
377   (random subset from US study) of age, antibody responses to each pertussis antigen following the
378   fourth dose (Canadian study N = 275; US study N = 237-347) were at least as high as those seen
379   in the Swedish infants after 3 doses. While a serologic correlate of protection for pertussis has not
380   been established, the antibody response to all antigens in North American infants after 4 doses of
381   DAPTACEL at 2, 4, 6 and 15-20 months of age was comparable to that achieved in Swedish
382   infants in whom efficacy was demonstrated after 3 doses of DAPTACEL at 2, 4 and 6 months of
383   age.




                                       Confidential/Proprietary Information
                                                  Page 21 of 26
                                                    21                                      Exhibit 237
      Sanofi Pasteur
          Case   2:20-cv-02470-WBS-JDP         Document 9 Filed 12/29/20 Full
                                                                          PagePrescribing
                                                                                 67 of 497Information
      253 – DAPTACEL®




384   14.4   Concomitantly Administered Vaccines

385   In the US Bridging study, DAPTACEL was given concomitantly with Hib conjugate vaccine
386   (Sanofi Pasteur SA) according to local practices. Anti-PRP immune response was evaluated in
387   261 infants who received 3 doses of Hib conjugate vaccine. One month after the third dose, 96.9%
388   achieved anti-PRP antibody levels of at least 0.15 mcg/mL and 82.7% achieved antibody levels of
389   at least 1.0 mcg/mL.

390   In the US study in which infants received DAPTACEL concomitantly with Hib conjugate (tetanus
391   toxoid conjugate) vaccine, IPV, 7-valent pneumococcal conjugate vaccine, and hepatitis B
392   vaccine [see Adverse Reactions (6.1)], at 7 months of age, 100.0% of subjects (N = 1,050-1,097)
393   had protective neutralizing antibody levels (≥1:8 1/dil) for poliovirus types 1, 2 and 3; and 92.4%
394   (N = 998) achieved anti-hepatitis B surface antigen levels ≥10.0 mIU/mL. Although there is no
395   established serologic correlate of protection for any of the pneumococcal serotypes, at 7 months
396   of age 91.3%-98.9% (N = 1,027-1,029) achieved anti-pneumococcal polysaccharide levels ≥0.5
397   mcg/mL for serotypes 4, 9V, 14, 18C, 19F and 23F and 80.7% (N = 1,027) achieved an anti-
398   pneumococcal polysaccharide level ≥0.5 mcg/mL for serotype 6B. The mumps seroresponse rate
399   was lower when DAPTACEL was administered concomitantly (86.6%; N = 307) vs.
400   non-concomitantly (90.1%; N = 312) with the first dose of MMR vaccine [upper limit of 90%
401   confidence interval for difference in rates (non-concomitant minus concomitant) >5%]. There was
402   no evidence for interference in the immune response to the measles, rubella, and varicella
403   antigens or to the fourth dose of the 7-valent pneumococcal conjugate vaccine with concomitant
404   administration of DAPTACEL.

405   In a randomized, parallel-group, US multi-center clinical trial conducted in children 4 through 6
406   years of age, DAPTACEL was administered as follows: concomitantly with IPV (Sanofi Pasteur
407   SA) followed 30 days later by Menactra [Group A]; concomitantly with Menactra followed 30
408   days later by IPV [Group B]; or 30 days after concomitant administration of Menactra and IPV
409   [Group C]. Sera were obtained approximately 30 days after each respective vaccination. When
410   DAPTACEL was administered concomitantly with Menactra [Group B], antibody responses to
411   PT, FHA and PRN (GMC), tetanus (% participants with antibody concentrations ≥1.0 IU/mL),
412   and diphtheria (%participants with antibody concentrations ≥1.0 IU/mL) were non-inferior to


                                       Confidential/Proprietary Information
                                                  Page 22 of 26
                                                    22                                     Exhibit 237
      Sanofi Pasteur
          Case   2:20-cv-02470-WBS-JDP         Document 9 Filed 12/29/20 Full
                                                                          PagePrescribing
                                                                                 68 of 497Information
      253 – DAPTACEL®



413   those observed when DAPTACEL (and IPV) were administered [Group A]. The anti-FIM GMCs
414   were marginally lower when DAPTACEL and Menactra were administered concomitantly but the
415   clinical significance is unknown because there are no established serological correlates of
416   protection for pertussis. When DAPTACEL (and IPV) were administered 30 days prior to
417   Menactra [Group A], significantly lower serum-bactericidal assay-human complement (SBA-H)
418   GMTs to all 4 meningococcal serogroups were observed compared to when Menactra (and IPV)
419   were administered 30 days prior to DAPTACEL [Group C]. When DAPTACEL was administered
420   concomitantly with Menactra [Group B], SBA-H GMTs to meningococcal serogroups A, C, and
421   W-135 were non-inferior to those observed when Menactra (and IPV) were administered [Group
422   C]. The non-inferiority criterion was marginally missed for meningococcal serogroup Y. [See
423   Drug Interactions (7.1).]




                                       Confidential/Proprietary Information
                                                  Page 23 of 26
                                                    23                                     Exhibit 237
      Sanofi Pasteur
          Case   2:20-cv-02470-WBS-JDP       Document 9 Filed 12/29/20 Full
                                                                        PagePrescribing
                                                                               69 of 497Information
      253 – DAPTACEL®




424   15    REFERENCES

425
426   1    Stratton KR, et al. editors. Adverse events associated with childhood vaccines; evidence
427        bearing on causality. Washington D.C.: National Academy Press. 1994. p. 67-117.
428   2    Stainer DW, Scholte MJ. A simple chemically defined medium for the production of phase I
429        Bordetella pertussis. J Gen Microbiol 1970;63:211-20.
430   3    Stainer DW. Production of diphtheria toxin. In: Manclark CR, editor. Proceedings of an
431        informal consultation on the World Health Organization requirements for diphtheria,
432        tetanus, pertussis and combined vaccines. United States Public Health Service, Bethesda,
433        MD. DHHS 91-1174. 1991. p. 7-11.
434   4    Mueller JH, Miller PA. Variable factors influencing the production of tetanus toxin. J
435        Bacteriol 1954;67(3):271-7.
436   5    Department of Health and Human Services, Food and Drug Administration. Biological
437        products; bacterial vaccines and toxoids; implementation of efficacy review; proposed rule.
438        Federal Register 1985;50(240):51002-117.
439   6    Wharton M, et al. Diphtheria Toxoid. In: Plotkin SA, Orenstein WA, editors. Vaccines. 4th
440        ed. Philadelphia, PA: W. B. Saunders 2004 p. 211-28.
441   7    Wassilak SGF, et al. Tetanus Toxoid. In: Plotkin SA, Orenstein WA, editors. Vaccines. 4th
442        ed. Philadelphia, PA: W. B. Saunders 2004 p. 745-81.
443
444




                                     Confidential/Proprietary Information
                                                Page 24 of 26
                                                  24                                     Exhibit 237
      Sanofi Pasteur
          Case   2:20-cv-02470-WBS-JDP         Document 9 Filed 12/29/20 Full
                                                                          PagePrescribing
                                                                                 70 of 497Information
      253 – DAPTACEL®




445   16      HOW SUPPLIED/STORAGE AND HANDLING
446   The vial stopper for this product is not made with natural rubber latex.

447   DAPTACEL is supplied in a single dose vial (NDC No. 49281-286-58):

448   in packages of 1 vial: NDC No. 49281-286-01;

449   in packages of 5 vials: NDC No. 49281-286-05;

450   in packages of 10 vials: NDC No. 49281-286-10.

451   DAPTACEL should be stored at 2° to 8°C (35° to 46°F). DO NOT FREEZE. Product which has
452   been exposed to freezing should not be used. Do not use after expiration date shown on the label.


453   17      PATIENT COUNSELING INFORMATION
454   Inform the parent or guardian of the following:

455   •    The potential benefits and risks of immunization with DAPTACEL.

456   •    The common adverse reactions that have occurred following administration of DAPTACEL or
457        other vaccines containing similar components.

458   •    Other adverse reactions can occur. Call healthcare provider with any adverse reactions of
459        concern.

460   Provide the Vaccine Information Statements (VIS), which are required by the National Childhood
461   Vaccine Injury Act of 1986.




                                       Confidential/Proprietary Information
                                                  Page 25 of 26
                                                    25                                    Exhibit 237
      Sanofi Pasteur
          Case   2:20-cv-02470-WBS-JDP      Document 9 Filed 12/29/20 Full
                                                                       PagePrescribing
                                                                              71 of 497Information
      253 – DAPTACEL®



462   Manufactured by:
463   Sanofi Pasteur Limited
464   Toronto Ontario Canada

465   Distributed by:
466   Sanofi Pasteur Inc.
467   Swiftwater PA 18370 USA

468   US Patents: 4500639, 4687738, 4784589, 4997915, 5444159, 5667787, 5877298.
469   DAPTACEL® is a registered trademark of Sanofi Pasteur Limited.
470
471                                                                                R10-0916 USA
472


473




                                    Confidential/Proprietary Information
                                               Page 26 of 26
                                                 26                                 Exhibit 237
Case 2:20-cv-02470-WBS-JDP Document 9 Filed 12/29/20 Page 72 of 497




  EXHIBIT 238
                     Case 2:20-cv-02470-WBS-JDP Document 9 Filed 12/29/20 Page 73 of 497
Sanofi Pasteur                                                                                                                                        17 May 2019
095 - ActHIB®                                                                                                                                             LE7274

HIGHLIGHTS OF PRESCRIBING INFORMATION                                                         Haemophilus influenzae type b or tetanus toxoid-containing vaccine or any
These highlights do not include all the information needed to use ActHIB                      component of ActHIB vaccine. (4)
safely and effectively. See full prescribing information for ActHIB.                          ----------------------- WARNINGS AND PRECAUTIONS ----------------------
ActHIB [Haemophilus b Conjugate Vaccine (Tetanus Toxoid Conjugate)]                           If Guillain-Barré syndrome occurred within 6 weeks of receipt of a prior
Solution for Intramuscular Injection                                                          vaccine containing tetanus toxoid, the potential benefits and risks of giving
Initial U.S. Approval: 1993                                                                   ActHIB vaccine must be evaluated. (5.2)
                                                                                              ----------------------------- ADVERSE REACTIONS ------------------------------
--------------------------- INDICATIONS AND USAGE --------------------------------            Following administration of ActHIB vaccine in children 2-20 months of age,
     ActHIB is a vaccine indicated for the prevention of invasive disease caused by           rates of adverse reactions varied by dose number and age of recipients:
     Haemophilus influenzae type b. ActHIB vaccine is approved for use as a four                   The most frequent systemic reactions after any dose for children
     dose series in infants and children 2 months through 5 years of age (1)                       2 months to 16 months of age were fussiness/irritability (75%),
--------------------- DOSAGE AND ADMINISTRATION ----------------------------                       inconsolable crying (58%) and decreased activity/lethargy (51%). (6.1)
For intramuscular administration only                                                              In children 15-20 months of age tenderness (20%) was the most common
Four-dose series (0.5 mL each) by intramuscular injection:                                         local reaction following a single dose. (6.1)
   A three-dose primary series administered at 2, 4, and 6 months of age. (2.1)
   A single booster dose administered at 15-18 months of age. (2.1)                           To report SUSPECTED ADVERSE REACTIONS, contact
                                                                                              Pharmacovigilance Department, Sanofi Pasteur Inc., Discovery Drive,
------------------- DOSAGE FORMS AND STRENGTHS ----------------------------
                                                                                              Swiftwater, PA 18370 at 1-800-822-2463 (1-800-VACCINE) or VAERS
Solution for injection: lyophilized powder to be reconstituted in supplied 0.4%
                                                                                              at 1-800-822-7967 or http://vaers.hhs.gov.
Sodium Chloride diluent. A single dose, after reconstitution is 0.5 mL (3)
------------------------------ CONTRAINDICATIONS -----------------------------------          See 17 for PATIENT COUNSELING INFORMATION.
Severe allergic reaction (e.g., anaphylaxis) after a previous dose of any
                                                                                                                         Revised: Month 201X
  _______________________________________________________________________________________________________________________________________
  FULL PRESCRIBING INFORMATION: CONTENTS*                                                  11 DESCRIPTION
                                                                                           12 CLINICAL PHARMACOLOGY
  1   INDICATIONS AND USAGE                                                                   12.1 Mechanism of Action
  2   DOSAGE AND ADMINISTRATION                                                            13 NON CLINICAL TOXICOLOGY
       2.1 Immunization Series                                                                13.1 Carcinogenesis, Mutagenesis, Impairment of Fertility
       2.2 Reconstitution                                                                  14 CLINICAL STUDIES
       2.3 Administration                                                                     14.1 Immunogenicity of ActHIB Vaccine in Children 2, 4 and 6 Months
  3   DOSAGE FORMS AND STRENGTHS                                                                   of Age
  4   CONTRAINDICATIONS                                                                       14.2 Immunogenicity of ActHIB Vaccine in Children 12 to 24 Months
      4.1 Hypersensitivity                                                                         of Age
  5   WARNINGS AND PRECAUTIONS                                                             15 REFERENCES
       5.1 Management of Acute Allergic Reactions                                          16 HOW SUPPLIED/STORAGE AND HANDLING
       5.2 Guillain-Barré Syndrome                                                            16.1 How Supplied
       5.3 Altered Immunocompetence                                                           16.2 Storage and Handling
       5.4 Limitations of Vaccine Effectiveness                                            17 PATIENT COUNSELING INFORMATION
       5.5 Tetanus Immunization
       5.6 Interference with Laboratory Tests                                              *Sections or subsections omitted from the full prescribing information are not
  6   ADVERSE REACTIONS                                                                    listed.
       6.1 Clinical Trials Experience
       6.2 Postmarketing Experience
  7   DRUG INTERACTIONS
       7.1 Concomitant Administration with Other Vaccines
       7.2 Immunosuppressive Treatments
       7.3 Interference with Laboratory Tests
  8   USE IN SPECIFIC POPULATIONS
       8.1 Pregnancy
       8.2 Lactation
       8.4 Pediatric Use




                                                                          Confidential/Propietary Information
                                                                                      Page 1 of 21

                                                                                       1                                                    Exhibit 238
     Sanofi Pasteur
         Case   2:20-cv-02470-WBS-JDP                                              17 May 2019
                                              Document 9 Filed 12/29/20 Page 74 of 497
     095 - ActHIB®                                                                                LE7274



 1   FULL PRESCRIBING INFORMATION:

 2

 3   1 INDICATIONS AND USAGE
 4   ActHIB® is a vaccine indicated for the prevention of invasive disease caused by Haemophilus

 5   influenzae (H. influenzae) type b. ActHIB is approved for use in children 2 months through

 6   5 years of age.


 7

 8   2 DOSAGE AND ADMINISTRATION
 9     For intramuscular use only
10


11   2.1   Immunization Series

12   ActHIB vaccine is administered as a four-dose series (0.5 mL per dose) as:

13   • A primary three-dose series of a single dose at 2, 4, and 6 months of age.

14   • A single booster dose at 15 through 18 months of age.

15


16   2.2   Reconstitution

17   ActHIB vaccine is a solution for injection supplied as single-dose vials of lyophilized vaccine to

18   be reconstituted only with the accompanying saline diluent (0.4% Sodium Chloride). To

19   reconstitute ActHIB vaccine, withdraw 0.6 mL of saline diluent and inject into the vial of

20   lyophilized ActHIB vaccine. Agitate the vial to ensure complete reconstitution. The reconstituted

21   ActHIB vaccine will appear clear and colorless. Withdraw a 0.5-mL dose of the reconstituted

22   vaccine and inject intramuscularly. After reconstitution, if ActHIB vaccine is not administered

                                      Confidential/Propietary Information
                                                  Page 2 of 21
                                                    2                                     Exhibit 238
     Sanofi Pasteur
         Case   2:20-cv-02470-WBS-JDP                                                      17 May 2019
                                                      Document 9 Filed 12/29/20 Page 75 of 497
     095 - ActHIB®                                                                                  LE7274



 1   promptly store at 2° to 8°C (35° to 46°F) and administer within 24 hours. Stored vaccine should

 2   be re-agitated prior to injection. Refer to Figures 1, 2, 3, and 4.

 3   Instructions for Reconstitution of ActHIB Vaccine with Saline Diluent (0.4% Sodium

 4   Chloride)




     Figure 1.               Figure 2.               Figure 3.          Figure 4.
     Disinfect the diluent   Cleanse the ActHIB      Agitate vial       After reconstitution,
     vial stopper, inject    vaccine stopper,        thoroughly.        withdraw 0.5 mL of
     the needle and          insert the syringe                         reconstituted
     withdraw 0.6 mL of      needle into the vial,                      vaccine and
     0.4% Sodium             and inject the total                       administer
     Chloride diluent as     volume of diluent.                         intramuscularly.
     indicated.
5

6


 7   2.3   Administration

 8   Parenteral drug products should be inspected visually for particulate matter and/or discoloration

 9   prior to administration, whenever solution and container permit. If either of these conditions exist,

10   the vaccine should not be administered.

11

12   ActHIB vaccine is administered as a single dose (0.5 mL) by intramuscular injection into the

13   anterolateral aspect of the thigh or deltoid.

14

15   Do not administer this product intravenously, intradermally, or subcutaneously.


                                             Confidential/Propietary Information
                                                         Page 3 of 21
                                                             3                                  Exhibit 238
     Sanofi Pasteur
         Case   2:20-cv-02470-WBS-JDP                                              17 May 2019
                                              Document 9 Filed 12/29/20 Page 76 of 497
     095 - ActHIB®                                                                                 LE7274



1

2    ActHIB vaccine should not be mixed in the same syringe with other parenteral products.

3

 4   3 DOSAGE FORMS AND STRENGTHS
 5   ActHIB vaccine is a solution for injection supplied as a single-dose vial of lyophilized powder to

 6   be reconstituted with the supplied 0.4% Sodium Chloride diluent. A single dose, after

 7   reconstitution is 0.5 mL.

 8

 9   4 CONTRAINDICATIONS
10   4.1   Hypersensitivity

11   Severe allergic reaction (e.g., anaphylaxis) after a previous dose of any H. influenzae type b or

12   tetanus toxoid-containing vaccine or any component of the vaccine is a contraindication to

13   administration of ActHIB vaccine [see DESCRIPTION (11)].

14

15   5 WARNINGS AND PRECAUTIONS
16   5.1   Management of Acute Allergic Reactions

17   Epinephrine and other appropriate agents must be available should an acute anaphylactic reaction

18   occur.

19


20   5.2   Guillain-Barré Syndrome




                                      Confidential/Propietary Information
                                                  Page 4 of 21
                                                    4                                     Exhibit 238
     Sanofi Pasteur
         Case   2:20-cv-02470-WBS-JDP                                              17 May 2019
                                              Document 9 Filed 12/29/20 Page 77 of 497
     095 - ActHIB®                                                                                LE7274



1    If Guillain-Barré syndrome has occurred within 6 weeks of receipt of a prior vaccine containing

2    tetanus toxoid, the decision to give any tetanus toxoid-containing vaccine, including ActHIB

3    vaccine, should be based on careful consideration of the potential benefits and possible risks.

4


5    5.3   Altered Immunocompetence

6    In immunosuppressed persons, including those receiving immunosuppressive therapy, the

7    expected antibody responses may not be obtained.

8


9    5.4   Limitations of Vaccine Effectiveness

10   Vaccination with ActHIB vaccine may not protect 100% of individuals.

11


12   5.5   Tetanus Immunization

13   Immunization with ActHIB vaccine does not substitute for routine tetanus immunization.

14


15   5.6   Interference with Laboratory Tests

16   Urine antigen detection may not have a diagnostic value in suspected disease due to H influenzae

17   type b within 1 to 2 weeks after receipt of a H. influenzae type b-containing vaccine, including

18   ActHIB [see DRUG INTERACTIONS (7.3)].

19




                                      Confidential/Propietary Information
                                                  Page 5 of 21
                                                    5                                     Exhibit 238
     Sanofi Pasteur
         Case   2:20-cv-02470-WBS-JDP                                               17 May 2019
                                               Document 9 Filed 12/29/20 Page 78 of 497
     095 - ActHIB®                                                                                   LE7274




 1   6 ADVERSE REACTIONS
 2   6.1   Clinical Trials Experience

 3   Because clinical trials are conducted under widely varying conditions, adverse reaction rates

 4   observed in the clinical trials of a vaccine cannot be directly compared to rates in the clinical trials

 5   of another vaccine and may not reflect the rates observed in practice.

 6

 7   More than 7,000 infants and young children (≤2 years of age) have received at least one dose of

 8   ActHIB vaccine during US clinical trials. Of these, 1,064 subjects 12 to 24 months of age who

 9   received ActHIB vaccine alone reported no serious or life threatening adverse reactions.(1) (2)

10

11   Adverse reactions associated with ActHIB vaccine generally subsided after 24 hours and did not

12   persist beyond 48 hours after immunization.

13

14   In a US trial, the safety of ActHIB vaccine was evaluated in 110 children 15 to 20 months of age.

15   All children received three doses of Haemophilus influenzae type b conjugate vaccine (ActHIB

16   vaccine or a previously licensed Haemophilus b conjugate vaccine) at approximately 2, 4, and

17   6 months of age. The incidence of selected solicited injection site and systemic adverse reactions

18   which occurred within 48 hours following the dose of ActHIB vaccine is shown in Table 1.

19

20




                                       Confidential/Propietary Information
                                                   Page 6 of 21
                                                     6                                       Exhibit 238
     Sanofi Pasteur
         Case   2:20-cv-02470-WBS-JDP                                                         17 May 2019
                                                         Document 9 Filed 12/29/20 Page 79 of 497
     095 - ActHIB®                                                                                             LE7274



1    Table 1: Local and Systemic Reactions at 6, 24, and 48 Hours Following Immunization with

2    ActHIB Vaccine in Children 15 to 20 months old (2)

               Adverse Event               6 Hrs. Post-dose            24 Hrs. Post-dose   48 Hrs. Post-dose

          Local (%)                             N=110                       N=110               N=110
           Tenderness                            20.0                        8.2                 0.9
           Erythema
                                                  0.0                         0.9                 0.0
           (>1”)
           Indurationa                            5.5                         3.6                 0.9
           Swelling                               3.6                         1.8                 0.0
          Systemic (%)                        N=103-110                   N=105-110           N=104-110
           Fever
           (>102.2°F)                              0                          1.0                 1.9
           (>39.0°C)
           Irritability                           27.3                       20.9                12.7
           Drowsiness                             36.4                       17.3                12.7
           Anorexia                               12.7                       10.0                 6.4
           Vomiting                               0.9                        0.9                  0.9
           Persistent cry                          0                          0                    0
           Unusual cry                             0                          0                    0
3    a
         Induration is defined as hardness with or without swelling.
4
5    In a US clinical trial (P3T06), 1,454 children were enrolled and received one dose of ActHIB

6    vaccine at 2 months of age and subsequent doses administered at 4 and 6 months of age

7    (concomitantly with DAPTACEL [a US-licensed diphtheria, tetanus and pertussis vaccine], IPOL

8    [a US-licensed inactivated poliovirus vaccine] and PCV7 [Pneumococcal conjugate vaccine,

9    7-valent]) vaccines at 2, 4, and 6 months of age and hepatitis B vaccine at 2 and 6 months of age).

10   At 15-16 months of age, 418 children received a 4th dose of ActHIB and DAPTACEL vaccines.

11   The most frequent systemic reactions following any dose (>50% of participants) were decreased

12   activity/lethargy, fussiness/irritability, and inconsolable crying.




                                               Confidential/Propietary Information
                                                           Page 7 of 21
                                                               7                                        Exhibit 238
     Sanofi Pasteur
         Case   2:20-cv-02470-WBS-JDP                                                          17 May 2019
                                                          Document 9 Filed 12/29/20 Page 80 of 497
     095 - ActHIB®                                                                                                          LE7274



1    Table 2: Number (Percentage) of Children with Selected Solicited Systemic Adverse

2    Reactions by Severity Occurring within 0-3 days After Vaccination in Study P3T06

                                                                                                                  DAPTACEL +
                                                   DAPTACEL + IPOL + ActHIB Vaccines
                                                                                                                 ActHIB Vaccines
            Systemic Reactions
                                            Dose 1                  Dose 2                   Dose 3                  Dose 4
                                         N=1,390-1,406           N=1,346-1,360            N=1,301-1,312             N=379-381
                                              %                       %                        %                       %
      Feverab
        ≥38.0°C                            9.3                 16.1                         15.8                      8.7
        >38.5°C                            1.6                  4.3                          5.1                      3.2
        >39.5°C                            0.1                  0.4                          0.3                      0.8
      Decreased
      Activity/Lethargyc
        Any                               51.1                 37.4                         33.2                     24.1
        Moderate or Severe                24.3                 15.8                         12.7                      9.2
        Severe                             1.2                  1.4                          0.6                      0.3
      Inconsolable Crying
        Any                               58.5                 51.4                         47.9                     36.2
        ≥1 hour                           16.4                 16.0                         12.2                     10.5
        >3 hours                           2.2                  3.4                          1.4                      1.8
      Fussiness/Irritability
        Any                               75.8                 70.7                         67.1                     53.8
        ≥1 hour                           33.3                 30.5                         26.2                     19.4
        >3 hours                           5.6                  5.5                          4.3                      4.5
 3   Note. - Ages of study participants ranged from 1.3 to 19.5 months.
     a
 4       Fever is based upon actual temperatures recorded with no adjustments to the measurement route.
     b
 5       Following Doses 1-3 combined, the proportion of temperature measurements that were taken by axillary, rectal or
 6   other routes, or not recorded were 44.8%, 54.0%, 1.0%, and 0.1%, respectively. Following Dose 4, the proportion of
 7   temperature measurements that were taken by axillary, rectal or other routes, or not recorded were 61.1%, 36.6%,
 8   1.7%, and 0.5%, respectively.
     c
 9       Moderate: interferes with or limits usual daily activity; Severe: disabling, not interested in usual daily activity.

10

11   In Study P3T06, within 30 days following any of Doses 1-3 of DAPTACEL + IPOL + ActHIB

12   vaccines, 50 of 1,455 (3.4%) participants experienced a serious adverse event (SAE). One SAE of

13   seizure with apnea occurring on the day of vaccination with the first dose of the three vaccines

14   was determined by the investigators as possibly related. Within 30 days following Dose 4, four of




                                                Confidential/Propietary Information
                                                            Page 8 of 21
                                                                 8                                               Exhibit 238
     Sanofi Pasteur
         Case   2:20-cv-02470-WBS-JDP                                               17 May 2019
                                               Document 9 Filed 12/29/20 Page 81 of 497
     095 - ActHIB®                                                                                    LE7274



 1   418 (1.0%) participants who received DAPTACEL + ActHIB vaccines experienced a serious

 2   adverse event. None was assessed by the investigators as related to the study of vaccines.

 3


 4   6.2     Postmarketing Experience

 5   The following events have been spontaneously reported during the post-approval use of ActHIB

 6   vaccine. Because these events are reported voluntarily from a population of uncertain size, it is

 7   not always possible to reliably estimate their frequency or establish a causal relationship to

 8   vaccine exposure.

 9   •     Immune system disorders:

10         Anaphylaxis, other allergic/hypersensitivity reactions (including urticaria, angioedema)

11   •     Nervous system disorders:

12         Convulsions

13   •     General disorders and administration site conditions:

14         Extensive limb swelling, peripheral edema, pruritus, rash (including generalized rash)

15

16   7 DRUG INTERACTIONS
17   7.1     Concomitant Administration with Other Vaccines

18   In clinical trials, ActHIB vaccine was administered, at separate sites, concomitantly with one or

19   more of the following vaccines: DTaP; Measles, Mumps and Rubella vaccine (MMR); Hepatitis

20   B vaccine; and Inactivated Poliovirus Vaccine (IPV). No impairment of the antibody response to

21   the individual antigens was demonstrated when ActHIB vaccine was given at the same time but

22   separate sites with these vaccines.(2)


                                        Confidential/Propietary Information
                                                    Page 9 of 21
                                                      9                                    Exhibit 238
     Sanofi Pasteur
         Case   2:20-cv-02470-WBS-JDP                                              17 May 2019
                                              Document 9 Filed 12/29/20 Page 82 of 497
     095 - ActHIB®                                                                                LE7274



 1


 2   7.2   Immunosuppressive Treatments

 3   Immunosuppressive therapies, including irradiation, antimetabolites, alkylating agents, cytotoxic

 4   drugs, and corticosteroids (used in greater than physiologic doses) may reduce the immune

 5   response to ActHIB vaccine [see WARNINGS AND PRECAUTIONS (5.3)].

 6


 7   7.3   Interference with Laboratory Tests

 8   Haemophilus b capsular polysaccharide derived from Haemophilus b Conjugate Vaccines has

 9   been detected in the urine of some vaccinees. Urine antigen detection may not have a diagnostic

10   value in suspected disease due to H. influenzae type b within 1 to 2 weeks after receipt of a H.

11   influenzae type b-containing vaccine, including ActHIB [see WARNINGS AND PRECAUTIONS

12   (5.6)].(3)


13


14   8 USE IN SPECIFIC POPULATIONS
15   8.1   Pregnancy

16   ActHIB is not approved for use in individuals 6 years of age and older. No human or animal data

17   are available to assess vaccine-associated risks in pregnancy.

18


19   8.2   Lactation




                                      Confidential/Propietary Information
                                                 Page 10 of 21
                                                   10                                     Exhibit 238
     Sanofi Pasteur
         Case   2:20-cv-02470-WBS-JDP                                               17 May 2019
                                               Document 9 Filed 12/29/20 Page 83 of 497
     095 - ActHIB®                                                                                 LE7274



1    ActHIB is not approved for use in individuals 6 years of age and older. Human or animal data are

2    not available to assess the impact of ActHIB on milk production, its presence in breast milk, or its

3    effects on the breastfed infant.

4


5    8.4   Pediatric Use

6    Safety and effectiveness of ActHIB have not been established in infants below the age of 6 weeks

7    and children and adolescents 6 years of age and older [see DOSAGE AND ADMINISTRATION

8    (2.1)].

9

10   11 DESCRIPTION
11   ActHIB vaccine is a sterile, lyophilized powder to be reconstituted with saline diluent (0.4%

12   Sodium Chloride) for intramuscular administration only. The vaccine consists of the Haemophilus

13   influenzae type b capsular polysaccharide (polyribosyl-ribitol-phosphate, PRP), a high-molecular-

14   weight polymer prepared from the H. influenzae type b strain 1482 grown in a semi-synthetic

15   medium, covalently bound to tetanus toxoid. (4) The lyophilized ActHIB vaccine powder and

16   saline diluent contain no preservative. The tetanus toxoid is prepared by extraction, ammonium

17   sulfate purification, and formalin inactivation of the toxin from cultures of Clostridium tetani

18   (Harvard strain) grown in a modified Mueller and Miller medium. (5) The culture medium

19   contains milk-derived raw materials (casein derivatives). Further manufacturing process steps

20   reduce residual formaldehyde to levels below 0.5 micrograms (mcg) per dose by calculation. The

21   toxoid is filter sterilized prior to the conjugation process. Potency of ActHIB vaccine is specified

22   on each lot by limits on the content of PRP polysaccharide and protein in each dose and the



                                        Confidential/Propietary Information
                                                   Page 11 of 21
                                                     11                                    Exhibit 238
     Sanofi Pasteur
         Case   2:20-cv-02470-WBS-JDP                                              17 May 2019
                                              Document 9 Filed 12/29/20 Page 84 of 497
     095 - ActHIB®                                                                                LE7274



1    proportion of polysaccharide and protein in the vaccine that is characterized as high molecular

2    weight conjugate.

3

4    When ActHIB is reconstituted with saline diluent (0.4% Sodium Chloride), each 0.5-mL dose is

5    formulated to contain 10 mcg of purified capsular polysaccharide conjugated to 24 mcg of

6    inactivated tetanus toxoid and 8.5% of sucrose.

7    The vial stoppers for ActHIB vaccine and diluent are not made with natural rubber latex.

8

 9   12 CLINICAL PHARMACOLOGY
10   12.1 Mechanism of Action

11   Haemophilus influenzae is a gram-negative coccobacillus. Most strains of H. influenzae that cause

12   invasive disease (e.g., sepsis and meningitis) are H. influenzae type b.

13

14   The response to ActHIB vaccine is typical of a T-dependent immune response to antigens. The

15   prominent isotype of anti-capsular PRP antibody induced by ActHIB vaccine is IgG. (6) A

16   booster response for IgG has been demonstrated in children 12 months of age or older who

17   previously received two or three doses of ActHIB vaccine. Bactericidal activity against H.

18   influenzae type b was demonstrated in serum after immunization and correlated with the anti-PRP

19   antibody response induced by ActHIB vaccine. (1)

20

21   Antibody titers to H. influenzae capsular polysaccharide (anti-PRP) of >1.0 mcg/mL following

22   vaccination with unconjugated PRP vaccine correlated with long-term protection against invasive

23   H. influenzae type b disease in children older than 24 months of age. (7) Although the relevance


                                      Confidential/Propietary Information
                                                 Page 12 of 21
                                                   12                                    Exhibit 238
     Sanofi Pasteur
         Case   2:20-cv-02470-WBS-JDP                                              17 May 2019
                                              Document 9 Filed 12/29/20 Page 85 of 497
     095 - ActHIB®                                                                                LE7274



1    of this threshold to clinical protection after immunization with conjugate vaccines is not known,

2    particularly in light of the induced, immunologic memory, this level continues to be considered as

3    indicative of long-term protection. (8) In clinical studies, ActHIB vaccine induced, on average,

4    anti-PRP levels ≥1.0 mcg/mL in 90% of infants after the primary series (2, 4, and 6 months) and

5    in more than 98% of infants following a booster dose given at 15 to 19 months of age. (1)

 6
 7   13 NON-CLINICAL TOXICOLOGY
 8   13.1 Carcinogenesis, Mutagenesis, Impairment of Fertility

 9   ActHIB vaccine has not been evaluated for its carcinogenic or mutagenic potential or impairment

10   of male fertility.

11

12   14 CLINICAL STUDIES
13   14.1 Immunogenicity of ActHIB Vaccine in Children 2, 4, and 6 Months of Age

14   Two clinical trials supported by the National Institutes of Health (NIH) have compared the

15   anti-PRP antibody responses to three Haemophilus influenzae type b conjugate vaccines in

16   racially mixed populations of children. These studies were done in Tennessee (9) (Table 3) and in

17   Minnesota, Missouri, and Texas (10) (Table 4) in infants immunized with ActHIB vaccine and

18   other Haemophilus influenzae type b conjugate vaccines at 2, 4, and 6 months of age. All

19   Haemophilus influenzae type b conjugate vaccines were administered concomitantly with OPV

20   and whole-cell DTP vaccines at separate sites. Neither OPV nor whole-cell DTP vaccines are

21   licensed or distributed in the US currently.

22




                                       Confidential/Propietary Information
                                                  Page 13 of 21
                                                    13                                   Exhibit 238
     Sanofi Pasteur
         Case   2:20-cv-02470-WBS-JDP                                                      17 May 2019
                                                      Document 9 Filed 12/29/20 Page 86 of 497
     095 - ActHIB®                                                                                                LE7274



1    Table 3: Anti-PRP Antibody Responses Following a Two or Three Dose Series of a
2    Haemophilus influenzae type b Vaccine at 2, 4, and 6 Months of Age – Tennessee (9)
                                             Geometric Mean Concentration (GMC)
                                                         (mcg/mL)                                     Post Third
              Vaccine             Na                                                                Immunization
                                             Pre-           Post Second         Post Third                %
                                        Immunization       Immunization        Immunization          ≥1.0 mcg/mL
                                         at 2 months        at 6 months         at 7 months
         PRP-Tb
                                  65         0.10                0.30                3.64                83%
         (ActHIB vaccine)
         PRP-OMPc
                                  64         0.11                0.84                N/A                 50%d
         (PedvaxHIB®)
         HbOCe
                                  61         0.07                0.13                3.08                75%
         (HibTITER®)
 3   a
         N = Number of children
 4   b
         Haemophilus influenzae type b Conjugate Vaccine (Tetanus Toxoid Conjugate)
 5   c
         Haemophilus influenzae type b Conjugate Vaccine (Meningococcal Protein Conjugate)
 6   d
         Seroconversion after the recommended 2-dose primary immunization series is shown
 7   e
         Haemophilus influenzae type b Conjugate Vaccine (Diphtheria CRM197 Protein Conjugate)
 8   N/A = Not applicable in this comparison trial although third dose data have been published

 9   Table 4: Anti-PRP Antibody Responses Following a Two or Three Dose Series of a
10   Haemophilus influenzae type b Vaccine at 2, 4, and 6 Months of Age - Minnesota, Missouri,
11   and Texas (10)
                                             Geometric Mean Concentration (GMC)
                                                         (mcg/mL)                                     Post Thirdb
                                  Na                                                                Immunization
              Vaccine                        Pre-           Post Second         Post Thirdb                %
                                        Immunization       Immunization        Immunization          ≥1.0 mcg/mL
                                         at 2 months        at 6 months         at 7 months
         PRP-Tc
                                  142        0.25                1.25                6.37                97%
         (ActHIB vaccine)
         PRP-OMPd
                                  149        0.18                4.00                N/A                 85%e
         (PedvaxHIB)
         HbOCf
                                  167        0.17                0.45                6.31                90%
         (HibTITER)
12   a
         N = Number of children
13   b
         Sera were obtained after the third dose from 86 and 110 infants, in PRP-T and HbOC vaccine groups, respectively
14   c
         Haemophilus influenzae type b Conjugate Vaccine (Tetanus Toxoid Conjugate)
15   d
         Haemophilus influenzae type b Conjugate Vaccine (Meningococcal Protein Conjugate)
16   e Seroconversion after the recommended 2-dose primary immunization series is shown


                                             Confidential/Propietary Information
                                                        Page 14 of 21
                                                            14                                           Exhibit 238
     Sanofi Pasteur
         Case   2:20-cv-02470-WBS-JDP                                                     17 May 2019
                                                     Document 9 Filed 12/29/20 Page 87 of 497
     095 - ActHIB®                                                                                            LE7274



 1   f
         Haemophilus influenzae type b Conjugate Vaccine (Diphtheria CRM197 Protein Conjugate)
 2   N/A = Not applicable in this comparison trial although third dose data have been published (10)
 3

 4   Native American populations have had high rates of H. influenzae type b disease and have been

 5   observed to have low immune responses to Haemophilus influenzae type b conjugate vaccines. In

 6   a clinical study enrolling Alaskan Native Americans, following the administration of a three-dose

 7   series of ActHIB vaccine at 6 weeks, 4 months, and 6 months of age, 75% of subjects achieved an

 8   anti-PRP antibody titer of ≥1.0 mcg/mL at 7 months of age (1 month after the last vaccination).

 9   (11)

10


11   14.2 Immunogenicity of ActHIB Vaccine in Children 12 to 24 Months of Age

12   In four separate studies, children 12 to 24 months of age who had not previously received

13   Haemophilus influenzae type b conjugate vaccination were immunized with a single dose of

14   ActHIB vaccine (Table 5). Geometric Mean Concentration (GMC) of anti-PRP antibody

15   responses were 5.12 mcg/mL (90% responding with ≥1.0 mcg/mL) for children 12 to 15 months

16   of age and 4.4 mcg/mL (82% responding with ≥1.0 mcg/mL) for children 17 to 24 months of age.

17   (2)


18   Table 5: Anti-PRP Antibody Responses in 12- to 24-month-old Children Immunized with a
19   Single Dose of ActHIB

                                       Geometric Mean Concentration                  % Subjects With
                                            (GMC) (mcg/mL)                             ≥1.0 mcg/mL
             Age Group          Na
                                          Pre-            Post-                   Pre-            Post-
                                       Immunization Immunizationb              Immunization Immunizationb
          12 to 15 months      256          0.06                5.12                 1.6               90.2
          17 to 24 months       81          0.10                4.40                 3.7               81.5


                                            Confidential/Propietary Information
                                                       Page 15 of 21
                                                          15                                           Exhibit 238
     Sanofi Pasteur
         Case   2:20-cv-02470-WBS-JDP                                                     17 May 2019
                                                     Document 9 Filed 12/29/20 Page 88 of 497
     095 - ActHIB®                                                                             LE7274



 1   a
         N = Number of children
 2   b
         Post immunization responses measured at approximately 1 month after vaccination
 3

 4   ActHIB vaccine has been found to be immunogenic in children with sickle cell anemia, a

 5   condition that may cause increased susceptibility to Haemophilus influenzae type b disease.

 6   Following two doses of ActHIB vaccine given at two-month intervals, 89% of these children

 7   (mean age 11 months) had anti-PRP antibody titers of ≥1.0 mcg/mL. This is comparable to

8    anti-PRP antibody levels demonstrated in children without sickle-cell anemia of similar age

 9   following two doses of ActHIB vaccine. (12)

10




                                             Confidential/Propietary Information
                                                        Page 16 of 21
                                                           16                              Exhibit 238
     Sanofi Pasteur
         Case   2:20-cv-02470-WBS-JDP                                              17 May 2019
                                              Document 9 Filed 12/29/20 Page 89 of 497
     095 - ActHIB®                                                                             LE7274




 1   15 REFERENCES
 2

 3   1    Data on file, Sanofi Pasteur SA.

 4   2    Data on file, Sanofi Pasteur Inc.

 5   3    Rothstein EP, et al. Comparison of antigenuria after immunization with three Haemophilus

 6        influenzae type b conjugate vaccines. Pediatr Infect Dis J 10:311-314, 1991.

 7   4    Chu CY, et al. Further studies on the immunogenicity of Haemophilus influenzae type b and

 8        pneumococcal type 6A polysaccharide-protein conjugate. Infect Immun 40:245-246, 1983.

 9   5    Mueller JH, et al. Production of diphtheria toxin of high potency (100 Lf) on a reproducible

10        medium. J Immunol 40:21-32, 1941.

11   6    Holmes SJ, et al. Immunogenicity of four Haemophilus influenzae type b conjugate

12        vaccines in 17- to 19-month-old children. J Pediatr 118:364-371, 1991.

13   7    Peltola H, et al. Prevention of Haemophilus influenzae type b bacteremic infections with the

14        capsular polysaccharide vaccine. N Engl J Med 310:1561-1566, 1984.

15   8    Recommendations of the Immunization Practices Advisory Committee (ACIP).

16        Haemophilus b conjugate vaccines for prevention of Haemophilus influenzae type b disease

17        among infants and children two months of age and older. MMWR 40:No. RR-1, 1991.

18   9    Decker MD, et al. Comparative trial in infants of four conjugate Haemophilus influenzae

19        type b vaccines. J Pediatr 120:184-189, 1992.

20   10   Granoff DM, et al. Differences in the immunogenicityof three Haemophilus influenzae type

21        b conjugate vaccines in infants. J Pediatr 121:187-194, 1992.




                                     Confidential/Propietary Information
                                                Page 17 of 21
                                                  17                                     Exhibit 238
     Sanofi Pasteur
         Case   2:20-cv-02470-WBS-JDP                                            17 May 2019
                                            Document 9 Filed 12/29/20 Page 90 of 497
     095 - ActHIB®                                                                               LE7274



 1   11   Bulkow LR, et al. Comparative immunogenicity of four Haemophilus influenzae type b

 2        conjugate vaccines in Alaska Native infants. Pediatr Infect Dis J 12:484-92, 1993.

 3   12   Kaplan SL, et al. Immunogenicity of Haemophilus influenzae type b polysaccharide-tetanus

 4        protein conjugate vaccine in children with sickle hemoglobinopathy or malignancies, and

 5        after systemic Haemophilus influenzae type b infection. J Pediatr 120:367-370, 1992.

 6   13   Vaccine Adverse Event Reporting System United States. MMWR 39:730-733, 1990.

 7   14   CDC. National Childhood Vaccine Injury Act: Requirements for permanent vaccination

 8        records and for reporting of selected events after vaccination. MMWR 37:197-200, 1988.

 9   15   National Childhood Vaccine Injury Act of 1986 (Amended 1987).

10

11




                                    Confidential/Propietary Information
                                               Page 18 of 21
                                                 18                                    Exhibit 238
     Sanofi Pasteur
         Case   2:20-cv-02470-WBS-JDP                                              17 May 2019
                                              Document 9 Filed 12/29/20 Page 91 of 497
     095 - ActHIB®                                                                                 LE7274




 1   16 HOW SUPPLIED/STORAGE AND HANDLING
 2   16.1 How Supplied

 3   Single-dose, lyophilized vaccine vial (NDC 49281-547-58) packaged with single-dose diluent vial

 4   (NDC 49281-546-58). Supplied as package of 5 vials each (NDC 49281-545-03).

 5

 6   The vial stoppers for ActHIB vaccine and diluent are not made with natural rubber latex.

 7


 8   16.2 Storage and Handling

 9   Store lyophilized ActHIB vaccine packaged with saline diluent (0.4% Sodium Chloride) at 2° to

10   8°C (35° to 46°F). DO NOT FREEZE.

11

12   17 PATIENT COUNSELING INFORMATION
13   Vaccine Information Statements are required by the National Childhood Vaccine Injury Act of

14   1986 to be given prior to immunization to the patient, parent, or guardian.

15

16   Inform the patients, parents, or guardians about the potential benefits and risks of the vaccine and

17   importance of completing the immunization series unless a contraindication to further

18   immunization exists. In addition to this, parents and guardians must be informed about the

19   potential for adverse reactions that have been temporarily associated with the administration of

20   ActHIB vaccine or other vaccines containing similar ingredients. Prior to administration of

21   ActHIB vaccine, healthcare providers should ask parents or guardians about the recent health

22   status of the infant or child to be immunized. As part of the child’s immunization record, the date,



                                      Confidential/Propietary Information
                                                 Page 19 of 21
                                                   19                                     Exhibit 238
     Sanofi Pasteur
         Case   2:20-cv-02470-WBS-JDP                                            17 May 2019
                                            Document 9 Filed 12/29/20 Page 92 of 497
     095 - ActHIB®                                                                               LE7274



1    lot number, and manufacturer of the vaccine administered should be recorded. (13) (14) (15)

2    Vaccine recipients and guardians must report any adverse reactions upon administration of the

3    vaccine to their healthcare provider and/or to the Vaccine Adverse Event Reporting System

4    (VAERS).

5

6

 7   ActHIB, DAPTACEL and IPOL are registered trademark of Sanofi Pasteur Inc.
 8   PedvaxHIB® is a registered trademark of Merck & Co., Inc.
 9   HibTITER® is a registered trademark of Nuron Biotech.
10

11                                                                         Product information

12                                                                         as of Month 201X.

13

14   Manufactured by:

15   Sanofi Pasteur SA

16   Marcy L’Etoile France

17

18   Distributed by:

19   Sanofi Pasteur Inc.

20   Swiftwater PA 18370 USA

21

22

23                                                                               7274




                                     Confidential/Propietary Information
                                                Page 20 of 21
                                                  20                                       Exhibit 238
    Sanofi Pasteur
        Case   2:20-cv-02470-WBS-JDP                                        17 May 2019
                                       Document 9 Filed 12/29/20 Page 93 of 497
    095 - ActHIB®                                                                LE7274




1




                               Confidential/Propietary Information
                                          Page 21 of 21
                                            21                            Exhibit 238
      Case 2:20-cv-02470-WBS-JDP Document 9 Filed 12/29/20 Page 94 of 497




                                Summary for Basis of Approval

    Reference Number:                              Drug Licensed Name:
    90-0689                                 Haemophilus·b Conjugate Vaccine
                                             (Tetanus Toxoid Conjugate)

    Manufacturer:                                    Drug Trade Name:
    Pasteur Merieux Serums & Vaccins. SA           . ActHIB 1M


    Haemophilus b Conjugate Vaccine (Tetanus Toxoid Conjugate), ActHIBTM, is composed
    of the purified capsular polysaccharide isolated from Haemophilus influenzae type b
    covalently attached to tetanus toxoid prepared from the inactivated toxin of Clostridium
    fetani.           .

    I. INDICATIONS AND USAGE

    ActHIBTM is indicated for the active immunization of infants and children 2 months
    through          of age for the prevention of invasive diseases caused by Haemophilus
    influenzae type b.

)   Levels of antibody associated with protection may not be achieved earlier than two
    weeks ·following the last recommended dose.

    As with any vaccine, vaccination with ActHIBTM may not profecf 100% of susceptible
                                                                                                  ,
                                                                                                  f


                                                                                                  I

    individuals.    '

    II. DOSAGE AND ADMINISTRATION:

    The vaccine. is a sterile, lyophilized powder which is to be reconstituted ju'st before use
    with the supplied saline diluent (0.4% sodium chloride). Each 0.5 mL dose of ActHIB is
    formulated to contain 10 \19 of purified capsular polysaccharide conjugated to
    approximately 24lJg of tetanus toxoid ..The vaccine also contains 8.5% sucrose. The
    vaccine and diluent contain ho preservatives. The vaccine when reconstituted is
    colorless and should be injected intramuscularly in the outer aspect of the vastus
    lateralis (mid thigh) or deltoid. The ,vaccine should not be injected into the gluteal area
    or areas where there may be a nerve tract. In the event of
    ActHIB may be given                      in the lateral aspect of the thigh.

    Infants between 2 and 6 months of age should             three 0.5 mL doses at 6 to 8
    week intervals, followed by a booster at 15 to 18 months of age. Infants 7 to 11 months
    of age who have not been previously immunized should receive two 0.5 mL doses at 6
    to 8 week intervals, followed by a booster dose at 15 to 18 monthsof age. Children 12
    to 14 months of age who have not been previously immunized should receive one 0.5
    mL dose, followed by a booster at 15 to 18 months of age, but not less than 2 months



                                                   22                                       Exhibit 238
                 Case 2:20-cv-02470-WBS-JDP Document 9 Filed 12/29/20 Page 95 of 497




                                                                                                                             '2:

            )
                after the previous dose. Children 15to!! months of 'age who have not been
       )
                previously immunized should receive a single 0.5 mL dose. ActHIB TlI1 is packaged in
                single dose vials with a        0.6 mL syringe containing 0.4% sodium chloride
                diluent.

                The recommended immunization schedule is summarized as follows:

                Age at First            Primary Series                     Booster
                Dose (months)'

                2 to6          3 Doses, 6 to 8 weeks apart            1 Dose, 15 to 18 months
                7 to 11        2 Doses, 6 to 8 weeks apart            1 Dose, 15 to 18 months
                12 to 14       1 Dose                                 1 Dose, 15 to 18 months
                15 to   III    1 Dose                                          None

                The current recommendation of the Advisory Committee on Immunization PractiCes
                (ACIP) is for routine immunization of all children with Haemophilus b conjugate vaccine
                beginning at 2 months of age.

                lit MANUFACTURING AND CONTROLS

                         A. Manufacturing and Control testing:
                Haemophilus b Polysaccharide: The organism, H. influenzae type b strain                                 is
                                                                   . The capsular polysaccharide is




                                                                                                   content.
                                                                            tests are also performed.


                    raeli1n"l polysaccharide is obtained from the purified polysaccharide by reaction
                                                                                     The
                                                                                                         and     '.,.



                Carrier protein: The tetanus toxin is prepared from cultures of Clostridium tetani grown
                in a modified Mueller and Miller medium. Tetanus toxin is purified,               ;'::.:i."
_...   -.....                        filter-sterilized to obtain tetanus toxoid. Assays for . , ..'. ,,'
                                                                                                      .. ..
                                                                                                     - .•'t. .
                                                                                                                             ..
                                                                                                                             ',;




                                                                  23                                                     Exhibit 238
      Case 2:20-cv-02470-WBS-JDP Document 9 Filed 12/29/20 Page 96 of 497




                                                                                                                           3



)                              percentage of " ..                                                        and
                       performed.

    Conjugation and purification:                                                               polysaccharide are
    conjugated using                                                                                The conjugate is
    purified by
                                                                                                          ",'    bulk is
                                                                                                      and
                                                                                     content,
                                                              t         .. ,'j.,4t
                                                                                                -    The potency test
    for this vaccine is a combination of two physical-chemical assays; percentage of
    HMWC and the protein to polysaccharide ratio.


    Final vaccine: The final bulk vaccine is obtained from the concentrated bulk                                  '£0]'_   ...




    in ,,'               , pHlt!!;ontaining 8.5% sucrose, sterilized by                                filtration and
    then fitled into vials      lyophilized. The lyophilized product is tested for identity,
    polysaccharide content, general safety, sterility, pyrogenicity, pH. residual moisture,
    sucrose, percentage of HMWC, and ..-:                                    The release specifications are
    shown in Table 1,


    The manufacturer submitted three lots of vaccine, S2440, S2441 and S2468, for
    demonstration of manufacturing consistency as well as two later lots for release testing,
    H1025 and H0990. These lots met the specifications shown in Table 1.


             B. Stability studies:
    The recommended storage temperature of the lyophilized vaccine and                                          syringe
                                      0       0           0
    containing diluent is +2° to + 8 C (35        :..   46 F). Stability of the vaccine was monitored
    by the evaluation of
                      and                                         Following storage of the vaccine at the
    recommended temperature range                                    (three vaccfne lots) and at higher
    temperatures, the product was shown to be stable. Based on' results from these
    stability studies, the dating period is El1months at +2 to +8° C from the date of
    initiation of the final container potency tests ( % HMWC and polysaccharide:protein
    ratio). Pasteur Merieux serums & Vaccins has made a commitment to an ongoing
    stability program.




                                                              24                                                           Exhibit 238
         Case 2:20-cv-02470-WBS-JDP Document 9 Filed 12/29/20 Page 97 of 497




                                                                                                  4

    )
,            C. Validation:
}

        The major equipment used in the manufacture and filling. of the vaccine have been
        validated. In addition, appropriate specifications have been established for monitoring
        environmental conditions for each critical work area of the manufacturing facilities
        located in                   near lyon, France.


               D. Labeling: The package insert is in compliance with the appropriate sections,
        610.60,610.61,610.62,201.56, and 201.57, of21 CFRand contains statements
        concerning use, contraindications, warnings, immunogenicity, experience, precautions,
        adverse reactions, dosage and administration, how supplied, and information on
        storage of the vaccine.


        The primary label used .on the vials of HAEMOPHILUS b CONJUGATE VACCINE
                     Toxoid Conjugate) states the following: the proper name and the trade
        name, HAEMOPHILUS b CONJUGATE VACCINE (Tetanus Toxoid Conjugate)
        ActHIBTM; a statement referring to the package insert for dosage information; storage
        statements, DO NOT FREEZE. Store at 2° - 8°C (35°- 46°F); a caution stating to
        SHAKE WELL after reconstitution; space for adding lot number and expiration date
        at the time of packaging; the NDC number; Mfd. by: PASTEUR MERIEUX Serums &
        Vaccins S.A., Lyon, France, US. Lic. No. 384.


        The primary label used on the vial of DILUENT FOR HAEMOPHILUS b CONJUGATE
        VACCINE (Tetanus Toxoid Conjugate) states the following: contents of vial, 0.6 mL;
        contains (0.4% Sodium Chloride}; space for adding a lot number and the expiration
        date at the time of labeling vials; Mfd. by PASTEUR MERIEUX Serums & Vaccins
        S.A., Lyon. France


        The label on the unit carton for HAEMOPHILUS b CONJUGATE VACCINE (Tetanus
        Toxoid Conjugate) states the following: the proper name and the trade name,
        HAEMOPHILUS b CONJUGATE VACCINE (Tetanus Toxoid Conjugate) ActHIBTM;
        contents of vials (1 dose); storage conditions, Store between 2° .- 8°C (35° - 46°
        F); the caution statement concerning the federal dispensing law; a caution to SHAKE
        WELL after reconstitution; a statement referring to the package insert for indications
        and directions; a space for adding lot number and expiration date at the time of
        packaging; the NDC number; Mfd. by PASTEUR MERIEUX Serums & Vaccins S.A.,




                                                     25                                        Exhibit 238
                  Case 2:20-cv-02470-WBS-JDP Document 9 Filed 12/29/20 Page 98 of 497




                                                                                                           5



       j         Lyon, France, US. License No. 384. and distributed by Connaught Laboratories, Inc.,
                 Swiftwater, PA


                        E. Establishment Inspection:
                 The facilities were inspected by the FDA on two separate occasions. The first
                 preliminary inspection was done in June, 1991. The most recent pre-license inspection
                 was on February 5-7, 1992. The facilities, manufacturing protocols, quality control
                 laboratory, storage conditions, record keeping, and other aspects of conjugate
                 manufacturing were considered to be satisfactory and in compliance with applicable
                 regulatory requirements.


                        F. Environmental Assessment
                 Production of this product occurs entirely in France. SUbstanCes toxic to the
                 environment are not released into the environment. Environmental assessment was
                 filed, reviewed and a Finding of No Significant Impact was prepared for this product
                 approval for Pasteur Merieux Serums et Vaccins. The company has stated that they
.'-.       ")    are in compliance with all state, local or governmental requirements ofthe country in
                 which production occurs.


                 IV•. PHARMACOLOGY:


                 The manufacturer's labeling is adequate with respect to pharmacology. For additional
                 information see the clinical pharmacQlogy section of the attached package insert.


                 v. MEDICAL

                       A. General information:
                 For many years H. influenzae type b (Haemophilus b) has been the leading cause of
                 invasive bacterial diseases, such as meningitis, septicemia and epiglottitis, in young
                 children in the United States. Ninety-five percent of invasive Haemophilus b disease
                 among children <5 years of age is caused by organisms with the type b polysaccharide
                 capsule. Before effeCtive vaccines were introduced, it was estimated that 1/200
                 children developed invasive Haemophilus b disease by 5 years of age. Sixty percent of
            .I   these children had meningitis, with a 3% to 6% mortality rate. Permanent sequelae,
                 ranging from mild hearing loss·to mental retardation, affects 20% to 30% of survivors of
                 Haemophilus b meningitis. Approximately two-thirds of all cases of invasive



                                                              26                                          Exhibit 238
        Case 2:20-cv-02470-WBS-JDP Document 9 Filed 12/29/20 Page 99 of 497




                                                                                                    6

    )
)       Haemophilus b disease occur in infants and children <15 months of age, a group for
        which a vaccine was not available until 1990. 1,2     .

        It has been shown by a number of investigators that the   H. influenzae type b capsule is
        a major virulence factor. Antibodies to the capsular polysaccharide are bactericidal
        and opsoriize the bacteria for phagocytic killing. Studies in the United States showed
        that the peak incidence of Haemophilus b disease occurs in children between 6 and 12
        months of age, a time period in which the lowest antibody levels to the organism are
        found. In a field trial performed in Finland in 1974, the presence of antibodies induced
        by an Haemophilus bpolysaccharide vaccine was shown to correlate with protection.
        Thus protection against Haemophilus b disease is correlated with the presence of
        antibody to the Haemophilus b polysaccharide.


        An anti-PRP antibody titer !:,1.0 jJ9/mL fallowing vaccination with unconjugated PRP
        vaccine was associated with long-term protection against invasive Haemophilus b
        disease. Although the relevance of this antibody threshold to clinical protection after
        immunization with a conjugate vaccine is not known, this level continues to be
        considered as indicative of long-term protection.


        The incidence of invasive Haemophilus b disease is higher in Native Americans,
        Eskimos, children of lower socioeconomic status and those with asplenia, sickle cell
        disease, Hodgkin's disease, or immunodeficiency syndromes. Studies also have
        suggested that the risk of acquiring primary invasive Haemophilus.b disease under 5
        years of age appears to be higher for children attending .day-care facilities.


        The potential for person-ta-person transmission of the Haemophilus b organism among
        susceptible individuals has been recognized. Studies of secondary spread of disease
        in household contacts of index patients have shown a substantially increased risk
        among exposed household members under 4 years of age.


        The characteristics of an immune response depend on the type of cells producing the
        response and the antigens stimulating the response. Proteins induce B lymphocytes to
        produce antibody aided by thymus derived lymphocytes called T helper (TH) cells.
        Such antigens are called thymus-dependent or TO antigens. These antigens induce
        long lasting responses in young infants that prime for a booster type response on
        reexposure to the antigen. In contrast, polysaccharides stimulate B cells without TH



                                                     27                                        Exhibit 238
              Case 2:20-cv-02470-WBS-JDP Document 9 Filed 12/29/20 Page 100 of 497




      )       cell help, producing a response of both ·lgG and IgM antibodies that does not prime for
              a booster type response. These antigens are called thymus-independent or TI
              antigens. TI antigens are poorly immunogenic at best in young infants. Chemical
              linkage of the Haemophilus b polysaccharide or smaller oligo saccharides to a protein
              carrier such as tetanus toxoid apparently converts the TI saccharide to a TO antigen.
              This results in an enhanced antibody response, especially in infants, to the
              polysaccharide that is long-lasting, and is predominantly of the IgG isotype. The
              conjugate importantly primes for an anamnestic response on reexposure to the
              polysaccharide.


                     R Brief description of clinical studies:
              Overview: AclHIBTM has been administered to more than 200,000 infants worldwide
              during the program of clinical trials and over 500,000 infants in France following
              approval in that country. Few serious adverse reactions have been reported and, when
              given with DT? vaccine, the adverse experience profile is not different from that
              ordinarily seen when DTP is administered alone. Iminunogenicity has been evaluated
              in more than 1,500 infants .. After the primary three dose immunization series, ActHIBTM
              induces PRP antibody levels         IJg/mL in approximately 90% of infants as measured



              Safety: Using the US immunization schedule at 2, 4, and 6 months of age and route of
              immunization, ActHIBTM has been evaluated for safety in over 7,400 children with in
              excess of 20,000 doses. Numbers of 'studies and age groups involved are summarized
              in Table 2. Most children under 12 months of age also received DTP and oral polio
              vaccines at the same visit. In a multicenter (GA, MS, OH, PA, UT) study 365 infants
              were followed for 72 hours after 1M administration of ActHIBTM and DTP at separate
              sites. Data were collected after 6, 24, 48 and 72 hours and the reaction rates at 24 .
              hours are shown in Table 3 (see also package insert Table 5). The rates of reactions
              were not different from those expected following administration of DTP alone. AU
              reaction rates declined with time and by 72 hours most had resolved. In other studies
              approximately 1,450 doses of ActHIBTM were administered to 12 to 24 month-old
              children without any serious adverse events.


          \   During an efficacy trial initiated in Southern California, 4,300 children received
  - _...'
...
              ActHIBTM and DTP at the same time in separate' legs at approximately 2,4 and 6
              months of age. Of these, approximately 3,000 children were foJlowed for 30 days for



                                                            28                                      Exhibit 238
    Case 2:20-cv-02470-WBS-JDP Document 9 Filed 12/29/20 Page 101 of 497




    both common and less common adverse reactions temporally associated with vaccine
    administration. A similar number of children received Hepatitis B vaccine in place of .
    ActHIBThI. The rates of adverse reactions were not significantly different for both
    groups. Less common events occurring within 30 days of immunization were
    monitored. After 13,000 doses of ActHIBTM, 5 SIOS and      5 febrile seizures were seen in
    the ActHIB group, compared to 4 SIOS and 2 febrile seizures in the Hepatitis B group.


    Additional safety data with ActHIBTM are available from the efficacy studies conducted
    in North Carolina (820 infants), in Oxford, England (26,600 infants, see reference 6),
    and in Finland (107,000 infants). In each of these studies the vaccine was well
    tolerated and no serious adverse reactions were reported.


    Efficacy: Efficacy of ActHIBTM was evaluated based upon fulfillment of a series of
    immunological surrogates (described below) .. Approval of this vaccinewas based
    primarily upon the immunological surrogates, because (1) two other Haemophilus b
    conjugate vaccines were approved for routine use infants in 1990, (2) the English trial
    did.not use the US immunization schedule, and (3) because once·an effective vaccine
)   was approved in the US it becomes very difficult to conduct an acceptable controlled
    clinical trial to demonstrate efficacy of another vaccine for the same indication. The
    .          .        .
    ·surrogate data are supported by a published report of efficacy in a field trial in England
    using a different immunization schedule than that recommended in the US.


    Approval of      first Haemophilus b conjugate vaccine for. use in         in October,
    1990, resulted in termination of two ongoing efficacy" trials with ActHIBTM in
    approximately 12,000 subjects, half of whom received ActHIBTM. It can be noted that at
    the time the studies were terminated no cases of Haemophilus b disease had occurred
    in subjects receiving the full three dose immunization series.


    Some immunologic surrogates of an effective Haemaphilus b conjugate vaccine are
    presented in Table 4. Studies of four different Haemophilus b conjugate vaccines
    have shown a number of common features that clearly                   the immune
    responses to conjugate vaccines from those to the unconjugated Haemophilus b
    polysaccharide. These include induction of antibodies in infants at an age when they
    do not respond to the free polysaccharide, induction of higher levels of Ig1II relati"ve to
    Igrn1 and priming of infants for a booster response to the native polysaccharide.·
    However, conjugate vacCines differ from one another in the magnitude and duration of



                                                 29                                          Exhibit 238
         Case 2:20-cv-02470-WBS-JDP Document 9 Filed 12/29/20 Page 102 of 497




·,
..

     }
         the initial response after the recommended 2 or 3 dose immunization series. Protection
         against Haemophilus b disease is associated with opsonic and bactericidal antibodies
         directed against the capsular polysaccharide. It is likely that opsonic activity alone is
         sufficient because individuals with deficiencies in the late complement components
         appear not to be at increased risk of Haemophilus b disease, as they are for neisserial
         disease. Bactericidal and opsonic antibody levels to H. influenzae type b have been
         shown to correlate with one another. It was the opinion of the FDA Vaccines and
         Related Biological Products Advisory Committee in September 1991, that
         immunological criteria, as shown in Table 4, could be used as the basis for·
         demonstrating clinical efficacy of a new Haemophilus b conjugate vaccine. This was
         confirmed again by the Committee a year later. These immunological surrogates were
         therefore used to demonstrate immunological equivalence between ActHIB and the two
         licensed Haemophilus b conjugate vaccines approved for administration to infants.

         Immune surrogates for efficacy: It was important to determine whether ActHtBTM
         induced similar amounts of anti-Haemophilus b polysaccharide antibody and
         seroconversion rates to 1 ug/mL, compared to the ·other licensed vaccines. .The
         immunogenicity of HibTITER®, PedVaxHib™ and ActHIBTM was compared in a
                                                         I


         randomized trial in 458 US. infants. All sera were blindly assayed at the Pediatric
         Division of Infectious Diseases,
         Results show that 97% of ActHIB recipients had a PRP antibody concentration ;:1.0
         J,.Ig/mL after the third dose; with a geometric mean titer of 6.371-'g/mL (see Figure 1).
         By comparison, the values for HibTITER®, and PedVaxHib™ after the primary
         immunization series were 90% (6.31 ug/mL) and 85% (4.00 ug/ml) respectively. The
         antibody concentrations after the final dose of the primary series were not significantly
         different among the three groups.

         A randomized comparative trial at Vanderbilt University School of Medicine (TN)
         compared the immunogenicity of two Haemophilus b conjugate vaccines
                      and PedVaxHib™ ) to ActHIBTM, given at 2,4 and 6 months
         concomitantly with DTP vaccine. All sera were blindly assayed at Vanderbilt
         University Pediatric Infectious Disease laboratory. Results showed that 83% of
         ActHIBTM recipients had a PRP antibody concentration         J,.I9/ml after the
         third dose, with a geometric mean titer of 3.64 I-'g/mL (see Figure 1). The
         comparable values for HibTITER®, and PedVaxHib™ were 75% (3.08 ugfmL)




                                                       30                                        Exhibit 238
Case 2:20-cv-02470-WBS-JDP Document 9 Filed 12/29/20 Page 103 of 497




and 55% (1.14 ug/mL) respectively. After the recommended two dose series for
PedVaxHib the geometric mean titer was 0.84        and 50% had .:::1.0 l-/g/ml.

Antibody persistence to the age of the recommended booster dose (15 to 18 months)
was examined in 141 French children, after immunization at 3,4, and 5 months
After the primary immunization series the GMT for anti-PRP antibody was 4.31 J.lg/ml.
and 88.2% had 2: 1 I-Ig/ml. At 18months immediately prior to booster immunization
the antibody level was 1.22 I-Ig/mL and 54% had 1 \Jgfml. Similar results were
observed in the comparative trial in Tennessee, where the GMT was 0.55 I-Ig/ml at 15
months of age and                1 month later after the booster.

It is important to know that the conjugate vaccine will induce a memory type response
in infants, so that upon exposure to the native polysaccharide a rapid antibody
response may occur. This also helps confirm the T-cell dependent nature of the
response. Administration of pure polysaccharide va'ccine at 14 months of age after the
primary immunization series at 4 and 6 months of age in Finnish children confirmed that
ActHIBlM had primed for an anamnestic response to the polysaccharide. In 24 Finnish
chi,[dren the anti-Haemophilus b polysaccharide antibody levels at 14 and 15 months
were 1.8 and 29.4 ug/mL with 66.7 and 95.7 percent of the children having;;:: 1.0
ugfmL before and after immunization with the polysaccharide respectively.

Studies of the isotype distribution showed that IgG Haemophilus b antibody is '
increasingly predominant after the second and third doses of ActHIBTM. attesting to the
T-dependent characteristics of ActHIBlM,' and thatlfl! antibody is the predominant
subclass after the primary three dose immunization series.

ActHIBlM vaccine-induced antibody is functionally effective. Complement mediated
bactericidal and opsonic activity were present in serum after vaccination. Post-
immunization bactericidal and PRP antibody titers were statistically correlated. In
comparative assays, bactericidal activity of ActHIBTM induced antibody'was found to be
similar to that reported with the, two other US. vacCines licensed for infants. In studies
by Schlesinger et al. (1992) they found that the mean avidity of antibodies induced by
ActHIB was somewhat lower than for HibTITER, 1.9 nM-1 (28%             2.50 nM-1) versus
2.6 nM-1.(52% ;;:: 2.50 nM-1) , and the bactericidal titers were directly correlated with
the avidity. Sera with            of 2: 2.50 nM-1 required 6.6 fold less antibody for
similar bactericidal activity.




                                             31                                       Exhibit 238
        Case 2:20-cv-02470-WBS-JDP Document 9 Filed 12/29/20 Page 104 of 497




                                                                                                    11
.""'.
.   )
        Immunogenicitv in toddlers: In three US trials in children 12 to 15 months of age and in
        one trial in 17 to 24 month-olds, a single dose of ActHIBTM produced an antibody
        response comparable to that achieved by the 3 dose primary immunization series in
        infants. In 256 children 12 to 15 months of age the mean antibody levels increased
        from 0.06 to 5.12 ug/mL. Ninety percent of these children had        1 ug/mL of anti-
        polysaccharide antibody after immunization.


               C. Advisory Committee Considerations: Data regarding the manufacture,
        immunogenicity and safety of Haemophilus b Conjugate Vaccine (Tetanus Toxoid
        Conjugate) were discussed at length at two meetings of the Vaccines and Related
        Biological Products Advisory Committee on September 5, 1991 and October 28, 1992.
        It was the consensus of the Committee at the 1991 meeting that immune surrogates
        could be used to show clinical potency in infants. At the 1992 meeting it was the
        Committee's opinion that Pasteur Merieux had satisfactorily demonstrated safety and
        effectiveness of the ActHIBTM vaccine using these surrogates.


               D. Adequacy of labeling: The labeling for the Pasteur Merieux Haemophilus b
        conjugate vaccine is appropriate for the product and indication.


        VI. APPROVED PACKAGE INSERT:
        The package insert is attached.




            ), Jj ·$lc '
                     >   q "\J\
                         r ....


        Carl E. Frasch, Ph.D.
        Chairman
                                                         Bascom F.                  M.D.
                                                                                                )
                          r '
        JanU. Halpern, Ph.D.
                                                                p" -       '. ' -
                                                           Kathryn Stein, Ph.D.




        Ann Sutton, M.A., MPH                                   Willie F. Vann, Ph.D.




                                                      32                                        Exhibit 238
Case 2:20-cv-02470-WBS-JDP Document 9 Filed 12/29/20 Page 105 of 497




Key references:

1. S.B. Black, H.R Shinefield, B. Fireman, R Hiatt, M. Polen', E. Vittinghoff, and North
      CA Kaiser Perm Vaccine Sty Gtr. Efficacy in infancy of oligosaccharide
      conjugate Haemophilus influenzae type b (HbOC) vaccine in a United States
      population of 61080 children, Pediatr. Infect. Dis: J.,10:97 (1991).
2. M. Santosham, M. Wolff, R. Reid, M. HohenbOken, M. Bateman, J. Goepp, M.
      Cortese, D. Sack, J. Hill, W. 'Newcomer, L. Capriotti, J. Smith, M. Owen, S.
      Gahagan, D. Hu, R. Kling, L. Lukacs, RW. Ellis, P.P. Vella, G. Calandra. H.
      Matthews, and V. Ahonkhai, The efficacy in Navajo infants of a conjugate
      vaccine consisting of Haemophilus influenzae type b polysaccharide and
      Neisseria meningitidis outer-membrane protein complex, N. Eng!. J.
      Med.,.324:1767 (1991).
3. C. Chu, R Schneerson, J. B. Robbins, S. C. Rastogi, Further studies on the
      immunogenicity of HaemophiJus influenzae type b and pneumococcal type 6A
      polysaccharide-protein conjugates, Infect. Immun. 40: 245, (1983).
4. D.M. Granoff, E.L. Anderson, M.T. Osterholm, S.J. Holmes, J.E. McHugh, RB.
      Belshe, F. Medley. and T.v. Murphy, Differences in the ,immunogenicity of three
      Haemophilus influenzae type b conjugate vaccines in infants, J. Pediatr.. 121 :187
      (1992).
5. M.D. Decker, KM. Edwards, R. Bradley, and P. Palmer., Comparative trial in infants
      of four conjugate Haemophilus influenzae type b vaccines, J. Pediatr. ,120 : 184
      (1992).
6. R Body, E.R Moxon, JA MacFarlane. R.T. Mayon-White, and M.P.E. Slack.
      Efficacy of Haemophifus influenzae type bconugate vaccine in Oxford region.
      Lancet 340:847, 1992.
7. SchleSinger, Y. D.M. Granoff, and the Vaccine Study Group; Avidity and
      bactericidal activity of antibody elicited by different Haemophilus influenzae type
      b conjugate vaccines. JAMA 267:1489,1992




                                                               file A:\wd1\sbaprpt2.doc (3-29-93)




                                             33                                             Exhibit 238
Case 2:20-cv-02470-WBS-JDP Document 9 Filed 12/29/20 Page 106 of 497




Table 1. Release specifications for Haemophilus b Conjugate Vaccine (Tetanus
Toxoid Conjugate), Pasteur Merieux


1. Haemophilus b polysaccharide
      determined on




2. Tetanus toxoid




3. Bulk conjugate




4. Final container                   Sterility
                                     Identity
                                     General safety
                                     Pass rabbit pyrogen
                                     test
                                     Residual moisture


                                     Sucrose/dose




                                            34                             Exhibit 238
Case 2:20-cv-02470-WBS-JDP Document 9 Filed 12/29/20 Page 107 of 497




     Table 2. Summary of studies for safety pertaining to use of ActHIBTM in the United States

                  Age (mo) Other                  §!.!Q!eQt:z    AQl!:!IBTM           Route   Country
 Study                         vaccines   Combined • Separate·   Arone        Total

 CLl-1               12          none         0          0        36          36       1M     USA
 CU-2             12 to 15       none         0          0        256         256      1M     USA
 CLI-3             15 to 17      none         0          0        50           50      1M     USA
 CU-4              17 to 24·     none         0          0        134         134      1M     USA
 NIH,TN                2         DTP          0         65        0            65      1M     USA
 UClA, efficacy        2         DTP          0        5212       0           5212     1M     USA
 NC efficacy           2         DTP          0        760 **    60 ••         820     1M     USA
 MultIcenter           2         DTP          0         365        O·         365      1M     USA
 CU-S                  2         DTP         152        148        0          300      1M     USA
 CU-6                  2         DTP          45        45 .       0           90      1M     USA
 Canada                2         DTP         220        222        0          442      1M     Canada #
 Chile                2          DTP         94          92        0          186      SC     Chile #



                               Totals:       511       6909       536         7956


         * ActHIBTI.I was in most studies administered at a separate site from DTP, but four
            studies included some individuals who received ActHIBTI.I combined in the same
            syringe with Connaught Laboratories, Inc. DTP, a formulation not currently approved.

         - In the NIH sponsored trial in North Carolina, for each adverse reaction, the number
             of individuals examined varied, and thus the numbers shown are approximate.

         # Children in Canada and Chile received vaccine using the USA immunzation schedule
              at 2, 4, and 6 months of age at separate sites from DTP, excepting those who received
             -a combined vaccine.                '




                                                  35                                                     Exhibit 238
Case 2:20-cv-02470-WBS-JDP Document 9 Filed 12/29/20 Page 108 of 497




Table 3. .Multicenter evaluation of ActHIBTM given simultaneously with DTP for safety and
immunogenicity - Percent local and systemic reactions observed 24 hours after immunization

                               'Dose 1             Dose 2             Dose 3

                 Number.           365                364               365

 Local Reactions
 Redness:
                Any                4.1                5.8                6.9
            > 1 inch                 0                0.8                Q.8
 Swelling                          6.3                4.7                3.8
 Tenderness                       11.5                7.4                  6

  Systemrc Reactions
  Temperature
  100.8-102                         1.1               5.5                8.0
       >102.0                      0.3                1.1                0.8
  Irritability                    21.9                 25               25.2
  Drowsiness                      29.9               18.1               13.4
  Anorexia                         5.6                  5                4.9
  Diarrhea                          6.6               4.7                6.3
  Vomiting                          4.1               3.3                2.7
  Rhinorrhea                        5.5              12.1               11.6
  Cough                             6.9               9.4                5.2
  Rash                              0.3                 0                0.8




                                     36                                                 Exhibit 238
Case 2:20-cv-02470-WBS-JDP Document 9 Filed 12/29/20 Page 109 of 497




        Table 4. Some items including immunological surrogates used in
       evaluation of the Pasteur Merieux Haemophilus b Conjugate Vaccine


  1.   Demonstration of safety.

       Randomized comparative study with currently licensed vaccines in infants
         for demonstration of comparable immunogenicity. The primary
         comparison would be seroconversion rates to 0:15 pgfml and 1.0 pg/ml
         after the primary immunIzation series. The antibody assays sould be
         done in the same laboratory.    '

       Examination of antibody persistence to the age of the recommended booster
         dose.

  4.   Demonstration that the vaccine primes the infants for a subsequent booster
         response to the native polysaccharide. The polysaccharide should be
         given 6 months or more after completion of the primary immunization
         series.                              '

  5.   Determination of the IgG IgM, and 'lgG subclass response following
                                  I


        primary immunization series.

  6.   Demonstration of functional capacity of conjugate-induced antibodies by
         opsonic or bactericidal assay in young children.




                                          37                                        Exhibit 238
Case 2:20-cv-02470-WBS-JDP Document 9 Filed 12/29/20 Page 110 of 497




     Figure 1.
        Comparative antibody responses to three
        different Haemophilus b conjugate vaccines


          -g
          .0
                     6   st. Louis Study 1

           C\l       5
           CD
          "0
          ·c
           o
                     4
           g
                     3
          (5
           ,
           0.
          'E         2
           IU


           01        1
           :l

                     o              i!lL_ __
                           PRP-OMP                     PRP-CRM                            PRp·T
                           n   =149                    n == 167                           n = 142
                               _    Pre       Post 1   l=.I   Post 2   rs::s:J   Post 3




                          Tennessee Study 2




                           PRP-OMP                     PRP-CRM                            PRp·T
                               n   =64                   n '" 61
                                                                                          n   = 65
                                         _   GMT Pre   m    GMT Post 3
       PRP-OM? = PedVaxHib. Merck             PRP·CAM    0=   HibTITER, Praxis Biologics
                 =
       PRP·T ActHIB, Pasteur Merieux
      1. Granoff at al. J. Pediatr. 121:187, 1992
      2. Deckar at at J. Pediatr. 120:184,1992




                                                       38                                            Exhibit 238
Case 2:20-cv-02470-WBS-JDP Document 9 Filed 12/29/20 Page 111 of 497




   EXHIBIT 239
                   Case 2:20-cv-02470-WBS-JDP Document 9 Filed 12/29/20 Page 112 of 497
 HIGHLIGHTS OF PRESCRIBING INFORMATION                                                      -------------------------------- CONTRAINDICATIONS ------------------------------
 These highlights do not include all the information needed to use                            Severe allergic reaction (e.g., anaphylaxis) after a previous dose of any
 HIBERIX safely and effectively. See full prescribing information for                         H. influenzae type b- or tetanus toxoid-containing vaccine or any component
 HIBERIX.                                                                                     of HIBERIX. (4)
 HIBERIX [Haemophilus b Conjugate Vaccine (Tetanus
 ToxoidConjugate)] for injection, for intramuscular use                                     ------------------------- WARNINGS AND PRECAUTIONS -----------------------
                                                                                              • If Guillain-Barré syndrome has occurred within 6 weeks of receipt of a
 Initial U.S. Approval: 2009                                                                       prior vaccine containing tetanus toxoid, the decision to give HIBERIX
                                                                                                   should be based on potential benefits and risks. (5.1)
----------------------------- RECENT MAJOR CHANGES ---------------------------
                                                                                              • Syncope (fainting) can occur in association with administration of
    Indications and Usage (1)                              04/2018
                                                                                                   injectable vaccines, including HIBERIX. Procedures should be in place to
----------------------------- INDICATIONS AND USAGE----------------------------                    avoid falling injury and to restore cerebral perfusion following syncope.
  HIBERIX is a vaccine indicated for active immunization for the prevention of                     (5.2)
  invasive disease caused by Haemophilus influenzae type b. HIBERIX is                        • Apnea following intramuscular vaccination has been observed in some
  approved for use in children aged 6 weeks through 4 years (prior to fifth                        infants born prematurely. Decisions about when to administer an
  birthday). (1)                                                                                   intramuscular vaccine, including HIBERIX, to infants born prematurely
                                                                                                   should be based on consideration of the individual infant’s medical status,
------------------------- DOSAGE AND ADMINISTRATION -----------------------                        and the potential benefits and possible risks of vaccination. (5.3)
  For intramuscular administration only.
                                                                                            -------------------------------- ADVERSE REACTIONS ------------------------------
 A 4-dose series (0.5-mL each) given by intramuscular injection (2.3):                        Common solicited adverse reactions (≥20%) were pain and redness at the
 • Primary series: One dose each at 2, 4, and 6 months of age. The first dose                 injection site, irritability, drowsiness, fever, loss of appetite, fussiness, and
     may be given as early as 6 weeks of age.                                                 restlessness. (6.1)
 • Booster: One dose at 15 through 18 months of age.
 Do not mix HIBERIX with any other vaccine in the same syringe or vial. (2.2)                 To report SUSPECTED ADVERSE REACTIONS, contact
                                                                                              GlaxoSmithKline at 1-888-825-5249 or VAERS at 1-800-822-7967 or
----------------------- DOSAGE FORMS AND STRENGTHS----------------------
                                                                                              www.vaers.hhs.gov.
  Solution for injection supplied as a vial of lyophilized vaccine to be
  reconstituted with the accompanying vial of saline diluent. A single dose, after           See 17 for PATIENT COUNSELING INFORMATION.
  reconstitution, is 0.5 mL. (3)
                                                                                                                                                            Revised: 04/2018


 FULL PRESCRIBING INFORMATION: CONTENTS*
 1 INDICATIONS AND USAGE                                                                      7.2 Concomitant Vaccine Administration
 2 DOSAGE AND ADMINISTRATION                                                                  7.3 Immunosuppressive Therapies
    2.1 Reconstitution                                                                   8 USE IN SPECIFIC POPULATIONS
    2.2 Administration                                                                        8.1 Pregnancy
    2.3 Dose and Schedule                                                                     8.2 Lactation
 3 DOSAGE FORMS AND STRENGTHS                                                                 8.4 Pediatric Use
 4 CONTRAINDICATIONS                                                                     11 DESCRIPTION
 5 WARNINGS AND PRECAUTIONS                                                              12 CLINICAL PHARMACOLOGY
    5.1 Guillain-Barré Syndrome                                                               12.1 Mechanism of Action
    5.2 Syncope                                                                          13 NONCLINICAL TOXICOLOGY
    5.3 Apnea in Premature Infants                                                            13.1 Carcinogenesis, Mutagenesis, Impairment of Fertility
    5.4 Preventing and Managing Allergic Vaccine Reactions                               14 CLINICAL STUDIES
    5.5 Altered Immunocompetence                                                              14.1 Immunological Evaluation
    5.6 Interference with Laboratory Tests                                                    14.2 Concomitant Vaccine Administration
    5.7 Tetanus Immunization                                                             15 REFERENCES
 6 ADVERSE REACTIONS                                                                     16 HOW SUPPLIED/STORAGE AND HANDLING
    6.1 Clinical Trials Experience                                                            16.1 Storage before Reconstitution
    6.2 Postmarketing Experience                                                              16.2 Storage after Reconstitution
 7 DRUG INTERACTIONS                                                                     17 PATIENT COUNSELING INFORMATION
    7.1 Interference with Laboratory Tests                                               *Sections or subsections omitted from the full prescribing information are not
                                                                                          listed.




            FULL PRESCRIBING INFORMATION

            1           INDICATIONS AND USAGE
            HIBERIX is indicated for active immunization for the prevention of invasive disease caused by
            Haemophilus influenzae (H. influenzae) type b. HIBERIX is approved for use in children aged
            6 weeks through 4 years (prior to fifth birthday).
            The evaluation of effectiveness of HIBERIX was based on immune responses in children using
            serological endpoints that predict protection from invasive disease due to H. influenzae type b
            [see Clinical Pharmacology (12.1), Clinical Studies (14.1)].
                                                                                     1
                                                                                     1                                                          Exhibit 239
      Case 2:20-cv-02470-WBS-JDP Document 9 Filed 12/29/20 Page 113 of 497


2       DOSAGE AND ADMINISTRATION
2.1     Reconstitution
HIBERIX is to be reconstituted only with the accompanying saline diluent. The reconstituted
vaccine should be a clear and colorless solution. Parenteral drug products should be inspected
visually for particulate matter and discoloration prior to administration, whenever solution and
container permit. If either of these conditions exists, the vaccine should not be administered.




    Figure 1. Cleanse both   Figure 2. Transfer        Figure 3. Shake    Figure 4. After
    vial stoppers.           0.6 mL saline diluent     the vial well.     reconstitution, withdraw
    Withdraw 0.6 mL of       into lyophilized                             0.5 mL of reconstituted
    saline diluent from      vaccine vial.                                vaccine and administer
    accompanying vial.                                                    intramuscularly.
Use a separate sterile needle and sterile syringe for each individual.
After reconstitution, administer HIBERIX immediately or store refrigerated between 2° and 8°C
(36° and 46°F) and administer within 24 hours. If the vaccine is not administered immediately,
shake the solution well again before administration.
2.2     Administration
For intramuscular use only.
HIBERIX is administered as a single dose (0.5 mL) by intramuscular injection into the
anterolateral aspect of the thigh or deltoid.
Do not administer this product intravenously, intradermally, or subcutaneously.
If HIBERIX is administered concomitantly with other injectable vaccines, they should be given
with separate syringes and at different injection sites. HIBERIX should not be mixed with any
other vaccine in the same syringe or vial.
2.3     Dose and Schedule
HIBERIX is administered as a 4-dose series (0.5-mL each dose) given by intramuscular
injection. The series consists of a primary immunization course of 3 doses administered at 2, 4,
and 6 months of age, followed by a booster dose administered at 15 through 18 months of age.
The first dose may be given as early as 6 weeks of age.




                                                 2
                                                 2                                    Exhibit 239
      Case 2:20-cv-02470-WBS-JDP Document 9 Filed 12/29/20 Page 114 of 497


3       DOSAGE FORMS AND STRENGTHS
HIBERIX is a solution for injection supplied as a single-dose vial of lyophilized vaccine to be
reconstituted with the accompanying vial of saline diluent. A single dose, after reconstitution, is
0.5 mL.

4       CONTRAINDICATIONS
Severe allergic reaction (e.g., anaphylaxis) after a previous dose of any H. influenzae type b- or
tetanus toxoid-containing vaccine or any component of the vaccine is a contraindication to
administration of HIBERIX [see Description (11)].

5       WARNINGS AND PRECAUTIONS
5.1     Guillain-Barré Syndrome
If Guillain-Barré syndrome has occurred within 6 weeks of receipt of a prior vaccine containing
tetanus toxoid, the decision to give any tetanus toxoid-containing vaccine, including HIBERIX,
should be based on careful consideration of the potential benefits and possible risks.
5.2     Syncope
Syncope (fainting) can occur in association with administration of injectable vaccines, including
HIBERIX. Syncope can be accompanied by transient neurological signs such as visual
disturbance, paresthesia, and tonic-clonic limb movements. Procedures should be in place to
avoid falling injury and to restore cerebral perfusion following syncope.
5.3     Apnea in Premature Infants
Apnea following intramuscular vaccination has been observed in some infants born prematurely.
Decisions about when to administer an intramuscular vaccine, including HIBERIX, to infants
born prematurely should be based on consideration of the individual infant’s medical status and
the potential benefits and possible risks of vaccination.
5.4     Preventing and Managing Allergic Vaccine Reactions
Prior to administration, the healthcare provider should review the patient's immunization history
for possible vaccine hypersensitivity. Epinephrine and other appropriate agents used for the
control of immediate allergic reactions must be immediately available should an acute
anaphylactic reaction occur.
5.5     Altered Immunocompetence
Safety and effectiveness of HIBERIX in immunosuppressed children have not been evaluated. If
HIBERIX is administered to immunosuppressed children, including children receiving
immunosuppressive therapy, the expected immune response may not be obtained.




                                                 3
                                                 3                                     Exhibit 239
      Case 2:20-cv-02470-WBS-JDP Document 9 Filed 12/29/20 Page 115 of 497


5.6     Interference with Laboratory Tests
Urine antigen detection may not have a diagnostic value in suspected disease due to
H. influenzae type b within 1 to 2 weeks after receipt of a H. influenzae type b-containing
vaccine, including HIBERIX [see Drug Interactions (7.1)].
5.7     Tetanus Immunization
Immunization with HIBERIX does not substitute for routine tetanus immunization.

6       ADVERSE REACTIONS
6.1     Clinical Trials Experience
Because clinical trials are conducted under widely varying conditions, adverse reaction rates
observed in the clinical trials of a vaccine cannot be directly compared with rates in the clinical
trials of another vaccine and may not reflect the rates observed in practice. There is the
possibility that broad use of HIBERIX could reveal adverse reactions not observed in clinical
trials.
Across clinical trials, common solicited adverse reactions (≥20%) were pain and redness at the
injection site, irritability, drowsiness, fever, loss of appetite, fussiness, and restlessness.
Study 1: In a randomized, controlled clinical trial conducted in the U.S., children were
vaccinated with HIBERIX (n = 2,963), a U.S.-licensed monovalent Haemophilus b Conjugate
Vaccine (Control PRP-T) (Sanofi Pasteur SA) (n = 520), or a U.S.-licensed combined Diphtheria
and Tetanus Toxoids and Acellular Pertussis Adsorbed, Inactivated Poliovirus and
Haemophilus b Conjugate Vaccine (DTaP-IPV/Hib) (Sanofi Pasteur Ltd.) (n = 520) at 2, 4, and 6
months of age. HIBERIX and Control PRP-T (Sanofi Pasteur SA) were administered
concomitantly with PEDIARIX (DTaP-HBV-IPV) [Diphtheria and Tetanus Toxoids and
Acellular Pertussis Adsorbed, Hepatitis B (Recombinant) and Inactivated Poliovirus Vaccine]
and Pneumococcal 13-valent Conjugate Vaccine (PCV13) (Wyeth Pharmaceuticals Inc.) with
Doses 1, 2, and 3 and ROTARIX [Rotavirus Vaccine, Live, Oral] with Doses 1 and 2. DTaP-
IPV/Hib was administered concomitantly with PCV13 and ENGERIX-B [Hepatitis B Vaccine
(Recombinant)] with Doses 1, 2, and 3 and ROTARIX with Doses 1 and 2. If a birth dose of
hepatitis B vaccine was received, ENGERIX-B was given with Doses 1 and 3. In the total
population, 51.2% were male; 61% were white, 8% were Asian, 9% were black, and 22% were
other racial/ethnic groups.
In Study 1, children received a booster dose of either HIBERIX (n = 2,336), a Haemophilus b
Conjugate Vaccine (Control PRP-T) (Sanofi Pasteur SA) (n = 435), or a combined Diphtheria
and Tetanus Toxoids and Acellular Pertussis Adsorbed, Inactivated Poliovirus and
Haemophilus b Conjugate Vaccine (DTaP-IPV/Hib) (Sanofi Pasteur Ltd.) (n = 400) at 15 to 18
months of age (mean age: 15.6 months) following primary vaccination at 2, 4, and 6 months of
age with the same vaccine. The booster dose of HIBERIX and Control PRP-T (Sanofi Pasteur


                                                  4
                                                 4                                      Exhibit 239
    Case 2:20-cv-02470-WBS-JDP Document 9 Filed 12/29/20 Page 116 of 497


SA) was administered concomitantly with INFANRIX (DTaP) [Diphtheria and Tetanus Toxoids
and Acellular Pertussis Vaccine Adsorbed
In 7 additional clinical studies, 1,008 children received HIBERIX as a booster dose following
primary vaccination with either HIBERIX (n = 530), Haemophilus b Conjugate Vaccine (Control
PRP-T) (Sanofi Pasteur SA) (n = 235), Haemophilus b Conjugate Vaccine (Merck & Co., Inc.)
(n = 26), or Haemophilus b Conjugate Vaccine (Wyeth Pharmaceuticals Inc.) (no longer licensed
in the U.S., n = 217). None of the studies included a comparator group that received a booster
dose with a U.S.-licensed Haemophilus b Conjugate Vaccine. Studies were conducted in Europe,
Canada, and Latin America. Across these studies, the mean age of subjects at the time of booster
vaccination with HIBERIX ranged from 16 to 19 months. At the time of vaccination, 172
(17.1%) subjects were aged 11 to 14 months, 642 (63.7%) subjects were aged 15 to 18 months,
and 194 (19.2%) subjects were aged 19 to 25 months. Approximately half of the subjects were
male. Among subjects for whom information on race/ethnicity was available, nearly all subjects
were white.
In these 7 studies, HIBERIX was administered concomitantly with non-U.S. formulations
(containing 2.5 mg 2-phenoxyethanol per dose as preservative) of one of the following U.S.-
licensed vaccines: INFANRIX (DTaP) [Diphtheria and Tetanus Toxoids and Acellular Pertussis
Vaccine Adsorbed], KINRIX (DTaP-IPV) [Diphtheria and Tetanus Toxoids and Acellular
Pertussis Adsorbed and Inactivated Poliovirus Vaccine], or PEDIARIX (DTaP-HBV-IPV). In the
studies, DTaP-IPV and DTaP-HBV-IPV were administered in dosing regimens not approved in
the U.S. Some subjects received DTaP-HBV (GlaxoSmithKline Biologicals, not licensed in
U.S.) concomitantly with HIBERIX.
Solicited Adverse Reactions
The reported frequencies of solicited local reactions and general adverse reactions from Study 1
after primary and booster vaccination are presented in Table 1 and Table 2, respectively.




                                                5
                                               5                                     Exhibit 239
    Case 2:20-cv-02470-WBS-JDP Document 9 Filed 12/29/20 Page 117 of 497


Table 1. Percentage of Children with Solicited Local Reactions and General Adverse
Reactions within 4 Days of Primary Series Vaccinationa (at 2, 4, and 6 Months of Age) with
HIBERIXb, Control PRP-Tb, or DTaP-IPV/Hibc, Total Vaccinated Cohortd
                                      HIBERIX                Control PRP-T       DTaP-IPV/Hib
                                          %                        %                    %
                                         Dose                    Dose                 Dose
     Adverse Reactions           1         2        3        1      2      3      1      2       3
  Local  e

  n                           2,828 2,668 2,553 498               481    463 492 469 443
  Pain                          49        45       43       57     53     48     58     50      49
                 f
  Pain, Grade 3                  4         3        2        9      5      4      9      3       3
  Redness                       19        25       29       24     32     30     26     31      37
  Redness, >20 mm                1         1        1        2      1      0      2      2       2
  Swelling                      13        15       19       19     22     20     20     24      24
  Swelling, >20 mm               2         1        1        4      3      1      4      2       2
  General
  n                           2,830 2,669 2,553 499               480    463 492 469 443
  Irritability                  69        70       67       76     71     67     73     67      69
                        g
  Irritability, Grade 3          4         6        5        8      8      5      6      5       3
  Drowsiness                    60        54       49       66     56     50     61     52      50
                          h
  Drowsiness, Grade 3            2         3        2        4      2      1      4      3       3
  Loss of appetite              29        28       28       33     32     27     34     24      24
  Loss of appetite,              1         2        2       2       1      0     1      0        1
           i
  Grade 3
  Fever                         14        19       19       16     19     16     12     11      18
                   j
  Fever, Grade 3                 0         1        1        0      0      1      0      0       1
n = All subjects for whom safety data were available.
a
  Within 4 days of vaccination defined as day of vaccination and the next 3 days.
b
  Each dose (Doses 1, 2, and 3) of HIBERIX or Control PRP-T (Sanofi Pasteur SA) was
  concomitantly administered with PEDIARIX (DTaP-HBV-IPV) and PCV13. Doses 1 and 2
  were concomitantly administered with ROTARIX.
c
  Each dose (Doses 1, 2, and 3) of DTaP-IPV/Hib was concomitantly administered with PCV13
  and ENGERIX-B with Doses 1, 2, and 3 and ROTARIX with Doses 1 and 2. If a birth dose of
  hepatitis B vaccine was received, ENGERIX-B was given with Doses 1 and 3.
d
  Study 1: NCT01000974.
e
  Local reactions at the injection site for HIBERIX, Control PRP-T, or DTaP-IPV/Hib.
f
  Grade 3 pain defined as cried when limb was moved/spontaneously painful.
g
  Grade 3 irritability defined as crying that could not be comforted/prevented normal activity.
h
  Grade 3 drowsiness defined as prevented normal daily activity.
i
  Grade 3 loss of appetite defined as did not eat at all.


                                                6
                                                6                                    Exhibit 239
      Case 2:20-cv-02470-WBS-JDP Document 9 Filed 12/29/20 Page 118 of 497


j
    Fever defined as ≥100.4°F (≥38.0°C) rectally; Grade 3 fever defined as >103.1°F (>39.5°C)
    rectally.

Table 2. Percentage of Children with Solicited Local Reactions and General Adverse
Reactions within 4 Days of Booster Vaccinationa (Dose 4 at 15 through 18 Months of
Age) with HIBERIXb, Control PRP-Tb, or DTaP-IPV/Hib, Total Vaccinated
Cohortc
                                   HIBERIX               Control PRP-T        DTaP-IPV/Hib%
                                        %                      %
    Adverse Reactions          Any        Grade 3d       Any      Grade 3d     Any      Grade 3d
          e
  Local                            n = 2,224                 n = 416               n = 379
  Pain                          41            1           43          1         43            2
  Redness                       30            0           31          1         30            3
  Swelling                      18            1           20          1         20            3
  General                          n = 2,225                 n = 416               n = 379
  Irritability                  58            2           60          5         53            2
  Drowsiness                    39            1           39          3         31            0
  Loss of appetite              28            1           34          2         22            1
         f
  Fever                         15            1           14          1         18            1
n = All subjects for whom safety data were available.
Subjects received primary vaccination at 2, 4, and 6 months of age with the same vaccine as the
  booster dose.
a
  Within 4 days of vaccination defined as day of vaccination and the next 3 days.
b
  The booster dose of HIBERIX and Control PRP-T (Sanofi Pasteur SA) was concomitantly
  administered with INFANRIX (DTaP).
c
  Study 1: NCT01000974.
d
  Grade 3 pain defined as cried when limb was moved/spontaneously painful.
Grade 3 redness, swelling defined as >20 mm.
Grade 3 irritability defined as crying that could not be comforted/prevented normal activity.
Grade 3 drowsiness defined as prevented normal daily activity.
Grade 3 loss of appetite defined as did not eat at all.
Grade 3 fever defined as >102.2°F (>39.0°C) axillary.
e
  Local reactions at the injection site for HIBERIX, Control PRP-T, or DTaP-IPV/Hib.
f
  Fever defined as ≥99.5°F (≥37.5°C) axillary.
In an open-label, multicenter study conducted in Germany (Study 2), 371 children received a
booster dose of HIBERIX administered concomitantly with DTaP-HBV-IPV. The mean age at
the time of vaccination was 16 months. Subjects in this study had previously received a primary
series with either HIBERIX (n = 92), Control PRP-T (Sanofi Pasteur SA) (n = 96), or
Haemophilus b Conjugate Vaccine (Wyeth Pharmaceuticals Inc.) (no longer licensed in the U.S.)



                                                 7
                                                7                                   Exhibit 239
    Case 2:20-cv-02470-WBS-JDP Document 9 Filed 12/29/20 Page 119 of 497


(n = 183). All subjects previously received 3 doses of DTaP-HBV-IPV. The reported frequencies
of solicited local reactions and general adverse reactions are presented in Table 3.

Table 3. Percentage of Children with Solicited Local Reactions and General Adverse
Reactions within 4 Days of Booster Vaccinationa (Dose 4) with HIBERIXb
Coadministered with DTaP-HBV-IPVc, Intent-to-Treat Cohort (n = 371)
                                               %                           %
       Adverse Reactions                      Any                       Grade 3
   Locald
   Redness                                     25                          2e
   Pain                                        21                          1f
   Swelling                                    15                          2e
   General
   Feverg                                      35                           4
   Fussiness                                   26                          1h
   Loss of appetite                            23                          1i
   Restlessness                                22                          1i
   Sleepiness                                  20                          1i
   Diarrhea                                    15                          1i
   Vomiting                                     5                          1i
n = All subjects for whom safety data were available.
a
  Within 4 days of vaccination defined as day of vaccination and the next 3 days.
b
  In this study, 92 subjects previously received 3 doses of HIBERIX, 96 subjects previously
  received 3 doses of a Control PRP-T (Sanofi Pasteur SA), and 183 subjects previously received
  3 doses of a Haemophilus b Conjugate Vaccine that is no longer licensed in the U.S.
c
  In this study, DTaP-HBV-IPV was given to subjects who previously received 3 doses of DTaP-
  HBV-IPV. In the U.S., PEDIARIX is approved for use as a 3-dose primary series; use as a
  fourth consecutive dose is not approved in the U.S.
d
  Local reactions at the injection site for HIBERIX.
e
  Grade 3 redness or swelling defined as >20 mm.
f
  Grade 3 pain defined as causing crying when limb moved.
g
  Fever defined as ≥100.4°F (≥38.0°C) rectally or ≥99.5°F (≥37.5°C) axillary, oral, or tympanic;
  Grade 3 fever defined as >103.1°F (>39.5°C) rectally or >102.2°F (>39.0°C) axillary, oral, or
  tympanic.
h
  Grade 3 fussiness defined as persistent crying and could not be comforted.
i
  Grade 3 for these symptoms defined as preventing normal daily activity.
Serious Adverse Reactions
In Study 1, one of 2,963 subjects who received HIBERIX and coadministered vaccines given at
2, 4, and 6 months of age experienced a serious adverse reaction which was in temporal
association with vaccination and had no alternative plausible causes (convulsion on Day 14 after
Dose 1). One of 2,336 subjects who received a booster dose of HIBERIX concomitantly with


                                               8
                                               8                                    Exhibit 239
      Case 2:20-cv-02470-WBS-JDP Document 9 Filed 12/29/20 Page 120 of 497


INFANRIX experienced a serious adverse reaction which was in temporal association with
vaccination and had no alternative plausible causes (new onset febrile seizure on Day 1 after
Dose 4).
In the 7 additional studies, 2 of 1,008 subjects reported a serious adverse reaction that occurred
in the 31-day period following booster immunization with HIBERIX. One subject developed
bilateral pneumonia 9 days post-vaccination and one subject experienced asthenia following
accidental drug ingestion 18 days post-vaccination.
6.2     Postmarketing Experience
In addition to reports in clinical trials for HIBERIX, the following adverse reactions have been
identified during postapproval use of HIBERIX. Because these reactions are reported voluntarily
from a population of uncertain size, it is not possible to reliably estimate their frequency or
establish a causal relationship to vaccination.
General Disorders and Administration Site Conditions
Extensive swelling of the vaccinated limb, injection site induration.
Immune System Disorders
Allergic reactions (including anaphylactic and anaphylactoid reactions), angioedema.
Nervous System Disorders
Convulsions (with or without fever), hypotonic-hyporesponsive episode (i.e., sudden onset of
hypotonia, hyporesponsiveness, and pallor or cyanosis), somnolence, syncope, or vasovagal
responses to injection.
Respiratory, Thoracic, and Mediastinal Disorders
Apnea [see Warnings and Precautions (5.3)].
Skin and Subcutaneous Tissue Disorders
Rash, urticaria.

7       DRUG INTERACTIONS
7.1     Interference with Laboratory Tests
Haemophilus b capsular polysaccharide derived from Haemophilus b Conjugate Vaccines has
been detected in the urine of some vaccinees.1 Urine antigen detection may not have a diagnostic
value in suspected disease due to H. influenzae type b within 1 to 2 weeks after receipt of a
H. influenzae type b-containing vaccine, including HIBERIX [see Warnings and Precautions
(5.6)].
7.2     Concomitant Vaccine Administration
In clinical studies, HIBERIX was administered concomitantly with routinely recommended


                                                 9
                                                 9                                     Exhibit 239
      Case 2:20-cv-02470-WBS-JDP Document 9 Filed 12/29/20 Page 121 of 497


pediatric vaccines [see Clinical Studies (14.2)].
7.3     Immunosuppressive Therapies
Immunosuppressive therapies, including irradiation, antimetabolites, alkylating agents, cytotoxic
drugs, and corticosteroids (used in greater than physiologic doses), may reduce the immune
response to HIBERIX.

8       USE IN SPECIFIC POPULATIONS
8.1     Pregnancy
HIBERIX is not approved for use in individuals aged 5 years and older. No human or animal
data with HIBERIX are available to assess vaccine-associated risks in pregnancy.
8.2     Lactation
HIBERIX is not approved for use in individuals aged 5 years and older. No human or animal
data are available to assess the impact of HIBERIX on milk production, its presence in breast
milk, or its effects on the breastfed infant.
8.4     Pediatric Use
Safety and effectiveness of HIBERIX in children younger than 6 weeks and in children aged 5 to
16 years have not been established.

11      DESCRIPTION
HIBERIX [Haemophilus b Conjugate Vaccine (Tetanus Toxoid Conjugate)] is a solution for
intramuscular injection, supplied as a sterile, lyophilized powder which is reconstituted at the
time of use with the accompanying saline diluent. HIBERIX contains Haemophilus b capsular
polysaccharide (polyribosyl-ribitol-phosphate [PRP]), a high molecular weight polymer prepared
from the H. influenzae type b strain 20,752 grown in a synthetic medium that undergoes heat
inactivation and purification. The tetanus toxin, prepared from Clostridium tetani grown in a
semi-synthetic medium, is detoxified with formaldehyde and purified. The capsular
polysaccharide is covalently bound to the tetanus toxoid. After purification, the conjugate is
lyophilized in the presence of lactose as a stabilizer. The diluent for HIBERIX is a sterile saline
solution (0.9% sodium chloride) supplied in vials.
After reconstitution, each 0.5-mL dose is formulated to contain 10 mcg of purified capsular
polysaccharide conjugated to approximately 25 mcg of tetanus toxoid, 12.6 mg of lactose, and
≤0.5 mcg of residual formaldehyde.
HIBERIX does not contain a preservative.
The lyophilized vaccine and saline diluent vial stoppers are not made with natural rubber latex.




                                                10
                                                10                                    Exhibit 239
       Case 2:20-cv-02470-WBS-JDP Document 9 Filed 12/29/20 Page 122 of 497


12       CLINICAL PHARMACOLOGY
12.1     Mechanism of Action
H. influenzae is a gram-negative coccobacillus. Most strains of H. influenzae that cause invasive
disease are type b. H. influenzae type b can cause invasive disease such as sepsis and meningitis.
Specific levels of antibodies to polyribosyl-ribitol-phosphate (anti-PRP) have been shown to
correlate with protection against invasive disease due to H. influenzae type b. Based on data from
passive antibody studies2 and a clinical efficacy study with unconjugated Haemophilus b
polysaccharide vaccine3, an anti-PRP concentration of 0.15 mcg/mL has been accepted as a
minimal protective level. Data from an efficacy study with unconjugated Haemophilus b
polysaccharide vaccine indicate that an anti-PRP concentration of ≥1.0 mcg/mL predicts
protection through at least a 1-year period.4,5 These antibody levels have been used to evaluate
the effectiveness of Haemophilus b Conjugate Vaccines, including HIBERIX.

13       NONCLINICAL TOXICOLOGY
13.1     Carcinogenesis, Mutagenesis, Impairment of Fertility
HIBERIX has not been evaluated for carcinogenic or mutagenic potential, or for impairment of
fertility.

14       CLINICAL STUDIES
14.1     Immunological Evaluation
Primary Series Vaccination (Doses 1, 2, and 3)
The immunogenicity of HIBERIX was evaluated in a randomized, controlled trial (Study 1).
HIBERIX or control vaccines were administered concomitantly with U.S.-licensed vaccines [see
Adverse Reactions (6.1)].
Anti-PRP geometric mean concentrations (GMCs) and seroprotection rates 1 month following
Dose 3 of HIBERIX, Control PRP-T (Sanofi Pasteur SA), or DTaP-IPV/Hib are presented in
Table 4.




                                                 11
                                               11                                     Exhibit 239
    Case 2:20-cv-02470-WBS-JDP Document 9 Filed 12/29/20 Page 123 of 497


Table 4. Anti-PRP GMCs and Seroprotection Rates 1 Month following 3 Doses of
HIBERIX, Control PRP-Ta, or DTaP-IPV/Hibb Administered at 2, 4, and 6 Months
of Age, ATP Cohort for Immunogenicityc
                                   Anti-PRP GMC            % Anti-PRP           % Anti-PRP
                                       (mcg/mL)           ≥0.15 mcg/mL          ≥1.0 mcg/mL
       Vaccine              n          (95% CI)              (95% CI)             (95% CI)
   HIBERIX               1,590            5.19                  96.6                 81.2
                                      (4.77, 5.66)          (95.6, 97.4)         (79.2, 83.1)
   Control PRP-T          274             6.74                 96.7d                89.8e
                                      (5.59, 8.13)          (93.9, 98.5)         (85.6, 93.1)
   DTaP-IPV/Hib           253             3.64                 92.5f                78.3f
                                      (2.89, 4.58)          (88.5, 95.4)         (72.7, 83.2)
a
  U.S.-licensed monovalent Haemophilus b Conjugate Vaccine (Control PRP-T) (Sanofi Pasteur
  SA).
b
  U.S.-licensed DTaP-IPV/Hib Vaccine (Sanofi Pasteur Ltd.).
c
  Study 1: NCT01000974.
d
  HIBERIX was non-inferior to Control PRP-T for percent of subjects achieving anti-PRP
  ≥0.15 mcg/mL (lower limit of 95% CI on difference of HIBERIX minus Control PRP-T ≥
  predefined limit of -5%).
e
  The non-inferiority criterion was not met (lower limit of 95% CI for the difference in the
  percentages of subjects with anti-PRP ≥1.0 mcg/mL between two groups [HIBERIX minus
  Control PRP-T] was -12.28%, which was lower than the predefined limit of -10%).
f
  Analyses of anti-PRP immune responses following DTaP-IPV/Hib vaccination were
  exploratory.
Booster Vaccination (Dose 4)
The immunogenicity of HIBERIX administered as a booster dose at 15 to 18 months of age was
evaluated in a subset of children from Study 1 (n = 336) in comparison with U.S.-licensed
vaccines following primary vaccination at 2, 4, and 6 months of age [see Adverse Reactions
(6.1)]. The booster dose of HIBERIX and Control PRP-T (Sanofi Pasteur SA) was administered
concomitantly with INFANRIX.
Antibodies to PRP were measured in sera obtained immediately prior to and 1 month after
booster vaccination with HIBERIX or the control vaccines. Anti-PRP GMCs and seroprotection
rates are presented in Table 5.




                                             12
                                             12                                   Exhibit 239
      Case 2:20-cv-02470-WBS-JDP Document 9 Filed 12/29/20 Page 124 of 497


Table 5. Anti-PRP GMCs and Seroprotection Rates prior to and 1 Month following
a Booster Dose (Dose 4 at 15 through 18 Months of Age) of HIBERIX, Control PRP-
Ta, or DTaP-IPV/Hibb, ATP Cohort for Immunogenicityc
                                Anti-PRP GMC                 % Anti-PRP                % Anti-PRP
                                   (mcg/mL)                 ≥0.15 mcg/mL               ≥1.0 mcg/mL
                                   (95% CI)                   (95% CI)                   (95% CI)
       Vaccine       n        Pre-         Post-         Pre-          Post-        Pre-         Post-
    HIBERIX       329-336     0.50         48.78         75.1          100.0         32.2        99.1
                          (0.42, 0.59) (42.0, 56.66) (70.0, 79.7) (98.9, 100.0) (27.2, 37.6) (97.4, 99.8)
    Control PRP-T 226-236     0.47         40.29         76.1          99.6          27.0         97.9d
                          (0.38, 0.57) (33.39, 48.63) (70.0, 81.5) (97.7, 100.0) (21.3, 33.3) (95.1, 99.3)
    DTaP-IPV/Hib 175-186      0.38         37.54         66.3          100.0         25.1        98.9e
                          (0.30, 0.48) (30.53, 46.16) (58.8, 73.2) (98.0, 100.0) (18.9, 32.2) (96.2, 99.9)
a
  U.S.-licensed monovalent Haemophilus b Conjugate Vaccine (Control PRP-T) (Sanofi Pasteur
  SA).
b
  U.S.-licensed DTaP-IPV/Hib Vaccine (Sanofi Pasteur Ltd.).
c
  Study 1: NCT01000974.
d
  HIBERIX was non-inferior to Control PRP-T for percent of subjects achieving anti-PRP
  ≥1.0 mcg/mL (lower limit of 97.5% CI on difference of HIBERIX minus Control PRP-T
  ≥predefined limit of -10%) at 1 month following the booster dose.
e
  Analyses of anti-PRP immune responses following DTaP-IPV/Hib vaccination were
  exploratory.
In 6 additional clinical studies, the immune response to HIBERIX administered as a booster dose
was evaluated in a total of 415 children aged 12 to 23 months. At the time of vaccination, 30
children were aged 12 to 14 months, 316 children were aged 15 to 18 months, and 69 children
were aged 19 to 23 months. Among subjects, 43% to 60% were male. Among subjects for whom
information on race/ethnicity was available, nearly all subjects were white. None of the studies
included a comparator group that received a booster dose with a U.S.-licensed Haemophilus b
Conjugate Vaccine. Characteristics of 3 of these studies are presented in Table 6.




                                                   13
                                                  13                                      Exhibit 239
    Case 2:20-cv-02470-WBS-JDP Document 9 Filed 12/29/20 Page 125 of 497


Table 6. Characteristics of 3 Open-Label Booster Immunization Studies of
HIBERIX
                                                                       Booster Vaccination with
                         Per-Protocol                                           HIBERIX
                       Immunogenicity                                   Age at      Concomitantly
                            Cohort                                   Vaccination    Administered
  Study Country                 n             Priming History         (months)         Vaccinea
  3         Canada             42            DTaP-HBV-IPVb +            16-18        DTaP-HBV-
                                               Haemophilus b                            IPVb
                                             Conjugate Vaccinec
                                            at 2, 4, and 6 months
                                                     of age
  4         Canada             64               DTaP-IPVd +             16-19         DTaP-IPVd
                                                  HIBERIX
                                            at 2, 4, and 6 months
                                                     of age
  5        Germany            108               DTaP-HBVe +             16-23        DTaP-HBVe
                                                  HIBERIX
                                            at 3, 4, and 5 months
                                                     of age
a
  Administered at a separate site.
b
  Non-U.S. formulation equivalent to PEDIARIX with the exception of containing 2.5 mg 2-
  phenoxyethanol per dose as preservative. In the U.S., PEDIARIX is approved for use as a 3-
  dose primary series; use as a fourth consecutive dose is not approved in the U.S.
c
  U.S.-licensed Haemophilus b Conjugate Vaccine (Control PRP-T) (Sanofi Pasteur SA).
d
  Non-U.S. formulation equivalent to KINRIX with the exception of containing 2.5 mg 2-
  phenoxyethanol per dose as preservative. In the U.S., KINRIX is approved for use as the fifth
  dose of DTaP and the fourth dose of IPV in children aged 4 to 6 years previously primed with
  approved dosing regimens of INFANRIX and/or PEDIARIX. The DTaP-IPV dosing regimen is
  not approved in the U.S.
e
  Manufactured by GlaxoSmithKline Biologicals (not licensed in the U.S.).
Antibodies to PRP were measured in sera obtained immediately prior to and 1 month after
booster vaccination with HIBERIX. Geometric mean concentrations and anti-PRP seroprotection
rates are presented in Table 7.




                                              14
                                             14                                   Exhibit 239
       Case 2:20-cv-02470-WBS-JDP Document 9 Filed 12/29/20 Page 126 of 497


Table 7. Anti-PRP GMCs and Seroprotection Rates prior to and 1 Month following
a Booster Dose of HIBERIX, Per-Protocol Immunogenicity Cohort
                               Anti-PRP GMC               % Anti-PRP             % Anti-PRP
                                  (mcg/mL)               ≥0.15 mcg/mL            ≥1.0 mcg/mL
       Study         n          Pre-        Post-        Pre-      Post-        Pre-     Post-
   3a               42          0.46        59.07        76.2        100        35.7      97.6
     b
   4              63-64         0.25        47.78        71.4        100        12.7      100
   5c              108          0.59        96.12        77.8        100        32.4      100
GMC = Geometric mean antibody concentration.
n = Number of children for whom serological results were available for the pre- and post-dose
  immunological evaluations.
Studies 3, 4, and 5 correspond to Studies 3, 4, and 5, respectively in Table 6.
a
  Canadian study in children aged 16 to 18 months who previously received 3 doses of DTaP-
  HBV-IPV and Haemophilus b Conjugate Vaccine (Control PRP-T) (Sanofi Pasteur SA). The
  booster dose of HIBERIX was coadministered with DTaP-HBV-IPV (a fourth consecutive dose
  of PEDIARIX is not approved in the U.S.). In this study, pre-vaccination sera may have been
  obtained up to 1 week prior to booster vaccination with HIBERIX.
b
  Canadian study in children aged 16 to 19 months who previously received 3 doses of DTaP-
  IPV and HIBERIX. The booster dose of HIBERIX was coadministered with DTaP-IPV. The
  DTaP-IPV dosing regimen is not approved in the U.S.
c
  German study in children aged 16 to 23 months who previously received 3 doses of DTaP-
  HBV (GlaxoSmithKline Biologicals, not licensed in the U.S.) and HIBERIX. The booster dose
  of HIBERIX was coadministered with DTaP-HBV.
14.2     Concomitant Vaccine Administration
Primary Series Vaccination (Doses 1, 2, and 3)
In U.S. Study 1, subjects who received HIBERIX concomitantly with PEDIARIX (DTaP-HBV-
IPV) and PCV13 at 2, 4, and 6 months of age had no evidence for reduced antibody responses
relative to the response in control subjects administered Control PRP-T (Sanofi Pasteur SA)
concomitantly with PEDIARIX (DTaP-HBV-IPV) and PCV13, to pertussis antigens (GMC to
pertussis toxin, filamentous hemagglutinin, and pertactin), diphtheria toxoid (antibody levels
≥0.1 IU/mL), tetanus toxoid (antibody levels ≥0.1 IU/mL), poliovirus types 1, 2, and 3 (antibody
levels ≥1:8 to each virus), PCV13 (antibody levels ≥0.2 mcg/mL and GMC to each serotype), or
hepatitis B (anti-hepatitis B surface antigen ≥10 mIU/mL). The immune responses to PEDIARIX
(DTaP-HBV-IPV) and PCV13 were evaluated 1 month following Dose 3. Subjects in both
groups received ROTARIX at 2 and 4 months of age.
Booster Vaccination (Dose 4)
In U.S. Study 1, subjects who received a booster dose of HIBERIX concomitantly with
INFANRIX at 15 to 18 months of age had no evidence for reduced antibody responses to
pertussis antigens (GMC to pertussis toxin, filamentous hemagglutinin, and pertactin), diphtheria


                                                 15
                                              15                                     Exhibit 239
       Case 2:20-cv-02470-WBS-JDP Document 9 Filed 12/29/20 Page 127 of 497


toxoid (antibody levels ≥0.1 IU/mL), and tetanus toxoid (antibody levels ≥0.1 IU/mL), relative to
the responses in control subjects administered Control PRP-T (Sanofi Pasteur SA) concomitantly
with INFANRIX.
In 7 additional studies, a booster dose of HIBERIX was administered concomitantly with non-
U.S. formulations of INFANRIX, KINRIX, and PEDIARIX. Non-U.S. formulations of KINRIX
and PEDIARIX were administered in dosing regimens not approved in the U.S.
Sufficient data are not available to confirm lack of interference in immune responses to vaccines
other than INFANRIX administered concomitantly with a booster dose of HIBERIX.

15    REFERENCES
1. Rothstein EP, Madore DV, Girone JAC, et al. Comparison of antigenuria after immunization
   with three Haemophilus influenzae type b conjugate vaccines. Pediatr Infect Dis J.
   1991;10:311-314.
2. Robbins JB, Parke JC, Schneerson R, et al. Quantitative measurement of “natural” and
   immunization-induced Haemophilus influenzae type b capsular polysaccharide antibodies.
   Pediatr Res. 1973;7:103-110.
3. Peltola H, Käythy H, Sivonen A, et al. Haemophilus influenzae type b capsular
   polysaccharide vaccine in children: A double-blind field study of 100,000 vaccinees
   3 months to 5 years of age in Finland. Pediatrics. 1977;60:730-737.
4. Käythy H, Peltola H, Karanko V, et al. The protective level of serum antibodies to the
   capsular polysaccharide of Haemophilus influenzae type b. J Infect Dis. 1983;147:1100.
5. Anderson P. The protective level of serum antibodies to the capsular polysaccharide of
   Haemophilus influenzae type b. J Infect Dis. 1984;149:1034.

16       HOW SUPPLIED/STORAGE AND HANDLING
HIBERIX is available in single-dose vials of lyophilized vaccine, accompanied by vials
containing 0.85 mL of saline diluent (packaged without syringes or needles).
Supplied as package of 10 doses (NDC 58160-818-11):
NDC 58160-816-01 Vial of lyophilized vaccine in Package of 10: NDC 58160-816-05
NDC 58160-817-01 Vial of saline diluent in Package of 10: NDC 58160-817-05
16.1     Storage before Reconstitution
Lyophilized vaccine vials: Store refrigerated between 2° and 8°C (36° and 46°F). Protect vials
from light.
Diluent: Store refrigerated or at controlled room temperature between 2° and 25°C (36° and
77°F). Do not freeze. Discard if the diluent has been frozen.



                                               16
                                              16                                     Exhibit 239
       Case 2:20-cv-02470-WBS-JDP Document 9 Filed 12/29/20 Page 128 of 497


16.2     Storage after Reconstitution
Administer within 24 hours of reconstitution. After reconstitution, store refrigerated between 2°
and 8°C (36° and 46°F). Discard the reconstituted vaccine if not used within 24 hours. Do not
freeze. Discard if the vaccine has been frozen.

17    PATIENT COUNSELING INFORMATION
• Inform parents or guardians of the potential benefits and risks of immunization with
   HIBERIX.
• Inform parents or guardians about the potential for adverse reactions that have been
   temporally associated with administration of HIBERIX or other vaccines containing similar
   components.
• Give parents or guardians the Vaccine Information Statements, which are required by the
   National Childhood Vaccine Injury Act of 1986 to be given prior to immunization. These
   materials are available free of charge at the Centers for Disease Control and Prevention
   (CDC) website (www.cdc.gov/vaccines).

Trademarks are owned by or licensed to the GSK group of companies.




Manufactured by GlaxoSmithKline Biologicals
Rixensart, Belgium, U.S. License 1617, and
Distributed by GlaxoSmithKline
Research Triangle Park, NC 27709
©2018 GSK group of companies or its licensor.
HRX:XPI




                                                17
                                               17                                     Exhibit 239
Case 2:20-cv-02470-WBS-JDP Document 9 Filed 12/29/20 Page 129 of 497




   EXHIBIT 240
Case 2:20-cv-02470-WBS-JDP Document 9 Filed 12/29/20 Page 130 of 497




                                                                                                    XXXXXXX

Liquid PedvaxHIB®
[Haemophilus b Conjugate Vaccine
(Meningococcal Protein Conjugate)]

DESCRIPTION
    PedvaxHIB® [Haemophilus b Conjugate Vaccine (Meningococcal Protein Conjugate)] is a
highly purified capsular polysaccharide (polyribosylribitol phosphate or PRP) of Haemophilus
influenzae type b (Haemophilus b, Ross strain) that is covalently bound to an outer membrane
protein complex (OMPC) of the B11 strain of Neisseria meningitidis serogroup B. The covalent
bonding of the PRP to the OMPC which is necessary for enhanced immunogenicity of the PRP is
confirmed by quantitative analysis of the conjugate's components following chemical treatment
which yields a unique amino acid. The potency of PedvaxHIB is determined by assay of PRP.
    Haemophilus influenzae type b and Neisseria meningitidis serogroup B are grown in complex
fermentation media. The PRP is purified from the culture broth by purification procedures which
include ethanol fractionation, enzyme digestion, phenol extraction and diafiltration. The OMPC
from Neisseria meningitidis is purified by detergent extraction, ultracentrifugation, diafiltration and
sterile filtration.
    Liquid PedvaxHIB is ready to use and does not require a diluent. Each 0.5 mL dose of Liquid
PedvaxHIB is a sterile product formulated to contain: 7.5 mcg of Haemophilus b PRP, 125 mcg of
Neisseria meningitidis OMPC and 225 mcg of aluminum as amorphous aluminum
hydroxyphosphate sulfate (previously referred to as aluminum hydroxide), in 0.9% sodium
chloride, but does not contain lactose or thimerosal. Liquid PedvaxHIB is a slightly opaque white
suspension.
    This vaccine is for intramuscular administration and not for intravenous injection. (See
DOSAGE AND ADMINISTRATION.)

CLINICAL PHARMACOLOGY
    Prior to the introduction of Haemophilus b Conjugate Vaccines, Haemophilus influenzae
type b (Hib) was the most frequent cause of bacterial meningitis and a leading cause of serious,
systemic bacterial disease in young children worldwide.1,2,3,4
    Hib disease occurred primarily in children under 5 years of age in the United States prior to
the initiation of a vaccine program and was estimated to account for nearly 20,000 cases of
invasive infections annually, approximately 12,000 of which were meningitis. The mortality rate
from Hib meningitis is about 5%. In addition, up to 35% of survivors develop neurologic sequelae
including seizures, deafness, and mental retardation.5,6 Other invasive diseases caused by this
bacterium include cellulitis, epiglottitis, sepsis, pneumonia, septic arthritis, osteomyelitis and
pericarditis.
    Prior to the introduction of the vaccine, it was estimated that 17% of all cases of Hib disease
occurred in infants less than 6 months of age.7 The peak incidence of Hib meningitis occurs
between 6 to 11 months of age. Forty-seven percent of all cases occur by one year of age with
the remaining 53% of cases occurring over the next four years.2,20
    Among children under 5 years of age, the risk of invasive Hib disease is increased in certain
populations including the following:
    • Daycare attendees8,9
    • Lower socio-economic groups10
    • Blacks11 (especially those who lack the Km(1) immunoglobulin allotype)12
    • Caucasians who lack the G2m(n or 23) immunoglobulin allotype13
    • Native Americans14,15,16
    • Household contacts of cases17




                                                  1                                          Exhibit 240
 Case 2:20-cv-02470-WBS-JDP Document 9 Filed 12/29/20 Page 131 of 497


Liquid PedvaxHIB®                                                                                           XXXXXXX
[Haemophilus b Conjugate Vaccine
(Meningococcal Protein Conjugate)]

   • Individuals with asplenia, sickle cell disease, or antibody deficiency syndromes18,19
   An important virulence factor of the Hib bacterium is its polysaccharide capsule (PRP).
Antibody to PRP (anti-PRP) has been shown to correlate with protection against Hib disease.3,21
While the anti-PRP level associated with protection using conjugated vaccines has not yet been
determined, the level of anti-PRP associated with protection in studies using bacterial
polysaccharide immune globulin or nonconjugated PRP vaccines ranged from >0.15 to
>1.0 mcg/mL.22-28
   Nonconjugated PRP vaccines are capable of stimulating B-lymphocytes to produce antibody
without the help of T-lymphocytes (T-independent). The responses to many other antigens are
augmented by helper T-lymphocytes (T-dependent). PedvaxHIB is a PRP-conjugate vaccine in
which the PRP is covalently bound to the OMPC carrier29 producing an antigen which is
postulated to convert the T-independent antigen (PRP alone) into a T-dependent antigen
resulting in both an enhanced antibody response and immunologic memory.
Clinical Evaluation of PedvaxHIB
   PedvaxHIB, in a lyophilized formulation (lyophilized PedvaxHIB), was initially evaluated in
3,486 Native American (Navajo) infants, who completed the primary two-dose regimen in a
randomized, double-blind, placebo-controlled study (The Protective Efficacy Study). At the time of
the study, this population had a much higher incidence of Hib disease than the United States
population as a whole and also had a lower antibody response to Haemophilus b Conjugate
Vaccines, including PedvaxHIB.14,15,16,30,33
   Each infant in this study received two doses of either placebo or lyophilized PedvaxHIB with
the first dose administered at a mean of 8 weeks of age and the second administered
approximately two months later; DTP and OPV were administered concomitantly. Antibody levels
were measured in a subset of each group (TABLE 1).
                                            TABLE 1
                               Antibody Responses in Navajo Infants

                No. of                                 % Subjects with                Anti-PRP GMT
Vaccine        Subjects           Time          >0.15 mcg/mL     >1.0 mcg/mL            (mcg/mL)

Lyophilized       416**     Pre-Vaccination           44                10                 0.16
PedvaxHIB*        416       Post-Dose 1               88                52                 0.95
                  416       Post-Dose 2               91                60                 1.43

Placebo*          461**     Pre-Vaccination           44                 9                 0.16
                  461       Post-Dose 1               21                 2                 0.09
                  461       Post-Dose 2               14                 1                 0.08

Lyophilized       27†       Prebooster                70                33                 0.51
PedvaxHIB         27        Postbooster††             100               89                 8.39
    * Post-Vaccination values obtained approximately 1–3 months after each dose.
   ** The Protective Efficacy Study
    † Immunogenicity Trial34

   †† Booster given at 12 months of age; Post-Vaccination values obtained 1 month after administration

      of booster dose.

    Most subjects were initially followed until 15 to 18 months of age. During this time, 22 cases of
invasive Hib disease occurred in the placebo group (8 cases after the first dose and 14 cases
after the second dose) and only 1 case in the vaccine group (none after the first dose and 1 after
the second dose). Following the primary two-dose regimen, the protective efficacy of lyophilized
PedvaxHIB was calculated to be 93% with a 95% confidence interval of 57%-98% (p=0.001, two-
tailed). In the two months between the first and second doses, the difference in number of cases
of disease between placebo and vaccine recipients (8 vs. 0 cases, respectively) was statistically
significant (p=0.008, two-tailed); however, a primary two-dose regimen is required for infants 2-14
months of age.
    At termination of the study, placebo recipients were offered vaccine. All original participants
were then followed two years and nine months from termination of the study. During this
extended follow-up, invasive Hib disease occurred in an additional seven of the original placebo


                                                                   2
                                                                  2                                      Exhibit 240
 Case 2:20-cv-02470-WBS-JDP Document 9 Filed 12/29/20 Page 132 of 497


Liquid PedvaxHIB®                                                                                                    XXXXXXX
[Haemophilus b Conjugate Vaccine
(Meningococcal Protein Conjugate)]

recipients prior to receiving vaccine and in one of the original vaccine recipients (who had
received only one dose of vaccine). No cases of invasive Hib disease were observed in placebo
recipients after they received at least one dose of vaccine. Efficacy for this follow-up period,
estimated from person-days at risk, was 96.6% (95 C.I., 72.2-99.9%) in children under 18 months
of age and 100% (95 C.I., 23.5-100%) in children over 18 months of age.33
    Since protective efficacy with lyophilized PedvaxHIB was demonstrated in such a high risk
population, it would be expected to be predictive of efficacy in other populations.
    The safety and immunogenicity of lyophilized PedvaxHIB were evaluated in infants and
children in other clinical studies that were conducted in various locations throughout the United
States. PedvaxHIB was highly immunogenic in all age groups studied.31,32
    Lyophilized PedvaxHIB induced antibody levels greater than 1.0 mcg/mL in children who were
poor responders to nonconjugated PRP vaccines. In a study involving such a subpopulation,33,34
34 children ranging in age from 27 to 61 months who developed invasive Hib disease despite
previous vaccination with nonconjugated PRP vaccines were randomly assigned to 2 groups.
One group (n=14) was vaccinated with lyophilized PedvaxHIB and the other group (n=20) with a
nonconjugated PRP vaccine at a mean interval of approximately 12 months after recovery from
disease. All 14 children vaccinated with lyophilized PedvaxHIB but only 6 of 20 children re-
vaccinated with a nonconjugated PRP vaccine achieved an antibody level of >1.0 mcg/mL. The
14 children who had not responded to revaccination with the nonconjugated PRP vaccine were
then vaccinated with a single dose of lyophilized PedvaxHIB; following this vaccination, all
achieved antibody levels of >1.0 mcg/mL.
    In addition, lyophilized PedvaxHIB has been studied in children at high risk of Hib disease
because of genetically-related deficiencies [Blacks who were Km(1) allotype negative and
Caucasians who were G2m(23) allotype negative] and are considered hyporesponsive to
nonconjugated PRP vaccines on this basis.35 The hyporesponsive children had anti-PRP
responses comparable to those of allotype positive children of similar age range when vaccinated
with lyophilized PedvaxHIB. All children achieved anti-PRP levels of >1.0 mcg/mL.
    The safety and immunogenicity of Liquid PedvaxHIB were compared with those of lyophilized
PedvaxHIB in a randomized clinical study involving 903 infants 2 to 6 months of age from the
general U.S. population. DTP and OPV were administered concomitantly to most subjects. The
antibody responses induced by each formulation of PedvaxHIB were similar. TABLE 2 shows
antibody responses from this clinical study in subjects who received their first dose at 2 to 3
months of age.
                                                      TABLE 2
         Antibody Responses to Liquid and Lyophilized PedvaxHIB in Infants From the General U.S. Population

                      Age                            No. of         % Subjects with anti-PRP       Anti-PRP GMT
Formulation         (Months)          Time          Subjects     >0.15 mcg/mL      >1.0 mcg/mL       (mcg/mL)

                                Pre-Vaccination       487              32               7               0.12
Liquid                 2-3      Post-Dose 1*          480              94               64              1.55
PedvaxHIB                       Post-Dose 2**         393              97               80              3.22
(7.5 mcg PRP)         12-15     Prebooster            284              80               30              0.49
                                Postbooster**         284              99               95             10.23
                       24†      Persistence           94               97               55              1.29

                                Pre-Vaccination       171              37               6               0.13
Lyophilized            2-3      Post-Dose 1*          169              97               72              1.88
PedvaxHIB                       Post-Dose 2**         133              99               81              2.69
(15 mcg PRP)          12-15     Prebooster            87               71               28              0.39
                                Postbooster**         87               99               91              7.64
                       24†      Persistence           37               97               54              1.10
    *   Approximately two months Post-Vaccination
   **   Approximately one month Post-Vaccination
    †   Approximately

   A booster dose of PedvaxHIB is required in infants who complete the primary two-dose
regimen before 12 months of age. This booster dose will help maintain antibody levels during the


                                                                   3
                                                                  3                                               Exhibit 240
 Case 2:20-cv-02470-WBS-JDP Document 9 Filed 12/29/20 Page 133 of 497


Liquid PedvaxHIB®                                                                             XXXXXXX
[Haemophilus b Conjugate Vaccine
(Meningococcal Protein Conjugate)]

first two years of life when children are at highest risk for invasive Hib disease. (See TABLE 2
and DOSAGE AND ADMINISTRATION.)
    In four United States studies, antibody responses to lyophilized PedvaxHIB were evaluated in
several subpopulations of infants initially vaccinated between 2 to 3 months of age. (See
TABLE 3.)
                                           TABLE 3
                                     Antibody Responses*
        After Two Doses of Lyophilized PedvaxHIB Among Infants Initially Vaccinated at
                         2–3 Months of Age By Racial/Ethnic Group

                                       LYOPHILIZED

  Racial/Ethnic          No. of          % Subjects With Anti-PRP           Anti-PRP GMT
    Groups              Subjects      >0.15 mcg/mL      >1.0 mcg/mL           (mcg/mL)

Native American†           54               96                 70                 2.47
Caucasian                  201              99                 82                 3.52
Hispanic                   76               99                 88                 3.54
Black                      23              100                 96                 5.40
    *   One month after the second dose
    †   Apache and Navajo

   In two United States studies, antibody responses to Liquid PedvaxHIB were evaluated in
several subpopulations of infants initially vaccinated between 2 to 3 months of age. (See
TABLE 4.)
                                             TABLE 4
                                       Antibody Responses*
                       After Two Doses of Liquid PedvaxHIB Among Infants
               Initially Vaccinated at 2–3 Months of Age By Racial/Ethnic Group

                                           LIQUID

  Racial/Ethnic          No. of          % Subjects With Anti-PRP           Anti-PRP GMT
    Groups              Subjects      >0.15 mcg/mL      >1.0 mcg/mL           (mcg/mL)

Native American**          90               97                 78                 2.76
Caucasian                  143              94                 72                 2.16
Hispanic                   184              98                 85                 4.34
Black                      18              100                 94                 7.58
    *   One month after the second dose
   **   Apache and Navajo

    Antibodies to the OMPC of N. meningitidis have been demonstrated in vaccinee sera, but the
clinical relevance of these antibodies has not been established.33
Interchangeability of Licensed Haemophilus b Conjugate Vaccines and PedvaxHIB
    Published studies have examined the interchangeability of other licensed Haemophilus b
Conjugate Vaccines and PedvaxHIB.42,43,44,45,52 According to the American Academy of
Pediatrics, excellent immune responses have been achieved when different vaccines have been
interchanged in the primary series. If PedvaxHIB is given in a series with one of the other
products licensed for infants, the recommended number of doses to complete the series is
determined by the other product and not by PedvaxHIB. PedvaxHIB may be interchanged with
other licensed Haemophilus b Conjugate Vaccines for the booster dose.52
Use with Other Vaccines
    Results from clinical studies indicate that Liquid PedvaxHIB can be administered
concomitantly with DTP, OPV, eIPV (enhanced inactivated poliovirus vaccine), VARIVAX®
[Varicella Virus Vaccine Live (Oka/Merck)], M-M-R® II (Measles, Mumps, and Rubella Virus
Vaccine Live) or RECOMBIVAX HB® [Hepatitis B Vaccine (Recombinant)].33 No impairment of
immune response to individual tested vaccine antigens was demonstrated.
    The type, frequency and severity of adverse experiences observed in these studies with
PedvaxHIB were similar to those seen when the other vaccines were given alone.



                                                                     4
                                                                     4                     Exhibit 240
Case 2:20-cv-02470-WBS-JDP Document 9 Filed 12/29/20 Page 134 of 497


Liquid PedvaxHIB®                                                                              XXXXXXX
[Haemophilus b Conjugate Vaccine
(Meningococcal Protein Conjugate)]

   In addition, a PRP-OMPC-containing product, COMVAX® [Haemophilus b Conjugate
(Meningococcal Protein Conjugate) and Hepatitis B (Recombinant) Vaccine], was given
concomitantly with a booster dose of DTaP [diphtheria, tetanus, acellular pertussis] at
approximately 15 months of age, using separate sites and syringes for injectable vaccines. No
impairment of immune response to these individually tested vaccine antigens was demonstrated.
COMVAX has also been administered concomitantly with the primary series of DTaP to a limited
number of infants. PRP antibody responses are satisfactory for COMVAX, but immune responses
are currently unavailable for DTaP (see Manufacturer’s Product Circular for COMVAX). No
serious vaccine-related adverse events were reported.33

INDICATIONS AND USAGE
   Liquid PedvaxHIB is indicated for routine vaccination against invasive disease caused by
Haemophilus influenzae type b in infants and children 2 to 71 months of age.
   Liquid PedvaxHIB will not protect against disease caused by Haemophilus influenzae other
than type b or against other microorganisms that cause invasive disease such as meningitis or
sepsis. As with any vaccine, vaccination with Liquid PedvaxHIB may not result in a protective
antibody response in all individuals given the vaccine.
   BECAUSE OF THE POTENTIAL FOR IMMUNE TOLERANCE, Liquid PedvaxHIB IS NOT
RECOMMENDED FOR USE IN INFANTS YOUNGER THAN 6 WEEKS OF AGE. (See
PRECAUTIONS.)
Revaccination
   Infants completing the primary two-dose regimen before 12 months of age should receive a
booster dose (see DOSAGE AND ADMINISTRATION).

CONTRAINDICATIONS
   Hypersensitivity to any component of the vaccine or the diluent.
   Persons who develop symptoms suggestive of hypersensitivity after an injection should not
receive further injections of the vaccine.

PRECAUTIONS
General
    As for any vaccine, adequate treatment provisions, including epinephrine, should be available
for immediate use should an anaphylactoid reaction occur.
    Use caution when vaccinating latex-sensitive individuals since the vial stopper contains dry
natural latex rubber that may cause allergic reactions.
    Special care should be taken to ensure that the injection does not enter a blood vessel.
    It is important to use a separate sterile syringe and needle for each patient to prevent
transmission of hepatitis B or other infectious agents from one person to another.
    As with other vaccines, Liquid PedvaxHIB may not induce protective antibody levels
immediately following vaccination.
    As reported with Haemophilus b Polysaccharide Vaccine36 and another Haemophilus b
Conjugate Vaccine37, cases of Hib disease may occur in the week after vaccination, prior to the
onset of the protective effects of the vaccines.
    There is insufficient evidence that Liquid PedvaxHIB given immediately after exposure to
natural Haemophilus influenzae type b will prevent illness.
    The decision to administer or delay vaccination because of current or recent febrile illness
depends on the severity of symptoms and on the etiology of the disease. The Advisory
Committee on Immunization Practices (ACIP) has recommended that vaccination should be
delayed during the course of an acute febrile illness. All vaccines can be administered to persons
with minor illnesses such as diarrhea, mild upper-respiratory infection with or without low-grade



                                                5
                                               5                                        Exhibit 240
Case 2:20-cv-02470-WBS-JDP Document 9 Filed 12/29/20 Page 135 of 497


Liquid PedvaxHIB®                                                                                XXXXXXX
[Haemophilus b Conjugate Vaccine
(Meningococcal Protein Conjugate)]

fever, or other low-grade febrile illness. Persons with moderate or severe febrile illness should be
vaccinated as soon as they have recovered from the acute phase of the illness.46
    If PedvaxHIB is used in persons with malignancies or those receiving immunosuppressive
therapy or who are otherwise immunocompromised, the expected immune response may not be
obtained.
Instructions to Healthcare Provider
    The healthcare provider should determine the current health status and previous vaccination
history of the vaccinee.
    The healthcare provider should question the patient, parent, or guardian about reactions to a
previous dose of PedvaxHIB or other Haemophilus b Conjugate Vaccines.
Information for Patients
    The healthcare provider should provide the vaccine information required to be given with each
vaccination to the patient, parent, or guardian.
    The healthcare provider should inform the patient, parent, or guardian of the benefits and risks
associated with vaccination. For risks associated with vaccination, see ADVERSE REACTIONS.
    Patients, parents, and guardians should be instructed to report any serious adverse reactions
to their healthcare provider who in turn should report such events to the U. S. Department of
Health and Human Services through the Vaccine Adverse Event Reporting System (VAERS),
1-800-822-7967.47
Laboratory Test Interactions
    Sensitive tests (e.g., Latex Agglutination Kits) may detect PRP derived from the vaccine in
urine of some vaccinees for at least 30 days following vaccination with lyophilized PedvaxHIB;38
in clinical studies with lyophilized PedvaxHIB, such children demonstrated normal immune
response to the vaccine.
Carcinogenesis, Mutagenesis, Impairment of Fertility
    Liquid PedvaxHIB has not been evaluated for carcinogenic or mutagenic potential, or potential
to impair fertility.
Pregnancy
    Pregnancy Category C: Animal reproduction studies have not been conducted with
PedvaxHIB. Liquid PedvaxHIB is not recommended for use in individuals 6 years of age and
older.
Pediatric Use
    Safety and effectiveness in infants below the age of 2 months and in children 6 years of age
and older have not been established. In addition, Liquid PedvaxHIB should not be used in infants
younger than 6 weeks of age because this will lead to a reduced anti-PRP response and may
lead to immune tolerance (impaired ability to respond to subsequent exposure to the PRP
antigen).49-51 Liquid PedvaxHIB is not recommended for use in individuals 6 years of age and
older because they are generally not at risk of Hib disease.
Geriatric Use
    This vaccine is NOT recommended for use in adult populations.

ADVERSE REACTIONS
Liquid PedvaxHIB
    In a multicenter clinical study (n=903) comparing the effects of Liquid PedvaxHIB with those of
lyophilized PedvaxHIB, 1,699 doses of Liquid PedvaxHIB were administered to 678 healthy
infants 2 to 6 months of age from the general U.S. population. DTP and OPV were administered
concomitantly to most subjects. Both formulations of PedvaxHIB were generally well tolerated
and no serious vaccine-related adverse reactions were reported.
    During a three-day period following primary vaccination with Liquid PedvaxHIB in these
infants, the most frequently reported (>1%) adverse reactions, without regard to causality,
excluding those shown in TABLE 5, in decreasing order of frequency, were: irritability,



                                                 6
                                                6                                         Exhibit 240
 Case 2:20-cv-02470-WBS-JDP Document 9 Filed 12/29/20 Page 136 of 497


Liquid PedvaxHIB®                                                                                   XXXXXXX
[Haemophilus b Conjugate Vaccine
(Meningococcal Protein Conjugate)]

sleepiness, injection site pain/soreness, injection site erythema ( 2.5 cm diameter, see also
TABLE 5), injection site swelling/induration ( 2.5 cm diameter, see also TABLE 5), unusual high-
pitched crying, prolonged crying (>4 hr), diarrhea, vomiting, crying, pain, otitis media, rash, and
upper respiratory infection.
    Selected objective observations reported by parents over a 48-hour period in these infants
following primary vaccination with Liquid PedvaxHIB are summarized in TABLE 5.
                                         TABLE 5
                  Fever or Local Reactions in Subjects First Vaccinated at
                       2 to 6 Months of Age with Liquid PedvaxHIB*


                                     Post-Dose 1                             Post-Dose 2
                                         (hr)                                    (hr)
                 No. of                                  No. of
Reaction        Subjects        6        24        48   Subjects         6       24        48
                Evaluated                               Evaluated

                                     Percentage                               Percentage
Fever**
>38.3°C            222         18.1     4.4       0.5       206         14.1     9.4       2.8
( 101°F)
Rectal

Erythema
>2.5 cm            674                  1.0       0.5       562                  1.1       0.4
diameter                       2.2                                      1.6

Swelling
>2.5 cm            674                  1.9       0.9       562                  0.9       1.3
diameter                       2.5                                      0.9

    *   DTP and OPV were administered concomitantly to most subjects.
   **   Fever was also measured by another method or reported as normal for an
        additional 345 infants after dose 1 and for an additional 249 infants after dose 2;
        however, these data are not included in this table.

    Adverse reactions during a three-day period following administration of the booster dose were
generally similar in type and frequency to those seen following primary vaccination.
Lyophilized PedvaxHIB
    In The Protective Efficacy Study (see CLINICAL PHARMACOLOGY), 4,459 healthy Navajo
infants 6 to 12 weeks of age received lyophilized PedvaxHIB or placebo. Most of these infants
received DTP/OPV concomitantly. No differences were seen in the type and frequency of serious
health problems expected in this Navajo population or in serious adverse experiences reported
among those who received lyophilized PedvaxHIB and those who received placebo, and none
was reported to be related to lyophilized PedvaxHIB. Only one serious reaction (tracheitis) was
reported as possibly related to lyophilized PedvaxHIB and only one (diarrhea) as possibly related
to placebo. Seizures occurred infrequently in both groups (9 occurred in vaccine recipients, 8 of
whom also received DTP; 8 occurred in placebo recipients, 7 of whom also received DTP) and
were not reported to be related to lyophilized PedvaxHIB.
    In early clinical studies involving the administration of 8,086 doses of lyophilized PedvaxHIB
alone to 5,027 healthy infants and children 2 months to 71 months of age, lyophilized PedvaxHIB
was generally well tolerated. No serious adverse reactions were reported. In a subset of these
infants, urticaria was reported in two children, and thrombocytopenia was seen in one child. A
cause and effect relationship between these side effects and the vaccination has not been
established.
Potential Adverse Reactions
    The use of Haemophilus b Polysaccharide Vaccines and another Haemophilus b Conjugate
Vaccine has been associated with the following additional adverse effects: early onset Hib
disease and Guillain-Barré syndrome. A cause and effect relationship between these side effects
and the vaccination was not established.36,37,39,40,41,49



                                                                         7
                                                                        7                        Exhibit 240
 Case 2:20-cv-02470-WBS-JDP Document 9 Filed 12/29/20 Page 137 of 497


Liquid PedvaxHIB®                                                                             XXXXXXX
[Haemophilus b Conjugate Vaccine
(Meningococcal Protein Conjugate)]

Post-Marketing Adverse Reactions
   The following additional adverse reactions have been reported with the use of the lyophilized
and liquid formulations of PedvaxHIB:
Hemic and Lymphatic System
   Lymphadenopathy
Hypersensitivity
   Rarely, angioedema
Nervous System
   Febrile seizures
Skin
   Sterile injection site abscess

DOSAGE AND ADMINISTRATION
Liquid PedvaxHIB
FOR INTRAMUSCULAR ADMINISTRATION
DO NOT INJECT INTRAVENOUSLY
    If there is an interruption or delay between doses in the primary series, there is no need to
repeat the series, but dosing should be continued at the next clinic visit. (See
CONTRAINDICATIONS and PRECAUTIONS.)
2 to 14 Months of Age
    Infants 2 to 14 months of age should receive a 0.5 mL dose of vaccine ideally beginning at 2
months of age followed by a 0.5 mL dose 2 months later (or as soon as possible thereafter).
When the primary two-dose regimen is completed before 12 months of age, a booster dose is
required (see below and TABLE 6). Infants born prematurely, regardless of birth weight, should
be vaccinated at the same chronological age and according to the same schedule and
precautions as full-term infants and children.46
15 Months of Age and Older
    Children 15 months of age and older previously unvaccinated against Hib disease should
receive a single 0.5 mL dose of vaccine.
Booster Dose
    In infants completing the primary two-dose regimen before 12 months of age, a booster dose
(0.5 mL) should be administered at 12 to 15 months of age, but not earlier than 2 months after
the second dose.
    Vaccination regimens for Liquid PedvaxHIB by age group are outlined in TABLE 6.
                                 TABLE 6
                 Vaccination Regimens for Liquid PedvaxHIB
                              By Age Groups

Age (Months)                      Primary                     Age (Months)
at First Dose                                                at Booster Dose

 2–10                       2 doses, 2 mo. apart                 12–15
11–14                       2 doses, 2 mo. apart                   —
15–71                             1 dose                           —


Interchangeability
    PedvaxHIB may be interchanged with other licensed Haemophilus b Conjugate Vaccines for
the primary and booster doses.52 (See CLINICAL PHARMACOLOGY.)
Use with Other Vaccines
    Results from clinical studies indicate that Liquid PedvaxHIB can be administered
concomitantly with DTP, OPV, eIPV (enhanced inactivated poliovirus vaccine), VARIVAX
[Varicella Virus Vaccine Live (Oka/Merck)], M-M-R II (Measles, Mumps, and Rubella Virus
Vaccine Live) or RECOMBIVAX HB [Hepatitis B Vaccine (Recombinant)]. No impairment of
immune response to these individually tested vaccine antigens was demonstrated.


                                                        8
                                                        8                              Exhibit 240
Case 2:20-cv-02470-WBS-JDP Document 9 Filed 12/29/20 Page 138 of 497


Liquid PedvaxHIB®                                                                                                       XXXXXXX
[Haemophilus b Conjugate Vaccine
(Meningococcal Protein Conjugate)]

   The type, frequency and severity of adverse experiences observed in these studies with
PedvaxHIB were similar to those seen with the other vaccines when given alone. (See CLINICAL
PHARMACOLOGY.)
   In addition, a PRP-OMPC-containing product, COMVAX [Haemophilus b Conjugate
(Meningococcal Protein Conjugate) and Hepatitis B (Recombinant) Vaccine], was given
concomitantly with a booster dose of DTaP [diphtheria, tetanus, acellular pertussis] at
approximately 15 months of age, using separate sites and syringes for injectable vaccines. No
impairment of immune response to these individually tested vaccine antigens was demonstrated.
COMVAX has also been administered concomitantly with the primary series of DTaP to a limited
number of infants. PRP antibody responses are satisfactory for COMVAX, but immune responses
are currently unavailable for DTaP (see Manufacturer’s Product Circular for COMVAX). No
serious vaccine-related adverse events were reported.33
   Parenteral drug products should be inspected visually for extraneous particulate matter and
discoloration prior to administration whenever solution and container permit.
   Liquid PedvaxHIB is a slightly opaque white suspension. (See DESCRIPTION.)
   The vaccine should be used as supplied; no reconstitution is necessary.
   Shake well before withdrawal and use. Thorough agitation is necessary to maintain
suspension of the vaccine.
   Inject 0.5 mL intramuscularly, preferably into the anterolateral thigh or the outer aspect of the
upper arm. The buttocks should not be used for active vaccination of infants and children,
because of the potential risk of injury to the sciatic nerve.

HOW SUPPLIED
Liquid PedvaxHIB is supplied as follows:
   No. 4897 — A box of 10 single-dose vials of liquid vaccine, NDC 0006-4897-00.
Storage
   Store vaccine at 2-8 C (36-46 F).
   DO NOT FREEZE.

REFERENCES
 1. Cochi, S. L., et al: Immunization of U.S. children with Haemophilus influenzae type b polysaccharide vaccine: A cost-
    effectiveness model of strategy assessment. JAMA 253: 521-529, 1985.
 2. Schlech, W. F., III, et al: Bacterial meningitis in the United States, 1978 through 1981. The National Bacterial
    Meningitis Surveillance Study. JAMA 253: 1749-1754, 1985.
 3. Peltola, H., et al: Prevention of Haemophilus influenzae type b bacteremic infections with the capsular polysaccharide
    vaccine. N Engl J Med 310: 1561-1566, 1984.
 4. Cadoz, M., et al: Etude epidemiologique des cas de meningitis purulentes hospitalises a Dakar pendant la decemie
    1970-1979. Bull WHO 59: 575-584, 1981.
 5. Sell, S. H., et al: Long-term Sequelae of Haemophilus influenzae meningitis. Pediatr 49: 206-217, 1972.
 6. Taylor, H. G., et al: Intellectual, neuropsychological, and achievement outcomes in children six to eight years after
    recovery from Haemophilus influenzae meningitis. Pediatr 74: 198-205, 1984.
 7. Hay, J. W., et al: Cost-benefit analysis of two strategies for prevention of Haemophilus influenzae type b infection.
    Pediatr 80(3): 319-329, 1987.
 8. Redmond, S. R., et al: Haemophilus influenzae type b disease: an epidemiologic study with special reference to
    daycare centers. JAMA 252: 2581-2584, 1984.
 9. Istre, G. R., et al: Risk factors for primary invasive Haemophilus influenzae disease: increased risk from daycare
    attendance and school age household members. J Pediatr 106: 190-195, 1985.
10. Fraser, D.W., et al: Risk factors in bacterial meningitis: Charleston County, South Carolina. J Infect Dis 127: 271-277,
    1973.




                                                             9
                                                            9                                                   Exhibit 240
Case 2:20-cv-02470-WBS-JDP Document 9 Filed 12/29/20 Page 139 of 497


Liquid PedvaxHIB®                                                                                                       XXXXXXX
[Haemophilus b Conjugate Vaccine
(Meningococcal Protein Conjugate)]

11. Tarr, P. I., et al: Demographic factors in the epidemiology of Haemophilus influenzae meningitis in young children. J
    Pediatr 92: 884-888, 1978.
12. Granoff, D. M., et al: Response to immunization with Haemophilus influenzae type b polysaccharide-pertussis vaccine
    and risk of Haemophilus meningitis in children with Km(1) immunoglobulin allotype. J Clin Invest 74: 1708-1714, 1984.
13. Ambrosino, D. M., et al: Correlation between G2m(n) immunoglobulin allotype and human antibody response and
    susceptibility to polysaccharide encapsulated bacteria. J Clin Invest 75: 1935-1942, 1985.
14. Coulehan, J. L., et al: Epidemiology of Haemophilus influenzae type b disease among Navajo Indians. Pub Health
    Rep 99: 404-409, 1984.
15. Losonsky, G. A., et al: Haemophilus influenzae disease in the White Mountain Apaches: molecular epidemiology of a
    high risk population. Pediatr Infect Dis J 3: 539-547, 1985.
16. Ward, J. I., et al: Haemophilus influenzae disease in Alaskan Eskimos: characteristics of a population with an unusual
    incidence of disease. Lancet 1: 1281-1285, 1981.
17. Ward, J. I., et al: Haemophilus influenzae meningitis: a national study of secondary spread in household contacts. N
    Engl J Med 301: 122-126, 1979.
18. Ward, J., et al: Haemophilus influenzae bacteremia in children with sickle cell disease. J Pediatr 88: 261-263, 1976.
19. Bartlett, A. V., et al: Unusual presentations of Haemophilus influenzae infections in immunocompromised patients. J
    Pediatr 102: 55-58, 1983.
20. Recommendations of the Immunization Practices Advisory Committee. Polysaccharide vaccine for prevention of
    Haemophilus influenzae type b disease. MMWR 34(15): 201-205, 1985.
21. Santosham, M., et al: Prevention of Haemophilus influenzae type b infections in high-risk infants treated with bacterial
    polysaccharide immune globulin. N Engl J Med 317: 923-929, 1987.
22. Siber, G. R., et al: Preparation of human hyperimmune globulin to Haemophilus influenzae b, Streptococcus
    pneumoniae, and Neisseria meningitidis. Infect Immun 45: 248-254, 1984.
23. Smith, D. H., et al: Responses of children immunized with the capsular polysaccharide of Haemophilus influenzae
    type b. Pediatr 52: 637-645, 1973.
24. Robbins, J. B., et al: Quantitative measurement of ‘natural’ and immunization-induced Haemophilus influenzae type b
    capsular polysaccharide antibodies. Pediatr Res 7: 103-110, 1973.
25. Kaythy, H., et al: The protective level of serum antibodies to the capsular polysaccharide of Haemophilus influenzae
    type b. J Infect Dis 147: 1100, 1983.
26. Peltola, H., et al: Haemophilus influenzae type b capsular polysaccharide vaccine in children: a double-blind field
    study of 100,000 vaccinees 3 months to 5 years of age in Finland. Pediatr 60: 730-737, 1977.
27. Ward, J. I., et al: Haemophilus influenzae type b vaccines: Lessons For the Future. Pediatr 81: 886-893, 1988.
28. Daum, R. S., et al: Haemophilus influenzae type b vaccines: Lessons From the Past. Pediatr 81: 893-897, 1988.
29. Marburg, S., et al: Bimolecular chemistry of macromolecules: Synthesis of bacterial polysaccharide conjugates with
    Neisseria meningitidis membrane protein. J Am Chem Soc 108: 5282-5287, 1986.
30. Letson, G. W., et al: Comparison of active and combined passive/active immunization of Navajo children against
    Haemophilus influenzae type b. Pediatr Infect Dis J 7(111): 747-752, 1988.
31. Einhorn, M. S., et al: Immunogenicity in infants of Haemophilus influenzae type b polysaccharide in a conjugate
    vaccine with Neisseria meningitidis outer-membrane protein. Lancet 2: 299-302, 1986.
32. Ahonkhai, V.I., et al: Haemophilus influenzae type b Conjugate Vaccine (Meningococcal Protein Conjugate)
    (PedvaxHIB TM): Clinical Evaluation. Pediatr 85(4): 676-681, 1990.
33. Data on file at Merck Research Laboratories.
34. Granoff, D. M., et al: Immunogenicity of Haemophilus influenzae type b polysaccharide—outer membrane protein
    conjugate vaccine in patients who acquired Haemophilus disease despite previous vaccination with type b
    polysaccharide vaccine. J. Pediatr. 114(6): 925-933, June 1989.
35. Lenoir, A. A., et al: Response to Haemophilus influenzae type b (H. influenzae type b) polysaccharide N. meningitidis
    outer membrane protein (PS-OMP) conjugate vaccine in relation to Km(1) and G2m(23) allotypes. Twenty-sixth
    Interscience Conference on Antimicrobial Agents and Chemotherapy (Abstract #216) 133, 1986.
36. Mortimer, E. A.: Efficacy of Haemophilus b polysaccharide vaccine: An enigma. JAMA 260: 1454, 1988.



                                                            10
                                                           10                                                   Exhibit 240
Case 2:20-cv-02470-WBS-JDP Document 9 Filed 12/29/20 Page 140 of 497


Liquid PedvaxHIB®                                                                                                  XXXXXXX
[Haemophilus b Conjugate Vaccine
(Meningococcal Protein Conjugate)]

37. Meekison, W., et al: Post-marketing surveillance of adverse effects following ProHIBiT vaccine. British Columbia
    Canada Diseases Weekly Report 15-28: 143-145, 1989.
38. Goepp, J. G., et al: Persistent urinary antigen excretion in infants vaccinated with Haemophilus influenzae type b
    capsular polysaccharide conjugated with outer membrane protein from Neisseria meningitidis. Pediatr Infect Dis J
    11(1): 2-5, 1992.
39. Milstein, J. B., et al: Adverse reactions reported following receipt of Haemophilus influenzae type b vaccine: An
    analysis after one year of marketing. Pediatr 80: 270, 1987.
40. Black, S., et al: b-CAPSA 1 Haemophilus influenzae type b capsular polysaccharide vaccine safety. Pediatr 79:
    321-325, 1987.
41. D'Cruz, O. F., et al: Acute inflammatory demyelinating polyradiculoneuropathy (Guillain-Barré syndrome) after
    immunization with Haemophilus influenzae type b Conjugate Vaccine. J Pediatr 115: 743-746, 1989.
42. Recommendations of the Immunization Practices Advisory Committee. Recommendations for use of Haemophilus b
    Conjugate Vaccines and a combined diphtheria, tetanus, pertussis, and Haemophilus b vaccine. MMWR 42(RR-13):
    1-15, 1993.
43. Daum, R. S., et al: Interchangeability of Haemophilus influenzae type b vaccines for the primary series (mix and
    match): a preliminary analysis [Abstract 976]. Pediatr Res 33: 166A, 1993.
44. Greenberg, D. P., et al: Enhanced antibody responses in infants given different sequences of heterogenous
    Haemophilus influenzae type b Conjugate Vaccines. J Pediatr 126: 206-211, 1995.
45. Anderson, E. L., et al: Interchangeability of Conjugated Haemophilus influenzae type b Vaccines in Infants. JAMA
    273: 849-853, 1995.
46. Recommendations of the Immunization Practices Advisory Committee. General Recommendations on Immunization.
    MMWR 43(RR-1), 1994.
47. Vaccine Adverse Event Reporting System - United States. MMWR 39(41): 730-733, October 19, 1990.
48. Institute of Medicine Adverse Events Associated With Childhood Vaccines Evidence Bearing on Causality. National
    Academy Press, Washington, D.C., 260-261, 1994.
49. Keyserling, H.L., et al: Program and Abstracts of the 30th ICAAC, (Abstract #63), 1990.
50. Ward, J.I., et al: Program and Abstracts of the 32nd ICAAC, (Abstract #984), 1992.
51. Lieberman, J.M., et al: Infect Dis, (Abstract #1028), 1993.
52. American Academy of Pediatrics. Recommended Childhood Immunization Schedule - United States, January-
    December 1998. Pediatr 101(1): 154-157, 1998.




Issued Month Year
Printed in USA

COPYRIGHT © MERCK & CO., Inc., 1998
All rights reserved




                                                             11
                                                           11                                             Exhibit 240
Case 2:20-cv-02470-WBS-JDP Document 9 Filed 12/29/20 Page 141 of 497




   EXHIBIT 241
                  Case 2:20-cv-02470-WBS-JDP Document 9 Filed 12/29/20 Page 142 of 497
HIGHLIGHTS OF PRESCRIBING INFORMATION                                                     ----------------------- WARNINGS AND PRECAUTIONS -----------------------
These highlights do not include all the information needed to use                         • The tip caps of the prefilled syringes contain natural rubber latex which
ENGERIX-B safely and effectively. See full prescribing information for                      may cause allergic reactions. (5.1)
ENGERIX-B.                                                                                • Syncope (fainting) can occur in association with administration of injectable
                                                                                            vaccines, including ENGERIX-B. Procedures should be in place to avoid
ENGERIX-B [Hepatitis B Vaccine (Recombinant)] injectable suspension,                        falling injury and to restore cerebral perfusion following syncope. (5.2)
for intramuscular use                                                                     • Temporarily defer vaccination of infants with a birth weight less than
Initial U.S. Approval: 1989                                                                 2,000 g born to hepatitis B surface antigen (HBsAg)-negative mothers. (5.3)
--------------------------- INDICATIONS AND USAGE----------------------------             • Apnea following intramuscular vaccination has been observed in some
ENGERIX-B is a vaccine indicated for immunization against infection caused                  infants born prematurely. Decisions about when to administer an
by all known subtypes of hepatitis B virus. (1)                                             intramuscular vaccine, including ENGERIX-B, to infants born prematurely
                                                                                            should be based on consideration of the infant’s medical status, and the
----------------------- DOSAGE AND ADMINISTRATION -----------------------                   potential benefits and possible risks of vaccination. (5.4)
For intramuscular administration. (2, 2.2)
                                                                                          ------------------------------ ADVERSE REACTIONS ------------------------------
• Persons from birth through 19 years of age: A series of 3 doses (0.5 mL
                                                                                          The most common solicited adverse reactions were injection-site soreness
  each) on a 0-, 1-, 6-month schedule. (2.3)
                                                                                          (22%) and fatigue (14%). (6.1)
• Persons 20 years of age and older: A series of 3 doses (1 mL each) on a 0-,
  1-, 6-month schedule. (2.3)                                                             To report SUSPECTED ADVERSE REACTIONS, contact
• Adults on hemodialysis: A series of 4 doses (2 mL each) as a single 2-mL                GlaxoSmithKline at 1-888-825-5249 or VAERS at 1-800-822-7967 or
  dose or as two 1-mL doses on a 0-, 1-, 2-, 6-month schedule. (2.3)                      www.vaers.hhs.gov.
--------------------- DOSAGE FORMS AND STRENGTHS----------------------                    ------------------------------ DRUG INTERACTIONS-------------------------------
ENGERIX-B is a sterile suspension available in the following presentations:               Do not mix ENGERIX-B with any other vaccine or product in the same
• 0.5-mL (10 mcg) single-dose vials and prefilled syringes (3)                            syringe or vial. (7.1)
• 1-mL (20 mcg) single-dose vials and prefilled syringes (3)
                                                                                          ----------------------- USE IN SPECIFIC POPULATIONS -----------------------
------------------------------ CONTRAINDICATIONS ------------------------------           • Antibody responses are lower in persons older than 60 years than in
Severe allergic reaction (e.g., anaphylaxis) after a previous dose of any                   younger adults. (8.5)
hepatitis B-containing vaccine, or to any component of ENGERIX-B,
including yeast. (4)                                                                      See 17 for PATIENT COUNSELING INFORMATION.
                                                                                                                                                     Revised: XX/201X


FULL PRESCRIBING INFORMATION: CONTENTS*
1 INDICATIONS AND USAGE                                                               7    DRUG INTERACTIONS
2 DOSAGE AND ADMINISTRATION                                                                7.1 Concomitant Administration with Vaccines and Immune
   2.1 Preparation for Administration                                                            Globulin
   2.2 Administration                                                                      7.2 Interference with Laboratory Tests
   2.3 Recommended Dose and Schedule                                                  8 USE IN SPECIFIC POPULATIONS
   2.4 Alternate Dosing Schedules                                                          8.1 Pregnancy
   2.5 Booster Vaccinations                                                                8.2 Lactation
   2.6 Known or Presumed Exposure to Hepatitis B Virus                                     8.4 Pediatric Use
3 DOSAGE FORMS AND STRENGTHS                                                               8.5 Geriatric Use
4 CONTRAINDICATIONS                                                                   11 DESCRIPTION
5 WARNINGS AND PRECAUTIONS                                                            12 CLINICAL PHARMACOLOGY
   5.1 Latex                                                                               12.1 Mechanism of Action
   5.2 Syncope                                                                        13 NONCLINICAL TOXICOLOGY
   5.3 Infants Weighing Less than 2,000 g at Birth                                         13.1 Carcinogenesis, Mutagenesis, Impairment of Fertility
   5.4 Apnea in Premature Infants                                                     14 CLINICAL STUDIES
   5.5 Preventing and Managing Allergic Vaccine Reactions                                  14.1 Efficacy in Neonates
   5.6 Moderate or Severe Acute Illness                                                    14.2 Efficacy and Immunogenicity in Specific Populations
   5.7 Altered Immunocompetence                                                            14.3 Immunogenicity in Neonates
   5.8 Multiple Sclerosis                                                                  14.4 Immunogenicity in Children and Adults
   5.9 Limitations of Vaccine Effectiveness                                                14.5 Interchangeability with Other Hepatitis B Vaccines
6 ADVERSE REACTIONS                                                                   15 REFERENCES
   6.1 Clinical Trials Experience                                                     16 HOW SUPPLIED/STORAGE AND HANDLING
   6.2 Postmarketing Experience                                                       17 PATIENT COUNSELING INFORMATION
                                                                                      *Sections or subsections omitted from the full prescribing information are not
                                                                                       listed.




           FULL PRESCRIBING INFORMATION

           1          INDICATIONS AND USAGE
           ENGERIX-B is indicated for immunization against infection caused by all known subtypes of
           hepatitis B virus.




                                                                                  1
                                                                                  1                                                        Exhibit 241
      Case 2:20-cv-02470-WBS-JDP Document 9 Filed 12/29/20 Page 143 of 497


2       DOSAGE AND ADMINISTRATION
For intramuscular administration. See Section 2.2 for subcutaneous administration in persons at
risk of hemorrhage.
2.1     Preparation for Administration
Shake well before use. With thorough agitation, ENGERIX-B is a homogeneous, turbid white
suspension. Do not administer if it appears otherwise. Parenteral drug products should be
inspected visually for particulate matter and discoloration prior to administration, whenever
solution and container permit. If either of these conditions exists, the vaccine should not be
administered.
For the prefilled syringes, attach a sterile needle and administer intramuscularly.
For the vials, use a sterile needle and sterile syringe to withdraw the vaccine dose and administer
intramuscularly. Changing needles between drawing vaccine from a vial and injecting it into a
recipient is not necessary unless the needle has been damaged or contaminated. Use a separate
sterile needle and syringe for each individual.
2.2     Administration
ENGERIX-B should be administered by intramuscular injection. The preferred administration
site is the anterolateral aspect of the thigh for infants younger than 1 year and the deltoid muscle
in older children (whose deltoid is large enough for an intramuscular injection) and adults.
ENGERIX-B should not be administered in the gluteal region; such injections may result in
suboptimal response.
ENGERIX-B may be administered subcutaneously to persons at risk of hemorrhage (e.g.,
hemophiliacs). However, hepatitis B vaccines administered subcutaneously are known to result
in a lower antibody response. Additionally, when other aluminum-adsorbed vaccines have been
administered subcutaneously, an increased incidence of local reactions including subcutaneous
nodules has been observed. Therefore, subcutaneous administration should be used only in
persons who are at risk of hemorrhage with intramuscular injections.
Do not administer this product intravenously or intradermally.
2.3     Recommended Dose and Schedule
Persons from Birth through 19 Years
Primary immunization for infants (born of hepatitis B surface antigen [HBsAg]-negative or
HBsAg-positive mothers), children (birth through 10 years), and adolescents (aged 11 through 19
years) consists of a series of 3 doses (0.5 mL each) given on a 0-, 1-, and 6-month schedule.
Persons Aged 20 Years and Older
Primary immunization for persons aged 20 years and older consists of a series of 3 doses (1 mL
each) given on a 0-, 1-, and 6-month schedule.


                                                 2
                                                 2                                      Exhibit 241
      Case 2:20-cv-02470-WBS-JDP Document 9 Filed 12/29/20 Page 144 of 497


Adults on Hemodialysis
Primary immunization consists of a series of 4 doses (2-mL each) given as a single 2-mL dose or
two 1-mL doses on a 0-, 1-, 2-, and 6-month schedule. In hemodialysis patients, antibody
response is lower than in healthy persons and protection may persist only as long as antibody
levels remain above 10 mIU/mL. Therefore, the need for booster doses should be assessed by
annual antibody testing. A 2-mL booster dose (as a single 2-mL dose or two 1-mL doses) should
be given when antibody levels decline below 10 mIU/mL.1 [See Clinical Studies (14.2).]

Table 1. Recommended Dosage and Administration Schedules
               Group                         Dosea                   Schedules
  Infants born of:
    HBsAg-negative mothers                  0.5 mL                 0, 1, 6 months
                            b
    HBsAg-positive mothers                  0.5 mL                 0, 1, 6 months
  Children:
    Birth through 10 years                  0.5 mL                 0, 1, 6 months
  Adolescents:
    Aged 11 through 19 years                0.5 mL                 0, 1, 6 months
  Adults:
    Aged 20 years and older                  1 mL                  0, 1, 6 months
                                                   c
  Adults on hemodialysis                     2 mL                 0, 1, 2, 6 months
HBsAg = Hepatitis B surface antigen.
a
  0.5 mL (10 mcg); 1 mL (20 mcg).
b
  Infants born to HBsAg-positive mothers should receive vaccine and hepatitis B immune
  globulin (HBIG) within 12 hours after birth [see Dosage and Administration (2.6)].
c
  Given as a single 2-mL dose or as two 1-mL doses.

2.4     Alternate Dosing Schedules
There are alternate dosing and administration schedules which may be used for specific
populations (e.g., neonates born of hepatitis B–infected mothers, persons who have or might
have been recently exposed to the virus, and travelers to high-risk areas) (Table 2). For some of
these alternate schedules, an additional dose at 12 months is recommended for prolonged
maintenance of protective titers.




                                                3
                                                3                                     Exhibit 241
      Case 2:20-cv-02470-WBS-JDP Document 9 Filed 12/29/20 Page 145 of 497


Table 2. Alternate Dosage and Administration Schedules
               Group                         Dosea                    Schedules
  Infants born of:
    HBsAg-positive mothersb                 0.5 mL                0, 1, 2, 12 months
  Children:
    Birth through 10 years                  0.5 mL                0, 1, 2, 12 months
    Aged 5 through 10 years                 0.5 mL                0, 12, 24 monthsc
  Adolescents:
    Aged 11 through 16 years                0.5 mL                0, 12, 24 monthsc
    Aged 11 through 19 years                 1 mL                   0, 1, 6 months
    Aged 11 through 19 years                 1 mL                 0, 1, 2, 12 months
  Adults:
    Aged 20 years and older                  1 mL                 0, 1, 2, 12 months
HBsAg = Hepatitis B surface antigen.
a
  0.5 mL (10 mcg); 1 mL (20 mcg).
b
  Infants born to HBsAg-positive mothers should receive vaccine and hepatitis B immune
  globulin (HBIG) within 12 hours after birth [see Dosage and Administration (2.6)].
c
  For children and adolescents for whom an extended administration schedule is acceptable based
  on risk of exposure.

2.5     Booster Vaccinations
Whenever administration of a booster dose is appropriate, the dose of ENGERIX-B is 0.5 mL for
children aged 10 years and younger and 1 mL for persons aged 11 years and older. Studies have
demonstrated a substantial increase in antibody titers after booster vaccination with
ENGERIX-B. See Section 2.3 for information on booster vaccination for adults on hemodialysis.
2.6     Known or Presumed Exposure to Hepatitis B Virus
Persons with known or presumed exposure to the hepatitis B virus (e.g., neonates born of
infected mothers, persons who experienced percutaneous or permucosal exposure to the virus)
should be given hepatitis B immune globulin (HBIG) in addition to ENGERIX-B in accordance
with Advisory Committee on Immunization Practices recommendations and with the package
insert for HBIG. ENGERIX-B can be given on either dosing schedule (0, 1, and 6 months or 0,
1, 2, and 12 months).

3       DOSAGE FORMS AND STRENGTHS
ENGERIX-B is a sterile suspension available in the following presentations:
• 0.5-mL (10 mcg) single-dose vials and prefilled TIP-LOK syringes
• 1-mL (20 mcg) single-dose vials and prefilled TIP-LOK syringes
[See Description (11), How Supplied/Storage and Handling (16).]



                                               4
                                              4                                    Exhibit 241
      Case 2:20-cv-02470-WBS-JDP Document 9 Filed 12/29/20 Page 146 of 497


4       CONTRAINDICATIONS
Severe allergic reaction (e.g., anaphylaxis) after a previous dose of any hepatitis B-containing
vaccine, or to any component of ENGERIX-B, including yeast, is a contraindication to
administration of ENGERIX-B [see Description (11)].

5       WARNINGS AND PRECAUTIONS
5.1     Latex
The tip caps of the prefilled syringes contain natural rubber latex which may cause allergic
reactions.
5.2     Syncope
Syncope (fainting) can occur in association with administration of injectable vaccines, including
ENGERIX-B. Syncope can be accompanied by transient neurological signs such as visual
disturbance, paresthesia, and tonic-clonic limb movements. Procedures should be in place to
avoid falling injury and to restore cerebral perfusion following syncope.
5.3     Infants Weighing Less than 2,000 g at Birth
Hepatitis B vaccine should be deferred for infants with a birth weight <2,000 g if the mother is
documented to be HBsAg negative at the time of the infant’s birth. Vaccination can commence at
chronological age 1 month or hospital discharge. Infants born weighing <2,000 g to HBsAg-
positive mothers should receive vaccine and HBIG within 12 hours after birth. Infants born
weighing <2,000 g to mothers of unknown HBsAg status should receive vaccine and HBIG
within 12 hours after birth if the mother’s HBsAg status cannot be determined within the first 12
hours of life. The birth dose in infants born weighing <2,000 g should not be counted as the first
dose in the vaccine series and it should be followed with a full 3-dose standard regimen (total of
4 doses).2 [See Dosage and Administration (2).]
5.4     Apnea in Premature Infants
Apnea following intramuscular vaccination has been observed in some infants born prematurely.
Decisions about when to administer an intramuscular vaccine, including ENGERIX-B, to infants
born prematurely should be based on consideration of the infant’s medical status, and the
potential benefits and possible risks of vaccination. For ENGERIX-B, this assessment should
include consideration of the mother’s hepatitis B antigen status and the high probability of
maternal transmission of hepatitis B virus to infants born of mothers who are HBsAg positive if
vaccination is delayed.
5.5     Preventing and Managing Allergic Vaccine Reactions
Prior to immunization, the healthcare provider should review the immunization history for
possible vaccine sensitivity and previous vaccination-related adverse reactions to allow an
assessment of benefits and risks. Epinephrine and other appropriate agents used for the control of


                                                 5
                                                5                                      Exhibit 241
      Case 2:20-cv-02470-WBS-JDP Document 9 Filed 12/29/20 Page 147 of 497


immediate allergic reactions must be immediately available should an acute anaphylactic
reaction occur. [See Contraindications (4).]
5.6     Moderate or Severe Acute Illness
To avoid diagnostic confusion between manifestations of an acute illness and possible vaccine
adverse effects, vaccination with ENGERIX-B should be postponed in persons with moderate or
severe acute febrile illness unless they are at immediate risk of hepatitis B infection (e.g., infants
born of HBsAg-positive mothers).
5.7     Altered Immunocompetence
Immunocompromised persons may have a diminished immune response to ENGERIX-B,
including individuals receiving immunosuppressant therapy.
5.8     Multiple Sclerosis
Results from 2 clinical studies indicate that there is no association between hepatitis B
vaccination and the development of multiple sclerosis,3 and that vaccination with hepatitis B
vaccine does not appear to increase the short-term risk of relapse in multiple sclerosis.4
5.9     Limitations of Vaccine Effectiveness
Hepatitis B has a long incubation period. ENGERIX-B may not prevent hepatitis B infection in
individuals who had an unrecognized hepatitis B infection at the time of vaccine administration.
Additionally, it may not prevent infection in individuals who do not achieve protective antibody
titers.

6       ADVERSE REACTIONS
6.1     Clinical Trials Experience
Because clinical trials are conducted under widely varying conditions, adverse reaction rates
observed in the clinical trials of a vaccine cannot be directly compared with rates in the clinical
trials of another vaccine and may not reflect the rates observed in practice.
The most common solicited adverse reactions were injection site soreness (22%) and fatigue
(14%).
In 36 clinical studies, a total of 13,495 doses of ENGERIX-B were administered to 5,071 healthy
adults and children who were initially seronegative for hepatitis B markers, and healthy
neonates. All subjects were monitored for 4 days post-administration. Frequency of adverse
reactions tended to decrease with successive doses of ENGERIX-B.
Using a symptom checklist, the most frequently reported adverse reactions were injection site
soreness (22%) and fatigue (14%). Other reactions are listed below. Parent or guardian
completed forms for children and neonates. Neonatal checklist did not include headache, fatigue,
or dizziness.



                                                  6
                                                  6                                      Exhibit 241
      Case 2:20-cv-02470-WBS-JDP Document 9 Filed 12/29/20 Page 148 of 497


Incidence 1% to 10% of Injections
Nervous System Disorders: Dizziness, headache.
General Disorders and Administration Site Conditions: Fever (>37.5°C), injection site erythema,
injection site induration, injection site swelling.
Incidence <1% of Injections
Infections and Infestations: Upper respiratory tract illnesses.
Blood and Lymphatic System Disorders: Lymphadenopathy.
Metabolism and Nutrition Disorders: Anorexia.
Psychiatric Disorders: Agitation, insomnia.
Nervous System Disorders: Somnolence, tingling.
Vascular Disorders: Flushing, hypotension.
Gastrointestinal Disorders: Abdominal pain/cramps, constipation, diarrhea, nausea, vomiting.
Skin and Subcutaneous Tissue Disorders: Erythema, petechiae, pruritus, rash, sweating, urticaria.
Musculoskeletal and Connective Tissue Disorders: Arthralgia, back pain, myalgia, pain/stiffness
in arm, shoulder, or neck.
General Disorders and Administration Site Conditions: Chills, influenza-like symptoms,
injection site ecchymosis, injection site pain, injection site pruritus, irritability, malaise,
weakness.
In a clinical trial, 416 adults with type 2 diabetes and 258 control subjects without type 2
diabetes who were seronegative for hepatitis B markers received at least 1 dose of ENGERIX-B.
Subjects were monitored for solicited adverse reactions for 4 days following each vaccination.
The most frequently reported solicited adverse reactions in the entire study population were
injection site pain (reported in 39% of diabetic subjects and 45% of control subjects) and fatigue
(reported in 29% of diabetic subjects and 27% of control subjects). Serious adverse events were
monitored through 30 days following the last vaccination. Serious adverse events (SAEs)
occurred in 3.8% of diabetic subjects and 1.6% of controls. No SAEs were deemed related to
ENGERIX-B.
6.2     Postmarketing Experience
The following adverse reactions have been identified during post-approval use of ENGERIX-B.
Because these reactions are reported voluntarily from a population of uncertain size, it is not
always possible to reliably estimate their frequency or establish a causal relationship to the
vaccine.




                                                   7
                                                  7                                        Exhibit 241
    Case 2:20-cv-02470-WBS-JDP Document 9 Filed 12/29/20 Page 149 of 497


Infections and Infestations
Herpes zoster, meningitis.
Blood and Lymphatic System Disorders
Thrombocytopenia.
Immune System Disorders
Allergic reaction, anaphylactoid reaction, anaphylaxis. An apparent hypersensitivity syndrome
(serum sickness-like) of delayed onset has been reported days to weeks after vaccination,
including: arthralgia/arthritis (usually transient), fever, and dermatologic reactions such as
urticaria, erythema multiforme, ecchymoses, and erythema nodosum.
Nervous System Disorders
Encephalitis; encephalopathy; migraine; multiple sclerosis; neuritis; neuropathy including
hypoesthesia, paresthesia, Guillain-Barré syndrome and Bell’s palsy; optic neuritis; paralysis;
paresis; seizures; syncope; transverse myelitis.
Eye Disorders
Conjunctivitis, keratitis, visual disturbances.
Ear and Labyrinth Disorders
Earache, tinnitus, vertigo.
Cardiac Disorders
Palpitations, tachycardia.
Vascular Disorders
Vasculitis.
Respiratory, Thoracic, and Mediastinal Disorders
Apnea, bronchospasm including asthma-like symptoms.
Gastrointestinal Disorders
Dyspepsia.
Skin and Subcutaneous Tissue Disorders
Alopecia, angioedema, eczema, erythema multiforme including Stevens-Johnson syndrome,
erythema nodosum, lichen planus, purpura.
Musculoskeletal and Connective Tissue Disorders
Arthritis, muscular weakness.




                                                  8
                                                  8                                   Exhibit 241
      Case 2:20-cv-02470-WBS-JDP Document 9 Filed 12/29/20 Page 150 of 497


General Disorders and Administration Site Conditions
Injection site reaction.
Investigations
Abnormal liver function tests.

7       DRUG INTERACTIONS
7.1     Concomitant Administration with Vaccines and Immune Globulin
ENGERIX-B may be administered concomitantly with immune globulin.
When concomitant administration of other vaccines or immune globulin is required, they should
be given with different syringes and at different injection sites. Do not mix ENGERIX-B with
any other vaccine or product in the same syringe or vial.
7.2     Interference with Laboratory Tests
HBsAg derived from hepatitis B vaccines has been transiently detected in blood samples
following vaccination. Serum HBsAg detection may not have diagnostic value within 28 days
after receipt of a hepatitis B vaccine, including ENGERIX-B.

8       USE IN SPECIFIC POPULATIONS
8.1     Pregnancy
Risk Summary
All pregnancies have a risk of birth defect, loss, or other adverse outcomes. In the U.S. general
population, the estimated background risk of major birth defects and miscarriage in clinically
recognized pregnancies is 2% to 4% and 15% to 20%, respectively.
There are no adequate and well-controlled studies of ENGERIX-B in pregnant women in the
U.S. Available data do not suggest an increased risk of major birth defects and miscarriage in
women who received ENGERIX-B during pregnancy (see Data).
There are no animal studies with ENGERIX-B to inform use during pregnancy. A developmental
toxicity study was performed in female rats administered a vaccine with the same hepatitis B
surface antigen component and quantity as ENGERIX-B prior to mating and during gestation
(0.2 mL at each occasion). This study revealed no adverse effects on fetal or pre-weaning
development (see Data).
Data
Human Data: In an evaluation of pre- and post-licensure clinical trials of ENGERIX-B, 58
pregnant women were inadvertently administered ENGERIX-B following their last menstrual
period. After excluding elective terminations (n = 6), those with an unknown outcome (n = 3),
those with exposure in the third trimester (n = 1), and those with an unknown exposure timing


                                                 9
                                                9                                      Exhibit 241
      Case 2:20-cv-02470-WBS-JDP Document 9 Filed 12/29/20 Page 151 of 497


(n = 22), there were 26 pregnancies with known outcomes with exposure in the first or second
trimester. Miscarriage was reported in 11.5% of pregnancies with exposure prior to 20 weeks of
gestation (3/26) and major birth defects were reported in 0% (0/23) of live births born to women
with exposure during the first or second trimester. The rates of miscarriage and major birth
defects were consistent with estimated background rates.
No pregnancy registry for ENGERIX-B was conducted. TWINRIX [Hepatitis A & Hepatitis B
(Recombinant) Vaccine] is a bivalent vaccine containing the same hepatitis B surface antigen
component and quantity as used in ENGERIX-B. Therefore, clinical data accrued with
TWINRIX are relevant to ENGERIX-B. A pregnancy exposure registry was maintained for
TWINRIX from 2001 to 2015. The registry prospectively enrolled 245 women who received a
dose of TWINRIX during pregnancy or within 28 days prior to conception. After excluding
induced abortions (n = 6, including one of a fetus with congenital anomalies), those lost to
follow-up (n = 142), those with exposure in the third trimester (n = 1), and those with an
unknown exposure timing (n = 9), there were 87 pregnancies with known outcomes with
exposure within 28 days prior to conception, or in the first or second trimesters. Miscarriage was
reported for 9.6% of pregnancies with exposure to TWINRIX prior to 20 weeks gestation (8/83).
Major birth defects were reported for 3.8% of live born infants whose mothers were exposed
within 28 days prior to conception or during the first or second trimester (3/80). The rates of
miscarriage and major birth defects were consistent with estimated background rates.
Animal Data: In a developmental toxicity study, female rats were administered TWINRIX,
which contains the same hepatitis B surface antigen component and quantity as ENGERIX-B, by
intramuscular injection on Day 30 prior to mating and on gestation Days 6, 8, 11, and 15. The
total dose was 0.2 mL (divided) at each occasion (a single human dose is 1 mL). No adverse
effects on pre-weaning development up to post-natal Day 25 were observed. There were no fetal
malformations or variations.
8.2     Lactation
Risk Summary
There is no information regarding the presence of ENGERIX-B in human milk, the effects on the
breastfed child, or the effects on milk production. The developmental and health benefits of
breastfeeding should be considered along with the mother’s clinical need for ENGERIX-B and
any potential adverse effects on the breastfed child from ENGERIX-B or from the underlying
maternal condition. For preventive vaccines, the underlying maternal condition is susceptibility
to disease prevented by the vaccine.
8.4     Pediatric Use
Safety and effectiveness of ENGERIX-B have been established in all pediatric age-groups.
Maternally transferred antibodies do not interfere with the active immune response to the
vaccine. [See Adverse Reactions (6), Clinical Studies (14.1, 14.3, 14.4).]



                                                10
                                               10                                     Exhibit 241
       Case 2:20-cv-02470-WBS-JDP Document 9 Filed 12/29/20 Page 152 of 497


The timing of the first dose in infants weighing less than 2,000 g at birth depends on the HBsAg
status of the mother. [See Warnings and Precautions (5.3).]
8.5      Geriatric Use
Clinical studies of ENGERIX-B used for licensure did not include sufficient numbers of subjects
aged 65 years and older to determine whether they respond differently from younger subjects.
However, in later studies it has been shown that a diminished antibody response and
seroprotective levels can be expected in persons older than 60 years.5 [See Clinical Studies
(14.2).]

11       DESCRIPTION
ENGERIX-B [Hepatitis B Vaccine (Recombinant)] is a sterile suspension of noninfectious
HBsAg for intramuscular administration. It contains purified surface antigen of the virus
obtained by culturing genetically engineered Saccharomyces cerevisiae cells, which carry the
surface antigen gene of the hepatitis B virus. The HBsAg expressed in the cells is purified by
several physicochemical steps and formulated as a suspension of the antigen adsorbed on
aluminum hydroxide. The procedures used to manufacture ENGERIX-B result in a product that
contains no more than 5% yeast protein.
Each 0.5-mL pediatric/adolescent dose contains 10 mcg of HBsAg adsorbed on 0.25 mg
aluminum as aluminum hydroxide.
Each 1-mL adult dose contains 20 mcg of HBsAg adsorbed on 0.5 mg aluminum as aluminum
hydroxide.
ENGERIX-B contains the following excipients: Sodium chloride (9 mg/mL) and phosphate
buffers (disodium phosphate dihydrate, 0.98 mg/mL; sodium dihydrogen phosphate dihydrate,
0.71 mg/mL).
ENGERIX-B is available in vials and prefilled syringes. The tip caps of the prefilled syringes
contain natural rubber latex; the plungers are not made with natural rubber latex. The vial
stoppers are not made with natural rubber latex.
ENGERIX-B is formulated without preservatives.

12       CLINICAL PHARMACOLOGY
12.1     Mechanism of Action
Infection with hepatitis B virus can have serious consequences including acute massive hepatic
necrosis and chronic active hepatitis. Chronically infected persons are at increased risk for
cirrhosis and hepatocellular carcinoma.
Antibody concentrations ≥10 mIU/mL against HBsAg are recognized as conferring protection
against hepatitis B virus infection.1 Seroconversion is defined as antibody titers ≥1 mIU/mL.



                                               11
                                              11                                     Exhibit 241
       Case 2:20-cv-02470-WBS-JDP Document 9 Filed 12/29/20 Page 153 of 497


13       NONCLINICAL TOXICOLOGY
13.1     Carcinogenesis, Mutagenesis, Impairment of Fertility
ENGERIX-B has not been evaluated for carcinogenic or mutagenic potential, or for impairment
of male fertility in animals. Vaccination of female rats with TWINRIX, which contains the same
HBsAg component and quantity as ENGERIX-B, had no effect on fertility. [See Use in Specific
Populations (8.1).]

14       CLINICAL STUDIES
14.1     Efficacy in Neonates
Protective efficacy with ENGERIX-B has been demonstrated in a clinical trial in neonates at
high risk of hepatitis B infection.6,7 Fifty-eight neonates born of mothers who were both HBsAg-
positive and hepatitis B “e” antigen (HBeAg)-positive were given ENGERIX-B
(10 mcg/0.5 mL) at 0, 1, and 2 months, without concomitant hepatitis B immune globulin
(HBIG). Two infants became chronic carriers in the 12-month follow-up period after initial
inoculation. Assuming an expected carrier rate of 70%, the protective efficacy rate against the
chronic carrier state during the first 12 months of life was 95%.
14.2     Efficacy and Immunogenicity in Specific Populations
Homosexual Men
ENGERIX-B (20 mcg/1 mL) given at 0, 1, and 6 months was evaluated in homosexual men
aged 16 to 59 years. Four of 244 subjects became infected with hepatitis B during the period
prior to completion of the 3-dose immunization schedule. No additional subjects became infected
during the 18-month follow-up period after completion of the immunization course.
Adults with Chronic Hepatitis C
In a clinical trial of 67 adults aged 25 to 67 years with chronic hepatitis C, ENGERIX-B
(20 mcg/1 mL) was given at 0, 1, and 6 months. Of the subjects assessed at Month 7 (n = 31),
100% responded with seroprotective titers. The geometric mean antibody titer (GMT) was
1,260 mIU/mL (95% Confidence Interval [CI]: 709, 2,237).
Adults on Hemodialysis
Hemodialysis patients given hepatitis B vaccines respond with lower titers, which remain at
protective levels for shorter durations than in normal subjects. In a clinical trial of 56 adults who
had been on hemodialysis for a mean period of 56 months, ENGERIX-B (40 mcg/2 mL given as
two 1-mL doses) was given at 0, 1, 2, and 6 months. Two months after the fourth dose, 67%
(29/43) of patients had seroprotective antibody levels (≥10 mIU/mL) and the GMT among
seroconverters was 93 mIU/mL.




                                                 12
                                                12                                       Exhibit 241
       Case 2:20-cv-02470-WBS-JDP Document 9 Filed 12/29/20 Page 154 of 497


Adults with Type 2 Diabetes Mellitus
In a descriptive study, 674 adult subjects with type 2 diabetes (diagnosed within the preceding 5
years) or without type 2 diabetes were enrolled and stratified by age and body mass index (BMI).
The per-protocol immunogenicity cohort included 378 diabetic subjects and 189 matched control
subjects who received ENGERIX-B (20 mcg/1 mL) at 0, 1, and 6 months. Among these subjects,
the mean age was 54 years (range: 20 to 82 years); mean BMI was 32 kg/m2 (range: 17 to 64
kg/m2); 51% were male; 88% were white, 3% were American Indian or Alaskan Native, 3%
were black, 2% were Asian, 4% were other racial groups; 2% were Hispanic or Latino.
The overall seroprotection rates (1 month after the third dose) were 75% (95% CI: 71, 80) in
patients with diabetes and 82% (95% CI: 76, 87) in control subjects. The seroprotection rates in
those with diabetes aged 20 to 39 years, 40 to 49 years, 50 to 59 years, and at least 60 years were
89%, 81%, 83%, and 58%, respectively. The seroprotection rates in those without diabetes in
these same age-groups were 100%, 86%, 82%, and 70%, respectively. Subjects with diabetes and
a BMI of at least 30 kg/m2 had a seroprotection rate of 72% compared with 80% in diabetic
subjects with lower BMIs. In control subjects, seroprotection rates were 82% in those with a
BMI of at least 30 kg/m2 and 83% in those with lower BMIs.
14.3     Immunogenicity in Neonates
In clinical studies, neonates were given ENGERIX-B (10 mcg/0.5 mL) at age 0, 1, and 6 months
or at age 0, 1, and 2 months. The immune response to vaccination was evaluated in sera obtained
1 month after the third dose of ENGERIX-B.
Among infants administered ENGERIX-B at age 0, 1, and 6 months, 100% of evaluable subjects
(n = 52) seroconverted by Month 7. The GMT was 713 mIU/mL. Of these, 97% had
seroprotective levels (≥10 mIU/mL).
Among infants enrolled (n = 381) to receive ENGERIX-B at age 0, 1, and 2 months, 96% had
seroprotective levels (≥10 mIU/mL) by Month 4. The GMT among seroconverters (n = 311)
(antibody titer ≥1 mIU/mL) was 210 mIU/mL. A subset of these children received a fourth dose
of ENGERIX-B at age 12 months. One month following this dose, seroconverters (n = 126) had
a GMT of 2,941 mIU/mL.
14.4     Immunogenicity in Children and Adults
Persons Aged 6 Months through 10 Years
In clinical trials, children (N = 242) aged 6 months through 10 years were given ENGERIX-B
(10 mcg/0.5 mL) at 0, 1, and 6 months. One to 2 months after the third dose, the seroprotection
rate was 98% and the GMT of seroconverters was 4,023 mIU/mL.
Persons Aged 5 through 16 Years
In a separate clinical trial including both children and adolescents aged 5 through 16 years,
ENGERIX-B (10 mcg/0.5 mL) was administered at 0, 1, and 6 months (n = 181) or 0, 12, and


                                                13
                                               13                                     Exhibit 241
       Case 2:20-cv-02470-WBS-JDP Document 9 Filed 12/29/20 Page 155 of 497


24 months (n = 161). Immediately before the third dose of vaccine, seroprotection was achieved
in 92.3% of subjects vaccinated on the 0-, 1-, and 6-month schedule and 88.8% of subjects on the
0-, 12-, and 24-month schedule (GMT: 118 mIU/mL versus 162 mIU/mL, respectively,
P = 0.18). One month following the third dose, seroprotection was achieved in 99.5% of children
vaccinated on the 0-, 1-, and 6-month schedule compared with 98.1% of those on the 0-, 12-, and
24-month schedule. GMTs were higher (P = 0.02) for children receiving vaccine on the 0-, 1-,
and 6-month schedule compared with those on the 0-, 12-, and 24-month schedule
(5,687 mIU/mL versus 3,159 mIU/mL, respectively).
Persons Aged 11 through 19 Years
In clinical trials with healthy adolescent subjects aged 11 through 19 years, ENGERIX-B
(10 mcg/0.5 mL) given at 0, 1, and 6 months produced a seroprotection rate of 97% at Month 8
(n = 119) with a GMT of 1,989 mIU/mL (n = 118, 95% CI: 1,318, 3,020). Immunization with
ENGERIX-B (20 mcg/1 mL) at 0, 1, and 6 months produced a seroprotection rate of 99% at
Month 8 (n = 122) with a GMT of 7,672 mIU/mL (n = 122, 95% CI: 5,248, 10,965).
Persons Aged 16 through 65 Years
Clinical trials in healthy adult and adolescent subjects (aged 16 through 65 years) have shown
that following a course of 3 doses of ENGERIX-B (20 mcg/1 mL) given at 0, 1, and 6 months,
the seroprotection (antibody titers ≥10 mIU/mL) rate for all individuals was 79% at Month 6
(5 months after second dose) and 96% at Month 7 (1 month after third dose); the GMT for
seroconverters was 2,204 mIU/mL at Month 7 (n = 110).
An alternate 3-dose schedule (20 mcg/1 mL given at 0, 1, and 2 months) designed for certain
populations (e.g., individuals who have or might have been recently exposed to the virus and
travelers to high-risk areas) was also evaluated. At Month 3 (1 month after third dose), 99% of
all individuals were seroprotected and remained protected through Month 12. On the alternate
schedule, a fourth dose of ENGERIX-B (20 mcg/1 mL) at 12 months produced a GMT of
9,163 mIU/mL at Month 13 (1 month after fourth dose) (n = 373).
Persons Aged 40 Years and Older
Among subjects aged 40 years and older given ENGERIX-B (20 mcg/1 mL) at 0, 1, and
6 months, the seroprotection rate 1 month after the third dose was 88% and the GMT for
seroconverters was 610 mIU/mL (n = 50). In adults aged older than 40 years, ENGERIX-B
produced anti-HBsAg antibody titers that were lower than those in younger adults.
14.5     Interchangeability with Other Hepatitis B Vaccines
A controlled study (N = 48) demonstrated that completion of a course of immunization with
1 dose of ENGERIX-B (20 mcg/1 mL) at Month 6 following 2 doses of RECOMBIVAX HB
[Hepatitis B Vaccine (Recombinant)] (10 mcg) at Months 0 and 1 produced a similar GMT
(4,077 mIU/mL) to immunization with 3 doses of RECOMBIVAX HB (10 mcg) at Months 0, 1,



                                               14
                                              14                                     Exhibit 241
     Case 2:20-cv-02470-WBS-JDP Document 9 Filed 12/29/20 Page 156 of 497


and 6 (GMT: 2,654 mIU/mL). Thus, ENGERIX-B can be used to complete a vaccination course
initiated with RECOMBIVAX HB.8

15     REFERENCES
1. Centers for Disease Control and Prevention. Hepatitis B. In: Atkinson W, Wolfe C,
   Humiston S, Nelson R, eds. Epidemiology and Prevention of Vaccine-Preventable Diseases.
   6th ed. Atlanta, GA: Public Health Foundation; 2000:207-229.
2. Centers for Disease Control and Prevention. A Comprehensive Immunization Strategy to
   Eliminate Transmission of Hepatitis B Virus Infection in the United States.
   Recommendations of the Advisory Committee on Immunization Practices (ACIP). Part 1:
   Immunization of Infants, Children, and Adolescents, MMWR. 2005;54(RR-16):1-23.
3. Ascherio A, Zhang SM, Hernán MA, et al. Hepatitis B vaccination and the risk of multiple
   sclerosis. N Engl J Med. 2001;344(5):327-332.
4. Confavreux C, Suissa S, Saddier P, et al. Vaccination and the risk of relapse in multiple
   sclerosis. N Engl J Med. 2001-344(5):319-326.
5. Centers for Disease Control and Prevention. A Comprehensive Immunization Strategy to
   Eliminate Transmission of Hepatitis B Virus Infection in the United States.
   Recommendations of the Advisory Committee on Immunization Practices (ACIP). Part 2:
   Immunization of Adults, MMWR. 2006;55(RR-16):1-25.
6. André FE, Safary A. Clinical experience with a yeast-derived hepatitis B vaccine. In:
   Zuckerman AJ, ed. Viral Hepatitis and Liver Disease. New York, NY: Alan R Liss, Inc.;
   1988:1025-1030.
7. Poovorawan Y, Sanpavat S, Pongpunlert W, et al. Protective efficacy of a recombinant DNA
   hepatitis B vaccine in neonates of HBe antigen-positive mothers. JAMA. 1989;261(22):3278-
   3281.
8. Bush LM, Moonsammy GI, Boscia JA. Evaluation of initiating a hepatitis B vaccination
   schedule with one vaccine and completing it with another. Vaccine. 1991;9(11):807-809.

16     HOW SUPPLIED/STORAGE AND HANDLING
ENGERIX-B is available in single-dose vials and prefilled disposable TIP-LOK syringes
(packaged without needles) (Preservative-Free Formulation):
10 mcg/0.5 mL Pediatric/Adolescent Dose
NDC 58160-820-01 Vial in Package of 10: NDC 58160-820-11
NDC 58160-820-43 Syringe in Package of 10: NDC 58160-820-52
20 mcg/mL Adult Dose



                                               15
                                              15                                     Exhibit 241
     Case 2:20-cv-02470-WBS-JDP Document 9 Filed 12/29/20 Page 157 of 497


NDC 58160-821-01 Vial in Package of 10: NDC 58160-821-11
NDC 58160-821-05 Syringe in Package of 1: NDC 58160-821-34
NDC 58160-821-43 Syringe in Package of 10: NDC 58160-821-52
Store refrigerated between 2° and 8°C (36° and 46°F). Do not freeze; discard if product has been
frozen. Do not dilute to administer.

17      PATIENT COUNSELING INFORMATION
•    Inform vaccine recipients and parents or guardians of the potential benefits and risks of
     immunization with ENGERIX-B.
•    Emphasize, when educating vaccine recipients and parents or guardians regarding potential
     side effects, that ENGERIX-B contains non-infectious purified HBsAg and cannot cause
     hepatitis B infection.
•    Instruct vaccine recipients and parents or guardians to report any adverse events to their
     healthcare provider.
•    Give vaccine recipients and parents or guardians the Vaccine Information Statements, which
     are required by the National Childhood Vaccine Injury Act of 1986 to be given prior to
     immunization. These materials are available free of charge at the Centers for Disease Control
     and Prevention (CDC) website (www.cdc.gov/vaccines).

ENGERIX-B, TWINRIX, and TIP-LOK are trademarks owned by or licensed to the GSK group
of companies. The other brand listed is a trademark owned by or licensed to the respective owner
and is not owned by or licensed to the GSK group of companies. The maker of this brand is not
affiliated with and does not endorse the GSK group of companies or its products.




Manufactured by GlaxoSmithKline Biologicals
Rixensart, Belgium, U.S. License No. 1617
Distributed by GlaxoSmithKline
Research Triangle Park, NC 27709

©201X GSK group of companies or its licensor.



ENG:XXPI



                                                 16
                                                16                                      Exhibit 241
Case 2:20-cv-02470-WBS-JDP Document 9 Filed 12/29/20 Page 158 of 497




   EXHIBIT 242
                  Case 2:20-cv-02470-WBS-JDP Document 9 Filed 12/29/20 Page 159 of 497
HIGHLIGHTS OF PRESCRIBING INFORMATION                                                 •     1 mL (40 mcg) single-dose vials (3, 11, 16.1)
These highlights do not include all the information needed to use
RECOMBIVAX HB safely and effectively. See full prescribing                            ------------------------------- CONTRAINDICATIONS -------------------------------
information for RECOMBIVAX HB.                                                        Severe allergic or hypersensitivity reactions (e.g., anaphylaxis) after a
                                                                                      previous dose of any hepatitis B-containing vaccine, or to any
RECOMBIVAX HB® Hepatitis B Vaccine (Recombinant)                                      component of RECOMBIVAX HB, including yeast. (4, 11)
Suspension for intramuscular injection                                                ----------------------- WARNINGS AND PRECAUTIONS -----------------------
Initial U.S. Approval: 1986
                                                                                      The vial stopper, the syringe plunger stopper, and tip cap contain dry
--------------------------- RECENT MAJOR CHANGES ---------------------------          natural latex rubber which may cause allergic reactions in latex-
Dosage and Administration (2)                                    12/2018              sensitive individuals. (5.1)
 ----------------------------INDICATIONS AND USAGE ----------------------------       Apnea following intramuscular vaccination has been observed in some
RECOMBIVAX HB is a vaccine indicated for prevention of infection                      infants born prematurely. Decisions about when to administer an
caused by all known subtypes of hepatitis B virus. RECOMBIVAX HB                      intramuscular vaccine, including RECOMBIVAX HB, to infants born
is approved for use in individuals of all ages. RECOMBIVAX HB                         prematurely should be based on consideration of the individual infant’s
Dialysis Formulation is approved for use in predialysis and dialysis                  medical status and the potential benefits and possible risks of
patients 18 years of age and older. (1)                                               vaccination. (5.2)
----------------------- DOSAGE AND ADMINISTRATION -----------------------             ------------------------------ ADVERSE REACTIONS ------------------------------
RECOMBIVAX HB                                                                         In healthy infants and children (up to 10 years of age), the most
•     Persons from birth through 19 years of age: A series of 3 doses                 frequently reported systemic adverse reactions (>1% injections), in
      (0.5 mL each) given on a 0-, 1-, and 6-month schedule. (2.1)                    decreasing order of frequency, were irritability, fever, diarrhea,
•     Adolescents 11 through 15 years of age: A series of either 3                    fatigue/weakness, diminished appetite, and rhinitis. (6.1)
      doses (0.5 mL each) given on a 0-, 1-, and 6-month schedule or a                In healthy adults, injection site reactions and systemic adverse
      series of 2 doses (1.0 mL) on a 0- and 4- to 6-month schedule).                 reactions were reported following 17% and 15% of the injections,
      (2.1)                                                                           respectively. (6.1)
•     Persons 20 years of age and older: A series of 3 doses (1.0 mL
      each) given on a 0-, 1-, and 6-month schedule. (2.1)                            To report SUSPECTED ADVERSE REACTIONS, contact Merck
RECOMBIVAX HB Dialysis Formulation                                                    Sharp & Dohme Corp., a subsidiary of Merck & Co., Inc., at 1-877-
•     Adults on predialysis or dialysis: A series of 3 doses (1.0 mL                  888-4231 or VAERS at 1-800-822-7967 or www.vaers.hhs.gov.
      each) given on a 0-, 1-, and 6-month schedule. (2.1)
                                                                                      ------------------------------- DRUG INTERACTIONS -------------------------------
--------------------- DOSAGE FORMS AND STRENGTHS ---------------------                Do not mix RECOMBIVAX HB with any other vaccine in the same
RECOMBIVAX HB is a sterile suspension available in the following                      syringe or vial. (7.1)
presentations:
•     0.5 mL (5 mcg) Pediatric/Adolescent Formulation single-dose
      vials and prefilled syringes (3, 11, 16.1)                                      See 17 for PATIENT COUNSELING INFORMATION.
•     1 mL (10 mcg) Adult Formulation single-dose vials and prefilled
      syringes (3, 11, 16.1)                                                                                                                      Revised: 12/2018
RECOMBIVAX HB Dialysis Formulation is a sterile suspension
available in the following presentation:


FULL PRESCRIBING INFORMATION: CONTENTS*                                                    8.2 Lactation
                                                                                           8.4 Pediatric Use
1   INDICATIONS AND USAGE                                                                  8.5 Geriatric Use
2   DOSAGE AND ADMINISTRATION                                                         11   DESCRIPTION
    2.1 Dosage and Schedule                                                           12   CLINICAL PHARMACOLOGY
    2.2 Preparation and Administration                                                     12.1 Mechanism of Action
    2.3 Known or Presumed Exposure to Hepatitis B Virus                               13   NONCLINICAL TOXICOLOGY
    2.4 Booster Vaccinations                                                               13.1 Carcinogenesis, Mutagenesis, Impairment of Fertility
3   DOSAGE FORMS AND STRENGTHS                                                        14   CLINICAL STUDIES
4   CONTRAINDICATIONS                                                                      14.1 Efficacy in Neonates with Peripartum Exposure to Hepatitis
5   WARNINGS AND PRECAUTIONS                                                                    B
    5.1 Hypersensitivity to Latex                                                          14.2 Immunogenicity of a Three-Dose Regimen in Healthy
    5.2 Apnea in Premature Infants                                                              Infants, Children, and Adolescents
    5.3 Infants Weighing Less Than 2000 g                                                  14.3 Immunogenicity of a Two-Dose Regimen in Healthy
    5.4 Prevention and Management of Allergic Vaccine Reactions                                 Adolescents 11 Through 15 Years of Age
    5.5 Limitations of Vaccine Effectiveness                                               14.4 Immunogenicity in Healthy Adults
6   ADVERSE REACTIONS                                                                      14.5 Efficacy and Immunogenicity in Specific Populations
    6.1 Clinical Trials Experience                                                    15   REFERENCES
    6.2 Post-Marketing Experience                                                     16   HOW SUPPLIED/STORAGE AND HANDLING
7   DRUG INTERACTIONS                                                                      16.1 How Supplied
    7.1 Concomitant Administration with Other Vaccines                                     16.2 Storage and Handling
    7.2 Concomitant Administration with Immune Globulin                               17   PATIENT COUNSELING INFORMATION
    7.3 Interference with Laboratory Tests
8   USE IN SPECIFIC POPULATIONS                                                       *Sections or subsections omitted from the full prescribing information
    8.1 Pregnancy                                                                     are not listed.


           FULL PRESCRIBING INFORMATION

           1       INDICATIONS AND USAGE
              RECOMBIVAX HB® [Hepatitis B Vaccine, Recombinant] is indicated for prevention of infection caused
           by all known subtypes of hepatitis B virus. RECOMBIVAX HB is approved for use in individuals of all


                                                                                  1                                                     Exhibit 242
      Case 2:20-cv-02470-WBS-JDP Document 9 Filed 12/29/20 Page 160 of 497


ages. RECOMBIVAX HB Dialysis Formulation is approved for use in adult predialysis and dialysis
patients 18 years of age and older.

2      DOSAGE AND ADMINISTRATION
      For intramuscular administration. See Section 2.2 for subcutaneous administration in persons with
hemophilia.
      RECOMBIVAX HB should be administered as soon as possible after being removed from
refrigeration [see How Supplied/Storage and Handling (16)].

2.1 Dosage and Schedule
RECOMBIVAX HB:
    Persons from birth through 19 years of age: A series of 3 doses (0.5 mL each) given on a 0-, 1-, and
6-month schedule.
    Adolescents 11 through 15 years of age: A series of 3 doses (0.5 mL each) given on a 0-, 1-, and 6-
month schedule or a series of 2 doses (1.0 mL each) on a 0- and 4- to 6-month schedule.
    Persons 20 years of age and older: A series of 3 doses (1.0 mL each) given on a 0-, 1-, and 6-month
schedule.
RECOMBIVAX HB Dialysis Formulation:
   Adults on predialysis and dialysis: A series of 3 doses (1.0 mL each) given on a 0-, 1-, and 6-month
schedule.
   Table 1 summarizes the dose and formulation of RECOMBIVAX HB for specific populations,
regardless of the risk of infection with hepatitis B virus.

Table 1: RECOMBIVAX HB Recommended Dose and Administration Schedules
             Group                 Dose/Regimen
Infants*, Children and Adolescents           5 mcg (0.5 mL)
0-19 years of age                         3 doses at 0, 1, and 6
(Pediatric/Adolescent Formulation)              months

Adolescents†                                10 mcg‡ (1.0 mL)
11 through 15 years of age                2 doses at 0 and 4-6
(Adult formulation)                             months
Adults                                      10 mcg‡ (1.0 mL)
 20 years of age                          3 doses at 0, 1, and 6
(Adult formulation)                             months

  Predialysis and                              40 mcg (1.0 mL)
  Dialysis Patients§                        3 doses at 0, 1, and 6
  (Dialysis formulation)                            months
* For specific recommendations for infants see ACIP recommendations.{1}
†
    Adolescents (11 through 15 years of age) may receive either regimen: 3 x 5 mcg (Pediatric
    Formulation) or 2 x 10 mcg (Adult Formulation).
‡
    If the suggested dose (10 mcg) is not available, the appropriate dosage can be achieved with two
    5 mcg doses. However, the Dialysis Formulation may be used only for adult predialysis/dialysis
    patients.
§
    See also recommendations for revaccination of predialysis and dialysis patients in [Dosage and
    Administration (2.4)].

2.2 Preparation and Administration
     Shake the single-dose vial or single-dose prefilled syringe well to obtain a slightly opaque, white
suspension before withdrawal and use. Parenteral drug products should be inspected visually for
particulate matter and discoloration prior to administration, whenever solution and container permit.
Discard if the suspension does not appear homogeneous or if extraneous particulate matter remains or if
discoloration is observed.
     For single-dose vials, withdraw and administer entire dose of RECOMBIVAX HB intramuscularly
using a sterile needle and syringe.
     For single-dose prefilled syringes, securely attach a needle by twisting in a clockwise direction and
administer dose of RECOMBIVAX HB intramuscularly.




                                                                   2
                                                                 2                                     Exhibit 242
       Case 2:20-cv-02470-WBS-JDP Document 9 Filed 12/29/20 Page 161 of 497


     The deltoid muscle is the preferred site for intramuscular injection for adults, adolescents and
children 1 year of age and older whose deltoid is large enough for intramuscular injection. The
anterolateral aspect of the thigh is the preferred site for intramuscular injection for infants younger than 1
year of age. RECOMBIVAX HB should not be administered in the gluteal region, as injections given in the
buttocks have resulted in lower seroconversion rates than expected.{2}
    RECOMBIVAX HB may be administered subcutaneously to persons at risk for hemorrhage following
intramuscular injections (e.g., hemophiliacs). However, hepatitis B vaccines are known to result in lower
antibody response when administered subcutaneously.{3} Additionally, when other aluminum-adsorbed
vaccines have been administered subcutaneously, an increased incidence of local reactions including
subcutaneous nodules has been observed. Therefore, consider subcutaneous administration only in
persons who are at risk of hemorrhage following intramuscular injections.

      Do not administer intravenously or intradermally.

2.3 Known or Presumed Exposure to Hepatitis B Virus
Known or Presumed Exposure to HBsAg
    Refer to recommendations of the Advisory Committee on Immunization Practices (ACIP) and to the
package insert for hepatitis B immune globulin (HBIG) for management of persons with known or
presumed exposure to the hepatitis B virus (e.g., neonates born of infected mothers or persons who
experienced percutaneous or permucosal exposure to the virus). When recommended, administer
RECOMBIVAX HB and HBIG intramuscularly at separate sites (e.g., opposite anterolateral thighs for
exposed neonates) as soon as possible after exposure. Administer additional doses of RECOMBIVAX HB
(to complete a vaccination series) in accordance with ACIP recommendations.
2.4 Booster Vaccinations
    The duration of the protective effect of RECOMBIVAX HB in healthy vaccinees is unknown at present
and the need for booster doses is not yet defined. The ACIP provides recommendations for use of a
booster dose or revaccination series in previously vaccinated individuals with known or presumed
exposure to Hepatitis B Virus.
    Consider a booster dose or revaccination with RECOMBIVAX HB Dialysis Formulation (blue color
code) in predialysis/dialysis patients if the anti-HBs level is less than 10 mIU/mL at 1 to 2 months after the
third dose. Assess the need for a booster dose annually by antibody testing, and give a booster dose
when the anti-HBs level declines to less than 10 mIU/mL.{3}

3       DOSAGE FORMS AND STRENGTHS
RECOMBIVAX HB is a sterile suspension available in the following presentations:
• 0.5 mL (5 mcg) Pediatric/Adolescent Formulation single-dose vials and prefilled syringes
• 1 mL (10 mcg) Adult Formulation single-dose vials and prefilled syringes
RECOMBIVAX HB DIALYSIS FORMULATION is a sterile suspension available in the following
presentation:
• 1 mL (40 mcg) single-dose vial [see Description (11) and How Supplied/Storage and Handling (16)]

4       CONTRAINDICATIONS
   Do not administer RECOMBIVAX HB to individuals with a history of severe allergic or hypersensitivity
reactions (e.g., anaphylaxis) after a previous dose of any hepatitis B-containing vaccine or to any
component of RECOMBIVAX HB, including yeast [see Description (11)].

5       WARNINGS AND PRECAUTIONS
5.1   Hypersensitivity to Latex
   The vial stopper and the syringe plunger stopper and tip cap contain dry natural latex rubber, which
may cause allergic reactions in latex-sensitive individuals.
5.2 Apnea in Premature Infants
    Apnea following intramuscular vaccination has been observed in some infants born prematurely.
Decisions about when to administer an intramuscular vaccine, including RECOMBIVAX HB, to infants
born prematurely should be based on consideration of the individual infant’s medical status and the



                                                          3
                                                          3                                     Exhibit 242
     Case 2:20-cv-02470-WBS-JDP Document 9 Filed 12/29/20 Page 162 of 497


potential benefits and possible risks of vaccination. For RECOMBIVAX HB, this assessment should
include consideration of the mother’s hepatitis B antigen status and the high probability of maternal
transmission of hepatitis B virus to infants born to mothers who are HBsAg positive if vaccination is
delayed.
5.3 Infants Weighing Less Than 2000 g
     Hepatitis B vaccination should be delayed until 1 month of age or hospital discharge in infants
weighing <2000 g if the mother is documented to be HBsAg negative at the time of the infant’s birth.
Infants weighing <2000 g born to HBsAg positive or HBsAg unknown mothers should receive vaccine and
hepatitis B immune globulin (HBIG) in accordance with ACIP recommendations if HBsAg status cannot be
determined{3} [see Dosage and Administration (2)].
5.4 Prevention and Management of Allergic Vaccine Reactions
    Appropriate medical treatment and supervision must be available to manage possible anaphylactic
reactions following administration [see Contraindications (4)].
5.5 Limitations of Vaccine Effectiveness
    Hepatitis B virus has a long incubation period. RECOMBIVAX HB may not prevent hepatitis B infection
in individuals who have an unrecognized hepatitis B infection at the time of vaccination. Additionally,
vaccination with RECOMBIVAX HB may not protect all individuals.

6     ADVERSE REACTIONS
    In healthy infants and children (up to 10 years of age), the most frequently reported systemic adverse
reactions (>1% injections), in decreasing order of frequency, were irritability, fever, diarrhea,
fatigue/weakness, diminished appetite, and rhinitis. In healthy adults, injection site reactions and systemic
adverse reactions were reported following 17% and 15% of the injections, respectively.
6.1 Clinical Trials Experience
    Because clinical trials are conducted under widely varying conditions, adverse reaction rates observed
in the clinical trials of a vaccine cannot be directly compared to rates in the clinical trials of another
vaccine and may not reflect the rates observed in practice.
      In three clinical studies, 434 doses of RECOMBIVAX HB, 5 mcg, were administered to 147 healthy
infants and children (up to 10 years of age) who were monitored for 5 days after each dose. Injection site
reactions and systemic adverse reactions were reported following 0.2% and 10.4% of the injections,
respectively. The most frequently reported systemic adverse reactions (>1% injections), in decreasing
order of frequency, were irritability, fever ( 101°F oral equivalent), diarrhea, fatigue/weakness, diminished
appetite, and rhinitis.
    In a study that compared the three-dose regimen (5 mcg) with the two-dose regimen (10 mcg) of
RECOMBIVAX HB in adolescents, the overall frequency of adverse reactions was generally similar.
    In a group of studies, 3258 doses of RECOMBIVAX HB, 10 mcg, were administered to 1252 healthy
adults who were monitored for 5 days after each dose. Injection site reactions and systemic adverse
reactions were reported following 17% and 15% of the injections, respectively. The following adverse
reactions were reported:
Incidence Equal To or Greater Than 1% of Injections
GENERAL DISORDERS AND ADMINISTRATION SITE CONDITIONS
    Injection site reactions consisting principally of soreness, and including pain, tenderness, pruritus,
erythema, ecchymosis, swelling, warmth, nodule formation.
    The most frequent systemic complaints include fatigue/weakness; headache; fever (≥100°F); malaise.
GASTROINTESTINAL DISORDERS
    Nausea; diarrhea
RESPIRATORY, THORACIC AND MEDIASTINAL DISORDERS
    Pharyngitis; upper respiratory infection
Incidence Less Than 1% of Injections
GENERAL DISORDERS AND ADMINISTRATION SITE CONDITIONS
    Sweating; achiness; sensation of warmth; lightheadedness; chills; flushing
GASTROINTESTINAL DISORDERS
    Vomiting; abdominal pains/cramps; dyspepsia; diminished appetite
RESPIRATORY, THORACIC AND MEDIASTINAL DISORDERS
    Rhinitis; influenza; cough



                                                     4
                                                     4                                         Exhibit 242
      Case 2:20-cv-02470-WBS-JDP Document 9 Filed 12/29/20 Page 163 of 497


NERVOUS SYSTEM DISORDERS
    Vertigo/dizziness; paresthesia
SKIN AND SUBCUTANEOUS TISSUE DISORDERS
    Pruritus; rash (non-specified); angioedema; urticaria
MUSCULOSKELETAL AND CONNECTIVE TISSUE DISORDERS
      Arthralgia including monoarticular; myalgia; back pain; neck pain; shoulder pain; neck stiffness
BLOOD AND LYMPHATIC DISORDERS
    Lymphadenopathy
PSYCHIATRIC DISORDERS
    Insomnia/disturbed sleep
EAR AND LABYRINTH DISORDERS
    Earache
RENAL AND URINARY DISORDERS
    Dysuria
CARDIAC DISORDERS
    Hypotension
6.2 Post-Marketing Experience
    The following additional adverse reactions have been reported with use of the marketed vaccine.
Because these reactions are reported voluntarily from a population of uncertain size, it is not possible to
reliably estimate their frequency or establish a causal relationship to a vaccine exposure.
Immune System Disorders
    Hypersensitivity reactions including anaphylactic/anaphylactoid reactions, bronchospasm, and urticaria
have been reported within the first few hours after vaccination. An apparent hypersensitivity syndrome
(serum-sickness-like) of delayed onset has been reported days to weeks after vaccination, including:
arthralgia/arthritis (usually transient), fever, and dermatologic reactions such as urticaria, erythema
multiforme, ecchymoses and erythema nodosum [see Warnings and Precautions (5.1)]. Autoimmune
diseases including systemic lupus erythematosus (SLE), lupus-like syndrome, vasculitis, and polyarteritis
nodosa have also been reported.
Gastrointestinal Disorders
    Elevation of liver enzymes; constipation
Nervous System Disorders
      Guillain-Barré syndrome; multiple sclerosis; exacerbation of multiple sclerosis; myelitis including
transverse myelitis; seizure; febrile seizure; peripheral neuropathy including Bell's Palsy; radiculopathy;
herpes zoster; migraine; muscle weakness; hypesthesia; encephalitis
Skin and Subcutaneous Disorders
    Stevens-Johnson syndrome; alopecia; petechiae; eczema
Musculoskeletal and Connective Tissue Disorders
    Arthritis
    Pain in extremity
Blood and Lymphatic System Disorders
    Increased erythrocyte sedimentation rate; thrombocytopenia
Psychiatric Disorders
    Irritability; agitation; somnolence
Eye Disorders
    Optic neuritis; tinnitus; conjunctivitis; visual disturbances; uveitis
Cardiac Disorders
    Syncope; tachycardia

   The following adverse reaction has been reported with another Hepatitis B Vaccine (Recombinant) but
not with RECOMBIVAX HB: keratitis.

7     DRUG INTERACTIONS
7.1    Concomitant Administration with Other Vaccines
    Do not mix RECOMBIVAX HB with any other vaccine in the same syringe or vial. Use separate
injection sites and syringes for each vaccine.



                                                    5
                                                    5                                        Exhibit 242
      Case 2:20-cv-02470-WBS-JDP Document 9 Filed 12/29/20 Page 164 of 497


    In clinical trials in children, RECOMBIVAX HB was concomitantly administered with one or more of the
following US licensed vaccines: Diphtheria, Tetanus and whole cell Pertussis; oral Poliomyelitis vaccine;
Measles, Mumps, and Rubella Virus Vaccine, Live; Haemophilus b Conjugate Vaccine (Meningococcal
Protein Conjugate)] or a booster dose of Diphtheria, Tetanus, acellular Pertussis. Safety and
immunogenicity were similar for concomitantly administered vaccines compared to separately
administered vaccines.
    In another clinical trial, a related HBsAg-containing product, Haemophilus b Conjugate (Meningococcal
Protein Conjugate) and Hepatitis B (Recombinant) combination product (no longer licensed), was given
concomitantly with eIPV (enhanced inactivated Poliovirus vaccine) or VARIVAX ® [Varicella Virus Vaccine
Live (Oka/Merck)], using separate sites and syringes for injectable vaccines. No serious vaccine-related
adverse events were reported, and no impairment of immune response to these individually tested
vaccine antigens was demonstrated.
    The Haemophilus b Conjugate (Meningococcal Protein Conjugate) and Hepatitis B (Recombinant)
combination product (no longer licensed) has also been administered concomitantly with the primary
series of DTaP to a limited number of infants. No serious vaccine-related adverse events were reported.
7.2 Concomitant Administration with Immune Globulin
    RECOMBIVAX HB may be administered concomitantly with HBIG. The first dose of
RECOMBIVAX HB may be given at the same time as HBIG, but the injections should be administered at
different sites.
7.3 Interference with Laboratory Tests
    Hepatitis B surface antigen (HBsAg) derived from hepatitis B vaccines has been transiently detected in
blood samples following vaccination. Serum HBsAg detection may not have diagnostic value within 28
days after receipt of a hepatitis B vaccine, including RECOMBIVAX HB.

8     USE IN SPECIFIC POPULATIONS
8.1     Pregnancy
    Risk Summary
    All pregnancies have a risk of birth defect, loss, or other adverse outcomes. In the US general
population, the estimated background risk of major birth defects and miscarriage in clinically recognized
pregnancies is 2% to 4%, and 15% to 20%, respectively.
    There are no adequate and well-controlled studies designed to evaluate RECOMBIVAX HB in
pregnant women. Available post-approval data do not suggest an increased risk of miscarriage or major
birth defects in women who received RECOMBIVAX HB during pregnancy.
    Developmental toxicity studies have not been conducted with the vaccine in animals.
    Data
    Human Data
    In post-licensure clinical studies of RECOMBIVAX HB, 26 pregnant women were inadvertently
administered RECOMBIVAX HB following their last menstrual period. Among these pregnancies, after
excluding elective terminations (n=3), there were 23 pregnancies with known outcomes all with exposure
in the first trimester. Miscarriage was reported in 4 of 23 (17%) pregnancies and major birth defects were
reported in 0 of 19 (0%) live births. The rates of miscarriage and major birth defects were consistent with
estimated background rates.
    Post-approval adverse reactions are reported voluntarily from a population of uncertain size. It is not
always possible to reliably estimate their frequency or establish a causal relationship to the vaccine.
    In prospectively reported spontaneous post-approval reports from 1986 to 2018, 105 women with
known pregnancy outcomes were exposed to RECOMBIVAX HB during pregnancy following the last
menstrual period. After excluding induced abortions (n=5), those with exposure in the third trimester
(n=4), and those with an unknown exposure timing (n=6), there were 90 pregnancies with known
outcomes with exposures in the first or second trimester. Miscarriage was reported for 7 of 90 (7.8%)
pregnancies. Major birth defects were reported for 2 of 83 (2.4%) live born infants. The rates of
miscarriage and major birth defects were consistent with estimated background rates.
8.2 Lactation
    Risk Summary
    It is not known whether RECOMBIVAX HB is excreted in human milk. Data are not available to assess
the effects of RECOMBIVAX HB on the breastfed infant or on milk production/excretion.



                                                    6
                                                    6                                        Exhibit 242
     Case 2:20-cv-02470-WBS-JDP Document 9 Filed 12/29/20 Page 165 of 497


    The developmental and health benefits of breastfeeding should be considered along with the mother’s
clinical need for RECOMBIVAX HB and any potential adverse effects on the breastfed child from
RECOMBIVAX HB or from the underlying maternal condition. For preventive vaccines, the underlying
maternal condition is susceptibility to the disease prevented by the vaccine.
8.4 Pediatric Use
    Safety and effectiveness of RECOMBIVAX HB have been established in all pediatric age groups.
Maternally transferred antibodies do not interfere with the active immune response to the vaccine. [See
Adverse Reactions (6.1) and Clinical Studies (14.1 and 14.2).] The safety and effectiveness of
RECOMBIVAX HB Dialysis Formulation in children have not been established.
8.5 Geriatric Use
    Clinical studies of RECOMBIVAX HB used for licensure did not include sufficient numbers of subjects
65 years of age and older to determine whether they respond differently from younger subjects. However,
in later studies it has been shown that a diminished antibody response can be expected in persons older
than 60 years of age.

11    DESCRIPTION
    RECOMBIVAX HB Hepatitis B Vaccine (Recombinant) is a sterile suspension of non-infectious subunit
viral vaccine derived from HBsAg produced in yeast cells. A portion of the hepatitis B virus gene, coding
for HBsAg, is cloned into yeast, and the vaccine for hepatitis B is produced from cultures of this
recombinant yeast strain according to methods developed in the Merck Research Laboratories.
    The antigen is harvested and purified from fermentation cultures of a recombinant strain of the yeast
Saccharomyces cerevisiae containing the gene for the adw subtype of HBsAg. The fermentation process
involves growth of Saccharomyces cerevisiae on a complex fermentation medium which consists of an
extract of yeast, soy peptone, dextrose, amino acids and mineral salts. The HBsAg protein is released
from the yeast cells by cell disruption and purified by a series of physical and chemical methods. The
purified protein is treated in phosphate buffer with formaldehyde and then coprecipitated with alum
(potassium aluminum sulfate) to form bulk vaccine adjuvanted with amorphous aluminum
hydroxyphosphate sulfate. Each dose contains less than 1% yeast protein. The vaccine produced by the
Merck method has been shown to be comparable to the plasma-derived vaccine in terms of animal
potency (mouse, monkey, and chimpanzee) and protective efficacy (chimpanzee and human).
    The vaccine against hepatitis B, prepared from recombinant yeast cultures, is free of association with
human blood or blood products.
    RECOMBIVAX HB Hepatitis B Vaccine (Recombinant) is supplied in three formulations. [See How
Supplied/Storage and Handling (16).]
    Pediatric/Adolescent Formulation (Without Preservative), 10 mcg/mL: each 0.5 mL dose contains
5 mcg of hepatitis B surface antigen.
    Adult Formulation (Without Preservative), 10 mcg/mL: each 1 mL dose contains 10 mcg of
hepatitis B surface antigen.
    Dialysis Formulation (Without Preservative), 40 mcg/mL: each 1 mL dose contains 40 mcg of
hepatitis B surface antigen.
    All formulations contain approximately 0.5 mg of aluminum (provided as amorphous aluminum
hydroxyphosphate sulfate, previously referred to as aluminum hydroxide) per mL of vaccine. In each
formulation, hepatitis B surface antigen is adsorbed onto approximately 0.5 mg of aluminum (provided as
amorphous aluminum hydroxyphosphate sulfate) per mL of vaccine. The vaccine contains <15 mcg/mL
residual formaldehyde. The vaccine is of the adw subtype.

12    CLINICAL PHARMACOLOGY
12.1 Mechanism of Action
   RECOMBIVAX HB has been shown to elicit antibodies to hepatitis B virus as measured by ELISA.
   Antibody concentrations ≥10mIU/mL against HBsAg are recognized as conferring protection against
hepatitis B infection.{2}
   Infection with hepatitis B virus can have serious consequences including acute massive hepatic
necrosis and chronic active hepatitis. Chronically infected persons are at increased risk for cirrhosis and
hepatocellular carcinoma.




                                                    7
                                                    7                                        Exhibit 242
     Case 2:20-cv-02470-WBS-JDP Document 9 Filed 12/29/20 Page 166 of 497


13 NONCLINICAL TOXICOLOGY
13.1 Carcinogenesis, Mutagenesis, Impairment of Fertility
    RECOMBIVAX HB has not been evaluated for its carcinogenic or mutagenic potential, or its potential
to impair fertility [see Use in Specific Populations (8)].

14 CLINICAL STUDIES
14.1 Efficacy in Neonates with Peripartum Exposure to Hepatitis B
The protective efficacy of three 5 mcg doses of RECOMBIVAX HB has been demonstrated in neonates
born of mothers positive for both HBsAg and HBeAg (a core-associated antigenic complex which
correlates with high infectivity). In a clinical study of infants who received one dose of HBIG at birth
followed by the recommended three-dose regimen of RECOMBIVAX HB, chronic infection had not
occurred in 96% of 130 infants after nine months of follow-up.{4} The estimated efficacy in prevention of
chronic hepatitis B infection was 95% as compared to the infection rate in untreated historical controls.{5}
Significantly fewer neonates became chronically infected when given one dose of HBIG at birth followed
by the recommended three-dose regimen of RECOMBIVAX HB when compared to historical controls who
received only a single dose of HBIG.{6} As demonstrated in the above study, HBIG, when administered
simultaneously with RECOMBIVAX HB at separate body sites, did not interfere with the induction of
protective antibodies against hepatitis B virus elicited by the vaccine.{6}
14.2 Immunogenicity of a Three-Dose Regimen in Healthy Infants, Children, and Adolescents
    Three 5 mcg doses of RECOMBIVAX HB induced a protective level of antibody in 100% of 92 infants,
99% of 129 children, and in 99% of 112 adolescents [see Dosage and Administration (2.3)].
14.3 Immunogenicity of a Two-Dose Regimen in Healthy Adolescents 11 through 15 Years of Age
    For adolescents (11 through 15 years of age), the immunogenicity of a two-dose regimen (10 mcg at 0
and 4-6 months) was compared with that of the standard three-dose regimen (5 mcg at 0, 1, and 6
months) in an open, randomized, multicenter study. The proportion of adolescents receiving the two-dose
regimen who developed a protective level of antibody one month after the last dose (99% of 255 subjects)
appears similar to that among adolescents who received the three-dose regimen (98% of 121 subjects).
After adolescents (11 through 15 years of age) received the first 10-mcg dose of the two-dose regimen,
the proportion who developed a protective level of antibody was approximately 72%.
14.4 Immunogenicity in Healthy Adults
    Clinical studies have shown that RECOMBIVAX HB when injected into the deltoid muscle induced
protective levels of antibody in 96% of 1213 healthy adults who received the recommended three-dose
regimen. Antibody responses varied with age; a protective level of antibody was induced in 98% of 787
young adults 20-29 years of age, 94% of 249 adults 30-39 years of age and in 89% of 177 adults ≥40
years of age.
14.5 Efficacy and Immunogenicity in Specific Populations
 Chronic Hepatitis C Infection
    In one published study, the seroprotection rates in individuals with chronic hepatitis C virus (HCV)
infection given the standard regimen of RECOMBIVAX HB was approximately 70%.{7} In a second
published study of intravenous drug users given an accelerated schedule of RECOMBIVAX HB, infection
with HCV did not affect the response to RECOMBIVAX HB.{8}
Predialysis and Dialysis Adult Patients
    Predialysis and dialysis adult patients respond less well to hepatitis B vaccines than do healthy
individuals; however, vaccination of adult patients early in the course of their renal disease produces
higher seroconversion rates than vaccination after dialysis has been initiated.{9} In addition, the
responses to these vaccines may be lower if the vaccine is administered as a buttock injection. When
40 mcg of Hepatitis B Vaccine (Recombinant), was administered in the deltoid muscle, 89% of 28
participants developed anti-HBs with 86% achieving levels 10 mIU/mL. However, when the same
dosage of this vaccine was administered inappropriately either in the buttock or a combination of buttock
and deltoid, 62% of 47 participants developed anti-HBs with 55% achieving levels of 10 mIU/mL.

15 REFERENCES
 1. CDC. A Comprehensive Strategy to Eliminate Transmission of Hepatitis B Virus Infection in the United States.
    Recommendations of the Advisory Committee on Immunization Practices (ACIP) Part I: Immunization of Infants, Children and
    Adolescents. MMWR Recommendations and Reports 2005; 54(RR16): 1-23. Appendix C - Postexposure Prophylaxis of



                                                             8
                                                            8                                               Exhibit 242
       Case 2:20-cv-02470-WBS-JDP Document 9 Filed 12/29/20 Page 167 of 497


     Persons       with     Discrete       Identifiable     Exposures        to     Hepatitis      B       Virus      (HBV)        and
     http://www.cdc.gov/hepatitis/hbv/pdfs/correctedtable4.pdf
 2. CDC. Suboptimal Response to Hepatitis B Vaccine given by Injection into the Buttock. MMWR Weekly Report 1985; 34: 105-8,
    113.
 3. Centers for Disease Control and Prevention. A Comprehensive Immunization Strategy to Eliminate Transmission of Hepatitis B
    Virus Infection in the United States. Recommendations of the Advisory Committee on Immunization Practices (ACIP). Part 2:
    Immunization of Adults, MMWR 2006, 55(RR-16): 1-25.
 4. Stevens, C.E.; Taylor, P.E.; Tong, M.J., et al.: Prevention of Perinatal Hepatitis B Virus Infection with Hepatitis B Immune
    Globulin and Hepatitis B Vaccine, in Zuckerman, A.J. (ed.), “Viral Hepatitis and Liver Diseases”, Alan R. Liss, 982-983, 1988.
 5. Stevens, C.E.; Taylor, P.E.; Tong, M.J., et al.: Yeast-Recombinant Hepatitis B Vaccine, Efficacy with Hepatitis B Immune
    Globulin in Prevention of Perinatal Hepatitis B Virus Transmission, JAMA 257(19): 2612-2616, 1987.
 6. Beasley, R.P.; Hwang, L.; Stevens, C.E.; Lin, C.; Hsieh, F.; Wang, K.; Sun, T.; Szmuness, W.: Efficacy of Hepatitis B Immune
    Globulin for Prevention of Perinatal Transmission of the Hepatitis B Virus Carrier State: Final Report of a Randomized Double-
    Blind, Placebo-Controlled Trial, Hepatology 3: 135-141, 1983.
 7. Wiedmann, M.; Liebert, U.G.; Oesen, U.; Porst, H.; Wiese, M.; Schroeder, S.; Halm, U.; Mossner, J.; Berr, F.: Decreased
    Immunogenicity of Recombinant Hepatitis B Vaccine in Chronic Hepatitis C, Hepatology, 31: 230-234, 2000.
 8. Minniti, F.; Baldo, V.; Trivello, R.; Bricolo, R.; Di Furia, L.; Renzulli, G.; Chiaramonte, M.: Response to HBV vaccine in Relation
    to anti-HCV and anti-HBc Positivity: a Study in Intravenous Drug Addicts, Vaccine, 17: 3083-3085, 1999.
 9. Recommendations of the Advisory Committee on Immunization Practices (ACIP): Hepatitis B Virus Infection: A Comprehensive
    Strategy to Eliminate Transmission in the United States, 1996 update, MMWR (draft January 13, 1996).

16       HOW SUPPLIED/STORAGE AND HANDLING
16.1 How Supplied
   RECOMBIVAX HB (pediatric and adult) FORMULATION is available in single-dose vials and prefilled
Luer-Lok® syringes.
   RECOMBIVAX HB DIALYSIS FORMULATION is available in single-dose vials.

Pediatric/Adolescent Formulation (PRESERVATIVE FREE)
     0.5 mL (5 mcg) in single-dose vials and prefilled Luer-Lok® syringes
NDC 0006-4981-00 – box of ten 0.5-mL single-dose vials
Color coded with a yellow cap and stripe on the vial labels and cartons and an orange banner on the vial
labels and cartons
NDC 0006-4093-02 – carton of 10 prefilled single-dose Luer-Lok® syringes with tip caps
Color coded with a yellow plunger rod
Adult Formulation (PRESERVATIVE FREE)
   1 mL (10mcg) in single-dose vials and prefilled Luer-Lok® syringes
NDC 0006-4995-00 – 1-mL single dose vial
Color coded with a green cap and stripe
NDC 0006-4995-41 – box of ten 1-mL single-dose vials
Color coded with a green cap and stripe
NDC 0006-4094-02 – carton of 10 pre-filled single-dose syringes with tip caps
Color coded with a green plunger rod
RECOMBIVAX HB DIALYSIS FORMULATION
   1 mL (40mcg) in single-dose vials
NDC 0006-4992-00 – 1-mL single-dose vial
Color coded with a blue cap and stripe

16.2 Storage and Handling
    • Protect from light.
    • Store vials and syringes at 2-8°C (36-46°F).
    • Do not freeze since freezing destroys potency.
     •    RECOMBIVAX HB is stable at temperatures from 0° to 25° C (32° to 75°F) for 72 hours. These
          data are not recommendations for shipping or storage but may guide decisions for use in case of
          temporary temperature excursions.



                                                                  9
                                                                 9                                                   Exhibit 242
     Case 2:20-cv-02470-WBS-JDP Document 9 Filed 12/29/20 Page 168 of 497


17    PATIENT COUNSELING INFORMATION
Information for Vaccine Recipients and Parents/Guardians
    •    Inform the patient, parent or guardian of the potential benefits and risks associated with
         vaccination, as well as the importance of completing the immunization series.
    •    Question the vaccine recipient, parent or guardian about the occurrence of any symptoms and/or
         signs of adverse reaction after a previous dose of hepatitis B vaccine.
    •    Tell the patient, parent or guardian to report adverse events to the physician or clinic where the
         vaccine was administered.
    •    Prior to vaccination, give the patient, parent or guardian the Vaccine Information Statements
         which are required by the National Vaccine Injury Act of 1986. The materials are available free of
         charge at the Centers for Disease Control and Prevention (CDC) website
         (www.cdc.gov/vaccines).
    •    Tell the patient, parent or guardian that the United States Department of Health and Human
         Services has established a Vaccine Adverse Event Reporting System (VAERS) to accept all
         reports of suspected adverse events after the administration of any vaccine, including but not
         limited to the reporting of events by the National Childhood Vaccine Injury Act of 1986. The
         VAERS toll-free number is 1-800-822-7967. Reporting forms may also be obtained at the
         VAERS website at (www.vaers.hhs.gov).

Manuf. and Dist. by: Merck Sharp & Dohme Corp., a subsidiary of MERCK & CO., INC., Whitehouse
Station, NJ 08889, USA

For patent information: www.merck.com/product/patent/home.html

The trademarks depicted herein are owned by their respective companies.

Copyright © 1986-2018 Merck Sharp & Dohme Corp., a subsidiary of Merck & Co., Inc.
All rights reserved.

uspi-v232-i-1812r440




                                                    10
                                                   10                                        Exhibit 242
Case 2:20-cv-02470-WBS-JDP Document 9 Filed 12/29/20 Page 169 of 497




   EXHIBIT 243
                Case 2:20-cv-02470-WBS-JDP Document 9 Filed 12/29/20 Page 170 of 497
HIGHLIGHTS OF PRESCRIBING INFORMATION
These highlights do not include all the information needed to use                    -------------------------DOSAGE FORMS AND STRENGTHS ----------------
PREVNAR 13 safely and effectively. See full prescribing information                 0.5 mL suspension for intramuscular injection, supplied in a single-dose
for PREVNAR 13.                                                                     prefilled syringe. (3)
                                                                                     -------------------------CONTRAINDICATIONS ----------------------------------
PREVNAR 13 (Pneumococcal 13-valent Conjugate Vaccine                                Severe allergic reaction (e.g., anaphylaxis) to any component of Prevnar 13
[Diphtheria CRM197 Protein])                                                        or any diphtheria toxoid-containing vaccine. (4)
Suspension for intramuscular injection
Initial US Approval: 2010                                                            --------------------------- WARNINGS AND PRECAUTIONS ------------------
                                                                                    Apnea following intramuscular vaccination has been observed in some
--------------------------RECENT MAJOR CHANGES-------------------------             infants born prematurely. Decisions about when to administer an
Indications and Usage (1.3)                                 7/2016                  intramuscular vaccine, including Prevnar 13, to infants born prematurely
Vaccination Schedule for Children Previously                                        should be based on consideration of the individual infant’s medical status,
Vaccinated With Prevnar Pneumococcal 7-valent                                       and the potential benefits and possible risks of vaccination. (5.3)
Conjugate Vaccine (Diphtheria CRM197 Protein) (2.5) Removal 3/2017
Vaccination Schedule for Adults 18 Years of Age                                     --------------------------- --ADVERSE REACTIONS------------------------------
and Older (2.6)                                             7/2016                       In infants and toddlers vaccinated at 2, 4, 6, and 12-15 months of age in
Contraindications (4)                                       7/2016                       US clinical trials, the most commonly reported solicited adverse
                                                                                         reactions (>5%) were irritability (>70%), injection site tenderness
 --------------------------- INDICATIONS AND USAGE --------------------------            (>50%), decreased appetite (>40%), decreased sleep (>40%), increased
In children 6 weeks through 5 years of age (prior to the 6th birthday),                  sleep (>40%), fever (>20%), injection site redness (>20%), and
Prevnar 13 is indicated for:                                                             injection site swelling (>20%). (6.1)
     active immunization for the prevention of invasive disease caused by                In children aged 5 through 17 years, the most commonly reported
     Streptococcus pneumoniae serotypes 1, 3, 4, 5, 6A, 6B, 7F, 9V, 14,                  solicited adverse reactions (>5%) were injection site tenderness
     18C, 19A, 19F and 23F. (1.1)                                                        (>80%), injection site redness (>30%), injection site swelling (>30%),
     active immunization for the prevention of otitis media caused by                    irritability (>20%), decreased appetite (>20%), increased sleep (>20%),
     S. pneumoniae serotypes 4, 6B, 9V, 14, 18C, 19F, and 23F. No otitis                 fever (>5%), and decreased sleep (>5%). (6.1)
     media efficacy data are available for serotypes 1, 3, 5, 6A, 7F, and                In adults aged 18 years and older, the most commonly reported solicited
     19A. (1.1)                                                                          adverse reactions (>5%) were pain at the injection site (>50%), fatigue
In children 6 years through 17 years of age (prior to the 18th birthday),                (>30%), headache (>20%), muscle pain (>20%), joint pain (>10%),
Prevnar 13 is indicated for:                                                             decreased appetite (>10%), injection site redness (>10%), injection site
     active immunization for the prevention of invasive disease caused by S.             swelling (>10%), limitation of arm movement (>10%), vomiting (>5%),
     pneumoniae serotypes 1, 3, 4, 5, 6A, 6B, 7F, 9V, 14, 18C, 19A, 19F and              fever (>5%), chills (>5%), and rash (>5%). (6.2)
     23F. (1.2)
In adults 18 years of age and older, Prevnar 13 is indicated for:                   To report SUSPECTED ADVERSE REACTIONS, contact Wyeth
     active immunization for the prevention of pneumonia and invasive               Pharmaceuticals Inc. at 1-800-438-1985 or VAERS at 1-800-822-7967
     disease caused by S. pneumoniae serotypes 1, 3, 4, 5, 6A, 6B, 7F, 9V,          or http://vaers.hhs.gov.
     14, 18C, 19A, 19F and 23F. (1.3)
Limitations of Prevnar 13 Use and Effectiveness                                     --------------------- USE IN SPECIFIC POPULATIONS -----------------------
     Prevnar 13 does not protect against disease caused by S. pneumoniae            Pediatric Use: Safety and effectiveness of Prevnar 13 in children below the
     serotypes that are not in the vaccine. (1.4)                                   age of 6 weeks have not been established. (8.4)

 ------------------------ DOSAGE AND ADMINISTRATION -------------------             See 17 for PATIENT COUNSELING INFORMATION
Children 6 weeks through 5 years: The four-dose immunization series
consists of a 0.5 mL intramuscular injection administered at 2, 4, 6, and
                                                                                                                                              Revised: 8/2017
12-15 months of age. (2.3)
Children 6 through 17 years of age: a single dose. (2.5)
Adults 18 years and older: a single dose. (2.6)




                                                                                1



                                                                                1                                                   Exhibit 243
              Case 2:20-cv-02470-WBS-JDP Document 9 Filed 12/29/20 Page 171 of 497



FULL PRESCRIBING INFORMATION: CONTENTS*                                  7    DRUG INTERACTIONS
                                                                              7.1 Concomitant Immunizations
1   INDICATIONS AND USAGE                                                     7.2 Immunosuppressive Therapies
    1.1 Children 6 Weeks Through 5 Years of Age                               7.3 Antipyretics
    1.2 Children 6 Years Through 17 Years of Age                              7.4 Prior Vaccination with PPSV23
    1.3 Adults 18 Years of Age and Older                                 8    USE IN SPECIFIC POPULATIONS
    1.4 Limitations of Prevnar 13 Use and Effectiveness                       8.1 Pregnancy
2   DOSAGE AND ADMINISTRATION                                                 8.2 Lactation
    2.1 Preparation for Administration                                        8.4 Pediatric Use
    2.2 Administration Information                                            8.5 Geriatric Use
    2.3 Vaccination Schedule for Infants and Toddlers                         8.6 High Risk Populations
    2.4 Vaccination Schedule for Unvaccinated Children 7 Months          11   DESCRIPTION
         Through 5 years of Age                                          12   CLINICAL PHARMACOLOGY
     2.5 Vaccination Schedule for Children 6 Years Through 17                 12.1 Mechanism of Action
          Years of Age                                                   13   NONCLINICAL TOXICOLOGY
    2.6 Vaccination Schedule for Adults 18 Years of Age and Older              13.1 Carcinogenesis, Mutagenesis, Impairment of Fertility
3   DOSAGE FORMS AND STRENGTHS                                           14   CLINICAL STUDIES
4   CONTRAINDICATIONS                                                         14.1 Efficacy Data
5   WARNINGS AND PRECAUTIONS                                                  14.2 Prevnar 13 Clinical Trials in Children 6 Weeks Through
    5.1 Management of Allergic Reactions                                           17 Years of Age
    5.2 Altered Immunocompetence                                              14.3 Prevnar 13 Immunogenicity Clinical Trials in Adults
    5.3 Apnea in Premature Infants                                            14.4 Concomitant Vaccine Administration
6   ADVERSE REACTIONS                                                    15   REFERENCES
    6.1 Clinical Trials Experience With Prevnar 13 in Children           16   HOW SUPPLIED/STORAGE AND HANDLING
         6 weeks Through 17 years of Age                                 17   PATIENT COUNSELING INFORMATION
     6.2 Clinical Trials Experience With Prevnar 13 in Adults
         ≥18 Years of Age                                               *Sections or subsections omitted from the full prescribing information are not
     6.3 Post-marketing Experience With Prevnar 13 in Infants           listed
          and Toddlers




                                                                    2



                                                                    2                                                    Exhibit 243
      Case 2:20-cv-02470-WBS-JDP Document 9 Filed 12/29/20 Page 172 of 497



FULL PRESCRIBING INFORMATION

1       INDICATIONS AND USAGE

1.1     Children 6 Weeks Through 5 Years of Age

In children 6 weeks through 5 years of age (prior to the 6th birthday), Prevnar 13® is indicated
for:

        active immunization for the prevention of invasive disease caused by Streptococcus
        pneumoniae serotypes 1, 3, 4, 5, 6A, 6B, 7F, 9V, 14, 18C, 19A, 19F and 23F.
        active immunization for the prevention of otitis media caused by S. pneumoniae
        serotypes 4, 6B, 9V, 14, 18C, 19F, and 23F. No otitis media efficacy data are available
        for serotypes 1, 3, 5, 6A, 7F, and 19A.

1.2     Children 6 Years Through 17 Years of Age

In children 6 years through 17 years of age (prior to the 18th birthday), Prevnar 13 is indicated
for:

        active immunization for the prevention of invasive disease caused by S. pneumoniae
        serotypes 1, 3, 4, 5, 6A, 6B, 7F, 9V, 14, 18C, 19A, 19F and 23F.

1.3     Adults 18 Years of Age and Older

In adults 18 years of age and older, Prevnar 13 is indicated for:

        active immunization for the prevention of pneumonia and invasive disease caused by
        S. pneumoniae serotypes 1, 3, 4, 5, 6A, 6B, 7F, 9V, 14, 18C, 19A, 19F and 23F.

1.4     Limitations of Prevnar 13 Use and Effectiveness

        Prevnar 13 does not protect against disease caused by S. pneumoniae serotypes that are
        not in the vaccine.

2       DOSAGE AND ADMINISTRATION

2.1     Preparation for Administration

Since this product is a suspension containing an adjuvant, shake vigorously immediately prior to
use to obtain a homogenous, white suspension in the vaccine container. Do not use the vaccine
if it cannot be resuspended. Parenteral drug products should be inspected visually for particulate
matter and discoloration prior to administration [see Description (11)]. This product should not
be used if particulate matter or discoloration is found.

Do not mix Prevnar 13 with other vaccines/products in the same syringe.
                                                 3



                                                 3                                     Exhibit 243
         Case 2:20-cv-02470-WBS-JDP Document 9 Filed 12/29/20 Page 173 of 497



2.2           Administration Information

For intramuscular injection only.

Each 0.5 mL dose is to be injected intramuscularly using a sterile needle attached to the
supplied prefilled syringe. The preferred sites for injection are the anterolateral aspect of the
thigh in infants and the deltoid muscle of the upper arm in toddlers, children and adults. The
vaccine should not be injected in the gluteal area or areas where there may be a major nerve
trunk and/or blood vessel.

2.3           Vaccination Schedule for Infants and Toddlers

Prevnar 13 is to be administered as a four-dose series at 2, 4, 6, and 12-15 months of age.
                                           Table 1: Vaccination Schedule for Infants and Toddlers
         Dose                          Dose 1a,b                   Dose 2b                     Dose 3b                             Dose 4c
Age at Dose                     2 months                  4 months                    6 months                             12-15 months


a
    Dose 1 may be given as early as 6 weeks of age.
b
    The recommended dosing interval is 4 to 8 weeks.
c
    The fourth dose should be administered at approximately 12-15 months of age, and at least 2 months after the third dose.


2.4           Vaccination Schedule for Unvaccinated Children 7 Months Through 5 Years of
              Age

For children 7 months through 5 years of age who have not received Prevnar® or Prevnar 13, the
catch-up schedule in Table 2 applies:
                    Table 2: Vaccination Schedule for Unvaccinated Children 7 Months of Age Through 5 Years of Age
                                    Age at First Dose                                        Total Number of 0.5 mL Doses
7-11 months of age                                                                                                    3a
12-23 months of age                                                                                                   2b
24 months through 5 years of age (prior to the 6th birthday)                                                          1
a
  The first 2 doses at least 4 weeks apart; third dose after the one-year birthday, separated from the second dose by at least 2 months.
b
  Two doses at least 2 months apart.


     The immune responses induced by this catch-up schedule may result in lower antibody
     concentrations for some serotypes, compared to antibody concentrations following 4 doses of
     Prevnar 13 (given at 2, 4, 6, and 12-15 months). In children 24 months through 5 years of age,
     lower antibody concentrations were observed for some serotypes, compared to antibody
     concentrations following 3 doses of Prevnar 13 (given at 2, 4, and 6 months).

2.5           Vaccination Schedule for Children 6 Years Through 17 Years of Age

In children 6 years through 17 years of age, Prevnar 13 is administered as single dose. If Prevnar
was previously administered, then at least 8 weeks should elapse before receiving Prevnar 13.



                                                                          4



                                                                         4                                                         Exhibit 243
      Case 2:20-cv-02470-WBS-JDP Document 9 Filed 12/29/20 Page 174 of 497



2.6     Vaccination Schedule for Adults 18 Years of Age and Older

Prevnar 13 is administered as a single dose.

3       DOSAGE FORMS AND STRENGTHS

Prevnar 13 is a suspension for intramuscular injection available in 0.5 mL single-dose prefilled
syringes.

4       CONTRAINDICATIONS

Severe allergic reaction (e.g., anaphylaxis) to any component of Prevnar 13 or any diphtheria
toxoid-containing vaccine [see Description (11)].

5       WARNINGS AND PRECAUTIONS

5.1     Management of Allergic Reactions

Epinephrine and other appropriate agents used to manage immediate allergic reactions must be
immediately available should an acute anaphylactic reaction occur following administration of
Prevnar 13.

5.2     Altered Immunocompetence

Individuals with altered immunocompetence, including those at higher risk for invasive
pneumococcal disease (e.g., individuals with congenital or acquired splenic dysfunction, HIV
infection, malignancy, hematopoietic stem cell transplant, nephrotic syndrome), may have
reduced antibody responses to immunization with Prevnar 13 [see Use in Specific Populations
(8.6)].

5.3     Apnea in Premature Infants

Apnea following intramuscular vaccination has been observed in some infants born
prematurely. Decisions about when to administer an intramuscular vaccine, including
Prevnar 13, to infants born prematurely should be based on consideration of the individual
infant’s medical status and the potential benefits and possible risks of vaccination.


6       ADVERSE REACTIONS

Because clinical trials are conducted under widely varying conditions, adverse-reaction rates
observed in the clinical trials of a vaccine cannot be directly compared to rates in the clinical
trials of another vaccine and may not reflect the rates observed in practice.




                                                 5



                                                 5                                      Exhibit 243
    Case 2:20-cv-02470-WBS-JDP Document 9 Filed 12/29/20 Page 175 of 497



 6.1     Clinical Trials Experience With Prevnar 13 in Children 6 Weeks Through
         17 Years of Age

The safety of Prevnar 13 was evaluated in 13 clinical trials in which 4,729 infants (6 weeks
through 11 months of age) and toddlers (12 months through 15 months of age) received at
least one dose of Prevnar 13 and 2,760 infants and toddlers received at least one dose of
Prevnar active control. Safety data for the first three doses are available for all 13 infant
studies; dose 4 data are available for 10 studies; and data for the 6-month follow-up are
available for 7 studies. The vaccination schedule and concomitant vaccinations used in these
infant trials were consistent with country-specific recommendations and local clinical practice.
There were no substantive differences in demographic characteristics between the vaccine
groups. By race, 84.0% of subjects were White, 6.0% were Black or African-American, 5.8%
were Asian and 3.8% were of ‘Other’ race (most of these being biracial). Overall, 52.3% of
subjects were male infants.

Three studies in the US (Studies 1, 2 and 3)1,2,3 evaluated the safety of Prevnar 13 when
administered concomitantly with routine US pediatric vaccinations at 2, 4, 6, and 12-15 months
of age. Solicited local and systemic adverse reactions were recorded daily by parents/guardians
using an electronic diary for 7 consecutive days following each vaccination. For unsolicited
adverse events, study subjects were monitored from administration of the first dose until one
month after the infant series, and for one month after the administration of the toddler dose.
Information regarding unsolicited and serious adverse events, newly diagnosed chronic medical
conditions, and hospitalizations since the last visit were collected during the clinic visit for the
fourth-study dose and during a scripted telephone interview 6 months after the fourth-study
dose. Serious adverse events were also collected throughout the study period. Overall, the safety
data show a similar proportion of Prevnar 13 and Prevnar subjects reporting serious adverse
events. Among US study subjects, a similar proportion of Prevnar 13 and Prevnar recipients
reported solicited local and systemic adverse reactions as well as unsolicited adverse events.

Serious Adverse Events in All Infant and Toddler Clinical Studies
Serious adverse events were collected throughout the study period for all 13 clinical trials. This
reporting period is longer than the 30-day post-vaccination period used in some vaccine trials.
The longer reporting period may have resulted in serious adverse events being reported in a
higher percentage of subjects than for other vaccines. Serious adverse events reported following
vaccination in infants and toddlers occurred in 8.2% among Prevnar 13 recipients and 7.2%
among Prevnar recipients. Serious adverse events observed during different study periods for
Prevnar 13 and Prevnar respectively were: 1) 3.7% and 3.5% from dose 1 to the blood draw
approximately 1 month after the infant series; 2) 3.6% and 2.7% from the blood draw after the
infant series to the toddler dose; 3) 0.9% and 0.8% from the toddler dose to the blood draw
approximately 1 month after the toddler dose and 4) 2.5% and 2.8% during the 6 month
follow-up period after the last dose.

The most commonly reported serious adverse events were in the ‘Infections and infestations’
system organ class including bronchiolitis (0.9%, 1.1%), gastroenteritis, (0.9%, 0.9%), and
pneumonia (0.9%, 0.5%) for Prevnar 13 and Prevnar respectively.

                                                  6



                                                 6                                      Exhibit 243
    Case 2:20-cv-02470-WBS-JDP Document 9 Filed 12/29/20 Page 176 of 497



There were 3 (0.063%) deaths among Prevnar 13 recipients, and 1 (0.036%) death in Prevnar
recipients, all as a result of sudden infant death syndrome (SIDS). These SIDS rates are
consistent with published age specific background rates of SIDS from the year 2000.

Among 6,839 subjects who received at least 1 dose of Prevnar 13 in clinical trials conducted
globally, there was 1 hypotonic-hyporesponsive episode adverse reaction reported (0.015%).
Among 4,204 subjects who received at least 1 dose of Prevnar in clinical trials conducted
globally, there were 3 hypotonic-hyporesponsive episode adverse reactions reported (0.071%).
All 4 events occurred in a single clinical trial in Brazil in which subjects received whole cell
pertussis vaccine at the same time as Prevnar 13 or Prevnar.

Solicited Adverse Reactions in the Three US Infant and Toddler Studies
A total of 1,907 subjects received at least 1 dose of Prevnar 13 and 701 subjects received at least
1 dose of Prevnar in the three US studies (Studies 1, 2 and 3)1,2,3. Most subjects were White
(77.3%), 14.2% were Black or African-American, and 1.7% were Asian; 79.1% of subjects
were non-Hispanic and non-Latino and 14.6% were Hispanic or Latino. Overall, 53.6% of
subjects were male infants.

The incidence and severity of solicited adverse reactions that occurred within 7 days following
each dose of Prevnar 13 or Prevnar administered to US infants and toddlers are shown in
Tables 3 and 4.




                                                 7



                                                7                                      Exhibit 243
         Case 2:20-cv-02470-WBS-JDP Document 9 Filed 12/29/20 Page 177 of 497



  Table 3: Percentage of US Infant and Toddler Subjects Reporting Solicited Local Reactions at the Prevnar 13 or Prevnar Injection Sites
                                Within 7 Days After Each Vaccination at 2, 4, 6, and 12-15 Months of Agea
                                   Dose 1                         Dose 2                         Dose 3                          Dose 4
Graded Local            Prevnar 13          Prevnar    Prevnar 13          Prevnar    Prevnar 13       Prevnar         Prevnar 13       Prevnar
Reaction                (Nb=1375-           (Nb=516-   (Nb=1069-           (Nb=405-    (Nb=998-        (Nb=348-         (Nb=874-        (Nb=283-
                          1612)               606)       1331)               510)        1206)           446)             1060)           379)
                            %                  %           %                  %           %               %                %               %
Rednessc

   Any                      24.3              26.0         33.3                29.7      37.1             36.6            42.3             45.5

   Mild                     23.1              25.2         31.9                28.7      35.3             35.3            39.5             42.7

   Moderate                 2.2               1.5           2.7                2.2        4.6             5.1              9.6            13.4d

   Severe                    0                 0             0                  0          0               0                0               0

Swellingc

   Any                      20.1              20.7         25.2                22.5      26.8             28.4            31.6            36.0d

   Mild                     17.2              18.7         23.8                20.5      25.2             27.5            29.4             33.8

   Moderate                 4.9               3.9           3.7                4.9        3.8             5.8              8.3            11.2d

   Severe                    0                 0            0.1                 0          0               0                0               0

Tenderness

   Any                      62.5              64.5         64.7                62.9      59.2             60.8            57.8             62.5
    Interferes with
                                10.4            9.6            9.0             10.5        8.4              9.0           6.9               5.7
    limb movement
a
  Data are from three primary US safety studies (the US Phase 2 infant study [National Clinical Trial (NCT) number NCT00205803] Study
  1, the US noninferiority study [NCT00373958] Study 2, and the US lot consistency study [NCT00444457] Study 3). All infants received
  concomitant routine infant immunizations. Concomitant vaccines and pneumococcal conjugate vaccines were administered in different
  limbs.
b
  Number of subjects reporting Yes for at least 1 day or No for all days.
c
  Diameters were measured in caliper units of whole numbers from 1 to 14 or 14+. One caliper unit = 0.5 cm. Measurements were rounded
  up to the nearest whole number. Intensity of induration and erythema were then characterized as Mild (0.5-2.0 cm), Moderate (2.5-7.0 cm),
  or Severe (>7.0 cm).
d
  Statistically significant difference p <0.05. No adjustments for multiplicity.




                                                                           8



                                                                           8                                                     Exhibit 243
         Case 2:20-cv-02470-WBS-JDP Document 9 Filed 12/29/20 Page 178 of 497



    Table 4: Percentage of US Infant and Toddler Subjects Reporting Solicited Systemic Adverse Reactions Within 7 Days After Each
                                           Vaccination at 2, 4, 6, and 12-15 Months of Agea,b
                               Dose 1                            Dose 2                          Dose 3                           Dose 4
                     Prevnar 13         Prevnar       Prevnar 13          Prevnar      Prevnar 13         Prevnar       Prevnar 13          Prevnar
Graded
                     (Na=1360 -         (Na=497-      (Na=1084-           (Na=409-      (Na=997-          (Na=354-       (Na=850-           (Na=278-
Systemic
                       1707)              640)          1469)               555)         1361)              521)          1227)               436)
Events
                         %                 %              %                  %             %                 %              %                  %

Feverc

  Any                   24.3              22.1            36.5              32.8          30.3              31.6           31.9               30.6

  Mild                  23.6              21.7            34.9              31.6          29.1              30.2           30.3               30.0

  Moderate               1.1              0.6             3.4                  2.8         4.2              3.3             4.4               4.6

  Severe                 0.1              0.2             0.1                  0.3         0.1              0.7             1.0                0

Decreased
                        48.3              43.6            47.8              43.6          47.6              47.6           51.0               49.4
appetite

Irritability            85.6              83.6            84.8              80.4          79.8              80.8           80.4               77.8

Increased sleep         71.5              71.5            66.6              63.4          57.7              55.2           48.7               55.1

Decreased
                         42.5              40.6            45.6             43.7            46.5            47.7           45.3               40.3
sleep
a
  Number of subjects reporting Yes for at least 1 day or No for all days.
b
  Data are from three primary US safety studies (the US Phase 2 infant study [NCT00205803] Study 1, the US noninferiority study
  [NCT00373958] Study 2, and the US lot consistency study [NCT00444457] Study 3). All infants received concomitant routine infant
  immunizations. Concomitant vaccines and pneumococcal conjugate vaccines were administered in different limbs.
c
  Fever gradings: Mild (≥38oC but ≤39oC), Moderate (>39oC but ≤40oC), and Severe (>40oC). No other systemic event other than fever
  was graded. Parents reported the use of antipyretic medication to treat or prevent symptoms in 62 to 75% of subjects after any of the 4
  doses. There were no statistical differences in frequencies of adverse reactions reported between the Prevnar 13 and Prevnar groups.


The incidence rates of any fever (≥38.0°C) were similar on days 1 and 2 following each dose of
Prevnar 13 compared to after each dose of Prevnar administered to US infants and toddlers
(day 1 = day of vaccination). After dose 1, fever was reported in 11.0-12.7% on day 1 and
6.4-6.8% on day 2. After dose 2, fever was reported in 12.3-13.1% on day 1 and 12.5-12.8% on
day 2. After dose 3, fever was reported in 8.0-9.6% on day 1 and 9.1-10.5% on day 2. And after
dose 4, fever was reported in 6.3-6.4% on day 1 and 7.3-9.7% on day 2.

Unsolicited Adverse Reactions in the Three US Infant and Toddler Safety Studies
The following were determined to be adverse drug reactions based on experience with
Prevnar 13 in clinical trials.

Reactions occurring in greater than 1% of infants and toddlers: diarrhea, vomiting, and rash.

Reactions occurring in less than 1% of infants and toddlers: crying, hypersensitivity reaction
(including face edema, dyspnea, and bronchospasm), seizures (including febrile seizures), and
urticaria or urticaria-like rash.




                                                                           9



                                                                          9                                                       Exhibit 243
           Case 2:20-cv-02470-WBS-JDP Document 9 Filed 12/29/20 Page 179 of 497



Safety Assessments in the Catch-Up Studies in Infants and Children Through 5 Years of
Age
In a catch-up study4 conducted in Poland (Study 4), 354 children (7 months through 5 years of
age) receiving at least one dose of Prevnar 13 were also monitored for safety. All subjects in this
study were White and non-Hispanic. Overall, 49.6% of subjects were male infants. The
incidence and severity of solicited adverse reactions that occurred within 4 days following each
dose of Prevnar 13 administered to pneumococcal-vaccine naïve children 7 months through
5 years of age are shown in Tables 5 and 6.

     Table 5: Percentage of Subjects 7 Months Through 5 Years of Age Reporting Solicited Local Reactions Within 4 Days After
                                             Each Catch-Up Prevnar 13 Vaccinationa

                                              7 through 11 months                     12 through 23 months              24 months through 5
                                                                                                                               years
Graded Local Reaction                Dose 1        Dose 2           Dose 3           Dose 1            Dose 2                 Dose 1
                                     Nb=86        Nb=86-87         Nb=78-82        Nb=108-110         Nb=98-106             Nb=147-149
                                       %             %                %                %                 %                      %
Rednessc
    Any                               48.8           46.0            37.8              70.0              54.7                   50.0
    Mild                              41.9           40.2            31.3              55.5              44.7                   37.4
    Moderate                          16.3            9.3            12.5              38.2              25.5                   25.7
    Severe                             0.0            0.0             0.0               0.0               0.0                    0.0
Swellingc
    Any                               36.0           32.2            25.0              44.5              41.0                   36.9
    Mild                              32.6           28.7            20.5              36.7              36.2                   28.2
    Moderate                          11.6           14.0            11.3              24.8              12.1                   20.3
    Severe                             0.0            0.0             0.0               0.0               0.0                    0.0
Tenderness
    Any                               15.1           15.1            15.2              33.3              43.7                   42.3
    Interferes with limb               1.2            3.5             6.4               0.0               4.1                    4.1
    movement
a
  Study conducted in Poland (NCT00452452) Study 4.
b
  Number of subjects reporting Yes for at least 1 day or No for all days.
c
  Diameters were measured in caliper units of whole numbers from 1 to 14 or 14+. One caliper unit = 0.5 cm. Measurements were
   rounded up to the nearest whole number. Intensity of redness and swelling were then characterized as Mild (0.5-2.0 cm), Moderate
   (2.5-7.0 cm), or Severe (>7.0 cm).




                                                                      10



                                                                     10                                                       Exhibit 243
           Case 2:20-cv-02470-WBS-JDP Document 9 Filed 12/29/20 Page 180 of 497




                  Table 6: Percentage of Subjects 7 Months Through 5 Years of Age Reporting Solicited Systemic
                             Adverse Reactions Within 4 Days After Each Catch-Up Prevnar 13 Vaccinationa

                                         7 through 11 months                        12 through 23 months              24 months through
                                                                                                                           5 years
Systemic Reaction              Dose 1          Dose 2            Dose 3           Dose 1           Dose 2                   Dose 1
                              Nb=86-87        Nb=86-87          Nb=78-81          Nb=108          Nb=98-100               Nb=147-148
                                 %               %                 %                %                %                        %
Feverc
    Mild                         3.4              8.1              5.1              3.7               5.1                     0.7
    Moderate                     1.2              2.3              1.3               0.9              0.0                     0.7
    Severe                       0.0              0.0              0.0              0.0               0.0                     0.0
Decreased appetite              19.5             17.2              17.5             22.2             25.5                    16.3
Irritability                    24.1             34.5              24.7             30.6             34.0                    14.3
Increased sleep                  9.2              9.3              2.6              13.0             10.1                    11.6
Decreased sleep                 24.1             18.4              15.0             19.4             20.4                     6.8
a
  Study conducted in Poland (NCT00452452) Study 4.
b
  Number of subjects reporting Yes for at least 1 day or No for all days.
c
  Fever gradings: Mild (≥38oC but ≤39oC), Moderate (>39oC but ≤40oC), and Severe (>40oC). No other systemic event other than fever
   was graded.


A US study5 (Study 5) evaluated the use of Prevnar 13 in children previously immunized with
Prevnar. In this open label trial, 596 healthy children 15 through 59 months of age previously
vaccinated with at least 3 doses of Prevnar, received 1 or 2 doses of Prevnar 13. Children
15 months through 23 months of age (group 1) received 2 doses, and children 24 months
through 59 months of age (group 2) received one dose. Most subjects were White (74.3%),
14.9% were Black or African-American, and 1.2% were Asian; 89.3% of subjects were
non-Hispanic and non-Latino and 10.7% were Hispanic or Latino. Overall, 52.2% of subjects
were male.

The incidence and severity of solicited adverse reactions that occurred within 7 days following
one dose of Prevnar 13 administered to children 15 months through 59 months of age are shown
in Tables 7 and 8.




                                                                     11



                                                                   11                                                      Exhibit 243
           Case 2:20-cv-02470-WBS-JDP Document 9 Filed 12/29/20 Page 181 of 497



                     Table 7: Percentage of Subjects 15 Months Through 59 Months of Age, Previously Vaccinated With 3 or 4
                           Prior Infant Doses of Prevnar, Reporting Solicited Local Reactions Within 7 Days After One
                                                      Supplemental Prevnar 13 Vaccinationa


                                                       15 months through 23 monthsb                              24 months through 59 monthsc

                                            1 dose Prevnar 13                   1 dose Prevnar 13                      1 dose Prevnar 13
                                          3 prior Prevnar doses           4 prior Prevnar doses                    3 or 4 prior Prevnar doses
Graded Local Reaction
                                                Nd=67-72                           Nd=154-184                              Nd=209-238
                                                    %                                   %                                       %
Rednesse
    Any                                            26.4                                 28.2                                   35.4
    Mild                                           18.8                                 24.3                                   31.1
    Moderate                                       11.4                                  7.5                                   12.1
    Severe                                          1.5                                  0.0                                    0.0
Swellinge
    Any                                            23.9                                 19.6                                   20.7
    Mild                                           18.6                                 16.4                                   17.2
    Moderate                                        8.8                                  8.1                                    7.5
    Severe                                          0.0                                  0.0                                    0.0
Tenderness
    Any                                            48.6                                 47.3                                   62.6
    Interferes with limb                            5.9                                  6.4                                   10.7
    movement
a
  Study conducted in US NCT00761631 (Study 5).
b
  Dose 2 data not shown.
c
  The data for this age group are only represented as a single result as 95% of children received 4 doses of Prevnar prior to enrollment.
d
  Number of subjects reporting Yes for at least 1 day or No for all days.
e
  Diameters were measured in caliper units of whole numbers from 1 to 14 or 14+. One caliper unit = 0.5 cm. Measurements were
   rounded up to the nearest whole number. Intensity of redness and swelling were then characterized as Mild (0.5-2.0 cm), Moderate
   (2.5-7.0 cm), or Severe (>7.0 cm).


                    Table 8: Percentage of Subjects 15 Months Through 59 Months of Age, Previously Vaccinated With 3 or 4
                     Prior Infant Prevnar Doses, Reporting Solicited Systemic Adverse Reactions Within 7 Days After One
                                                     Supplemental Prevnar 13 Vaccinationa

                                                      15 through 23 monthsb                                      24 months through 59 monthsc
                                  1 dose Prevnar 13                             1 dose Prevnar 13                       1 dose Prevnar 13
Systemic                        3 prior Prevnar doses                         4 prior Prevnar doses                 3 or 4 prior Prevnar doses
Reaction                              Nd=66-75                                     Nd=154-189                               Nd=209-236
                                          %                                             %                                        %
Fevere
    Any                                  19.1                                          19.9                                     8.1
    Mild                                 16.2                                          17.4                                     7.6
    Moderate                              6.1                                          3.9                                      1.9
    Severe                                0.0                                          0.0                                      0.5
Decreased appetite                       44.4                                          39.3                                     28.1
Irritability                             73.3                                          65.1                                     45.8
Increased sleep                          35.2                                          35.3                                     18.8
Decreased sleep                          25.0                                          29.7                                     14.8
a
  Study conducted in US NCT00761631 (Study 5).
b
  Dose 2 data not shown.
c
  The data for this age group are only represented as a single result as 95% of children received 4 doses of Prevnar prior to enrollment.
d
  Number of subjects reporting Yes for at least 1 day or No for all days.
e
  Fever gradings: Mild (≥38oC but ≤39oC), Moderate (>39oC but ≤40oC), and Severe (>40oC). No other systemic event other than fever
   was graded.

                                                                         12



                                                                       12                                                         Exhibit 243
      Case 2:20-cv-02470-WBS-JDP Document 9 Filed 12/29/20 Page 182 of 497




Clinical Trials Experience With Prevnar 13 in Children 5 Through 17 Years of Age
In a US study5 (Study 5), the safety of Prevnar 13 was evaluated in children 5 through 9 years of
age previously immunized with at least one dose of Prevnar, and in children 10 through 17 years
of age with no prior pneumococcal vaccination. In this open label trial, 592 children, including
those with asthma, received a single dose of Prevnar 13. The percentage of children 5 through
9 years of age who received 3 and 4 prior doses of Prevnar was 29.1% and 54.5% respectively.

Most subjects were White (72.8%), 21.8% were Black or African-American, and 1.5% were
Asian; 91.4% of subjects were non-Hispanic and non-Latino and 8.6% were Hispanic or Latino.
Overall, 51.2% of subjects were male.

The incidence and severity of solicited adverse reactions that occurred within 7 days following
one dose of Prevnar 13 administered to children 5 through 17 years of age are shown in Tables 9
and 10.

                     Table 9: Percentage of Subjects 5 Through 17 Years of Age, Reporting Solicited Local Reactions Within
                                                      7 Days After Prevnar 13 Vaccination a

                                                                             Vaccine Group (as Administered)
                                                                  Prevnar 13                                 Prevnar 13
                                                              (5 Through 9 Years)                       (10 Through 17 Years)
               Local Reaction                          Nb            nc            %             Nb              nc             %
Redness
   Any                                                233             100         42.9           232            70              30.2
   Mildd                                              226              63         27.9           226            48              21.2
   Moderated                                          218              48         22.0           221            31              14.0
   Severed                                            212              7           3.3           213            4                1.9
Swelling
   Any                                                226             85          37.6           233            86              36.9
   Mildd                                              220             48          21.8           221            50              22.6
   Moderated                                          219             48          21.9           226            48              21.2
   Severed                                            211             7            3.3           214            4                1.9
Tenderness
   Any                                                265             230         86.8           283            252             89.0
    Significante                                      221             43          19.5           242            106             43.8
a
  Study conducted in US NCT00761631 (Study 5).
b
  N = number of subjects reporting Yes for at least 1 day or No for all days.
c
  n = Number of subjects reporting the specific characteristic.
d
  Mild, 0.5 – 2.0 cm; moderate, 2.5 – 7.0 cm; severe, >7.0 cm.
e
  Significant = present and interfered with limb movement.




                                                                           13



                                                                       13                                              Exhibit 243
      Case 2:20-cv-02470-WBS-JDP Document 9 Filed 12/29/20 Page 183 of 497




   Table 10: Percentage of Subjects 5 Through 17 Years of Age, Reporting Solicited Systemic Adverse Reactions Within 7 Days After
                                                      Prevnar 13 Vaccinationa
                                                                                         Vaccine Group (as Administered)
                                                                                   Prevnar 13                      Prevnar 13
                                                                               (5 Through 9 Years)            (10 Through 17 Years)
                            Systemic Event                                   Nb         nc        %          Nb          nc        %
Any fever ≥38°C                                                              214        13        6.1        214         12        5.6
Mildd                                                                        212        9         4.2        214         11        5.1
Moderated                                                                    212        5         2.4        212         1         0.5
Severed                                                                      210        1         0.5        212         1         0.5
Decreased appetite                                                           227        52       22.9        223         51       22.9
Irritability                                                                 234        73       31.2        234         59       25.2
Increased sleep                                                              226        48       21.2        229         61       26.6
Decreased sleep                                                              212        12        5.7        224         42       18.8
Hives (urticaria)                                                            213        4         1.9        214         3         1.4
a
  Study conducted in US NCT00761631 (Study 5).
b
  N = number of subjects reporting Yes for at least 1 day or No for all days.
c
  n = Number of subjects reporting the event.
d
  Fever gradings: Mild (≥38oC but ≤39oC), Moderate (>39oC but ≤40oC), and Severe (>40oC). No other systemic event other than fever
  was graded. Parents reported the use of antipyretic medication to treat or prevent symptoms in 45.1% and 33.1% of subjects 5 through 9
  years of age and 10 through 17 years of age, respectively.


6.2        Clinical Trials Experience With Prevnar 13 in Adults ≥18 Years of Age

The safety of Prevnar 13 was assessed in 7 clinical studies (Studies 6-12) 6-12 conducted in the
US and Europe which included 91,593 adults (48,806 received Prevnar 13) ranging in age from
18 through 101 years.

The 48,806 Prevnar 13 recipients included 899 adults who were aged 18 through 49 years,
2,616 adults who were aged 50 through 64 years, 45,291 adults aged 65 years and older. Of the
48,806 Prevnar 13 recipients, 46,890 adults had not previously received Pneumovax® 23
(pneumococcal polysaccharide vaccine [23-valent], PPSV23) (“PPSV23 unvaccinated”) and
1,916 adults were previously vaccinated (“PPSV23 previously vaccinated”) with PPSV23 at least
3 years prior to enrollment.

Safety and Immunogenicity Studies
Safety and immunogenicity of Prevnar 13 is supported by 6 clinical studies. Study 66 evaluated
the safety and immunogenicity of Prevnar 13 in adults 18 through 64 years of age who had not
received a previous dose of pneumococcal vaccine. Adults 18 through 59 years of age received a
single dose of Prevnar 13, and adults 60 through 64 years of age received a single dose of
Prevnar 13 or PPSV23.

Study 7 was randomized and compared the safety and immunogenicity of Prevnar 13 with
PPSV23 as a single dose in adults ≥70 years vaccinated with PPSV23 (≥5 years prior to
enrollment).7 Study 8 was randomized and evaluated the safety and immunogenicity of Prevnar
13 and PPSV23 in different sequential order in PPSV23 naive adults aged 60 through 64 years8.

One clinical safety study9 (Study 9) of Prevnar 13, conducted in PPSV23 previously vaccinated
(≥3 years prior to enrollment) adults aged ≥68 years was a single arm study. Two studies, one in
the US10 (Study 10) in adults aged 50 through 59 years and the other in Europe11 (Study 11) in
adults aged ≥65 years, evaluated the concomitant administration of Prevnar 13 with inactivated
                                                                      14



                                                                     14                                                       Exhibit 243
    Case 2:20-cv-02470-WBS-JDP Document 9 Filed 12/29/20 Page 184 of 497



influenza vaccine, trivalent (Fluarix®, A/H1N1, A/H3N2, and B, Fall 2007/Spring 2008: IIV3) in
these two age groups in PPSV23 unvaccinated adults.

The total safety population in the 6 safety and immunogenicity studies was 7,097. In 5 of the
6 safety and immunogenicity studies, more females than males were enrolled (50.2% - 61.8%).
Across the 6 studies the racial distribution included: >85% White; 0.2%-10.7% Black or African
American; 0%-1.7% Asian; <1% Native Hawaiian or other Pacific Islander; ≤1%, American
Indian or Alaskan Native. Ethnicity data were not collected in Study 11; in the 5 other studies
0.6%-4.8% were Hispanic or Latino.

In five studies,6-8,10,11 subjects with pre-existing underlying diseases were enrolled if the medical
condition was stable (did not require a change in therapy or hospitalization for worsening disease
for 12 weeks before receipt of study vaccine) except in Study 9 where subjects were enrolled if
the medical condition was stable for 6 or more weeks before receipt of study vaccine.

In the 6 safety and immunogenicity studies,6-11 subjects were excluded from study participation
due to prior receipt of diphtheria toxoid-containing vaccines within 6 months of study vaccine.
However, the time of prior receipt of a diphtheria toxoid-containing vaccine was not recorded.

Solicited adverse reactions for Prevnar 13 in the safety and immunogenicity studies were
monitored by subjects recording local adverse reactions and systemic reactions daily using an
electronic diary for 14 consecutive days following vaccination. Unsolicited serious and
non-serious adverse events were collected for one month after each vaccination. In addition,
serious adverse events were collected for an additional 5 months after each vaccination (at the
6-month follow-up phone contact) in all studies except Study 11.

Following licensure of Prevnar 13 in adults ≥50 years of age, a randomized, double-blind,
placebo-controlled US study (Study 13) was conducted to evaluate concomitant administration
of Prevnar 13 with inactivated influenza vaccine, quadrivalent (Fluzone® Quadrivalent, A/H1N1,
A/H3N2, B/Brisbane, and B/Massachusetts, Fall 2014/Spring 2015: IIV4) in PPSV23 previously
vaccinated adults ≥50 years of age. Unsolicited serious and non-serious adverse events were
collected as described above for Studies 6-10.

Efficacy Study
Study 1212 was a randomized double-blind placebo-controlled study conducted in the
Netherlands in community-dwelling adults aged 65 years and older with no prior pneumococcal
vaccination history. A total of 84,496 subjects received either a single dose of Prevnar 13
(42,240) or placebo (42,256) in a 1:1 randomization. Among the 84,496 subjects, 58,072 (68.7%)
were ≥65 to <75 years of age, 23,481 (27.8%) were ≥75 and <85 years of age, and 2,943 (3.5%)
were ≥85 years of age. In the total safety population, more males (55.9%) were enrolled than
females. The racial distribution was 98.5% White, 0.3% Black, 0.7% Asian, 0.5% Other, with
<0.1% having missing data.

Adults with immunocompromising conditions or receiving immunosuppressive therapy and
adults residing in a long-term care facility or requiring semiskilled nursing care were excluded.

                                                 15



                                                15                                      Exhibit 243
    Case 2:20-cv-02470-WBS-JDP Document 9 Filed 12/29/20 Page 185 of 497



Adults with pre-existing medical conditions, as well as subjects with a history of smoking were
eligible for enrollment. In the safety population, 42.3% of subjects had pre-existing medical
conditions including heart disease (25.4%), lung disease or asthma (15.1%) and type 1 and type 2
diabetes mellitus (12.5%). Smoking was reported at baseline by 12.3% of the subjects.

For a subset of 2,011 subjects (1,006 Prevnar 13 recipients and 1,005 placebo recipients),
solicited adverse reactions were monitored by recording local and systemic events using
electronic diaries for 7 days after vaccination; unsolicited adverse events were collected for
28 days after vaccination, and serious adverse events were collected for 6 months after
vaccination. For the remaining 41,231 Prevnar 13 and 41,250 placebo vaccinated subjects,
serious adverse events were collected for 28 days after vaccination.

Serious Adverse Events in Adult Clinical Studies
Safety and Immunogenicity Studies
Across the 6 safety and immunogenicity studies,6-11 serious adverse events within 1 month of
vaccination were reported after an initial study dose in 0.2%-1.4% of 5,057 subjects vaccinated
with Prevnar 13, and in 0.4%-1.7% of 1,124 subjects vaccinated after an initial study dose of
PPSV23. From 1 month to 6 months after an initial study dose, serious adverse events were
reported in 0.2%-5.8% of subjects vaccinated during the studies with Prevnar 13 and in 2.4%-
5.5% of subjects vaccinated with PPSV23. One case of erythema multiforme occurred 34 days
after receipt of a second dose of Prevnar 13.

Twelve of 5,667 (0.21%) Prevnar 13 recipients and 4 of 1,391 (0.29 %) PPSV23 recipients died.
Deaths occurred between Day 3 and Day 309 after study vaccination with Prevnar 13 or
PPSV23. Two of 12 deaths occurred within 30 days of vaccination and both deaths were in
subjects >65 years of age. One death due to cardiac failure occurred 3 days after receiving
placebo. This subject had received Prevnar 13 and IIV3 one month earlier. The other death was
due to peritonitis 20 days after receiving Prevnar 13. The reported causes of the 10 remaining
deaths occurring greater than 30 days after receiving Prevnar 13 were cardiac disorders (4),
neoplasms (4), Mycobacterium avium complex pulmonary infection (1) and septic shock (1).

Efficacy Study
In Study 1212 (subjects 65 years and older), serious adverse events within 1 month of vaccination
were reported in 327 of 42,237 (0.8%) Prevnar 13 recipients (352 events) and in 314 of
42,225 (0.7%) placebo recipients (337 events). In the subset of subjects where serious adverse
events were monitored for 6 months, 70 of 1,006 (7%) Prevnar 13 vaccinated subjects
(90 events) and 60 of 1,005 (6%) placebo vaccinated subjects (69 events) reported serious
adverse events.

During the follow-up period (average of 4 years) for case accumulation there were 3,006 deaths
(7.1%) in the Prevnar 13 group and 3,005 deaths (7.1%) in the placebo group. There were
10 deaths (<0.1%) in the Prevnar 13 group and 10 deaths (<0.1%) in the placebo group within
28 days of vaccination. There were 161 deaths (0.4%) in the Prevnar 13 group and 144 deaths


                                                 16



                                                16                                     Exhibit 243
    Case 2:20-cv-02470-WBS-JDP Document 9 Filed 12/29/20 Page 186 of 497



(0.3%) in the placebo group within 29 days – 6 months following vaccination. These data do not
provide evidence for a causal relationship between deaths and vaccination with Prevnar 13.

Solicited Adverse Reactions in Adult Clinical Studies
The incidence and severity of solicited adverse reactions that occurred within 7 or 14 days
following each dose of Prevnar 13, PPSV23, or placebo administered to adults in 5 studies are
shown in Tables 11, 12, 13, and 14.

The commonly reported local adverse reactions after Prevnar 13 vaccination in PPSV23
unvaccinated and PPSV23 previously vaccinated adults were redness, swelling and pain at the
injection site, or limitation of arm movement (Tables 11 and 12). The commonly reported
systemic adverse reactions in PPSV23 unvaccinated and PPSV23 previously vaccinated adults
were fatigue, headache, chills, rash, decreased appetite, or muscle pain and joint pain (Tables 13
and 14).




                                                17



                                               17                                     Exhibit 243
         Case 2:20-cv-02470-WBS-JDP Document 9 Filed 12/29/20 Page 187 of 497




        Table 11 - Percentage of Subjects With Solicited Local Adverse Reactions Within 7 or 14 Days in PPSV23 Unvaccinated Adultsa

                                           Study 6                                         Study 8                            Study 12
  Age in
  Years             18-49          50-59                        60-64                      60-64                                ≥65
                            b               b
  Local          Prevnar 13     Prevnar 13      Prevnar 13           PPSV23      Prevnar 13      PPSV23        Prevnar 13              Placebo
 Reaction        Nc=266-787     Nc=152-322      Nc=193-331          Nc=190-301   Nc=270-370     Nc=134-175     Nc=886-914             Nc=859-865

                      %              %                %                  %           %                %             %                     %

Rednessd
  Any                30.5           15.8             20.2               14.2        12.2             11.2          4.9g                  1.2
  Mild               26.4           15.2             15.9               11.2        8.3              9.7           3.7g                  0.8
  Moderate           11.9            5.0             8.6                4.9         6.4              3.9           1.7g                  0.3
  Severe             2.8             0.7             1.7                0.0         1.2              0.8            0.5                  0.1
Swellingd
  Any                39.4           21.7             19.3               13.1        10.0             10.4          6.8g                  1.2
  Mild               37.2           20.6             15.6               10.1        8.2              6.1           5.5g                  0.7
  Moderate           15.1            4.3             8.2                4.4         3.8              7.6           2.6g                  0.6
  Severe             1.4             0.0             0.6                1.1         0.0              0.0            0.1                  0.1
Paine
  Any                96.7           88.8             80.1               73.4       69.2g             58.3          36.1g                 6.1
  Mild               93.2           85.9             78.6   g
                                                                        68.6       66.1g             52.9          32.9   g
                                                                                                                                         5.6
  Moderate           77.1           39.5             23.3               30.0        20.1             21.7          7.7g                  0.6
  Severe             16.0            3.6             1.7                8.6g        2.3              0.8            0.3                  0.1
Limitation
of arm
movementf
  Any                75.2           40.7             28.5               30.8        23.5             28.2          14.1g                 3.2
  Mild               71.5           38.6             26.9               29.3        22.7             26.1          12.4g                 2.5
  Moderate           18.5            2.9             2.2                3.8         1.2              3.1           1.7g                  0.5
   Severe            15.6                2.9             1.7              4.3           1.1              2.3            1.2              0.7
a
  Studies conducted in US NCT00427895 (Study 6) and NCT00574548 (Study 8) reported local reactions within 14 days. Study conducted in the
Netherlands NCT00744263 (Study 12) reported local reactions within 7 days.
b
  Open label administration of Prevnar 13.
c
  Number of subjects with known values (number of subjects reporting yes for at least one day or no for all days).
d
  Diameters were measured in caliper units of whole numbers from 1 to 21 or 21+. One caliper unit = 0.5 cm. Measurements were rounded up to
the nearest whole number. Intensity of redness and swelling were then characterized as Mild = 2.5 to 5.0 cm, Moderate = 5.1 to 10.0 cm, and
Severe is >10.0 cm.
e
  Mild = awareness of symptom but easily tolerated, Moderate = discomfort enough to cause interference with usual activity, Severe =
incapacitating with inability to do usual activity.
f
  Mild = some limitation of arm movement, Moderate = unable to move arm above head but able to move arm above shoulder, and Severe = unable
to move arm above shoulder.
g
  Statistically significant difference p <0.05. No adjustments for multiplicity.




                                                                        18



                                                                        18                                                    Exhibit 243
      Case 2:20-cv-02470-WBS-JDP Document 9 Filed 12/29/20 Page 188 of 497




        Table 12 - Percentage of Subjects With Solicited Local Adverse Reactions in PPSV23 Previously Vaccinated Adultsa
                                                                Study 7                                              Study 9
         Age in Years                                             ≥70                                                  ≥68
                                             Prevnar 13                          PPSV23                            Prevnar 13b
        Local Reaction                       Nc=306-362                         Nc=324-383                         Nc=664-777
                                                 %                                  %                                   %
Rednessd
     Any                                         10.8                              22.2g                               14.3
     Mild                                         9.5                              13.5                                12.6
     Moderate                                     4.7                              11.5g                                6.5
     Severe                                       1.7                               4.8g                                1.1
Swellingd
     Any                                         10.4                              23.1g                               12.8
     Mild                                         8.9                              14.0g                               10.9
     Moderate                                     4.0                              13.6g                                5.5
     Severe                                       0.0                               4.8g                                0.6
Paine
     Any                                         51.7                              58.5                                51.0
     Mild                                        50.1                              54.1                                49.4
     Moderate                                     7.5                              23.6g                                9.0
     Severe                                       1.3                               2.3                                 0.2
Limitation of arm movementf
     Any                                         10.5                              27.6g                               16.2
     Mild                                        10.3                              25.2g                               14.8
     Moderate                                     0.3                               2.6g                                1.6
    Severe                                       0.7                                3.0g                                1.6
a
  Study conducted in US and Sweden NCT00546572 (Study 7) reported local reactions within 14 days. Study conducted in US, Sweden and
Germany NCT00500266 (Study 9) reported local reactions within 14 days.
b
  Open label administration of Prevnar 13.
c
  Number of subjects with known values.
d
  Diameters were measured in caliper units of whole numbers from 1 to 21 or 21+. One caliper unit = 0.5 cm. Measurements were rounded
up to the nearest whole number. Intensity of redness and swelling were then characterized as Mild = 2.5 to 5.0 cm, Moderate = 5.1 to 10.0
cm, and Severe is >10.0 cm.
e
  Mild = awareness of symptom but easily tolerated, Moderate = discomfort enough to cause interference with usual activity, Severe =
incapacitating with inability to do usual activity.
f
  Mild = some limitation of arm movement, Moderate = unable to move arm above head but able to move arm above shoulder, and Severe =
unable to move arm above shoulder.
g
  Statistically significant difference p <0.05. No adjustments for multiplicity.




                                                                      19



                                                                    19                                                        Exhibit 243
      Case 2:20-cv-02470-WBS-JDP Document 9 Filed 12/29/20 Page 189 of 497




                    Table 13 - Percentage of Subjects With Solicited Systemic Events in PPSV23 Unvaccinated Adults a
                                             Study 6                                           Study 8                          Study 12
  Age in           18-49             50-59                    60-64                             60-64                             ≥65
  Years
                Prevnar 13b      Prevnar 13b      Prevnar 13         PPSV23          Prevnar 13        PPSV23         Prevnar 13        Placebo
                Nc=221-561       Nc=137-248       Nc=174-277        Nc=176-273       Nc=261-328       Nc=127-173      Nc=881-896       Nc=860-878
                    %                %                %                 %                %                %               %                %
Systemic
Event
Fever
   ≥38.0°C              7.2               1.5             4.0             1.1             4.2              1.6             2.9d             1.3
    38.0°C to           4.2                                                                                                 1.1             0.6
                                          1.5             4.0             1.1             3.8              0.8
38.4°C
    38.5°C to           1.9                                                                                                 0.6             0.2
                                          0.0             0.6             0.0             0.8              0.0
38.9°C
   39.0°C to            1.4                                                                                                 0.7             0.2
                                          0.0             0.0             0.0             0.4              0.8
40.0°C
   >40.0°Ce             0.5               0.0             0.0             0.0             0.0              0.0              0.8             0.3
Fatigue                80.5              63.3            63.2            61.5            50.5             49.1            18.8d            14.8
Headache               81.4              65.9            54.0            54.4            49.7             46.1             15.9            14.8
Chills                 38.1              19.6            23.5            24.1            19.9             26.9              9.4             8.4
Rash                   21.3              14.2            16.5            13.0             8.6             13.4             3.3d             0.8
Vomiting               15.0               6.9             3.9             5.4             3.1              3.1              0.3             0.9
Decreased              55.6                                                                                                 5.3             3.7
                                         25.3            21.3            21.7            14.7            23.0d
appetite
Generalized            82.0
new muscle                               61.8            56.2            57.8            46.9             51.5            18.4d             8.4
pain
Generalized            55.9
aggravated                               39.9            32.6            37.3            22.0            32.5d             9.1d             4.4
muscle pain
Generalized            41.7
new joint                                31.5            24.4            30.1            15.5            23.8d              7.4             5.4
pain
Generalized            28.6
aggravated                               25.6            24.9            21.4            14.0             21.1              5.2             4.2
joint pain
a
  Studies conducted in US NCT00427895 (Study 6) and NCT00574548 (Study 8) reported systemic events within 14 days. Study conducted in
the Netherlands NCT00744263 (Study 12) reported systemic events within 7 days.
b
  Open label administration of Prevnar 13.
c
  Number of subjects with known values (number of subjects reporting yes for at least one day or no for all days).
d
  Statistically significant difference p <0.05. No adjustments for multiplicity.
e
  Fevers >40.0°C were confirmed to be data entry errors and remain in the table for the following: 1 case in the 18- to 49- year-old cohort (Study 6),
and 7 cases in the Prevnar 13 group and 3 cases in placebo group (Study 12). For the other cohorts in Study 6 and for Study 8, data entry errors
were removed.




                                                                        20



                                                                       20                                                        Exhibit 243
      Case 2:20-cv-02470-WBS-JDP Document 9 Filed 12/29/20 Page 190 of 497




                Table 14 - Percentage of Subjects With Systemic Events in PPSV23 Previously Vaccinated Adults a
                                                             Study 7                                           Study 9
        Age in Years                                           ≥70                                               ≥68
                                          Prevnar 13                         PPSV23                          Prevnar 13b
                                          Nc=299-350                        Nc=303-367                       Nc=635-733
                                              %                                 %                                 %
Systemic Event
Fever
    ≥38.0°C                                           1.0                         2.3                              1.1
    38.0°C to 38.4°C                                  1.0                         2.0                              0.8
    38.5°C to 38.9°C                                  0.0                         0.0                              0.0
    39.0°C to 40.0°C                                  0.0                         0.3                              0.3
    >40.0°C                                           0.0                         0.0                              0.0
Fatigue                                              34.0                        43.3d                            34.4
Headache                                             23.7                        26.0                             26.1
Chills                                                7.9                        11.2                              7.5
Rash                                                  7.3                        16.4d                             8.4
Vomiting                                              1.7                         1.3                              0.9
Decreased appetite                                   10.4                        11.5                             11.2
Generalized new muscle pain                          36.8                        44.7d                            25.3
Generalized aggravated muscle
                                                     20.6                        27.5d                            12.3
pain
Generalized new joint pain                           12.6                        14.9                             12.8
Generalized aggravated joint
                                                     11.6                        16.5                              9.7
pain
a
  Study conducted in US and Sweden NCT00546572 (Study 7) reported systemic events within 14 days. Study conducted in US, Sweden and
Germany NCT00500266 (Study 9) reported systemic events within 14 days.
b
  Open label administration of Prevnar 13.
c
  Number of subjects with known values.
d
  Statistically significant difference p <0.05. No adjustments for multiplicity.


Safety Results from Adult Clinical Study of Concomitant Administration of Prevnar 13
and IIV4 (Fluzone Quadrivalent) (Study 13)

The safety profile of Prevnar 13 when administered concomitantly with seasonal inactivated
influenza vaccine, quadrivalent, to PPSV23 previously vaccinated adults ≥50 years of age was
generally consistent with the known safety profile of Prevnar 13.

6.3       Post-marketing Experience With Prevnar 13 in Infants and Toddlers

The following adverse events have been reported through passive surveillance since market
introduction of Prevnar 13. Because these events are reported voluntarily from a population of
uncertain size, it is not always possible to reliably estimate their frequency or establish a causal
relationship to the vaccine. The following adverse events were included based on one or more of
the following factors: severity, frequency of reporting, or strength of evidence for a causal
relationship to Prevnar 13 vaccine.

Administration site conditions: Vaccination-site dermatitis, vaccination-site pruritus,
vaccination-site urticaria

Blood and lymphatic system disorders: Lymphadenopathy localized to the region of the
injection site

Cardiac disorders: Cyanosis

                                                                  21



                                                                21                                                    Exhibit 243
      Case 2:20-cv-02470-WBS-JDP Document 9 Filed 12/29/20 Page 191 of 497



Immune system disorders: Anaphylactic/anaphylactoid reaction including shock

Nervous system disorders: Hypotonia

Skin and subcutaneous tissue disorders: Angioneurotic edema, erythema multiforme

Respiratory: Apnea

Vascular disorders: Pallor

7       DRUG INTERACTIONS

7.1     Concomitant Immunizations

In clinical trials with infants and toddlers, Prevnar 13 was administered concomitantly with the
following US-licensed vaccines: Pediarix [Diphtheria and Tetanus Toxoids and Acellular
Pertussis Adsorbed, Hepatitis B (Recombinant) and Inactivated Poliovirus Vaccine Combined]
(DTaP-HBV-IPV) and ActHIB [Haemophilus b Conjugate Vaccine (Tetanus Toxoid
Conjugate)] (PRP-T) for the first three doses and with PedvaxHIB [Haemophilus b Conjugate
Vaccine (Meningococcal Protein Conjugate)] (PRP-OMP), M-M-R II [Measles, Mumps,
Rubella Virus Vaccine Live] (MMR) and Varivax [Varicella Virus Vaccine Live], or ProQuad
[Measles, Mumps, Rubella and Varicella Virus Vaccine Live] (MMRV) and VAQTA [Hepatitis
A vaccine, Inactivated] (HepA) for dose 4 [see Clinical Studies (14.2) and Adverse Reactions
(6.1)].

In children and adolescents, data are insufficient to assess the concomitant administration of
Prevnar 13 with Human Papillomavirus Vaccine (HPV), Meningococcal Conjugate Vaccine
(MCV4) and Tetanus Toxoid, Reduced Diphtheria Toxoid and Acellular Pertussis Vaccine,
Adsorbed (Tdap).

In adults, Prevnar 13 was administered concomitantly with US-licensed inactivated influenza
vaccines, trivalent and quadrivalent (Studies 10, 11 and 13)[see Clinical Studies (14.4) and
Adverse Reactions (6.2)]. There are no data on the concomitant administration of Prevnar 13
with diphtheria toxoid-containing vaccines and other vaccines licensed for use in adults 50 years
of age and older.

When Prevnar 13 is administered at the same time as another injectable vaccine(s), the vaccines
should always be administered with different syringes and given at different injection sites.

Do not mix Prevnar 13 with other vaccines/products in the same syringe.

7.2     Immunosuppressive Therapies

Individuals with impaired immune responsiveness due to the use of immunosuppressive therapy
(including irradiation, corticosteroids, antimetabolites, alkylating agents, and cytotoxic agents)
may not respond optimally to active immunization.


                                                22



                                               22                                     Exhibit 243
      Case 2:20-cv-02470-WBS-JDP Document 9 Filed 12/29/20 Page 192 of 497



7.3     Antipyretics

A post-marketing clinical study conducted in Poland using a non-US vaccination schedule (2, 3,
4, and 12 months of age) evaluated the impact of prophylactic oral acetaminophen on antibody
responses to Prevnar 13. The data show that 3 doses of acetaminophen (the first dose
administered at the time of each vaccination and the subsequent doses at 6 to 8 hour intervals)
reduced the antibody response to some serotypes following the third dose of Prevnar 13,
compared with responses among infants who received antipyretics only as needed for treatment.
Reduced antibody responses were not observed after the fourth dose of Prevnar 13 when
acetaminophen was administered prophylactically.

7.4     Prior Vaccination with PPSV23

Prior receipt of PPSV23 within 1 year results in diminished immune responses to Prevnar 13
compared to PPSV23 naïve individuals [see Clinical Studies (14.3)].

8       USE IN SPECIFIC POPULATIONS

8.1     Pregnancy

Risk Summary
All pregnancies have a risk of birth defect, loss, or other adverse outcomes. In the US general
population, the estimated background risk of major birth defects and miscarriage in clinically
recognized pregnancies is 2% to 4% and 15% to 20%, respectively. Available data on Prevnar
13 administered to pregnant women are insufficient to inform vaccine-associated risks in
pregnancy.

A developmental toxicity study has been performed in female rabbits administered Prevnar 13
prior to mating and during gestation. Each dose was approximately 20 times the human dose.
This study revealed no evidence of harm to the fetus due to Prevnar 13 (see 8.1 Data).

Data
Animal
In a developmental toxicity study, female rabbits were administered Prevnar 13 by
intramuscular injection twice prior to mating (17 days and 3 days prior to mating) and twice
during gestation (gestation days 10 and 24), 0.5 mL/rabbit/occasion (each dose approximately
20 times the human dose). No adverse effects on pre-weaning development were observed.
There were no vaccine-related fetal malformations or variations.
8.2     Lactation

Risk Summary
Data are not available to assess the effects of Prevnar 13 on the breastfed infant or on milk
production/excretion. The developmental and health benefits of breastfeeding should be
considered along with the mother’s clinical need for Prevnar 13 and any potential adverse
effects on the breastfed child from Prevnar 13 or from the underlying maternal condition. For

                                                23



                                               23                                    Exhibit 243
      Case 2:20-cv-02470-WBS-JDP Document 9 Filed 12/29/20 Page 193 of 497



preventive vaccines, the underlying maternal condition is susceptibility to disease prevented by
the vaccine.

8.4     Pediatric Use

Safety and effectiveness of Prevnar 13 in children below the age of 6 weeks have not been
established.

8.5     Geriatric Use

Of the total number of Prevnar 13 recipients aged 50 years and older in clinical studies
(N=47,907), 94.5% (45,291 of 47,907 ) were 65 years and older and 30.3 % (14,498 of 47,907)
were 75 years and older [see Clinical Studies (14.1) and (14.3)].

8.6     High Risk Populations

Individuals with the diseases or conditions listed below are at increased risk of pneumococcal
disease. Immunogenicity and safety data in these populations are limited.

Infants Born Prematurely
Immune responses elicited by Prevnar 13 administered on a US schedule to preterm infants have
not been studied. When preterm infants (<37 weeks gestational age, N=100) were administered
4 doses of Prevnar 13 on a non-US schedule, the serotype-specific IgG antibody responses after
the third and fourth dose were lower compared to responses among term infants (≥37 weeks
gestational age, N=100) for some serotypes; the effectiveness of Prevnar 13 in preterm infants
cannot be established from this study.

Children with Sickle Cell Disease
In an open-label, single-arm, descriptive study, 2 doses of Prevnar 13 were administered
6 months apart to children ≥6 to <18 years of age with sickle cell disease who previously
received PPSV23 at least 6 months prior to enrollment. Children with a prior history of
pneumococcal conjugate vaccination were excluded. For all vaccine serotypes,
anti-pneumococcal opsonophagocytic activity (OPA) geometric mean antibody titers (GMTs)
were higher after the first dose compared to pre-vaccination (N=95-131); OPA GMTs following
the first and second dose were comparable. The effectiveness of Prevnar 13 in this specific
population has not been established.

Individuals with Hematopoietic Stem Cell Transplant
In an open-label, single-arm, descriptive study, 4 doses of Prevnar 13 were administered to
subjects ≥2 years of age (range 2 to 71 years) who had received an allogeneic hematopoietic stem
cell transplant 3 to 6 months prior to enrollment. All subjects had a history of stable engraftment
(absolute neutrophil count>1000/µL, platelet count >50,000/µL), and did not have uncontrolled
graft versus host disease. The first three doses of Prevnar 13 were administered one month apart,
followed by a fourth dose of Prevnar 13 six months after the third dose. Sera were obtained
approximately one month after each vaccination. Immune responses (IgG GMCs) after the first

                                                 24



                                                24                                     Exhibit 243
     Case 2:20-cv-02470-WBS-JDP Document 9 Filed 12/29/20 Page 194 of 497



dose of Prevnar 13 were numerically higher for all serotypes compared with baseline. In addition,
after each subsequent dose of Prevnar 13, IgG GMCs for all serotypes were numerically higher
than responses after the previous dose. A post hoc analysis of the immune responses as measured
by OPA antibody assay showed the pattern of functional antibody responses to be consistent with
IgG responses for each serotype. The effectiveness of Prevnar 13 in this specific population has
not been established.

Individuals with HIV Infection
In an open-label, single-arm, descriptive study, 3 doses of Prevnar 13 were administered
6 months apart to HIV-infected adults ≥18 years of age (median age 48 years), with CD4 counts
≥200 cells/µL and serum HIV RNA titer <50,000 copies/mL. All subjects had been vaccinated
previously with PPSV23 at least 6 months prior to enrollment. For all vaccine serotypes anti-
pneumococcal OPA GMTs were numerically higher after the first dose compared to
pre-vaccination (N=227-253); OPA GMTs following the first, second and third dose were
generally comparable. The effectiveness of Prevnar 13 in this specific population has not been
established.

In an open-label, single-arm, descriptive study, 3 doses of Prevnar 13 were administered 1 month
apart to HIV-infected subjects ≥6 years of age with CD4 counts ≥200 cells/μL, and serum HIV
RNA titer <50,000 copies/mL. Subjects had not previously been vaccinated with a pneumococcal
vaccine. For all vaccine serotypes anti-pneumococcal OPA GMTs were numerically higher after
the first dose compared to pre-vaccination (N=197-257); OPA GMTs following the first, second
and third dose were generally comparable. The effectiveness of Prevnar 13 in this specific
population has not been established.

11      DESCRIPTION

Prevnar 13, Pneumococcal 13-valent Conjugate Vaccine (Diphtheria CRM197 Protein) is a sterile
suspension of saccharides of the capsular antigens of Streptococcus pneumoniae serotypes 1, 3,
4, 5, 6A, 6B, 7F, 9V, 14, 18C, 19A, 19F, and 23F, individually linked to non-toxic diphtheria
CRM197 protein. Each serotype is grown in soy peptone broth. The individual polysaccharides
are purified through centrifugation, precipitation, ultrafiltration, and column chromatography.
The polysaccharides are chemically activated to make saccharides, which are directly
conjugated by reductive amination to the protein carrier CRM197, to form the glycoconjugate.
CRM197 is a nontoxic variant of diphtheria toxin isolated from cultures of Corynebacterium
diphtheriae strain C7 (β197) grown in a casamino acids and yeast extract-based medium or in a
chemically-defined medium. CRM197 is purified through ultrafiltration, ammonium sulfate
precipitation, and ion-exchange chromatography. The individual glycoconjugates are purified
by ultrafiltration and column chromatography and analyzed for saccharide to protein ratios,
molecular size, free saccharide, and free protein.

The individual glycoconjugates are compounded to formulate Prevnar 13. Potency of the
formulated vaccine is determined by quantification of each of the saccharide antigens and by the
saccharide to protein ratios in the individual glycoconjugates. Each 0.5 mL dose of the vaccine
is formulated to contain approximately 2.2 μg of each of Streptococcus pneumoniae serotypes 1,
3, 4, 5, 6A, 7F, 9V, 14, 18C, 19A, 19F, 23F saccharides, 4.4 μg of 6B saccharides, 34 μg
                                                25



                                               25                                    Exhibit 243
       Case 2:20-cv-02470-WBS-JDP Document 9 Filed 12/29/20 Page 195 of 497



CRM197 carrier protein, 100 μg polysorbate 80, 295 μg succinate buffer and 125 μg aluminum as
aluminum phosphate adjuvant.

The tip cap and rubber plunger of the prefilled syringe are not made with natural rubber latex.

12       CLINICAL PHARMACOLOGY

12.1     Mechanism of Action

Prevnar 13, comprised of pneumococcal polysaccharides conjugated to a carrier protein
(CRM197), elicits a T-cell dependent immune response. Protein carrier-specific T-cells provide
the signals needed for maturation of the B-cell response.

Nonclinical and clinical data support opsonophagocytic activity, as measured by
opsonophagocytic activity (OPA) antibody assay, as a contributor to protection against
pneumococcal disease. The OPA antibody assay provides an in vitro measurement of the ability
of serum antibodies to eliminate pneumococci by promoting complement-mediated
phagocytosis and is believed to reflect relevant in vivo mechanisms of protection against
pneumococcal disease. OPA antibody titers are expressed as the reciprocal of the highest serum
dilution that reduces survival of the pneumococci by at least 50%.

In infants that have received Prevnar 13, opsonophagocytic activity correlates well with serotype
specific anti-capsular polysaccharide IgG levels as measured by ELISA. A serum anti-capsular
polysaccharide antibody concentration of 0.35 µg/mL as measured by ELISA one month after
the third dose as a single antibody reference concentration was used to estimate the
effectiveness of Prevnar 13 against invasive pneumococcal disease (IPD) in infants and children.
The assay used for this determination is a standardized ELISA involving pre-absorption of the
test sera with pneumococcal C-polysaccharide and serotype 22F polysaccharide to reduce non-
specific background reactivity. The single antibody reference value was based on pooled
efficacy estimates from three placebo-controlled IPD efficacy trials with either Prevnar or the
investigational 9-valent CRM197 conjugate pneumococcal polysaccharide vaccine. This
reference concentration is only applicable on a population basis and cannot be used to predict
protection against IPD on an individual basis. Functional antibodies elicited by the vaccine (as
measured by a dribble opsonophagocytic activity [dOPA] antibody assay) were also evaluated
in infants.

In adults, an antipolysaccharide binding antibody IgG level to predict protection against
invasive pneumococcal disease or non-bacteremic pneumonia has not been defined.
Noninferiority trials for Prevnar 13 were designed to show that functional OPA antibody
responses (as measured by a microcolony OPA [mcOPA] antibody assay) for the Prevnar 13
serotypes are noninferior and for some serotypes superior to the common serotypes in the
currently licensed pneumococcal polysaccharide vaccine (PPSV23). OPA antibody titers
measured in the mcOPA antibody assay cannot be compared directly to titers measured in the
dOPA antibody assay.



                                                26



                                               26                                     Exhibit 243
       Case 2:20-cv-02470-WBS-JDP Document 9 Filed 12/29/20 Page 196 of 497



13 NONCLINICAL TOXICOLOGY

13.1 Carcinogenesis, Mutagenesis, Impairment of Fertility

Prevnar 13 has not been evaluated for the potential to cause carcinogenicity, genotoxicity, or
impairment of male fertility. In a study in rabbits, no vaccine-related effects were found
regarding reproductive performance including female fertility [see Use in Specific Populations
(8.1)].
14       CLINICAL STUDIES

14.1     Efficacy Data

Prevnar Efficacy Data
Invasive Pneumococcal Disease (IPD)
Prevnar (Pneumococcal 7-valent Conjugate Vaccine [Diphtheria CRM`197 Protein]) was licensed
in the US for infants and children in 2000, following a randomized, double-blind clinical trial in
a multiethnic population at Northern California Kaiser Permanente (NCKP) from October 1995
through August 20, 1998, in which 37,816 infants were randomized to receive either Prevnar or
a control vaccine (an investigational meningococcal group C conjugate vaccine [MnCC]) at 2,
4, 6, and 12-15 months of age. In this study, the efficacy of Prevnar against invasive disease due
to S. pneumoniae in cases accrued during this period was 100% in both the per-protocol and
intent-to-treat analyses (95% confidence interval [CI]: 75.4%, 100% and 81.7%, 100%,
respectively). Data accumulated through an extended follow-up period to April 20, 1999,
resulted in similar efficacy estimates of 97.4% in the per-protocol analysis and 93.9% in the
intent-to-treat analysis (95% CI: 82.7%, 99.9% and 79.6%, 98.5%, respectively).

Acute Otitis Media (AOM)
The efficacy of Prevnar against otitis media was assessed in two clinical trials: a trial in Finnish
infants at the National Public Health Institute and the efficacy trial in US infants at Northern
California Kaiser Permanente (NCKP).

The Finnish Otitis Media (FinOM) trial was a randomized, double-blind trial in which
1,662 infants were equally randomized to receive either Prevnar or a control vaccine
Recombivax HB (Hepatitis B vaccine (Recombinant) [Hep B]) at 2, 4, 6, and 12-15 months of
age. In this study, conducted between December 1995 and March 1999, parents of study
participants were asked to bring their children to the study clinics if the child had respiratory
infections or symptoms suggesting acute otitis media (AOM). If AOM was diagnosed,
tympanocentesis was performed, and the middle-ear fluid was cultured. If S. pneumoniae was
isolated, serotyping was performed; the primary endpoint was efficacy against AOM episodes
caused by vaccine serotypes in the per-protocol population. In the NCKP trial, the efficacy of
Prevnar against otitis media was assessed from the beginning of the trial in October 1995
through April 1998. The otitis media analysis included 34,146 infants randomized to receive
either Prevnar (N=17,070), or the control vaccine (N=17,076), at 2, 4, 6, and 12-15 months of
age. In this trial, no routine tympanocentesis was performed, and no standard definition of otitis

                                                 27



                                                27                                       Exhibit 243
    Case 2:20-cv-02470-WBS-JDP Document 9 Filed 12/29/20 Page 197 of 497



media was used by study physicians. The primary otitis media endpoint was efficacy against all
otitis media episodes in the per-protocol population.

The vaccine efficacy against AOM episodes due to vaccine serotypes assessed in the Finnish
trial, was 57% (95% CI: 44%, 67%) in the per-protocol population and 54% (95% CI:
41%, 64%) in the intent-to-treat population. The vaccine efficacy against AOM episodes due to
vaccine-related serotypes (6A, 9N, 18B, 19A, 23A), also assessed in the Finnish trial, was 51%
(95% CI: 27, 67) in the per-protocol population and 44% (95% CI: 20, 62) in the intent-to-treat
population. There was a nonsignificant increase in AOM episodes caused by serotypes unrelated
to the vaccine in the per-protocol population, compared to children who received the control
vaccine, suggesting that children who received Prevnar appeared to be at increased risk of otitis
media due to pneumococcal serotypes not represented in the vaccine. However, vaccination
with Prevnar reduced pneumococcal otitis media episodes overall. In the NCKP trial, in which
the endpoint was all otitis media episodes regardless of etiology, vaccine efficacy was
7% (95% CI: 4%, 10%) and 6% (95% CI: 4%, 9%), respectively, in the per-protocol and
intent-to-treat analyses. Several other otitis media endpoints were also assessed in the two trials.

Recurrent AOM, defined as 3 episodes in 6 months or 4 episodes in 12 months, was reduced by
9% in both the per-protocol and intent-to-treat populations (95% CI: 3%, 15% in per-protocol
and 95% CI: 4%, 14% in intent-to-treat) in the NCKP trial; a similar trend was observed in the
Finnish trial. The NCKP trial also demonstrated a 20% reduction (95% CI: 2, 35) in the
placement of tympanostomy tubes in the per-protocol population and a 21% reduction
(95% CI: 4, 34) in the intent-to-treat population. Data from the NCKP trial accumulated through
an extended follow-up period to April 20, 1999, in which a total of 37,866 children were
included (18,925 in Prevnar group and 18,941 in MnCC control group), resulted in similar otitis
media efficacy estimates for all endpoints.

Prevnar 13 Adult Efficacy Data
The efficacy of Prevnar 13 against vaccine-type (VT) pneumococcal community-acquired
pneumonia (CAP) and IPD was assessed in a randomized, double-blind, placebo-controlled
study conducted over ~ 4 years in the Netherlands12 (Study 12). A total of 84,496 subjects 65
years and older received a single dose of either Prevnar 13 or placebo in a 1:1 randomization;
42,240 subjects were vaccinated with Prevnar 13 and 42,256 subjects were vaccinated with
placebo.

The primary objective was to demonstrate the efficacy of Prevnar 13 in the prevention of a first
episode of confirmed VT-CAP (defined as presence of ≥2 specified clinical criteria; chest X-ray
consistent with CAP as determined by a central committee of radiologists; and positive VT-
specific Urinary Antigen Detection assay (UAD) or isolation of VT S. pneumoniae from blood
or other sterile site). The secondary objectives were to demonstrate the efficacy of Prevnar 13 in
the prevention of a first episode of 1) confirmed nonbacteremic/noninvasive (NB/NI) VT-CAP
(an episode of VT-CAP for which the blood culture result and any other sterile site culture
results were negative for S. pneumoniae) and 2) VT-IPD (the presence of S. pneumoniae in a
sterile site).


                                                 28



                                                28                                      Exhibit 243
       Case 2:20-cv-02470-WBS-JDP Document 9 Filed 12/29/20 Page 198 of 497



 Surveillance for suspected pneumonia and IPD began immediately after vaccination and
 continued through identification of a prespecified number of cases. Subjects who had a CAP or
 IPD episode with symptom onset less than 14 days after vaccination were excluded from all
 analyses.

 The median duration of follow-up per subject was 3.93 years. Prevnar 13 demonstrated
 statistically significant vaccine efficacy (VE) in preventing first episodes of VT pneumococcal
 CAP, nonbacteremic/noninvasive (NB/NI) VT pneumococcal CAP, and VT-IPD (Table 15).

              Table 15 - Vaccine Efficacy for the Primary and Secondary Efficacy Endpoints – Per-Protocol Population

                                                                            Vaccine Group
                                                                       Prevnar 13          Placebo
                                                                        N=42240           N=42256

                                                Total Number                                             VE
Efficacy Endpoint                                                          n                  n                       (95.2% CI)
                                                 of Episodes                                             (%)
Primary endpoint:
First case of confirmed VT pneumococcal CAP          139                  49                 90          45.6         (21.8, 62.5)

Secondary endpoint:
First episode of confirmed NB/NI VT
pneumococcal CAP                                      93                  33                 60           45          (14.2, 65.3)


Secondary endpoint:
First episode of VT-IPD                               35                   7                 28           75          (41.1, 90.9)

Abbreviations: CAP = community-acquired pneumonia; CI = confidence interval; NB/NI = nonbacteremic/noninvasive; IPD = invasive
pneumococcal disease; VE = vaccine efficacy; VT = vaccine-type.



14.2       Prevnar 13 Clinical Trials in Children 6 Weeks Through 17 Years of Age Infants
           and Children 6 Weeks Through 17 Months of Age

Prevnar 13 effectiveness against invasive pneumococcal disease was inferred from comparative
studies to a US-licensed 7-valent pneumococcal conjugate vaccine, Prevnar, in which
Prevnar 13 elicited antipolysaccharide binding and functional OPA antibodies, as measured by
ELISA and dOPA assays, respectively. These studies were designed to evaluate immunologic
noninferiority of Prevnar 13 to Prevnar.

Clinical trials have been conducted in the US using a 2, 4, 6, and 12-15 month schedule.

The US noninferiority study2 (Study 2) was a randomized, double-blind, active-controlled trial
in which 2 month-old infants were randomly assigned to receive either Prevnar 13 or Prevnar in
a 1:1 ratio. The two vaccine groups were well balanced with respect to race, ethnicity, and age
and weight at enrollment. Most subjects were White (69.1%), 19.6% were Black or
African-American, and 2.4% were Asian; 82.1% of subjects were non-Hispanic and non-Latino
and 17.3% were Hispanic or Latino. Overall, 54.0% of subjects were male infants.
In Study 2, immune responses were compared in subjects receiving either Prevnar 13 or Prevnar
using a set of noninferiority criteria. Co-primary endpoints included the percentage of subjects
with serum pneumococcal anti-capsular polysaccharide IgG ≥0.35 μg/mL measured one month

                                                                  29



                                                                29                                                    Exhibit 243
       Case 2:20-cv-02470-WBS-JDP Document 9 Filed 12/29/20 Page 199 of 497



after the third dose and serum pneumococcal anti-capsular polysaccharide IgG geometric mean
concentrations (GMCs) one month after the fourth dose. The assay used for this determination
was a standardized ELISA involving pre-absorption of the test sera with pneumococcal
C-polysaccharide and serotype 22F polysaccharide to reduce non-specific background
reactivity. Responses to the 7 common serotypes in Prevnar 13 and Prevnar recipients were
compared directly. Responses to the 6 additional serotypes in Prevnar 13 recipients were each
compared to the lowest response observed among the Prevnar serotypes in Prevnar recipients.

Pneumococcal Immune Responses Following Three Doses
In Study 2, the noninferiority criterion for the proportion of subjects with pneumococcal
anti-capsular polysaccharide IgG antibody concentrations ≥0.35 μg/mL one month after the
third dose was met for 10 of the 13 serotypes. The exceptions were serotypes 6B, 9V, and 3.
Although the response to serotypes 6B and 9V did not meet the pre-specified noninferiority
criterion, the differences were marginal.

The percentage of infants achieving pneumococcal anti-capsular polysaccharide IgG antibody
concentrations ≥0.35 μg/mL one month after the third dose is shown below (Table 16).
    Table 16: Percentage of Subjects With Anti-capsular Antibody Concentration ≥0.35 µg/mL One Month After a Three Dose Series
                                          Administered at 2, 4 and 6 Months of Age, Study 2a,b,c,d

   Serotype                    Prevnar 13                         Prevnar                             Difference in % responders
                               N=249-252                         N=250-252                                     (95% CI)
                                (95% CI)                          (95% CI)
                                                               Prevnar Serotypes
        4               94.4    (90.9, 96.9)               98.0 (95.4, 99.4)                   -3.6   (-7.3, -0.1)
       6B               87.3    (82.5, 91.1)               92.8 (88.9, 95.7)                   -5.5   (-10.9, -0.1)
      9V                90.5    (86.2, 93.8)               98.4 (96.0, 99.6)                   -7.9   (-12.4, -4.0)
       14               97.6    (94.9, 99.1)               97.2 (94.4, 98.9)                    0.4   (-2.7, 3.5)
      18C               96.8    (93.8, 98.6)               98.4 (96.0, 99.6)                   -1.6   (-4.7, 1.2)
      19F               98.0    (95.4, 99.4)               97.6 (99.4, 99.1)                    0.4   (-2.4, 3.4)
      23F               90.5    (86.2, 93.8)               94.0 (90.4, 96.6)                   -3.6   (-8.5, 1.2)
                                                             Additional Serotypese
         1              95.6 (92.3, 97.8)                             e                           2.8 (-1.3, 7.2)
         3              63.5 (57.1, 69.4)                             e                        -29.3 (-36.2, -22.4)
         5              89.7 (85.2, 93.1)                             e                          -3.1 (-8.3, 1.9)
       6A               96.0 (92.8, 98.1)                             e                           3.2 (-0.8, 7.6)
        7F              98.4 (96.0, 99.6)                             e                           5.6 (1.9, 9.7)
       19A              98.4 (96.0, 99.6)                             e                           5.6 (1.9, 9.7)
a
  Studies conducted in US NCT00373958 (Study 2).
b
  Evaluable Immunogenicity Population.
c
  Noninferiority was met when the lower limit of the 95% CI for the difference between groups (Prevnar 13 minus Prevnar) was greater
  than -10%.
d
  Antibody measured by a standardized ELISA involving pre-absorption of the test sera with pneumococcal C-polysaccharide and serotype
  22F polysaccharide to reduce non-specific background reactivity.
e
  Comparison for the 6 additional serotypes was to the lowest responder of the 7 common serotypes in Prevnar recipients, which for this
  analysis was serotype 6B (92.8%; 95% CI: 88.9, 95.7).




                                                                      30



                                                                    30                                                      Exhibit 243
      Case 2:20-cv-02470-WBS-JDP Document 9 Filed 12/29/20 Page 200 of 497



 Functional dOPA antibody responses were elicited for all 13 serotypes, as shown in Table 17.
   Table 17: Pneumococcal dOPA Antibody Geometric Mean Titers One Month After a Three Dose Series Administered at 2, 4 and 6
                                                 Months of Age, Study 2a,b,c

          Serotype                                       Prevnar 13                                                Prevnar
                                                          N=91-94                                                  N=89-94
                                                          (95% CI)                                                 (95% CI)
                                                              Prevnar Serotypes
               4                                         359 (276, 468)                                           536     (421, 681)
              6B                                        1055 (817, 1361)                                         1514     (1207, 1899)
             9V                                         4035 (2933, 5553)                                        3259     (2288, 4641)
              14                                        1240 (935, 1646)                                         1481     (1133, 1934)
             18C                                         276 (210, 361)                                           376     (292, 484)
             19F                                           54 (40, 74)                                             45     (34, 60)
             23F                                         791 (605, 1034)                                          924     (709, 1204)
                                                             Additional Serotypes
               1                                           52 (39, 69)                                            4 (4, 5)
               3                                         121 (92, 158)                                            7 (5, 9)
               5                                           91 (67, 123)                                           4 (4, 4)
              6A                                         980 (783, 1226)                                        100 (66, 152)
              7F                                        9494 (7339, 12281)                                      128 (80, 206)
             19A                                         152 (105, 220)                                           7 (5, 9)
a
  Studies conducted in US NCT00373958 (Study 2).
b
  The dOPA (opsonophagocytic activity) antibody assay measures the ability of immune sera, in conjunction with complement, to
  mediate the uptake and killing of S. pneumoniae by phagocytic cells.
c
  Evaluable Immunogenicity Population.


Pneumococcal Immune Responses Following Four Doses
In Study 2, post-dose 4 antibody concentrations were higher for all 13 serotypes than those
achieved after the third dose. The noninferiority criterion for pneumococcal anti-capsular
polysaccharide GMCs after 4 doses was met for 12 of the 13 pneumococcal serotypes. The
noninferiority criterion was not met for the response to serotype 3 (Table 18).
Table 18: Pneumococcal IgG GMCs (µg/mL) One Month After a Four Dose Series Administered at 2, 4, 6 and 12-15 Months, Study 2a,b,c,d

     Serotype                         Prevnar 13                                 Prevnar                                  GMC Ratio
                                      N=232-236                                N=222-223                                   (95% CI)
                                       (95% CI)                                 (95% CI)
                                                              Prevnar Serotypes
         4                     3.73     (3.28, 4.24)                     5.49 (4.91, 6.13)                         0.68     (0.57, 0.80)
        6B                    11.53     (9.99, 13.30)                   15.63 (13.80, 17.69)                       0.74     (0.61, 0.89)
       9V                      2.62     (2.34, 2.94)                     3.63 (3.25, 4.05)                         0.72     (0.62, 0.85)
        14                     9.11     (7.95, 10.45)                   12.72 (11.22, 14.41)                       0.72     (0.60, 0.86)
       18C                     3.20     (2.82, 3.64)                     4.70 (4.18, 5.28)                         0.68     (0.57, 0.81)
       19F                     6.60     (5.85, 7.44)                     5.60 (4.87, 6.43)                         1.18     (0.98, 1.41)
       23F                     5.07     (4.41, 5.83)                     7.84 (6.91, 8.90)                         0.65     (0.54, 0.78)
                                                             Additional Serotypese
           1                     5.06 (4.43, 5.80)                                  e                               1.40 (1.17, 1.66)
           3                     0.94 (0.83, 1.05)                                  e                               0.26 (0.22, 0.30)
           5                     3.72 (3.31, 4.18)                                  e                               1.03 (0.87, 1.20)
         6A                      8.20 (7.30, 9.20)                                  e                               2.26 (1.93, 2.65)
          7F                     5.67 (5.01, 6.42)                                  e                               1.56 (1.32, 1.85)
         19A                     8.55 (7.64, 9.56)                                  e                               2.36 (2.01, 2.76)
a
  Studies conducted in US NCT00373958 (Study 2).
b
  Evaluable Immunogenicity Population.
c
  Noninferiority was declared if the lower limit of the 2-sided 95% CI for Geometric Mean Ratio (Prevnar 13:Prevnar) was greater than
   0.5.
d
  Antibody measured by a standardized ELISA involving pre-absorption of the test sera with pneumococcal C-polysaccharide and
   serotype 22F polysaccharide to reduce non-specific background reactivity.
e
  Comparison for the 6 additional serotypes was to the lowest responder of the 7 common serotypes in Prevnar recipients, which for this
    analysis was serotype 9V (3.63; 95% CI 3.25, 4.05).


                                                                      31



                                                                     31                                                       Exhibit 243
       Case 2:20-cv-02470-WBS-JDP Document 9 Filed 12/29/20 Page 201 of 497



Following the fourth dose, the functional dOPA antibody response for each serotype was
quantitatively greater than the response following the third dose (see Table 19).

 Table 19: Pneumococcal dOPA Antibody Geometric Mean Titers One Month After the Fourth Dose-Evaluable Toddler Immunogenicity
                                                   Population, Study 2a,b

        Serotype                                 Prevnar 13                                                 Prevnar
                                                  N=88-92                                                   N=92-96
                                                  (95% CI)                                                  (95% CI)
                                                               Prevnar Serotypes
             4                          1180      (847, 1643)                                     1492 (1114, 1999)
            6B                          3100      (2337, 4111)                                    4066 (3243, 5098)
            9V                         11856      (8810, 15955)                                  18032 (14125, 23021)
             14                         2002      (1453, 2760)                                    2366 (1871, 2992)
            18C                          993      (754, 1308)                                     1722 (1327, 2236)
            19F                          200      (144, 276)                                       167 (121, 230)
            23F                         2723      (1961, 3782)                                    4982 (3886, 6387)
                                                             Additional Serotypes
             1                             164 (114, 237)                                             5 (4, 6)
             3                             380 (300, 482)                                           12 (9, 16)
             5                             300 (229, 393)                                             5 (4, 6)
            6A                            2242 (1707, 2945)                                        539 (375, 774)
            7F                           11629 (9054, 14938)                                       268 (164, 436)
           19A                            1024 (774, 1355)                                          29 (19, 44)
a
  Studies conducted in US NCT00373958 (Study 2).
b
  The dOPA (opsonophagocytic activity) antibody assay measures the ability of immune sera, in conjunction with complement, to
mediate the uptake and killing of S. pneumoniae by phagocytic cells.


Previously Unvaccinated Older Infants and Children 7 Months Through 5 Years of Age
In an open-label descriptive study of Prevnar 13 in Poland4 (Study 4), children 7 months through
11 months of age, 12 months through 23 months of age and 24 months through 5 years of age
(prior to the 6th birthday) who were naïve to pneumococcal conjugate vaccine, were given 3, 2 or
1 dose of Prevnar 13 respectively, according to the age-appropriate schedules in Table 2.
Serum IgG concentrations were measured one month after the final dose in each age group and
the data are shown in Table 20.

Table 20: Pneumococcal Anti-capsular Polysaccharide IgG Antibody Geometric Mean Concentrations (μg/mL) One Month After the Final
    Prevnar 13 Catch-Up Dose in Pneumococcal Vaccine Naïve Children 7 Months Through 5 Years of Age by Age Group, Study 4a,b

 Serotype            3 doses Prevnar 13                2 doses Prevnar 13                               1 dose Prevnar 13
                    7 through 11 months              12 through 23 months                          24 months through 5 years
                           N=83-84                         N=104-110                                       N=135-152
                           (95% CI)                         (95% CI)                                        (95% CI)
       1            2.88 (2.44, 3.39)                2.74 (2.37, 3.16)                 1.78   (1.52, 2.08)
       3            1.94 (1.68, 2.24)                1.86 (1.60, 2.15)                 1.42   (1.23, 1.64)
       4            3.63 (3.11, 4.23)                4.28 (3.78, 4.86)                 3.37   (2.95, 3.85)
       5            2.85 (2.34, 3.46)                2.16 (1.89, 2.47)                 2.33   (2.05, 2.64)
      6A            3.72 (3.12, 4.45)                2.62 (2.25, 3.06)                 2.96   (2.52, 3.47)
      6B            4.77 (3.90, 5.84)                3.38 (2.81, 4.06)                 3.41   (2.80, 4.16)
      7F            5.30 (4.54, 6.18)                5.99 (5.40, 6.65)                 4.92   (4.26, 5.68)
      9V            2.56 (2.21, 2.96)                3.08 (2.69, 3.53)                 2.67   (2.32, 3.07)
      14            8.04 (6.95, 9.30)                6.45 (5.48, 7.59)                 2.24   (1.71, 2.93)
     18C            2.77 (2.39, 3.23)                3.71 (3.29, 4.19)                 2.56   (2.17, 3.03)
     19A            4.77 (4.28, 5.33)                4.94 (4.31, 5.65)                 6.03   (5.22, 6.97)
     19F            2.88 (2.35, 3.54)                3.07 (2.68, 3.51)                 2.53   (2.14, 2.99)
     23F            2.16 (1.82, 2.55)                1.98 (1.64, 2.39)                 1.55   (1.31, 1.85)
a
  Studies conducted in Poland NCT00452452 (Study 4).
b
  Open label administration of Prevnar 13.
Note – ClinicalTrials.gov NCT number is as follows: NCT00452452 (Poland).


                                                                     32



                                                                   32                                                      Exhibit 243
      Case 2:20-cv-02470-WBS-JDP Document 9 Filed 12/29/20 Page 202 of 497



Children 15 Months Through 59 Months of Age Previously Vaccinated with Prevnar
In an open-label descriptive study in the US5 (Study 5), children 15 months through 59 months
previously vaccinated with 3 or 4 doses of Prevnar, received 2 doses of Prevnar 13 (children >15
through 23 months of age) or 1 dose of Prevnar 13 (children 24 months through 59 months of
age). The data following one dose of Prevnar 13 in children 24 months through 59 months of age
are shown in Table 21.

 Table 21: Pneumococcal Anti-capsular Polysaccharide IgG Antibody Geometric Mean Concentrations (μg/mL) One Month After One
  Prevnar 13 Catch-Up Dose in Children 24 Through 59 Months of Age With 3 or 4 Prior Doses of Prevnar, US Catch-Up Study 5a,b
                 Serotype                                                  1 dose Prevnar 13
                                                                      24 months through 59 months
                                                                               N=173-175
                                                                                (95% CI)
                       1                                                    2.43 (2.15, 2.75)
                       3                                                    1.38 (1.17, 1.61)
                       5                                                    2.13 (1.89, 2.41)
                      6A                                                   12.96 (11.04, 15.21)
                      7F                                                    4.22 (3.74, 4.77)
                     19A                                                   14.18 (12.37, 16.25)
a
  Studies conducted in US NCT00761631 (Study 5).
b
  Open label administration of Prevnar 13.


Children 5 Through 17 Years of Age
In a US study5 (Study 5), a single dose of Prevnar 13 was administered to children 5 through
9 years of age, who were previously vaccinated with at least one dose of Prevnar, and to
pneumococcal vaccine-naïve children 10 through 17 years of age.

In children 5 through 9 years of age, serotype-specific IgG concentrations measured 1 month
after vaccination were noninferior (i.e., the lower limit of the 2-sided 95% CI for the geometric
mean ratio [GMR] of >0.5) to the corresponding IgG concentrations in toddlers (Study 3) 1
month after a fourth pneumococcal vaccination (after the 4th dose of Prevnar for the 7 common
serotypes and after the 4th dose of Prevnar 13 for the 6 additional serotypes) as shown in Tables
22 and 23 respectively.




                                                             33



                                                            33                                                Exhibit 243
      Case 2:20-cv-02470-WBS-JDP Document 9 Filed 12/29/20 Page 203 of 497




Table 22: Pneumococcal IgG GMCs (µg/mL) One Month After Vaccination for 7 Common Serotypes, Prevnar 13 in Children 5 through 9
                             Years of Age in Study 5 Relative to Prevnar in Study 3 (Post-toddler)a,g,h
                                            Vaccine Group (as Enrolled/Randomized)
                                      Prevnar 13                                Prevnar
                                   5 Through 9 Years                       Post-Toddler Dose
                                       (Study 5)                               (Study 3)
                                                                                                                        GMC
    Serotype            nb        GMCc              (95% CId)            nb        GMCc            (95% CId)            Ratioe          (95% CIf)
Common
  4                    169          8.45            (7.24, 9.87)        173         2.79           (2.45, 3.18)          3.03          (2.48, 3.71)
  6B                   171         53.56          (45.48, 63.07)        173         9.47          (8.26, 10.86)          5.66          (4.57, 6.99)
  9V                   171          9.51           (8.38, 10.78)        172         1.97           (1.77, 2.19)          4.83          (4.10, 5.70)
  14                   169         29.36          (24.78, 34.78)        173         8.19           (7.31, 9.18)          3.58          (2.93, 4.39)
  18C                  171          8.23            (7.13, 9.51)        173         2.33           (2.05, 2.65)          3.53          (2.91, 4.29)
  19F                  171         17.58          (14.95, 20.67)        173         3.31           (2.87, 3.81)          5.31          (4.29, 6.58)
  23F                  169         11.26           (9.79, 12.95)        173         4.49           (3.86, 5.23)          2.51          (2.04, 3.08)
 a
   Studies conducted in US NCT00761631 (Study 5) and NCT00444457 (Study 3).
 b
   n = Number of subjects with a determinate antibody concentration for the specified serotype.
 c
   Geometric mean concentrations (GMCs) were calculated using all subjects with available data for the specified blood draw. GMC after a 4-dose
 vaccination series with Prevnar (Study 3, post-toddler).
 d
   Confidence intervals (CIs) are back transformations of a confidence interval based on the Student t distribution for the mean logarithm of the
 concentrations.
 e
   Ratio of GMCs: Prevnar 13 (Study 5) to Prevnar (Study 3) reference.
 f
   CIs for the ratio are back transformations of a confidence interval based on the Student t distribution for the mean difference of the logarithms of
 the measures [Prevnar 13 (Study 5) – Prevnar (Study 3)].
 g
   Evaluable Immunogenicity Population.
 h
   Noninferiority was declared if the lower limit of the 2-sided 95% CI for geometric mean ratio was greater than 0.5.




Table 23: Pneumococcal IgG GMCs (µg/mL) One Month After Vaccination for Additional 6 Serotypes, Prevnar 13 in Children 5 through 9
                            Years of Age in Study 5 Relative to Prevnar 13 in Study 3 (Post-toddler)a,g.h
                                             Vaccine Group (as Enrolled/Randomized)
                                        Prevnar 13                             Prevnar 13
                                     5 Through 9 Years                      Post-Toddler Dose
                                         (Study 5)                              (Study 3)
                                                                                                                         GMC
      Serotype            nb        GMCc             (95% CId)                nb      GMCc            (95% CId)          Ratioe          (95% CIf)

Additional
   1                       171         3.57           (3.05, 4.18)        1068          2.90          (2.75, 3.05)         1.23           (1.07, 1.42)
   3                       171         2.38           (2.07, 2.74)        1065          0.75          (0.72, 0.79)         3.17           (2.78, 3.62)
   5                       171         5.52           (4.82, 6.32)        1068          2.85          (2.72, 2.98)         1.94           (1.71, 2.20)
   6A                      169        21.51          (18.15, 25.51)       1063          7.11          (6.78, 7.46)         3.03           (2.64, 3.47)
   7F                      170         6.24           (5.49, 7.08)        1067          4.39          (4.18, 4.61)         1.42           (1.24, 1.62)
   19A                     170        17.18          (15.01, 19.67)       1056          8.44          (8.05, 8.86)         2.03           (1.78, 2.32)
 a
   Studies conducted in US NCT00761631 (Study 5) and NCT00444457 (Study 3).
 b
   n = Number of subjects with a determinate antibody concentration for the specified serotype.
 c
   Geometric mean concentrations (GMCs) were calculated using all subjects with available data for the specified blood draw. GMC after a 4-dose
 vaccination series with Prevnar 13 (Study 3, post-toddler).
 d
   Confidence intervals (CIs) are back transformations of a confidence interval based on the Student t distribution for the mean logarithm of the
 concentrations.
 e
   Ratio of GMCs: Prevnar 13 (Study 5) to Prevnar 13 (Study 3).
 f
   CIs for the ratio are back transformations of a confidence interval based on the Student t distribution for the mean difference of the logarithms of
 the measures [Prevnar 13 (Study 5) – Prevnar 13 (Study 3)].
 g
   Evaluable Immunogenicity Population.
 h
   Noninferiority was declared if the lower limit of the 2-sided 95% CI for geometric mean ratio was greater than 0.5.


In children 10 through 17 years of age OPA GMTs, as measured by the mcOPA assay, 1 month
after vaccination were noninferior (i.e., the lower limit of the 2-sided 95% CI for the GMR of


                                                                         34



                                                                       34                                                         Exhibit 243
       Case 2:20-cv-02470-WBS-JDP Document 9 Filed 12/29/20 Page 204 of 497



>0.5) to mcOPA GMTs in the 5 through 9 year old group for 12 of 13 serotypes (except for
serotype 3), as shown in Table 24.

Table 24: Comparison of Pneumococcal mcOPA GMTs One Month After Vaccination, Prevnar 13, in Children 10 through 17 Years of Age
                                  Relative to Prevnar 13 in Children 5 through 9 Years of Age a,g,h,i
                                                    Vaccine Group (as Enrolled)
                                        Prevnar 13                                 Prevnar 13
                                  (10 through 17 Years)                       (5 through 9 Years)
                                                                                                                           GMT
     Serotype           nb      GMTc               (95% CId)             nb       GMTc              (95% CId)              Ratioe        (95% CIf)

Common
   4                   188       6912             (6101, 7831)          181        4629             (4017, 5334)             1.5         (1.24, 1.80)
   6B                  183      14224            (12316, 16427)         178       14996           (13164, 17083)             0.9         (0.78, 1.15)
   9V                  186       4485             (4001, 5028)          180        4733             (4203, 5328)             0.9         (0.80, 1.12)
   14                  187       6894             (6028, 7884)          176        4759             (4120, 5497)             1.4         (1.19, 1.76)
   18C                 182       6263             (5436, 7215)          175        8815            (7738, 10041)             0.7         (0.59, 0.86)
   19F                 184       2280             (1949, 2668)          178        1591             (1336, 1893)             1.4         (1.14, 1.81)
   23F                 187       3808             (3355, 4323)          176        3245             (2819, 3736)             1.2         (0.97, 1.42)

Additional
     1                   189        322             (275, 378)           179        191               (165, 221)              1.7         (1.36, 2.10)
     3                   181        114             (101, 130)           178        203               (182, 226)              0.6         (0.48, 0.67)
     5                   183        360             (298, 436)           178        498               (437, 568)              0.7         (0.57, 0.91)
     6A                  182       9928           (8457, 11655)          178       7514              (6351, 8891)             1.3         (1.05, 1.67)
     7F                  185       6584            (5829, 7436)          178      10334             (9099, 11737)             0.6         (0.53, 0.76)
     19A                 187       1276            (1132, 1439)          180       1180              (1048, 1329)             1.1         (0.91, 1.28)
 a
   Studies conducted in US NCT00761631 (Study 5).
 b
   n= Number of subjects with a determinate antibody titer for the specified serotype.
 c
   Geometric mean titers (GMTs) were calculated using all subjects with available data for the specified blood draw.
 d
   Confidence intervals (CIs) are back transformations of a confidence interval based on the Student t distribution for the mean logarithm of the
 titers.
 e
   Ratio of GMTs: Prevnar 13(10 through 17 years of age) to Prevnar 13 (5 through 9 years of age).
 f
   CIs for the ratio are back transformations of a confidence interval based on the Student t distribution for the mean difference of the logarithms of
 the measures [Prevnar 13(10 through 17 years of age) – Prevnar 13(5 through 9 years of age)] Study 5.
 g
   Evaluable Immunogenicity Population.
 h
   Noninferiority was declared if the lower limit of the 2-sided 95% CI for geometric mean ratio was greater than 0.5.
 i
   Individual mcOPA antibody assay values below the assay LLOQ (lower limit of quantitation) were set at 0.50*LLOQ for the purpose of
 calculating the mcOPA antibody GMT.


14.3       Prevnar 13 Immunogenicity Clinical Trials in Adults

Six Phase 3 or Phase 4 clinical trials6-8,10,11,13 were conducted in the US and Europe evaluating
the immunogenicity of Prevnar 13 in different adult age groups, in individuals who were either
not previously vaccinated with PPSV23 (PPSV23 unvaccinated) or who had received one dose
of PPSV23 (PPSV23 previously vaccinated).

Each study included healthy adults and immunocompetent adults with stable underlying
conditions including chronic cardiovascular disease, chronic pulmonary disease, renal disorders,
diabetes mellitus, chronic liver disease, and medical risk conditions and behaviors
(e.g., alcoholism and smoking) that are known to increase the risk of serious pneumococcal
pneumonia and invasive pneumococcal disease. A stable medical condition was defined as a
medical condition not requiring significant change in therapy (i.e., change to new therapy
category due to worsening disease) or hospitalization for worsening disease 6-12 weeks prior to
receipt of the study vaccine.


                                                                         35



                                                                       35                                                           Exhibit 243
     Case 2:20-cv-02470-WBS-JDP Document 9 Filed 12/29/20 Page 205 of 497



Immune responses elicited by Prevnar 13 and PPSV23 were measured by a mcOPA antibody
assay for the 13 pneumococcal serotypes contained in Prevnar 13. Serotype-specific mcOPA
antibody GMTs measured 1 month after each vaccination were calculated. For the 12 serotypes
in common to both vaccines, noninferiority between vaccines was met if the lower limit of the
2-sided 95% confidence interval (CI) of the GMT ratio (Prevnar 13/PPSV23) was greater than
0.5.

The response to the additional serotype 6A, which is contained in Prevnar 13 but not in PPSV23,
was assessed by demonstration of a ≥4-fold increase in the anti-6A mcOPA antibody titer above
preimmunization levels. A statistically significantly greater response for Prevnar 13 was defined,
for the difference in percentages (Prevnar 13 minus PPSV23) of adults achieving a ≥4-fold
increase in anti-6A mcOPA antibody titer, as the lower limit of the 2-sided 95% CI greater than
zero. For comparison of mcOPA antibody GMTs, a statistically greater response for serotype 6A
was defined as the lower limit of the 2-sided 95% CI of the GMT ratio (Prevnar 13/PPSV23)
greater than 2.

Of the 6 Phase 3 or Phase 4 clinical trials, 2 noninferiority trials6,7 were conducted in which the
immune responses to Prevnar 13 were compared with the immune responses to PPSV23; one in
PPSV23 unvaccinated adults aged 18 through 64 years6 (Study 6), and one in PPSV23
previously vaccinated adults aged ≥70 years7 (Study 7). A third study compared immune
responses to a single dose of Prevnar 13 to the response to Prevnar 13 administered one year
after a dose of PPSV23 in adults aged 60 through 64 years who were PPSV23 unvaccinated at
enrollment8 (Study 8). The study also compared immune responses of PPSV23 as a single dose
to the responses to PPSV23 administered one year after a dose of Prevnar 13. Two studies
assessed the concomitant administration of Prevnar 13 with seasonal inactivated Fluarix (IIV3)
in the US10 (Study 10) and Europe11 (Study 11). One study (Study 13) assessed the concomitant
administration of Prevnar 13 with seasonal inactivated Fluzone Quadrivalent (IIV4) in PPSV23
previously vaccinated adults ≥50 years of age in the US.

Overall across the clinical studies evaluating the immunogenicity of Prevnar 13 in adults,
persons 18 through 64 years of age responded at least as well as persons 65 years and older, the
age group evaluated in a clinical endpoint efficacy trial.

Clinical Trials Conducted in PPSV23 Unvaccinated Adults
In an active-controlled modifieda double-blind clinical trial6 (Study 6) of Prevnar 13 in the US,
PPSV23 unvaccinated adults aged 60 through 64 years were randomly assigned (1:1) to receive
Prevnar 13 or PPSV23. In addition, adults aged 18 through 49 years and 50 through 59 years
were enrolled and received one dose of Prevnar 13 (open-label).




a
  Modified double-blind means that the site staff dispensing and administering the vaccine were unblinded, but all
other study personnel including the principal investigator and subject were blinded.



                                                         36



                                                       36                                             Exhibit 243
    Case 2:20-cv-02470-WBS-JDP Document 9 Filed 12/29/20 Page 206 of 497



In adults aged 60 through 64 years, the mcOPA antibody GMTs elicited by Prevnar 13 were
noninferior to those elicited by PPSV23 for the 12 serotypes in common to both vaccines (see
Table 24). In addition, the lower limit of the 95% confidence interval for the mcOPA antibody
GMT ratio (Prevnar 13/PPSV23) was greater than 1 for 8 of the serotypes in common.

For serotype 6A, which is unique to Prevnar 13, the proportion of subjects with a ≥4-fold
increase after Prevnar 13 (88.5%) was statistically significantly greater than after PPSV23
(49.3%) in PPSV23-unvaccinated adults aged 60 through 64 years. OPA antibody GMTs for
serotype 6A were statistically significantly greater after Prevnar 13 compared with after PPSV23
(see Table 25).

The mcOPA antibody GMTs elicited by Prevnar 13 in adults aged 50 through 59 years were
noninferior to the corresponding mcOPA antibody GMTs elicited by Prevnar 13 in adults aged
60 through 64 years for all 13 serotypes (see Table 25).

In adults aged 18 through 49 years, the mcOPA antibody GMTs elicited by Prevnar 13 were
noninferior to those elicited by Prevnar 13 in adults aged 60 through 64 years for all 13 serotypes
(see Table 25).




                                                37



                                               37                                     Exhibit 243
      Case 2:20-cv-02470-WBS-JDP Document 9 Filed 12/29/20 Page 207 of 497



 Table 25: mcOPA Antibody GMTs in PPSV23-Unvaccinated Adults Aged 18 Through 49 Years or Aged 50 Through 59 Years Given
                Prevnar 13 and in Adults Aged 60 Through 64 Years Given Prevnar 13 or PPSV23 (Study 6)a,b,c,d,e



                                                                                                                                   Prevnar 13
                                                                                              Prevnar 13      Prevnar 13
                     Prevnar 13        Prevnar 13        Prevnar 13          PPSV23                                                  Relative
                                                                                            18-49 Relative 50-59 Relative to
                                                                                                                                   to PPSV23,
                                                                                            to 60-64 Years   60-64 Years
                    18-49 Yearsf      50-59 Yearsf       60-64 Years        60-64 Years                                           60-64 Yearsg
                     N=836-866         N=350-384         N=359-404          N=367-402


                                                                                              GMT Ratio         GMT Ratio         GMT Ratio
                        GMT               GMT               GMT                GMT             (95% CI)          (95% CI)          (95% CI)

   Serotype
                         353                                                                      2.4               1.3                1.3
        1                                  211               158               119
                                                                                              (2.03, 2.87)      (1.07, 1.65)       (1.07, 1.65)
                         91                                                                       1.0               1.0                1.1
        3                                  94                 96                90
                                                                                              (0.84, 1.13)      (0.82, 1.18)       (0.89, 1.29)
                        4747                                                                      2.3               1.3                1.5
        4                                 2904               2164              1405
                                                                                              (1.92, 2.76)      (1.06, 1.70)       (1.18, 2.00)
                         386                                                                      1.9               1.4                1.2
        5                                  322               236               198
                                                                                              (1.55, 2.42)      (1.08, 1.74)       (0.95, 1.50)
                        5746                                                                      2.2               1.6                8.1
      6Ah                                 4469               2766              343
                                                                                              (1.84, 2.67)      (1.28, 2.03)      (6.11, 10.67)
                        9813                                                                      4.9               1.5                2.2
       6B                                 3350               2212              998
                                                                                              (4.13, 5.93)      (1.20, 1.91)       (1.70, 2.89)
                        3249                                                                      2.9               1.2                1.9
       7F                                 1807               1535              829
                                                                                              (2.41, 3.49)      (0.98, 1.41)       (1.52, 2.26)
                        3339                                                                      2.9               1.3                1.7
       9V                                 2190               1701              1012
                                                                                              (2.34, 3.52)      (1.08, 1.53)       (1.40, 2.02)
                        2983                                                                      4.9               1.5                0.9
       14                                 1078               733               819
                                                                                              (4.01, 5.93)      (1.14, 1.89)       (0.69, 1.16)
                        3989                                                                      2.3               1.1                1.7
      18C                                 2077               1834              1074
                                                                                              (1.91, 2.79)      (0.89, 1.44)       (1.32, 2.21)
                        1580                                                                      2.3               1.4                1.9
      19A                                  968               691               368
                                                                                              (2.02, 2.66)      (1.17, 1.68)       (1.53, 2.30)
                        1533                                                                      3.0               1.1                1.0
      19F                                  697               622               636
                                                                                              (2.44, 3.60)      (0.89, 1.41)       (0.78, 1.23)
                        1570                                                                      4.2               1.3                4.6
      23F                                  531               404                87
                                                                                              (3.31, 5.31)      (0.96, 1.80)       (3.37, 6.38)
 GMT, Geometric Mean Titer.
 a
   Study conducted in US NCT00427895 (Study 6).
 b
   Noninferiority was defined for the 13 serotypes in adults aged 18 to 49 years, for the 12 common serotypes in adults aged 60 to 64 years and
 for the 13 serotypes in adults aged 50 to 59 years as the lower limit of the 2-sided 95% CI for GMT ratio greater than 0.5.
 c
   mcOPA antibody for the 11 serotypes unique to PPSV23 but not contained in Prevnar 13 were not measured.
 d
   Individual mcOPA antibody assay values below the assay LLOQ (lower limit of quantitation) were set at 0.50*LLOQ for the purpose of
 calculating the mcOPA antibody GMT.
 e
   Evaluable Immunogenicity Population.
 f
   Open label administration of Prevnar 13.
 g
   For serotype 6A, which is unique to Prevnar 13, a statistically significantly greater response was defined for analysis in cohort 1 as the
 lower limit of the 2-sided 95% CI for the GMT ratio (Prevnar 13/PPSV23) greater than 2.
 h
   6A is a serotype unique to Prevnar 13 but not contained in PPSV23.



Clinical Trials Conducted in PPSV23 Previously Vaccinated Adults
In a Phase 3 active-controlled, modified double-blind clinical trial7 (Study 7) of Prevnar 13 in the
US and Sweden, PPSV23 previously vaccinated adults aged ≥70 years who had received
one dose of PPSV23 ≥5 years prior were randomly assigned (1:1) to receive either Prevnar 13 or
PPSV23.



                                                                       38



                                                                      38                                                       Exhibit 243
      Case 2:20-cv-02470-WBS-JDP Document 9 Filed 12/29/20 Page 208 of 497



The mcOPA antibody GMTs elicited by Prevnar 13 were noninferior to those elicited by
PPSV23 for the 12 serotypes in common, when Prevnar 13 or PPSV23 were administered at a
minimum of 5 years after a prior dose of PPSV23. In addition, the lower limit of the 95%
confidence interval for the mcOPA antibody GMT ratio (Prevnar 13/PPSV23) was greater than 1
for 9 of the serotypes in common.

For serotype 6A, which is unique to Prevnar 13, the proportion of subjects with a ≥4-fold
increase in mcOPA antibody titers after Prevnar 13 (71.1%) was statistically significantly greater
than after PPSV23 (27.3%) in PPSV23 previously vaccinated adults aged ≥70 years. mcOPA
antibody GMTs for serotype 6A were statistically significantly greater after Prevnar 13
compared with after PPSV23.

This clinical trial demonstrated that in adults aged ≥70 years and previously vaccinated with
PPSV23 ≥5 years prior, vaccination with Prevnar 13 elicited noninferior immune responses as
compared with re-vaccination with PPSV23 (see Table 26).

      Table 26: mcOPA Antibody GMTs in PPSV23-Previously Vaccinated Adults Aged ≥70 Years Given Prevnar 13 or PPSV23
                                                    (Study 7)a,b,c,d,e,f

                                     Prevnar 13                     PPSV23                                   Prevnar 13
        Serotype                     N=400-426                     N=395-445                             Relative to PPSV23
                                       GMT                           GMT                         GMT Ratio                 (95% CI)
              1                          93                           66                           1.4                    (1.14, 1.72)
              3                          59                           53                           1.1                    (0.92, 1.31)
              4                          613                          263                          2.3                    (1.76, 3.10)
              5                          100                          61                           1.6                    (1.35, 2.00)
            6Ag                         1056                          160                          6.6                    (5.14, 8.49)
             6B                         1450                          565                          2.6                    (2.00, 3.29)
             7F                          559                          481                          1.2                    (0.97, 1.39)
             9V                          622                          491                          1.3                    (1.08, 1.49)
             14                          355                          366                          1.0                    (0.76, 1.23)
            18C                          972                          573                          1.7                    (1.33, 2.16)
            19A                          366                          216                          1.7                    (1.40, 2.07)
            19F                          422                          295                          1.4                    (1.16, 1.77)
            23F                          177                          53                           3.3                    (2.49, 4.47)
GMT, Geometric Mean Titer.
a
  Study conducted in US and Sweden NCT00546572 (Study 7).
b
  For the 12 common serotypes, noninferiority was defined as the lower limit of the 2-sided 95% CI for GMT ratio (Prevnar 13/PPSV23) greater
than 0.5.
c
  For serotype 6A, which is unique to Prevnar 13, a statistically significantly greater response was defined as the lower limit of the 2-sided 95%
CI for the GMT ratio (Prevnar 13/PPSV23) greater than 2.
d
  mcOPA antibody for the 11 serotypes unique to PPSV23 but not contained in Prevnar 13 were not measured.
e
  Individual mcOPA antibody assay values below the assay LLOQ (lower limit of quantitation) were set at 0.50*LLOQ for the purpose of
calculating the mcOPA antibody GMT.
f
  Evaluable Immunogenicity Population.
g
  6A is a serotype unique to Prevnar 13 but not contained in PPSV23.


Clinical Trial of Sequential Vaccination of Prevnar 13 and PPSV23 in PPSV23
Unvaccinated Adults
In a randomized clinical trial conducted in PPSV23-unvaccinated adults 60 through 64 years of
age8 (Study 8), 223 subjects received PPSV23 followed by Prevnar 13 one year later
(PPSV23/Prevnar 13), and 478 received only Prevnar 13. mcOPA antibody titers were measured
1 month after vaccination with Prevnar 13 and are shown in Table 26. mcOPA antibody GMTs
in those that received Prevnar 13 one year after PPSV23 were diminished when compared to
those who received Prevnar 13 alone. Similarly, in exploratory analyses in PPSV23 previously
                                                                        39



                                                                      39                                                         Exhibit 243
     Case 2:20-cv-02470-WBS-JDP Document 9 Filed 12/29/20 Page 209 of 497



vaccinated adults ≥70 years of age in Study 7, diminished mcOPA antibody GMTs were
observed in those that received Prevnar 13 one year after PPSV23 when compared to those who
received Prevnar 13 alone.

 Table 27: mcOPA Antibody GMTs for the Prevnar 13 Serotypes in PPSV23 Unvaccinated Adults Aged 60 Through 64 Years Given
                 Prevnar 13 Alone or Prevnar 13 One Year After PPSV23 (Study 8) (PPSV23/Prevnar 13)a,b,c,d
                                       Prevnar 13                                               PPSV23/Prevnar 13
                                       N=410-457                                                   N=180-196
    Serotype            GMT                    (95% CI)                            GMT                        (95% CI)
         1               219                   (191, 252)                            88                        (72, 109)
         3                78                    (69, 88)                             54                         (45, 65)
         4              2590                 (2257, 2973)                           988                      (802, 1218)
         5               258                   (218, 305)                           112                        (90, 139)
        6Ae             2947                 (2536, 3426)                           1210                     (962, 1522)
        6B              2165                 (1845, 2540)                           832                      (654, 1059)
        7F              1518                 (1339, 1721)                           407                       (342, 485)
        9V              1279                 (1142, 1432)                           495                       (426, 575)
        14               790                   (663, 941)                           515                       (402, 659)
       18C              1683                 (1437, 1971)                           650                       (504, 839)
       19A               717                   (629, 818)                           299                       (248, 361)
       19F               812                   (702, 939)                           360                       (293, 442)
       23F               384                   (312, 472)                           142                       (104, 193)
GMT =Geometric Mean Titer.
a
  Study conducted in US NCT00574548 (Study 8).
b
  Evaluable Immunogenicity Population.
c
  mcOPA antibody for the 11 serotypes unique to PPSV23 but not contained in Prevnar 13 were not measured.
d
  Individual mcOPA antibody assay values below the assay LLOQ (lower limit of quantitation) were set at 0.50*LLOQ for the purpose of
calculating the mcOPA antibody GMT.
e
  6A is a serotype unique to Prevnar 13 but not contained in PPSV23.


Also in Study 8, 266 subjects received Prevnar 13 followed by PPSV23 one year later
(Prevnar 13/PPSV23). mcOPA antibody GMTs following PPSV23 administered one year after
Prevnar 13 (Prevnar 13/PPSV23) were noninferior to those following a single dose of
PPSV23 (N=237) for the 12 common serotypes [the lower limit of the 95% CI for the GMT ratio
[Prevnar 13/PPSV23 relative to PPSV23] was >0.5] (see Table 27). In Study 6, which was
conducted in PPSV23-unvaccinated adults 60 through 64 years of age, 108 subjects received
PPSV23 3.5 to 4 years after Prevnar 13 (Prevnar 13/PPSV23) and 414 received a single dose of
PPSV23. Higher serotype-specific mcOPA antibody GMT ratios [(Prevnar 13/PPSV23) /
PPSV23] were generally observed compared to the one year dosing interval in Study 8.




                                                                   40



                                                                 40                                                     Exhibit 243
     Case 2:20-cv-02470-WBS-JDP Document 9 Filed 12/29/20 Page 210 of 497




  Table 28: mcOPA Antibody GMTs for the Prevnar 13 Serotypes in PPSV23-Unvaccinated Adults Aged 60 Through 64 Years Given
                          PPSV23 One Year After Prevnar 13 Relative to PPSV23 Alone (Study 8)a,b,c,d
                           Prevnar 13/PPSV23                           PPSV23                     GMT Ratio (Prevnar 13/PPSV23) /
                                N=216-233                             N=214-229                                 PPSV23
    Serotype            GMT                95% CI             GMT               95% CI               Ratio              95% CI
         1               155              (131, 182)            161            (131, 198)            1.0              (0.74, 1.25)
         3               127              (111, 145)            83               (71, 98)            1.5              (1.23, 1.87)
         4              1409            (1202, 1651)           1468          (1139, 1893)            1.0              (0.71, 1.29)
         5               220              (184, 264)            178            (144, 222)            1.2              (0.93, 1.64)
         6Ae            1366            (1122, 1663)            400            (306, 524)            3.4              (2.45, 4.77)
        6B              1345            (1113, 1625)            875           (689, 1111)            1.5              (1.14, 2.08)
        7F               748              (653, 857)            719            (598, 865)            1.0              (0.83, 1.31)
       9V                848              (731, 984)            824            (694, 977)            1.0              (0.82, 1.29)
        14               711              (580, 872)            869           (677, 1115)            0.8              (0.59, 1.13)
       18C              1115             (925, 1344)            912           (707, 1177)            1.2              (0.89, 1.67)
       19A               471              (408, 543)            390            (318, 477)            1.2              (0.94, 1.55)
       19F               819              (697, 963)            626            (504, 779)            1.3              (1.00, 1.71)
       23F               216              (169, 277)            84              (62, 114)            2.6              (1.74, 3.79)
GMT =Geometric Mean Titer.
a
  Study conducted in US NCT00574548 (Study 8).
b
  Evaluable Immunogenicity Population.
c
  mcOPA antibody for the 11 serotypes unique to PPSV23 but not contained in Prevnar 13 were not measured.
d
  Individual mcOPA antibody assay values below the assay LLOQ (lower limit of quantitation) were set at 0.50*LLOQ for the purpose of
calculating the mcOPA antibody GMT.
e
  6A is a serotype unique to Prevnar 13 but not contained in PPSV23. Anti-6A mcOPA antibody GMTs were descriptive in nature.


14.4 Concomitant Vaccine Administration

Infants and Toddlers
The concomitant administration of routine US infant vaccines [see Drug Interactions (7.1)] with
Prevnar 13 was evaluated in two studies: Study 2 [see Clinical Studies (14.2)], Pneumococcal
Immune Responses Following Three Doses2, and the US lot consistency study3 (Study 3). In
Study 3, subjects were randomly assigned to receive one of 3 lots of Prevnar 13 or Prevnar in a
2:2:2:1 ratio. The total number of infants vaccinated was 6632 (Study 2) and 16993 (Study 3).
Immune responses to concomitant vaccine antigens were compared in infants receiving Prevnar
and Prevnar 13. Responses to diphtheria toxoid, tetanus toxoid, pertussis, polio types 1, 2, and 3,
hepatitis B, PRP-T, PRP-OMP, measles, and varicella antigens in Prevnar 13 recipients were
similar to those in Prevnar recipients. Based on limited data, responses to mumps and rubella
antigens in Prevnar 13 recipients were similar to those in Prevnar recipients.

Adults ≥50 Years of Age
Concomitant Administration with QIV
Prevnar 13 was administered to PPSV23 previously vaccinated adults ≥50 years of age
concomitantly with a US-licensed inactivated influenza vaccine, quadrivalent (IIV4) (Fluzone
Quadrivalent) for the 2014/2015 influenza season (Study 13) [see Adverse Reactions (6.2) and
Drug Interactions (7.1)]. One study group received Prevnar 13 and IIV4 concurrently, followed
approximately one month later by placebo. A second study group received IIV4 and placebo
concurrently, followed approximately one month later by Prevnar 13.

Serotype-specific pneumococcal antibody responses were measured one month after Prevnar 13
vaccination as OPA GMTs. Noninferiority was demonstrated for each pneumococcal serotype if
the lower limit of the 2-sided 95% CI for the GMT ratio (Prevnar 13 + IIV4 relative to Prevnar
                                                                  41



                                                                41                                                     Exhibit 243
     Case 2:20-cv-02470-WBS-JDP Document 9 Filed 12/29/20 Page 211 of 497



13 alone) was >0.5. Although OPA antibody responses to Prevnar 13 generally appeared to be
slightly lower when Prevnar 13 was administered concomitantly with IIV4 compared to Prevnar
13 administered alone, noninferiority was demonstrated for all Prevnar 13 pneumococcal
serotypes evaluated in Study 13.

Strain-specific influenza antibody responses were measured one month after IIV4 as
hemagglutinin inhibition assay (HAI) titers. HAI GMTs were evaluated for each IIV4 strain in
Study 13. Noninferiority was demonstrated if the lower limit of the 2-sided 95% CI for the HAI
GMT ratio (Prevnar 13 + IIV4 relative to IIV4 + Placebo) was >0.5. Noninferiority was
demonstrated for each IIV4 vaccine strain evaluated in Study 13.

Concomitant Administration with TIV
Two randomized, double-blind clinical trials evaluated the immunogenicity of Prevnar 13 given
with IIV3 (Fall 2007/ Spring 2008 Fluarix, A/H1N1, A/H3N2, and B strains) in PPSV23
unvaccinated adults aged 50 through 59 years10 (Study 10, conducted in the US) and in adults
≥65 years11 (Study 11, conducted in Europe). Based on analysis of the primary pre-specified
comparison of serotype specific anti-capsular polysaccharide IgG GMCs, noninferiority was met
for all serotypes in adults 50-59 years of age and for 12 of 13 serotypes in adults ≥65years of
age.

15     REFERENCES

ClinicalTrials.gov identifiers for studies included below:
 1. Study 1 NCT00205803
 2. Study 2 NCT00373958
 3. Study 3 NCT00444457
 4. Study 4 NCT00452452
 5. Study 5 NCT00761631
 6. Study 6 NCT00427895
 7. Study 7 NCT00546572
 8. Study 8 NCT00574548
 9. Study 9 NCT00500266
 10. Study 10 NCT00521586
 11. Study 11 NCT00492557
 12. Study 12 NCT00744263
 13. Study 13 NCT02124161

                                                42



                                               42                                  Exhibit 243
     Case 2:20-cv-02470-WBS-JDP Document 9 Filed 12/29/20 Page 212 of 497



16      HOW SUPPLIED/STORAGE AND HANDLING

Prefilled Syringe, 1 Dose (10 per package) – NDC 0005-1971-02.

Prefilled Syringe, 1 Dose (1 per package) – NDC 0005-1971-05.

After shipping, Prevnar 13 may arrive at temperatures between 2ºC to 25ºC (36ºF to 77ºF).

Upon receipt, store refrigerated at 2ºC to 8ºC (36ºF to 46ºF).

Do not freeze. Discard if the vaccine has been frozen.

Prevnar 13 is stable at temperatures up to 25ºC (77ºF) for 4 days. These data are not
recommendations for shipping or storage, but may guide decisions for use in case of temporary
temperature excursions.

The tip cap and rubber plunger of the prefilled syringe are not made with natural rubber latex.

17      PATIENT COUNSELING INFORMATION

Prior to administration of this vaccine, inform the individual, parent, guardian, or other
responsible adult of the following:

     The potential benefits and risks of immunization with Prevnar 13 [see Warnings and
     Precautions (5) and Adverse Reactions (6)].

     The importance of completing the immunization series unless contraindicated.

     Any suspected adverse reactions should be reported to their healthcare professional.

Provide the Vaccine Information Statements, which are available free of charge at the Centers
for Disease Control and Prevention (CDC) website (www.cdc.gov/vaccines).

This product’s label may have been updated. For current full prescribing information, please visit
www.pfizer.com.




US Govt. License No. 3

LAB-0469-17.0
CPT Code 90670


                                                 43



                                                43                                      Exhibit 243
Case 2:20-cv-02470-WBS-JDP Document 9 Filed 12/29/20 Page 213 of 497




   EXHIBIT 244
     Sanofi
        CasePasteur
               2:20-cv-02470-WBS-JDP          Document 9 Filed 12/29/20 Page 214 of 497v 0.1
              ®
     059 IPOL                                                                                      969640



 1   AHFS Category: 80:12                                                                               IPV

     Poliovirus Vaccine Inactivated

     IPOL®


 2   DESCRIPTION
3    IPOL®, Poliovirus Vaccine Inactivated, produced by Sanofi Pasteur SA, is a sterile suspension of

 4   three types of poliovirus: Type 1 (Mahoney), Type 2 (MEF-1), and Type 3 (Saukett). IPOL

 5   vaccine is a highly purified, inactivated poliovirus vaccine with enhanced potency. Each of the

 6   three strains of poliovirus is individually grown in vero cells, a continuous line of monkey kidney

 7   cells cultivated on microcarriers. (1) (2) The cells are grown in Eagle MEM modified medium,

 8   supplemented with newborn calf bovine serum tested for adventitious agents prior to use,

 9   originated from countries free of bovine spongiform encephalopathy. For viral growth, the culture

10   medium is replaced by M-199, without calf bovine serum. This culture technique and

11   improvements in purification, concentration, and standardization of poliovirus antigen produce a

12   more potent and consistent immunogenic vaccine than the inactivated poliovirus vaccine (IPV)

13   available in the US prior to 1988. (3) (4)

14

15   After clarification and filtration, viral suspensions are concentrated by ultrafiltration, and purified

16   by three liquid chromatography steps; one column of anion exchanger, one column of gel

17   filtration, and again one column of anion exchanger. After re-equilibration of the purified viral

18   suspension with Medium M-199 and adjustment of the antigen titer, the monovalent viral

19   suspensions are inactivated at +37°C for at least 12 days with 1:4000 formalin.



                                       Confidential/Proprietary Information
                                                    Page 1 of 28
                                                     1                                       Exhibit 244
     Sanofi
        CasePasteur
               2:20-cv-02470-WBS-JDP           Document 9 Filed 12/29/20 Page 215 of 497v 0.1
              ®
     059 IPOL                                                                                     969640



 1

 2   Each dose (0.5 mL) of trivalent vaccine is formulated to contain 40 D antigen units of Type 1, 8 D

 3   antigen units of Type 2, and 32 D antigen units of Type 3 poliovirus. For each lot of IPOL

 4   vaccine, D-antigen content is determined in vitro using the D-antigen ELISA assay. IPOL vaccine

 5   is produced from vaccine concentrates diluted with M-199 medium. Also present are 0.5% of 2-

 6   phenoxyethanol and a maximum of 0.02% of formaldehyde per dose as preservatives. Neomycin,

 7   streptomycin, and polymyxin B are used in vaccine production; and, although purification

 8   procedures eliminate measurable amounts, less than 5 ng neomycin, 200 ng streptomycin, and 25

 9   ng polymyxin B per dose may still be present. The residual calf bovine serum albumin is less than

10   50 ng/dose in the final vaccine.

11

12   The vaccine is clear and colorless and should be administered intramuscularly or subcutaneously.

13

14   The vial and vial stopper are not made with natural rubber latex.

15

16   CLINICAL PHARMACOLOGY
17   Poliomyelitis is caused by poliovirus Types 1, 2, or 3. It is primarily spread by the fecal-oral route

18   of transmission but may also be spread by the pharyngeal route.

19

20   Approximately 90% to 95% of poliovirus infections are asymptomatic. Nonspecific illness with

21   low-grade fever and sore throat (minor illness) occurs in 4% to 8% of infections. Aseptic

22   meningitis occurs in 1% to 5% of patients a few days after the minor illness has resolved. Rapid

23   onset of asymmetric acute flaccid paralysis occurs in 0.1% to 2% of infections, and residual



                                        Confidential/Proprietary Information
                                                     Page 2 of 28
                                                      2                                    Exhibit 244
     Sanofi
        CasePasteur
               2:20-cv-02470-WBS-JDP         Document 9 Filed 12/29/20 Page 216 of 497v 0.1
              ®
     059 IPOL                                                                                    969640



 1   paralytic disease involving motor neurons (paralytic poliomyelitis) occurs in approximately 1 per

 2   1,000 infections. (5)

 3

 4   Prior to the introduction of inactivated poliovirus vaccines in 1955, large outbreaks of

 5   poliomyelitis occurred each year in the United States (US). The annual incidence of paralytic

 6   disease of 11.4 cases/100,000 population declined to 0.5 cases by the time oral poliovirus vaccine

 7   (OPV) was introduced in 1961. Incidence continued to decline thereafter to a rate of 0.002 to

 8   0.005 cases per 100,000 population. Of the 127 cases of paralytic poliomyelitis reported in the US

 9   between 1980 and 1994, six were imported cases (caused by wild polioviruses), two were

10   “indeterminate” cases, and 119 were vaccine associated paralytic poliomyelitis (VAPP) cases

11   associated with the use of live, attenuated oral poliovirus vaccine (OPV). (6) An all IPV schedule

12   was adopted in 1999 to eliminate VAPP cases. (7)

13

14   Poliovirus Vaccine Inactivated induces the production of neutralizing antibodies against each type

15   of virus which are related to protective efficacy. Antibody response in most children was induced

16   after receiving fewer doses (8) of IPV vaccine than the vaccine available in the United States prior

17   to 1988.

18

19   Studies in developed (8) and developing (9), (10) countries with a similar enhanced IPV

20   manufactured by the same process as IPOL vaccine in primary monkey kidney cells have shown a

21   direct relationship exists between the antigenic content of the vaccine, the frequency of

22   seroconversion, and resulting antibody titer. Approval in the US was based upon demonstration of

23   immunogenicity and safety in US children. (11)


                                      Confidential/Proprietary Information
                                                   Page 3 of 28
                                                    3                                     Exhibit 244
     Sanofi
        CasePasteur
               2:20-cv-02470-WBS-JDP        Document 9 Filed 12/29/20 Page 217 of 497v 0.1
              ®
     059 IPOL                                                                                  969640



 1

 2   In the US, 219 infants received three doses of a similar enhanced IPV at two, four, and eighteen

 3   months of age manufactured by the same process as IPOL vaccine except the cell substrate for

 4   IPV was using primary monkey kidney cells. Seroconversion to all three types of poliovirus was

 5   demonstrated in 99% of these infants after two doses of vaccine given at 2 and 4 months of age.

 6   Following the third dose of vaccine at 18 months of age, neutralizing antibodies were present at a

 7   level of ≥1:10 in 99.1% of children to Type 1 and 100% of children to Types 2 and 3 polioviruses.

 8   (3)

 9

10   IPOL vaccine was administered to more than 700 infants between 2 to 18 months of age during

11   three clinical studies conducted in the US using IPV only schedules and sequential IPV-OPV

12   schedules. (12) (13) Seroprevalence rates for detectable serum neutralizing antibody (DA) at a

13   ≥1:4 dilution were 95% to 100% (Type 1); 97% to 100% (Type 2) and 96% to 100% (Type 3)

14   after two doses of IPOL vaccine depending on studies.

15

16




                                     Confidential/Proprietary Information
                                                  Page 4 of 28
                                                   4                                     Exhibit 244
          Sanofi
             CasePasteur
                    2:20-cv-02470-WBS-JDP                              Document 9 Filed 12/29/20 Page 218 of 497v 0.1
                   ®
          059 IPOL                                                                                                                        969640




 1        Table 1: US Studies with IPOL Vaccine Administered Using IPV Only or Sequential IPV-

 2        OPV Schedules


              Age (months) for                    Post Dose 2                     Post Dose 3                 Pre Booster                  Post Booster

          2      4       6     12 to 18         Type 1 Type 2 Type 3         Type 1 Type 2 Type 3           Type 1 Type 2 Type 3         Type 1 Type 2 Type 3

     Dose 1 Dose 2 Dose 3 Booster         N* %DA** %DA %DA              N* %DA %DA %DA                N* %DA %DA %DA               N*     %DA %DA %DA

                     (11) ¶
     STUDY 1

      I(s)       I(s) NA† I(s)            56     97     100      97           –         –        –    53 91        97       93      53      97     100    100

      O          O      NA     O          22     100    100     100           –         –        –    22 78        91       78      20     100     100    100

      I(s)       O      NA     O          17     95     100      95           –         –        –    17 95        100      95      17     100     100    100

      I(s)       I(s) NA       O          17     100    100     100           –         –        –    16 100       100      94      16     100     100    100

                     (10) §
     STUDY 2

      I(c)       I(c) NA       I(s)       94     98     97       96           –         –        –    100 92       95       88       97 100        100    100

      I(s)       I(s) NA       I(s)       68     99     100      99           –         –        –     72 100      100      94       75 100        100    100

      I(c)       I(c) NA       O          75     95     99       96           –         –        –     77    86    97       82       78 100        100    97

      I(s)       I(s) NA       O          101    99     99       95           –         –        –    103 99       97       89      107 100        100    100

                     (10) §
     STUDY 3

      I(c) I(c)         I(c)    O         91     98     99      100     91    100      100      100   41     100    100     100     40     100     100    100

      I(c) I(c)         O       O         96     100    98       99     94    100      100      99    47     100    100     100     45     100     100    100

      I(c) I(c)         I(c) + O O        91     96     97      100     85    100      100      100   47     100    100     100     46     100     100    100

 3        * N = Number of children from whom serum was available

 4        **            Detectable antibody (neutralizing titer ≥1:4)

 5        †             NA – No poliovirus vaccine administered

 6        ¶             IPOL vaccine given subcutaneously

 7        §             IPOL vaccine given intramuscularly

 8        I             IPOL vaccine given either separately in association with DTP in two sites (s) or combined (c) with DTP in a

 9                      dual chambered syringe

10        O             OPV

11


                                                              Confidential/Proprietary Information
                                                                           Page 5 of 28
                                                                                  5                                                Exhibit 244
     Sanofi
        CasePasteur
               2:20-cv-02470-WBS-JDP          Document 9 Filed 12/29/20 Page 219 of 497v 0.1
              ®
     059 IPOL                                                                                     969640



 1   In one study, (13) the persistence of DA in infants receiving two doses of IPOL vaccine at 2 and 4

 2   months of age was 91% to 100% (Type 1), 97% to 100% (Type 2), and 93% to 94% (Type 3) at

 3   twelve months of age. In another study, (12) 86% to 100% (Type 1), 95% to 100% (Type 2), and

 4   82% to 94% (Type 3) of infants still had DA at 18 months of age.

 5

 6   In trials and field studies conducted outside the US, IPOL vaccine, or a combination vaccine

 7   containing IPOL vaccine and DTP, was administered to more than 3,000 infants between 2 to 18

 8   months of age using IPV only schedules and immunogenicity data are available from 1,485

 9   infants. After two doses of vaccine given during the first year of life, seroprevalence rates for

10   detectable serum neutralizing antibody (neutralizing titer ≥1:4) were 88% to 100% (Type 1); 84%

11   to 100% (Type 2) and 94% to 100% (Type 3) of infants, depending on studies. When three doses

12   were given during the first year of life, post-dose 3 DA ranged between 93% to 100% (Type 1);

13   89% to 100% (Type 2) and 97% to 100% (Type 3) and reached 100% for Types 1, 2, and 3 after

14   the fourth dose given during the second year of life (12 to 18 months of age). (14)

15

16   In infants immunized with three doses of an unlicensed combination vaccine containing IPOL

17   vaccine and DTP given during the first year of life, and a fourth dose given during the second year

18   of life, the persistence of detectable neutralizing antibodies was 96%, 96%, and 97% against

19   poliovirus Types 1, 2, and 3, respectively, at six years of age. DA reached 100% for all types after

20   a booster dose of IPOL vaccine combined with DTP vaccine. (11) A survey of Swedish children

21   and young adults given a Swedish IPV only schedule demonstrated persistence of detectable

22   serum neutralizing antibody for at least 10 years to all three types of poliovirus. (15)

23


                                      Confidential/Proprietary Information
                                                   Page 6 of 28
                                                     6                                      Exhibit 244
     Sanofi
        CasePasteur
               2:20-cv-02470-WBS-JDP         Document 9 Filed 12/29/20 Page 220 of 497v 0.1
              ®
     059 IPOL                                                                                    969640



 1   IPV is able to induce secretory antibody (IgA) produced in the pharynx and gut and reduces

 2   pharyngeal excretion of poliovirus Type 1 from 75% in children with neutralizing antibodies at

 3   levels less than 1:8 to 25% in children with neutralizing antibodies at levels more than 1:64. (4)

 4   (14) (16) (17) (18) (19) (20) (21) (22) There is also evidence of induction of herd immunity with

 5   IPV, (15) (23) (24) (25) (26) and that this herd immunity is sufficiently maintained in a population

 6   vaccinated only with IPV. (26)

 7

 8   VAPP has not been reported in association with administration of IPOL vaccine. (27) It is

 9   expected that an IPV only schedule will eliminate the risk of VAPP in both recipients and

10   contacts compared to a schedule that included OPV. (7)

11

12   INDICATIONS AND USAGE
13   IPOL vaccine is indicated for active immunization of infants (as young as 6 weeks of age),

14   children, and adults for the prevention of poliomyelitis caused by poliovirus Types 1, 2, and 3.

15   (28)

16

17   INFANTS, CHILDREN AND ADOLESCENTS
18   General Recommendations

19   It is recommended that all infants (as young as 6 weeks of age), unimmunized children, and

20   adolescents not previously immunized be vaccinated routinely against paralytic poliomyelitis.

21   (29) Following the eradication of poliomyelitis caused by wild poliovirus from the Western

22   Hemisphere (including North and South America) (30), an IPV-only schedule was recommended

23   to eliminate VAPP. (7)



                                      Confidential/Proprietary Information
                                                   Page 7 of 28
                                                    7                                     Exhibit 244
     Sanofi
        CasePasteur
               2:20-cv-02470-WBS-JDP         Document 9 Filed 12/29/20 Page 221 of 497v 0.1
              ®
     059 IPOL                                                                                   969640



 1

 2   All children should receive four doses of IPV at ages 2, 4, 6 to 18 months, and 4 to 6 years. OPV

 3   is no longer available in the US and is not recommended for routine immunization. (7)

 4

 5   Previous clinical poliomyelitis (usually due to only a single poliovirus type) or incomplete

 6   immunization with OPV are not contraindications to completing the primary series of

 7   immunization with IPOL vaccine.

 8

 9   Children Incompletely Immunized

10   Children of all ages should have their immunization status reviewed and be considered for

11   supplemental immunization as follows for adults. Time intervals between doses longer than those

12   recommended for routine primary immunization do not necessitate additional doses as long as a

13   final total of four doses is reached (see DOSAGE AND ADMINISTRATION section).

14

15   ADULTS
16   General Recommendations

17   Routine primary poliovirus vaccination of adults (generally those 18 years of age or older)

18   residing in the US is not recommended. Unimmunized adults who are potentially exposed to wild

19   poliovirus and have not been adequately immunized should receive polio vaccination in

20   accordance with the schedule given in the DOSAGE AND ADMINISTRATION section. (28)

21

22   Persons with previous wild poliovirus disease who are incompletely immunized or unimmunized

23   should be given additional doses of IPOL vaccine if they fall into one or more categories listed.



                                      Confidential/Proprietary Information
                                                   Page 8 of 28
                                                    8                                     Exhibit 244
     Sanofi
        CasePasteur
               2:20-cv-02470-WBS-JDP         Document 9 Filed 12/29/20 Page 222 of 497v 0.1
              ®
     059 IPOL                                                                                   969640



 1

 2   The following categories of adults are at an increased risk of exposure to wild polioviruses: (28)

 3   (31)

 4   • Travelers to regions or countries where poliomyelitis is endemic or epidemic.

 5   • Healthcare workers in close contact with patients who may be excreting polioviruses.

 6   • Laboratory workers handling specimens that may contain polioviruses.

 7   • Members of communities or specific population groups with disease caused by wild

 8   polioviruses.

 9

10   IMMUNODEFICIENCY AND ALTERED IMMUNE STATUS
11   IPOL vaccine should be used in all patients with immunodeficiency diseases and members of

12   such patients’ households when vaccination of such persons is indicated. This includes patients

13   with asymptomatic HIV infection, AIDS or AIDS-Related Complex, severe combined

14   immunodeficiency, hypogammaglobulinemia, or agammaglobulinemia; altered immune states due

15   to diseases such as leukemia, lymphoma, or generalized malignancy; or an immune system

16   compromised by treatment with corticosteroids, alkylating drugs, antimetabolites or radiation.

17   Immunogenicity of IPOL vaccine in individuals receiving immunoglobulin could be impaired,

18   and patients with an altered immune state may or may not develop a protective response against

19   paralytic poliomyelitis after administration of IPV. (32)

20

21   As with any vaccine, vaccination with IPOL vaccine may not protect 100% of individuals.

22




                                      Confidential/Proprietary Information
                                                   Page 9 of 28
                                                    9                                     Exhibit 244
     Sanofi
        CasePasteur
               2:20-cv-02470-WBS-JDP          Document 9 Filed 12/29/20 Page 223 of 497v 0.1
              ®
     059 IPOL                                                                                    969640



1    Use with other vaccines: refer to DOSAGE AND ADMINISTRATION section for this

2    information.

3

 4   CONTRAINDICATIONS
 5   IPOL vaccine is contraindicated in persons with a history of hypersensitivity to any component of

 6   the vaccine, including 2-phenoxyethanol, formaldehyde, neomycin, streptomycin, and polymyxin

 7   B.

 8

 9   No further doses should be given if anaphylaxis or anaphylactic shock occurs within 24 hours of

10   administration of one dose of vaccine.

11

12   Vaccination of persons with an acute, febrile illness should be deferred until after recovery;

13   however, minor illness, such as mild upper respiratory infection, with or without low grade fever,

14   are not reasons for postponing vaccine administration.

15

16   WARNINGS
17   Neomycin, streptomycin, polymyxin B, 2-phenoxyethanol, and formaldehyde are used in the

18   production of this vaccine. Although purification procedures eliminate measurable amounts of

19   these substances, traces may be present (see DESCRIPTION section), and allergic reactions may

20   occur in persons sensitive to these substances (see CONTRAINDICATIONS section).

21




                                      Confidential/Proprietary Information
                                                  Page 10 of 28
                                                   10                                     Exhibit 244
     Sanofi
        CasePasteur
               2:20-cv-02470-WBS-JDP             Document 9 Filed 12/29/20 Page 224 of 497v 0.1
              ®
     059 IPOL                                                                                     969640



 1   Systemic adverse reactions reported in infants receiving IPV concomitantly at separate sites or

 2   combined with DTP have been similar to those associated with administration of DTP alone. (11)

 3   Local reactions are usually mild and transient in nature.

 4

 5   Although no causal relationship between IPOL vaccine and Guillain-Barré Syndrome (GBS) has

 6   been established, (28) GBS has been temporally related to administration of another inactivated

 7   poliovirus vaccine. Deaths have been reported in temporal association with the administration of

 8   IPV (see ADVERSE REACTIONS section).

 9

10   PRECAUTIONS
11   GENERAL
12   Prior to an injection of any vaccine, all known precautions should be taken to prevent adverse

13   reactions. This includes a review of the patient’s history with respect to possible sensitivity to the

14   vaccine or similar vaccines.

15

16   Healthcare providers should question the patient, parent or guardian about reactions to a previous

17   dose of this product, or similar product.

18

19   Epinephrine injection (1:1000) and other appropriate agents should be available to control

20   immediate allergic reactions.

21

22   Healthcare providers should obtain the previous immunization history of the vaccinee, and inquire

23   about the current health status of the vaccinee.



                                       Confidential/Proprietary Information
                                                   Page 11 of 28
                                                     11                                     Exhibit 244
     Sanofi
        CasePasteur
               2:20-cv-02470-WBS-JDP          Document 9 Filed 12/29/20 Page 225 of 497v 0.1
              ®
     059 IPOL                                                                                    969640



1

2    Immunodeficient patients or patients under immunosuppressive therapy may not develop a

3    protective immune response against paralytic poliomyelitis after administration of IPV.

4

5    Administration of IPOL vaccine is not contraindicated in individuals infected with HIV. (33) (34)

6    (35)

7

8    Special care should be taken to ensure that the injection does not enter a blood vessel.

9

10   INFORMATION FOR PATIENTS
11   Patients, parents, or guardians should be instructed to report any serious adverse reactions to their

12   healthcare provider.

13

14   The healthcare provider should inform the patient, parent, or guardian of the benefits and risks of

15   the vaccine.

16

17   The healthcare provider should inform the patient, parent, or guardian of the importance of

18   completing the immunization series.

19

20   The healthcare provider should provide the Vaccine Information Statements (VISs) which are

21   required to be given with each immunization.

22

23   DRUG INTERACTIONS


                                      Confidential/Proprietary Information
                                                  Page 12 of 28
                                                   12                                      Exhibit 244
     Sanofi
        CasePasteur
               2:20-cv-02470-WBS-JDP          Document 9 Filed 12/29/20 Page 226 of 497v 0.1
              ®
     059 IPOL                                                                                        969640



 1   There are no known interactions of IPOL vaccine with drugs or foods. Concomitant

 2   administration of other parenteral vaccines, with separate syringes at separate sites, is not

 3   contraindicated. The first two doses of IPOL vaccine may be administered at separate sites using

 4   separate syringes concomitantly with DTaP, acellular pertussis, Haemophilus influenzae type b

 5   (Hib), and hepatitis B vaccines. From historical data on the antibody responses to diphtheria,

 6   tetanus, acellular pertussis, Hib, or hepatitis B vaccines used concomitantly or in combination

 7   with IPOL vaccine, no interferences have been observed on the immunological end points

 8   accepted for clinical protection. (11) (16) (36) (See DOSAGE AND ADMINISTRATION

 9   section.)

10

11   If IPOL vaccine has been administered to persons receiving immunosuppressive therapy, an

12   adequate immunologic response may not be obtained. (See PRECAUTIONS – GENERAL

13   section.)

14

15   CARCINOGENESIS, MUTAGENESIS, IMPAIRMENT OF FERTILITY
16   Long-term studies in animals to evaluate carcinogenic potential or impairment of fertility have not

17   been conducted.

18

19   PREGNANCY
20   Animal reproduction studies have not been conducted with IPOL vaccine. It is also not known

21   whether IPOL vaccine can cause fetal harm when administered to a pregnant woman or can affect

22   reproduction capacity. IPOL vaccine should be given to a pregnant woman only if clearly needed.

23



                                      Confidential/Proprietary Information
                                                  Page 13 of 28
                                                    13                                      Exhibit 244
     Sanofi
        CasePasteur
               2:20-cv-02470-WBS-JDP         Document 9 Filed 12/29/20 Page 227 of 497v 0.1
              ®
     059 IPOL                                                                                  969640




 1   NURSING MOTHERS
 2   It is not known whether IPOL vaccine is excreted in human milk. Because many drugs are

 3   excreted in human milk, caution should be exercised when IPOL vaccine is administered to a

 4   nursing woman.

 5

 6   PEDIATRIC USE
 7   SAFETY AND EFFECTIVENESS OF IPOL VACCINE IN INFANTS BELOW SIX WEEKS OF

 8   AGE HAVE NOT BEEN ESTABLISHED. (12) (20) (See DOSAGE AND ADMINISTRATION

 9   section.)

10

11   In the US, infants receiving two doses of IPV at 2 and 4 months of age, the seroprevalence to all

12   three types of poliovirus was demonstrated in 95% to 100% of these infants after two doses of

13   vaccine. (12) (13)

14

15   ADVERSE REACTIONS
16   Body System As A Whole
17   In earlier studies with the vaccine grown in primary monkey kidney cells, transient local reactions

18   at the site of injection were observed. (3) Erythema, induration and pain occurred in 3.2%, 1%

19   and 13%, respectively, of vaccinees within 48 hours post-vaccination. Temperatures of ≥39°C

20   (≥102°F) were reported in 38% of vaccinees. Other symptoms included irritability, sleepiness,

21   fussiness, and crying. Because IPV was given in a different site but concurrently with Diphtheria

22   and Tetanus Toxoids and Pertussis Vaccine Adsorbed (DTP), these systemic reactions could not

23   be attributed to a specific vaccine. However, these systemic reactions were comparable in




                                     Confidential/Proprietary Information
                                                 Page 14 of 28
                                                  14                                     Exhibit 244
    Sanofi
       CasePasteur
              2:20-cv-02470-WBS-JDP        Document 9 Filed 12/29/20 Page 228 of 497v 0.1
             ®
    059 IPOL                                                                                  969640



1   frequency and severity to that reported for DTP given alone without IPV. (12) Although no causal

2   relationship has been established, deaths have occurred in temporal association after vaccination

3   of infants with IPV. (37)

4

5   Four additional US studies using IPOL vaccine in more than 1,300 infants, (12) between 2 to 18

6   months of age administered with DTP at the same time at separate sites or combined have

7   demonstrated that local and systemic reactions were similar when DTP was given alone.

8

9




                                    Confidential/Proprietary Information
                                                Page 15 of 28
                                                 15                                     Exhibit 244
       Sanofi
          CasePasteur
                 2:20-cv-02470-WBS-JDP                Document 9 Filed 12/29/20 Page 229 of 497v 0.1
                ®
       059 IPOL                                                                                                  969640




 1     Table 2 (12): Percentage of Infants Presenting with Local or Systemic Reactions at 6, 24,

 2     and 48 Hours of Immunization with IPOL Vaccine Administered Intramuscularly

 3     Concomitantly at Separate Sites with Sanofi¶ Whole-Cell DTP Vaccine at 2 and 4 Months of

 4     Age and with Sanofi Acellular Pertussis Vaccine (Tripedia®) at 18 Months of Age


                                                                AGE AT IMMUNIZATION

                                         2 Months                             4 Months                      18 Months†

     REACTION                            (n=211)                              (n=206)                         (n=74)

                                 6 Hrs. 24 Hrs.     48 Hrs.           6 Hrs. 24 Hrs.     48 Hrs.   6 Hrs.    24 Hrs. 48 Hrs.

Local, IPOL vaccine alone§

 Erythema >1"                     0.5%      0.5%       0.5%            1.0%    0.0%        0.0%     1.4%       0.0%       0.0%

 Swelling                        11.4%      5.7%       0.9%           11.2%    4.9%        1.9%     2.7%       0.0%       0.0%

 Tenderness                      29.4%      8.5%       2.8%           22.8%    4.4%        1.0%    13.5%       4.1%       0.0%

Systemic*

 Fever >102.2°F                   1.0%      0.5%       0.5%            2.0%    0.5%        0.0%     0.0%       0.0%       4.2%

 Irritability                    64.5%     24.6%      17.5%           49.5%   25.7%       11.7%    14.7%       6.7%       8.0%

 Tiredness                       60.7%     31.8%       7.1%           38.8%   18.4%        6.3%     9.3%       5.3%       4.0%

 Anorexia                        16.6%      8.1%       4.3%            6.3%    4.4%        2.4%     2.7%       1.3%       2.7%

 Vomiting                         1.9%      2.8%       2.8%            1.9%    1.5%        1.0%     1.3%       1.3%       0.0%


 Persistent Crying                Percentage of infants within 72 hours after immunization was 0.0% after dose one, 1.4% after
                                  dose two, and 0.0% after dose three.


 5     ¶ Sanofi Pasteur Inc. formerly known as Aventis Pasteur Inc.

 6     § Data are from the IPOL vaccine administration site, given intramuscularly.

 7     * The adverse reaction profile includes the concomitant use of Sanofi whole-cell DTP vaccine or Tripedia vaccine

 8     with IPOL vaccine. Rates are comparable in frequency and severity to that reported for whole-cell DTP given alone.

 9     † Children who have been vaccinated with Tripedia vaccine.


                                             Confidential/Proprietary Information
                                                         Page 16 of 28
                                                            16                                              Exhibit 244
     Sanofi
        CasePasteur
               2:20-cv-02470-WBS-JDP          Document 9 Filed 12/29/20 Page 230 of 497v 0.1
              ®
     059 IPOL                                                                                    969640



 1

 2   Digestive System
 3   Anorexia and vomiting occurred with frequencies not significantly different as reported when

 4   DTP was given alone without IPV or OPV. (12)

 5

6    Nervous System
7    Although no causal relationship between IPOL vaccine and GBS has been established, (28) GBS

 8   has been temporally related to administration of another inactivated poliovirus vaccine.

 9

10   Post-marketing Experience

11   The following adverse events have been identified during postapproval use of IPOL vaccine.

12   Because these events are reported voluntarily from a population of uncertain size, it may not be

13   possible to reliably estimate their frequency or establish a causal relationship to vaccine exposure.

14   Adverse events were included based on one or more of the following factors: severity, frequency

15   of reporting or strength of evidence for a causal relationship.

16      •   Blood and lymphatic system disorders: lymphadenopathy

17      •   General disorders and administration site conditions: agitation, injection site reaction

18          including injection site rash and mass

19      •   Immune system disorders: type I hypersensitivity including allergic reaction, anaphylactic

20          reaction, and anaphylactic shock

21      •   Musculoskeletal and connective tissue disorders: arthralgia, myalgia

22      •   Nervous system disorders: convulsion, febrile convulsion, headache, paresthesia, and

23          somnolence



                                      Confidential/Proprietary Information
                                                  Page 17 of 28
                                                     17                                    Exhibit 244
     Sanofi
        CasePasteur
               2:20-cv-02470-WBS-JDP          Document 9 Filed 12/29/20 Page 231 of 497v 0.1
              ®
     059 IPOL                                                                                    969640



 1      •   Skin and subcutaneous tissue disorders: rash, urticaria

 2

 3   Reporting of Adverse Events

 4   The National Vaccine Injury Compensation Program, established by the National Childhood

 5   Vaccine Injury Act of 1986, requires physicians and other healthcare providers who administer

 6   vaccines to maintain permanent vaccination records and to report occurrences of certain adverse

 7   events to the US Department of Health and Human Services. Reportable events include those

 8   listed in the Act for each vaccine and events specified in the package insert as contraindications to

 9   further doses of that vaccine. (38) (39) (40)

10

11   Reporting by parents or guardians of all adverse events after vaccine administration should be

12   encouraged. Adverse events following immunization with vaccine should be reported by

13   healthcare providers to the US Department of Health and Human Services (DHHS) Vaccine

14   Adverse Event Reporting System (VAERS). Reporting forms and information about reporting

15   requirements or completion of the form can be obtained from VAERS through a toll-free number

16   1-800-822-7967. (38) (39) (40)

17

18   Healthcare providers also should report these events to the Pharmacovigilance Department,

19   Sanofi Pasteur Inc., Discovery Drive, Swiftwater, PA 18370 or call 1-800-822-2463.

20




                                      Confidential/Proprietary Information
                                                  Page 18 of 28
                                                     18                                    Exhibit 244
     Sanofi
        CasePasteur
               2:20-cv-02470-WBS-JDP          Document 9 Filed 12/29/20 Page 232 of 497v 0.1
              ®
     059 IPOL                                                                                     969640




 1   DOSAGE AND ADMINISTRATION
 2   Parenteral drug products should be inspected visually for particulate matter and discoloration

 3   prior to administration, whenever solution and container permit. The vial and its packaging should

 4   be inspected prior to use for evidence of leakage or a faulty seal. If evidence of such defects are

 5   observed, the vaccine should not be used. Do not remove the vial stopper or the metal seal holding

 6   it in place.

 7

 8   After preparation of the injection site, using a suitable sterile needle and aseptic technique,

 9   immediately administer IPOL vaccine intramuscularly or subcutaneously. In infants and small

10   children, the mid-lateral aspect of the thigh is the preferred site. In older children and adults, IPOL

11   vaccine should be administered intramuscularly or subcutaneously in the deltoid area. IPOL

12   should not be combined through reconstitution or mixed with any other vaccine.

13

14   To help avoid HIV (AIDS), HBV (Hepatitis), and other infectious diseases due to accidental

15   needlesticks, contaminated needles should not be recapped or removed, unless there is no

16   alternative or that such action is required by a specific medical procedure.

17

18   Care should be taken to avoid administering the injection into or near blood vessels and nerves. If

19   blood or any suspicious discoloration appears in the syringe, do not inject but discard contents and

20   repeat procedures using a new dose of vaccine administered at a different site.

21

22   DO NOT ADMINISTER VACCINE INTRAVENOUSLY.

23



                                       Confidential/Proprietary Information
                                                   Page 19 of 28
                                                    19                                      Exhibit 244
     Sanofi
        CasePasteur
               2:20-cv-02470-WBS-JDP         Document 9 Filed 12/29/20 Page 233 of 497v 0.1
              ®
     059 IPOL                                                                                   969640



 1   Children

 2   The primary series of IPOL vaccine consists of three 0.5 mL doses administered intramuscularly

 3   or subcutaneously, preferably eight or more weeks apart and usually at ages 2, 4, and 6 to 18

 4   months. Under no circumstances should the vaccine be given more frequently than four weeks

 5   apart. The first immunization may be administered as early as six weeks of age. For this series, a

 6   booster dose of IPOL vaccine is administered at 4 to 6 years of age. (41)

 7

 8   Use with Other Vaccines

 9   From historical data on the antibody responses to diphtheria, tetanus, whole-cell or acellular

10   pertussis, Hib, or hepatitis B vaccines used concomitantly with IPOL vaccine, no interferences

11   have been observed on the immunological end points accepted for clinical protection. (11) (16)

12   (36) (See DRUG INTERACTIONS section.)

13

14   If the third dose of IPOL vaccine is given between 12 to 18 months of age, it may be desirable to

15   administer this dose with Measles, Mumps, and Rubella (MMR) vaccine and/or other vaccines

16   using separate syringes at separate sites, (28) but no data on the immunological interference

17   between IPOL vaccine and these vaccines exist.

18




                                      Confidential/Proprietary Information
                                                  Page 20 of 28
                                                   20                                     Exhibit 244
     Sanofi
        CasePasteur
               2:20-cv-02470-WBS-JDP         Document 9 Filed 12/29/20 Page 234 of 497v 0.1
              ®
     059 IPOL                                                                                    969640



 1   Use in Previously Vaccinated Children

 2   Children and adolescents with a previously incomplete series of polio vaccine should receive

 3   sufficient additional doses of IPOL vaccine to complete the series.

 4

 5   Interruption of the recommended schedule with a delay between doses does not interfere with the

 6   final immunity. There is no need to start the series over again, regardless of the time elapsed

 7   between doses.

 8

 9   The need to routinely administer additional doses is unknown at this time. (28)

10

11   Adults

12   Unvaccinated Adults

13   A primary series of IPOL vaccine is recommended for unvaccinated adults at increased risk of

14   exposure to poliovirus. While the responses of adults to primary series have not been studied, the

15   recommended schedule for adults is two 0.5 mL doses given at a 1 to 2 month interval and a third

16   0.5 mL dose given 6 to 12 months later. If less than 3 months but more than 2 months are

17   available before protection is needed, three doses of IPOL vaccine should be given at least 1

18   month apart. Likewise, if only 1 or 2 months are available, two 0.5 mL doses of IPOL vaccine

19   should be given at least 1 month apart. If less than 1 month is available, a single 0.5 mL dose of

20   IPOL vaccine is recommended. (28)

21




                                      Confidential/Proprietary Information
                                                  Page 21 of 28
                                                   21                                      Exhibit 244
     Sanofi
        CasePasteur
               2:20-cv-02470-WBS-JDP          Document 9 Filed 12/29/20 Page 235 of 497v 0.1
              ®
     059 IPOL                                                                                   969640



 1   Incompletely Vaccinated Adults

 2   Adults who are at an increased risk of exposure to poliovirus and who have had at least one dose

 3   of OPV, fewer than three doses of conventional IPV or a combination of conventional IPV or

 4   OPV totaling fewer than three doses should receive at least one 0.5 mL dose of IPOL vaccine.

 5   Additional doses needed to complete a primary series should be given if time permits. (28)

 6

 7   Completely Vaccinated Adults

 8   Adults who are at an increased risk of exposure to poliovirus and who have previously completed

 9   a primary series with one or a combination of polio vaccines can be given a 0.5 mL dose of IPOL

10   vaccine.

11

12   The preferred injection site of IPOL vaccine for adults is in the deltoid area.

13

14   HOW SUPPLIED
15   Vial containing ten 0.5 mL doses: NDC 49281-860-78. Supplied as package: NDC 49281-860-10.

16

17   STORAGE
18   The vaccine is stable if stored in the refrigerator at 2°C to 8°C (35°F to 46°F). The vaccine must

19   not be frozen.

20   Protect from light.




                                      Confidential/Proprietary Information
                                                  Page 22 of 28
                                                   22                                     Exhibit 244
     Sanofi
        CasePasteur
               2:20-cv-02470-WBS-JDP       Document 9 Filed 12/29/20 Page 236 of 497v 0.1
              ®
     059 IPOL                                                                                 969640



 1   REFERENCES
 2

 3   1   van Wezel AL, et al. Inactivated poliovirus vaccine: Current production methods and new

 4       developments. Rev Infect Dis 6 (Suppl 2): S335-S340, 1984.

 5   2   Montagnon BJ, et al. Industrial scale production of inactivated poliovirus vaccine prepared

 6       by culture of Vero cells on microcarrier. Rev Infect Dis 6 (Suppl 2): S341-S344, 1984.

 7   3   McBean AM, et al. Serologic response to oral polio vaccine and enhanced-potency

 8       inactivated polio vaccines. Am J Epidemiol 128: 615-628, 1988.

 9   4   Murdin AD, et al. Inactivated poliovirus vaccine: past and present experience. Vaccine 8:

10       735-746, 1996.

11   5   Sabin AB. Poliomyelitis. In Brande AI, Davis CE, Fierer J (eds) International Textbook of

12       Medicine, Vol II. Infectious Diseases and Medical Microbiology. 2nd ed. Philadelphia, WB

13       Saunders, 1986.

14   6   Prevots DR, et al. Vaccine-associated paralytic poliomyelitis in the United States, l980-

15       1994: current risk and potential impact of a proposed sequential schedule of IPV followed

16       by OPV (Abstract #H90). In: Abstracts of the 36th Interscience Conference on

17       Antimicrobial Agents and Chemotherapy. Washington, DC. American Society for

18       Microbiology, 179, 1996.

19   7   ACIP. Updated Recommendations of the Advisory Committee on Immunization Practices.

20       Poliomyelitis Prevention in the United States. MMWR 49: No. RR-5, 2000.

21   8   Salk J, et al. Antigen content of inactivated poliovirus vaccine for use in a one- or two-dose

22       regimen. Ann Clin Res 14: 204-212, 1982.



                                    Confidential/Proprietary Information
                                                Page 23 of 28
                                                 23                                     Exhibit 244
     Sanofi
        CasePasteur
               2:20-cv-02470-WBS-JDP         Document 9 Filed 12/29/20 Page 237 of 497v 0.1
              ®
     059 IPOL                                                                                      969640



 1   9    Salk J, et al. Killed poliovirus antigen titration in humans. Develop Biol Standard 41: 119-

 2        132, 1978.

 3   10   Salk J, et al. Theoretical and practical considerations in the application of killed poliovirus

 4        vaccine for the control of paralytic poliomyelitis. Develop Biol Standard 47: 181-198, 1981.

 5   11   Unpublished data available from Sanofi Pasteur SA.

 6   12   Unpublished data available from Sanofi Pasteur Inc.

 7   13   Faden H, et al. Comparative evaluation of immunization with live attenuated and enhanced

 8        potency inactivated trivalent poliovirus vaccines in childhood: Systemic and local immune

 9        responses. J Infect Dis 162: 1291-1297, 1990.

10   14   Vidor E, et al. The place of DTP/eIPV vaccine in routine pædiatric vaccination. Rev Med

11        Virol 4: 261-277, 1994.

12   15   Bottiger M. Long-term immunity following vaccination with killed poliovirus vaccine in

13        Sweden, a country with no circulating poliovirus. Rev Infect Dis 6 (Suppl 2): S548-S551,

14        1984.

15   16   Plotkin SA, et al. Inactivated polio vaccine for the United States: a missed vaccination

16        opportunity. Pediatr Infect Dis J 14: 835-839, 1995.

17   17   Marine WM, et al. Limitation of fecal and pharyngeal poliovirus excretion in Salk-

18        vaccinated children. A family study during a Type 1 poliomyelitis epidemic. Amer J Hyg

19        76: 173-195, 1962.

20   18   Bottiger M, et al. Vaccination with attenuated Type 1 poliovirus, the Chat strain. II.

21        Transmission of virus in relation to age. Acta Paed Scand 55: 416-421, 1966.




                                     Confidential/Proprietary Information
                                                 Page 24 of 28
                                                   24                                      Exhibit 244
     Sanofi
        CasePasteur
               2:20-cv-02470-WBS-JDP         Document 9 Filed 12/29/20 Page 238 of 497v 0.1
              ®
     059 IPOL                                                                                   969640



 1   19   Dick GWA, et al. Vaccination against poliomyelitis with live virus vaccines. Effect of

 2        previous Salk vaccination on virus excretion. Brit Med J 2: 266-269, 1961.

 3   20   Wehrle PF, et al. Transmission of poliovirus; III. Prevalence of polioviruses in pharyngeal

 4        secretions of infected household contacts of patients with clinical disease. Pediatrics 27:

 5        762-764, 1961.

 6   21   Adenyi-Jones SC, et al. Systemic and local immune responses to enhanced-potency

 7        inactivated poliovirus vaccine in premature and term infants. J Pediatr 120: No 5, 686-689,

 8        1992.

 9   22   Chin TDY. Immunity induced by inactivated poliovirus vaccine and excretion of virus. Rev

10        Infect Dis 6 (Suppl 2): S369-S370, 1984.

11   23   Salk D. Herd effect and virus eradication with use of killed poliovirus vaccine. Develop

12        Biol Standard 47: 247-255, 1981.

13   24   Bijerk H. Surveillance and control of poliomyelitis in the Netherlands. Rev Infect Dis 6

14        (Suppl 2): S451-S456, 1984.

15   25   Lapinleimu K. Elimination of poliomyelitis in Finland. Rev Infect Dis 6 (Suppl 2): S457-

16        S460, 1984.

17   26   Conyn van Spaendonck M, et al. Circulation of Poliovirus during the poliomyelitis outbreak

18        in the Netherlands in 1992-1993. Amer J Epidemiology 143: 929-935, 1996.

19   27   Strebel PM, et al. Epidemiology of poliomyelitis in the United States one decade after the

20        last reported case of indigenous wild virus associated disease. Clin Infect Dis 14: 568-579,

21        1992.




                                     Confidential/Proprietary Information
                                                 Page 25 of 28
                                                  25                                      Exhibit 244
     Sanofi
        CasePasteur
               2:20-cv-02470-WBS-JDP       Document 9 Filed 12/29/20 Page 239 of 497v 0.1
              ®
     059 IPOL                                                                                  969640



 1   28   ACIP. Poliomyelitis prevention in the United States: introduction of a sequential

 2        vaccination schedule of Inactivated Poliovirus Vaccine followed by Oral Poliovirus

 3        Vaccine. MMWR 46: No. RR-3, 1997.

 4   29   WHO. Weekly Epidemiology Record 54: 82-83, 1979.

 5   30   Certification of poliomyelitis eradication - the Americas, 1994. MMWR 43: 720-722, 1994.

 6   31   Institute of Medicine. An evaluation of poliomyelitis vaccine poliomyelitis vaccine policy

 7        options. Washington, DC. National Academy of Sciences, 1988.

 8   32   ACIP. Immunization of children infected with human T-lymphotropic virus type

 9        III/lymphadenopathy-associated virus. MMWR 35: 595-606, 1986.

10   33   ACIP. General recommendations on immunization. MMWR 43: No. RR-1, 1994.

11   34   Barbi M, et al. Antibody response to inactivated polio vaccine (eIPV) in children born to

12        HIV positive mothers. Eur J Epidemiol 8: 211-216, 1992.

13   35   Varon D, et al. Response to hemophilic patients to poliovirus vaccination: Correlation with

14        HIV serology and with immunological parameters. J Med Virol 40: 91-95, 1993.

15   36   Vidor E, et al. Fifteen-years experience with vero-produced enhanced potency inactivated

16        poliovirus vaccine (eIPV). Ped Infect Dis J, 312-322, 1997.

17   37   Stratton, R. et al. Adverse Events Associated with Childhood Vaccines. Polio Vaccines.

18        National Academy Press, 295-299, 1994.

19   38   CDC. Vaccine Adverse Event Reporting System - United States. MMWR 39: 730-733,

20        1990.

21   39   CDC. National Childhood Vaccine Injury Act. Requirements for permanent vaccination

22        records and for reporting of selected events after vaccination. MMWR 37: 197-200, 1988.


                                    Confidential/Proprietary Information
                                                Page 26 of 28
                                                 26                                     Exhibit 244
    Sanofi
       CasePasteur
              2:20-cv-02470-WBS-JDP     Document 9 Filed 12/29/20 Page 240 of 497v 0.1
             ®
    059 IPOL                                                                         969640



1   40   Food & Drug Administration. New Reporting Requirements for Vaccine Adverse Events.

2        FDA Drug Bull 18 (2), 16-18, 1988.

3   41   Recommended childhood immunization schedule - United States, 1999. MMWR 48: 12-16,

4        1999.

5




                                 Confidential/Proprietary Information
                                             Page 27 of 28
                                              27                                Exhibit 244
     Sanofi
        CasePasteur
               2:20-cv-02470-WBS-JDP      Document 9 Filed 12/29/20 Page 241 of 497v 0.1
              ®
     059 IPOL                                                                     969640



 1   Product Information as of .

 2

 3   Manufactured by:

 4   Sanofi Pasteur SA

 5   Marcy L’Etoile France

 6   US Govt License #1724

 7

 8   Distributed by:

 9   Sanofi Pasteur Inc.

10   Swiftwater PA 18370 USA

11   1-800-VACCINE (1-800-822-2463)

12

13

14

15                                                                              969640




                                   Confidential/Proprietary Information
                                               Page 28 of 28
                                                28                           Exhibit 244
Case 2:20-cv-02470-WBS-JDP Document 9 Filed 12/29/20 Page 242 of 497




   EXHIBIT 245
                     Case 2:20-cv-02470-WBS-JDP Document 9 should
 HIGHLIGHTS OF PRESCRIBING INFORMATION
                                                           Filedbe12/29/20         Page 243 of 497
                                                                  based on potential benefits and risks. (5.2)
 These highlights do not include all the information needed to use                                      The tip caps of the prefilled syringes contain natural rubber latex which
 PEDIARIX safely and effectively. See full prescribing information for                                  may cause allergic reactions. (5.3)
 PEDIARIX.                                                                                              Syncope (fainting) can occur in association with administration of
                                                                                                        injectable vaccines, including PEDIARIX. Procedures should be in place
 PEDIARIX [Diphtheria and Tetanus Toxoids and Acellular Pertussis                                       to avoid falling injury and to restore cerebral perfusion following
 Adsorbed, Hepatitis B (Recombinant) and Inactivated Poliovirus                                         syncope. (5.4)
 Vaccine], Suspension for Intramuscular Injection                                                       If temperature 105 F, collapse or shock-like state, or persistent,
 Initial U.S. Approval: 2002                                                                            inconsolable crying lasting 3 hours have occurred within 48 hours after
                                                                                                        receipt of a pertussis-containing vaccine, or if seizures have occurred
---------------------------------INDICATIONS AND USAGE ---------------------------------                within 3 days after receipt of a pertussis-containing vaccine, the decision
  PEDIARIX is a vaccine indicated for active immunization against diphtheria,                           to give PEDIARIX should be based on potential benefits and risks. (5.5)
  tetanus, pertussis, infection caused by all known subtypes of hepatitis B virus,
                                                                                                        For children at higher risk for seizures, an antipyretic may be
  and poliomyelitis. PEDIARIX is approved for use as a 3-dose series in infants
                                                                                                        administered at the time of vaccination with PEDIARIX. (5.6)
  born of hepatitis B surface antigen (HBsAg)-negative mothers. PEDIARIX
  may be given as early as 6 weeks of age through 6 years of age (prior to the                          Apnea following intramuscular vaccination has been observed in some
                                                                                                        infants born prematurely. Decisions about when to administer an
  7th birthday). (1)
                                                                                                        intramuscular vaccine, including PEDIARIX, to infants born
----------------------------DOSAGE AND ADMINISTRATION ----------------------------                      prematurely should be based on consideration of the individual infant’s
  Three doses (0.5-mL each) by intramuscular injection at 2, 4, and 6 months of                         medical status and the potential benefits and possible risks of
  age. (2.2)                                                                                            vaccination. (5.7)

-------------------------- DOSAGE FORMS AND STRENGTHS---------------------------                 ------------------------------------ADVERSE REACTIONS-------------------------------------
  Single-dose, prefilled syringes containing a 0.5-mL suspension for injection.                    Common solicited adverse reactions following any dose ( 25%) included
  (3)                                                                                              local injection site reactions (pain, redness, and swelling), fever ( 100.4 F),
                                                                                                   drowsiness, irritability/fussiness, and loss of appetite. (6.1)
------------------------------------CONTRAINDICATIONS ------------------------------------
          Severe allergic reaction (e.g., anaphylaxis) after a previous dose of any               To report SUSPECTED ADVERSE REACTIONS, contact
          diphtheria toxoid-, tetanus toxoid-, pertussis-, hepatitis B-, or poliovirus-           GlaxoSmithKline at 1-888-825-5249 or VAERS at 1-800-822-7967 or
          containing vaccine, or to any component of PEDIARIX. (4.1)                              www.vaers.hhs.gov.
          Encephalopathy within 7 days of administration of a previous pertussis-
          containing vaccine. (4.2)                                                              ------------------------------------ DRUG INTERACTIONS-------------------------------------
                                                                                                   Do not mix PEDIARIX with any other vaccine in the same syringe. (7.1)
          Progressive neurologic disorders. (4.3)
                                                                                                  See 17 for PATIENT COUNSELING INFORMATION.
---------------------------- WARNINGS AND PRECAUTIONS -----------------------------
          In clinical trials, PEDIARIX was associated with higher rates of fever,                                                                                 Revised: XX/XXXX
          relative to separately administered vaccines. (5.1)
          If Guillain-Barré syndrome occurs within 6 weeks of receipt of a prior
          vaccine containing tetanus toxoid, the decision to give PEDIARIX



 FULL PRESCRIBING INFORMATION: CONTENTS*
 1   INDICATIONS AND USAGE                                                                                6.2    Postmarketing Safety Surveillance Study
 2   DOSAGE AND ADMINISTRATION                                                                            6.3    Postmarketing Spontaneous Reports for
     2.1      Preparation for Administration                                                              PEDIARIX
     2.2      Recommended Dose and Schedule                                                               6.4    Postmarketing Spontaneous Reports for
     2.3      Modified Schedules in Previously Vaccinated                                                        INFANRIX and/or ENGERIX-B
     Children                                                                                     7       DRUG INTERACTIONS
     2.4      Booster Immunization following PEDIARIX                                                     7.1    Concomitant Vaccine Administration
 3   DOSAGE FORMS AND STRENGTHS                                                                           7.2    Immunosuppressive Therapies
 4   CONTRAINDICATIONS                                                                            8       USE IN SPECIFIC POPULATIONS
     4.1      Hypersensitivity                                                                            8.4    Pediatric Use
     4.2      Encephalopathy                                                                      11      DESCRIPTION
     4.3      Progressive Neurologic Disorder                                                     12      CLINICAL PHARMACOLOGY
 5   WARNINGS AND PRECAUTIONS                                                                             12.1   Mechanism of Action
     5.1      Fever                                                                               13      NONCLINICAL TOXICOLOGY
     5.2      Guillain-Barré Syndrome                                                                     13.1   Carcinogenesis, Mutagenesis, Impairment of
     5.3      Latex                                                                                              Fertility
     5.4      Syncope                                                                             14      CLINICAL STUDIES
     5.5      Adverse Reactions following Prior Pertussis                                                 14.1   Efficacy of INFANRIX
              Vaccination                                                                                 14.2   Immunological Evaluation of PEDIARIX
     5.6      Children at Risk for Seizures                                                               14.3   Concomitant Vaccine Administration
     5.7      Apnea in Premature Infants                                                          15      REFERENCES
     5.8      Preventing and Managing Allergic Vaccine                                            16      HOW SUPPLIED/STORAGE AND HANDLING
              Reactions                                                                           17      PATIENT COUNSELING INFORMATION
 6   ADVERSE REACTIONS
     6.1      Clinical Trials Experience                                                          *Sections or subsections omitted from the full prescribing information are not
                                                                                                  listed.
 ________________________________________________________________________________




                                                                                             1
                                                                                             1                                                          Exhibit 245
           Case 2:20-cv-02470-WBS-JDP Document 9 Filed 12/29/20 Page 244 of 497



1    FULL PRESCRIBING INFORMATION

2    1       INDICATIONS AND USAGE
3    PEDIARIX is indicated for active immunization against diphtheria, tetanus, pertussis, infection
4    caused by all known subtypes of hepatitis B virus, and poliomyelitis. PEDIARIX is approved for
5    use as a 3-dose series in infants born of hepatitis B surface antigen (HBsAg)-negative mothers.
6    PEDIARIX may be given as early as 6 weeks of age through 6 years of age (prior to the 7th
7    birthday).

8    2       DOSAGE AND ADMINISTRATION
9    2.1     Preparation for Administration
10   Shake vigorously to obtain a homogeneous, turbid, white suspension. Do not use if resuspension
11   does not occur with vigorous shaking. Parenteral drug products should be inspected visually for
12   particulate matter and discoloration prior to administration, whenever solution and container
13   permit. If either of these conditions exists, the vaccine should not be administered.
14   Attach a sterile needle and administer intramuscularly.
15   The preferred administration site is the anterolateral aspect of the thigh for children younger than
16   1 year. In older children, the deltoid muscle is usually large enough for an intramuscular
17   injection. The vaccine should not be injected in the gluteal area or areas where there may be a
18   major nerve trunk. Gluteal injections may result in suboptimal hepatitis B immune response.
19   Do not administer this product intravenously, intradermally, or subcutaneously.
20   2.2     Recommended Dose and Schedule
21   Immunization with PEDIARIX consists of 3 doses of 0.5 mL each by intramuscular injection at
22   2, 4, and 6 months of age (at intervals of 6 to 8 weeks, preferably 8 weeks). The first dose may
23   be given as early as 6 weeks of age. Three doses of PEDIARIX constitute a primary
24   immunization course for diphtheria, tetanus, pertussis, and poliomyelitis and the complete
25   vaccination course for hepatitis B.
26   2.3     Modified Schedules in Previously Vaccinated Children
27   Children Previously Vaccinated with Diphtheria and Tetanus Toxoids and Acellular Pertussis
28   Vaccine Adsorbed (DTaP)
29   PEDIARIX may be used to complete the first 3 doses of the DTaP series in children who have
30   received 1 or 2 doses of INFANRIX (Diphtheria and Tetanus Toxoids and Acellular Pertussis
31   Vaccine Adsorbed), manufactured by GlaxoSmithKline, identical to the DTaP component of
32   PEDIARIX [see Description (11)] and are also scheduled to receive the other vaccine
33   components of PEDIARIX. Data are not available on the safety and effectiveness of using
34   PEDIARIX following 1 or more doses of a DTaP vaccine from a different manufacturer.



                                                      2
                                                      2                                     Exhibit 245
           Case 2:20-cv-02470-WBS-JDP Document 9 Filed 12/29/20 Page 245 of 497



35   Children Previously Vaccinated with Hepatitis B Vaccine
36   PEDIARIX may be used to complete the hepatitis B vaccination series following 1 or 2 doses of
37   another hepatitis B vaccine (monovalent or as part of a combination vaccine), including vaccines
38   from other manufacturers, in children born of HBsAg-negative mothers who are also scheduled
39   to receive the other vaccine components of PEDIARIX.
40   A 3-dose series of PEDIARIX may be administered to infants born of HBsAg-negative mothers
41   and who received a dose of hepatitis B vaccine at or shortly after birth. However, data are limited
42   regarding the safety of PEDIARIX in such infants [see Adverse Reactions (6.1)]. There are no
43   data to support the use of a 3-dose series of PEDIARIX in infants who have previously received
44   more than 1 dose of hepatitis B vaccine.
45   Children Previously Vaccinated with Inactivated Poliovirus Vaccine (IPV)
46   PEDIARIX may be used to complete the first 3 doses of the IPV series in children who have
47   received 1 or 2 doses of IPV from a different manufacturer and are also scheduled to receive the
48   other vaccine components of PEDIARIX.
49   2.4     Booster Immunization following PEDIARIX
50   Children who have received a 3-dose series with PEDIARIX should complete the DTaP and IPV
51   series according to the recommended schedule.1 Because the pertussis antigens contained in
52   INFANRIX and KINRIX (Diphtheria and Tetanus Toxoids and Acellular Pertussis Adsorbed
53   and Inactivated Poliovirus Vaccine), manufactured by GlaxoSmithKline, are the same as those in
54   PEDIARIX, these children should receive INFANRIX as their fourth dose of DTaP and either
55   INFANRIX or KINRIX as their fifth dose of DTaP, according to the respective prescribing
56   information for these vaccines. KINRIX or another manufacturer’s IPV may be used to complete
57   the 4-dose IPV series according to the respective prescribing information.

58   3       DOSAGE FORMS AND STRENGTHS
59   PEDIARIX is a suspension for injection available in 0.5-mL single-dose prefilled TIP-LOK
60   syringes.

61   4       CONTRAINDICATIONS
62   4.1     Hypersensitivity
63   A severe allergic reaction (e.g., anaphylaxis) after a previous dose of any diphtheria toxoid-,
64   tetanus toxoid-, pertussis antigen-, hepatitis B-, or poliovirus-containing vaccine or any
65   component of this vaccine, including yeast, neomycin, and polymyxin B, is a contraindication to
66   administration of PEDIARIX [see Description (11)].
67   4.2     Encephalopathy
68   Encephalopathy (e.g., coma, decreased level of consciousness, prolonged seizures) within 7 days



                                                      3
                                                     3                                      Exhibit 245
            Case 2:20-cv-02470-WBS-JDP Document 9 Filed 12/29/20 Page 246 of 497



69    of administration of a previous dose of a pertussis-containing vaccine that is not attributable to
70    another identifiable cause is a contraindication to administration of any pertussis-containing
71    vaccine, including PEDIARIX.
72    4.3     Progressive Neurologic Disorder
73    Progressive neurologic disorder, including infantile spasms, uncontrolled epilepsy, or
74    progressive encephalopathy, is a contraindication to administration of any pertussis-containing
75    vaccine, including PEDIARIX. PEDIARIX should not be administered to individuals with such
76    conditions until the neurologic status is clarified and stabilized.

77    5       WARNINGS AND PRECAUTIONS
78    5.1     Fever
79    In clinical trials, administration of PEDIARIX in infants was associated with higher rates of
80    fever relative to separately administered vaccines [see Adverse Reactions (6.1)].
81    5.2     Guillain-Barré Syndrome
82    If Guillain-Barré syndrome occurs within 6 weeks of receipt of a prior vaccine containing tetanus
83    toxoid, the decision to give PEDIARIX or any vaccine containing tetanus toxoid should be based
84    on careful consideration of the potential benefits and possible risks.
85    5.3     Latex
86    The tip caps of the prefilled syringes contain natural rubber latex which may cause allergic
87    reactions.
88    5.4     Syncope
89    Syncope (fainting) can occur in association with administration of injectable vaccines, including
90    PEDIARIX. Syncope can be accompanied by transient neurological signs such as visual
91    disturbance, paresthesia, and tonic-clonic limb movements. Procedures should be in place to
92    avoid falling injury and to restore cerebral perfusion following syncope.
93    5.5     Adverse Reactions following Prior Pertussis Vaccination
 94   If any of the following reactions occur in temporal relation to receipt of a vaccine containing a
 95   pertussis component, the decision to give any pertussis-containing vaccine, including
 96   PEDIARIX, should be based on careful consideration of the potential benefits and possible risks:
 97       Temperature of 40.5oC (105oF) within 48 hours not due to another identifiable cause;
 98       Collapse or shock-like state (hypotonic-hyporesponsive episode) within 48 hours;
 99       Persistent, inconsolable crying lasting 3 hours, occurring within 48 hours;
100       Seizures with or without fever occurring within 3 days.

101   5.6     Children at Risk for Seizures
102   For children at higher risk for seizures than the general population, an appropriate antipyretic


                                                        4
                                                       4                                      Exhibit 245
            Case 2:20-cv-02470-WBS-JDP Document 9 Filed 12/29/20 Page 247 of 497



103   may be administered at the time of vaccination with a vaccine containing a pertussis component,
104   including PEDIARIX, and for the ensuing 24 hours to reduce the possibility of post-vaccination
105   fever.
106   5.7     Apnea in Premature Infants
107   Apnea following intramuscular vaccination has been observed in some infants born prematurely.
108   Decisions about when to administer an intramuscular vaccine, including PEDIARIX, to infants
109   born prematurely should be based on consideration of the individual infant’s medical status and
110   the potential benefits and possible risks of vaccination.
111   5.8     Preventing and Managing Allergic Vaccine Reactions
112   Prior to administration, the healthcare provider should review the immunization history for
113   possible vaccine sensitivity and previous vaccination-related adverse reactions to allow an
114   assessment of benefits and risks. Epinephrine and other appropriate agents used for the control of
115   immediate allergic reactions must be immediately available should an acute anaphylactic
116   reaction occur.

117   6       ADVERSE REACTIONS
118   6.1     Clinical Trials Experience
119   Because clinical trials are conducted under widely varying conditions, adverse reaction rates
120   observed in the clinical trials of a vaccine cannot be directly compared to rates in the clinical
121   trials of another vaccine and may not reflect the rates observed in practice.
122   A total of 23,849 doses of PEDIARIX have been administered to 8,088 infants who received 1 or
123   more doses as part of the 3-dose series during 14 clinical studies. Common adverse reactions that
124   occurred in 25% of subjects following any dose of PEDIARIX included local injection site
125   reactions (pain, redness, and swelling), fever, drowsiness, irritability/fussiness, and loss of
126   appetite. In comparative studies (including the German and U.S. studies described below),
127   administration of PEDIARIX was associated with higher rates of fever relative to separately
128   administered vaccines [see Warnings and Precautions (5.1)]. The prevalence of fever was
129   highest on the day of vaccination and the day following vaccination. More than 96% of episodes
130   of fever resolved within the 4-day period following vaccination (i.e., the period including the day
131   of vaccination and the next 3 days).
132   In the largest of the 14 studies conducted in Germany, safety data were available for 4,666
133   infants who received PEDIARIX administered concomitantly at separate sites with 1 of 4
134   Haemophilus influenzae type b (Hib) conjugate vaccines (GlaxoSmithKline [licensed in the
135   United States only for booster immunization], Wyeth Pharmaceuticals Inc. [no longer licensed in
136   the United States], Sanofi Pasteur SA [U.S.-licensed], or Merck & Co, Inc. [U.S.-licensed]) at 3,
137   4, and 5 months of age and for 768 infants in the control group that received separate U.S.-
138   licensed vaccines (INFANRIX, Hib conjugate vaccine [Sanofi Pasteur SA], and oral poliovirus



                                                        5
                                                       5                                       Exhibit 245
          Case 2:20-cv-02470-WBS-JDP Document 9 Filed 12/29/20 Page 248 of 497



139   vaccine [OPV] [Wyeth Pharmaceuticals, Inc.; no longer licensed in the United States]). In this
140   study, information on adverse events that occurred within 30 days following vaccination was
141   collected. More than 95% of study participants were white.
142   In a U.S. study, the safety of PEDIARIX administered to 673 infants was compared with the
143   safety of separately administered INFANRIX, ENGERIX-B [Hepatitis B Vaccine
144   (Recombinant)], and IPV (Sanofi Pasteur SA) in 335 infants. In both groups, infants received
145   Hib conjugate vaccine (Wyeth Pharmaceuticals Inc.; no longer licensed in the United States) and
146   7-valent pneumococcal conjugate vaccine (Wyeth Pharmaceuticals Inc.) concomitantly at
147   separate sites. All vaccines were administered at 2, 4, and 6 months of age. Data on solicited
148   local reactions and general adverse reactions were collected by parents using standardized diary
149   cards for 4 consecutive days following each vaccine dose (i.e., day of vaccination and the next
150   3 days). Telephone follow-up was conducted 1 month and 6 months after the third vaccination to
151   inquire about serious adverse events. At the 6-month follow-up, information also was collected
152   on new onset of chronic illnesses. A total of 638 subjects who received PEDIARIX and 313
153   subjects who received INFANRIX, ENGERIX-B, and IPV completed the 6-month follow-up.
154   Among subjects in both study groups combined, 69% were white, 18% were Hispanic, 7% were
155   black, 3% were Oriental, and 3% were of other racial/ethnic groups.
156   Solicited Adverse Reactions
157   Data on solicited local reactions and general adverse reactions from the U.S. safety study are
158   presented in Table 1. This study was powered to evaluate fever >101.3 F following Dose 1. The
159   rate of fever 100.4 F following each dose was significantly higher in the group that received
160   PEDIARIX compared with separately administered vaccines. Other statistically significant
161   differences between groups in rates of fever, as well as other solicited adverse reactions, are
162   noted in Table 1. Medical attention (a visit to or from medical personnel) for fever within 4 days
163   following vaccination was sought in the group who received PEDIARIX for 8 infants after the
164   first dose (1.2%), 1 infant following the second dose (0.2%), and 5 infants following the third
165   dose (0.8%) (Table 1). Following Dose 2, medical attention for fever was sought for 2 infants
166   (0.6%) who received separately administered vaccines (Table 1). Among infants who had a
167   medical visit for fever within 4 days following vaccination, 9 of 14 who received PEDIARIX
168   and 1 of 2 who received separately administered vaccines, had 1 or more diagnostic studies
169   performed to evaluate the cause of fever.




                                                       6
                                                      6                                     Exhibit 245
          Case 2:20-cv-02470-WBS-JDP Document 9 Filed 12/29/20 Page 249 of 497



170   Table 1. Percentage of Infants with Solicited Local and General Adverse Reactions within
171   4 Days of Vaccinationa at 2, 4, and 6 Months of Age with PEDIARIX Administered
172   Concomitantly with Hib Conjugate Vaccine and 7-Valent Pneumococcal Conjugate
173   Vaccine (PCV7) or with Separate Concomitant Administration of INFANRIX,
174   ENGERIX-B, IPV, Hib Conjugate Vaccine, and PCV7 (Modified Intent-to-Treat Cohort)
                                             PEDIARIX, Hib Vaccine, INFANRIX, ENGERIX-B,
                                                      & PCV7              IPV, Hib Vaccine, & PCV7
                 Adverse Reaction            Dose 1 Dose 2 Dose 3 Dose 1 Dose 2 Dose 3
              b
       Local
       n                                      671       653         648      335       323        315
       Pain, any                               36        36          31       32        30         30
       Pain, Grade 2 or 3                      12        11          11       9         9           9
       Pain, Grade 3                            2         3          2        3         2           1
       Redness, any                            25 c      37          40       18        33         39
       Redness, >5 mm                          6 c       10 c       13 c      2         6           7
       Redness, >20 mm                          1        1 c         3        0         0           2
       Swelling, any                           17 c      27 c        29       10        20         25
       Swelling, >5 mm                         6 c       10 c        9c       2         5           4
       Swelling, >20 mm                         2        3 c         3        1         0           1
       General
       n                                      667       644         645      333       321        311
       Fever , 100.4 F
              d                                28 c      39 c       34 c      20        30         24
       Fever , >101.3 F
              d                                 7        14 c        9        5         10          6
       Fever , >102.2 F
              d                                2 c        4          3        0         3           2
       Fever , >103.1 F
              d                                 1         1          1        0         0           0
       Fever , M.A.
              d                                1 c        0          1        0         1           0
       n                                      671       653         648      335       323        315
       Drowsiness, any                         57        52          41       54        48         38
       Drowsiness, Grade 2 or 3                16        14          11       18        12         11
       Drowsiness, Grade 3                      3         1          1        4         1           2
       Irritability/Fussiness, any             61        65          61       62        62         57
       Irritability/Fussiness, Grade 2 or      20        28 c       25 c      19        21         19
       3
       Irritability/Fussiness, Grade 3          3         4          4        4         3           3
       Loss of appetite, any                   30        31          26       28        27         24
       Loss of appetite, Grade 2 or 3           7        8 c         6        5         3           5
       Loss of appetite, Grade 3                1         0          0        1         0           0
175   Hib conjugate vaccine (Wyeth Pharmaceuticals Inc.; no longer licensed in the United States);
176   PCV7 (Wyeth Pharmaceuticals Inc.); IPV (Sanofi Pasteur SA).
177   Modified intent-to-treat cohort = All vaccinated subjects for whom safety data were available.


                                                    7
                                                    7                                   Exhibit 245
          Case 2:20-cv-02470-WBS-JDP Document 9 Filed 12/29/20 Page 250 of 497



178   n = Number of infants for whom at least 1 symptom sheet was completed; for fever, numbers
179   exclude missing temperature recordings or tympanic measurements.
180   M.A. = Medically attended (a visit to or from medical personnel).
181   Grade 2 defined as sufficiently discomforting to interfere with daily activities.
182   Grade 3 defined as preventing normal daily activities.
183   a Within 4 days of vaccination defined as day of vaccination and the next 3 days.

184   b Local reactions at the injection site for PEDIARIX or INFANRIX.

185   c Rate significantly higher in the group that received PEDIARIX compared with separately

186     administered vaccines (P value <0.05 [2-sided Fisher Exact test] or the 95% CI on the
187     difference between groups [Separate minus PEDIARIX] does not include 0).
188   d Axillary temperatures increased by 1 C and oral temperatures increased by 0.5 C to derive

189     equivalent rectal temperature.

190   Serious Adverse Events
191   Within 30 days following any dose of vaccine in the U.S. safety study in which all subjects
192   received concomitant Hib and pneumococcal conjugate vaccines, 7 serious adverse events were
193   reported in 7 subjects (1% [7/673]) who received PEDIARIX (1 case each of pyrexia,
194   gastroenteritis, and culture-negative clinical sepsis and 4 cases of bronchiolitis) and 5 serious
195   adverse events were reported in 4 subjects (1% [4/335]) who received INFANRIX, ENGERIX-
196   B, and IPV (uteropelvic junction obstruction and testicular atrophy in 1 subject and 3 cases of
197   bronchiolitis).
198   Deaths
199   In 14 clinical trials, 5 deaths were reported among 8,088 (0.06%) recipients of PEDIARIX and 1
200   death was reported among 2,287 (0.04%) recipients of comparator vaccines. Causes of death in
201   the group that received PEDIARIX included 2 cases of Sudden Infant Death Syndrome (SIDS)
202   and 1 case of each of the following: convulsive disorder, congenital immunodeficiency with
203   sepsis, and neuroblastoma. One case of SIDS was reported in the comparator group. The rate of
204   SIDS among all recipients of PEDIARIX across the 14 trials was 0.25/1,000. The rate of SIDS
205   observed for recipients of PEDIARIX in the German safety study was 0.2/1,000 infants (reported
206   rate of SIDS in Germany in the latter part of the 1990s was 0.7/1,000 newborns). The reported
207   rate of SIDS in the United States from 1990 to 1994 was 1.2/1,000 live births. By chance alone,
208   some cases of SIDS can be expected to follow receipt of pertussis-containing vaccines.
209   Onset of Chronic Illnesses
210   In the U.S. safety study in which all subjects received concomitant Hib and pneumococcal
211   conjugate vaccines, 21 subjects (3%) who received PEDIARIX and 14 subjects (4%) who
212   received INFANRIX, ENGERIX-B, and IPV reported new onset of a chronic illness during the
213   period from 1 to 6 months following the last dose of study vaccines. Among the chronic illnesses
214   reported in the subjects who received PEDIARIX, there were 4 cases of asthma and 1 case each



                                                      8
                                                      8                                     Exhibit 245
            Case 2:20-cv-02470-WBS-JDP Document 9 Filed 12/29/20 Page 251 of 497



215   of diabetes mellitus and chronic neutropenia. There were 4 cases of asthma in subjects who
216   received INFANRIX, ENGERIX-B, and IPV.
217   Seizures
218   In the German safety study over the entire study period, 6 subjects in the group that received
219   PEDIARIX (n = 4,666) reported seizures. Two of these subjects had a febrile seizure, 1 of whom
220   also developed afebrile seizures. The remaining 4 subjects had afebrile seizures, including 2 with
221   infantile spasms. Two subjects reported seizures within 7 days following vaccination (1 subject
222   had both febrile and afebrile seizures, and 1 subject had afebrile seizures), corresponding to a
223   rate of 0.22 seizures per 1,000 doses (febrile seizures 0.07 per 1,000 doses, afebrile seizures 0.14
224   per 1,000 doses). No subject who received concomitant INFANRIX, Hib vaccine, and OPV
225   (n = 768) reported seizures. In a separate German study that evaluated the safety of INFANRIX
226   in 22,505 infants who received 66,867 doses of INFANRIX administered as a 3-dose primary
227   series, the rate of seizures within 7 days of vaccination with INFANRIX was 0.13 per 1,000
228   doses (febrile seizures 0.0 per 1,000 doses, afebrile seizures 0.13 per 1,000 doses).
229   Over the entire study period in the U.S. safety study in which all subjects received concomitant
230   Hib and pneumococcal conjugate vaccines, 4 subjects in the group that received PEDIARIX
231   (n = 673) reported seizures. Three of these subjects had a febrile seizure and 1 had an afebrile
232   seizure. Over the entire study period, 2 subjects in the group that received INFANRIX,
233   ENGERIX-B, and IPV (n = 335) reported febrile seizures. There were no afebrile seizures in this
234   group. No subject in either study group had seizures within 7 days following vaccination.
235   Other Neurological Events of Interest
236   No cases of hypotonic-hyporesponsiveness or encephalopathy were reported in either the
237   German or U.S. safety studies.
238   Safety of PEDIARIX after a Previous Dose of Hepatitis B Vaccine
239   Limited data are available on the safety of administering PEDIARIX after a previous dose of
240   hepatitis B vaccine. In 2 separate studies, 160 Moldovan infants and 96 U.S. infants,
241   respectively, received 3 doses of PEDIARIX following 1 previous dose of hepatitis B vaccine.
242   Neither study was designed to detect significant differences in rates of adverse events associated
243   with PEDIARIX administered after a previous dose of hepatitis B vaccine compared with
244   PEDIARIX administered without a previous dose of hepatitis B vaccine.
245   6.2     Postmarketing Safety Surveillance Study
246   In a safety surveillance study conducted at a health maintenance organization in the United
247   States, infants who received 1 or more doses of PEDIARIX from approximately mid-2003
248   through mid-2005 were compared with age-, gender-, and area-matched historical controls who
249   received 1 or more doses of separately administered U.S.-licensed DTaP vaccine from 2002
250   through approximately mid-2003. Only infants who received 7-valent pneumococcal conjugate
251   vaccine (Wyeth Pharmaceuticals Inc.) concomitantly with PEDIARIX or DTaP vaccine were


                                                       9
                                                       9                                     Exhibit 245
          Case 2:20-cv-02470-WBS-JDP Document 9 Filed 12/29/20 Page 252 of 497



252   included in the cohorts. Other U.S.-licensed vaccines were administered according to routine
253   practices at the study sites, but concomitant administration with PEDIARIX or DTaP was not a
254   criterion for inclusion in the cohorts. A birth dose of hepatitis B vaccine had been administered
255   routinely to infants in the historical DTaP control cohort, but not to infants who received
256   PEDIARIX. For each of Doses 1-3, a random sample of 40,000 infants who received PEDIARIX
257   was compared with the historical DTaP control cohort for the incidence of seizures (with or
258   without fever) during the 8-day period following vaccination. For each dose, random samples of
259   7,500 infants in each cohort were also compared for the incidence of medically-attended fever
260   (fever 100.4 F that resulted in hospitalization, an emergency department visit, or an outpatient
261   visit) during the 4-day period following vaccination. Possible seizures and medical visits
262   plausibly related to fever were identified by searching automated inpatient and outpatient data
263   files. Medical record reviews of identified events were conducted to verify the occurrence of
264   seizures or medically-attended fever. The incidence of verified seizures and medically-attended
265   fever from this study are presented in Table 2.




                                                     10
                                                    10                                    Exhibit 245
            Case 2:20-cv-02470-WBS-JDP Document 9 Filed 12/29/20 Page 253 of 497



266   Table 2. Percentage of Infants with Seizures (with or without Fever) within 8 Days of
267   Vaccination and Medically-Attended Fever within 4 Days of Vaccination with PEDIARIX
268   Compared with Historical Controls
                                                                                                   Difference
                                                                                                (PEDIARIX DTaP
                                           PEDIARIX               Historical DTaP Controls          Controls)
                                                     %                               %                 %
         Adverse Reaction          N         n    (95% CI)          N        n    (95% CI)          (95% CI)
       All Seizures
       (with or without fever)
       Dose 1, Days 0-7          40,000      7        0.02        39,232    6       0.02              0.00
                                                  (0.01, 0.04)                   (0.01, 0.03)     (-0.02, 0.02)
       Dose 2, Days 0-7          40,000      3        0.01        37,405    4       0.01              0.00
                                                  (0.00, 0.02)                   (0.00, 0.03)     (-0.02, 0.01)
       Dose 3, Days 0-7          40,000      6        0.02        40,000    5       0.01              0.00
                                                  (0.01, 0.03)                   (0.00, 0.03)     (-0.01, 0.02)
       Total doses               120,000     16       0.01        116,637   15      0.01              0.00
                                                  (0.01, 0.02)                   (0.01, 0.02)     (-0.01, 0.01)
       Medically-Attended
           Fevera
       Dose 1, Days 0-3           7,500      14       0.19         7,500    14      0.19              0.00
                                                  (0.11, 0.30)                   (0.11, 0.30)     (-0.14, 0.14)
       Dose 2, Days 0-3           7,500      25       0.33         7,500    15      0.20              0.13
                                                  (0.22, 0.48)                   (0.11, 0.33)     (-0.03, 0.30)
       Dose 3, Days 0-3           7,500      21       0.28         7,500    19      0.25              0.03
                                                  (0.17, 0.43)                   (0.15, 0.39)     (-0.14, 0.19)
       Total doses               22,500      60       0.27        22,500    48      0.21              0.05
                                                  (0.20, 0.34)                   (0.16, 0.28)     (-0.01, 0.14)
269   DTaP – any U.S.-licensed DTaP vaccine. Infants received 7-valent pneumococcal conjugate
270   vaccine (Wyeth Pharmaceuticals Inc.) concomitantly with each dose of PEDIARIX or DTaP.
271   Other U.S.-licensed vaccines were administered according to routine practices at the study sites.
272   N = Number of subjects in the given cohort.
273   n = Number of subjects with reactions reported in the given cohort.
274   a Medically-attended fever defined as fever 100.4 F that resulted in hospitalization, an

275     emergency department visit, or an outpatient visit.

276   6.3     Postmarketing Spontaneous Reports for PEDIARIX
277   In addition to reports in clinical trials for PEDIARIX, the following adverse reactions have been
278   identified during postapproval use of PEDIARIX. Because these reactions are reported
279   voluntarily from a population of uncertain size, it is not always possible to reliably estimate their
280   frequency or establish a causal relationship to vaccine exposure.




                                                             11
                                                             11                                      Exhibit 245
            Case 2:20-cv-02470-WBS-JDP Document 9 Filed 12/29/20 Page 254 of 497



281   Cardiac Disorders
282   Cyanosis.
283   Gastrointestinal Disorders
284   Diarrhea, vomiting.
285   General Disorders and Administration Site Conditions
286   Fatigue, injection site cellulitis, injection site induration, injection site itching, injection site
287   nodule/lump, injection site reaction, injection site vesicles, injection site warmth, limb pain, limb
288   swelling.
289   Immune System Disorders
290   Anaphylactic reaction, anaphylactoid reaction, hypersensitivity.
291   Infections and Infestations
292   Upper respiratory tract infection.
293   Investigations
294   Abnormal liver function tests.
295   Nervous System Disorders
296   Bulging fontanelle, depressed level of consciousness, encephalitis, hypotonia, hypotonic-
297   hyporesponsive episode, lethargy, somnolence, syncope.
298   Psychiatric Disorders
299   Crying, insomnia, nervousness, restlessness, screaming, unusual crying.
300   Respiratory, Thoracic, and Mediastinal Disorders
301   Apnea, cough, dyspnea.
302   Skin and Subcutaneous Tissue Disorders
303   Angioedema, erythema, rash, urticaria.
304   Vascular Disorders
305   Pallor, petechiae.
306   6.4     Postmarketing Spontaneous Reports for INFANRIX and/or ENGERIX-B
307   The following adverse reactions have been identified during postapproval use of INFANRIX
308   and/or ENGERIX-B in children younger than 7 years but not already reported for PEDIARIX.
309   Because these reactions are reported voluntarily from a population of uncertain size, it is not
310   always possible to reliably estimate their frequency or establish a causal relationship to vaccine
311   exposure.



                                                       12
                                                      12                                       Exhibit 245
             Case 2:20-cv-02470-WBS-JDP Document 9 Filed 12/29/20 Page 255 of 497



312   Blood and Lymphatic System Disorders
313   Idiopathic thrombocytopenic purpura,a,b lymphadenopathy,a thrombocytopenia.a,b
314   Gastrointestinal Disorders
315   Abdominal pain,b intussusception,a,b nausea.b
316   General Disorders and Administration Site Conditions
317   Asthenia,b malaise.b
318   Hepatobiliary Disorders
319   Jaundice.b
320   Immune System Disorders
321   Anaphylactic shock,a serum sickness–like disease.b
322   Musculoskeletal and Connective Tissue Disorders
323   Arthralgia,b arthritis,b muscular weakness,b myalgia.b
324   Nervous System Disorders
325   Encephalopathy,a headache,a meningitis,b neuritis,b neuropathy,b paralysis.b
326   Skin and Subcutaneous Tissue Disorders
327   Alopecia,b erythema multiforme,b lichen planus,b pruritus,a,b Stevens Johnson syndrome.a
328   Vascular Disorders
329   Vasculitis.b
330   a   Following INFANRIX (licensed in the United States in 1997).
331   b   Following ENGERIX-B (licensed in the United States in 1989).

332   7        DRUG INTERACTIONS
333   7.1      Concomitant Vaccine Administration
334   Immune responses following concomitant administration of PEDIARIX, Hib conjugate vaccine
335   (Wyeth Pharmaceuticals Inc.; no longer licensed in the U.S.), and 7-valent pneumococcal
336   conjugate vaccine (Wyeth Pharmaceuticals Inc.) were evaluated in a clinical trial [see Clinical
337   Studies (14.3)].
338   When PEDIARIX is administered concomitantly with other injectable vaccines, they should be
339   given with separate syringes and at different injection sites. PEDIARIX should not be mixed
340   with any other vaccine in the same syringe.




                                                      13
                                                      13                                  Exhibit 245
            Case 2:20-cv-02470-WBS-JDP Document 9 Filed 12/29/20 Page 256 of 497



341   7.2     Immunosuppressive Therapies
342   Immunosuppressive therapies, including irradiation, antimetabolites, alkylating agents, cytotoxic
343   drugs, and corticosteroids (used in greater than physiologic doses), may reduce the immune
344   response to PEDIARIX.

345   8       USE IN SPECIFIC POPULATIONS
346   8.4     Pediatric Use
347   Safety and effectiveness of PEDIARIX were established in the age group 6 weeks through
348   6 months on the basis of clinical studies [see Adverse Reactions (6.1), Clinical Studies (14.1,
349   14.2)]. Safety and effectiveness of PEDIARIX in the age group 7 months through 6 years are
350   supported by evidence in infants aged 6 weeks through 6 months. Safety and effectiveness of
351   PEDIARIX in infants younger than 6 weeks and children aged 7 to 16 years have not been
352   evaluated.

353   11      DESCRIPTION
354   PEDIARIX [Diphtheria and Tetanus Toxoids and Acellular Pertussis Adsorbed, Hepatitis B
355   (Recombinant) and Inactivated Poliovirus Vaccine] is a noninfectious, sterile vaccine for
356   intramuscular administration. Each 0.5-mL dose is formulated to contain 25 Lf of diphtheria
357   toxoid, 10 Lf of tetanus toxoid, 25 mcg of inactivated pertussis toxin (PT), 25 mcg of
358   filamentous hemagglutinin (FHA), 8 mcg of pertactin (69 kiloDalton outer membrane protein),
359   10 mcg of HBsAg, 40 D-antigen Units (DU) of Type 1 poliovirus (Mahoney), 8 DU of Type 2
360   poliovirus (MEF-1), and 32 DU of Type 3 poliovirus (Saukett). The diphtheria, tetanus, and
361   pertussis components are the same as those in INFANRIX and KINRIX. The hepatitis B surface
362   antigen is the same as that in ENGERIX-B.
363   The diphtheria toxin is produced by growing Corynebacterium diphtheriae (C. diphtheriae) in
364   Fenton medium containing a bovine extract. Tetanus toxin is produced by growing Clostridium
365   tetani (C. tetani) in a modified Latham medium derived from bovine casein. The bovine
366   materials used in these extracts are sourced from countries which the United States Department
367   of Agriculture (USDA) has determined neither have nor present an undue risk for bovine
368   spongiform encephalopathy (BSE). Both toxins are detoxified with formaldehyde, concentrated
369   by ultrafiltration, and purified by precipitation, dialysis, and sterile filtration.
370   The acellular pertussis antigens (PT, FHA, and pertactin) are isolated from Bordetella pertussis
371   (B. pertussis) culture grown in modified Stainer-Scholte liquid medium. PT and FHA are
372   isolated from the fermentation broth; pertactin is extracted from the cells by heat treatment and
373   flocculation. The antigens are purified in successive chromatographic and precipitation steps. PT
374   is detoxified using glutaraldehyde and formaldehyde. FHA and pertactin are treated with
375   formaldehyde.
376   The hepatitis B surface antigen is obtained by culturing genetically engineered Saccharomyces


                                                      14
                                                     14                                     Exhibit 245
           Case 2:20-cv-02470-WBS-JDP Document 9 Filed 12/29/20 Page 257 of 497



377   cerevisiae (S. cerevisiae) cells, which carry the surface antigen gene of the hepatitis B virus, in
378   synthetic medium. The surface antigen expressed in the S. cerevisiae cells is purified by several
379   physiochemical steps, which include precipitation, ion exchange chromatography, and
380   ultrafiltration.
381   The inactivated poliovirus component is an enhanced potency component. Each of the 3 strains
382   of poliovirus is individually grown in VERO cells, a continuous line of monkey kidney cells,
383   cultivated on microcarriers. Calf serum and lactalbumin hydrolysate are used during VERO cell
384   culture and/or virus culture. Calf serum is sourced from countries the USDA has determined
385   neither have nor present an undue risk for BSE. After clarification, each viral suspension is
386   purified by ultrafiltration, diafiltration, and successive chromatographic steps, and inactivated
387   with formaldehyde. The 3 purified viral strains are then pooled to form a trivalent concentrate.
388   Diphtheria and tetanus toxoids and pertussis antigens (inactivated PT, FHA, and pertactin) are
389   individually adsorbed onto aluminum hydroxide. The hepatitis B component is adsorbed onto
390   aluminum phosphate.
391   Diphtheria and tetanus toxoid potency is determined by measuring the amount of neutralizing
392   antitoxin in previously immunized guinea pigs. The potency of the acellular pertussis component
393   (inactivated PT, FHA, and pertactin) is determined by enzyme-linked immunosorbent assay
394   (ELISA) on sera from previously immunized mice. Potency of the hepatitis B component is
395   established by HBsAg ELISA. The potency of the inactivated poliovirus component is
396   determined by using the D-antigen ELISA and by a poliovirus-neutralizing cell culture assay on
397   sera from previously immunized rats.
398   Each 0.5-mL dose contains aluminum salts as adjuvant (not more than 0.85 mg aluminum by
399   assay) and 4.5 mg of sodium chloride. Each dose also contains 100 mcg of residual
400   formaldehyde and 100 mcg of polysorbate 80 (Tween 80). Neomycin sulfate and polymyxin B
401   are used in the poliovirus vaccine manufacturing process and may be present in the final vaccine
402   at 0.05 ng neomycin and 0.01 ng polymyxin B per dose. The procedures used to manufacture
403   the HBsAg antigen result in a product that contains 5% yeast protein.
404   The tip caps of the prefilled syringes contain natural rubber latex; the plungers are not made with
405   natural rubber latex.
406   PEDIARIX is formulated without preservatives.

407   12     CLINICAL PHARMACOLOGY
408   12.1   Mechanism of Action
409   Diphtheria
410   Diphtheria is an acute toxin-mediated infectious disease caused by toxigenic strains of C.
411   diphtheriae. Protection against disease is due to the development of neutralizing antibodies to the
412   diphtheria toxin. A serum diphtheria antitoxin level of 0.01 IU/mL is the lowest level giving


                                                       15
                                                      15                                      Exhibit 245
           Case 2:20-cv-02470-WBS-JDP Document 9 Filed 12/29/20 Page 258 of 497



413   some degree of protection; a level of 0.1 IU/mL is regarded as protective.2
414   Tetanus
415   Tetanus is an acute toxin-mediated disease caused by a potent exotoxin released by C. tetani.
416   Protection against disease is due to the development of neutralizing antibodies to the tetanus
417   toxin. A serum tetanus antitoxin level of at least 0.01 IU/mL, measured by neutralization assays,
418   is considered the minimum protective level. 3,4 A level 0.1 IU/mL is considered protective. 5
419   Pertussis
420   Pertussis (whooping cough) is a disease of the respiratory tract caused by B. pertussis. The role
421   of the different components produced by B. pertussis in either the pathogenesis of, or the
422   immunity to, pertussis is not well understood. There is no established serological correlate of
423   protection for pertussis.
424   Hepatitis B
425   Infection with hepatitis B virus can have serious consequences including acute massive hepatic
426   necrosis and chronic active hepatitis. Chronically infected persons are at increased risk for
427   cirrhosis and hepatocellular carcinoma.
428   Antibody concentrations 10 mIU/mL against HBsAg are recognized as conferring protection
429   against hepatitis B virus infection.6
430   Poliomyelitis
431   Poliovirus is an enterovirus that belongs to the picornavirus family. Three serotypes of poliovirus
432   have been identified (Types 1, 2, and 3). Poliovirus-neutralizing antibodies confer protection
433   against poliomyelitis disease. 7

434   13     NONCLINICAL TOXICOLOGY
435   13.1   Carcinogenesis, Mutagenesis, Impairment of Fertility
436   PEDIARIX has not been evaluated for carcinogenic or mutagenic potential or for impairment of
437   fertility.

438   14     CLINICAL STUDIES
439   The efficacy of PEDIARIX is based on the immunogenicity of the individual antigens compared
440   with licensed vaccines. Serological correlates of protection exist for the diphtheria, tetanus,
441   hepatitis B, and poliovirus components. The efficacy of the pertussis component, which does not
442   have a well-established correlate of protection, was determined in clinical trials of INFANRIX.
443   14.1   Efficacy of INFANRIX
444   Efficacy of a 3-dose primary series of INFANRIX has been assessed in 2 clinical studies.
445   A double-blind, randomized, active Diphtheria and Tetanus Toxoids (DT)-controlled trial


                                                      16
                                                     16                                      Exhibit 245
          Case 2:20-cv-02470-WBS-JDP Document 9 Filed 12/29/20 Page 259 of 497



446   conducted in Italy, sponsored by the National Institutes of Health (NIH), assessed the absolute
447   protective efficacy of INFANRIX when administered at 2, 4, and 6 months of age. The
448   population used in the primary analysis of the efficacy of INFANRIX included 4,481 infants
449   vaccinated with INFANRIX and 1,470 DT vaccinees. After 3 doses, the absolute protective
450   efficacy of INFANRIX against WHO-defined typical pertussis (21 days or more of paroxysmal
451   cough with infection confirmed by culture and/or serologic testing) was 84% (95% CI: 76%,
452   89%). When the definition of pertussis was expanded to include clinically milder disease, with
453   infection confirmed by culture and/or serologic testing, the efficacy of INFANRIX was 71%
454   (95% CI: 60%, 78%) against >7 days of any cough and 73% (95% CI: 63%, 80%) against
455     14 days of any cough. A longer unblinded follow-up period showed that after 3 doses and with
456   no booster dose in the second year of life, the efficacy of INFANRIX against WHO-defined
457   pertussis was 86% (95% CI: 79%, 91%) among children followed to 6 years of age. For details
458   see INFANRIX prescribing information.
459   A prospective efficacy trial was also conducted in Germany employing a household contact
460   study design. In this study, the protective efficacy of INFANRIX administered to infants at 3, 4,
461   and 5 months of age against WHO-defined pertussis was 89% (95% CI: 77%, 95%). When the
462   definition of pertussis was expanded to include clinically milder disease, with infection
463   confirmed by culture and/or serologic testing, the efficacy of INFANRIX against 7 days of any
464   cough was 67% (95% CI: 52%, 78%) and against 7 days of paroxysmal cough was 81% (95%
465   CI: 68%, 89%). For details see INFANRIX prescribing information.
466   14.2   Immunological Evaluation of PEDIARIX
467   In a U.S. multicenter study, infants were randomized to 1 of 3 groups: (1) a combination vaccine
468   group that received PEDIARIX concomitantly with Hib conjugate vaccine (Wyeth
469   Pharmaceuticals Inc.; no longer licensed in the United States) and U.S.-licensed 7-valent
470   pneumococcal conjugate vaccine (Wyeth Pharmaceuticals Inc.); (2) a separate vaccine group that
471   received U.S.-licensed INFANRIX, ENGERIX-B, and IPV (Sanofi Pasteur SA) concomitantly
472   with the same Hib and pneumococcal conjugate vaccines; and (3) a staggered vaccine group that
473   received PEDIARIX concomitantly with the same Hib conjugate vaccine but with the same
474   pneumococcal conjugate vaccine administered 2 weeks later. The schedule of administration was
475   2, 4, and 6 months of age. Infants either did not receive a dose of hepatitis B vaccine prior to
476   enrollment or were permitted to receive 1 dose of hepatitis B vaccine administered at least
477   30 days prior to enrollment. For the separate vaccine group, ENGERIX-B was not administered
478   at 4 months of age to subjects who received a dose of hepatitis B vaccine prior to enrollment.
479   Among subjects in all 3 vaccine groups combined, 84% were white, 7% were Hispanic, 6% were
480   black, 0.7% were Oriental, and 2.4% were of other racial/ethnic groups.
481   The immune responses to the pertussis (PT, FHA, and pertactin), diphtheria, tetanus, poliovirus,
482   and hepatitis B antigens were evaluated in sera obtained 1 month (range: 20 to 60 days) after the
483   third dose of PEDIARIX or INFANRIX. Geometric mean antibody concentrations (GMCs)
484   adjusted for pre-vaccination values for PT, FHA, and pertactin and the seroprotection rates for


                                                     17
                                                    17                                     Exhibit 245
          Case 2:20-cv-02470-WBS-JDP Document 9 Filed 12/29/20 Page 260 of 497



485   diphtheria, tetanus, and the polioviruses among subjects who received PEDIARIX in the
486   combination vaccine group were shown to be non-inferior to those achieved following separately
487   administered vaccines (Table 3).
488   Because of differences in the hepatitis B vaccination schedule among subjects in the study, no
489   clinical limit for non-inferiority was pre-defined for the hepatitis B immune response. However,
490   in a previous U.S. study, non-inferiority of PEDIARIX relative to separately administered
491   INFANRIX, ENGERIX-B, and an oral poliovirus vaccine, with respect to the hepatitis B
492   immune response was demonstrated.




                                                     18
                                                    18                                    Exhibit 245
          Case 2:20-cv-02470-WBS-JDP Document 9 Filed 12/29/20 Page 261 of 497



493   Table 3. Antibody Responses following PEDIARIX as Compared with Separate
494   Concomitant Administration of INFANRIX, ENGERIX-B, and IPV (1 Montha after
495   Administration of Dose 3) in Infants Vaccinated at 2, 4, and 6 Months of Age when
496   Administered Concomitantly with Hib Conjugate Vaccine and Pneumococcal Conjugate
497   Vaccine (PCV7)
                                     PEDIARIX, Hib Vaccine,            INFANRIX, ENGERIX-B, IPV,
                                               & PCV7                      Hib Vaccine, & PCV7
                Antibody                    (n = 154-168)                       (n = 141-155)
        Anti-diphtheria Toxoid
           % 0.1 IU/mLb                          99.4                                98.7
        Anti-tetanus Toxoid
           % 0.1 IU/mLb                           100                                98.1
        Anti-PT
           % VRc                                 98.7                                95.1
           GMC   b                               48.1                                28.6
        Anti-FHA
           % VRc                                 98.7                                96.5
           GMC   b                               111.9                               97.6
        Anti-pertactin
           % VRc                                 91.7                                95.1
           GMC   b                               95.3                                80.6
        Anti-polio 1
           % 1:8b,d                               100                                 100
        Anti-polio 2
           % 1:8b,d                               100                                 100
        Anti-polio 3
           % 1:8b,d                               100                                 100
                                            (n = 114-128)                       (n = 111-121)
        Anti-HBsAg   e

           % 10 mIU/mLf                          97.7                                99.2
           GMC (mIU/mL)     f                   1032.1                               614.5
498   Hib conjugate vaccine (Wyeth Pharmaceuticals Inc.; no longer licensed in the United States);
499   PCV7 (Wyeth Pharmaceuticals Inc.); IPV (Sanofi Pasteur SA).
500   Assay methods used: ELISA for anti-diphtheria, anti-tetanus, anti-PT, anti-FHA, anti-pertactin,
501   and anti-HBsAg; micro-neutralization for anti-polio (1, 2, and 3).
502   VR = Vaccine response: In initially seronegative infants, appearance of antibodies (concentration
503     5 EL.U./mL); in initially seropositive infants, at least maintenance of pre-vaccination
504   concentration.
505   GMC = Geometric mean antibody concentration. GMCs are adjusted for pre-vaccination levels.
506   a One-month blood sampling, range: 20 to 60 days.




                                                     19
                                                    19                                     Exhibit 245
          Case 2:20-cv-02470-WBS-JDP Document 9 Filed 12/29/20 Page 262 of 497



507   b Seroprotection rate or GMC for PEDIARIX not inferior to separately administered vaccines
508     (upper limit of 90% CI on GMC ratio [separate vaccine group/combination vaccine group] <1.5
509     for anti-PT, anti-FHA, and anti-pertactin, and upper limit of 95% CI for the difference in
510     seroprotection rates [separate vaccine group minus combination vaccine group] <10% for
511     diphtheria and tetanus and <5% for the 3 polioviruses). GMCs are adjusted for pre-vaccination
512     levels.
513   c The upper limit of 95% CI for differences in vaccine response rates (separate vaccine group

514     minus combination group) was 0.31, 1.52, and 9.46 for PT, FHA, and pertactin, respectively.
515     No clinical limit defined for non-inferiority.
516   d Poliovirus-neutralizing antibody titer.

517   e Subjects who received a previous dose of hepatitis B vaccine were excluded from the analysis

518     of hepatitis B seroprotection rates and GMCs presented in the table.
519   f No clinical limit defined for non-inferiority.


520   14.3   Concomitant Vaccine Administration
521   In a U.S. multicenter study [see Clinical Studies (14.2)], there was no evidence for interference
522   with the immune responses to PEDIARIX when administered concomitantly with 7-valent
523   pneumococcal conjugate vaccine (Wyeth Pharmaceuticals Inc.) relative to 2 weeks prior.
524   Anti-PRP (Hib polyribosyl-ribitol-phosphate) seroprotection rates and GMCs of pneumococcal
525   antibodies 1 month (range: 20 to 60 days) after the third dose of vaccines for the combination
526   vaccine group and the separate vaccine group from the U.S. multicenter study [see Clinical
527   Studies (14.2)], are presented in Table 4.




                                                      20
                                                     20                                     Exhibit 245
           Case 2:20-cv-02470-WBS-JDP Document 9 Filed 12/29/20 Page 263 of 497



528   Table 4. Anti-PRP Seroprotection Rates and GMCs (mcg/mL) of Pneumococcal Antibodies
529   1 Montha following the Third Dose of Hib Conjugate Vaccine and Pneumococcal Conjugate
530   Vaccine (PCV7) Administered Concomitantly with PEDIARIX or with INFANRIX,
531   ENGERIX-B, and IPV
                                 PEDIARIX, Hib Vaccine,         INFANRIX, ENGERIX-B, IPV,
                                          & PCV7                      Hib Vaccine, & PCV7
                                       (n = 161-168)                      (n = 146-156)
                                        % (95% CI)                         % (95% CI)
        Anti-PRP
            0.15 mcg/mL                100 (97.8, 100)                   99.4 (96.5, 100)
        Anti-PRP
            1.0 mcg/mL                95.8 (91.6, 98.3)                  91.0 (85.3, 95.0)
                                      GMC (95% CI)                       GMC (95% CI)
        Pneumococcal Serotype
          4                             1.7 (1.5, 2.0)                     2.1 (1.8, 2.4)
          6B                            0.8 (0.7, 1.0)                     0.7 (0.5, 0.9)
          9V                            1.6 (1.4, 1.8)                     1.6 (1.4, 1.9)
          14                            4.7 (4.0, 5.4)                     6.3 (5.4, 7.4)
          18C                           2.6 (2.3, 3.0)                     3.0 (2.5, 3.5)
          19F                           1.1 (1.0, 1.3)                     1.1 (0.9, 1.2)
          23F                           1.5 (1.2, 1.8)                     1.8 (1.5, 2.3)
532   Hib conjugate vaccine (Wyeth Pharmaceuticals Inc.; no longer licensed in the United States);
533   PCV7 (Wyeth Pharmaceuticals Inc.); IPV (Sanofi Pasteur SA).
534   Assay method used: ELISA for anti-PRP and 7 pneumococcal serotypes.
535   GMC = Geometric mean antibody concentration.
536   a One-month blood sampling, range: 20 to 60 days.



537   15     REFERENCES
538   1. Centers for Disease and Control and Prevention. Recommended immunization schedules for
539      persons aged 0-18 years—United States, 2010. MMWR. 2010;58(51&52).
540   2. Vitek CR and Wharton M. Diphtheria Toxoid. In: Plotkin SA, Orenstein WA, and Offit PA,
541      eds. Vaccines. 5th ed. Saunders;2008:139-156.
542   3. Wassilak SGF, Roper MH, Kretsinger K, and Orenstein WA. Tetanus Toxoid. In: Plotkin
543      SA, Orenstein WA, and Offit PA, eds. Vaccines. 5th ed. Saunders;2008:805-839.
544   4. Department of Health and Human Services, Food and Drug Administration. Biological
545      products; Bacterial vaccines and toxoids; Implementation of efficacy review; Proposed rule.
546      Federal Register. December 13, 1985;50(240):51002-51117.



                                                    21
                                                   21                                    Exhibit 245
           Case 2:20-cv-02470-WBS-JDP Document 9 Filed 12/29/20 Page 264 of 497



547   5. Centers for Disease Control and Prevention. General Recommendations on Immunization.
548      Recommendations of the Advisory Committee on Immunization Practices (ACIP). MMWR.
549      2006;55(RR-15):1-48.
550   6. Ambrosch F, Frisch-Niggemeyer W, Kremsner P, et al. Persistence of vaccine-induced
551      antibodies to hepatitis B surface antigen and the need for booster vaccination in adult
552      subjects. Postgrad Med J. 1987;63(Suppl. 2):129-135.
553   7. Sutter RW, Pallansch MA, Sawyer LA, et al. Defining surrogate serologic tests with respect
554      to predicting protective vaccine efficacy: Poliovirus vaccination. In: Williams JC, Goldenthal
555      KL, Burns DL, Lewis Jr BP, eds. Combined vaccines and simultaneous administration.
556      Current issues and perspectives. New York, NY: The New York Academy of Sciences;
557      1995:289-299.

558   16      HOW SUPPLIED/STORAGE AND HANDLING
559   PEDIARIX is available in 0.5-mL single-dose, disposable, prefilled TIP-LOK syringes
560   (packaged without needles):
561   NDC 58160-811-43 Syringe in Package of 10: NDC 58160-811-52
562   Store refrigerated between 2º and 8ºC (36º and 46ºF). Do not freeze. Discard if the vaccine has
563   been frozen.

564   17      PATIENT COUNSELING INFORMATION
565   Provide the following information to the parent or guardian:
566        Inform of the potential benefits and risks of immunization with PEDIARIX, and of the
567        importance of completing the immunization series.
568        Inform about the potential for adverse reactions that have been temporally associated with
569        administration of PEDIARIX or other vaccines containing similar components.
570        Instruct to report any adverse events to their healthcare provider.
571        Give the Vaccine Information Statements, which are required by the National Childhood
572        Vaccine Injury Act of 1986 to be given prior to immunization. These materials are available free
573        of charge at the Centers for Disease Control and Prevention (CDC) website
574        (www.cdc.gov/vaccines).
575   PEDIARIX, INFANRIX, KINRIX, TIP-LOK, and ENGERIX-B are trademarks owned by or
576   licensed to the GSK group of companies.
577
578




                                                        22
                                                       22                                   Exhibit 245
          Case 2:20-cv-02470-WBS-JDP Document 9 Filed 12/29/20 Page 265 of 497




579
580   Manufactured by GlaxoSmithKline Biologicals
581   Rixensart, Belgium, U.S. License 1617, and
582   GSK Vaccines GmbH
583   Marburg, Germany, U.S. License 1617
584   Distributed by GlaxoSmithKline
585   Research Triangle Park, NC 27709
586   ©XXXX GSK group of companies or its licensor.
587   PDX:XXPI




                                                   23
                                                   23                   Exhibit 245
Case 2:20-cv-02470-WBS-JDP Document 9 Filed 12/29/20 Page 266 of 497




   EXHIBIT 246
                  Case 2:20-cv-02470-WBS-JDP Document 9 Filed 12/29/20 Page 267 of 497
Sanofi Pasteur                                                                                               Full Prescribing Information
520 – Pentacel®

HIGHLIGHTS OF PRESCRIBING INFORMATION                                                  • If Guillain-Barré syndrome occurred within 6 weeks of receipt of a prior
These highlights do not include all the information needed to use Pentacel               vaccine containing tetanus toxoid, the risk for Guillain-Barré syndrome
safely and effectively. See full prescribing information for Pentacel.                   may be increased following Pentacel. (5.3)
Pentacel (Diphtheria and Tetanus Toxoids and Acellular Pertussis                       • For infants and children with a history of previous seizures, an antipyretic
Adsorbed, Inactivated Poliovirus and Haemophilus b Conjugate (Tetanus                    may be administered (in the dosage recommended in its prescribing
Toxoid Conjugate) Vaccine                                                                information) at the time of vaccination with Pentacel and for the
Suspension for Intramuscular Injection                                                   next 24 hours. (5.4)
Initial U.S. Approval: 2008                                                            • Apnea following intramuscular vaccination has been observed in some
----------------------------INDICATIONS AND USAGE---------------------------             infants born prematurely. The decision about when to administer an
• Pentacel is a vaccine indicated for active immunization against diphtheria,            intramuscular vaccine, including Pentacel, to an infant born prematurely
   tetanus, pertussis, poliomyelitis and invasive disease due to Haemophilus             should be based on consideration of the individual infant’s medical status
   influenzae type b. Pentacel is approved for use as a four dose series in              and the potential benefits and possible risks of vaccination. (5.7)
   children 6 weeks through 4 years of age (prior to 5th birthday). (1)                ------------------------------ADVERSE REACTIONS-------------------------------
 ----------------------DOSAGE AND ADMINISTRATION-----------------------                • Rates of adverse reactions varied by dose number. Systemic reactions that
• The four dose immunization series consists of a 0.5 mL intramuscular                    occurred in >50% of participants following any dose included
    injection, after reconstitution, administered at 2, 4, 6 and 15-18 months of          fussiness/irritability and inconsolable crying. Fever ≥38.0°C occurred in 6-
    age. (2.1)                                                                            16% of participants, depending on dose number. Injection site reactions
• Pentacel consists of a liquid vaccine component (DTaP-IPV component)                    that occurred in >30% of participants following any dose included
    and a lyophilized vaccine component (ActHIB vaccine). Reconstitute the                tenderness and increase in arm circumference. (6.1)
    ActHIB vaccine component with the DTaP-IPV component immediately                   To report SUSPECTED ADVERSE REACTIONS, contact
    before administration. (2.2)                                                       Pharmacovigilance Department, Sanofi Pasteur Inc., Discovery Drive,
---------------------DOSAGE FORMS AND STRENGTHS----------------------                  Swiftwater, PA 18370 at 1-800-822-2463 (1-800-VACCINE) or VAERS at
• Suspension for injection (0.5 mL dose) supplied as a liquid vaccine                  1-800-822-7967 and http://vaers.hhs.gov.
   component that is combined through reconstitution with a lyophilized                 ------------------------------DRUG INTERACTIONS-------------------------------
   vaccine component, both in single-dose vials. (3)                                   • Do not mix Pentacel or any of its components with any other vaccine or
---------------------------CONTRAINDICATIONS----------------------------------             diluent. (7.1)
• Severe allergic reaction (eg, anaphylaxis) after a previous dose of Pentacel,        • Immunosuppressive therapies may reduce the immune response to
   any ingredient of Pentacel, or any other diphtheria toxoid, tetanus toxoid,             Pentacel. (7.2)
   pertussis-containing vaccine, inactivated poliovirus vaccine or H.                  • Urine antigen detection may not have definitive diagnostic value in
   influenzae type b vaccine. (4.1)                                                        suspected H. influenzae type b disease within one week following Pentacel.
• Encephalopathy within 7 days of a previous pertussis-containing vaccine                  (7.3)
   with no other identifiable cause. (4.2)                                             ----------------------------------------------------------------------------------------------
• Progressive neurologic disorder until a treatment regimen has been                   See 17 for PATIENT COUNSELING INFORMATION.
   established and the condition has stabilized. (4.3)                                                                                                         Revised: 12/2019
-----------------------WARNINGS AND PRECAUTIONS------------------------
• Carefully consider benefits and risks before administering Pentacel to
   persons with a history of:
   - fever ≥40.5°C (≥105°F), hypotonic-hyporesponsive episode (HHE) or
       persistent, inconsolable crying lasting ≥3 hours within 48 hours after a
       previous pertussis-containing vaccine. (5.2)
   - seizures within 3 days after a previous pertussis-containing vaccine.
       (5.2)

FULL PRESCRIBING INFORMATION: CONTENTS*
1   INDICATIONS AND USAGE                                                                   7.3 Drug/Laboratory Test Interactions
2   DOSAGE AND ADMINISTRATION                                                          8    USE IN SPECIFIC POPULATIONS
    2.1 Immunization Series                                                                 8.4 Pediatric Use
    2.2 Administration                                                                 11   DESCRIPTION
3   DOSAGE FORMS AND STRENGTHS                                                         12   CLINICAL PHARMACOLOGY
4   CONTRAINDICATIONS                                                                       12.1 Mechanism of Action
    4.1 Hypersensitivity                                                               13   NONCLINICAL TOXICOLOGY
    4.2 Encephalopathy                                                                      13.1 Carcinogenesis, Mutagenesis, Impairment of Fertility
    4.3 Progressive Neurologic Disorder                                                14   CLINICAL STUDIES
5   WARNINGS AND PRECAUTIONS                                                                14.1 Diphtheria
    5.1 Management of Acute Allergic Reactions                                              14.2 Tetanus
    5.2 Adverse Reactions Following Prior Pertussis Vaccination                             14.3 Pertussis
    5.3 Guillain-Barré Syndrome and Brachial Neuritis                                       14.4 Poliomyelitis
    5.4 Infants and Children with a History of Previous Seizures                            14.5 Invasive Disease due to H. Influenzae Type b
    5.5 Limitations of Vaccine Effectiveness                                                14.6 Concomitantly Administered Vaccines
    5.6 Altered Immunocompetence                                                       15   REFERENCES
    5.7 Apnea in Premature Infants                                                     16   HOW SUPPLIED/STORAGE AND HANDLING
6   ADVERSE REACTIONS                                                                       16.1 How Supplied
    6.1 Clinical Trials Experience                                                          16.2 Storage and Handling
    6.2 Data from Postmarketing Experience                                             17   PATIENT COUNSELING INFORMATION
7   DRUG INTERACTIONS
    7.1 Concomitant Administration with Other Vaccines                                 *    Sections or subsections omitted from the full prescribing information are
    7.2 Immunosuppressive Treatments                                                        not listed.




                                                                                   1                                                             Exhibit 2461
        Case
     Sanofi    2:20-cv-02470-WBS-JDP
            Pasteur                           Document 9 Filed 12/29/20 Full
                                                                        Page    268 of 497
                                                                             Prescribing Information
     520 – Pentacel®


 1   FULL PRESCRIBING INFORMATION

 2   1      INDICATIONS AND USAGE
3    Pentacel® is a vaccine indicated for active immunization against diphtheria, tetanus, pertussis,
4    poliomyelitis and invasive disease due to Haemophilus influenzae type b. Pentacel is approved
5    for use as a four dose series in children 6 weeks through 4 years of age (prior to fifth birthday).

6    2      DOSAGE AND ADMINISTRATION
7    2.1    Immunization Series
 8   Pentacel is to be administered as a 4 dose series at 2, 4, 6 and 15-18 months of age. The first dose
 9   may be given as early as 6 weeks of age. Four doses of Pentacel constitute a primary
10   immunization course against pertussis. Three doses of Pentacel constitute a primary immunization
11   course against diphtheria, tetanus, H. influenzae type b invasive disease, and poliomyelitis; the
12   fourth dose is a booster for diphtheria, tetanus, H. influenzae type b invasive disease, and
13   poliomyelitis immunizations [see Clinical Studies (14.1, 14.2, 14.3, 14.4, 14.5)].
14   Mixed Sequences of Pentacel and DTaP Vaccine
15   While Pentacel and DAPTACEL (Diphtheria and Tetanus Toxoids and Acellular Pertussis
16   Vaccine Adsorbed [DTaP], Sanofi Pasteur Limited) vaccines contain the same pertussis antigens,
17   manufactured by the same process, Pentacel contains twice the amount of detoxified pertussis
18   toxin (PT) and four times the amount of filamentous hemagglutinin (FHA) as DAPTACEL.
19   Pentacel may be used to complete the first 4 doses of the 5-dose DTaP series in infants and
20   children who have received 1 or more doses of DAPTACEL and are also scheduled to receive the
21   other antigens of Pentacel. However, data are not available on the safety and immunogenicity of
22   such mixed sequences of Pentacel and DAPTACEL for successive doses of the primary DTaP
23   series. Children who have completed a 4-dose series with Pentacel should receive a fifth dose of
24   DTaP vaccine using DAPTACEL at 4-6 years of age. (1)
25   Data are not available on the safety and effectiveness of using mixed sequences of Pentacel and
26   DTaP vaccine from different manufacturers.
27   Mixed Sequences of Pentacel and IPV Vaccine
28   Pentacel may be used in infants and children who have received 1 or more doses of another
29   licensed IPV vaccine and are scheduled to receive the antigens of Pentacel. However, data are not
30   available on the safety and immunogenicity of Pentacel in such infants and children.
31   The Advisory Committee on Immunization Practices (ACIP) recommends that the final dose in
32   the 4-dose IPV series be administered at age ≥4 years. (2) When Pentacel is administered at ages
33   2, 4, 6, and 15-18 months, an additional booster dose of IPV vaccine should be administered at
34   age 4-6 years, resulting in a 5-dose IPV series. (2)
35   Mixed Sequences of Pentacel and Haemophilus b Conjugate Vaccine
36   Pentacel may be used to complete the vaccination series in infants and children previously
37   vaccinated with one or more doses of Haemophilus b Conjugate Vaccine (either separately
38   administered or as part of another combination vaccine), who are also scheduled to receive the
39   other antigens of Pentacel. However, data are not available on the safety and immunogenicity of
40   Pentacel in such infants and children. If different brands of Haemophilus b Conjugate Vaccines


                                                                                                           2
                                                     2                                     Exhibit 246
        Case
     Sanofi    2:20-cv-02470-WBS-JDP
            Pasteur                          Document 9 Filed 12/29/20 Full
                                                                       Page    269 of 497
                                                                            Prescribing Information
     520 – Pentacel®


41   are administered to complete the series, three primary immunizing doses are needed, followed by
42   a booster dose.
43   2.2    Administration
44   The package contains a vial of the DTaP-IPV component and a vial of lyophilized ActHIB
45   vaccine component.
46   Before use, thoroughly but gently shake the vial of DTaP-IPV component, withdraw the entire
47   liquid content and inject into the vial of the lyophilized ActHIB vaccine component. Gently swirl
48   the vial now containing Pentacel until a cloudy, uniform, white to off-white (yellow tinge)
49   suspension results.
50   Parenteral drug products should be inspected visually for particulate matter and discoloration
51   prior to administration, whenever solution and container permit. If these conditions exist, Pentacel
52   should not be administered.
53   Withdraw and administer a single 0.5 mL dose of Pentacel intramuscularly. Pentacel should be
54   used immediately after reconstitution. Discard unused portion. Refer to Figures 1, 2, 3, 4 and 5.
55




                                                                                                         3
                                                    3                                     Exhibit 246
        Case
     Sanofi    2:20-cv-02470-WBS-JDP
            Pasteur                           Document 9 Filed 12/29/20 Full
                                                                        Page    270 of 497
                                                                             Prescribing Information
     520 – Pentacel®


56   Pentacel: Instructions for Reconstitution of ActHIB Vaccine Component with DTaP-IPV
57   Component




58
59   In infants younger than 1 year, the anterolateral aspect of the thigh provides the largest muscle
60   and is the preferred site of injection. In older children, the deltoid muscle is usually large enough
61   for injection. The vaccine should not be injected into the gluteal area or areas where there may be
62   a major nerve trunk.
63   Do not administer this product intravenously or subcutaneously.
64   Pentacel should not be mixed in the same syringe with other parenteral products.




                                                                                                         4
                                                    4                                      Exhibit 246
         Case
      Sanofi    2:20-cv-02470-WBS-JDP
             Pasteur                          Document 9 Filed 12/29/20 Full
                                                                        Page    271 of 497
                                                                             Prescribing Information
      520 – Pentacel®


65    3       DOSAGE FORMS AND STRENGTHS
66    Pentacel is a suspension for injection (0.5 mL dose) supplied as a liquid vaccine component that is
67    combined through reconstitution with a lyophilized vaccine component, both in single-dose vials
68    [see Dosage and Administration (2.2) and How Supplied/Storage and Handling (16)].

 69   4       CONTRAINDICATIONS
 70   4.1     Hypersensitivity
 71   A severe allergic reaction (eg, anaphylaxis) after a previous dose of Pentacel or any other
 72   diphtheria toxoid, tetanus toxoid, or pertussis-containing vaccine, inactivated poliovirus vaccine
 73   or H. influenzae type b vaccine, or any ingredient of this vaccine is a contraindication to
 74   administration of Pentacel [see Description (11)].
 75   4.2     Encephalopathy
76    Encephalopathy (eg, coma, decreased level of consciousness, prolonged seizures) within 7 days of
77    a previous dose of a pertussis containing vaccine that is not attributable to another identifiable
78    cause is a contraindication to administration of any pertussis-containing vaccine, including
79    Pentacel.
 80   4.3     Progressive Neurologic Disorder
 81   Progressive neurologic disorder, including infantile spasms, uncontrolled epilepsy, or progressive
 82   encephalopathy is a contraindication to administration of any pertussis-containing vaccine
 83   including Pentacel. Pertussis vaccine should not be administered to individuals with such
 84   conditions until a treatment regimen has been established and the condition has stabilized.

 85   5       WARNINGS AND PRECAUTIONS
 86   5.1     Management of Acute Allergic Reactions
 87   Epinephrine hydrochloride solution (1:1,000) and other appropriate agents and equipment must be
 88   available for immediate use in case an anaphylactic or acute hypersensitivity reaction occurs.
 89   5.2     Adverse Reactions Following Prior Pertussis Vaccination
 90   If any of the following events occur within the specified period after administration of a pertussis
 91   vaccine, the decision to administer Pentacel should be based on careful consideration of potential
 92   benefits and possible risks.
 93       • Temperature of ≥40.5°C (≥105°F) within 48 hours, not attributable to another identifiable
 94         cause.
 95       • Collapse or shock-like state (hypotonic-hyporesponsive episode (HHE)) within 48 hours.
 96       • Persistent, inconsolable crying lasting ≥3 hours within 48 hours.
 97       • Seizures with or without fever within 3 days.
 98   5.3     Guillain-Barré Syndrome and Brachial Neuritis
 99   A review by the Institute of Medicine (IOM) found evidence for a causal relation between tetanus
100   toxoid and both brachial neuritis and Guillain-Barré syndrome. (3) If Guillain-Barré syndrome
101   occurred within 6 weeks of receipt of a prior vaccine containing tetanus toxoid, the risk for
102   Guillain-Barré syndrome may be increased following Pentacel.



                                                                                                             5
                                                     5                                      Exhibit 246
         Case
      Sanofi    2:20-cv-02470-WBS-JDP
             Pasteur                           Document 9 Filed 12/29/20 Full
                                                                         Page    272 of 497
                                                                              Prescribing Information
      520 – Pentacel®


103   5.4    Infants and Children with a History of Previous Seizures
104   For infants or children with a history of previous seizures, an appropriate antipyretic may be
105   administered (in the dosage recommended in its prescribing information) at the time of
106   vaccination with a vaccine containing acellular pertussis antigens (including Pentacel) and for the
107   following 24 hours, to reduce the possibility of post-vaccination fever.
108   5.5    Limitations of Vaccine Effectiveness
109   Vaccination with Pentacel may not protect all individuals.
110   5.6    Altered Immunocompetence
111   If Pentacel is administered to immunocompromised persons, including persons receiving
112   immunosuppressive therapy, the expected immune response may not be obtained [see Drug
113   Interactions (7.2)].
114   5.7    Apnea in Premature Infants
115   Apnea following intramuscular vaccination has been observed in some infants born prematurely.
116   The decision about when to administer an intramuscular vaccine, including Pentacel, to an infant
117   born prematurely should be based on consideration of the individual infant’s medical status and
118   the potential benefits and possible risks of vaccination.

119   6      ADVERSE REACTIONS

120   6.1    Clinical Trials Experience
121   Rates of adverse reactions varied by dose number. The most frequent (>50% of participants)
122   systemic reactions following any dose were fussiness/irritability and inconsolable crying. The
123   most frequent (>30% of participants) injection site reactions following any dose were tenderness
124   and increased circumference of the injected arm.
125   Because clinical trials are conducted under widely varying conditions, adverse reaction rates
126   observed in the clinical trials of a vaccine cannot be directly compared to rates in the clinical trials
127   of another vaccine and may not reflect the rates observed in practice. The adverse reaction
128   information from clinical trials does, however, provide a basis for identifying the adverse events
129   that appear to be related to vaccine use and for approximating rates of those events.
130   The poliovirus component (poliovirus types 1, 2, and 3) of this formulation of Pentacel is grown
131   in Vero cells [see Description (11)]. The clinical study data in this section were accrued with a
132   Pentacel formulation in which the poliovirus component was grown in MRC-5 cells. The safety of
133   Pentacel was evaluated in four clinical studies in which a total of 5,980 participants received at
134   least one dose of Pentacel. In three of the studies, conducted in the US, a total of 4,198
135   participants were enrolled to receive four consecutive doses of Pentacel. In the fourth study,
136   conducted in Canada, 1,782 participants previously vaccinated with three doses of Pentacel
137   received a fourth dose. The vaccination schedules of Pentacel, Control vaccines, and
138   concomitantly administered vaccines used in these studies are provided in Table 1.
139   Across the four studies, 50.8% of participants were female. Among participants in the three US
140   studies, 64.5% were Caucasian, 9.2% were Black, 12.9% were Hispanic, 3.9% were Asian, and
141   9.5% were of other racial/ethnic groups. In the two controlled studies, the racial/ethnic
142   distribution of participants who received Pentacel and Control vaccines was similar. In the


                                                                                                            6
                                                      6                                       Exhibit 246
         Case
      Sanofi    2:20-cv-02470-WBS-JDP
             Pasteur                                 Document 9 Filed 12/29/20 Full
                                                                               Page    273 of 497
                                                                                    Prescribing Information
      520 – Pentacel®


143   Canadian fourth dose study, 86.0% of participants were Caucasian, 1.9% were Black, 0.8% were
144   Hispanic, 4.3% were Asian, 2.0% were East Indian, 0.5% were Native Indian, and 4.5% were of
145   other racial/ethnic groups.
146   Table 1: Clinical Safety Studies of Pentacel: Vaccination Schedules
          Study            Pentacel           Control Vaccines             Concomitantly Administered Vaccines
      494-01           2, 4, 6 and 15       HCPDT +                     7-valent pneumococcal conjugate vaccine*
                       months               POLIOVAX +                  (PCV7) at 2, 4, and 6 months in a subset of
                                            ActHIB at 2, 4, 6, and      participants†
                                            15 months                   Hepatitis B vaccine at 2 and 6 months‡
      P3T06            2, 4, 6, and         DAPTACEL + IPOL             PCV7* at 2, 4, and 6 months
                       15-16 months         + ActHIB at 2, 4, and
                                            6 months; and               Hepatitis B vaccine at 2 and 6 months‡
                                            DAPTACEL +
                                            ActHIB at 15-16
                                            months
      494-03           2, 4, 6, and         None                        PCV7* at 2, 4, and 6 months in all
                       15-16 months                                     participants; and at 15 months in a random
                                                                        subset of participants
                                                                        Hepatitis B vaccine at 2 and 6 months (if a
                                                                        dose was previously administered) ‡ or at 2, 4,
                                                                        and 6 months (if no previous dose)
                                                                        Measles, mumps, rubella vaccine§ (MMR)
                                                                        and varicella§ vaccine at 12 or 15 months in
                                                                        random subsets of participants
      5A9908           15-18 months¶        None                        None

      HCPDT: non-US licensed DTaP vaccine that is identical to the DTaP component of Pentacel.
      POLIOVAX: US licensed Poliovirus Vaccine Inactivated, Sanofi Pasteur Limited.
      IPOL: US licensed Poliovirus Vaccine Inactivated, Sanofi Pasteur SA.
147   * PCV7 manufactured by Wyeth Laboratories.
148   †
          PCV7 was introduced after the study was initiated, and thus, administered concomitantly with Pentacel vaccine
149       in a subset of participants.
150   ‡
          The first dose of hepatitis B vaccine (manufacturer not specified) was administered prior to study initiation, from
151       birth to 21 days of age. Subsequent doses were with hepatitis B vaccine manufactured by Merck and Co.
152   §
          MMR and varicella vaccines were both manufactured by Merck and Co.
153   ¶
          Study participants previously had received three doses of Pentacel vaccine by 8 months of age.
154   Solicited Adverse Reactions
155   The incidence and severity of selected solicited injection site and systemic adverse reactions that
156   occurred within 3 days following each dose of Pentacel or Control vaccines in Study P3T06 is
157   shown in Table 2. Information on these reactions was recorded daily by parents or guardians on
158   diary cards. In Table 2, injection site reactions are reported for the Pentacel and DAPTACEL
159   injection sites.




                                                                                                                            7
                                                             7                                             Exhibit 246
       Sanofi Pasteur          Case 2:20-cv-02470-WBS-JDP Document 9 Filed 12/29/20 Page 274 ofFull
                                                                                                497 Prescribing Information
       520 – Pentacel®



160    Table 2: Number (Percentage) of Children with Selected Solicited Adverse Reactions by Severity Occurring within 0-3 days
161    of Pentacel or Control Vaccines in Study P3T06
                                                        Pentacel                                                       DAPTACEL

Injection Site Reactions         Dose 1       Dose 2           Dose 3        Dose 4          Dose 1            Dose 2            Dose 3           Dose 4
                               N = 465-467    N = 451        N = 438-440   N = 387-396   N = 1,400-1,404   N = 1,358-1,359   N = 1,311-1,312    N = 376-380
                                    %           %                 %             %               %                 %                 %                %
Redness
   >5 mm                           7.1           8.4                8.7        17.3           6.2               7.1                9.6              16.4
   >25 mm                          2.8           1.8                1.8         9.2           1.0               0.6                1.9               7.9
   >50 mm                          0.6           0.2                0.0         2.3           0.4               0.1                0.0               2.4
Swelling
   >5 mm                           7.5           7.3                5.0         9.7           4.0                4.0               6.5              10.3
   >25 mm                          3.0           2.0                1.6         3.8           1.6                0.7               1.1               4.0
   >50 mm                          0.9           0.0                0.0         0.8           0.4                0.1               0.1               1.3
Tenderness*
    Any                           47.5          39.2               42.7        56.1          48.8               38.2             40.9               51.1
    Moderate or Severe            19.6          10.6               11.6        16.7          20.7               12.2             12.3               15.8
    Severe                         5.4           1.6                1.4         3.3           4.1                2.3              1.7                2.4
Increase in Arm
Circumference                                                                                                                                       30.6
                                   _             _                  _          33.6            _
    >5 mm                                                                                                        _                 _                 6.9
                                                                                4.7
    >20 mm                                                                                                                                           0.8
                                                                                0.5
    >40 mm
                                                        Pentacel                                    DAPTACEL + IPOL + ActHIB                   DAPTACEL +
                                                                                                                                                  ActHIB
Systemic Reactions               Dose 1        Dose 2          Dose 3        Dose 4          Dose 1            Dose 2            Dose 3           Dose 4
                               N = 466-467   N = 451-452     N = 435-440   N = 389-398   N = 1,390-1,406   N = 1,346-1,360   N = 1,301-1,312    N = 379-381
                                    %             %               %             %               %                 %                 %                %
Fever†‡
    ≥38.0°C                        5.8          10.9               16.3        13.4           9.3               16.1             15.8                8.7
    >38.5°C                        1.3           2.4                4.4         5.1           1.6                4.3              5.1                3.2
    >39.5°C                        0.4           0.0                0.7         0.3           0.1                0.4              0.3                0.8
Decreased Activity/Lethargy§
    Any                           45.8          32.7               32.5        24.1          51.1               37.4             33.2               24.1
    Moderate or Severe            22.9          12.4               12.7         9.8          24.3               15.8             12.7                9.2
    Severe                         2.1           0.7                0.2         2.5           1.2                1.4              0.6                0.3



                                                                                                                                                8
                                                                           8                                                             Exhibit 246
       Sanofi Pasteur                 Case 2:20-cv-02470-WBS-JDP Document 9 Filed 12/29/20 Page 275 ofFull
                                                                                                       497 Prescribing Information
       520 – Pentacel®



Inconsolable Crying
    Any                                    59.3              49.8              47.3              35.9              58.5           51.4            47.9                  36.2
    ≥1 hour                                19.7              10.6              13.6              11.8              16.4           16.0            12.2                  10.5
    >3 hours                                1.9               0.9               1.1               2.3               2.2            3.4             1.4                   1.8
Fussiness/Irritability
    Any                                    76.9              71.2              68.0              53.5              75.8           70.7            67.1                  53.8
    ≥1 hour                                34.5              27.0              26.4              23.6              33.3           30.5            26.2                  19.4
    >3 hours                                4.3               4.0               5.0               5.3               5.6            5.5             4.3                   4.5
162    * Any: Mild, Moderate or Severe; Mild: subject whimpers when site is touched; Moderate: subject cries when site is touched; Severe: subject cries when leg
163        or arm is moved.
164    †
           Fever is based upon actual temperatures recorded with no adjustments to the measurement route.
165    ‡
           Following Doses 1-3 combined, the proportion of temperature measurements that were taken by axillary, rectal or other routes, or not recorded were 46.0%,
166        53.0%, 1.0%, and 0% respectively, for Pentacel vaccine and 44.8%, 54.0%, 1.0%, and 0.1%, respectively, for DAPTACEL + IPOL + ActHIB. Following
167        Dose 4, the proportion of temperature measurements that were taken by axillary, rectal or other routes, or not recorded were 62.7%, 34.4%, 2.4% and 0.5%,
168        respectively, for Pentacel vaccine, and 61.1%, 36.6%, 1.7% and 0.5%, respectively, for DAPTACEL + ActHIB.
169    §
           Moderate: interferes with or limits usual daily activity; Severe: disabling, not interested in usual daily activity.




                                                                                                                                                                    9
                                                                                            9                                                            Exhibit 246
         Case
      Sanofi    2:20-cv-02470-WBS-JDP
             Pasteur                         Document 9 Filed 12/29/20 Full
                                                                       Page    276 of 497
                                                                            Prescribing Information
      520 – Pentacel®



170   Hypotonic Hyporesponsive Episodes
171   In Study P3T06, the diary cards included questions pertaining to HHEs. In Studies 494-01,
172   494-03, and 5A9908, a question about the occurrence of fainting or change in mental status was
173   asked during post-vaccination phone calls. Across these 4 studies, no HHEs, as defined in a report
174   of a US Public Health Service workshop (4) were reported among participants who received
175   Pentacel (N = 5,979), separately administered HCPDT + POLIOVAX + ActHIB (N = 1,032) or
176   separately administered DAPTACEL + IPOL + ActHIB (N = 1,455). Hypotonia not fulfilling
177   HHE criteria within 7 days following vaccination was reported in 4 participants after the
178   administration of Pentacel (1 on the same day as the 1st dose; 3 on the same day as the 3rd dose)
179   and in 1 participant after the administration of DAPTACEL + IPOL + ActHIB (4 days following
180   the 1st dose).
181   Seizures
182   Across Studies 494-01, 494-03, 5A9908 and P3T06, a total of 8 participants experienced a seizure
183   within 7 days following either Pentacel (4 participants; N = 4,197 for at least one of Doses 1-3;
184   N = 5,033 for Dose 4), separately administered HCPDT + POLIOVAX + ActHIB (3 participants;
185   N = 1,032 for at least one of Doses 1-3, N = 739 for Dose 4), separately administered
186   DAPTACEL + IPOL + ActHIB (1 participant; N = 1,455 for at least one of Doses 1-3), or
187   separately administered DAPTACEL + ActHIB (0 participants; N = 418 for Dose 4). Among the
188   four participants who experienced a seizure within 7 days following Pentacel, one participant in
189   Study 494-01 had an afebrile seizure 6 days after the first dose, one participant in Study 494-01
190   had a possible seizure the same day as the third dose, and two participants in Study 5A9908 had a
191   febrile seizure 2 and 4 days, respectively, after the fourth dose. Among the four participants who
192   experienced a seizure within 7 days following Control vaccines, one participant had an afebrile
193   seizure the same day as the first dose of DAPTACEL + IPOL + ActHIB, one participant had an
194   afebrile seizure the same day as the second dose of HCPDT + POLIOVAX + ActHIB, and two
195   participants had a febrile seizure 6 and 7 days, respectively, after the fourth dose of HCPDT +
196   POLIOVAX + ActHIB.
197   Serious Adverse Events
198   In Study P3T06, within 30 days following any of Doses 1-3 of Pentacel or Control vaccines, 19 of
199   484 (3.9%) participants who received Pentacel and 50 of 1,455 (3.4%) participants who received
200   DAPTACEL + IPOL + ActHIB experienced a serious adverse event. Within 30 days following
201   Dose 4 of Pentacel or Control vaccines, 5 of 431 (1.2%) participants who received Pentacel and 4
202   of 418 (1.0%) participants who received DAPTACEL + ActHIB experienced a serious adverse
203   event. In Study 494-01, within 30 days following any of Doses 1-3 of Pentacel or Control
204   vaccines, 23 of 2,506 (0.9%) participants who received Pentacel and 11 of 1,032 (1.1%)
205   participants who received HCPDT + POLIOVAX + ActHIB experienced a serious adverse event.
206   Within 30 days following Dose 4 of Pentacel or Control vaccines, 6 of 1,862 (0.3%) participants
207   who received Pentacel and 2 of 739 (0.3%) participants who received HCPDT + POLIOVAX +
208   ActHIB experienced a serious adverse event.
209   Across Studies 494-01, 494-03 and P3T06, within 30 days following any of Doses 1-3 of Pentacel
210   or Control vaccines, overall, the most frequently reported serious adverse events were
211   bronchiolitis, dehydration, pneumonia and gastroenteritis. Across Studies 494-01, 494-03,
212   5A9908 and P3T06, within 30 days following Dose 4 of Pentacel or Control vaccines, overall, the



                                                                                                     10
                                                   10                                    Exhibit 246
         Case
      Sanofi    2:20-cv-02470-WBS-JDP
             Pasteur                              Document 9 Filed 12/29/20 Full
                                                                            Page    277 of 497
                                                                                 Prescribing Information
      520 – Pentacel®


213   most frequently reported serious adverse events were dehydration, gastroenteritis, asthma, and
214   pneumonia.
215   Across Studies 494-01, 494-03, 5A9908 and P3T06, two cases of encephalopathy were reported,
216   both in participants who had received Pentacel (N = 5,979). One case occurred 30 days post-
217   vaccination and was secondary to cardiac arrest following cardiac surgery. One infant who had
218   onset of neurologic symptoms 8 days post-vaccination was subsequently found to have structural
219   cerebral abnormalities and was diagnosed with congenital encephalopathy.
220   A total of 5 deaths occurred during Studies 494-01, 494-03, 5A9908 and P3T06: 4 in children
221   who had received Pentacel (N = 5,979) and one in a participant who had received DAPTACEL +
222   IPOL + ActHIB (N = 1,455). There were no deaths reported in children who received HCPDT +
223   POLIOVAX + ActHIB (N = 1,032). Causes of death among children who received Pentacel were
224   asphyxia due to suffocation, head trauma, Sudden Infant Death syndrome, and neuroblastoma (8,
225   23, 52 and 256 days post-vaccination, respectively). One participant with ependymoma died
226   secondary to aspiration 222 days following DAPTACEL + IPOL + ActHIB.
227   6.2       Data from Postmarketing Experience
228   The following additional adverse events have been spontaneously reported during the
229   post-marketing use of Pentacel worldwide, since 1997. Between 1997 and 2007, Pentacel was
230   primarily used in Canada. Because these events are reported voluntarily from a population of
231   uncertain size, it may not be possible to reliably estimate their frequency or establish a causal
232   relationship to vaccine exposure.
233   The following adverse events were included based on one or more of the following factors:
234   severity, frequency of reporting, or strength of evidence for a causal relationship to Pentacel.
235         •   Cardiac disorders
236             Cyanosis
237         •   Gastrointestinal disorders
238             Vomiting, diarrhea
239         •   General disorders and administration site conditions
240             Injection site reactions (including inflammation, mass, abscess and sterile abscess),
241             extensive swelling of the injected limb (including swelling that involved adjacent joints),
242             vaccination failure/therapeutic response decreased (invasive H. influenzae type b disease)
243         •   Immune system disorders
244             Anaphylaxis/anaphylactic reaction, hypersensitivity (such as rash and urticaria)
245         •   Infections and infestations
246             Meningitis, rhinitis, viral infection
247         •   Metabolism and nutrition disorders
248             Decreased appetite
249         •   Nervous system disorders
250             Somnolence, HHE, depressed level of consciousness




                                                                                                          11
                                                        11                                   Exhibit 246
         Case
      Sanofi    2:20-cv-02470-WBS-JDP
             Pasteur                          Document 9 Filed 12/29/20 Full
                                                                        Page    278 of 497
                                                                             Prescribing Information
      520 – Pentacel®


251         •   Psychiatric disorders
252             Screaming
253         •   Respiratory, thoracic and mediastinal disorders
254             Apnea, cough
255         •   Skin and subcutaneous tissue disorders
256             Erythema, skin discoloration
257         •   Vascular disorders
258             Pallor

259   7         DRUG INTERACTIONS
260   7.1       Concomitant Administration with Other Vaccines
261   In clinical trials, Pentacel was administered concomitantly with one or more of the following US
262   licensed vaccines: hepatitis B vaccine, 7-valent pneumococcal conjugate vaccine, MMR and
263   varicella vaccines [see Adverse Reactions (6) and Clinical Studies (14)]. When Pentacel is given
264   at the same time as another injectable vaccine(s), the vaccine(s) should be administered with
265   different syringes and at different injection sites.
266   7.2       Immunosuppressive Treatments
267   Immunosuppressive therapies, including irradiation, antimetabolites, alkylating agents, cytotoxic
268   drugs and corticosteroids (used in greater than physiologic doses), may reduce the immune
269   response to Pentacel [see Warnings and Precautions (5.6)].
270   7.3       Drug/Laboratory Test Interactions
271   Antigenuria has been detected in some instances following receipt of ActHIB. Urine antigen
272   detection may not have definite diagnostic value in suspected H. influenzae type b disease within
273   one week following receipt of Pentacel. (5)

274   8         USE IN SPECIFIC POPULATIONS
275   8.4       Pediatric Use
276   The safety and effectiveness of Pentacel was established in the age group 6 weeks through 18
277   months on the basis of clinical studies [see Clinical Trials Experience (6.1) and Clinical Studies
278   (14)]. The safety and effectiveness of Pentacel in the age group 19 months through 4 years is
279   supported by evidence in children 6 weeks through 18 months. The safety and effectiveness of
280   Pentacel in infants less than 6 weeks of age and in children 5 to 16 years of age have not been
281   established.




                                                                                                           12
                                                    12                                     Exhibit 246
          Case
      Sanofi      2:20-cv-02470-WBS-JDP
             Pasteur                            Document 9 Filed 12/29/20FullPage   279 of
                                                                              Prescribing   497
                                                                                          Information
      520 – Pentacel®



282   11     DESCRIPTION

283   Pentacel consists of a Diphtheria and Tetanus Toxoids and Acellular Pertussis Adsorbed and
284   Inactivated Poliovirus (DTaP-IPV) component and an ActHIB® component combined through
285   reconstitution for intramuscular injection. ActHIB (Haemophilus b Conjugate Vaccine [Tetanus
286   Toxoid Conjugate]), consists of H. influenzae type b capsular polysaccharide
287   (polyribosyl-ribitol-phosphate [PRP]) covalently bound to tetanus toxoid (PRP-T). The DTaP-
288   IPV component is supplied as a sterile liquid used to reconstitute the lyophilized ActHIB
289   component to form Pentacel. Pentacel is a uniform, cloudy, white to off-white (yellow tinge)
290   suspension.

291   Each 0.5 mL dose contains 15 Lf diphtheria toxoid, 5 Lf tetanus toxoid, acellular pertussis
292   antigens [20 mcg detoxified pertussis toxin (PT), 20 mcg filamentous hemagglutinin (FHA),
293   3 mcg pertactin (PRN), 5 mcg fimbriae types 2 and 3 (FIM)], inactivated polioviruses
294   [29 D-antigen units (DU) Type 1 (Mahoney), 7 DU Type 2 (MEF-1), 26 DU Type 3 (Saukett)]
295   and 10 mcg PRP of H. influenzae type b covalently bound to 24 mcg of tetanus toxoid (PRP-T).
296   Other ingredients per 0.5 mL dose include 1.5 mg aluminum phosphate (0.33 mg aluminum) as
297   the adjuvant, <8.1 mcg polysorbate 80, 3.3 mg (0.6% v/v) 2-phenoxyethanol (not as a
298   preservative), 42.5 mg sucrose, 2 mcg to 7 mcg residual formaldehyde, <50 ng residual
299   glutaraldehyde, ≤10 ng residual bovine serum albumin, <0.0001 pg streptomycin sulphate, <0.01
300   pg of neomycin and <0.000001 pg polymyxin B sulphate.
301   Corynebacterium diphtheriae is grown in modified Mueller’s growth medium. (6) After
302   purification by ammonium sulfate fractionation, the diphtheria toxin is detoxified with
303   formaldehyde and diafiltered.
304   Clostridium tetani is grown in modified Mueller-Miller casamino acid medium without beef
305   heart infusion. (7) Tetanus toxin is detoxified with formaldehyde and purified by ammonium
306   sulfate fractionation and diafiltration. Diphtheria and tetanus toxoids are individually adsorbed
307   onto aluminum phosphate.
308   The acellular pertussis vaccine antigens are produced from Bordetella pertussis cultures grown
309   in Stainer-Scholte medium (8) modified by the addition of casamino acids and dimethyl-beta-
310   cyclodextrin. PT, FHA and PRN are isolated separately from the supernatant culture medium.
311   FIM are extracted and copurified from the bacterial cells. The pertussis antigens are purified by
312   sequential filtration, salt-precipitation, ultrafiltration and chromatography. PT is detoxified with
313   glutaraldehyde. FHA is treated with formaldehyde and the residual aldehydes are removed by
314   ultrafiltration. The individual antigens are adsorbed separately onto aluminum phosphate.
315   The Type 1, Type 2, and Type 3 polioviruses are individually grown in Vero cells (a continuous
316   line of monkey kidney cells). Prior to viral propagation, the cells are grown in Iscove’s medium,
317   supplemented with calf serum. For viral propagation, the culture medium is replaced by M199
318   medium without calf serum. The viral harvests are concentrated and purified, then inactivated
319   with formaldehyde to produce monovalent suspensions of each serotype. Specified quantities of
320   monovalent suspensions of each serotype are mixed to produce the trivalent poliovirus
321   concentrate. The adsorbed diphtheria, tetanus and acellular pertussis antigens are combined with
322   aluminum phosphate (as adjuvant), 2-phenoxyethanol (not as a preservative) and water for



                                                                                                          13
                                                      13                                      Exhibit 246
          Case
      Sanofi      2:20-cv-02470-WBS-JDP
             Pasteur                            Document 9 Filed 12/29/20FullPage   280 of
                                                                              Prescribing   497
                                                                                          Information
      520 – Pentacel®


323   injection, into an intermediate concentrate. The trivalent poliovirus concentrate is added and the
324   DTaP-IPV component is diluted to its final concentration. The DTaP-IPV component does not
325   contain a preservative.
326   Both diphtheria and tetanus toxoids induce at least 2 neutralizing units per mL in the guinea pig
327   potency test. The potency of the acellular pertussis antigens is evaluated by the antibody
328   response of immunized mice to detoxified PT, FHA, PRN and FIM as measured by enzyme-
329   linked immunosorbent assay (ELISA). The potency of inactivated poliovirus antigens is
330   determined by measuring antibody-mediated neutralization of poliovirus in sera from immunized
331   rats.
332   PRP, a high molecular weight polymer, is prepared from the Haemophilus influenzae type b
333   strain 1482 grown in a semi-synthetic medium. (9) The tetanus toxoid for conjugation to PRP is
334   prepared by ammonium sulfate purification, and formalin inactivation of the toxin from cultures
335   of Clostridium tetani (Harvard strain) grown in a modified Mueller and Miller medium. (10) The
336   toxoid is filter sterilized prior to the conjugation process. The ActHIB component does not
337   contain a preservative. Potency of the ActHIB component is specified on each lot by limits on
338   the content of PRP polysaccharide and protein per dose and the proportion of polysaccharide and
339   protein that is characterized as high molecular weight conjugate.
340   The vial stoppers for the DTaP-IPV and ActHIB components of Pentacel are not made with
341   natural rubber latex.

342   12     CLINICAL PHARMACOLOGY
343   12.1   Mechanism of Action
344   Diphtheria
345   Diphtheria is an acute toxin-mediated disease caused by toxigenic strains of C. diphtheriae.
346   Protection against disease is due to the development of neutralizing antibodies to diphtheria
347   toxin. A serum diphtheria antitoxin level of 0.01 IU/mL is the lowest level giving some degree
348   of protection. Antitoxin levels of at least 0.1 IU/mL are generally regarded as protective. (11)
349   Levels of 1.0 IU/mL have been associated with long-term protection. (12)
350   Tetanus
351   Tetanus is an acute disease caused by an extremely potent neurotoxin produced by C. tetani.
352   Protection against disease is due to the development of neutralizing antibodies to tetanus toxin. A
353   serum tetanus antitoxin level of at least 0.01 IU/mL, measured by neutralization assay is
354   considered the minimum protective level. (11) (13) A tetanus antitoxoid level ≥0.1 IU/mL as
355   measured by the ELISA used in clinical studies of Pentacel is considered protective.




                                                                                                       14
                                                     14                                      Exhibit 246
          Case
      Sanofi      2:20-cv-02470-WBS-JDP
             Pasteur                           Document 9 Filed 12/29/20FullPage   281 of
                                                                             Prescribing   497
                                                                                         Information
      520 – Pentacel®



356   Pertussis
357   Pertussis (whooping cough) is a respiratory disease caused by B. pertussis. This Gram-negative
358   coccobacillus produces a variety of biologically active components, though their role in either
359   the pathogenesis of, or immunity to, pertussis has not been clearly defined.
360   Poliomyelitis
361   Polioviruses, of which there are three serotypes (Types 1, 2, and 3) are enteroviruses. The
362   presence of poliovirus type-specific neutralizing antibodies has been correlated with protection
363   against poliomyelitis. (14)
364   Invasive Disease Due to H. influenzae Type b
365   H. influenzae type b can cause invasive disease such as meningitis and sepsis. Anti-PRP antibody
366   has been shown to correlate with protection against invasive disease due to H. influenzae type b.
367   Based on data from passive antibody studies (15) and an efficacy study with H. influenzae type b
368   polysaccharide vaccine in Finland, (16) a post-vaccination anti-PRP level of 0.15 mcg/mL has
369   been accepted as a minimal protective level. Data from an efficacy study with H. influenzae type
370   b polysaccharide vaccine in Finland indicate that a level >1.0 mcg/mL 3 weeks after vaccination
371   predicts protection through a subsequent one-year period. (17) (18) These levels have been used
372   to evaluate the effectiveness of Haemophilus b Conjugate Vaccines, including the ActHIB
373   component of Pentacel.

374   13     NONCLINICAL TOXICOLOGY
375   13.1   Carcinogenesis, Mutagenesis, Impairment of Fertility
376   Pentacel has not been evaluated for carcinogenic or mutagenic potential or impairment of
377   fertility.

378   14     CLINICAL STUDIES
379   The efficacy of Pentacel is based on the immunogenicity of the individual antigens compared to
380   separately administered vaccines. The poliovirus component (poliovirus types 1, 2 and 3) of this
381   formulation of Pentacel is grown in Vero cells [see Description (11)]. The clinical study data in
382   this section were accrued with a Pentacel formulation in which the poliovirus component was
383   grown in MRC-5 cells. The poliovirus component of the two Pentacel formulations are
384   analytically comparable. Serological correlates of protection exist for diphtheria, tetanus,
385   poliomyelitis, and invasive disease due to H. influenzae type b [see Clinical Pharmacology
386   (12.1)]. The efficacy against pertussis, for which there is no well-established serological
387   correlate of protection, was based, in part, on a comparison of pertussis immune responses
388   following Pentacel in US children to responses following DAPTACEL (Diphtheria and Tetanus
389   Toxoids and Acellular Pertussis Vaccine Adsorbed (DTaP) manufactured by Sanofi Pasteur
390   Limited) in an efficacy study conducted in Sweden (Sweden I Efficacy Trial). While Pentacel
391   and DAPTACEL contain the same pertussis antigens, manufactured by the same process,
392   Pentacel contains twice as much detoxified PT and four times as much FHA as DAPTACEL.
393   Immune responses to Pentacel were evaluated in four US studies: Studies 494-01, P3T06, 494-
394   03, and M5A10. The vaccination schedules of Pentacel, Control vaccines, and concomitantly
395   administered vaccines used in Studies 494-01, P3T06, and 494-03 are provided in Table 1 [see


                                                                                                         15
                                                     15                                     Exhibit 246
          Case
      Sanofi      2:20-cv-02470-WBS-JDP
             Pasteur                                 Document 9 Filed 12/29/20FullPage   282 of
                                                                                   Prescribing   497
                                                                                               Information
      520 – Pentacel®


396   Clinical Trials Experience (6.1)]. In Study M5A10, participants were randomized to receive
397   Pentacel or separately administered DAPTACEL, IPOL, and ActHIB at 2, 4, and 6 months of
398   age. 7-valent pneumococcal conjugate (PCV7, Wyeth Pharmaceuticals Inc.) at 2, 4, and 6
399   months of age, and Hepatitis B vaccine (Merck and Co. or GlaxoSmithKline Biologicals) at 2
400   and 6 months of age, were administered concomitantly with Pentacel or Control vaccines.
401   14.1    Diphtheria
402   The proportions of participants achieving diphtheria antitoxin seroprotective levels one month
403   following three and four doses of Pentacel or DAPTACEL in Study P3T06 are provided in
404   Table 3.
405   14.2    Tetanus
406   The proportions of participants achieving tetanus antitoxoid seroprotective levels one month
407   following three and four doses of Pentacel or DAPTACEL in Study P3T06 are provided in Table
408   3.
409   Table 3: Study P3T06 Diphtheria Antitoxin and Tetanus Antitoxoid Responses One Month
410   Following Dose 3 and Dose 4 of Pentacel or DAPTACEL + IPOL + ActHIB in US Children
411   Vaccinated at 2, 4, 6, and 15-16 Months of Age
                                                                                        DAPTACEL + IPOL
                                                        Pentacel
                                                                                             + ActHIB
      Post-Dose 3                                    N = 331-345                        N = 1,037-1,099
      Diphtheria Antitoxin
      % ≥0.01 IU/mL*                                     100.0%                                 100.0%
      % ≥0.10 IU/mL†                                      98.8%                                  98.5%

      Tetanus Antitoxoid
      % ≥0.10 IU/mL†                                      99.7%                                 100.0%
      Post-Dose 4                                   N = 341-352                             N = 328-334
      Diphtheria Antitoxin
      % ≥0.10 IU/mL*                                     100.0%                                  100.0%
      % ≥1.0 IU/mL†                                       96.5%                                   95.7%

      Tetanus Antitoxoid
      % ≥0.10 IU/mL*                                     100.0%                                  100.0%
      % ≥1.0 IU/mL†‡                                      92.9%                                   99.4%


412   Per Protocol Immunogenicity population.
413   *   Seroprotection rate following Pentacel vaccine is not inferior to DAPTACEL vaccine (upper limit of 90% CI of
414       the difference DAPTACEL – Pentacel is <10%).
415   †
          Non-inferiority criteria were not pre-specified.
416   ‡
          With the ELISA used in this study, a tetanus antitoxoid level of 1.0 IU/mL is 10 times the protective level.




                                                                                                                   16
                                                           16                                            Exhibit 246
          Case
      Sanofi      2:20-cv-02470-WBS-JDP
             Pasteur                           Document 9 Filed 12/29/20FullPage   283 of
                                                                             Prescribing   497
                                                                                         Information
      520 – Pentacel®



417   14.3   Pertussis
418   In a clinical pertussis vaccine efficacy study conducted in Sweden during 1992-1995
419   (Sweden I Efficacy Trial), 2,587 infants received DAPTACEL and 2,574 infants received a non-
420   US licensed DT vaccine as placebo at 2, 4, and 6 months of age. (1) The mean length of follow-
421   up was 2 years after the third dose of vaccine. The protective efficacy of DAPTACEL against
422   pertussis after 3 doses of vaccine using the World Health Organization (WHO) case
423   definition (≥21 consecutive days of paroxysmal cough with culture or serologic confirmation or
424   epidemiologic link to a confirmed case) was 84.9% (95% confidence interval [CI] 80.1%,
425   88.6%). The protective efficacy of DAPTACEL against mild pertussis (≥1 day of cough with
426   laboratory confirmation) was 77.9% (95% CI 72.6%, 82.2%). Protection against pertussis by
427   DAPTACEL was sustained for the 2-year follow-up period.
428   Based on comparisons of the immune responses to DAPTACEL in US infants (Post-Dose 3) and
429   Canadian children (Post-Dose 4) relative to infants who participated in the Sweden I Efficacy
430   Trial, it was concluded that 4 doses of DAPTACEL were needed for primary immunization
431   against pertussis in US children. (1)
432   In a serology bridging analysis, immune responses to FHA, PRN and FIM in a subset of infants
433   who received three doses of DAPTACEL in the Sweden I Efficacy Trial were compared to the
434   Post-Dose 3 and Post-Dose 4 responses in a subset of US children from Study 494-01 who
435   received Pentacel (Table 4). Available stored sera from infants who received DAPTACEL in the
436   Sweden I Efficacy Trial and sera from children who received PCV7 concomitantly with the first
437   three doses of Pentacel in Study 494-01 (Table 1) were assayed in parallel. Data on levels of
438   antibody to PT using an adequately specific assay were not available for this serology bridging
439   analysis.
440   Geometric mean antibody concentrations (GMCs) and seroconversion rates for antibodies to
441   FHA, PRN and FIM one month following Dose 3 of DAPTACEL in the subset of infants from
442   the Sweden I Efficacy Trial and one month following Dose 3 and Dose 4 of Pentacel in a subset
443   of infants from US Study 494-01 are presented in Table 4. Seroconversion was defined as 4-fold
444   rise in antibody level (Post-Dose 3/Pre-Dose 1 or Post-Dose 4/Pre-Dose 1). For anti-FHA and
445   anti-FIM, the non-inferiority criteria were met for seroconversion rates, and for anti-FHA, anti-
446   PRN, and anti-FIM, the non-inferiority criteria were met for GMCs, following Dose 4 of
447   Pentacel relative to Dose 3 of DAPTACEL. The non-inferiority criterion for anti-PRN
448   seroconversion following Dose 4 of Pentacel relative to Dose 3 of DAPTACEL was not met
449   [upper limit of 95% CI for difference in rate (DAPTACEL minus Pentacel) = 13.24%]. Whether
450   the lower anti-PRN seroconversion rate following Dose 4 of Pentacel in US children relative to
451   Dose 3 of DAPTACEL in Swedish infants correlates with diminished efficacy of Pentacel
452   against pertussis is unknown.
453




                                                                                                     17
                                                    17                                     Exhibit 246
          Case
      Sanofi      2:20-cv-02470-WBS-JDP
             Pasteur                                  Document 9 Filed 12/29/20FullPage   284 of
                                                                                    Prescribing   497
                                                                                                Information
      520 – Pentacel®


454   Table 4: FHA, PRN and FIM Antibody Responses One Month Following Dose 3 of
455   DAPTACEL in a Subset of Infants Vaccinated at 2, 4, and 6 Months of Age in the Sweden I
456   Efficacy Trial and One Month Following Dose 3 and Dose 4 of Pentacel in a Subset of
457   Infants Vaccinated at 2, 4, 6, and 15-16 Months of Age in US Study 494-01
                                          Post-Dose 3                   Post-Dose 3                 Post-Dose 4
                                         DAPTACEL                        Pentacel*                   Pentacel†
                                     Sweden I Efficacy Trial          US Study 494-01             US Study 494-01
                                            N = 80                     N = 730-995                 N = 507-554
      Anti-FHA
      % achieving 4-fold rise‡                  68.8                          79.8                       91.7§
      GMC (EU/mL)                               40.70                         71.46                     129.85§
      Anti-PRN
      % achieving 4-fold rise‡                  98.8                          74.4                        89.2¶
      GMC (EU/mL)                              111.26                         38.11                       90.82§
      Anti-FIM
      % achieving 4-fold rise‡                  86.3                         86.5                        91.5§
      GMC (EU/mL)                              339.31                       265.02                      506.57§
      Analyzed sera were from subsets of the Per Protocol Immunogenicity populations in each study.
      Data on anti-PT levels using an adequately specific assay were not available.
458   * Non-inferiority criteria were not pre-specified for the comparisons of immune responses to Pentacel vaccine
459       Post-Dose 3 vs. DAPTACEL vaccine Post-Dose 3.
460   †
          Pre-specified non-inferiority analyses compared immune responses to Pentacel vaccine Post-Dose 4 vs.
461       DAPTACEL vaccine Post-Dose 3.
462   ‡
          Fold rise was calculated as Post-Dose 3/Pre-Dose 1 antibody level or Post-Dose 4/Pre-Dose 1 antibody level.
463   §
          Percent achieving 4-fold rise or GMC Post-Dose 4 Pentacel vaccine is not inferior to Post-Dose 3 DAPTACEL
464       vaccine [upper limit of 95% CI for difference in rates (DAPTACEL minus Pentacel) <10% and upper limit of
465       90% CI for GMC ratio (DAPTACEL/Pentacel) <1.5].
466   ¶
          Non-inferiority criterion is not met for percent achieving 4-fold rise in anti-PRN Post-Dose 4 Pentacel vaccine
467       relative to Post-Dose 3 DAPTACEL vaccine [upper limit of 95% CI for difference in rates (DAPTACEL minus
468       Pentacel) = 13.24%, exceeds the non-inferiority criterion of <10%].
469   In a separate study, Study P3T06, US infants were randomized to receive either Pentacel or
470   DAPTACEL + IPOL + ActHIB at 2, 4, 6, and 15-16 months of age (Table 1). The pertussis
471   immune responses (GMCs and seroconversion rates) one month following the third and fourth
472   doses were compared between the two groups (Table 5). Seroconversion was defined as a 4-fold
473   rise in antibody level (Post-Dose 3/Pre-Dose 1 or Post-Dose 4/Pre-Dose 1). Data on anti-PT
474   responses obtained from an adequately specific assay were available on only a non-random
475   subset of study participants. The subset of study participants was representative of all study
476   participants with regard to Pre-Dose 1, Post-Dose 3 and Post-Dose 4 GMCs of antibodies to
477   FHA, PRN and FIM. For each of the pertussis antigens, non-inferiority criteria were met for
478   seroconversion rates and GMCs following Dose 3 of Pentacel relative to Dose 3 of DAPTACEL.
479   Following Dose 4 of Pentacel relative to Dose 4 of DAPTACEL, non-inferiority criteria were
480   met for all comparisons except for anti-PRN GMCs [upper limit of 90% CI for ratio of GMCs
481   (DAPTACEL/Pentacel) = 2.25]. Whether the lower anti-PRN GMC following Dose 4 of
482   Pentacel relative to Dose 4 of DAPTACEL in US children correlates with diminished efficacy of
483   Pentacel against pertussis is unknown.



                                                                                                                      18
                                                             18                                            Exhibit 246
          Case
      Sanofi      2:20-cv-02470-WBS-JDP
             Pasteur                                  Document 9 Filed 12/29/20FullPage   285 of
                                                                                    Prescribing   497
                                                                                                Information
      520 – Pentacel®


484   Table 5: Pertussis Antibody Responses One Month Following Doses 3 and 4 of Pentacel or
485   DAPTACEL + IPOL + ActHIB in US Infants Vaccinated at 2, 4, 6, and 15-16 Months of
486   Age in Study P3T06
                                        Post-Dose 3         Post-Dose 3           Post-Dose 4          Post-Dose 4
                                         Pentacel          DAPTACEL +              Pentacel           DAPTACEL +
                                                          IPOL + ActHIB                                 ActHIB
                                          N = 143           N = 481-485             N = 113           N = 127-128
      Anti-PT
      % achieving 4-fold rise*              95.8†               87.3                  93.8‡                91.3
      GMC (EU/mL)                          102.62†              61.88                107.89‡              100.29

                                        N = 218-318         N = 714-1,016         N = 230-367           N = 237-347
      Anti-FHA
      % achieving 4-fold rise*              81.9§               60.9                 88.4¶                  79.3
      GMC (EU/mL)                           73.68§              29.22               107.94¶                 64.02
      Anti-PRN
      % achieving 4-fold rise*              74.2§               75.4                  92.7¶                98.3
      GMC (EU/mL)                           36.05§              43.25                 93.59#              186.07
      Anti-FIM
      % achieving 4-fold rise*              91.7§               86.3                  93.5¶                91.6
      GMC (EU/mL)                          268.15§             267.18                553.39¶              513.54

487   Per Protocol Immunogenicity population for anti-FHA, anti-PRN, and anti-FIM.
488   Non-random subset of per Protocol Immunogenicity population for anti-PT. See text for further
489   information on the subset evaluated.
490   * Fold rise was calculated as Post-Dose 3/Pre-Dose 1 antibody level or Post-Dose 4/Pre-Dose 1 antibody level.
491   †
          Percent achieving 4-fold rise or GMC Post-Dose 3 Pentacel vaccine not inferior to Post-Dose 3 DAPTACEL
492       vaccine [upper limit of 95% CI for GMC ratio (DAPTACEL/Pentacel) <1.5 and upper limit of 95% CI for
493       differences in rates (DAPTACEL minus Pentacel) <10%].
494   ‡
          Percent achieving 4-fold rise or GMC Post-Dose 4 Pentacel vaccine not inferior to Post-Dose 4 DAPTACEL
495       vaccine [upper limit of 95% CI for GMC ratio (DAPTACEL/Pentacel) <1.5 and upper limit of 95% CI for
496       differences in rates (DAPTACEL minus Pentacel) <10%].
497   §
          Percent achieving 4-fold rise or GMC Post-Dose 3 Pentacel vaccine not inferior to Post-Dose 3 DAPTACEL
498       vaccine [upper limit of 90% CI for GMC ratio (DAPTACEL/Pentacel) <1.5 and upper limit of 90% CI for
499       differences in rates (DAPTACEL minus Pentacel) <10%].
500   ¶
          Percent achieving 4-fold rise or GMC Post-Dose 4 Pentacel vaccine not inferior to Post-Dose 4 DAPTACEL
501       vaccine [upper limit of 90% CI for GMC ratio (DAPTACEL/Pentacel) <1.5 and upper limit of 90% CI for
502       differences in rates (DAPTACEL minus Pentacel) <10%].
503   #
          Non-inferiority criterion is not met for GMC Post-Dose 4 Pentacel vaccine relative to Post-Dose 4 DAPTACEL
504       vaccine [upper limit of 90% CI for GMC ratio (DAPTACEL/Pentacel) = 2.25, which exceeds the non-
505       inferiority criterion of <1.5].




                                                                                                                      19
                                                           19                                           Exhibit 246
          Case
      Sanofi      2:20-cv-02470-WBS-JDP
             Pasteur                           Document 9 Filed 12/29/20FullPage   286 of
                                                                             Prescribing   497
                                                                                         Information
      520 – Pentacel®



506   14.4   Poliomyelitis
507   In Study P3T06 (Table 1), in which infants were randomized to receive the first three doses of
508   Pentacel or DAPTACEL + IPOL + ActHIB at 2, 4, and 6 months of age, one month following
509   the third dose of study vaccines, ≥99.4% of participants in both groups
510   (Pentacel: N = 338-350), (DAPTACEL + IPOL + ActHIB: N = 1,050-1,097) achieved
511   neutralizing antibody levels of ≥1:8 for Poliovirus types 1, 2, and 3.
512   In Study 494-01 (Table 1), in which infants were randomized to receive Pentacel or HCPDT +
513   POLIOVAX + ActHIB, GMTs (1/dil) of antibodies to Poliovirus types 1, 2, and 3 one month
514   following Dose 4 of Pentacel (N = 851-857) were 2,304, 4,178, and 4,415, respectively, and one
515   month following Dose 4 of POLIOVAX (N = 284-287) were 2,330, 2,840, and 3,300,
516   respectively.
517   14.5   Invasive Disease due to H. Influenzae Type b
518   Anti-PRP seroprotection rates and GMCs one month following Dose 3 of Pentacel or separately
519   administered ActHIB in studies 494-01, P3T06, and M5A10 are presented in Table 6. In Study
520   494-01, non-inferiority criteria were not met for the proportion of participants who achieved an
521   anti-PRP level ≥1.0 mcg/mL and for anti-PRP GMCs following Pentacel compared with
522   separately administered ActHIB. In each of Studies P3T06 and M5A10, the non-inferiority
523   criterion was met for the proportion of participants who achieved an anti-PRP level ≥1.0
524   mcg/mL following Pentacel compared with separately administered ActHIB. In Study M5A10,
525   the non-inferiority criterion was met for anti-PRP GMCs following Pentacel compared with
526   separately administered ActHIB.
527




                                                                                                       20
                                                    20                                     Exhibit 246
          Case
      Sanofi      2:20-cv-02470-WBS-JDP
             Pasteur                                     Document 9 Filed 12/29/20FullPage   287 of
                                                                                       Prescribing   497
                                                                                                   Information
      520 – Pentacel®


528   Table 6: Anti-PRP Seroprotection Rates and GMCs One Month Following Three Doses of
529   Pentacel or Separate DTaP + IPV + ActHIB Administered at 2, 4, and 6 Months of Age in
530   Studies 494-01, P3T06, and M5A10
                                                                               Study 494-01
                                                                Pentacel               HCPDT + POLIOVAX +
                                                                N = 1,127                    ActHIB
                                                                                              N = 401
      % achieving anti-PRP ≥0.15 mcg/mL                           95.4*                       98.3
      % achieving anti-PRP ≥1.0 mcg/mL                            79.1†                       88.8
      Anti-PRP GMC (mcg/mL)                                        3.19‡                       6.23
                                                                                 Study P3T06
                                                                 Pentacel               DAPTACEL + IPOL +
                                                                 N = 365                     ActHIB
                                                                                             N = 1,128
      % achieving anti-PRP ≥0.15 mcg/mL                           92.3*                       93.3
      % achieving anti-PRP ≥1.0 mcg/mL                            72.1*                       70.8
      Anti-PRP GMC (mcg/mL)                                        2.31§                       2.29
                                                                              Study M5A10
                                                                 Pentacel               DAPTACEL + IPOL +
                                                                 N = 826                     ActHIB
                                                                                              N = 421
      % achieving anti-PRP ≥0.15 mcg/mL                           93.8¶                       90.3
      % achieving anti-PRP ≥1.0 mcg/mL                            75.1¶                       74.8
      Anti-PRP GMC (mcg/mL)                                        2.52 #                      2.38
      Per Protocol Immunogenicity population for all studies.
      IPV indicates Poliovirus Vaccine Inactivated.
531   *   Percent achieving specified level following Pentacel vaccine not inferior to ActHIB vaccine [upper limit of 90%
532       CI for difference in rates (ActHIB minus Pentacel) <10%].
533   †
          Non-inferiority criterion not met for percent achieving anti-PRP ≥1.0 mcg/mL following Pentacel vaccine
534       relative to ActHIB vaccine [upper limit of 90% CI for difference in rates (ActHIB minus Pentacel), 12.9%,
535       exceeds the non-inferiority criterion <10%].
536   ‡
          Non-inferiority criterion not met for GMC following Pentacel vaccine relative to ActHIB vaccine [upper limit
537       of 90% CI of GMC ratio (ActHIB/Pentacel), 2.26, exceeds the non-inferiority criterion <1.5].
538   §
          Non-inferiority criterion not pre-specified.
539   ¶
          Percent achieving specified level following Pentacel vaccine not inferior to ActHIB vaccine [upper limit of 95%
540       CI for difference in rates (ActHIB minus Pentacel) <10%].
541   #
          GMC following Pentacel vaccine not inferior to ActHIB vaccine [upper limit of 90% CI of GMC ratio
542       (ActHIB/Pentacel) <1.5].
543   In Study 494-01, at 15 months of age prior to receipt of Dose 4 of study vaccines, 68.6% of
544   Pentacel recipients (N = 829) and 80.8% of separately administered ActHIB recipients (N = 276)
545   had an anti-PRP level ≥0.15 mcg/mL. Following Dose 4 of study vaccines, 98.2% of Pentacel
546   recipients (N = 874) and 99.0% of separately administered ActHIB recipients (N = 291) had an
547   anti-PRP level ≥1.0 mcg/mL.
548   In Study P3T06, at 15 months of age prior to receipt of Dose 4 of study vaccines, 65.4% of
549   Pentacel recipients (N = 335) and 60.7% of separately administered ActHIB recipients (N = 323)


                                                                                                                      21
                                                                21                                        Exhibit 246
          Case
      Sanofi      2:20-cv-02470-WBS-JDP
             Pasteur                           Document 9 Filed 12/29/20FullPage   288 of
                                                                             Prescribing   497
                                                                                         Information
      520 – Pentacel®


550   had an anti-PRP level ≥0.15 mcg/mL. Following Dose 4 of study vaccines, 97.8% of Pentacel
551   recipients (N = 361) and 95.9% of separately administered ActHIB recipients (N = 340) had an
552   anti-PRP level ≥1.0 mcg/mL.
553   14.6   Concomitantly Administered Vaccines
554   In Study P3T06, (Table 1) there was no evidence for reduced antibody responses to hepatitis B
555   vaccine (percent of participants with anti-HBsAg ≥10 mIU/mL and GMCs) or PCV7 (percent of
556   participants with antibody levels ≥0.15 mcg/mL and ≥0.5 mcg/mL and GMCs to each serotype)
557   administered concomitantly with Pentacel (N = 321-325) relative to these vaccines administered
558   concomitantly with DAPTACEL + IPOL + ActHIB (N = 998-1,029). The immune responses to
559   hepatitis B vaccine and PCV7 were evaluated one month following the third dose.
560   In Study 494-03, (Table 1) there was no evidence for interference in the immune response to the
561   fourth dose of PCV7 (percent of participants with antibody levels ≥0.15 mcg/mL and ≥0.5
562   mcg/mL and GMCs to each serotype) administered at 15 months of age concomitantly with
563   Pentacel (N = 155) relative to this vaccine administered concomitantly with MMR and varicella
564   vaccines (N = 158). There was no evidence for interference in the immune response to MMR and
565   varicella vaccines (percent of participants with pre-specified seroresponse level) administered at
566   15 months of age concomitantly with Pentacel (N = 154) relative to these vaccines administered
567   concomitantly with PCV7 (N = 144). The immune responses to MMR, varicella vaccine and the
568   fourth dose of PCV7 were evaluated one month post-vaccination.

569   15     REFERENCES
570   1      DAPTACEL® [full prescribing information]. Toronto, ON: Sanofi Pasteur; 2016.
571   2      CDC. Updated recommendations of the Advisory Committee on Immunization Practices
572          (ACIP) regarding routine poliovirus vaccination. MMWR 2009;58:829-30.
573   3      Stratton KR, et al. editors. Adverse events associated with childhood vaccines; evidence
574          bearing on causality. Washington D.C.: National Academy Press. 1994. p. 67-117.
575   4      Braun MM. Report of a US Public Health Service workshop on hypotonic-
576          hyporesponsive episode (HHE) after pertussis immunization. Pediatrics 1998;102(5)1-5.
577   5      Rothstein EP, et al. Comparison of antigenuria after immunization with three
578          Haemophilus influenzae type b conjugate vaccines. Pediatr Infect Dis J 1991;10:311-4.
579   6      Stainer DW. Production of diphtheria toxin. In: Manclark CR, editor. Proceedings of an
580          informal consultation on the World Health Organization requirements for diphtheria,
581          tetanus, pertussis and combined vaccines. United States Public Health Service, Bethesda,
582          MD. DHHS 91-1174. 1991. p. 7-11.
583   7      Mueller JH, Miller PA. Variable factors influencing the production of tetanus toxin. J
584          Bacteriol 1954;67(3):271-7.
585   8      Stainer DW, et al. A simple chemically defined medium for the production of phase 1
586          Bordetella pertussis. J Gen Microbiol 1971;63:211-20.
587   9      Chu CY, et al. Further studies on the immunogenicity of Haemophilus influenzae type b
588          and pneumococcal type 6A polysaccharide-protein conjugates. Infect Immun
589          1983;40:245-56.


                                                                                                      22
                                                    22                                     Exhibit 246
          Case
      Sanofi      2:20-cv-02470-WBS-JDP
             Pasteur                           Document 9 Filed 12/29/20FullPage   289 of
                                                                             Prescribing   497
                                                                                         Information
      520 – Pentacel®


590   10     Mueller JH, et al. Production of diphtheria toxin of high potency (100 Lf) on a
591          reproducible medium. J Immunol 1941;40:21-32.
592   11     Department of Health and Human Services, Food and Drug Administration. Biological
593          products; bacterial vaccines and toxoids; implementation of efficacy review; proposed
594          rule. Federal Register 1985;50(240):51002-117.
595   12     Vitek CR, Tiwari TS, Wharton M. Diphtheria toxoid. In: Plotkin SA, Orenstein WA,
596          Offit PA, editors. Vaccines. 7th ed. Philadelphia, PA: W. B. Saunders; 2018:7:261-75.
597   13     Roper M, Wassilak SGF, et al. Tetanus toxoid. In: Plotkin SA, Orenstein WA, Offit PA,
598          editors. Vaccines. 7th ed. Philadelphia, PA: W.B. Saunders; 2018:18:1052-79.
599   14     Sutter RW, et al. Defining surrogate serologic tests with respect to predicting protective
600          vaccine efficacy: Poliovirus vaccination. In: Williams JC, et al. eds. Combined vaccines
601          and simultaneous administration. Current issues and perspectives. New York, NY: The
602          New York Academy of Sciences. 1995:289-99.
603   15     Robbins JB, et al. Quantitative measurement of "natural" and immunization-induced
604          Haemophilus influenzae type b capsular polysaccharide antibodies. Pediatr Res
605          1973;7:103-10.
606   16     Peltola H, et al. Haemophilus influenzae type b capsular polysaccharide vaccine in
607          children: a double-blind field study of 100,000 vaccinees 3 months to 5 years of age in
608          Finland. Pediatrics 1977;60:730-7.
609   17     Kayhty H, et al. The protective level of serum antibodies to the capsular polysaccharide
610          of Haemophilus influenzae type b. J Infect Dis 1983;147:1100.
611   18     Anderson P. The protective level of serum antibodies to the capsular polysaccharide of
612          Haemophilus influenzae type b. J Infect Dis 1984;149:1034.

613   16     HOW SUPPLIED/STORAGE AND HANDLING
614   16.1   How Supplied
615   The vial stoppers for the DTaP-IPV and ActHIB vaccine components of Pentacel are not made
616   with natural rubber latex.
617   5 Dose Package (NDC No. 49281-511-05) containing 5 vials of DTaP-IPV component (NDC
618   No. 49281-561-01) to be used to reconstitute 5 single-dose vials of lyophilized ActHIB vaccine
619   component (NDC No. 49281-544-58).
620
621   16.2   Storage and Handling
622   Pentacel should be stored at 2° to 8°C (35° to 46°F). Do not freeze. Product which has been
623   exposed to freezing should not be used. Do not use after expiration date shown on the label.

624   17     PATIENT COUNSELING INFORMATION
625   Before administration of Pentacel, health-care personnel should inform the parent or guardian of
626   the benefits and risks of the vaccine and the importance of completing the immunization series
627   unless a contraindication to further immunization exists.



                                                                                                       23
                                                     23                                     Exhibit 246
          Case
      Sanofi      2:20-cv-02470-WBS-JDP
             Pasteur                             Document 9 Filed 12/29/20FullPage   290 of
                                                                               Prescribing   497
                                                                                           Information
      520 – Pentacel®


628   The health-care provider should inform the parent or guardian about the potential for adverse
629   reactions that have been temporally associated with Pentacel or other vaccines containing similar
630   ingredients. The health-care provider should provide the Vaccine Information Statements (VIS)
631   which are required by the National Childhood Vaccine Injury Act of 1986 to be given with each
632   immunization. The parent or guardian should be instructed to report adverse reactions to their
633   health-care provider.

634   Manufactured by:
635   Sanofi Pasteur Limited
636   Toronto Ontario Canada

637   and Sanofi Pasteur SA
638   Marcy L’Etoile France

639   Distributed by:
640   Sanofi Pasteur Inc.
641   Swiftwater PA 18370 USA
642   Pentacel® is a registered trademark of Sanofi Pasteur, its affiliates and subsidiaries.

643                                                                                          R0-1219 USA


644




                                                                                                      24
                                                      24                                        Exhibit 246
Case 2:20-cv-02470-WBS-JDP Document 9 Filed 12/29/20 Page 291 of 497




   EXHIBIT 247
                 Case 2:20-cv-02470-WBS-JDP Document -----------------------
HIGHLIGHTS OF PRESCRIBING INFORMATION
                                                      9 Filed 12/29/20               Page 292 of 497
                                                                             WARNINGS AND PRECAUTIONS ----------------
These highlights do not include all the information needed to use                 •    The tip caps of the prefilled syringes contain natural rubber latex which
HAVRIX safely and effectively. See full prescribing information for                    may cause allergic reactions. (5.1)
HAVRIX.                                                                           •    Syncope (fainting) can occur in association with administration of
                                                                                       injectable vaccines, including HAVRIX. Procedures should be in place
HAVRIX (Hepatitis A Vaccine)                                                           to avoid falling injury and to restore cerebral perfusion following
Suspension for Intramuscular Injection                                                 syncope. (5.2)
Initial U.S. Approval: 1995
                                                                                  ------------------------------ ADVERSE REACTIONS -----------------------
----------------------------INDICATIONS AND USAGE ---------------------           •      In studies of adults and children 2 years of age and older, the most
 HAVRIX is a vaccine indicated for active immunization against disease                   common solicited adverse events were injection-site soreness (56% of
 caused by hepatitis A virus (HAV). HAVRIX is approved for use in persons                adults and 21% of children) and headache (14% of adults and less than
 12 months of age and older. Primary immunization should be administered at              9% of children). (6.1)
 least 2 weeks prior to expected exposure to HAV. (1)                             •      In studies of children 11 to 25 months of age, the most frequently
                                                                                         reported solicited local reactions were pain (32%) and redness (29%).
----------------------- DOSAGE AND ADMINISTRATION ----------------                       Common solicited general adverse events were irritability (42%),
•     HAVRIX is administered by intramuscular injection. (2.2)                           drowsiness (28%), and loss of appetite (28%). (6.1)
•     Children and adolescents: A single 0.5-mL dose and a 0.5-mL booster          To report SUSPECTED ADVERSE REACTIONS, contact
      dose administered between 6 to 12 months later. (2.3)                        GlaxoSmithKline at 1-888-825-5249 or VAERS at 1-800-822-7967 or
•     Adults: A single 1-mL dose and a 1-mL booster dose administered              www.vaers.hhs.gov.
      between 6 to 12 months later. (2.3)
                                                                                  ------------------------------- DRUG INTERACTIONS ------------------------
--------------------- DOSAGE FORMS AND STRENGTHS --------------                   Do not mix HAVRIX with any other vaccine or product in the same syringe or
•     Suspension for injection available in the following presentations:          vial. (7.1)
•     0.5-mL single-dose vials and prefilled syringes. (3)
•     1-mL single-dose vials and prefilled syringes. (3)                          ----------------------- USE IN SPECIFIC POPULATIONS ----------------
                                                                                   Safety and effectiveness of HAVRIX have not been established in pregnant
-------------------------------CONTRAINDICATIONS ------------------------          women and nursing mothers. (8.1)
 Severe allergic reaction (e.g., anaphylaxis) after a previous dose of any
 hepatitis A-containing vaccine, or to any component of HAVRIX, including         See 17 for PATIENT COUNSELING INFORMATION.
 neomycin. (4)                                                                                                                                 Revised: X/201X




FULL PRESCRIBING INFORMATION: CONTENTS*
FULL PRESCRIBING INFORMATION                                                      8     USE IN SPECIFIC POPULATIONS
1    INDICATIONS AND USAGE                                                              8.1       Pregnancy
2    DOSAGE AND ADMINISTRATION                                                          8.3       Nursing Mothers
     2.1    Preparation for Administration                                              8.4       Pediatric Use
     2.2    Administration                                                              8.5       Geriatric Use
     2.3    Recommended Dose and Schedule                                               8.6       Hepatic Impairment
3    DOSAGE FORMS AND STRENGTHS                                                   11    DESCRIPTION
4    CONTRAINDICATIONS                                                            12    CLINICAL PHARMACOLOGY
5    WARNINGS AND PRECAUTIONS                                                           12.1      Mechanism of Action
     5.1    Latex                                                                 13    NONCLINICAL TOXICOLOGY
     5.2    Syncope                                                                     13.1      Carcinogenesis, Mutagenesis, Impairment of
     5.3    Preventing and Managing Allergic Vaccine                                    Fertility
     Reactions                                                                    14    CLINICAL STUDIES
     5.4    Altered Immunocompetence                                                    14.1      Pediatric Effectiveness Studies
     5.5    Limitations of Vaccine Effectiveness                                        14.2      Immunogenicity in Children and Adolescents
6    ADVERSE REACTIONS                                                                  14.3      Immunogenicity in Adults
     6.1    Clinical Trials Experience                                                  14.4      Duration of Immunity
     6.2    Postmarketing Experience                                                    14.5      Immune Response to Concomitantly
7    DRUG INTERACTIONS                                                                  Administered Vaccines
     7.1    Concomitant Administration with Vaccines and                          15    REFERENCES
     Immune Globulin                                                              16    HOW SUPPLIED/STORAGE AND HANDLING
     7.2    Immunosuppressive Therapies                                           17    PATIENT COUNSELING INFORMATION

                                                                                  *Sections or subsections omitted from the full prescribing information are not
                                                                                  listed.




                                                                              1

                                                                              1                                                    Exhibit 247
           Case 2:20-cv-02470-WBS-JDP Document 9 Filed 12/29/20 Page 293 of 497


     ____________________________________________________________________

 1   FULL PRESCRIBING INFORMATION

 2   1        INDICATIONS AND USAGE
 3   HAVRIX® is indicated for active immunization against disease caused by hepatitis A virus
 4   (HAV). HAVRIX is approved for use in persons 12 months of age and older. Primary
 5   immunization should be administered at least 2 weeks prior to expected exposure to HAV.

 6   2        DOSAGE AND ADMINISTRATION
 7   2.1      Preparation for Administration
 8   Shake well before use. With thorough agitation, HAVRIX is a homogeneous, turbid, white
 9   suspension. Do not administer if it appears otherwise. Parenteral drug products should be
10   inspected visually for particulate matter and discoloration prior to administration, whenever
11   solution and container permit. If either of these conditions exists, the vaccine should not be
12   administered.
13   For the prefilled syringes, attach a sterile needle and administer intramuscularly.
14   For the vials, use a sterile needle and sterile syringe to withdraw the vaccine dose and administer
15   intramuscularly. Changing needles between drawing vaccine from a vial and injecting it into a
16   recipient is not necessary unless the needle has been damaged or contaminated. Use a separate
17   sterile needle and syringe for each individual.
18   2.2      Administration
19   HAVRIX should be administered by intramuscular injection only. HAVRIX should not be
20   administered in the gluteal region; such injections may result in suboptimal response.
21   Do not administer this product intravenously, intradermally, or subcutaneously.
22   2.3      Recommended Dose and Schedule
23   Children and Adolescents
24   Primary immunization for children and adolescents (12 months through 18 years of age) consists
25   of a single 0.5-mL dose and a 0.5-mL booster dose administered anytime between 6 and
26   12 months later. The preferred sites for intramuscular injections are the anterolateral aspect of
27   the thigh in young children or the deltoid muscle of the upper arm in older children.
28   Adults
29   Primary immunization for adults consists of a single 1-mL dose and a 1-mL booster dose
30   administered anytime between 6 and 12 months later. In adults, the injection should be given in
31   the deltoid region.


                                                      2

                                                      2                                     Exhibit 247
           Case 2:20-cv-02470-WBS-JDP Document 9 Filed 12/29/20 Page 294 of 497


32   3        DOSAGE FORMS AND STRENGTHS
33   Suspension for injection available in the following presentations:
34   •     0.5-mL single-dose vials and prefilled TIP-LOK® syringes.
35   •     1-mL single-dose vials and prefilled TIP-LOK syringes. [See How Supplied/Storage and
36         Handling (16).]

37   4        CONTRAINDICATIONS
38   Severe allergic reaction (e.g., anaphylaxis) after a previous dose of any hepatitis A-containing
39   vaccine, or to any component of HAVRIX, including neomycin, is a contraindication to
40   administration of HAVRIX [see Description (11)].

41   5        WARNINGS AND PRECAUTIONS
42   5.1      Latex
43   The tip caps of the prefilled syringes contain natural rubber latex which may cause allergic
44   reactions.
45   5.2      Syncope
46   Syncope (fainting) can occur in association with administration of injectable vaccines, including
47   HAVRIX. Syncope can be accompanied by transient neurological signs such as visual
48   disturbance, paresthesia, and tonic-clonic limb movements. Procedures should be in place to
49   avoid falling injury and to restore cerebral perfusion following syncope.
50   5.3      Preventing and Managing Allergic Vaccine Reactions
51   Appropriate medical treatment and supervision must be available to manage possible
52   anaphylactic reactions following administration of the vaccine [see Contraindications (4)].
53   5.4      Altered Immunocompetence
54   Immunocompromised persons may have a diminished immune response to HAVRIX, including
55   individuals receiving immunosuppressant therapy.
56   5.5      Limitations of Vaccine Effectiveness
57   Hepatitis A virus has a relatively long incubation period (15 to 50 days). HAVRIX may not
58   prevent hepatitis A infection in individuals who have an unrecognized hepatitis A infection at the
59   time of vaccination. Additionally, vaccination with HAVRIX may not protect all individuals.




                                                      3
                                                     3                                      Exhibit 247
           Case 2:20-cv-02470-WBS-JDP Document 9 Filed 12/29/20 Page 295 of 497


60   6       ADVERSE REACTIONS
61   6.1     Clinical Trials Experience
62   Because clinical trials are conducted under widely varying conditions, adverse reaction rates
63   observed in the clinical trials of a vaccine cannot be directly compared to rates in the clinical
64   trials of another vaccine, and may not reflect the rates observed in practice.
65   The safety of HAVRIX has been evaluated in 61 clinical trials involving approximately 37,000
66   individuals receiving doses of 360 EL.U. (n = 21,928 in 3- or 4-dose schedule), 720 EL.U.
67   (n = 12,274 in 2- or 3-dose schedule), or 1440 EL.U. (n = 2,782 in 2- or 3-dose schedule).
68   Of solicited adverse events in clinical trials of adults, who received HAVRIX 1440 EL.U., and
69   children (2 years of age and older), who received either HAVRIX 360 EL.U. or 720 EL.U., the
70   most frequently reported was injection-site soreness (56% of adults and 21% of children); less
71   than 0.5% of soreness was reported as severe. Headache was reported by 14% of adults and less
72   than 9% of children. Other solicited and unsolicited events occurring during clinical trials are
73   listed below.
74   Incidence 1% to 10% of Injections
75   Metabolism and Nutrition Disorders: Anorexia.
76   Gastrointestinal Disorders: Nausea.
77   General Disorders and Administration Site Conditions: Fatigue, fever >99.5°F (37.5°C),
78   induration, redness, and swelling of the injection site; malaise.
79   Incidence <1% of Injections
80   Infections and Infestations: Pharyngitis, upper respiratory tract infections.
81   Blood and Lymphatic System Disorders: Lymphadenopathy.
82   Psychiatric Disorders: Insomnia.
83   Nervous System Disorders: Dysgeusia, hypertonia.
84   Eye Disorders: Photophobia.
85   Ear and Labyrinth Disorders: Vertigo.
86   Gastrointestinal Disorders: Abdominal pain, diarrhea, vomiting.
87   Skin and Subcutaneous Tissue Disorders: Pruritus, rash, urticaria.
88   Musculoskeletal and Connective Tissue Disorders: Arthralgia, myalgia.
89   General Disorders and Administration Site Conditions: Injection site hematoma.
90   Investigations: Creatine phosphokinase increased.




                                                       4
                                                      4                                       Exhibit 247
          Case 2:20-cv-02470-WBS-JDP Document 9 Filed 12/29/20 Page 296 of 497


91    Coadministration Studies of HAVRIX in Children 11 to 25 Months of Age
92    In 4 studies, 3,152 children 11 to 25 months of age received at least one dose of HAVRIX
93    720 EL.U. administered alone or concomitantly with other routine childhood vaccinations [see
94    Clinical Studies (14.2, 14.5)]. The studies included HAV 210 (N = 1,084), HAV 232 (N = 394),
95    HAV 220 (N = 433), and HAV 231 (N = 1,241).
 96   In the largest of these studies (HAV 231) conducted in the US, 1,241 children 15 months of age
 97   were randomized to receive: Group 1) HAVRIX alone; Group 2) HAVRIX concomitantly with
 98   measles, mumps, and rubella (MMR) vaccine (manufactured by Merck and Co.) and varicella
 99   vaccine (manufactured by Merck and Co.); or Group 3) MMR and varicella vaccines. Subjects in
100   Group 3 who received MMR and varicella vaccines received the first dose of HAVRIX 42 days
101   later. A second dose of HAVRIX was administered to all subjects 6 to 9 months after the first
102   dose of HAVRIX. Solicited local adverse reactions and general events were recorded by
103   parents/guardians on diary cards for 4 days (days 0 to 3) after vaccination. Unsolicited adverse
104   events were recorded on the diary card for 31 days after vaccination. Telephone follow-up was
105   conducted 6 months after the last vaccination to inquire about serious adverse events, new onset
106   chronic illnesses and medically significant events. A total of 1,035 children completed the 6-
107   month follow-up. Among subjects in all groups combined, 53% were male; 69% of subjects were
108   white, 16% were Hispanic, 9% were black and 6% were other racial/ethnic groups.
109   Percentages of subjects with solicited local adverse reactions and general adverse events
110   following HAVRIX administered alone (Group 1) or concomitantly with MMR and varicella
111   vaccines (Group 2) are presented in Table 1. The solicited adverse events from the 3 additional
112   coadministration studies conducted with HAVRIX were comparable to those from Study
113   HAV 231.




                                                      5
                                                     5                                     Exhibit 247
          Case 2:20-cv-02470-WBS-JDP Document 9 Filed 12/29/20 Page 297 of 497


114   Table 1. Solicited Local Adverse Reactions and General Adverse Events occurring within
115   4 Days of Vaccinationa in Children 15 to 24 Months of Age with HAVRIX Administered
116   Alone or Concomitantly with MMR and Varicella Vaccines (TVC)
                                                     Group 2
                                    Group 1         HAVRIX+            Group 1             Group 2
                                    HAVRIX          MMR+Vb            HAVRIX              HAVRIX
                                     Dose 1           Dose 1            Dose 2             Dose 2
                                       %                 %                 %                  %
      Local (at injection site for HAVRIX)
      N                               298               411               272                373
      Pain, any                       23.8             23.6              24.3                30.3
      Redness, any                    20.1             20.0              22.8                23.9
      Swelling, any                    8.7             10.2               9.6                 9.9
      General
      N                               300               417               271                375
      Irritability, any               33.3             43.9              31.0                27.2
      Irritability, grade 3            0.3              1.9               1.5                 0.3
      Drowsiness, any                 22.3             35.3              21.0                20.8
      Drowsiness, grade 3              1.0              2.2               1.1                 0.0
      Loss of appetite, any           18.3             26.1              19.9                20.5
      Loss of appetite, grade          1.0              1.4               0.4                0.3
      3
      Fever ≥100.6°F                   3.0              4.8               3.3                2.7
      (38.1°C)
      Fever ≥101.5°F                   2.0              2.6               1.8                1.6
      (38.6°C)
      Fever ≥102.4°F                   0.7              0.7               0.4                1.1
      (39.1°C)
117   Total vaccinated cohort (TVC) = all subjects who received at least one dose of vaccine.
118   N = number of subjects who received at least one dose of vaccine and for whom diary card
119       information was available.
120   Grade 3: drowsiness defined as prevented normal daily activities; irritability/fussiness defined as
121       crying that could not be comforted/prevented normal daily activities; loss of appetite defined
122       as no eating at all.
      a
123       Within 4 days of vaccination defined as day of vaccination and the next 3 days.
      b
124       MMR = measles, mumps, and rubella vaccine; V = varicella vaccine.

125   Serious Adverse Events in Children 11 to 25 Months of Age: Among these 4 studies, 0.9%
126   (29/3,152) of subjects reported a serious adverse event within the 31-day period following
127   vaccination with HAVRIX. Among subjects administered HAVRIX alone 1.0% (13/1,332)



                                                       6
                                                      6                                      Exhibit 247
            Case 2:20-cv-02470-WBS-JDP Document 9 Filed 12/29/20 Page 298 of 497


128   reported a serious adverse event. Among subjects who received HAVRIX concomitantly with
129   other childhood vaccines, 0.9% (8/909) reported a serious adverse event. In these 4 studies, there
130   were 4 reports of seizure within 31 days post-vaccination: these occurred 2, 9, and 27 days
131   following the first dose of HAVRIX administered alone and 12 days following the second dose
132   of HAVRIX. In one subject who received INFANRIX and Hib conjugate vaccine followed by
133   HAVRIX 6 weeks later, bronchial hyperreactivity and respiratory distress were reported on the
134   day of administration of HAVRIX alone.
135   6.2     Postmarketing Experience
136   In addition to reports in clinical trials, worldwide voluntary reports of adverse events received
137   for HAVRIX since market introduction of this vaccine are listed below. This list includes serious
138   adverse events or events which have a suspected causal connection to components of HAVRIX
139   or other vaccines or drugs. Because these events are reported voluntarily from a population of
140   uncertain size, it is not always possible to reliably estimate their frequency or establish a causal
141   relationship to the vaccine.
142   Infections and Infestations
143   Rhinitis.
144   Blood and Lymphatic System Disorders
145   Thrombocytopenia.
146   Immune System Disorders
147   Anaphylactic reaction, anaphylactoid reaction, serum sickness–like syndrome.
148   Nervous System Disorders
149   Convulsion, dizziness, encephalopathy, Guillain-Barré syndrome, hypoesthesia, multiple
150   sclerosis, myelitis, neuropathy, paresthesia, somnolence, syncope.
151   Vascular Disorders
152   Vasculitis.
153   Respiratory, Thoracic, and Mediastinal Disorders
154   Dyspnea.
155   Hepatobiliary Disorders
156   Hepatitis, jaundice.
157   Skin and Subcutaneous Tissue Disorders
158   Angioedema, erythema multiforme, hyperhidrosis.
159   Congenital, Familial, and Genetic Disorders
160   Congenital anomaly.


                                                       7
                                                       7                                     Exhibit 247
            Case 2:20-cv-02470-WBS-JDP Document 9 Filed 12/29/20 Page 299 of 497


161   Musculoskeletal and Connective Tissue Disorders
162   Musculoskeletal stiffness.
163   General Disorders and Administration Site Conditions
164   Chills, influenza-like symptoms, injection site reaction, local swelling.

165   7        DRUG INTERACTIONS
166   7.1      Concomitant Administration with Vaccines and Immune Globulin
167   In clinical studies HAVRIX was administered concomitantly with the following vaccines [see
168   Adverse Reactions (6.1) and Clinical Studies (14.5)]:
169   •     INFANRIX (DTaP);
170   •     Hib conjugate vaccine;
171   •     pneumococcal 7-valent conjugate vaccine;
172   •     MMR vaccine;
173   •     varicella vaccine.
174   HAVRIX may be administered concomitantly with immune globulin.
175   When concomitant administration of other vaccines or immune globulin is required, they should
176   be given with different syringes and at different injection sites. Do not mix HAVRIX with any
177   other vaccine or product in the same syringe or vial.
178   7.2      Immunosuppressive Therapies
179   Immunosuppressive therapies, including irradiation, antimetabolites, alkylating agents, cytotoxic
180   drugs, and corticosteroids (used in greater than physiologic doses), may reduce the immune
181   response to HAVRIX.

182   8        USE IN SPECIFIC POPULATIONS
183   8.1      Pregnancy
184   Pregnancy Category C
185   Animal reproduction studies have not been conducted with HAVRIX. It is also not known
186   whether HAVRIX can cause fetal harm when administered to a pregnant woman or can affect
187   reproduction capacity. HAVRIX should be given to a pregnant woman only if clearly needed.
188   8.3      Nursing Mothers
189   It is not known whether HAVRIX is excreted in human milk. Because many drugs are excreted
190   in human milk, caution should be exercised when HAVRIX is administered to a nursing woman.




                                                       8
                                                       8                                   Exhibit 247
            Case 2:20-cv-02470-WBS-JDP Document 9 Filed 12/29/20 Page 300 of 497


191   8.4     Pediatric Use
192   The safety and effectiveness of HAVRIX, doses of 360 EL.U. or 720 EL.U., have been evaluated
193   in more than 22,000 subjects 1 year to 18 years of age.
194   The safety and effectiveness of HAVRIX have not been established in subjects younger than
195   12 months of age.
196   8.5     Geriatric Use
197   Clinical studies of HAVRIX did not include sufficient numbers of subjects 65 years of age and
198   older to determine whether they respond differently from younger subjects. Other reported
199   clinical experience has not identified differences in overall safety between these subjects and
200   younger adult subjects.
201   8.6     Hepatic Impairment
202   Subjects with chronic liver disease had a lower antibody response to HAVRIX than healthy
203   subjects [see Clinical Studies (14.3)].

204   11      DESCRIPTION
205   HAVRIX (Hepatitis A Vaccine) is a sterile suspension of inactivated virus for intramuscular
206   administration. The virus (strain HM175) is propagated in MRC-5 human diploid cells. After
207   removal of the cell culture medium, the cells are lysed to form a suspension. This suspension is
208   purified through ultrafiltration and gel permeation chromatography procedures. Treatment of this
209   lysate with formalin ensures viral inactivation. Viral antigen activity is referenced to a standard
210   using an enzyme linked immunosorbent assay (ELISA), and is therefore expressed in terms of
211   ELISA Units (EL.U.).
212   Each 1-mL adult dose of vaccine contains 1440 EL.U. of viral antigen, adsorbed on 0.5 mg of
213   aluminum as aluminum hydroxide.
214   Each 0.5-mL pediatric dose of vaccine contains 720 EL.U. of viral antigen, adsorbed onto
215   0.25 mg of aluminum as aluminum hydroxide.
216   HAVRIX contains the following excipients: Amino acid supplement (0.3% w/v) in a
217   phosphate-buffered saline solution and polysorbate 20 (0.05 mg/mL). From the manufacturing
218   process, HAVRIX also contains residual MRC-5 cellular proteins (not more than 5 mcg/mL),
219   formalin (not more than 0.1 mg/mL), and neomycin sulfate (not more than 40 ng/mL), an
220   aminoglycoside antibiotic included in the cell growth media.
221   HAVRIX is formulated without preservatives.
222   HAVRIX is available in vials and prefilled syringes. The tip caps of the prefilled syringes
223   contain natural rubber latex; the plungers are not made with natural rubber latex. The vial
224   stoppers are not made with natural rubber latex.



                                                       9
                                                      9                                     Exhibit 247
           Case 2:20-cv-02470-WBS-JDP Document 9 Filed 12/29/20 Page 301 of 497


225   12     CLINICAL PHARMACOLOGY
226   12.1   Mechanism of Action
227   The hepatitis A virus belongs to the picornavirus family. It is one of several hepatitis viruses that
228   cause systemic disease with pathology in the liver.
229   The incubation period for hepatitis A averages 28 days (range: 15 to 50 days).1 The course of
230   hepatitis A infection is extremely variable, ranging from asymptomatic infection to icteric
231   hepatitis and death.
232   The presence of antibodies to HAV confers protection against hepatitis A infection. However,
233   the lowest titer needed to confer protection has not been determined.

234   13     NONCLINICAL TOXICOLOGY
235   13.1   Carcinogenesis, Mutagenesis, Impairment of Fertility
236   HAVRIX has not been evaluated for its carcinogenic potential, mutagenic potential, or potential
237   for impairment of fertility.

238   14     CLINICAL STUDIES
239   14.1   Pediatric Effectiveness Studies
240   Protective efficacy with HAVRIX has been demonstrated in a double-blind, randomized
241   controlled study in school children (age 1 to 16 years) in Thailand who were at high risk of HAV
242   infection. A total of 40,119 children were randomized to be vaccinated with either HAVRIX
243   360 EL.U. or ENGERIX-B 10 mcg at 0, 1, and 12 months. Of these, 19,037 children received 2
244   doses of HAVRIX (0 and 1 months) and 19,120 children received 2 doses of control vaccine,
245   ENGERIX-B (0 and 1 months). A total of 38,157 children entered surveillance at day 138 and
246   were observed for an additional 8 months. Using the protocol-defined endpoint (≥2 days absence
247   from school, ALT level >45 U/mL, and a positive result in the HAVAB-M test), 32 cases of
248   clinical hepatitis A occurred in the control group. In the HAVRIX group, 2 cases were identified.
249   These 2 cases were mild in terms of both biochemical and clinical indices of hepatitis A disease.
250   Thus the calculated efficacy rate for prevention of clinical hepatitis A was 94% (95% Confidence
251   Interval [CI]: 74, 98).
252   In outbreak investigations occurring in the trial, 26 clinical cases of hepatitis A (of a total of 34
253   occurring in the trial) occurred. No cases occurred in vaccinees who received HAVRIX.
254   Using additional virological and serological analyses post hoc, the efficacy of HAVRIX was
255   confirmed. Up to 3 additional cases of mild clinical illness may have occurred in vaccinees.
256   Using available testing, these illnesses could neither be proven nor disproven to have been
257   caused by HAV. By including these as cases, the calculated efficacy rate for prevention of
258   clinical hepatitis A would be 84% (95% CI: 60, 94).



                                                        10
                                                       10                                       Exhibit 247
          Case 2:20-cv-02470-WBS-JDP Document 9 Filed 12/29/20 Page 302 of 497


259   14.2   Immunogenicity in Children and Adolescents
260   Immune Response to HAVRIX 720 EL.U./0.5 mL at 11 to 25 Months of Age (Study
261   HAV 210)
262   In this prospective, open-label, multicenter study, 1,084 children were administered study
263   vaccine in one of 5 groups:
264   (1) Children 11 to 13 months of age who received HAVRIX on a 0- and 6-month schedule;
265   (2) Children 15 to 18 months of age who received HAVRIX on a 0- and 6-month schedule;
266   (3) Children 15 to 18 months of age who received HAVRIX coadministered with INFANRIX
267   and Haemophilus b (Hib) conjugate vaccine (no longer US-licensed) at month 0 and HAVRIX at
268   month 6;
269   (4) Children 15 to 18 months of age who received INFANRIX coadministered with Hib
270   conjugate vaccine at month 0 and HAVRIX at months 1 and 7;
271   (5) Children 23 to 25 months of age who received HAVRIX on a 0- and 6-month schedule.
272   Among subjects in all groups, 52% were male; 61% of subjects were white, 9% were black, 3%
273   were Asian, and 27% were other racial/ethnic groups. The anti-hepatitis A antibody vaccine
274   responses and GMTs, calculated on responders for groups 1, 2, and 5 are presented in Table 2.
275   Vaccine response rates were similar among the 3 age groups that received HAVRIX. One month
276   after the second dose of HAVRIX, the GMT in each of the younger age groups (11 to 13 and 15
277   to 18 months of age) was shown to be similar to that achieved in the 23 to 25 months of age
278   group.

279   Table 2. Anti-Hepatitis A Immune Response following 2 Doses of HAVRIX
280   720 EL.U./0.5 mL Administered 6 Months Apart in Children Given the First Dose of
281   HAVRIX at 11 to 13 Months of Age, 15 to 18 Months of Age, or 23 to 25 Months of Age
                                                         Vaccine Response                   GMT
              Age group                 N               %              95% CI             (mIU/mL)
      11-13 months (Group 1)           218              99              97, 100             1,461a
      15-18 months (Group 2)           200             100              98, 100             1,635a
      23-25 months (Group 5)           211             100              98, 100              1,911
282   Vaccine response = Seroconversion (anti-HAV ≥15 mIU/mL [lower limit of antibody
283      measurement by assay]) in children initially seronegative or at least the maintenance of the
284      pre-vaccination anti-HAV concentration in initially seropositive children.
285   CI = Confidence Interval; GMT = Geometric mean antibody titer.
      a
286      Calculated on vaccine responders one month post-dose 2. GMTs in children 11 to 13 months
287      of age and 15 to 18 months of age were non-inferior (similar) to the GMT in children 23 to
288      25 months of age (i.e., the lower limit of the two-sided 95% CI on the GMT ratio for
289      Group 1/Group 5 and for Group 2/Group 5 were both ≥0.5).


                                                     11
                                                    11                                     Exhibit 247
          Case 2:20-cv-02470-WBS-JDP Document 9 Filed 12/29/20 Page 303 of 497


290   In 3 additional clinical studies (HAV 232, HAV 220, and HAV 231), children received either 2
291   doses of HAVRIX alone or the first dose of HAVRIX concomitantly administered with other
292   routinely recommended US-licensed vaccines followed by a second dose of HAVRIX. After the
293   second dose of HAVRIX, there was no evidence for interference with the anti-HAV response in
294   the children who received concomitantly administered vaccines compared to those who received
295   HAVRIX alone. [See Adverse Reactions (6.1) and Clinical Studies (14.5).]
296   Immune Response to HAVRIX 360 EL.U. among Individuals 2 to 18 Years of Age
297   In 6 clinical studies, 762 subjects 2 to 18 years of age received 2 doses of HAVRIX (360 EL.U.)
298   given 1 month apart (GMT ranged from 197 to 660 mIU/mL). Ninety-nine percent of subjects
299   seroconverted following 2 doses. When a third dose of HAVRIX 360 EL.U. was administered
300   6 months following the initial dose, all subjects were seropositive (anti-HAV ≥20 mIU/mL)
301   1 month following the third dose, with GMTs rising to a range of 3,388 to 4,643 mIU/mL. In
302   1 study in which children were followed for an additional 6 months, all subjects remained
303   seropositive.
304   Immune Response to HAVRIX 720 EL.U./0.5 mL among Individuals 2 to 19 Years of
305   Age
306   In 4 clinical studies, 314 children and adolescents ranging from 2 to 19 years of age were
307   immunized with 2 doses of HAVRIX 720 EL.U./0.5 mL given 6 months apart. One month after
308   the first dose, seroconversion (anti-HAV ≥20 mIU/mL [lower limit of antibody measurement by
309   assay]) ranged from 96.8% to 100%, with GMTs of 194 mIU/mL to 305 mIU/mL. In studies in
310   which sera were obtained 2 weeks following the initial dose, seroconversion ranged from 91.6%
311   to 96.1%. One month following the booster dose at month 6, all subjects were seropositive, with
312   GMTs ranging from 2,495 mIU/mL to 3,644 mIU/mL.
313   In an additional study in which the booster dose was delayed until 1 year following the initial
314   dose, 95.2% of the subjects were seropositive just prior to administration of the booster dose.
315   One month later, all subjects were seropositive, with a GMT of 2,657 mIU/mL.
316   14.3   Immunogenicity in Adults
317   More than 400 healthy adults 18 to 50 years of age in 3 clinical studies were given a single
318   1440 EL.U. dose of HAVRIX. All subjects were seronegative for hepatitis A antibodies at
319   baseline. Specific humoral antibodies against HAV were elicited in more than 96% of subjects
320   when measured 1 month after vaccination. By day 15, 80% to 98% of vaccinees had already
321   seroconverted (anti-HAV ≥20 mIU/mL [lower limit of antibody measurement by assay]). GMTs
322   of seroconverters ranged from 264 to 339 mIU/mL at day 15 and increased to a range of 335 to
323   637 mIU/mL by 1 month following vaccination.
324   The GMTs obtained following a single dose of HAVRIX are at least several times higher than
325   that expected following receipt of immune globulin.



                                                      12
                                                     12                                     Exhibit 247
          Case 2:20-cv-02470-WBS-JDP Document 9 Filed 12/29/20 Page 304 of 497


326   In a clinical study using 2.5 to 5 times the standard dose of immune globulin (standard
327   dose = 0.02 to 0.06 mL/kg), the GMT in recipients was 146 mIU/mL at 5 days
328   post-administration, 77 mIU/mL at month 1, and 63 mIU/mL at month 2.
329   In 2 clinical trials in which a booster dose of 1440 EL.U. was given 6 months following the
330   initial dose, 100% of vaccinees (n = 269) were seropositive 1 month after the booster dose, with
331   GMTs ranging from 3,318 mIU/mL to 5,925 mIU/mL. The titers obtained from this additional
332   dose approximate those observed several years after natural infection.
333   In a subset of vaccinees (n = 89), a single dose of HAVRIX 1440 EL.U. elicited specific
334   anti-HAV neutralizing antibodies in more than 94% of vaccinees when measured 1 month after
335   vaccination. These neutralizing antibodies persisted until month 6. One hundred percent of
336   vaccinees had neutralizing antibodies when measured 1 month after a booster dose given at
337   month 6.
338   Immunogenicity of HAVRIX was studied in subjects with chronic liver disease of various
339   etiologies. 189 healthy adults and 220 adults with either chronic hepatitis B (n = 46), chronic
340   hepatitis C (n = 104), or moderate chronic liver disease of other etiology (n = 70) were
341   vaccinated with HAVRIX 1440 EL.U. on a 0- and 6-month schedule. The last group consisted of
342   alcoholic cirrhosis (n = 17), autoimmune hepatitis (n = 10), chronic hepatitis/cryptogenic
343   cirrhosis (n = 9), hemochromatosis (n = 2), primary biliary cirrhosis (n = 15), primary sclerosing
344   cholangitis (n = 4), and unspecified (n = 13). At each time point, geometric mean antibody titers
345   (GMTs) were lower for subjects with chronic liver disease than for healthy subjects. At month 7,
346   the GMTs ranged from 478 mIU/mL (chronic hepatitis C) to 1,245 mIU/mL (healthy). One
347   month after the first dose, seroconversion rates in adults with chronic liver disease were lower
348   than in healthy adults. However, 1 month after the booster dose at month 6, seroconversion rates
349   were similar in all groups; rates ranged from 94.7% to 98.1%. The relevance of these data to the
350   duration of protection afforded by HAVRIX is unknown.
351   In subjects with chronic liver disease, local injection site reactions with HAVRIX were similar
352   among all 4 groups, and no serious adverse events attributed to the vaccine were reported in
353   subjects with chronic liver disease.
354   14.4   Duration of Immunity
355   The duration of immunity following a complete schedule of immunization with HAVRIX has
356   not been established.
357   14.5   Immune Response to Concomitantly Administered Vaccines
358   In 3 clinical studies HAVRIX was administered concomitantly with other routinely
359   recommended US-licensed vaccines: Study HAV 232: Diphtheria and tetanus toxoids and
360   acellular pertussis vaccine adsorbed (INFANRIX, DTaP) and Haemophilus b (Hib) conjugate
361   vaccine (tetanus toxoid conjugate) (manufactured by sanofi pasteur SA); Study HAV 220:



                                                     13
                                                     13                                     Exhibit 247
          Case 2:20-cv-02470-WBS-JDP Document 9 Filed 12/29/20 Page 305 of 497


362   Pneumococcal 7-valent conjugate vaccine (PCV-7) (manufactured by Pfizer), and Study
363   HAV 231: MMR and varicella vaccines. [See Adverse Reactions (6.1).]
364   Concomitant Administration with DTaP and Hib Conjugate Vaccine (Study HAV 232)
365   In this US multicenter study, 468 subjects, children 15 months of age were randomized to
366   receive: Group 1) HAVRIX coadministered with INFANRIX and Hib conjugate vaccine
367   (n = 127); Group 2) INFANRIX and Hib conjugate vaccine alone followed by a first dose of
368   HAVRIX one month later (n = 132); or Group 3) HAVRIX alone (n = 135). All subjects
369   received a second dose of HAVRIX alone 6 to 9 months following the first dose. Among
370   subjects in all groups combined, 53% were male; 64% of subjects were white, 12% were black,
371   6% were Hispanic, and 18% were other racial/ethnic groups.
372   There was no evidence for reduced antibody response to diphtheria and tetanus toxoids
373   (percentage of subjects with antibody levels ≥0.1 mIU/mL to each antigen), pertussis antigens
374   (percentage of subjects with seroresponse, antibody concentrations ≥5 EL.U./mL in seronegative
375   subjects or post-vaccination antibody concentration ≥2 times the pre-vaccination antibody
376   concentration in seropositive subjects, and GMTs), or Hib (percentage of subjects with antibody
377   levels ≥1 mcg/mL to polyribosyl-ribitol phosphate, PRP) when HAVRIX was administered
378   concomitantly with INFANRIX and Hib conjugate vaccine (Group 1) relative to INFANRIX and
379   Hib conjugate vaccine administered together (Group 2).
380   Concomitant Administration with Pneumococcal 7-Valent Conjugate Vaccine (Study
381   HAV 220)
382   In this US multicenter study, 433 children 15 months of age were randomized to receive:
383   Group 1) HAVRIX coadministered with PCV-7 vaccine (n = 137); Group 2) HAVRIX
384   administered alone (n = 147); or Group 3) PCV-7 vaccine administered alone (n = 149) followed
385   by a first dose of HAVRIX one month later. All subjects received a second dose of HAVRIX 6
386   to 9 months after the first dose. Among subjects in all groups combined, 53% were female; 61%
387   of subjects were white, 16% were Hispanic, 15% were black, and 8% were other racial/ethnic
388   groups.
389   There was no evidence for reduced antibody response to PCV-7 (GMC to each serotype) when
390   HAVRIX was administered concomitantly with PCV-7 vaccine (Group 1) relative to PCV-7
391   administered alone (Group 3).
392   Concomitant Administration with MMR and Varicella Vaccines (Study HAV 231)
393   In a US multicenter study, there was no evidence for interference in the immune response to
394   MMR and varicella vaccines (the percentage of subjects with pre-specified
395   seroconversion/seroresponse levels) administered at 15 months of age concomitantly with
396   HAVRIX relative to the response when MMR and varicella vaccines are administered without
397   HAVRIX. [See Adverse Reactions (6.1).]



                                                    14
                                                   14                                    Exhibit 247
           Case 2:20-cv-02470-WBS-JDP Document 9 Filed 12/29/20 Page 306 of 497


398   15      REFERENCES
399   1. Centers for Disease Control and Prevention. Prevention of hepatitis A through active or
400      passive immunization: Recommendations of the Immunization Practices Advisory
401      Committee (ACIP). MMWR 2006;55(RR-7):1-23.

402   16      HOW SUPPLIED/STORAGE AND HANDLING
403   HAVRIX is available in single-dose vials and prefilled disposable TIP-LOK syringes (packaged
404   without needles) (Preservative Free Formulation):
405   720 EL.U./0.5 mL
406   NDC 58160-825-01 Vial in Package of 10: NDC 58160-825-11
407   NDC 58160-825-43 Syringe in Package of 10: NDC 58160-825-52
408   1440 EL.U./mL
409   NDC 58160-826-01 Vial in Package of 10: NDC 58160-826-11
410   NDC 58160-826-05 Syringe in Package of 1: NDC 58160-826-34
411   NDC 58160-826-43 Syringe in Package of 10: NDC 58160-826-52
412   Store refrigerated between 2° and 8°C (36° and 46°F). Do not freeze. Discard if the vaccine has
413   been frozen. Do not dilute to administer.

414   17      PATIENT COUNSELING INFORMATION
415   •    Inform vaccine recipients and parents or guardians of the potential benefits and risks of
416        immunization with HAVRIX.
417   •    Emphasize, when educating vaccine recipients and parents or guardians regarding potential
418        side effects, that HAVRIX contains non-infectious killed viruses and cannot cause hepatitis
419        A infection.
420   •    Instruct vaccine recipients and parents or guardians to report any adverse events to their
421        healthcare provider.
422   •    Give vaccine recipients and parents or guardians the Vaccine Information Statements, which
423        are required by the National Childhood Vaccine Injury Act of 1986 to be given prior to
424        immunization. These materials are available free of charge at the Centers for Disease Control
425        and Prevention (CDC) website (www.cdc.gov/vaccines).
426
427   HAVRIX, ENGERIX-B, INFANRIX, and TIP-LOK are registered trademarks of the GSK group
428   of companies.
429




                                                       15
                                                      15                                      Exhibit 247
          Case 2:20-cv-02470-WBS-JDP Document 9 Filed 12/29/20 Page 307 of 497




430
431   Manufactured by GlaxoSmithKline Biologicals
432   Rixensart, Belgium, US License No. 1617
433   Distributed by GlaxoSmithKline
434   Research Triangle Park, NC 27709
435
436   ©201X the GSK group of companies. All rights reserved.
437
438   HVX:4XPI




                                                  16
                                                 16                     Exhibit 247
Case 2:20-cv-02470-WBS-JDP Document 9 Filed 12/29/20 Page 308 of 497




   EXHIBIT 248
                  Case 2:20-cv-02470-WBS-JDP Document 9 Filed 12/29/20 Page 309 of 497
HIGHLIGHTS OF PRESCRIBING INFORMATION
These highlights do not include all the information needed to use                      ----------------------- WARNINGS AND PRECAUTIONS -----------------------
VAQTA safely and effectively. See full prescribing information for                     • The vial stopper and the syringe plunger stopper and tip cap
VAQTA.                                                                                      contain dry natural latex rubber that may cause allergic reactions
                                                                                            in latex-sensitive individuals. (5.2)
VAQTA® (Hepatitis A Vaccine, Inactivated)                                              ------------------------------ ADVERSE REACTIONS ------------------------------
Suspension for Intramuscular Injection                                                 The most common local adverse reactions and systemic adverse
Initial U.S. Approval: 1996                                                            events (≥15%) reported in different clinical trials across different age
                                                                                       groups when VAQTA was administered alone or concomitantly were:
----------------------------INDICATIONS AND USAGE ----------------------------
                                                                                       •      Children — 12 through 23 months of age: injection-site
VAQTA is a vaccine indicated for the prevention of disease caused by
                                                                                              pain/tenderness (37.0%), injection-site erythema (21.2%), fever
hepatitis A virus (HAV) in persons 12 months of age and older. The
                                                                                              (16.4% when administered alone, and 27.0% when administered
primary dose should be given at least 2 weeks prior to expected
                                                                                              concomitantly) (6.1)
exposure to HAV. (1.1)
                                                                                       •      Children/Adolescents — 2 through 18 years of age: injection-site
----------------------- DOSAGE AND ADMINISTRATION -----------------------                     pain (18.7%) (6.1)
•     For intramuscular administration only. (2)                                       •      Adults — 19 years of age and older: injection-site pain,
•     Children/Adolescents: vaccination consists of a 0.5-mL primary                          tenderness, or soreness (67.0%), injection-site warmth (18.2%)
      dose administered intramuscularly, and a 0.5-mL booster dose                            and headache (16.1%) (6.1)
      administered intramuscularly 6 to 18 months later. (2.1)
•     Adults: vaccination consists of a 1-mL primary dose administered                 To report SUSPECTED ADVERSE REACTIONS, contact Merck
      intramuscularly, and a 1-mL booster dose administered                            Sharp & Dohme Corp., a subsidiary of Merck & Co., Inc., at 1-877-
      intramuscularly 6 to 18 months later. (2.1)                                      888-4231 or VAERS at 1-800-822-7967 or www.vaers.hhs.gov.

--------------------- DOSAGE FORMS AND STRENGTHS ---------------------                 ------------------------------- DRUG INTERACTIONS -------------------------------
Suspension supplied in four presentations:                                             •      Do not mix VAQTA with any other vaccine in the same syringe or
•      0.5-mL pediatric dose in single-dose vials and prefilled syringes.                     vial. (7.1)
       (3, 11, 16)
•      1-mL adult dose in single-dose vials and prefilled syringes. (3,                See 17 for PATIENT COUNSELING INFORMATION.
       11, 16)
                                                                                                                                                Revised: 12/2018
-------------------------------CONTRAINDICATIONS -------------------------------
Do not administer VAQTA to individuals with a history of immediate
and/or severe allergic or hypersensitivity reactions (e.g., anaphylaxis)
after a previous dose of any hepatitis A vaccine or with an
anaphylactic reaction to neomycin. (4, 11)


FULL PRESCRIBING INFORMATION: CONTENTS*                                                     8.4 Pediatric Use
                                                                                            8.5 Geriatric Use
1   INDICATIONS AND USAGE                                                                   8.6 Immunocompromised Individuals
    1.1 Indications and Use                                                            11   DESCRIPTION
2   DOSAGE AND ADMINISTRATION                                                          12   CLINICAL PHARMACOLOGY
    2.1 Dosage and Schedule                                                                 12.1 Mechanism of Action
    2.2 Preparation and Administration                                                 13   NONCLINICAL TOXICOLOGY
3   DOSAGE FORMS AND STRENGTHS                                                              13.1 Carcinogenesis, Mutagenesis, Impairment of Fertility
4   CONTRAINDICATIONS                                                                  14   CLINICAL STUDIES
5   WARNINGS AND PRECAUTIONS                                                                14.1 Efficacy of VAQTA: The Monroe Clinical Study
    5.1 Prevention and Management of Allergic Vaccine Reactions                             14.2 Other Clinical Studies
    5.2 Hypersensitivity to Latex                                                           14.3 Timing of Booster Dose Administration
    5.3 Altered Immunocompetence                                                            14.4 Duration of Immune Response
    5.4 Limitations of Vaccine Effectiveness                                                14.5 Concomitant Administration of VAQTA and Immune Globulin
6   ADVERSE REACTIONS                                                                       14.6 Interchangeability of the Booster Dose
    6.1 Clinical Trials Experience                                                          14.7 Immune Response to Concomitantly Administered Vaccines
    6.2 Post-Marketing Experience                                                      16   HOW SUPPLIED/STORAGE AND HANDLING
7   DRUG INTERACTIONS                                                                  17   PATIENT COUNSELING INFORMATION
    7.1 Use with Other Vaccines
    7.2 Use with Immune Globulin                                                       *Sections or subsections omitted from the full prescribing information
    7.3 Immunosuppressive Therapy                                                      are not listed.
8   USE IN SPECIFIC POPULATIONS
    8.1 Pregnancy
    8.2 Lactation

           FULL PRESCRIBING INFORMATION

           1       INDICATIONS AND USAGE
           1.1 Indications and Use
           VAQTA® [Hepatitis A Vaccine, Inactivated] is indicated for the prevention of disease caused by hepatitis A
           virus (HAV) in persons 12 months of age and older. The primary dose should be given at least 2 weeks
           prior to expected exposure to HAV.




                                                                                   1                                                     Exhibit 248
     Case 2:20-cv-02470-WBS-JDP Document 9 Filed 12/29/20 Page 310 of 497



2    DOSAGE AND ADMINISTRATION
FOR INTRAMUSCULAR ADMINISTRATION ONLY.

2.1 Dosage and Schedule
Children/Adolescents (12 months through 18 years of age): The vaccination schedule consists of a
primary 0.5-mL dose administered intramuscularly, and a 0.5-mL booster dose administered
intramuscularly 6 to 18 months later.

Adults (19 years of age and older): The vaccination schedule consists of a primary 1-mL dose
administered intramuscularly, and a 1-mL booster dose administered intramuscularly 6 to 18 months later.

Booster Immunization Following Another Manufacturer’s Hepatitis A Vaccine: A booster dose of VAQTA
may be given at 6 to 12 months following a primary dose of HAVRIX [see Clinical Studies (14.6)].

2.2 Preparation and Administration
Shake the single-dose vial or single-dose prefilled syringe well to obtain a slightly opaque, white
suspension before withdrawal and use. Parenteral drug products should be inspected visually for
particulate matter and discoloration prior to administration, whenever solution and container permit.
Discard if the suspension does not appear homogenous or if extraneous particulate matter remains or
discoloration is observed.

For single-dose vials, withdraw and administer entire dose of VAQTA intramuscularly using a sterile
needle and syringe.

For single-dose prefilled syringes, securely attach a needle by twisting in a clockwise direction and
administer dose of VAQTA intramuscularly.

For adults, adolescents, and children older than 2 years of age, the deltoid muscle is the preferred site for
intramuscular injection. For children 12 through 23 months of age, the anterolateral area of the thigh is
the preferred site for intramuscular injection.


3    DOSAGE FORMS AND STRENGTHS
Suspension for injection available in four presentations:

•   0.5-mL pediatric dose in single-dose vials and prefilled syringes
•   1-mL adult dose in single-dose vials and prefilled syringes

[See Description (11) for listing of vaccine components and How Supplied/Storage and Handling (16).]


4    CONTRAINDICATIONS
Do not administer VAQTA to individuals with a history of immediate and/or severe allergic or
hypersensitivity reactions (e.g., anaphylaxis) after a previous dose of any hepatitis A vaccine, or to
individuals who have had an anaphylactic reaction to any component of VAQTA, including neomycin [see
Description (11)].

5    WARNINGS AND PRECAUTIONS
5.1 Prevention and Management of Allergic Vaccine Reactions
Appropriate medical treatment and supervision must be available to manage possible anaphylactic
reactions following administration of the vaccine [see Contraindications (4)].




                                                     2
                                                     2                                         Exhibit 248
      Case 2:20-cv-02470-WBS-JDP Document 9 Filed 12/29/20 Page 311 of 497



5.2 Hypersensitivity to Latex
The vial stopper and the syringe plunger stopper and tip cap contain dry natural latex rubber that may
cause allergic reactions in latex-sensitive individuals [see How Supplied/Storage and Handling (16)].

5.3 Altered Immunocompetence
Immunocompromised persons, including individuals receiving immunosuppressive therapy, may have a
diminished immune response to VAQTA and may not be protected against HAV infection after
vaccination [see Use in Specific Populations (8.6)].

5.4 Limitations of Vaccine Effectiveness
Hepatitis A virus has a relatively long incubation period (approximately 20 to 50 days). VAQTA may not
prevent hepatitis A infection in individuals who have an unrecognized hepatitis A infection at the time of
vaccination. Vaccination with VAQTA may not result in a protective response in all susceptible vaccinees.


6     ADVERSE REACTIONS
6.1   Clinical Trials Experience

Because clinical trials are conducted under widely varying conditions, adverse reaction rates observed in
the clinical trials of a vaccine cannot be directly compared to rates in the clinical trials of another vaccine
and may not reflect the rates observed in practice.

The safety of VAQTA has been evaluated in over 10,000 subjects 1 year to 85 years of age. Subjects
were given one or two doses of the vaccine. The second (booster dose) was given 6 months or more
after the first dose.

The most common local adverse reactions and systemic adverse events (≥15%) reported in different
clinical trials across different age groups when VAQTA was administered alone or concomitantly were:
• Children — 12 through 23 months of age: injection-site pain/tenderness (37.0%), injection-site
     erythema (21.2%), fever (16.4% when administered alone, and 27.0% when administered
     concomitantly).
• Children/Adolescents — 2 through 18 years of age: injection-site pain (18.7%)
• Adults — 19 years of age and older: injection-site pain, tenderness, or soreness (67.0%), injection-
     site warmth (18.2%) and headache (16.1%)

Allergic Reactions
Local and/or systemic allergic reactions that occurred in <1% of over 10,000 children/adolescents or
adults in clinical trials regardless of causality included: injection-site pruritus and/or rash; bronchial
constriction; asthma; wheezing; edema/swelling; rash; generalized erythema; urticaria; pruritus; eye
irritation/itching; dermatitis [see Contraindications (4) and Warnings and Precautions (5.1)].


Children — 12 through 23 Months of Age
Across five clinical trials, 4374 children 12 to 23 months of age received one or two 25U doses of VAQTA,
including 3885 children who received 2 doses of VAQTA and 1250 children who received VAQTA
concomitantly with one or more other vaccines, including Measles, Mumps, and Rubella Virus Vaccine,
Live (M-M-R II®), Varicella Vaccine, Live (VARIVAX®), Diphtheria and Tetanus Toxoids and Acellular
Pertussis Vaccine, Adsorbed (Tripedia or INFANRIX), Measles, Mumps, Rubella, and Varicella Vaccine,
Live (ProQuad®), Pneumococcal 7-valent Conjugate Vaccine (Diphtheria CRM197, Prevnar), or
Haemophilus B Conjugate Vaccine (Meningococcal Protein Conjugate, PedvaxHIB®). Overall, the race
distribution of study subjects was as follows: 64.7% Caucasian; 15.7% Hispanic-American; 12.3% Black;
4.8% other; 1.4% Asian; and 1.1% Native American. The distribution of subjects by gender was 51.8%
male and 48.2% female.




                                                      3
                                                      3                                          Exhibit 248
     Case 2:20-cv-02470-WBS-JDP Document 9 Filed 12/29/20 Page 312 of 497



In an open-label clinical trial, 653 children 12 to 23 months of age were randomized to receive a first dose
of VAQTA with ProQuad and Prevnar concomitantly (N=330) or a first dose of ProQuad and
pneumococcal 7-valent conjugate vaccine concomitantly, followed by a first dose of VAQTA 6 weeks later
(N=323). Approximately 6 months later, subjects received either the second doses of ProQuad and
VAQTA concomitantly or the second doses of ProQuad and VAQTA separately. The race distribution of
the study subjects was as follows: 60.3% Caucasian; 21.6% African-American; 9.5% Hispanic-American;
7.2% other; 1.1% Asian; and 0.3% Native American. The distribution of subjects by gender was 50.7%
male and 49.3% female.
Table 1 presents rates of solicited local reactions at the VAQTA injection site and rates of elevated
temperatures (≥100.4°F and ≥102.2°F) that occurred within 5 days following each dose of VAQTA and
elevated temperatures >98.6°F for a total of 14 days after vaccination; occurrences of these events were
recorded daily on diary cards. Table 2 presents rates of unsolicited systemic adverse events that
occurred within 14 days at ≥5% in any group following each dose of VAQTA.

     Table 1: Incidences of Solicited Local Adverse Reactions at the VAQTA Injection Site and Elevated Temperatures
 Following Each Dose of VAQTA in Healthy Children 12-23 Months of Age Receiving VAQTA Alone or Concomitantly With
                                                  ProQuad and PREVNAR*
                                                   Dose 1                                       Dose 2
  Adverse reaction: Days           VAQTA alone        VAQTA + ProQuad +             VAQTA alone            VAQTA +
  1-5 unless noted                                   Prevnar concomitantly                                 ProQuad
                                                                                                         concomitantly
  Injection site adverse              N=274                  N=311                      N=251               N=263
  reactions
     Injection site erythema           11.7%                  9.6%                      12.7%                9.5%
           Injection site              15.3%                 20.9%                      20.3%               17.5%
         pain/tenderness
      Injection site swelling          9.5%                   6.8%                       7.6%                6.1%
    Temperature > 98.6°F or            12.4%                 35.7%                      10.8%               10.3%
       feverish (Days 1-14)
                                      N=243                  N=285                      N=221               N=237
     Temperature ≥ 100.4°F             10.3%                 16.8%                       10%                 4.2%
    Temperature ≥ 102.2 °F             2.1%                   3.5%                       2.3%                2.5%
*Pneumococcal 7-valent Conjugate Vaccine
N=number of subjects for whom data are available.

 Table 2: Incidences of Unsolicited Systemic Adverse Events ≥5% in Any Group Following Each Dose of VAQTA in Healthy
             Children 12-23 Months of Age Receiving VAQTA Alone or Concomitantly With ProQuad and PREVNAR*
                                              Dose 1                                        Dose 2
Adverse Event: Days            VAQTA alone          VAQTA + ProQuad +        VAQTA alone          VAQTA + ProQuad
1-14                                                    PREVNAR                                     concomitantly
                                                      concomitantly
                                   N=274                 N=311                   N=251                 N=263
General Disorders and Administration Site Conditions
        Irritability                3.6%                  6.1%                    2.8%                  2.7%
Infections and Infestations
 Upper respiratory tract            3.3%                  6.1%                    4.8%                  5.7%
         infection
Skin and Subcutaneous Tissue Disorders
    Dermatitis diaper               1.1%                  6.1%                    2.4%                  3.4%
*Pneumococcal 7-valent Conjugate Vaccine

In Stage I of an open, multicenter, randomized study, children 15 months of age were randomized to
receive the first dose of VAQTA alone (N=151) or concomitantly with PedvaxHIB and INFANRIX (N=155);
another group of children 15 months of age were randomized to receive the first dose of VAQTA alone
(N=152) or concomitantly with PedvaxHIB (N=159). All groups received the second dose of VAQTA alone
at least 6 months following the first dose. The race distribution of Stage I study subjects was: 63.9%
Caucasian; 17.5% Hispanic-American; 14.7% Black; 2.6% other; and 1.3% Asian. The distribution of
subjects by gender was 54.0% male and 46.0% female. In Stage II of this study, an additional 654
children 12-17 months of age received the first dose of VAQTA alone followed by the second dose of
VAQTA 6 months later. The race distribution of Stage II of the study subjects was: 66.1% Caucasian;
10.6% Hispanic-American; 16.8% Black; 4.7% other; and 1.5% Asian. The distribution of subjects by
gender was 51.2% male and 48.8% female.


                                                          4
                                                          4                                             Exhibit 248
     Case 2:20-cv-02470-WBS-JDP Document 9 Filed 12/29/20 Page 313 of 497



Table 3 presents rates of solicited local reactions at the VAQTA injection-site and rates of elevated
temperatures (≥100.4°F and ≥102.2°F) that occurred within 5 days following each dose of VAQTA and
elevated temperatures >98.6°F for a total of 14 days following each dose of VAQTA. Occurrences of
these events were recorded daily on diary cards. Table 4 presents rates of unsolicited systemic adverse
events that occurred within 14 days at ≥5% following each dose of VAQTA.
       Table 3: Incidences of Solicited Local Adverse Reactions at the VAQTA Injection Site and Elevated Temperatures
  Following Each Dose of VAQTA in Healthy Children 12-23 Months of Age Receiving VAQTA Alone or Concomitantly with
          PedvaxHIB With or Without INFANRIX (Stage I) and those Receiving VAQTA Alone at Both Doses (Stage II)
                                                       Stage I                                           Stage II
                          Dose 1                                      Dose 2               Dose 1            Dose 2
Adverse Reaction:           VAQTA alone               VAQTA +           VAQTA alone          VAQTA alone       VAQTA alone
Days 1-5 unless                                    PedvaxHIB and
noted                                            Infanrix or VAQTA
                                                    + PedvaxHIB
                                                   concomitantly
Injection site                  N=256                  N=302                N=503               N=647             N=599
adverse reactions
Injection site erythema         18.0%                  19.9%                21.5%               11.7%             16.2%
      Injection site            21.9%                  36.4%                27.4%               20.1%             22.9%
    pain/tenderness
 Injection site swelling        10.2%                  14.2%                10.1%                7.1%              7.0%
Temperature > 98.6°F            10.2%                  17.2%                10.7%               10.0%              8.2%
  or feverish (Days 1-
           14)
                                N=234                  N=290                N=473               N=631             N=591
     Temperature ≥               9.0%                  16.9%                 9.1%                9.4%              8.6%
         100.4°F
 Temperature ≥ 102.2             3.8%                   3.1%                 3.2%                2.9%              2.4%
            °F
N= number of subjects for whom data is available

 Table 4: Incidences of Unsolicited Systemic Adverse Events ≥5% in Any Group Following Each Dose of VAQTA in Healthy
Children 12-23 Months of Age Receiving VAQTA Alone or Concomitantly with PedvaxHIB With or Without INFANRIX (Stage
                               I) and Those Receiving VAQTA Alone at Both Doses (Stage II)
                                                    Stage I                                         Stage II
                                         Dose 1                         Dose 2             Dose 1            Dose 2
Adverse Event:              VAQTA alone            VAQTA +           VAQTA alone         VAQTA alone      VAQTA alone
 Days 1-14                                     PedvaxHIB and
                                                  Infanrix or
                                                   VAQTA +
                                                 PedvaxHIB
                                                concomitantly
                               N=256                N=302               N=503              N=647             N=599
Gastrointestinal Disorders
       Diarrhea                3.9%                  8.3%                3.8%               4.6%              3.8%
       Teething                3.1%                  2.3%                1.4%               5.7%              4.3%
General Disorders and Administration Site Conditions
       Irritability            6.3%                  9.6%                4.0%               8.8%              6.5%
Infections and Infestations
Upper respiratory tract        2.3%                  3.3%                3.0%               4.9%              5.2%
        infection
Respiratory, Thoracic and Mediastinal Disorders
      Rhinorrhea               2.0%                  4.0%                3.8%               6.2%              3.8%

Data presented in Tables 1 through 4 on solicited local reactions, and solicited and unsolicited systemic
adverse events with incidence ≥5% following each dose of VAQTA are representative of other clinical
trials of VAQTA in children 12 through 23 months of age. Across the five studies conducted in children
12-23 months of age, ≥39.9% of subjects experienced local adverse reactions and ≥55.7% of subjects
experienced systemic adverse events. The majority of local and systemic adverse events were mild to
moderate in intensity.
The following additional unsolicited local adverse reactions and systemic adverse events were observed
at a common frequency of ≥1% to <10% in any individual clinical study. This listing includes only the


                                                           5
                                                           5                                             Exhibit 248
     Case 2:20-cv-02470-WBS-JDP Document 9 Filed 12/29/20 Page 314 of 497



adverse reactions not reported elsewhere in the label. These local adverse reactions and systemic
adverse events occurred among recipients of VAQTA alone or VAQTA given concomitantly within 14
days following any dose of VAQTA across four clinical studies.
         Eye disorders: Conjunctivitis

        Gastrointestinal disorders: Constipation; vomiting

        General disorders and administration site conditions: Injection-site bruising; injection-site
        ecchymosis

        Infections and infestations: Otitis media; nasopharyngitis; rhinitis; viral infection; croup;
        pharyngitis streptococcal; laryngotracheobronchitis; viral exanthema; gastroenteritis viral; roseola

        Metabolism and nutrition disorders: Anorexia

        Psychiatric disorders: Insomnia; crying

        Respiratory, thoracic and mediastinal disorders: Cough; nasal congestion; respiratory congestion

        Skin and subcutaneous tissue disorders: Rash vesicular; measles-like/rubella-like rash; varicella-
        like rash; rash morbilliform

Serious Adverse Events (Children 12 through 23 Months of Age): Across the five studies conducted in
subjects 12-23 months of age, 0.7% (32/4374) of subjects reported a serious adverse event following any
dose of VAQTA, and 0.1% (5/4374) of subjects reported a serious adverse event judged to be vaccine
related by the study investigator. The serious adverse events were collected over the period defined in
each protocol (14, 28, or 42 days). Vaccine-related serious adverse events which occurred following any
dose of VAQTA with or without concomitant vaccines included febrile seizure (0.05%), dehydration
(0.02%), gastroenteritis (0.02%), and cellulitis (0.02%).


Children/Adolescents — 2 Years through 18 Years of Age
In 11 clinical trials, 2615 healthy children 2 years through 18 years of age received at least one dose of
VAQTA. These studies included administration of VAQTA in varying doses and regimens (1377 children
received one or more 25U doses). The race distribution of the study subjects who received at least one
dose of VAQTA in these studies was as follows: 84.7% Caucasian; 10.6% American Indian; 2.3% African-
American; 1.5% Hispanic-American; 0.6% other; 0.2% Oriental. The distribution of subjects by gender
was 51.2% male and 48.8% female.
In a double-blind, placebo-controlled efficacy trial (i.e. The Monroe Efficacy Study), 1037 healthy children
and adolescents 2 through 16 years of age were randomized to receive a primary dose of 25U of VAQTA
and a booster dose of VAQTA 6, 12, or 18 months later, or placebo (alum diluent). All study subjects were
Caucasian: 51.5% were male and 48.5% were female. Subjects were followed days 1 to 5
postvaccination for fever and local adverse reactions and days 1 to 14 for systemic adverse events. The
most common adverse events/reactions were injection-site reactions, reported by 6.4% of subjects.
Table 5 summarizes local adverse reactions and systemic adverse events reported in 1% of subjects.
There were no significant differences in the rates of any adverse events or adverse reactions between
vaccine and placebo recipients after Dose 1.




                                                     6
                                                    6                                         Exhibit 248
     Case 2:20-cv-02470-WBS-JDP Document 9 Filed 12/29/20 Page 315 of 497



    Table 5: Local Adverse Reactions and Systemic Adverse Events ( 1%) in Healthy Children and Adolescents from
                                              the Monroe Efficacy Study
                                                      VAQTA                                 Placebo (Alum
                                                                                                       ,†,‡
          Adverse Event                               (N=519)                                 Diluent)*
                                         Dose 1*                     Booster                   (N=518)
                                      Rate (Percent)              Rate (Percent)            Rate (Percent)

     Injection Site§                         n=515                         n=475                  n=510
                  Pain                       6.4%                          3.4%                   6.3%
             Tenderness                      4.9%                          1.7%                   6.1%
               Erythema                      1.9%                          0.8%                   1.8%
               Swelling                      1.7%                          1.5%                   1.6%
                Warmth                       1.7%                          0.6%                   1.6%

     Systemic¶                             n=519                         n=475                    n=518
          Abdominal pain                    1.2%                          1.1%                    1.0%
            Pharyngitis                     1.2%                           0%                     0.8%
            Headache                        0.4%                          0.8%                    1.0%
      N=Number of subjects enrolled/randomized.
      Percent=percentage of subjects for whom data are available with adverse event
      n=number of subjects for whom adverse events available

       * No statistically significant differences between the two groups.
       †
         Second injection of placebo not administered because code for the trial was broken.
       ‡
         Placebo (Alum diluent) = amorphous aluminum hydroxyphosphate sulfate.
       §
         Adverse Reactions at the injection site (VAQTA) Days 1-5 after vaccination with VAQTA
       ¶
         Systemic adverse events reported Days 1-15 after vaccination, regardless of causality.

Adults — 19 Years of Age and Older
In an open-label clinical trial, 240 healthy adults 18 to 54 years of age were randomized to receive either
VAQTA (50U/1-mL) with Typhim Vi (Typhoid Vi polysaccharide vaccine) and YF-Vax (yellow fever
vaccine) concomitantly (N=80), typhoid Vi polysaccharide and yellow fever vaccines concomitantly
(N=80), or VAQTA alone (N=80). Approximately 6 months later, subjects who received VAQTA were
administered a second dose of VAQTA. The race distribution of the study subjects who received VAQTA
with or without typhoid Vi polysaccharide and yellow fever vaccine was as follows: 78.3% Caucasian;
14.2% Oriental; 3.3% other; 2.1% African-American; 1.7% Indian; 0.4% Hispanic-American. The
distribution of subjects by gender was 40.8% male and 59.2% female. Subjects were monitored for local
adverse reactions and fever for 5 days and systemic adverse events for 14 days after each vaccination.
In the 14 days after the first dose of VAQTA, the proportion of subjects with adverse events was similar
between recipients of VAQTA given concomitantly with typhoid Vi polysaccharide and yellow fever
vaccines compared to recipients of typhoid Vi polysaccharide and yellow fever vaccines without VAQTA.
Table 6 summarizes solicited local adverse reactions and Table 7 summarizes unsolicited systemic
adverse events reported in ≥5% in adults who received one or two doses of VAQTA alone and for
subjects who received VAQTA concomitantly with typhoid Vi polysaccharide and yellow fever vaccines.
There were no solicited systemic complaints reported at a rate ≥5%. Fever ≥101°F occurred in 1.3% of
subjects in each group.

 Table 6: Incidences of Solicited Local Adverse Reactions in Healthy Adults ≥19 Years of Age Occurring at ≥5% After Any
                                                           Dose
                                                                              VAQTA + ViCPS*
                                                                              and Yellow Fever
                                                             VAQTA
                                                                                  vaccines
                                                       administered alone
                             Adverse Event                                      administered
                                                             (N=80)
                                                                               concomitantly†
                                                                                   (N=80)
                                                                      Rate (Percent)
                         Injection-site‡
                          Pain/tenderness/soreness             78.8%                 70.3%
                                   Warmth                      23.7%                 23.7%
                                   Swelling                    16.2%                  8.8%
                                  Erythema                     17.5%                  6.3%
                          N=Number of subjects enrolled/randomized.



                                                              7
                                                              7                                           Exhibit 248
     Case 2:20-cv-02470-WBS-JDP Document 9 Filed 12/29/20 Page 316 of 497



                         Percent=percentage of subjects with adverse event.
                         *ViCPS=Typhoid Vi polysaccharide vaccine.
                         †
                          VAQTA administered concomitantly with typhoid Vi polysaccharide (ViCPS) and yellow fever vaccines.
                         ‡
                           Adverse Reactions at the injection site (VAQTA) Days 1-5 after vaccination

Table 7: Incidences of Unsolicited Systemic Adverse Events in Adults ≥19 Years of Age Occurring at ≥5% After Any Dose
                                                                             VAQTA + ViCPS* and
                                                                                 Yellow Fever
                        Body System                VAQTA administered
                                                                                   vaccines
                                                            alone
                                                                                 administered
                                                           (N=80)
                                                                                concomitantly†
                             Adverse Event
                                                                                     (N=80)
                                                                   Rate (Percent)
                        General disorders and administration site reactions‡
                             Asthenia/fatigue               7.5%                     11.3%
                                   Chills                   1.3%                      7.5%
                        Gastrointestinal disorders‡
                                  Nausea                    7.5%                     12.5%
                        Musculoskeletal and connective tissue disorders‡
                                  Myalgia                   5.0%                     10.0%
                                Arm pain                    0.0%                      6.3%
                        Nervous system disorders‡
                                Headache                   23.8%                     26.3%
                        Infections and infestations‡
                            Upper respiratory
                                                            7.5%                      3.8%
                                 infection
                               Pharyngitis                  2.5%                      6.3%
                         N=Number of subjects enrolled/randomized with data available.
                         Percent=percentage of subjects with adverse event for whom data are available.
                         *ViCPS=Typhoid Vi polysaccharide vaccine.
                         †
                          VAQTA administered concomitantly with typhoid Vi polysaccharide (ViCPS) and yellow fever vaccines.
                         ‡
                          Systemic Adverse Events reported Days 1-15 after vaccination, regardless of causality.

In four clinical trials involving 1645 healthy adults 19 years of age and older who received one or more
50U doses of hepatitis A vaccine, subjects were followed for fever and local adverse reactions 1 to 5 days
postvaccination and for systemic adverse events 1 to 14 days postvaccination. One single-blind study
evaluated doses of VAQTA with varying amounts of viral antigen and/or alum content in healthy adults
≥170 pounds and ≥30 years of age (N=210 adults administered 50U/1-mL dose). One open-label study
evaluated VAQTA given with immune globulin (IG) or alone (N=164 adults who received VAQTA alone).
A third study was single-blind and evaluated 3 different lots of VAQTA (N=1112). The fourth study that
was also single-blind evaluated doses of VAQTA with varying amounts of viral antigen in healthy adults
≥170 pounds and ≥30 years of age (N=159 adults administered the 50U/1-mL dose). Overall, the race
distribution of the study subjects who received at least one dose of VAQTA was as follows: 94.2%
Caucasian; 2.2% Black; 1.5% Hispanic; 1.5% Oriental; 0.4% other; 0.2% American Indian. 47.6% of
subjects were male and 52.4% were female. The most common adverse event/reaction was injection-site
pain/soreness/tenderness reported by 67.0% of subjects. Of all reported injection-site reactions 99.8%
were mild (i.e., easily tolerated with no medical intervention) or moderate (i.e., minimally interfered with
usual activity possibly requiring little medical intervention). Listed below in Table 8 are the local adverse
reactions and systemic adverse events reported by 5% of subjects, in decreasing order of frequency
within each body system.

 Table 8: Incidences of Local Adverse Reactions and Systemic Adverse Events ≥5% in Adults 19 Years of Age and Older
                         Body System                             VAQTA (Any Dose)
                                                                      (N=1645)

                                  Adverse Events                        Rate (n/total n)

                         Nervous system disorders*                          n=1641
                                                                            16.1%
                                     Headache
                         General disorders and
                                                                            n=1640
                         administration site reactions†
                                   Injection-site                            67.0%



                                                             8
                                                            8                                                Exhibit 248
     Case 2:20-cv-02470-WBS-JDP Document 9 Filed 12/29/20 Page 317 of 497



                          pain/tenderness/soreness
                                                                          18.2%
                            Injection-site warmth
                                                                          14.7%
                            Injection-site swelling
                                                                          13.7%
                           Injection-site erythema
                        N=Number of subjects enrolled/randomized.
                        n=Number of subjects in each category with data available.
                        Percent=percentage of subjects for whom data are available with adverse event.
                        *Systemic Adverse Events reported Days 1 to 14 after vaccination, regardless of causality.
                        †
                         Adverse Reactions at the injection site (VAQTA) and measured fever Days 1 to 5 after vaccination.

The following additional unsolicited systemic adverse events were observed among recipients of VAQTA
that occurred within 14 days at a common frequency of ≥1% to <10% following any dose not reported
elsewhere in the label. These adverse reactions have been reported across 4 clinical studies.
        Musculoskeletal and connective tissue disorders: Back pain; stiffness

        Reproductive system and breast disorders: Menstruation disorders

6.2 Post-Marketing Experience
The following additional adverse events have been reported with use of the marketed vaccine. Because
these reactions are reported voluntarily from a population of uncertain size, it is not possible to reliably
estimate their frequency or establish a causal relationship to a vaccine exposure.

Blood and lymphatic disorders: Thrombocytopenia.
Nervous system disorders: Guillain-Barré syndrome; cerebellar ataxia; encephalitis.

 Post-Marketing Observational Safety Study
In a post-marketing, 60-day safety surveillance study, conducted at a large health maintenance
organization in the United States, a total of 42,110 individuals ≥2 years of age received 1 or 2 doses of
VAQTA (13,735 children/adolescents and 28,375 adult subjects). Safety was passively monitored by
electronic search of the automated medical records database for emergency room and outpatient visits,
hospitalizations, and deaths. Medical charts were reviewed when an event was considered to be possibly
vaccine-related by the investigator. None of the serious adverse events identified were assessed as being
related to vaccine by the investigator. Diarrhea/gastroenteritis, resulting in outpatient visits, was
determined by the investigator to be the only vaccine-related nonserious adverse reaction in the study.
There was no vaccine-related adverse reaction identified that had not been reported in earlier clinical
trials with VAQTA.

7    DRUG INTERACTIONS
7.1 Use with Other Vaccines
Do not mix VAQTA with any other vaccine in the same syringe or vial. Use separate injection sites and
syringes for each vaccine. Please refer to package inserts of coadministered vaccines.
In clinical trials in children, VAQTA was concomitantly administered with one or more of the following US
licensed vaccines: Measles, Mumps, and Rubella Virus Vaccine, Live; Varicella Vaccine, Live; Diphtheria
and Tetanus Toxoids and Acellular Pertussis Vaccine, Adsorbed; Measles, Mumps, Rubella, and
Varicella Vaccine, Live; Pneumococcal 7-valent Conjugate Vaccine (Diphtheria CRM 197); and
Haemophilus B Conjugate Vaccine (Meningococcal Protein Conjugate). Safety and immunogenicity were
similar for concomitantly administered vaccines compared to separately administered vaccines.

In clinical trials in adults, VAQTA was concomitantly administered with typhoid Vi polysaccharide and
yellow fever vaccines [see Adverse Reactions (6.1) and Clinical Studies (14.2, 14.7)]. Safety and
immunogenicity were similar for concomitantly administered vaccines compared to separately
administered vaccines.




                                                          9
                                                         9                                                 Exhibit 248
    Case 2:20-cv-02470-WBS-JDP Document 9 Filed 12/29/20 Page 318 of 497



7.2 Use with Immune Globulin
VAQTA may be administered concomitantly with Immune Globulin, human, using separate sites and
syringes. The recommended vaccination regimen for VAQTA should be followed. Consult the
manufacturer's product circular for the appropriate dosage of Immune Globulin. A booster dose of VAQTA
should be administered at the appropriate time as outlined in the recommended regimen for VAQTA [see
Clinical Studies (14.5)].

7.3 Immunosuppressive Therapy
If VAQTA is administered to a person receiving immunosuppressive therapy, an adequate immunologic
response may not be obtained.

8    USE IN SPECIFIC POPULATIONS
8.1 Pregnancy
Risk Summary
All pregnancies have a risk of birth defect, loss, or other adverse outcomes. In the U.S. general
population, the estimated background risk of major birth defects and miscarriage in clinically recognized
pregnancies is 2% to 4% and 15% to 20%, respectively.

There are no adequate and well-controlled studies designed to evaluate VAQTA in pregnant women.
Available post-approval data do not suggest an increased risk of miscarriage or major birth defects in
women who received VAQTA during pregnancy.

Developmental toxicity studies have not been conducted with VAQTA in animals.

Data
Human Data
Post-approval adverse reactions are reported voluntarily from a population of uncertain size. It is not
always possible to reliably estimate their frequency or establish a causal relationship to the vaccine.

In prospectively reported spontaneous post-approval reports from 1995 to 2018, 36 women with a known
pregnancy outcome were exposed to VAQTA during pregnancy following the last menstrual period. After
excluding induced abortions (n=4) and those with exposure in the third trimester (n=2), there were 30
pregnancies with known outcomes with exposures in the first or second trimester. Miscarriage was
reported for 3 of 30 (10%) pregnancies. Major birth defects were reported for 1 of 27 (3.7%) live born
infants. The rates of miscarriage and major birth defects were consistent with estimated background
rates.

8.2 Lactation
Risk Summary
It is not known whether VAQTA is excreted in human milk. Data are not available to assess the effects of
VAQTA on the breastfed infant or on milk production/excretion.

The developmental and health benefits of breastfeeding should be considered along with the mother’s
clinical need for VAQTA and any potential adverse effects on the breastfed child from VAQTA or from the
underlying maternal condition. For preventive vaccines the underlying condition is susceptibility to
disease prevented by the vaccine.

8.4 Pediatric Use
The safety of VAQTA has been evaluated in 4374 children 12 through 23 months of age, and 2615
children/adolescents 2 through 18 years of age who received at least one 25U dose of VAQTA [see
Adverse Reactions (6) and Dosage and Administration (2)].
Safety and effectiveness in infants below 12 months of age have not been established.




                                                   10
                                                  10                                       Exhibit 248
     Case 2:20-cv-02470-WBS-JDP Document 9 Filed 12/29/20 Page 319 of 497



8.5 Geriatric Use
In the post-marketing observational safety study which included 42,110 persons who received VAQTA
[see Adverse Reactions (6.2)], 4769 persons were 65 years of age or older and 1073 persons were 75
years of age or older. There were no adverse events judged by the investigator to be vaccine-related in
the geriatric study population. In other clinical studies, 68 subjects 65 years of age or older were
vaccinated with VAQTA, 10 of whom were 75 years of age or older. No overall differences in safety and
immunogenicity were observed between these subjects and younger subjects; however, greater
sensitivity of some older individuals cannot be ruled out. Other reported clinical experience has not
identified differences in responses between the elderly and younger subjects.

8.6 Immunocompromised Individuals
Immunocompromised persons may have a diminished immune response to VAQTA and may not be
protected against HAV infection.

11   DESCRIPTION
VAQTA is an inactivated whole virus vaccine derived from hepatitis A virus grown in cell culture in human
MRC-5 diploid fibroblasts. It contains inactivated virus of a strain which was originally derived by further
serial passage of a proven attenuated strain. The virus is grown, harvested, purified by a combination of
physical and high performance liquid chromatographic techniques developed at the Merck Research
Laboratories, formalin inactivated, and then adsorbed onto amorphous aluminum hydroxyphosphate
sulfate.
VAQTA is a sterile suspension for intramuscular injection. One milliliter of the vaccine contains
approximately 50U of hepatitis A virus antigen, which is purified and formulated without a preservative.
Within the limits of current assay variability, the 50U dose of VAQTA contains less than 0.1 mcg of non-
viral protein, less than 4 x 10–6 mcg of DNA, less than 10–4 mcg of bovine albumin, and less than 0.8 mcg
of formaldehyde. Other process chemical residuals are less than 10 parts per billion (ppb), including
neomycin.
Each 0.5-mL pediatric dose contains 25U of hepatitis A virus antigen and adsorbed onto approximately
0.225 mg of aluminum provided as amorphous aluminum hydroxyphosphate sulfate, and 35 mcg of
sodium borate as a pH stabilizer, in 0.9% sodium chloride.
Each 1-mL adult dose contains 50U of hepatitis A virus antigen and adsorbed onto approximately 0.45
mg of aluminum provided as amorphous aluminum hydroxyphosphate sulfate, and 70 mcg of sodium
borate as a pH stabilizer, in 0.9% sodium chloride.

12   CLINICAL PHARMACOLOGY
12.1 Mechanism of Action
VAQTA has been shown to elicit antibodies to hepatitis A as measured by ELISA.
Protection from hepatitis A disease has been shown to be related to the presence of antibody. However,
the lowest titer needed to confer protection has not been determined.

13   NONCLINICAL TOXICOLOGY
13.1 Carcinogenesis, Mutagenesis, Impairment of Fertility
VAQTA has not been evaluated for its carcinogenic or mutagenic potential, or its potential to impair
fertility. [See Use in Specific Populations (8).]

14   CLINICAL STUDIES
14.1 Efficacy of VAQTA: The Monroe Clinical Study
The immunogenicity and protective efficacy of VAQTA were evaluated in a randomized, double-blind,
placebo-controlled study involving 1037 susceptible healthy children and adolescents 2 through 16 years
of age in a U.S. community with recurrent outbreaks of hepatitis A (The Monroe Efficacy Study). All of
these children were Caucasian, and there were 51.5% male and 48.5% female. Each child received an
intramuscular dose of VAQTA (25U) (N=519) or placebo (alum diluent) (N=518). Among those individuals
who were initially seronegative (measured by a modification of the HAVAB radioimmunoassay [RIA]),


                                                    11
                                                   11                                         Exhibit 248
      Case 2:20-cv-02470-WBS-JDP Document 9 Filed 12/29/20 Page 320 of 497



seroconversion was achieved in >99% of vaccine recipients within 4 weeks after vaccination. The onset
of seroconversion following a single dose of VAQTA was shown to parallel the onset of protection against
clinical hepatitis A disease.
Because of the long incubation period of the disease (approximately 20 to 50 days, or longer in children),
clinical efficacy was based on confirmed cases 1 of hepatitis A occurring 50 days after vaccination in
order to exclude any children incubating the infection before vaccination. In subjects who were initially
seronegative, the protective efficacy of a single dose of VAQTA was observed to be 100% with 21 cases
of clinically confirmed hepatitis A occurring in the placebo group and none in the vaccine group (p<0.001).
The number of clinically confirmed cases of hepatitis A 30 days after vaccination were also compared. In
this analysis, 28 cases of clinically confirmed hepatitis A occurred in the placebo group while none
occurred in the vaccine group 30 days after vaccination. In addition, it was observed in this trial that no
cases of clinically confirmed hepatitis A occurred in the vaccine group after day 16. 2 Following
demonstration of protection with a single dose and termination of the study, a booster dose was
administered to a subset of vaccinees 6, 12, or 18 months after the primary dose.
No cases of clinically confirmed hepatitis A disease 50 days after vaccination have occurred in those
vaccinees from The Monroe Efficacy Study monitored for up to 9 years.

14.2 Other Clinical Studies
The efficacy of VAQTA in other age groups was based upon immunogenicity measured 4 to 6 weeks
following vaccination. VAQTA was found to be immunogenic in all age groups.

Children — 12 through 23 Months of Age
In a clinical trial, children 12 through 23 months of age were randomized to receive the first dose of
VAQTA with or without M-M-R II and VARIVAX (N=617) and the second dose of VAQTA with or without
Tripedia and optionally either oral poliovirus vaccine (no longer licensed in the US) or IPOL (N=555). The
race distribution of study subjects who received at least one dose of VAQTA was as follows: 56.7%
Caucasian; 17.5% Hispanic-American; 14.3% African-American; 7.0% Native American; 3.4% other; 0.8%
Oriental; 0.2% Asian; and 0.2% Indian. The distribution of subjects by gender was 53.6% male and 46.4%
female. In the analysis population, there were 471 initially seronegative children 12 through 23 months of
age, who received the first dose of VAQTA with (N=237) or without (N=234) M-M-R II and VARIVAX of
whom 96% (95% CI: 93.7%, 97.5%) seroconverted (defined as having an anti-HAV titer ≥10 mIU/mL)
post dose 1 with an anti-HAV geometric mean titer (GMT) of 48 mIU/mL (95% CI: 44.7, 51.6). There were
343 children in the analysis population who received the second dose of VAQTA with (N=168) or without
(N=175) Tripedia and optional oral poliovirus vaccine or IPOL of whom 100% (95% CI: 99.3%, 100%)
seroconverted post dose 2 with an anti-HAV GMT of 6920 mIU/mL (95% CI: 6136, 7801). Of children who
received only VAQTA at both visits, 100% (n=97) seroconverted after the second dose of VAQTA.
In a clinical trial involving 653 healthy children 12 to 15 months of age, 330 were randomized to receive
VAQTA, ProQuad, and pneumococcal 7-valent conjugate vaccine concomitantly, and 323 were
randomized to receive ProQuad and pneumococcal 7-valent conjugate vaccine concomitantly followed by
VAQTA 6 weeks later. The race distribution of the study subjects was as follows: 60.3% Caucasian;
21.6% African-American; 9.5% Hispanic-American; 7.2% other; 1.1% Asian/Pacific; and 0.3% Native
American. The distribution of subjects by gender was 50.7% male and 49.3% female. In the analysis
population, the seropositivity rate for hepatitis A antibody (defined as the percent of subjects with an anti-
HAV titer ≥10 mIU/mL) was 100% (n=182; 95% CI: 98.0%, 100%) post dose 2 with an anti-HAV GMT of
4977 mIU/mL (95% CI: 4068, 6089) when VAQTA was given with ProQuad and pneumococcal 7-valent
conjugate vaccine and 99.4% (n=159, 95% CI: 96.5%, 100%) post dose 2 with an anti-HAV GMT of 6123
mIU/mL (95% CI: 4826, 7770) when VAQTA alone was given. These seropositivity rates were similar


1The clinical case definition included all of the following occurring at the same time: 1) one or more typical clinical signs or
symptoms of hepatitis A (e.g., jaundice, malaise, fever 38.3°C); 2) elevation of hepatitis A IgM antibody (HAVAB-M); 3) elevation of
alanine transferase (ALT) 2 times the upper limit of normal.
2One vaccinee did not meet the pre-defined criteria for clinically confirmed hepatitis A but did have positive hepatitis A IgM and
borderline liver enzyme (ALT) elevations on days 34, 50, and 58 after vaccination with mild clinical symptoms observed on days 49
and 50.



                                                                12
                                                               12                                                  Exhibit 248
    Case 2:20-cv-02470-WBS-JDP Document 9 Filed 12/29/20 Page 321 of 497



whether VAQTA was administered with or without ProQuad and pneumococcal 7-valent conjugate
vaccine.
In an open, multicenter, randomized study involving 617 children 15 months of age, 306 were randomized
to receive VAQTA with or without PedvaxHIB and INFANRIX, and 311 were randomized to receive
VAQTA with or without PedvaxHIB. The race distribution of the study subjects was as follows: 63.9%
Caucasian; 17.5% Hispanic-American; 14.7% Black; 2.6% other; and 1.3% Asian. The distribution of
subjects by gender was 54.0% male and 46.0% female. The seropositivity rate for hepatitis A antibody
(defined as the percent of subjects with an anti-HAV titer ≥ 10 mIU/mL) 4 weeks post dose 2 was 100%
(n=208, 95% CI: 98.2%, 100.0%) in those who received VAQTA concomitantly with PedvaxHIB and
INFANRIX or concomitantly with PedvaxHIB. In those subjects who received VAQTA alone, the
seropositivity rate for hepatitis A antibody was 100% (n=183, 95% CI: 98.0%, 100.0%), regardless of
baseline hepatitis A serostatus. Overall, the anti-HAV GMT in the concomitant groups was 3616.5
mIU/mL (95% CI: 3084.5, 4240.2). The anti-HAV GMT in the nonconcomitant groups was 4712.6 mIU/mL
(95% CI: 3996.8, 5556.8). Comparable responses were observed in both the initially seronegative and
seropositive subjects.
In three combined clinical studies 1022 initially seronegative subjects received 2 doses of VAQTA alone
or concomitantly with other vaccines. Of the seronegative subjects, 99.9% achieved an anti-HAV titer ≥10
mIU/mL (95% CI: 99.5%, 100%) and an anti-HAV GMT of 5392.1 mIU/mL (95% CI: 4996.5, 5819.0) 4
weeks following dose 2 of VAQTA.

Children/Adolescents — 2 Years through 18 Years of Age
Immunogenicity data were combined from eleven randomized clinical studies in children and adolescents
2 through 18 years of age who received VAQTA (25U/0.5 mL). These included administration of VAQTA
in varying doses and regimens (N=404 received 25U/0.5 mL), the Monroe Efficacy Study (N=973), and
comparison studies for process and formulation changes (N=1238). The race distribution of the study
subjects who received at least one dose of VAQTA in these studies was as follows: 84.8% Caucasian;
10.6% American Indian; 2.3% African-American; 1.5% Hispanic-American; 0.6% other; 0.2% Oriental.
The distribution of subjects by gender was 51.2% male and 48.8% female. The proportions of subjects
who seroconverted 4 weeks after the first and second doses administered 6 months apart were 97%
(n=1230; 95% CI: 96%, 98%) and 100% (n=1057; 95% CI: 99.5%, 100%) of subjects with anti-HAV
GMTs of 43 mIU/mL (95% CI: 40, 45) and 10,077 mIU/mL (95% CI: 9394, 10,810), respectively.

Adults — 19 Years of Age and Older
Immunogenicity data were combined from five randomized clinical studies in adults 19 years of age and
older who received VAQTA (50U/1-mL). One single-blind study evaluated doses of VAQTA with varying
amounts of viral antigen and/or alum content in healthy adults ≥170 pounds and ≥30 years of age (N=208
adults administered 50U/1-mL dose). One open-label study evaluated VAQTA given with immune globulin
or alone (N=164 adults who received VAQTA alone). A third study was single-blind and evaluated 3
different lots of VAQTA (N=1112). The fourth study was single-blind and evaluated doses of VAQTA with
varying amounts of viral antigen in healthy adults ≥170 pounds and ≥30 years of age (N=159 adults
administered the 50U/1-mL dose). The fifth study was an open-label study to evaluate various regimens
for time of administration of the booster dose of VAQTA (6, 12, and 18 months post dose 1, N=354). The
race distribution of the study subjects who received at least one dose of VAQTA in these studies was as
follows: 93.2% Caucasian; 2.5% African-American; 2.1% Hispanic-American; 1.4% Oriental; 0.5% other;
0.3% American Indian. The distribution of subjects by gender was 44.8% male and 55.2% female. The
proportion of subjects who seroconverted 4 weeks after the first and second doses administered 6
months apart was 95% (n=1411; 95% CI: 94%, 96%) and 99.9% (n=1244; 95% CI: 99.4%, 100%) with
GMTs of 37 mIU/mL (95% CI: 35, 38) and 6013 mIU/mL (95% CI: 5592, 6467), respectively. Furthermore,
at 2 weeks postvaccination, 69.2% (n=744; 95% CI: 65.7%, 72.5%) of adults seroconverted with an anti-
HAV GMT of 16 mIU/mL after a single dose of VAQTA.

14.3 Timing of Booster Dose Administration
Children/Adolescents — 2 through 18 Years of Age
In the Monroe Efficacy Study, children were administered a second dose of VAQTA (25U/0.5 mL) 6, 12,
or 18 months following the initial dose. For subjects who received both doses of VAQTA, the GMTs and



                                                  13
                                                 13                                       Exhibit 248
    Case 2:20-cv-02470-WBS-JDP Document 9 Filed 12/29/20 Page 322 of 497



proportions of subjects who seroconverted 4 weeks after the booster dose administered 6, 12, and 18
months after the first dose are presented in Table 9.

                             Table 9: Children/Adolescents from the Monroe Efficacy Study
Seroconversion Rates (%) and Geometric Mean Titers (GMT) for Cohorts of Initially Seronegative Vaccinees at the Time of
                                            the Booster(25U) and 4 Weeks Later
            Months               Cohort* (n=960)                 Cohort* (n=35)            Cohort* (n=39)
        Following Initial        0 and 6 Months                 0 and 12 Months           0 and 18 Months
           25U Dose
                                                              Seroconversion Rate
                                                             GMT (mIU/mL) (95% CI)
               6                       97%                               __                       __
                                   107 (98, 117)
               7                      100%                               __                       __
                               10433 (9681, 11243)
              12                        __                              91%                       __
                                                                    48 (33, 71)
              13                        __                            100%                        __
                                                               12308 (9337, 16226)
              18                        __                               __                      90%
                                                                                             50 (28, 89)
              19                        __                               __                     100%
                                                                                         9591 (7613, 12082)
  * Blood samples were taken at prebooster and postbooster time points.

Adults — 19 years of age and older
Among the 5 randomized clinical studies in adults 19 years of age and older described in Section 14.2,
there were additional data in which a booster dose of VAQTA (50U/1-mL) was administered 12 or 18
months after the first dose. For subjects in these studies who received both doses of VAQTA, the
proportions who seroconverted 4 weeks after the booster dose administered 6, 12, and 18 months after
the first dose were 100% of 1201 subjects, 98% of 91 subjects, and 100% of 84 subjects, respectively.
GMTs in mIU/mL one month after the subjects received the booster dose at 6, 12, or 18 months after the
primary dose were 5987 mIU/mL (95% CI: 5561, 6445), 4896 mIU/mL (95% CI: 3589, 6679), and
6043 mIU/mL (95% CI: 4687, 7793), respectively.

14.4 Duration of Immune Response
In follow-up of subjects in The Monroe Efficacy Study, in children ( 2 years of age) and adolescents who
received two doses (25U) of VAQTA, detectable levels of anti-HAV antibodies ( 10 mIU/mL) were present
in 100% of subjects for at least 10 years postvaccination. In subjects who received VAQTA at 0 and 6
months, the GMT was 819 mIU/mL (n=175) at 2.5 to 3.5 years and 505 mIU/mL (n=174) at 5 to 6 years,
and 574 mIU/mL (n=114) at 10 years postvaccination. In subjects who received VAQTA at 0 and 12
months, the GMT was 2224 mIU/mL (n=49) at 2.5 to 3.5 years, 1191 mIU/mL (n=47) at 5 to 6 years, and
1005 mIU/mL (n=36) at 10 years postvaccination. In subjects who received VAQTA at 0 and 18 months,
the GMT was 2501 mIU/mL (n=53) at 2.5 to 3.5 years, 1614 mIU/mL (n=56) at 5 to 6 years, and
1507 mIU/mL (n=41) at 10 years postvaccination.
In adults that were administered VAQTA at 0 and 6 months, the hepatitis A antibody response to date has
been shown to persist at least 6 years. Detectable levels of anti-HAV antibodies ( 10 mIU/mL) were
present in 100% (378/378) of subjects with a GMT of 1734 mIU/mL at 1 year, 99.2% (252/254) of
subjects with a GMT of 687 mIU/mL at 2 to 3 years, 99.1% (219/221) of subjects with a GMT of
605 mIU/mL at 4 years, and 99.4% (170/171) of subjects with a GMT of 684 mIU/mL at 6 years
postvaccination.
The total duration of the protective effect of VAQTA in healthy vaccinees is unknown at present.

14.5 Concomitant Administration of VAQTA and Immune Globulin
The concurrent use of VAQTA (50U) and immune globulin (IG, 0.06 mL/kg) was evaluated in an open-
label, randomized clinical study involving 294 healthy adults 18 to 39 years of age. Adults were
randomized to receive 2 doses of VAQTA 24 weeks apart (N=129), the first dose of VAQTA concomitant
with a dose of IG followed by the second dose of VAQTA alone 24 weeks later (N=135), or IG alone



                                                          14
                                                        14                                              Exhibit 248
     Case 2:20-cv-02470-WBS-JDP Document 9 Filed 12/29/20 Page 323 of 497



(N=30). The race distribution of the study subjects who received at least one dose of VAQTA or IG in this
study was as follows: 92.3% Caucasian; 4.0% Hispanic-American; 3.0% African-American; 0.3% Native
American; 0.3% Asian/Pacific. The distribution of subjects by gender was 28.7% male and 71.3% female.
Table 10 provides seroconversion rates and GMTs at 4 and 24 weeks after the first dose in each
treatment group and at one month after a booster dose of VAQTA (administered at 24 weeks) [see Drug
Interactions (7.2)].
  Table 10: Seroconversion Rates (%) and Geometric Mean Titers (GMT) After Vaccination with VAQTA Plus IG, VAQTA
                                               Alone, and IG Alone
                                        VAQTA plus IG                   VAQTA                               IG
                                                                  Seroconversion Rate
              Weeks
                                                                 GMT (mIU/mL) (95% CI)
                                            100%                          96%                              87%
                4                         42 (39, 45)                  38 (33, 42)                     19 (15, 23)
                                           (n=129)                      (n=135)                          (n=30)
                                             92%                          97%*                              0%
                24                       83 (65, 105)                137* (112, 169)                  Undetectable†
                                           (n=125)                      (n=132)                          (n=28)
                                            100%                         100%                              N/A
                28                    4872 (3716, 6388)            6498 (5111, 8261)
                                           (n=114)                      (n=128)
   *The seroconversion rate and the GMT in the group receiving VAQTA alone were significantly higher than in the group receiving
   VAQTA plus IG (p=0.05, p<0.001, respectively).
   †
    Undetectable is defined as <10mIU/mL.
   N/A = Not Applicable.

14.6 Interchangeability of the Booster Dose
A randomized, double-blind clinical study in 537 healthy adults, 18 to 83 years of age, evaluated the
immune response to a booster dose of VAQTA and HAVRIX given at 6 or 12 months following an initial
dose of HAVRIX. Subjects were randomized to receive VAQTA (50U) as a booster dose 6 months
(N=232) or 12 months (N=124) following an initial dose of HAVRIX or HAVRIX (1440 EL. U) as a booster
dose 6 months (N=118) or 12 months (N=63) following an initial dose of HAVRIX. The race distribution of
the study subjects who received the booster dose of VAQTA or HAVRIX in this study was as follows:
87.2% Caucasian; 8.0% African-American; 1.9% Hispanic-American; 1.3% Oriental; 0.9% Asian; 0.4%
Indian; 0.4% other. The distribution of subjects by gender was 44.9% male and 55.1% female. When
VAQTA was given as a booster dose following HAVRIX, the vaccine produced an adequate immune
response (see Table 11) [see Dosage and Administration (2.1)].
 Table 11: Seropositivity Rate, Booster Response Rate* and Geometric Mean Titer 4 Weeks Following a Booster Dose of
                      VAQTA or HAVRIX Administered 6 to 12 Months After First Dose of HAVRIX†
                                                                                Booster
             First Dose         Booster Dose       Seropositivity Rate     Response Rate*          Geometric Mean
                                                                                                          Titer
              HAVRIX                VAQTA            99.7% (n=313)          86.1% (n=310)            3272 (n=313)
             1440 EL.U.              50 U
              HAVRIX               HAVRIX            99.3% (n=151)          80.1% (n=151)            2423 (n=151)
             1440 EL.U.           1440 EL.U.
        *Booster Response Rate is defined as greater than or equal to a tenfold rise from prebooster to postbooster titer
        and postbooster titer 100 mIU/mL.
         †
          Study conducted in adults 18 years of age and older.

14.7 Immune Response to Concomitantly Administered Vaccines
Clinical Studies of VAQTA with M-M-R II, VARIVAX, and Tripedia
In the clinical trial in which children 12 months of age received the first dose of VAQTA concomitantly with
M-M-R II and VARIVAX described in Section 14.2, rates of seroprotection to hepatitis A were similar
between the two groups who received VAQTA with or without M-M-R II and VARIVAX. Measles, mumps,
and rubella immune responses were tested in 241 subjects, 263 subjects, and 270 subjects, respectively.
Seropositivity rates were 98.8% [95% CI: 96.4%, 99.7%] for measles, 99.6% [95% CI: 97.9%, 100%] for
mumps, and 100% [95% CI: 98.6%, 100%] for rubella, which were similar to observed historical rates
(seropositivity rates 99% for all three antigens, with lower bound of the 95% CI >89%) following



                                                              15
                                                            15                                                 Exhibit 248
    Case 2:20-cv-02470-WBS-JDP Document 9 Filed 12/29/20 Page 324 of 497



vaccination with a first dose of M-M-R II in this age group. Data from this study were insufficient to
adequately assess the immune response to VARIVAX administered concomitantly with VAQTA. In this
same study, the second dose of VAQTA at 18 months of age was given with or without Tripedia (DTaP).
Seropositivity rates for diphtheria and tetanus were similar to those in historical controls. However, data
from this study were insufficient to assess the pertussis response of DTaP when administered with
VAQTA. Rates of seroprotection to hepatitis A were similar between the two groups who received VAQTA
with or without M-M-R II and VARIVAX, and between the two groups who received VAQTA with or without
DTaP.

Clinical Studies of VAQTA with ProQuad and Prevnar
In the clinical trial of concomitant use of VAQTA with ProQuad and pneumococcal 7-valent conjugate
vaccine in children 12 to 15 months of age described in Section 14.2, the antibody GMTs for S.
pneumoniae types 4, 6B, 9V, 14, 18C, 19F, and 23F 6 weeks after vaccination with pneumococcal
7-valent conjugate vaccine administered concomitantly with ProQuad and VAQTA were non-inferior as
compared to GMTs observed in the group given pneumococcal 7-valent conjugate vaccine with ProQuad
alone (the lower bounds of the 95% CI around the fold-difference for the 7 serotypes excluded 0.5). For
the varicella component of ProQuad, in subjects with baseline antibody titers <1.25 gpELISA units/mL,
the proportion with a titer ≥5 gpELISA units/mL 6 weeks after their first dose of ProQuad was non-inferior
(defined as -10 percentage point change) when ProQuad was administered with VAQTA and
pneumococcal 7-valent conjugate vaccine as compared to the proportion with a titer ≥5 gpELISA units/mL
when ProQuad was administered with pneumococcal 7-valent conjugate vaccine alone (difference in
seroprotection rate -5.1% [95% CI: -9.3, -1.4%]). Hepatitis A responses were similar when compared
between the two groups who received VAQTA with or without ProQuad and pneumococcal 7-valent
conjugate vaccine. Seroconversion rates and antibody titers for varicella and S. pneumoniae types 4, 6B,
9V, 14, 18C, 19F, and 23F were similar between groups at 6 weeks postvaccination.

Clinical Studies of VAQTA with INFANRIX and PedvaxHIB
In the clinical trial of concomitant administration of VAQTA with INFANRIX and PedvaxHIB in children 15
months of age, described in Section 14.2, when the first dose of VAQTA was administered concomitantly
with either INFANRIX and PedvaxHIB or PedvaxHIB, there was no interference in immune response to
hepatitis A as measured by seropositivity rates after dose 2 of VAQTA compared to administration of both
doses of VAQTA alone. When dose 1 of VAQTA was administered concomitantly with either PedvaxHIB
and INFANRIX or PedvaxHIB, there was no interference in immune response to Haemophilus influenzae
b (as measured by the proportion of subjects who attained an anti-polyribosylribitol phosphate antibody
titer >1.0 mcg/mL at 4 weeks after vaccination), compared to subjects receiving either PedvaxHIB and
INFANRIX or PedvaxHIB. When VAQTA was administered concomitantly with INFANRIX and
PedvaxHIB, there was no interference in immune responses at 4 weeks after vaccination to the pertussis
antigens (PT, FHA, or pertactin, as measured by GMTs) and no interference in immune responses to
diphtheria toxoid or tetanus toxoid (as measured by the proportion of subjects achieving an antibody titer
>0.1 IU/mL) compared to administration of INFANRIX and PedvaxHIB.

Clinical Studies of VAQTA with Typhoid Vi Polysaccharide Vaccine and Yellow Fever Vaccine, Live
Attenuated
In the clinical trial of concomitant use of VAQTA with typhoid Vi polysaccharide and yellow fever vaccines
in adults 18-54 years of age described in Section 6.1, the antibody response rates for typhoid Vi
polysaccharide and yellow fever were adequate when typhoid Vi polysaccharide and yellow fever
vaccines were administered concomitantly with (N=80) and nonconcomitantly without VAQTA (N=80).
The seropositivity rate for hepatitis A when VAQTA, typhoid Vi polysaccharide, and yellow fever vaccines
were administered concomitantly was generally similar to when VAQTA was given alone [see Drug
Interactions (7.1)].

  Data are insufficient to assess the immune response to VAQTA and poliovirus vaccine when
administered concomitantly.




                                                    16
                                                   16                                        Exhibit 248
     Case 2:20-cv-02470-WBS-JDP Document 9 Filed 12/29/20 Page 325 of 497



16   HOW SUPPLIED/STORAGE AND HANDLING
VAQTA is available in single-dose vials and prefilled Luer-Lok® syringes.

Pediatric/Adolescent Formulations
  25U/0.5 mL in single-dose vials and prefilled Luer-Lok® syringes.
NDC 0006-4831-41 – box of ten 0.5-mL single dose vials.
NDC 0006-4095-02 – carton of ten 0.5-mL prefilled single-dose Luer-Lok® syringes with tip caps.

Adult Formulations
  50U/1-mL in single-dose vials and prefilled Luer-Lok® syringes.
NDC 0006-4841-00 – 1-mL single dose vial.
NDC 0006-4841-41 – box of ten 1-mL single dose vials.
NDC 0006-4096-02 – carton of ten 1-mL prefilled single-dose Luer-Lok® syringes with tip caps.

Store vaccine at 2-8°C (36-46°F).
DO NOT FREEZE since freezing destroys potency.

17   PATIENT COUNSELING INFORMATION
Information for Vaccine Recipients and Parents or Guardians
• Inform the patient, parent or guardian of the potential benefits and risks of the vaccine.
• Question the vaccine recipient, parent, or guardian about the occurrence of any symptoms and/or
    signs of an adverse reaction after a previous dose of hepatitis A vaccine.
• Inform the patient, parent, or guardian about the potential for adverse events that have been
    temporally associated with administration of VAQTA.
• Tell the patient, parent, or guardian accompanying the recipient, to report adverse events to the
    physician or clinic where the vaccine was administered.
• Prior to vaccination, give the patient, parent, or guardian the Vaccine Information Statements which
    are required by the National Childhood Vaccine Injury Act of 1986. These materials are available free
    of charge at the Centers for Disease Control and Prevention (CDC) website (www.cdc.gov/vaccines).
• Tell the patient, parent, or guardian that the United States Department of Health and Human Services
    has established a Vaccine Adverse Event Reporting System (VAERS) to accept all reports of
    suspected adverse events after the administration of any vaccine, including but not limited to the
    reporting of events required by the National Childhood Vaccine Injury Act of 1986. The VAERS toll-
    free number is 1-800-822-7967. Reporting forms may also be obtained at the VAERS website at
    (www.vaers.hhs.gov).




For patent information: www.merck.com/product/patent/home.html

The trademarks depicted herein are owned by their respective companies.

Copyright ©1996-2018 Merck Sharp & Dohme Corp., a subsidiary of Merck & Co., Inc.
All rights reserved.

uspi-v251-i-1812r017




                                                    17
                                                   17                                      Exhibit 248
Case 2:20-cv-02470-WBS-JDP Document 9 Filed 12/29/20 Page 326 of 497




                                                                18
                                                 The New England Journal of Medicine
           Downloaded from nejm.org by GREG GLASER on June 21, 2020. For personal use only. No other uses without permission.
                                                                                                                                Exhibit 248
                                   Copyright © 1992 Massachusetts Medical Society. All rights reserved.
Case 2:20-cv-02470-WBS-JDP Document 9 Filed 12/29/20 Page 327 of 497




                                                                19
                                                 The New England Journal of Medicine
           Downloaded from nejm.org by GREG GLASER on June 21, 2020. For personal use only. No other uses without permission.
                                                                                                                                Exhibit 248
                                   Copyright © 1992 Massachusetts Medical Society. All rights reserved.
Case 2:20-cv-02470-WBS-JDP Document 9 Filed 12/29/20 Page 328 of 497




                                                                20
                                                 The New England Journal of Medicine
           Downloaded from nejm.org by GREG GLASER on June 21, 2020. For personal use only. No other uses without permission.
                                                                                                                                Exhibit 248
                                   Copyright © 1992 Massachusetts Medical Society. All rights reserved.
Case 2:20-cv-02470-WBS-JDP Document 9 Filed 12/29/20 Page 329 of 497




                                                                21
                                                 The New England Journal of Medicine
           Downloaded from nejm.org by GREG GLASER on June 21, 2020. For personal use only. No other uses without permission.
                                                                                                                                Exhibit 248
                                   Copyright © 1992 Massachusetts Medical Society. All rights reserved.
Case 2:20-cv-02470-WBS-JDP Document 9 Filed 12/29/20 Page 330 of 497




                                                                22
                                                 The New England Journal of Medicine
           Downloaded from nejm.org by GREG GLASER on June 21, 2020. For personal use only. No other uses without permission.
                                                                                                                                Exhibit 248
                                   Copyright © 1992 Massachusetts Medical Society. All rights reserved.
Case 2:20-cv-02470-WBS-JDP Document 9 Filed 12/29/20 Page 331 of 497




   EXHIBIT 249
     Case 2:20-cv-02470-WBS-JDP Document 9 Filed 12/29/20 Page 332 of 497


          ®
M-M-R  II
(MEASLES, MUMPS, and
RUBELLA VIRUS VACCINE LIVE)

DESCRIPTION
          ®
    M-M-R II (Measles, Mumps, and Rubella Virus Vaccine Live) is a live virus vaccine for vaccination
against measles (rubeola), mumps, and rubella (German measles).
    M-M-R II is a sterile lyophilized preparation of (1) ATTENUVAX® (Measles Virus Vaccine Live), a more
attenuated line of measles virus, derived from Enders' attenuated Edmonston strain and propagated in
chick embryo cell culture; (2) MUMPSVAX® (Mumps Virus Vaccine Live), the Jeryl Lynn™ (B level) strain
of mumps virus propagated in chick embryo cell culture; and (3) MERUVAX® II (Rubella Virus Vaccine
Live), the Wistar RA 27/3 strain of live attenuated rubella virus propagated in WI-38 human diploid lung
fibroblasts.{1,2}
    The growth medium for measles and mumps is Medium 199 (a buffered salt solution containing
vitamins and amino acids and supplemented with fetal bovine serum) containing SPGA (sucrose,
phosphate, glutamate, and recombinant human albumin) as stabilizer and neomycin.
    The growth medium for rubella is Minimum Essential Medium (MEM) [a buffered salt solution
containing vitamins and amino acids and supplemented with fetal bovine serum] containing recombinant
human albumin and neomycin. Sorbitol and hydrolyzed gelatin stabilizer are added to the individual virus
harvests.
    The cells, virus pools, and fetal bovine serum are all screened for the absence of adventitious agents.
    The reconstituted vaccine is for subcutaneous administration. Each 0.5 mL dose contains not less than
1,000 TCID50 (tissue culture infectious doses) of measles virus; 12,500 TCID50 of mumps virus; and
1,000 TCID50 of rubella virus. Each dose of the vaccine is calculated to contain sorbitol (14.5 mg), sodium
phosphate, sucrose (1.9 mg), sodium chloride, hydrolyzed gelatin (14.5 mg), recombinant human albumin
(≤0.3 mg), fetal bovine serum (<1 ppm), other buffer and media ingredients and approximately 25 mcg of
neomycin. The product contains no preservative.
    Before reconstitution, the lyophilized vaccine is a light yellow compact crystalline plug. M-M-R II, when
reconstituted as directed, is clear yellow.

CLINICAL PHARMACOLOGY
    Measles, mumps, and rubella are three common childhood diseases, caused by measles virus,
mumps virus (paramyxoviruses), and rubella virus (togavirus), respectively, that may be associated with
serious complications and/or death. For example, pneumonia and encephalitis are caused by measles.
Mumps is associated with aseptic meningitis, deafness and orchitis; and rubella during pregnancy may
cause congenital rubella syndrome in the infants of infected mothers.
    The impact of measles, mumps, and rubella vaccination on the natural history of each disease in the
United States can be quantified by comparing the maximum number of measles, mumps, and rubella
cases reported in a given year prior to vaccine use to the number of cases of each disease reported in
1995. For measles, 894,134 cases reported in 1941 compared to 288 cases reported in 1995 resulted in a
99.97% decrease in reported cases; for mumps, 152,209 cases reported in 1968 compared to 840 cases
reported in 1995 resulted in a 99.45% decrease in reported cases; and for rubella, 57,686 cases reported
in 1969 compared to 200 cases reported in 1995 resulted in a 99.65% decrease.{3}
    Clinical studies of 284 triple seronegative children, 11 months to 7 years of age, demonstrated that
M-M-R II is highly immunogenic and generally well tolerated. In these studies, a single injection of the
vaccine induced measles hemagglutination-inhibition (HI) antibodies in 95%, mumps neutralizing
antibodies in 96%, and rubella HI antibodies in 99% of susceptible persons. However, a small percentage
(1-5%) of vaccinees may fail to seroconvert after the primary dose (see also INDICATIONS AND USAGE,
Recommended Vaccination Schedule).
    A study{4} of 6-month-old and 15-month-old infants born to vaccine-immunized mothers demonstrated
that, following vaccination with ATTENUVAX, 74% of the 6-month-old infants developed detectable
neutralizing antibody (NT) titers while 100% of the 15-month-old infants developed NT. This rate of
seroconversion is higher than that previously reported for 6-month-old infants born to naturally immune
mothers tested by HI assay. When the 6-month-old infants of immunized mothers were revaccinated at 15



                                                     1
                                                     1                                         Exhibit 249
     Case 2:20-cv-02470-WBS-JDP Document 9 Filed 12/29/20 Page 333 of 497


months, they developed antibody titers equivalent to the 15-month-old vaccinees. The lower
seroconversion rate in 6-month-olds has two possible explanations: 1) Due to the limit of the detection
level of the assays (NT and enzyme immunoassay [EIA]), the presence of trace amounts of undetectable
maternal antibody might interfere with the seroconversion of infants; or 2) The immune system of
6-month-olds is not always capable of mounting a response to measles vaccine as measured by the two
antibody assays.
    There is some evidence to suggest that infants who are born to mothers who had wild-type measles
and who are vaccinated at less than one year of age may not develop sustained antibody levels when later
revaccinated. The advantage of early protection must be weighed against the chance for failure to
respond adequately on reimmunization.{5,6}
    Efficacy of measles, mumps, and rubella vaccines was established in a series of double-blind
controlled field trials which demonstrated a high degree of protective efficacy afforded by the individual
vaccine components.{7-12} These studies also established that seroconversion in response to vaccination
against measles, mumps, and rubella paralleled protection from these diseases.{13-15}
    Following vaccination, antibodies associated with protection can be measured by neutralization assays,
HI, or ELISA (enzyme linked immunosorbent assay) tests. Neutralizing and ELISA antibodies to measles,
mumps, and rubella viruses are still detectable in most individuals 11 to 13 years after primary
vaccination.{16-18} See INDICATIONS AND USAGE, Non-Pregnant Adolescent and Adult Females, for
Rubella Susceptibility Testing.
    The RA 27/3 rubella strain in M-M-R II elicits higher immediate post-vaccination HI, complement-fixing
and neutralizing antibody levels than other strains of rubella vaccine{19-25} and has been shown to induce
a broader profile of circulating antibodies including anti-theta and anti-iota precipitating antibodies.{26,27}
The RA 27/3 rubella strain immunologically simulates natural infection more closely than other rubella
vaccine viruses.{27-29} The increased levels and broader profile of antibodies produced by RA 27/3 strain
rubella virus vaccine appear to correlate with greater resistance to subclinical reinfection with the wild
virus,{27,29-31} and provide greater confidence for lasting immunity.

INDICATIONS AND USAGE
Recommended Vaccination Schedule
    M-M-R II is indicated for simultaneous vaccination against measles, mumps, and rubella in individuals
12 months of age or older.
    Individuals first vaccinated at 12 months of age or older should be revaccinated prior to elementary
school entry. Revaccination is intended to seroconvert those who do not respond to the first dose. The
Advisory Committee on Immunization Practices (ACIP) recommends administration of the first dose of
M-M-R II at 12 to 15 months of age and administration of the second dose of M-M-R II at 4 to 6 years of
age.{32} In addition, some public health jurisdictions mandate the age for revaccination. Consult the
complete text of applicable guidelines regarding routine revaccination including that of high-risk adult
populations.
Measles Outbreak Schedule
Infants Between 6 to 12 Months of Age
    Local health authorities may recommend measles vaccination of infants between 6 to 12 months of
age in outbreak situations. This population may fail to respond to the components of the vaccine. Safety
and effectiveness of mumps and rubella vaccine in infants less than 12 months of age have not been
established. The younger the infant, the lower the likelihood of seroconversion (see CLINICAL
PHARMACOLOGY). Such infants should receive a second dose of M-M-R II between 12 to 15 months of
age followed by revaccination at elementary school entry.{32}
    Unnecessary doses of a vaccine are best avoided by ensuring that written documentation of
vaccination is preserved and a copy given to each vaccinee's parent or guardian.
Other Vaccination Considerations
Non-Pregnant Adolescent and Adult Females
    Immunization of susceptible non-pregnant adolescent and adult females of childbearing age with live
attenuated rubella virus vaccine is indicated if certain precautions are observed (see below and
PRECAUTIONS). Vaccinating susceptible postpubertal females confers individual protection against
subsequently acquiring rubella infection during pregnancy, which in turn prevents infection of the fetus and
consequent congenital rubella injury.{33}



                                                      2
                                                      2                                         Exhibit 249
     Case 2:20-cv-02470-WBS-JDP Document 9 Filed 12/29/20 Page 334 of 497


    Women of childbearing age should be advised not to become pregnant for 3 months after vaccination
and should be informed of the reasons for this precaution.
    The ACIP has stated "If it is practical and if reliable laboratory services are available, women of
childbearing age who are potential candidates for vaccination can have serologic tests to determine
susceptibility to rubella. However, with the exception of premarital and prenatal screening, routinely
performing serologic tests for all women of childbearing age to determine susceptibility (so that vaccine is
given only to proven susceptible women) can be effective but is expensive. Also, 2 visits to the health-care
provider would be necessary — one for screening and one for vaccination. Accordingly, rubella
vaccination of a woman who is not known to be pregnant and has no history of vaccination is justifiable
without serologic testing — and may be preferable, particularly when costs of serology are high and
follow-up of identified susceptible women for vaccination is not assured."{33}
    Postpubertal females should be informed of the frequent occurrence of generally self-limited arthralgia
and/or arthritis beginning 2 to 4 weeks after vaccination (see ADVERSE REACTIONS).
Postpartum Women
    It has been found convenient in many instances to vaccinate rubella-susceptible women in the
immediate postpartum period (see PRECAUTIONS, Nursing Mothers).
Other Populations
    Previously unvaccinated children older than 12 months who are in contact with susceptible pregnant
women should receive live attenuated rubella vaccine (such as that contained in monovalent rubella
vaccine or in M-M-R II) to reduce the risk of exposure of the pregnant woman.
    Individuals planning travel outside the United States, if not immune, can acquire measles, mumps, or
rubella and import these diseases into the United States. Therefore, prior to international travel, individuals
known to be susceptible to one or more of these diseases can either receive the indicated monovalent
vaccine (measles, mumps, or rubella), or a combination vaccine as appropriate. However, M-M-R II is
preferred for persons likely to be susceptible to mumps and rubella; and if monovalent measles vaccine is
not readily available, travelers should receive M-M-R II regardless of their immune status to mumps or
rubella.{34-36}
    Vaccination is recommended for susceptible individuals in high-risk groups such as college students,
health-care workers, and military personnel.{33,34,37}
    According to ACIP recommendations, most persons born in 1956 or earlier are likely to have been
infected with measles naturally and generally need not be considered susceptible. All children,
adolescents, and adults born after 1956 are considered susceptible and should be vaccinated, if there are
no contraindications. This includes persons who may be immune to measles but who lack adequate
documentation of immunity such as: (1) physician-diagnosed measles, (2) laboratory evidence of measles
immunity, or (3) adequate immunization with live measles vaccine on or after the first birthday.{34}
    The ACIP recommends that "Persons vaccinated with inactivated vaccine followed within 3 months by
live vaccine should be revaccinated with two doses of live vaccine. Revaccination is particularly important
when the risk of exposure to wild-type measles virus is increased, as may occur during international
travel."{34}
Post-Exposure Vaccination
    Vaccination of individuals exposed to wild-type measles may provide some protection if the vaccine
can be administered within 72 hours of exposure. If, however, vaccine is given a few days before
exposure, substantial protection may be afforded.{34,38,39} There is no conclusive evidence that
vaccination of individuals recently exposed to wild-type mumps or wild-type rubella will provide
protection.{33,37}
Use With Other Vaccines
    See DOSAGE AND ADMINISTRATION, Use With Other Vaccines.

CONTRAINDICATIONS
    Hypersensitivity to any component of the vaccine, including gelatin.{40}
    Do not give M-M-R II to pregnant females; the possible effects of the vaccine on fetal development are
unknown at this time. If vaccination of postpubertal females is undertaken, pregnancy should be avoided
for three months following vaccination (see INDICATIONS AND USAGE, Non-Pregnant Adolescent and
Adult Females and PRECAUTIONS, Pregnancy).
    Anaphylactic or anaphylactoid reactions to neomycin (each dose of reconstituted vaccine contains
approximately 25 mcg of neomycin).


                                                      3
                                                      3                                         Exhibit 249
     Case 2:20-cv-02470-WBS-JDP Document 9 Filed 12/29/20 Page 335 of 497


    Febrile respiratory illness or other active febrile infection. However, the ACIP has recommended that all
vaccines can be administered to persons with minor illnesses such as diarrhea, mild upper respiratory
infection with or without low-grade fever, or other low-grade febrile illness.{41}
    Patients receiving immunosuppressive therapy. This contraindication does not apply to patients who
are receiving corticosteroids as replacement therapy, e.g., for Addison's disease.
    Individuals with blood dyscrasias, leukemia, lymphomas of any type, or other malignant neoplasms
affecting the bone marrow or lymphatic systems.
    Primary and acquired immunodeficiency states, including patients who are immunosuppressed in
association with AIDS or other clinical manifestations of infection with human immunodeficiency
viruses;{41-43} cellular immune deficiencies; and hypogammaglobulinemic and dysgammaglobulinemic
states. Measles inclusion body encephalitis{44} (MIBE), pneumonitis{45} and death as a direct
consequence of disseminated measles vaccine virus infection have been reported in
immunocompromised individuals inadvertently vaccinated with measles-containing vaccine.
    Individuals with a family history of congenital or hereditary immunodeficiency, until the immune
competence of the potential vaccine recipient is demonstrated.

WARNINGS
    Due caution should be employed in administration of M-M-R II to persons with a history of cerebral
injury, individual or family histories of convulsions, or any other condition in which stress due to fever
should be avoided. The physician should be alert to the temperature elevation which may occur following
vaccination (see ADVERSE REACTIONS).
Hypersensitivity to Eggs
    Live measles vaccine and live mumps vaccine are produced in chick embryo cell culture. Persons with
a history of anaphylactic, anaphylactoid, or other immediate reactions (e.g., hives, swelling of the mouth
and throat, difficulty breathing, hypotension, or shock) subsequent to egg ingestion may be at an
enhanced risk of immediate-type hypersensitivity reactions after receiving vaccines containing traces of
chick embryo antigen. The potential risk to benefit ratio should be carefully evaluated before considering
vaccination in such cases. Such individuals may be vaccinated with extreme caution, having adequate
treatment on hand should a reaction occur (see PRECAUTIONS).{46}
    However, the AAP has stated, "Most children with a history of anaphylactic reactions to eggs have no
untoward reactions to measles or MMR vaccine. Persons are not at increased risk if they have egg
allergies that are not anaphylactic, and they should be vaccinated in the usual manner. In addition, skin
testing of egg-allergic children with vaccine has not been predictive of which children will have an
immediate hypersensitivity reaction...Persons with allergies to chickens or chicken feathers are not at
increased risk of reaction to the vaccine."{47}
Hypersensitivity to Neomycin
    The AAP states, "Persons who have experienced anaphylactic reactions to topically or systemically
administered neomycin should not receive measles vaccine. Most often, however, neomycin allergy
manifests as a contact dermatitis, which is a delayed-type (cell-mediated) immune response rather than
anaphylaxis. In such persons, an adverse reaction to neomycin in the vaccine would be an erythematous,
pruritic nodule or papule, 48 to 96 hours after vaccination. A history of contact dermatitis to neomycin is
not a contraindication to receiving measles vaccine."{47}
Thrombocytopenia
    Individuals with current thrombocytopenia may develop more severe thrombocytopenia following
vaccination. In addition, individuals who experienced thrombocytopenia with the first dose of M-M-R II (or
its component vaccines) may develop thrombocytopenia with repeat doses. Serologic status may be
evaluated to determine whether or not additional doses of vaccine are needed. The potential risk to benefit
ratio should be carefully evaluated before considering vaccination in such cases (see ADVERSE
REACTIONS).

PRECAUTIONS
General
  Adequate treatment provisions, including epinephrine injection (1:1000), should be available for
immediate use should an anaphylactic or anaphylactoid reaction occur.
  Special care should be taken to ensure that the injection does not enter a blood vessel.



                                                     4
                                                     4                                         Exhibit 249
     Case 2:20-cv-02470-WBS-JDP Document 9 Filed 12/29/20 Page 336 of 497


    Children and young adults who are known to be infected with human immunodeficiency viruses and
are not immunosuppressed may be vaccinated. However, vaccinees who are infected with HIV should be
monitored closely for vaccine-preventable diseases because immunization may be less effective than for
uninfected persons (see CONTRAINDICATIONS).{42,43}
    Vaccination should be deferred for 3 months or longer following blood or plasma transfusions, or
administration of immune globulin (human).{47}
    Excretion of small amounts of the live attenuated rubella virus from the nose or throat has occurred in
the majority of susceptible individuals 7 to 28 days after vaccination. There is no confirmed evidence to
indicate that such virus is transmitted to susceptible persons who are in contact with the vaccinated
individuals. Consequently, transmission through close personal contact, while accepted as a theoretical
possibility, is not regarded as a significant risk.{33} However, transmission of the rubella vaccine virus to
infants via breast milk has been documented (see Nursing Mothers).
    There are no reports of transmission of live attenuated measles or mumps viruses from vaccinees to
susceptible contacts.
    It has been reported that live attenuated measles, mumps and rubella virus vaccines given individually
may result in a temporary depression of tuberculin skin sensitivity. Therefore, if a tuberculin test is to be
done, it should be administered either before or simultaneously with M-M-R II.
    Children under treatment for tuberculosis have not experienced exacerbation of the disease when
immunized with live measles virus vaccine;{48} no studies have been reported to date of the effect of
measles virus vaccines on untreated tuberculous children. However, individuals with active untreated
tuberculosis should not be vaccinated.
    As for any vaccine, vaccination with M-M-R II may not result in protection in 100% of vaccinees.
    The health-care provider should determine the current health status and previous vaccination history of
the vaccinee.
    The health-care provider should question the patient, parent, or guardian about reactions to a previous
dose of M-M-R II or other measles-, mumps-, or rubella-containing vaccines.
Information for Patients
    The health-care provider should provide the vaccine information required to be given with each
vaccination to the patient, parent, or guardian.
    The health-care provider should inform the patient, parent, or guardian of the benefits and risks
associated with vaccination. For risks associated with vaccination see WARNINGS, PRECAUTIONS, and
ADVERSE REACTIONS.
    Patients, parents, or guardians should be instructed to report any serious adverse reactions to their
health-care provider who in turn should report such events to the U.S. Department of Health and Human
Services through the Vaccine Adverse Event Reporting System (VAERS), 1-800-822-7967.{49}
    Pregnancy should be avoided for 3 months following vaccination, and patients should be informed of
the reasons for this precaution (see INDICATIONS AND USAGE, Non-Pregnant Adolescent and Adult
Females, CONTRAINDICATIONS, and PRECAUTIONS, Pregnancy).
Laboratory Tests
    See INDICATIONS AND USAGE, Non-Pregnant Adolescent and Adult Females, for Rubella
Susceptibility Testing, and CLINICAL PHARMACOLOGY.
Drug Interactions
    See DOSAGE AND ADMINISTRATION, Use With Other Vaccines.
Immunosuppressive Therapy
    The immune status of patients about to undergo immunosuppressive therapy should be evaluated so
that the physician can consider whether vaccination prior to the initiation of treatment is indicated (see
CONTRAINDICATIONS and PRECAUTIONS).
    The ACIP has stated that "patients with leukemia in remission who have not received chemotherapy
for at least 3 months may receive live virus vaccines. Short-term (<2 weeks), low- to moderate-dose
systemic corticosteroid therapy, topical steroid therapy (e.g. nasal, skin), long-term alternate-day
treatment with low to moderate doses of short-acting systemic steroid, and intra-articular, bursal, or
tendon injection of corticosteroids are not immunosuppressive in their usual doses and do not
contraindicate the administration of [measles, mumps, or rubella vaccine]."{33,34,37}
Immune Globulin
    Administration of immune globulins concurrently with M-M-R II may interfere with the expected
immune response.{33,34,47}



                                                     5
                                                     5                                         Exhibit 249
     Case 2:20-cv-02470-WBS-JDP Document 9 Filed 12/29/20 Page 337 of 497


    See also PRECAUTIONS, General.
Carcinogenesis, Mutagenesis, Impairment of Fertility
    M-M-R II has not been evaluated for carcinogenic or mutagenic potential, or potential to impair fertility.
Pregnancy
Pregnancy Category C
    Animal reproduction studies have not been conducted with M-M-R II. It is also not known whether
M-M-R II can cause fetal harm when administered to a pregnant woman or can affect reproduction
capacity. Therefore, the vaccine should not be administered to pregnant females; furthermore, pregnancy
should be avoided for 3 months following vaccination (see INDICATIONS AND USAGE, Non-Pregnant
Adolescent and Adult Females and CONTRAINDICATIONS).
    In counseling women who are inadvertently vaccinated when pregnant or who become pregnant within
3 months of vaccination, the physician should be aware of the following: (1) In a 10-year survey involving
over 700 pregnant women who received rubella vaccine within 3 months before or after conception (of
whom 189 received the Wistar RA 27/3 strain), none of the newborns had abnormalities compatible with
congenital rubella syndrome;{50} (2) Mumps infection during the first trimester of pregnancy may increase
the rate of spontaneous abortion. Although mumps vaccine virus has been shown to infect the placenta
and fetus, there is no evidence that it causes congenital malformations in humans;{37} and (3) Reports
have indicated that contracting wild-type measles during pregnancy enhances fetal risk. Increased rates of
spontaneous abortion, stillbirth, congenital defects and prematurity have been observed subsequent to
infection with wild-type measles during pregnancy.{51,52} There are no adequate studies of the
attenuated (vaccine) strain of measles virus in pregnancy. However, it would be prudent to assume that
the vaccine strain of virus is also capable of inducing adverse fetal effects.
Nursing Mothers
    It is not known whether measles or mumps vaccine virus is secreted in human milk. Recent studies
have shown that lactating postpartum women immunized with live attenuated rubella vaccine may secrete
the virus in breast milk and transmit it to breast-fed infants.{53} In the infants with serological evidence of
rubella infection, none exhibited severe disease; however, one exhibited mild clinical illness typical of
acquired rubella.{54,55} Caution should be exercised when M-M-R II is administered to a nursing woman.
Pediatric Use
    Safety and effectiveness of measles vaccine in infants below the age of 6 months have not been
established (see also CLINICAL PHARMACOLOGY). Safety and effectiveness of mumps and rubella
vaccine in infants less than 12 months of age have not been established.
Geriatric Use
    Clinical studies of M-M-R II did not include sufficient numbers of seronegative subjects aged 65 and
over to determine whether they respond differently from younger subjects. Other reported clinical
experience has not identified differences in responses between the elderly and younger subjects.

ADVERSE REACTIONS
   The following adverse reactions are listed in decreasing order of severity, without regard to causality,
within each body system category and have been reported during clinical trials, with use of the marketed
vaccine, or with use of monovalent or bivalent vaccine containing measles, mumps, or rubella:
Body as a Whole
   Panniculitis; atypical measles; fever; syncope; headache; dizziness; malaise; irritability.
Cardiovascular System
   Vasculitis.
Digestive System
   Pancreatitis; diarrhea; vomiting; parotitis; nausea.
Endocrine System
   Diabetes mellitus.
Hemic and Lymphatic System
   Thrombocytopenia (see WARNINGS, Thrombocytopenia); purpura; regional lymphadenopathy;
leukocytosis.




                                                      6
                                                      6                                         Exhibit 249
     Case 2:20-cv-02470-WBS-JDP Document 9 Filed 12/29/20 Page 338 of 497


Immune System
    Anaphylaxis and anaphylactoid reactions have been reported as well as related phenomena such as
angioneurotic edema (including peripheral or facial edema) and bronchial spasm in individuals with or
without an allergic history.
Musculoskeletal System
    Arthritis; arthralgia; myalgia.
    Arthralgia and/or arthritis (usually transient and rarely chronic), and polyneuritis are features of infection
with wild-type rubella and vary in frequency and severity with age and sex, being greatest in adult females
and least in prepubertal children. This type of involvement as well as myalgia and paresthesia, have also
been reported following administration of MERUVAX II.
    Chronic arthritis has been associated with wild-type rubella infection and has been related to persistent
virus and/or viral antigen isolated from body tissues. Only rarely have vaccine recipients developed
chronic joint symptoms.
    Following vaccination in children, reactions in joints are uncommon and generally of brief duration. In
women, incidence rates for arthritis and arthralgia are generally higher than those seen in children
(children: 0-3%; women: 12-26%),{17,56,57} and the reactions tend to be more marked and of longer
duration. Symptoms may persist for a matter of months or on rare occasions for years. In adolescent girls,
the reactions appear to be intermediate in incidence between those seen in children and in adult women.
Even in women older than 35 years, these reactions are generally well tolerated and rarely interfere with
normal activities.
Nervous System
    Encephalitis;       encephalopathy;      measles      inclusion     body    encephalitis     (MIBE)      (see
CONTRAINDICATIONS); subacute sclerosing panencephalitis (SSPE); Guillain-Barré Syndrome (GBS);
acute disseminated encephalomyelitis (ADEM); transverse myelitis; febrile convulsions; afebrile
convulsions or seizures; ataxia; polyneuritis; polyneuropathy; ocular palsies; paresthesia.
    Encephalitis and encephalopathy have been reported approximately once for every 3 million doses of
M-M-R II or measles-, mumps-, and rubella-containing vaccine administered since licensure of these
vaccines.
    The risk of serious neurological disorders following live measles virus vaccine administration remains
less than the risk of encephalitis and encephalopathy following infection with wild-type measles (1 per
1000 reported cases).{58,59}
    In severely immunocompromised individuals who have been inadvertently vaccinated with measles-
containing vaccine; measles inclusion body encephalitis, pneumonitis, and fatal outcome as a direct
consequence of disseminated measles vaccine virus infection have been reported (see
CONTRAINDICATIONS). In this population, disseminated mumps and rubella vaccine virus infection have
also been reported.
    There have been reports of subacute sclerosing panencephalitis (SSPE) in children who did not have a
history of infection with wild-type measles but did receive measles vaccine. Some of these cases may
have resulted from unrecognized measles in the first year of life or possibly from the measles vaccination.
Based on estimated nationwide measles vaccine distribution, the association of SSPE cases to measles
vaccination is about one case per million vaccine doses distributed. This is far less than the association
with infection with wild-type measles, 6-22 cases of SSPE per million cases of measles. The results of a
retrospective case-controlled study conducted by the Centers for Disease Control and Prevention suggest
that the overall effect of measles vaccine has been to protect against SSPE by preventing measles with its
inherent higher risk of SSPE.{60}
    Cases of aseptic meningitis have been reported to VAERS following measles, mumps, and rubella
vaccination. Although a causal relationship between the Urabe strain of mumps vaccine and aseptic
meningitis has been shown, there is no evidence to link Jeryl Lynn™ mumps vaccine to aseptic
meningitis.
Respiratory System
    Pneumonia; pneumonitis (see CONTRAINDICATIONS); sore throat; cough; rhinitis.
Skin
    Stevens-Johnson syndrome; erythema multiforme; urticaria; rash; measles-like rash; pruritis.
    Local reactions including burning/stinging at injection site; wheal and flare; redness (erythema);
    swelling; induration; tenderness; vesiculation at injection site; Henoch-Schönlein purpura; acute
    hemorrhagic edema of infancy.



                                                        7
                                                       7                                           Exhibit 249
     Case 2:20-cv-02470-WBS-JDP Document 9 Filed 12/29/20 Page 339 of 497


Special Senses — Ear
   Nerve deafness; otitis media.
Special Senses — Eye
   Retinitis; optic neuritis; papillitis; retrobulbar neuritis; conjunctivitis.
Urogenital System
   Epididymitis; orchitis.
Other
   Death from various, and in some cases unknown, causes has been reported rarely following
vaccination with measles, mumps, and rubella vaccines; however, a causal relationship has not been
established in healthy individuals (see CONTRAINDICATIONS). No deaths or permanent sequelae were
reported in a published post-marketing surveillance study in Finland involving 1.5 million children and
adults who were vaccinated with M-M-R II during 1982 to 1993.{61}
   Under the National Childhood Vaccine Injury Act of 1986, health-care providers and manufacturers are
required to record and report certain suspected adverse events occurring within specific time periods after
vaccination. However, the U.S. Department of Health and Human Services (DHHS) has established a
Vaccine Adverse Event Reporting System (VAERS) which will accept all reports of suspected events.{49}
A VAERS report form as well as information regarding reporting requirements can be obtained by calling
VAERS 1-800-822-7967.

DOSAGE AND ADMINISTRATION
FOR SUBCUTANEOUS ADMINISTRATION
Do not inject intravascularly.
    The dose for any age is 0.5 mL administered subcutaneously, preferably into the outer aspect of the
upper arm.
    The recommended age for primary vaccination is 12 to 15 months.
    Revaccination with M-M-R II is recommended prior to elementary school entry. See also
INDICATIONS AND USAGE, Recommended Vaccination Schedule.
    Children first vaccinated when younger than 12 months of age should receive another dose between
12 to 15 months of age followed by revaccination prior to elementary school entry.{32} See also
INDICATIONS AND USAGE, Measles Outbreak Schedule.
    Immune Globulin (IG) is not to be given concurrently with M-M-R II (see PRECAUTIONS, General and
PRECAUTIONS, Drug Interactions).
    CAUTION: A sterile syringe free of preservatives, antiseptics, and detergents should be used for each
injection and/or reconstitution of the vaccine because these substances may inactivate the live virus
vaccine. A 25 gauge, 5/8" needle is recommended.
    To reconstitute, use only the diluent supplied, since it is free of preservatives or other antiviral
substances which might inactivate the vaccine.
    Single Dose Vial — First withdraw the entire volume of diluent into the syringe to be used for
reconstitution. Inject all the diluent in the syringe into the vial of lyophilized vaccine, and agitate to mix
thoroughly. If the lyophilized vaccine cannot be dissolved, discard. Withdraw the entire contents into a
syringe and inject the total volume of restored vaccine subcutaneously.
    It is important to use a separate sterile syringe and needle for each individual patient to prevent
transmission of hepatitis B and other infectious agents from one person to another.
    Parenteral drug products should be inspected visually for particulate matter and discoloration prior to
administration whenever solution and container permit. M-M-R II, when reconstituted, is clear yellow.
Use With Other Vaccines
    M-M-R II should be given one month before or after administration of other live viral vaccines.
    M-M-R II has been administered concurrently with VARIVAX® [Varicella Virus Vaccine Live
(Oka/Merck)], and PedvaxHIB® [Haemophilus b Conjugate Vaccine (Meningococcal Protein Conjugate)]
using separate injection sites and syringes. No impairment of immune response to individually tested
vaccine antigens was demonstrated. The type, frequency, and severity of adverse experiences observed
with M-M-R II were similar to those seen when each vaccine was given alone.
    Routine administration of DTP (diphtheria, tetanus, pertussis) and/or OPV (oral poliovirus vaccine)
concurrently with measles, mumps and rubella vaccines is not recommended because there are limited
data relating to the simultaneous administration of these antigens.



                                                      8
                                                     8                                          Exhibit 249
      Case 2:20-cv-02470-WBS-JDP Document 9 Filed 12/29/20 Page 340 of 497


     However, other schedules have been used. The ACIP has stated "Although data are limited concerning
the simultaneous administration of the entire recommended vaccine series (i.e., DTaP [or DTwP], IPV [or
OPV], Hib with or without Hepatitis B vaccine, and varicella vaccine), data from numerous studies have
indicated no interference between routinely recommended childhood vaccines (either live, attenuated, or
killed). These findings support the simultaneous use of all vaccines as recommended."{62}

HOW SUPPLIED
    No. 4681      M-M-R II is supplied as follows: (1) a box of 10 single-dose vials of lyophilized vaccine
(package A), NDC 0006-4681-00; and (2) a box of 10 vials of diluent (package B). To conserve
refrigerator space, the diluent may be stored separately at room temperature.
Storage
    To maintain potency, M-M-R II must be stored between -58°F and +46°F (-50°C to +8°C). Use of
dry ice may subject M-M-R II to temperatures colder than -58°F (-50°C).
    Protect the vaccine from light at all times, since such exposure may inactivate the viruses.
    Before reconstitution, store the lyophilized vaccine at 36°F to 46°F (2°C to 8°C). The diluent may be
stored in the refrigerator with the lyophilized vaccine or separately at room temperature. Do not freeze the
diluent.
    It is recommended that the vaccine be used as soon as possible after reconstitution. Store
reconstituted vaccine in the vaccine vial in a dark place at 36°F to 46°F (2°C to 8°C) and discard if not
used within 8 hours.
    For information regarding stability under conditions other than those recommended, call 1-800-
MERCK-90.

REFERENCES
1. Plotkin, S.A.; Cornfeld, D.; Ingalls, T.H.: Studies of immunization with living rubella virus: Trials in children with a strain cultured
   from an aborted fetus, Am. J. Dis. Child. 110: 381-389, 1965.
2. Plotkin, S.A.; Farquhar, J.; Katz, M.; Ingalls, T.H.: A new attenuated rubella virus grown in human fibroblasts: Evidence for
   reduced nasopharyngeal excretion, Am. J. Epidemiol. 86: 468-477, 1967.
3. Monthly Immunization Table, MMWR 45(1): 24-25, January 12, 1996.
4. Johnson, C.E.; et al: Measles Vaccine Immunogenicity in 6- Versus 15-Month-Old Infants Born to Mothers in the Measles
   Vaccine Era, Pediatrics, 93(6): 939-943, 1994.
5. Linneman, C.C.; et al: Measles Immunity After Vaccination: Results in Children Vaccinated Before 10 Months of Age,
   Pediatrics, 69(3): 332-335, March 1982.
6. Stetler, H.C.; et al: Impact of Revaccinating Children Who Initially Received Measles Vaccine Before 10 Months of Age,
   Pediatrics 77(4): 471-476, April 1986.
7. Hilleman, M.R.; Buynak, E.B.; Weibel, R.E.; et al: Development and Evaluation of the Moraten Measles Virus Vaccine, JAMA
   206(3): 587-590, 1968.
8. Weibel, R.E.; Stokes, J.; Buynak, E.B.; et al: Live, Attenuated Mumps Virus Vaccine 3. Clinical and Serologic Aspects in a
   Field Evaluation, N. Engl. J. Med. 276: 245-251, 1967.
9. Hilleman, M.R.; Weibel, R.E.; Buynak, E.B.; et al: Live, Attenuated Mumps Virus Vaccine 4. Protective Efficacy as Measured in
   a Field Evaluation, N. Engl. J. Med. 276: 252-258, 1967.
10. Cutts, F.T.; Henderson, R.H.; Clements, C.J.; et al: Principles of measles control, Bull WHO 69(1): 1-7, 1991.
11. Weibel, R.E.; Buynak, E.B.; Stokes, J.; et al: Evaluation Of Live Attenuated Mumps Virus Vaccine, Strain Jeryl Lynn, First
    International Conference on Vaccines Against Viral and Rickettsial Diseases of Man, World Health Organization, No. 147, May
    1967.
12. Leibhaber, H.; Ingalls, T.H.; LeBouvier, G.L.; et al: Vaccination With RA 27/3 Rubella Vaccine, Am. J. Dis. Child. 123: 133-136,
    February 1972.
13. Rosen, L.: Hemagglutination and Hemagglutination-Inhibition with Measles Virus, Virology 13: 139-141, January 1961.
14. Brown, G.C.; et al: Fluorescent-Antibody Marker for Vaccine-Induced Rubella Antibodies, Infection and Immunity 2(4): 360-363,
    1970.
15. Buynak, E.B.; et al: Live Attenuated Mumps Virus Vaccine 1. Vaccine Development, Proceedings of the Society for
    Experimental Biology and Medicine, 123: 768-775, 1966.




                                                                    9
                                                                    9                                                    Exhibit 249
      Case 2:20-cv-02470-WBS-JDP Document 9 Filed 12/29/20 Page 341 of 497


16. Weibel, R.E.; Carlson, A.J.; Villarejos, V.M.; Buynak, E.B.; McLean, A.A.; Hilleman, M.R.: Clinical and Laboratory Studies of
    Combined Live Measles, Mumps, and Rubella Vaccines Using the RA 27/3 Rubella Virus, Proc. Soc. Exp. Biol. Med. 165:
    323-326, 1980.
17. Unpublished data from the files of Merck Research Laboratories.
18. Watson, J.C.; Pearson, J.S.; Erdman, D.D.; et al: An Evaluation of Measles Revaccination Among School-Entry Age Children,
    31st Interscience Conference on Antimicrobial Agents and Chemotherapy, Abstract #268, 143, 1991.
19. Fogel, A.; Moshkowitz, A.; Rannon, L.; Gerichter, Ch.B.: Comparative trials of RA 27/3 and Cendehill rubella vaccines in adult
    and adolescent females, Am. J. Epidemiol. 93: 392-393, 1971.
20. Andzhaparidze, O.G.; Desyatskova, R.G.; Chervonski, G.I.; Pryanichnikova, L.V.: Immunogenicity and reactogenicity of live
    attenuated rubella virus vaccines, Am. J. Epidemiol. 91: 527-530, 1970.
21. Freestone, D.S.; Reynolds, G.M.; McKinnon, J.A.; Prydie, J.: Vaccination of schoolgirls against rubella. Assessment of
    serological status and a comparative trial of Wistar RA 27/3 and Cendehill strain live attenuated rubella vaccines in 13-year-old
    schoolgirls in Dudley, Br. J. Prev. Soc. Med. 29: 258-261, 1975.
22. Grillner, L.; Hedstrom, C.E.; Bergstrom, H.; Forssman, L.; Rigner, A.; Lycke, E.: Vaccination against rubella of newly delivered
    women, Scand. J. Infect. Dis. 5: 237-241, 1973.
23. Grillner, L.: Neutralizing antibodies after rubella vaccination of newly delivered women: a comparison between three vaccines,
    Scand. J. Infect. Dis. 7: 169-172, 1975.
24. Wallace, R.B.; Isacson, P.: Comparative trial of HPV-77, DE-5 and RA 27/3 live-attenuated rubella vaccines, Am. J. Dis. Child.
    124: 536-538, 1972.
25. Lalla, M.; Vesikari, T.; Virolainen, M.: Lymphoblast proliferation and humoral antibody response after rubella vaccination, Clin.
    Exp. Immunol. 15: 193-202, 1973.
26. LeBouvier, G.L.; Plotkin, S.A.: Precipitin responses to rubella vaccine RA 27/3, J. Infect. Dis. 123: 220-223, 1971.
27. Horstmann, D.M.: Rubella: The challenge of its control, J. Infect. Dis. 123: 640-654, 1971.
28. Ogra, P.L.; Kerr-Grant, D.; Umana, G.; Dzierba, J.; Weintraub, D.: Antibody response in serum and nasopharynx after naturally
    acquired and vaccine-induced infection with rubella virus, N. Engl. J. Med. 285: 1333-1339, 1971.
29. Plotkin, S.A.; Farquhar, J.D.; Ogra, P.L.: Immunologic properties of RA 27/3 rubella virus vaccine, J. Am. Med. Assoc. 225:
    585-590, 1973.
30. Liebhaber, H.; Ingalls, T.H.; LeBouvier, G.L.; Horstmann, D.M.: Vaccination with RA 27/3 rubella vaccine. Persistence of
    immunity and resistance to challenge after two years, Am. J. Dis. Child. 123: 133-136, 1972.
31. Farquhar, J.D.: Follow-up on rubella vaccinations and experience with subclinical reinfection, J. Pediatr. 81: 460-465, 1972.
32. Measles, Mumps, and Rubella — Vaccine Use and Strategies for Elimination of Measles, Rubella, and Congenital Rubella
    Syndrome and Control of Mumps: Recommendations of the Advisory Committee on Immunization Practices (ACIP), MMWR
    47(RR-8): May 22, 1998.
33. Rubella Prevention: Recommendation of the Immunization Practices Advisory Committee (ACIP), MMWR 39(RR-15): 1-18,
    November 23, 1990.
34. Measles Prevention: Recommendations of the Immunization Practices Advisory Committee (ACIP), MMWR 38(S-9): 5-22,
    December 29, 1989.
35. Jong, E.C., The Travel and Tropical Medicine Manual, W.B. Saunders Company, p. 12-16, 1987.
36. Committee on Immunization Council of Medical Societies, American College of Physicians, Phila., PA, Guide for Adult
    Immunization, First Edition, 1985.
37. Recommendations of the Immunization Practices Advisory Committee (ACIP), Mumps Prevention, MMWR 38(22): 388-400,
    June 9, 1989.
38. King, G.E.; Markowitz, L.E.; Patriarca, P.A.; et al: Clinical Efficacy of Measles Vaccine During the 1990 Measles Epidemic,
    Pediatr. Infect. Dis. J. 10(12): 883-888, December 1991.
39. Krasinski, K.; Borkowsky, W.: Measles and Measles Immunity in Children Infected With Human Immunodeficiency Virus, JAMA
    261(17): 2512-2516, 1989.
40. Kelso, J.M.; Jones, R.T.; Yunginger, J.W.: Anaphylaxis to measles, mumps, and rubella vaccine mediated by IgE to gelatin, J.
    Allergy Clin. Immunol. 91: 867-872, 1993.
41. General Recommendations on Immunization, Recommendations of the Advisory Committee on Immunization Practices,
    MMWR 43(RR-1): 1-38, January 28, 1994.
42. Center     for Disease   Control:   Immunization      of   Children    Infected   with    Human          T-Lymphotropic     Virus
    Type III/Lymphadenopathy-Associated Virus, Annals of Internal Medicine, 106: 75-78, 1987.




                                                                 10
                                                                10                                                   Exhibit 249
      Case 2:20-cv-02470-WBS-JDP Document 9 Filed 12/29/20 Page 342 of 497


43. Krasinski, K.; Borkowsky, W.; Krugman, S.: Antibody following measles immunization in children infected with human T-cell
    lymphotropic virus-type III/lymphadenopathy associated virus (HTLV-III/LAV) [Abstract]. In: Program and abstracts of the
    International Conference on Acquired Immunodeficiency Syndrome, Paris, France, June 23-25, 1986.
44. Bitnum, A.; et al: Measles Inclusion Body Encephalitis Caused by the Vaccine Strain of Measles Virus. Clin. Infect. Dis. 29:
    855-861, 1999.
45. Angel, J.B.; et al: Vaccine Associated Measles Pneumonitis in an Adult with AIDS. Annals of Internal Medicine, 129: 104-106,
    1998.
46. Isaacs, D.; Menser, M.: Modern Vaccines, Measles, Mumps, Rubella, and Varicella, Lancet 335: 1384-1387, June 9, 1990.
47. Peter, G.; et al (eds): Report of the Committee on Infectious Diseases, Twenty-fourth Edition, American Academy of Pediatrics,
    344-357, 1997.
48. Starr, S.; Berkovich, S.: The effect of measles, gamma globulin modified measles, and attenuated measles vaccine on the
    course of treated tuberculosis in children, Pediatrics 35: 97-102, January 1965.
49. Vaccine Adverse Event Reporting System — United States, MMWR 39(41): 730-733, October 19, 1990.
50. Rubella vaccination during pregnancy — United States, 1971-1981. MMWR 31(35): 477-481, September 10, 1982.
51. Eberhart-Phillips, J.E.; et al: Measles in pregnancy: a descriptive study of 58 cases. Obstetrics and Gynecology, 82(5):
    797-801, November 1993.
52. Jespersen, C.S.; et al: Measles as a cause of fetal defects: A retrospective study of ten measles epidemics in Greenland. Acta
    Paediatr Scand. 66: 367-372, May 1977.
53. Losonsky, G.A.; Fishaut, J.M.; Strussenber, J.; Ogra, P.L.: Effect of immunization against rubella on lactation products. II.
    Maternal-neonatal interactions, J. Infect. Dis. 145: 661-666, 1982.
54. Landes, R.D.; Bass, J.W.; Millunchick, E.W.; Oetgen, W.J.: Neonatal rubella following postpartum maternal immunization, J.
    Pediatr. 97: 465-467, 1980.
55. Lerman, S.J.: Neonatal rubella following postpartum maternal immunization, J. Pediatr. 98: 668, 1981. (Letter)
56. Gershon, A.; et al: Live attenuated rubella virus vaccine: comparison of responses to HPV-77-DE5 and RA 27/3 strains, Am. J.
    Med. Sci. 279(2): 95-97, 1980.
57. Weibel, R.E.; et al: Clinical and laboratory studies of live attenuated RA 27/3 and HPV-77-DE rubella virus vaccines, Proc. Soc.
    Exp. Biol. Med. 165: 44-49, 1980.
58. Bennetto, L; Scolding, N. Inflammatory/post-infectious encephalomyelitis. J Neurol Neurosurg Psychiatry 2004;75(Suppl 1):i22-
    8.
59. Fenichel, GM. Neurological complications of immunization. AnnNeurol 1982;12(2):119-28.
60. CDC, Measles Surveillance, Report No. 11, p. 14, September 1982.
61. Peltola, H.; et al: The elimination of indigenous measles, mumps, and rubella from Finland by a 12-year, two dose vaccination
    program. N. Engl. J. Med. 331: 1397-1402, 1994.
62. Centers for Disease Control and Prevention. Recommended childhood immunization schedule — United States, January-June
    1996, MMWR 44(51 & 52): 940-943, January 5, 1996.




For patent information: www.merck.com/product/patent/home.html

Copyright © 1971-201X Merck Sharp & Dohme Corp., a subsidiary of Merck & Co., Inc.
All rights reserved.

Revised: XX/XXXX

uspi-v205c-i-XXXXrXXX




                                                                11
                                                               11                                                    Exhibit 249
                   Case 2:20-cv-02470-WBS-JDP Document 9 Filed 12/29/20 Page 343 of 497
HIGHLIGHTS OF PRESCRIBING INFORMATION                                                          •    Use caution when administering M-M-R II to individuals with
These highlights do not include all the information needed to us e                                  anaphylaxis or immediate hypersensitivity following egg ingestion.
M-M-R II safely and effectiv ely. See full prescribing information                                  (5.2)
for M-M-R II.                                                                                  •    Use caution when administering M-M-R II to individuals with a
                                                                                                    history of thrombocytopenia. (5.3)
M-M-R® II (Measles, Mumps, and Rubella Virus Vaccine Live)                                     •    Immune Globulins (IG) and other bl ood products should not be
Suspension for subcutaneous inj ection                                                              given concurrently with M-M-R II. (5.4, 7.2)
Initial U.S. Approv al: 1978
                                                                                               ---------------------------------- ADVERSE REACTIONS----------------------------------
------------------------------- INDICATIONS AND USAGE-------------------------------           See full prescribing information for adverse reactions occurring duri ng
M-M-R II is a vaccine indicated for active immunization for the                                clinical trials or the post-marketing period. (6)
prevention of measles, mumps, and rubella i n individuals 12 months of
age and older. (1)                                                                             To report SUSPECTED ADVERSE REACTIONS, contact Merck
                                                                                               Sharp & Dohme Corp., a subsidiary of Merck & Co., Inc., at 1-8 7 7 -
-------------------------- DOSAGE AND ADMINISTRATION--------------------------                 888-4231 or VAERS at 1-800-822-7967 or w ww.vaers.hhs.gov.
Administer a 0.5-mL dose of M-M-R II subcutaneously. (2.1)
•       The first dose is administered at 12 to 15 months of age. (2.1)                        -----------------------------------DRUG INTERACTIONS ----------------------------------
•       The second dose is administered at 4 to 6 years of age. (2.1)
                                                                                               •     Administration of immune globulins and other blood products
------------------------ DOSAGE FORMS AND STRENGTHS -----------------------                          concurrently with M-M-R II vaccine may interfere with the
Suspension for injection (0.5-mL dose) supplied as a lyophilized                                     expected immune response. (7.2)
vaccine to be reconstituted using accompanying sterile diluent. (3)                            •    M-M-R II vaccination may result in a temporary depression of
                                                                                                    purified protein derivative (PPD) tuberculin skin sensitivity. (7.3)
---------------------------------- CONTRAINDICATIONS ----------------------------------
•      Hypersensitivity to any component of the vaccine. (4.1)                                 -------------------------- USE IN SPECIFIC POPULATIONS--------------------------
•      Immunosuppression. (4.2)                                                                •      Pregnancy: Do not administer M-M-R II to females who are
•      Moderate or severe febrile illness. (4.3)                                                      pregnant. Pregnancy should be avoided for 1 month followi ng
•      Active untreated tuberculosis. (4.4)                                                           vaccination with M-M-R II. (4.5, 8.1, 17)
•      Pregnancy. (4.5, 8.1)                                                                   See 17 for PATIENT COUNSELING INFORMATION and FDA
-------------------------- WARNINGS AND PRECAUTIONS --------------------------                 approv ed patient labeling.
•      Use caution when administering M-M-R II to individuals with a
       history of febrile seizures. (5.1)                                                                                                                     Rev ised: 06/2020


FULL PRESCRIBING INFORMATION: CONTENTS*                                                              7.4 Use with Other Live Viral Vaccines
                                                                                               8     USE IN SPECIFIC POPULATIONS
1     INDICATIONS AND USAGE                                                                          8.1 Pregnancy
2     DOSAGE AND ADMINISTRATION                                                                      8.2 Lactation
      2.1 Dose and Schedule                                                                          8.4 Pediatric Use
      2.2 Preparation and Administration                                                             8.5 Geriatric Use
3     DOSAGE FORMS AND STRENGTHS                                                               11    DESCRIPTION
4     CONTRAINDICATIONS                                                                        12    CLINICAL PHARMACOLOGY
      4.1 Hypersensitivity                                                                           12.1 Mechanism of Action
      4.2 Immunosuppression                                                                          12.6 Persistence of Antibody Responses After Vaccination
      4.3 Moderate or Severe Febrile Illness                                                   13    NONCLINICAL TOXICOLOGY
      4.4 Active Untreated Tuberculosis                                                              13.1 Carcinogenesis, Mutagenesis, Impairment of Fertility
      4.5 Pregnancy                                                                            14    CLINICAL STUDIES
5     WARNINGS AND PRECAUTIONS                                                                       14.1 Clinical Efficacy
      5.1 Febrile Seizure                                                                            14.2 Immunogenicity
      5.2 Hypersensitivity to Eggs                                                             15    REFERENCES
      5.3 Thrombocytopenia                                                                     16    HOW SUPPLIED/STORAGE AND HANDLING
      5.4 Immune Globulins and Transfusions                                                    17    PATIENT COUNSELING INFORMATION
6     ADVERSE REACTIONS
7     DRUG INTERACTIONS                                                                        *Sections or subsections omitted from the full prescribing info rm a t ion
      7.1 Corticosteroids and Immunosuppressive Drugs                                          are not listed.
      7.2 Immune Globulins and Transfusions
      7.3 Tuberculin Skin Testing




                                                                                          12                                                        Exhibit 249
     Case 2:20-cv-02470-WBS-JDP Document 9 Filed 12/29/20 Page 344 of 497


FULL PRESCRIBING INFORMATION
1     INDICATIONS AND USAGE
   M-M-R® II is a vaccine indicated for active immunization for the prevention of measles, mumps , and
rubella in individuals 12 months of age and older.
2     DOSAGE AND ADMINISTRATION
    For subcutaneous use only.

2.1 Dose and Schedule
    Each 0.5 mL dose is administered subcutaneously.
    The first dose is administered at 12 to 15 months of age. A second dose is administered at 4 to 6
years of age.
    The second dose may be administered prior to 4 years of age, provided that there is a minimum
interval of one month between the doses of measles, mumps and rubella virus vaccine, live {1-2}.
    Children who received an initial dose of measles, mumps and rubella vaccine prior to their first
birthday should receive additional doses of vaccine at 12-15 months of age and at 4-6 years of age to
complete the vaccination series [see Clinical Studies (14.2)].
    For post-exposure prophylaxis for measles, administer a dose of M-M-R II vaccine within 72 hours
after exposure.
2.2 Preparation and Administration
    Use a sterile syringe free of preservatives, antiseptics, and detergents for each injection and/or
reconstitution of the vaccine because these substances may inactivate the live virus vaccine. To
reconstitute, use only the diluent supplied with the vaccine since it is free of preservatives or other
antiviral substances which might inactivate the vaccine.
    Withdraw the entire volume of the supplied diluent from its vial and inject into lyophilized vaccine vial.
Agitate to dissolve completely. Discard if the lyophilized vaccine cannot be dissolved.
    Withdraw the entire volume of the reconstituted vaccine and inject subcutaneously into the outer
aspect of the upper arm (deltoid region) or into the higher anterolateral area of the thigh.
    Parenteral drug products should be inspected visually for particulate matter and discoloration prior t o
administration, whenever solution and container permit. Visually inspect the vaccine before and after
reconstitution prior to administration. Before reconstitution, the lyophilized vaccine is a light yellow
compact crystalline plug, when reconstituted, is a clear yellow liquid. Discard if particulate matter or
discoloration are observed in the reconstituted vaccine.
    To minimize loss of potency, administer M-M-R II as soon as possible after reconstitution. If not us ed
immediately, the reconstituted vaccine may be stored between 36°F to 46°F (2°C to 8°C), protected from
light, for up to 8 hours. Discard reconstituted vaccine if it is not used within 8 hours.
3     DOSAGE FORMS AND STRENGTHS
   M-M-R II vaccine is a suspension for injection supplied as a single dose vial of lyophilized vac c ine t o
be reconstituted using the accompanying sterile diluent [see Dosage and Administration (2. 2) and How
Supplied/Storage and Handling (16)]. A single dose after reconstitution is 0.5 mL.
4     CONTRAINDICATIONS
4.1 Hypersensitivity
    Do not administer M-M-R II vaccine to individuals with a history of hypersensitivity to any component
of the vaccine (including gelatin) {3} or who have experienced a hypersensitivity reaction following
administration of a previous dose of M-M-R II vaccine or any other measles, mumps and rubella-
containing vaccine. Do not administer M-M-R II vaccine to individuals with a history of anaphylaxis to
neomycin [see Description (11)].
4.2 Immunosuppression
    Do not administer M-M-R II vaccine to individuals who are immunodeficient or immunosuppressed due
to disease or medical therapy. Measles inclusion body encephalitis {4} (MIBE), pneumonitis {5} and death
as a direct consequence of disseminated measles vaccine virus infection have been reported in




                                                      2
                                                    13                                         Exhibit 249
     Case 2:20-cv-02470-WBS-JDP Document 9 Filed 12/29/20 Page 345 of 497


immunocompromised individuals inadvertently vaccinated with measles-containing vaccine. In this
population, disseminated mumps and rubella vaccine virus infection have also been reported.
   Do not administer M-M-R II to individuals with a family history of congenital or hereditary
immunodeficiency, until the immune competence of the potential vaccine recipient is demonstrated.
4.3 Moderate or Severe Febrile Illness
   Do not administer M-M-R II vaccine to individuals with an active febrile illness with fever >101.3 F
(>38.5 C).
4.4 Active Untreated Tuberculosis
   Do not administer M-M-R II vaccine to individuals with active untreated tuberculosis (TB).
4.5 Pregnancy
   Do not administer M-M-R II to individuals who are pregnant or who are planning on becoming
pregnant within the next month [see Use in Specific Populations (8.1) and Patient Counseling Information
(17)].
5     WARNINGS AND PRECAUTIONS
5.1 Febrile Seizure
   There is a risk of fever and associated febrile seizure in the first 2 weeks following immunization with
M-M-R II vaccine. For children who have experienced a previous febrile seizure (from any cause) and
those with a family history of febrile seizures there is a small increase in risk of febrile seiz ure following
receipt of M-M-R II vaccine [see Adverse Reactions (6)].
5.2 Hypersensitivity to Eggs
   Individuals with a history of anaphylactic, anaphylactoid, or other immediate reactions (e.g., hives,
swelling of the mouth and throat, difficulty breathing, hypotension, or shock) subsequent to egg ingest ion
may be at an enhanced risk of immediate-type hypersensitivity reactions after receiving M-M-R II vaccine
.The potential risks and known benefits should be evaluated before considering vaccination in these
individuals.
5.3 Thrombocytopenia
   Transient thrombocytopenia has been reported within 4-6 weeks following vaccination wit h meas les ,
mumps and rubella vaccine. Carefully evaluate the potential risk and benefit of vaccination in children
with thrombocytopenia or in those who experienced thrombocytopenia after vaccination wit h a previous
dose of measles, mumps, and rubella vaccine {6-8} [see Adverse Reactions (6)].
5.4 Immune Globulins and Transfusions
   Immune Globulins (IG) and other blood products should not be given concurrently with M-M-R II [ s ee
Drug Interactions (7.2)]. These products may contain antibodies that interfere with vaccine virus
replication and decrease the expected immune response.
   The ACIP has specific recommendations for intervals between administration of antibody cont aining
products and live virus vaccines.
6     ADVERSE REACTIONS
   The following adverse reactions include those identified during clinical trials or reported during pos t-
approval use of M-M-R II vaccine or its individual components.
Body as a Whole
   Panniculitis; atypical measles; fever; syncope; headache; dizziness; malaise; irritability.
Cardiovascular System
   Vasculitis.
Digestive System
   Pancreatitis; diarrhea; vomiting; parotitis; nausea.
Hematologic and Lymphatic Systems
   Thrombocytopenia; purpura; regional lymphadenopathy; leukocytosis.
Immune System
   Anaphylaxis, anaphylactoid reactions, angioedema (including peripheral or facial edema) and
bronchial spasm.
Musculoskeletal System
   Arthritis; arthralgia; myalgia.




                                                      3
                                                     14                                         Exhibit 249
     Case 2:20-cv-02470-WBS-JDP Document 9 Filed 12/29/20 Page 346 of 497


Nervous System
   Encephalitis; encephalopathy; measles inclusion body encephalitis (MIBE) subacute sclerosing
panencephalitis (SSPE); Guillain-Barré Syndrome (GBS); acute disseminated encephalomyelitis (ADEM);
transverse myelitis; febrile convulsions; afebrile convulsions or seizures; ataxia; polyneuritis;
polyneuropathy; ocular palsies; paresthesia.
Respiratory System
   Pneumonia; pneumonitis; sore throat; cough; rhinitis.
Sk in
   Stevens-Johnson syndrome; acute hemorrhagic edema of infancy; Henoch-Schönlein purpura;
erythema multiforme; urticaria; rash; measles-like rash; pruritus; injection site reactions (pain, ery thema,
swelling and vesiculation).
Special Senses — Ear
   Nerve deafness; otitis media.
Special Senses — Eye
   Retinitis; optic neuritis; papillitis; conjunctivitis.
Urogenital System
   Epididymitis; orchitis.
7     DRUG INTERACTIONS
7.1 Corticosteroids and Immunosuppressive Drugs
    M-M-R II vaccine should not be administered to individuals receiving immunosuppressive therapy,
including high dose corticosteroids. Vaccination with M-M-R II vaccine can result in disseminated disease
due to measles vaccine in individuals on immunosuppressive drugs [see Contraindications (4.2)].
7.2 Immune Globulins and Transfusions
    Administration of immune globulins and other blood products concurrently with M-M-R II vaccine may
interfere with the expected immune response {9-11} [see Warnings and Precautions (5.4)]. The ACIP has
specific recommendations for intervals between administration of antibody containing product s and live
virus vaccines.
7.3 Tuberculin Skin Testing
    It has been reported that live attenuated measles, mumps and rubella virus vaccines given individually
may result in a temporary depression of tuberculin skin sensitivity. Therefore, if a tuberculin skin test wit h
tuberculin purified protein derivative (PPD) is to be done, it should be administered before, simultaneously
with, or at least 4 to 6 weeks after vaccination with M-M-R II vaccine.
7.4 Use with Other Live Viral Vaccines
    M-M-R II vaccine can be administered concurrently with other live viral vaccines. If not given
concurrently, M-M-R II vaccine should be given one month before or one month after administration of
other live viral vaccines to avoid potential for immune interference.
8     USE IN SPECIFIC POPULATIONS
8.1 Pregnancy
Risk Summary
    M-M-R II vaccine is contraindicated for use in pregnant women because infection during pregnanc y
with the wild-type viruses has been associated with maternal and fetal adverse outcomes.
    Increased rates of spontaneous abortion, stillbirth, premature delivery and congenital defects have
been observed following infection with wild-type measles during pregnancy. {12,13} Wild-type mumps
infection during the first trimester of pregnancy may increase the rate of spontaneous abortion.
    Infection with wild-type rubella during pregnancy can lead to miscarriage or stillbirth. If rubella infection
occurs during the first trimester of pregnancy, it can result in severe congenital defects, Congenital
Rubella Syndrome (CRS). Congenital rubella syndrome in the infant includes but is not limited to eye
manifestations (cataracts, glaucoma, retinitis), congenital heart defects, hearing loss, microcephaly, and
intellectual disabilities. M-M-R II vaccine contains live attenuated measles, mumps and rubella viruses. It
is not known whether M-M-R II vaccine can cause fetal harm when administered to pregnant woman.
There are no adequate and well-controlled studies of M-M-R II vaccine administration to pregnant
women.




                                                       4
                                                     15                                           Exhibit 249
     Case 2:20-cv-02470-WBS-JDP Document 9 Filed 12/29/20 Page 347 of 497


    All pregnancies have a risk of birth defect, loss or other adverse outcomes. In the US general
population, the estimated background risk of major birth defects and miscarriage in clinically rec ognized
pregnancies is 2% to 4% and 15% to 20%, respectively.
     Available data suggest the rates of major birth defects and miscarriage in women who received
M-M-R II vaccine within 30 days prior to pregnancy or during pregnancy are consistent with es t im ated
background rates (see Data).
Data
Human Data
    A cumulative assessment of post-marketing reports for M-M-R II vaccine from licensure 01 April 1978
through 31 December 2018, identified 796 reports of inadvertent administration of M-M-R II vaccine
occurring 30 days before or at any time during pregnancy with known pregnancy outcomes. Of the
prospectively followed pregnancies for whom the timing of M-M-R II vaccination was known, 425 women
received M-M-R II vaccine during the 30 days prior to conception through the second trimester. The
outcomes for these 425 prospectively followed pregnancies included 16 infants with major birth defects, 4
cases of fetal death and 50 cases of miscarriage. No abnormalities compatible with congenital rubella
syndrome have been identified in patients who received M-M-R II vaccine. Rubella vaccine virus es c an
cross the placenta, leading to asymptomatic infection of the fetus. Mumps vaccine virus has als o been
shown to infect the placenta {14}, but there is no evidence that it causes congenital malformations or
disease in the fetus or infant .
    The CDC established the Vaccine in Pregnancy registry (1971-1989) of women who had received
rubella vaccines within 3 months before or after conception. Data on 1221 inadvertently vaccinated
pregnant women demonstrated no evidence of an increase in fetal abnormalities or cases of Congenit al
Rubella Syndrome (CRS) in the enrolled women {15}.
8.2 Lactation
Risk Summary
    It is not known whether measles or mumps vaccine virus is secreted in human milk. Studies have
shown that lactating postpartum women vaccinated with live attenuated rubella vaccine may secrete t he
virus in breast milk and transmit it to breast-fed infants.{16,17} In the breast-fed infants wit h s erologic al
evidence of rubella virus vaccine strain antibodies, none exhibited severe disease; however, one
exhibited mild clinical illness typical of acquired rubella.{18,19}
    The developmental and health benefits of breastfeeding should be considered along with the mother’s
clinical need for M-M-R II, and any potential adverse effects on the breastfed child from M-M-R II or from
the underlying maternal condition. For preventive vaccines, the underlying maternal condition is
susceptibility to disease prevented by the vaccine.
8.4 Pediatric Use
    M-M-R II vaccine is not approved for individuals less than 12 months of age. Safety and effectivenes s
of measles vaccine in infants below the age of 6 months have not been established [see Clinical S tudies
(14)]. Safety and effectiveness of mumps and rubella vaccine in infants less than 12 months of age have
not been established.
8.5 Geriatric Use
    Clinical studies of M-M-R II did not include sufficient numbers of seronegative subject s aged 65 and
over to determine whether they respond differently from younger subjects.

11     Description
    M-M-R II vaccine is a sterile lyophilized preparation of (1) Measles Virus Vaccine Live, an att enuat ed
line of measles virus, derived from Enders' attenuated Edmonston strain and propagated in chick embry o
cell culture; (2) Mumps Virus Vaccine Live, the Jeryl Lynn™ (B level) strain of mumps virus propagated in
chick embryo cell culture; and (3) Rubella Virus Vaccine Live, the Wistar RA 27/3 strain of live attenuat ed
rubella virus propagated in WI-38 human diploid lung fibroblasts. {20,21} The cells, virus pools,
recombinant human serum albumin and fetal bovine serum used in manufacturing are tested and
determined to be free of adventitious agents.
    After reconstitution, each 0.5 mL dose contains not less than 3.0 log10 TCID50 (tissue culture infectious
doses) of measles virus; 4.1 log10 TCID50 of mumps virus; and 3.0 log10 TCID50 of rubella virus.
    Each dose is calculated to contain sorbitol (14.5 mg), sucrose (1.9 mg), hydrolyzed gelatin (14.5 mg),
recombinant human albumin (≤0.3 mg), fetal bovine serum (<1 ppm), approximately 25 mcg of neomy cin
and other buffer and media ingredients. The product contains no preservative.


                                                       5
                                                     16                                          Exhibit 249
      Case 2:20-cv-02470-WBS-JDP Document 9 Filed 12/29/20 Page 348 of 497


12     CLINICAL PHARMACOLOGY
12.1 Mechanism of Action
    M-M-R II vaccination induces antibodies to measles, mumps, and rubella associated wit h prot ection
which can be measured by neutralization assays, hemagglutination-inhibition (HI) assays, or enzyme
linked immunosorbent assay (ELISA) tests. Results from efficacy studies or effec t ivenes s st udies t hat
were previously conducted for the component vaccines of M-M-R II were used to define levels of s erum
antibodies that correlated with protection against measles, mumps, and rubella [see Clinical Studies (14)].
12.6 Persistence of Antibody Responses After Vaccination
    Neutralizing and ELISA antibodies to measles, mumps, and rubella viruses are still detectable in 95-
100%, 74-91%, and 90-100% of individuals respectively, 11 to 13 years after primary vaccination. {22-28}
13     NONCLINICAL TOXICOLOGY
13.1 Carcinogenesis, Mutagenesis, Impairment of Fertility
    M-M-R II vaccine has not been evaluated for carcinogenic or mutagenic potential or impairment of
fertility.
14     CLINICAL STUDIES
14.1 Clinical Efficacy
    Efficacy of measles, mumps, and rubella vaccines was established in a series of double-blind
controlled trials. {29-34} These studies also established that seroconversion in response t o vac c inat ion
against measles, mumps and rubella paralleled protection. {35-38}
14.2 Immunogenicity
    Clinical studies enrolling 284 triple seronegative children, 11 months to 7 years of age, demons trat ed
that M-M-R II vaccine is immunogenic. In these studies, a single injection of the vaccine induced measles
HI antibodies in 95%, mumps neutralizing antibodies in 96%, and rubella HI antibodies in 99% of
susceptible individuals.
    A study of 6-month-old and 15-month-old infants born to mothers vaccinated with a measles vaccine in
childhood, demonstrated that, following infant and toddler vaccination with Measles Virus Vac cine, Live
(previously US-licensed, manufactured by Merck), 74% of the 6-month-old infants developed det ec t able
neutralizing antibody titers while 100% of the 15-month-old infants vaccinated with Measles Virus
Vaccine, Live or M-M-R II vaccine developed neutralizing antibodies {39}. When the 6-month-old infant s
of immunized mothers were revaccinated at 15 months with M-M-R II vaccine, they developed ant ibody
titers similar to those of toddlers who were vaccinated previously at 15-months of age.
15     REFERENCES
1. General Recommendations on Immunization, Recommendations of the Advisory Committee on Immunization Practices, MMWR
   43(RR-1): 1-38, January 28, 1994.
2. Measles, Mumps, and Rubella — Vaccine Use and Strategies for Elimination of Measles, Rubella, a n d Co n g e nit a l Ru b e lla
   Syndrome and Control of Mumps: Recommendations of the Advisory Committee on Immunization Pract ice s (A CI P ), M M WR
   47(RR-8): May 22, 1998.
3. Kelso, J.M.; Jones, R.T.; Yunginger, J.W.: Anaphylaxis to measles, mumps, and rubella vaccine mediated by IgE to gel at in , J.
   Allergy Clin. Immunol. 91: 867-872, 1993.
4. Bitnum, A.; et al: Measles Inclusion Body Encephalitis Caused by the Vaccine Strain of Measles Virus. Cl i n . I n f ect . Di s. 2 9 :
   855-861, 1999.
5. Angel, J.B.; et al: Vaccine Associated Measles Pneumonitis in an Adult with AIDS. Annals of Internal Medicine, 129: 1 0 4 -1 06 ,
   1998.
6. Cecinati V, et al. Vaccine administration and the development of immune thrombocyt o pe ni c p urp u ra i n ch i ld re n. Hu m an
   Vaccines & Immunotherapeutics 9:5, 2013.
7. Mantadakis E, Farmaki E, Buchanan GR. Thrombocytopenic Purpura after Measles-Mumps-Rubella Vaccination: A Systemat ic
   Review of the Literature and Guidance for Management. J Ped 156(4): 2010.
8. Andrews N, Stowe J, Miller E, Svanstrom H, Johansen K, Bonhoeffer J, et al. A collaborative approach to investigating t h e ri sk
   of thrombocytopenic purpura after measles-mumps-rubella vaccination in England and Denmark. Vaccine. 2012;30:3042‐6.
9. Rubella Prevention: Recommendation of the Immunization Practices Advisory Committee (ACIP), MM WR 3 9 (RR-1 5 ): 1 -1 8 ,
   November 23, 1990.




                                                                   6
                                                                 17                                                    Exhibit 249
      Case 2:20-cv-02470-WBS-JDP Document 9 Filed 12/29/20 Page 349 of 497


10. Peter, G.; et al (eds): Report of the Committee on Infectious Diseases, Twenty-fourth Edition, American Academy of Pediatri cs,
    344-357, 1997.
11. Measles Prevention: Recommendations of the Immunization Practices Advisory Committee (ACIP), MMWR 38(S-9): 5-22,
    December 29, 1989.
12. Eberhart-Phillips, J.E.; et al: Measles in pregnancy: a descriptive study of 58 cases. Obstetrics and Gynecology, 82(5): 797-801,
    November 1993.
13. Jespersen, C.S.; et al: Measles as a cause of fetal defects: A retrospective study of ten measles epidemics in Greenland. A ct a
    Paediatr Scand. 66: 367-372, May 1977.
14. Yamauchi T, Wilson C, Geme JW Jr. Transmission of live, attenuated mumps virus to the hu m a n p l ace n ta . N E n g l J M e d .
    1974;290(13):710‐712.
15. Rubella Vaccination during Pregnancy —United States, 1971-1988. JAMA. 1989;261(23):3374–3383.
16. Losonsky, G.A.; Fishaut, J.M.; Strussenber, J.; Ogra, P.L.: Effect of immunization against rubella on lactation products. II.
    Maternal-neonatal interactions, J. Infect. Dis. 145: 661-666, 1982.
17. Losonsky, G.A.; Fishaut, J.M.; Strussenber, J.; Ogra, P.L.: Effect of immunization against rubella on lactation products. I.
    Development and characterization of specific immunologic reactivity in breast milk, J. Infect. Dis. 145: 654-660, 1982.
18. Landes, R.D.; Bass, J.W.; Millunchick, E.W.; Oetgen, W.J.: Neonatal rubella following postpartum maternal i mm un izat io n , J.
    Pediatr. 97: 465-467, 1980.
19. Lerman, S.J.: Neonatal rubella following postpartum maternal immunization, J. Pediatr. 98: 668, 1981. (Letter)
20. Plotkin, S.A.; Cornfeld, D.; Ingalls, T.H.: Studies of immunization with living rubella virus: Trials in children with a strain culture d
    from an aborted fetus, Am. J. Dis. Child. 110: 381-389, 1965.
21. Plotkin, S.A.; Farquhar, J.; Katz, M.; Ingalls, T.H.: A new attenuated rubella virus grown in human f i bro b la st s: E vi d e n ce f o r
    reduced nasopharyngeal excretion, Am. J. Epidemiol. 86: 468-477, 1967.
22. Weibel, R.E.; Carlson, A.J.; Villarejos, V.M.; Buynak, E.B.; McLean, A.A.; Hilleman, M.R.: Clinical and Labo ra t ory S t u d ie s o f
    Combined Live Measles, Mumps, and Rubella Vaccines Using the RA 27/3 Rubella Virus, Proc. S o c. E xp . B i ol. M e d. 1 6 5 :
    323-326, 1980.
23. Watson, J.C.; Pearson, J.S.; Erdman, D.D.; et al: An Evaluation of Measles Revaccination Among School-Entry Age Ch i ld re n,
    31st Interscience Conference on Antimicrobial Agents and Chemotherapy, Abstract #268, 143, 1991.
24. Unpublished data from the files of Merck Research Laboratories.
25. Davidkin, I.; Jokinen, S.; Broman, M. et al.: Persistence of Measles, Mumps, and Rubella Antibodies in a n M M R -V a ccina t ed
    Cohort: A 20-Year Follow-up, JID 197:950–6, April 2008.
26. LeBaron, W.; Beeler J.; Sullivan, B.; et al.: Persistence of Measles Antibodies After 2 Doses of Measles Vaccine in a
    Postelimination Environment, Arch Pediatr Adolesc Med. 161:294 -301, March 2007.
27. LeBaron, C.; Forghani, B.; Beck, C. et al.: Persistence of Mumps Antibodies after 2 Doses of Measles-Mumps-Rubella Vaccine,
    JID 199:552– 60 , February 2009.
28. LeBaron, W.; Forghani, B.; Matter, L. et al.: Persistence of Rubella Antibodies after 2 Doses of Measles-Mumps-Rubella
    Vaccine, JID 200:888–99, September 2009.
29. Hilleman, M.R.; Buynak, E.B.; Weibel, R.E.; et al: Development and Evaluation of the Moraten Measles Virus V a c c i n e , JA M A
    206(3): 587-590, 1968.
30. Weibel, R.E.; Stokes, J.; Buynak, E.B.; et al: Live, Attenuated Mumps Virus Vaccine 3. Clinical and Serologic Aspects in a Fiel d
    Evaluation, N. Engl. J. Med. 276: 245-251, 1967.
31. Hilleman, M.R.; Weibel, R.E.; Buynak, E.B.; et al: Live, Attenuated Mumps Virus Vaccine 4. Protective Efficacy as Measure d i n
    a Field Evaluation, N. Engl. J. Med. 276: 252-258, 1967.
32. Cutts, F.T.; Henderson, R.H.; Clements, C.J.; et al: Principles of measles control, Bull WHO 69(1): 1-7, 1991.
33. Weibel, R.E.; Buynak, E.B.; Stokes, J.; et al: Evaluation Of Live Attenuated Mumps Vi rus Vaccine, Strain Jeryl Lynn, First
    International Conference on Vaccines Against Viral and Rickettsial Diseases of Man, World Health Organization, No. 147, M a y
    1967.
34. Leibhaber, H.; Ingalls, T.H.; LeBouvier, G.L.; et al: Vaccination With RA 27/3 Rubella Vaccine, Am. J. Dis. Child. 123: 133-1 3 6,
    February 1972.
35. Rosen, L.: Hemagglutination and Hemagglutination-Inhibition with Measles Virus, Virology 13: 139-141, January 1961.
36. Brown, G.C.; et al: Fluorescent-Antibody Marker for Vaccine-Induced Rubella Antibodies, Infection and Immunity 2(4): 360-363,
    1970.




                                                                      7
                                                                   18                                                       Exhibit 249
      Case 2:20-cv-02470-WBS-JDP Document 9 Filed 12/29/20 Page 350 of 497


37. Buynak, E.B.; et al: Live Attenuated Mumps Virus Vaccine 1. Vaccine Development, Proceedings of the Society for
    Experimental Biology and Medicine, 123: 768-775, 1966.
38. Hilleman M.R., Studies of Live Attenuated Measles Virus Vaccine in Man: II. Appraisal of Efficacy. Amer. J. o f P u b l ic He a lt h ,
    52(2):44-56, 1962.
39. Johnson, C.E.; et al: Measles Vaccine Immunogenicity in 6- Versus 15-Month-Old Infants Born to Mothers in the Measles
    Vaccine Era, Pediatrics, 93(6): 939-943, 1994.



16      HOW SUPPLIED/STORAGE AND HANDLING
   No. 4681 ⎯ M-M-R II vaccine is supplied as follows:
   (1) a box of 10 single-dose vials of lyophilized vaccine (package A), NDC 0006-4681-00
   (2) a box of 10 vials of diluent (package B)
   Exposure to light may inactivate the vaccine viruses.
   Before reconstitution, refrigerate the lyophilized vaccine at 36°F to 46°F, (2°C to 8°C).
   Store accompanying diluent in the refrigerator with the lyophilized vaccine or separately at room
   temperature (68° to 77°F, 20° to 25°C). Do not freeze the diluent.
   Administer M-M-R II vaccine as soon as possible after reconstitution. If not administered immediately,
reconstituted vaccine may be stored between 36°F to 46°F (2°C to 8°C), protected from light, for up t o 8
hours. Discard reconstituted vaccine if it is not used within 8 hours.
   For information regarding the product or questions regarding storage conditions, cal l 1-800-
MERCK-90 (1-800-637-2590).
17      PATIENT COUNSELING INFORMATION
     Advise the patient to read the FDA-approved patient labeling (Patient Package Insert).

     Discuss the following with the patient:
      • Provide the required vaccine information to the patient, parent, or guardian.
      • Inform the patient, parent, or guardian of the benefits and risks associated with vaccination.
      • Question the patient, parent, or guardian about reactions to a previous dose of M-M-R II vac c ine
         or other measles-, mumps-, or rubella-containing vaccines.
      • Question females of reproductive potential regarding the possibility of pregnancy. Inform female
         patients to avoid pregnancy for 1 month following vaccination [see Contraindications (4.5) and
         Use in Specific Populations (8.1)].
      • Inform the patient, parent, or guardian that vaccination with M-M-R II may not offer 100%
         protection from measles, mumps, and rubella infection.
      • Instruct patients, parents, or guardians to report any adverse reactions to their health-care
         provider. The U.S. Department of Health and Human Services has established a Vaccine
         Adverse Event Reporting System (VAERS) to accept all reports of suspected adverse events
         after the administration of any vaccine, including but not limited to the reporting of events required
         by the National Childhood Vaccine Injury Act of 1986. For information or a copy of the vaccine
         reporting form, call the VAERS toll-free number at 1-800-822-7967, or report online at
         https://www.vaers.hhs.gov.




For patent information: www.merck.com/product/patent/home.html

Copyright © 1978-2020 Merck Sharp & Dohme Corp., a subsidiary of Merck & Co., Inc.
All rights reserved.

uspi-v205c-i-2006r009




                                                                    8
                                                                 19                                                     Exhibit 249
Case 2:20-cv-02470-WBS-JDP Document 9 Filed 12/29/20 Page 351 of 497




   EXHIBIT 250
                  Case 2:20-cv-02470-WBS-JDP Document 9 Filed 12/29/20 Page 352 of 497
HIGHLIGHTS OF PRESCRIBING INFORMATION                                                  •    Defer vaccination for at least 5 months following blood or plasma
These highlights do not include all the information needed to use                           transfusions, or administration of immune globulins (IG). (5.5, 7.2)
VARIVAX safely and effectively. See full prescribing information                       •    Avoid use of salicylates for 6 weeks following administration of
for VARIVAX.                                                                                VARIVAX to children and adolescents. (5.6, 7.1)

VARIVAX®                                                                               ------------------------------ ADVERSE REACTIONS ------------------------------
Varicella Virus Vaccine Live                                                           • Frequently reported (≥10%) adverse reactions in children ages 1 to
Suspension for subcutaneous injection                                                       12 years include:
Initial U.S. Approval: 1995                                                                   o     fever ≥102.0°F (38.9°C) oral: 14.7%
                                                                                              o     injection-site complaints: 19.3% (6.1)
----------------------------INDICATIONS AND USAGE ----------------------------         • Frequently reported (≥10%) adverse reactions in adolescents and
VARIVAX is a vaccine indicated for active immunization for the                              adults ages 13 years and older include:
prevention of varicella in individuals 12 months of age and older. (1)                        o     fever ≥100.0°F (37.8°C) oral: 10.2%
----------------------- DOSAGE AND ADMINISTRATION -----------------------                     o     injection-site complaints: 24.4% (6.1)
Each dose is approximately 0.5 mL after reconstitution and is                          • Other reported adverse reactions in all age groups include:
administered by subcutaneous injection. (2.1)                                                 o     varicella-like rash (injection site)
Children (12 months to 12 years of age)                                                       o     varicella-like rash (generalized) (6.1)
      •      If a second dose is administered, there should be a minimum
             interval of 3 months between doses. (2.1)                                 To report SUSPECTED ADVERSE REACTIONS, contact Merck
Adolescents (≥13 years of age) and Adults                                              Sharp & Dohme Corp., a subsidiary of Merck & Co., Inc., at 1-877-
                                                                                       888-4231 or VAERS at 1-800-822-7967 or www.vaers.hhs.gov.
      •      Two doses, to be administered a minimum of 4 weeks apart.
             (2.1)                                                                     ------------------------------- DRUG INTERACTIONS -------------------------------
--------------------- DOSAGE FORMS AND STRENGTHS ---------------------                 •      Reye syndrome has been reported in children and adolescents
Suspension for injection (approximately 0.5-mL dose) supplied as a                            following the use of salicylates during wild-type varicella infection.
lyophilized vaccine to be reconstituted using the accompanying sterile                        (5.6, 7.1)
diluent. (2.2, 3, 16)                                                                  •      Passively acquired antibodies from blood, plasma, or
                                                                                              immunoglobulin potentially may inhibit the response to varicella
-------------------------------CONTRAINDICATIONS -------------------------------              vaccination. (5.5, 7.2)
• History of severe allergic reaction to any component of the vaccine                  •      Tuberculin skin testing may be performed before VARIVAX is
     (including neomycin and gelatin) or to a previous dose of varicella                      administered or on the same day, or six weeks following
     vaccine. (4.1)                                                                           vaccination with VARIVAX. (7.3)
• Primary or acquired immunodeficiency states. (4.2)
                                                                                       ----------------------- USE IN SPECIFIC POPULATIONS -----------------------
• Any febrile illness or active infection, including untreated
                                                                                       Pregnancy: Do not administer VARIVAX to females who are pregnant.
     tuberculosis. (4.3)
                                                                                       Pregnancy should be avoided for 3 months following vaccination with
• Pregnancy. (4.4, 8.1, 17)
                                                                                       VARIVAX. (4.4, 8.1, 17)
----------------------- WARNINGS AND PRECAUTIONS------------------------
• Evaluate individuals for immune competence prior to                                  See 17 for PATIENT COUNSELING                          INFORMATION          and
     administration of VARIVAX if there is a family history of congenital              FDA-approved patient labeling.
     or hereditary immunodeficiency. (5.2)
• Avoid contact with high-risk individuals susceptible to varicella                                                                                Revised: 10/2018
     because of possible transmission of varicella vaccine virus. (5.4)


FULL PRESCRIBING INFORMATION: CONTENTS*                                                     7.2 Immune Globulins and Transfusions
                                                                                            7.3 Tuberculin Skin Testing
1   INDICATIONS AND USAGE                                                              8    USE IN SPECIFIC POPULATIONS
2   DOSAGE AND ADMINISTRATION                                                               8.1 Pregnancy
    2.1 Recommended Dose and Schedule                                                       8.2 Lactation
    2.2 Reconstitution Instructions                                                         8.4 Pediatric Use
3   DOSAGE FORMS AND STRENGTHS                                                              8.5 Geriatric Use
4   CONTRAINDICATIONS                                                                  11   DESCRIPTION
    4.1 Severe Allergic Reaction                                                       12   CLINICAL PHARMACOLOGY
    4.2 Immunosuppression                                                                   12.1 Mechanism of Action
    4.3 Concurrent Illness                                                                  12.2 Pharmacodynamics
    4.4 Pregnancy                                                                           12.6 Duration of Protection
5   WARNINGS AND PRECAUTIONS                                                           14   CLINICAL STUDIES
    5.1 Management of Allergic Reactions                                                    14.1 Clinical Efficacy
    5.2 Family History of Immunodeficiency                                                  14.2 Immunogenicity
    5.3 Use in HIV-Infected Individuals                                                     14.3 Persistence of Immune Response
    5.4 Risk of Vaccine Virus Transmission                                                  14.4 Studies with Other Vaccines
    5.5 Immune Globulins and Transfusions                                              15   REFERENCES
    5.6 Salicylate Therapy                                                             16   HOW SUPPLIED/STORAGE AND HANDLING
6   ADVERSE REACTIONS                                                                  17   PATIENT COUNSELING INFORMATION
    6.1 Clinical Trials Experience
    6.2 Post-Marketing Experience                                                      *Sections or subsections omitted from the full prescribing information
7   DRUG INTERACTIONS                                                                  are not listed.
    7.1 Salicylates




                                                                                   1                                                     Exhibit 250
       Case 2:20-cv-02470-WBS-JDP Document 9 Filed 12/29/20 Page 353 of 497




FULL PRESCRIBING INFORMATION

1       INDICATIONS AND USAGE
  VARIVAX® is a vaccine indicated for active immunization for the prevention of varicella in individuals 12
months of age and older.

2       DOSAGE AND ADMINISTRATION
      Subcutaneous administration only

2.1     Recommended Dose and Schedule
    VARIVAX is administered as an approximately 0.5-mL dose by subcutaneous injection into the outer
aspect of the upper arm (deltoid region) or the anterolateral thigh.
    Do not administer this product intravascularly or intramuscularly.
    Children (12 months to 12 years of age)
    If a second dose is administered, there should be a minimum interval of 3 months between doses [see
Clinical Studies (14.1)].
    Adolescents (≥13 years of age) and Adults
    Two doses of vaccine, to be administered with a minimum interval of 4 weeks between doses [see
Clinical Studies (14.1)].
2.2 Reconstitution Instructions
    When reconstituting the vaccine, use only the sterile diluent supplied with VARIVAX. The sterile
diluent does not contain preservatives or other anti-viral substances which might inactivate the vaccine
virus.
    Use a sterile syringe free of preservatives, antiseptics, and detergents for each reconstitution and
injection of VARIVAX because these substances may inactivate the vaccine virus.
    To reconstitute the vaccine, first withdraw the total volume of provided sterile diluent into a syringe.
Inject all of the withdrawn diluent into the vial of lyophilized vaccine and gently agitate to mix thoroughly.
Withdraw the entire contents into the syringe and inject the total volume (approximately 0.5 mL) of
reconstituted vaccine subcutaneously. VARIVAX, when reconstituted, is a clear, colorless to pale yellow
liquid.
    Parenteral drug products should be inspected visually for particulate matter and discoloration prior to
administration, whenever solution and container permit. Do not use the product if particulates are present
or if it appears discolored.
    To minimize loss of potency, administer VARIVAX immediately after reconstitution. Discard if
reconstituted vaccine is not used within 30 minutes.
    Do not freeze reconstituted vaccine.
    Do not combine VARIVAX with any other vaccine through reconstitution or mixing.

3       DOSAGE FORMS AND STRENGTHS
   VARIVAX is a suspension for injection supplied as a single-dose vial of lyophilized vaccine to be
reconstituted using the accompanying sterile diluent [see Dosage and Administration (2.2) and How
Supplied/Storage and Handling (16)]. A single dose after reconstitution is approximately 0.5 mL.

4       CONTRAINDICATIONS
4.1   Severe Allergic Reaction
   Do not administer VARIVAX to individuals with a history of anaphylactic or severe allergic reaction to
any component of the vaccine (including neomycin and gelatin) or to a previous dose of a
varicella-containing vaccine.
4.2 Immunosuppression
   Do not administer VARIVAX to immunosuppressed or immunodeficient individuals, including those
with a history of primary or acquired immunodeficiency states, leukemia, lymphoma or other malignant



                                                      2
                                                     2                                          Exhibit 250
      Case 2:20-cv-02470-WBS-JDP Document 9 Filed 12/29/20 Page 354 of 497



neoplasms affecting the bone marrow or lymphatic system, AIDS, or other clinical manifestations of
infection with human immunodeficiency virus (HIV).
    Do not administer VARIVAX to individuals receiving immunosuppressive therapy, including individuals
receiving immunosuppressive doses of corticosteroids.
    VARIVAX is a live, attenuated varicella-zoster vaccine (VZV) and may cause an extensive
vaccine-associated rash or disseminated disease in individuals who are immunosuppressed or
immunodeficient.
4.3 Concurrent Illness
    Do not administer VARIVAX to individuals with any febrile illness. Do not administer VARIVAX to
individuals with active, untreated tuberculosis.
4.4 Pregnancy
    Do not administer VARIVAX to individuals who are pregnant because the effects of the vaccine on
fetal development are unknown. Wild-type varicella (natural infection) is known to sometimes cause fetal
harm. If vaccination of postpubertal females is undertaken, pregnancy should be avoided for three
months following vaccination [see Use in Specific Populations (8.1) and Patient Counseling Information
(17)].

5     WARNINGS AND PRECAUTIONS
5.1   Management of Allergic Reactions
    Adequate treatment provisions, including epinephrine injection (1:1000), should be available for
immediate use should anaphylaxis occur.
5.2 Family History of Immunodeficiency
    Vaccination should be deferred in patients with a family history of congenital or hereditary
immunodeficiency until the patient's immune status has been evaluated and the patient has been found to
be immunocompetent.
5.3 Use in HIV-Infected Individuals
    The Advisory Committee for Immunization Practices (ACIP) has recommendations on the use of
varicella vaccine in HIV-infected individuals.
5.4 Risk of Vaccine Virus Transmission
    Post-marketing experience suggests that transmission of vaccine virus may occur rarely between
healthy vaccinees who develop a varicella-like rash and healthy susceptible contacts. Transmission of
vaccine virus from a mother who did not develop a varicella-like rash to her newborn infant has been
reported.
    Due to the concern for transmission of vaccine virus, vaccine recipients should attempt to avoid
whenever possible close association with susceptible high-risk individuals for up to six weeks following
vaccination with VARIVAX. Susceptible high-risk individuals include:
    •    Immunocompromised individuals;
    •    Pregnant women without documented history of varicella or laboratory evidence of prior infection;
    •    Newborn infants of mothers without documented history of varicella or laboratory evidence of prior
         infection and all newborn infants born at <28 weeks gestation regardless of maternal varicella
         immunity.
5.5 Immune Globulins and Transfusions
    Immunoglobulins should not be given concomitantly with VARIVAX. Vaccination should be deferred for
at least 5 months following blood or plasma transfusions, or administration of immune globulin(s) {1}.
    Following administration of VARIVAX, immune globulin(s) should not be given for 2 months thereafter
unless its use outweighs the benefits of vaccination {1}. [See Drug Interactions (7.2).]
5.6 Salicylate Therapy
    Avoid use of salicylates (aspirin) or salicylate-containing products in children and adolescents 12
months through 17 years of age for six weeks following vaccination with VARIVAX because of the
association of Reye syndrome with aspirin therapy and wild-type varicella infection. [See Drug
Interactions (7.1).]




                                                    3
                                                   3                                        Exhibit 250
      Case 2:20-cv-02470-WBS-JDP Document 9 Filed 12/29/20 Page 355 of 497



6     ADVERSE REACTIONS
6.1    Clinical Trials Experience
    Because clinical trials are conducted under widely varying conditions, adverse reaction rates observed
in the clinical trials of a vaccine cannot be directly compared to rates in the clinical trials of another
vaccine and may not reflect the rates observed in clinical practice. Vaccine-related adverse reactions
reported during clinical trials were assessed by the study investigators to be possibly, probably, or
definitely vaccine-related and are summarized below.
    In clinical trials {2-9}, VARIVAX was administered to over 11,000 healthy children, adolescents, and
adults.
    In a double-blind, placebo-controlled study among 914 healthy children and adolescents who were
serologically confirmed to be susceptible to varicella, the only adverse reactions that occurred at a
significantly (p<0.05) greater rate in vaccine recipients than in placebo recipients were pain and redness at
the injection site {2}.
Children 1 to 12 Years of Age
One-Dose Regimen in Children
    In clinical trials involving healthy children monitored for up to 42 days after a single dose of VARIVAX,
the frequency of fever, injection-site complaints, or rashes were reported as shown in Table 1:
          Table 1: Fever, Local Reactions, and Rashes (%) in Children 1 to 12 Years of Age 0 to 42
                              Days After Receipt of a Single Dose of VARIVAX

                       Reaction                   N             %              Peak Occurrence
                                                           Experiencing            During
                                                             Reaction        Postvaccination Days
        Fever 102.0°F (38.9°C) Oral             8827          14.7%                 0 to 42

        Injection-site complaints               8916           19.3%                 0 to 2
            (pain/soreness, swelling and/or
            erythema, rash, pruritus,
            hematoma, induration, stiffness)

        Varicella-like rash (injection site)    8916           3.4%                 8 to 19

            Median number of lesions                             2
        Varicella-like rash (generalized)       8916           3.8%                 5 to 26

            Median number of lesions                             5

    In addition, adverse events occurring at a rate of ≥1% are listed in decreasing order of frequency: upper
respiratory illness, cough, irritability/nervousness, fatigue, disturbed sleep, diarrhea, loss of appetite,
vomiting, otitis, diaper rash/contact rash, headache, teething, malaise, abdominal pain, other rash, nausea,
eye complaints, chills, lymphadenopathy, myalgia, lower respiratory illness, allergic reactions (including
allergic rash, hives), stiff neck, heat rash/prickly heat, arthralgia, eczema/dry skin/dermatitis, constipation,
itching.
    Pneumonitis has been reported rarely (<1%) in children vaccinated with VARIVAX.
    Febrile seizures have occurred at a rate of <0.1% in children vaccinated with VARIVAX.
Two-Dose Regimen in Children
    Nine hundred eighty-one (981) subjects in a clinical trial received 2 doses of VARIVAX 3 months apart
and were actively followed for 42 days after each dose. The 2-dose regimen of varicella vaccine had a
safety profile comparable to that of the 1-dose regimen. The overall incidence of injection-site clinical
complaints (primarily erythema and swelling) observed in the first 4 days following vaccination was 25.4%
Postdose 2 and 21.7% Postdose 1, whereas the overall incidence of systemic clinical complaints in the
42-day follow-up period was lower Postdose 2 (66.3%) than Postdose 1 (85.8%).
Adolescents (13 Years of Age and Older) and Adults
    In clinical trials involving healthy adolescents and adults, the majority of whom received two doses of
VARIVAX and were monitored for up to 42 days after any dose, the frequencies of fever, injection-site
complaints, or rashes are shown in Table 2.




                                                           4
                                                          4                                          Exhibit 250
       Case 2:20-cv-02470-WBS-JDP Document 9 Filed 12/29/20 Page 356 of 497



    Table 2: Fever, Local Reactions, and Rashes (%) in Adolescents and Adults 0 to 42 Days After Receipt of VARIVAX
          Reaction                 N       % Post      Peak Occurrence in        N      % Post      Peak Occurrence in
                                           Dose 1     Postvaccination Days              Dose 2     Postvaccination Days
Fever 100.0°F (37.8°C) Oral       1584     10.2%             14 to 27           956      9.5%              0 to 42

Injection-site complaints              1606   24.4%           0 to 2           955     32.5%             0 to 2
    (soreness, erythema,
    swelling, rash, pruritus,
    pyrexia, hematoma,
    induration, numbness)

Varicella-like rash (injection site)   1606    3%             6 to 20          955       1%              0 to 6

    Median number of lesions                    2                                         2
Varicella-like rash (generalized)      1606   5.5%            7 to 21          955      0.9%             0 to 23

      Median number of lesions                  5                                        5.5

    In addition, adverse events reported at a rate of ≥1% are listed in decreasing order of frequency: upper
respiratory illness, headache, fatigue, cough, myalgia, disturbed sleep, nausea, malaise, diarrhea, stiff
neck, irritability/nervousness, lymphadenopathy, chills, eye complaints, abdominal pain, loss of appetite,
arthralgia, otitis, itching, vomiting, other rashes, constipation, lower respiratory illness, allergic reactions
(including allergic rash, hives), contact rash, cold/canker sore.
6.2 Post-Marketing Experience
    Broad use of VARIVAX could reveal adverse events not observed in clinical trials.
    The following additional adverse events, regardless of causality, have been reported during
post-marketing use of VARIVAX:
Body as a Whole
    Anaphylaxis (including anaphylactic shock) and related phenomena such as angioneurotic edema,
facial edema, and peripheral edema.
Eye Disorders
    Necrotizing retinitis (in immunocompromised individuals).
Hemic and Lymphatic System
    Aplastic anemia; thrombocytopenia (including idiopathic thrombocytopenic purpura (ITP)).
Infections and Infestations
    Varicella (vaccine strain).
Nervous/Psychiatric
    Encephalitis; cerebrovascular accident; transverse myelitis; Guillain-Barré syndrome; Bell's palsy;
ataxia; non-febrile seizures; aseptic meningitis; meningitis; dizziness; paresthesia.
    Cases of encephalitis or meningitis caused by vaccine strain varicella virus have been reported in
immunocompetent individuals previously vaccinated with VARIVAX months to years after vaccination.
Reported cases were commonly associated with preceding or concurrent herpes zoster rash. [See
Clinical Pharmacology (12.2)].
Respiratory
    Pharyngitis; pneumonia/pneumonitis.
Skin
    Stevens-Johnson syndrome; erythema multiforme; Henoch-Schönlein purpura; secondary bacterial
infections of skin and soft tissue, including impetigo and cellulitis; herpes zoster.

7       DRUG INTERACTIONS
7.1   Salicylates
   No cases of Reye syndrome have been observed following vaccination with VARIVAX. Vaccine
recipients should avoid use of salicylates for 6 weeks after vaccination with VARIVAX, as Reye syndrome
has been reported following the use of salicylates during wild-type varicella infection [see Warnings and
Precautions (5.6)].




                                                          5
                                                          5                                             Exhibit 250
      Case 2:20-cv-02470-WBS-JDP Document 9 Filed 12/29/20 Page 357 of 497



7.2   Immune Globulins and Transfusions
    Blood, plasma, and immune globulins contain antibodies that may interfere with vaccine virus
replication and decrease the immune response to VARIVAX. Vaccination should be deferred for at least 5
months following blood or plasma transfusions, or administration of immune globulin(s) {1}.
    Following administration of VARIVAX, immune globulin(s) should not be given for 2 months thereafter
unless its use outweighs the benefits of vaccination {1}. [See Warnings and Precautions (5.5).]
7.3 Tuberculin Skin Testing
    Tuberculin skin testing, with tuberculin purified protein derivative (PPD), may be performed before
VARIVAX is administered or on the same day, or at least 4 weeks following vaccination with VARIVAX, as
other live virus vaccines may cause a temporary depression of tuberculin skin test sensitivity leading to
false negative results.

8     USE IN SPECIFIC POPULATIONS
8.1 Pregnancy
Risk Summary
    VARIVAX is contraindicated for use in pregnant women because the vaccine contains live, attenuated
varicella virus, and it is known that wild-type varicella virus, if acquired during pregnancy, can cause
congenital varicella syndrome [see Contraindications (4.4) and Patient Counseling Information (17)]. No
increased risk for miscarriage, major birth defect or congenital varicella syndrome was observed in a
pregnancy exposure registry that monitored outcomes after inadvertent use. There are no relevant animal
data.
    All pregnancies have a risk of birth defect, loss, or other adverse outcomes. In the US general
population, the estimated background risk of major birth defects and miscarriage in clinically recognized
pregnancies is 2% to 4%, and 15% to 20%, respectively.
Human Data
    A pregnancy exposure registry was maintained from 1995 to 2013 to monitor pregnancy and fetal
outcomes following inadvertent administration of VARIVAX. The registry prospectively enrolled 1522
women who received a dose of VARIVAX during pregnancy or within three months prior to conception.
After excluding elective terminations (n=60), ectopic pregnancies (n=1) and those lost to follow-up
(n=556), there were 905 pregnancies with known outcomes. Of these 905 pregnancies, 271 (30%) were
in women who were vaccinated within the three months prior to conception. Miscarriage was reported for
10% of pregnancies (95/905), and major birth defects were reported for 2.6% of live born infants (21/819).
These rates of assessed outcomes were consistent with estimated background rates. None of the women
who received VARIVAX vaccine delivered infants with abnormalities consistent with congenital varicella
syndrome.
8.2 Lactation
Risk Summary
    It is not known whether varicella vaccine virus is excreted in human milk. The developmental and
health benefits of breastfeeding should be considered along with the mother’s clinical need for VARIVAX,
and any potential adverse effects on the breastfed child from VARIVAX or from the underlying maternal
condition. For preventive vaccines, the underlying maternal condition is susceptibility to disease
prevented by the vaccine.
8.4 Pediatric Use
    No clinical data are available on safety or efficacy of VARIVAX in children less than 12 months of age.
8.5 Geriatric Use
    Clinical studies of VARIVAX did not include sufficient numbers of seronegative subjects aged 65 and
over to determine whether they respond differently from younger subjects.

11    DESCRIPTION
    VARIVAX [Varicella Virus Vaccine Live] is a preparation of the Oka/Merck strain of live, attenuated
varicella virus. The virus was initially obtained from a child with wild-type varicella, then introduced into
human embryonic lung cell cultures, adapted to and propagated in embryonic guinea pig cell cultures and
finally propagated in human diploid cell cultures (WI-38). Further passage of the virus for varicella vaccine
was performed at Merck Research Laboratories (MRL) in human diploid cell cultures (MRC-5) that were


                                                     6
                                                     6                                         Exhibit 250
     Case 2:20-cv-02470-WBS-JDP Document 9 Filed 12/29/20 Page 358 of 497



free of adventitious agents. This live, attenuated varicella vaccine is a lyophilized preparation containing
sucrose, phosphate, glutamate, and processed gelatin as stabilizers.
   VARIVAX, when reconstituted as directed, is a sterile preparation for subcutaneous injection. Each
approximately 0.5-mL dose contains a minimum of 1350 plaque-forming units (PFU) of Oka/Merck
varicella virus when reconstituted and stored at room temperature for a maximum of 30 minutes. Each
0.5-mL dose also contains approximately 25 mg of sucrose, 12.5 mg hydrolyzed gelatin, 3.2 mg of
sodium chloride, 0.5 mg of monosodium L-glutamate, 0.45 mg of sodium phosphate dibasic, 0.08 mg of
potassium phosphate monobasic, and 0.08 mg of potassium chloride. The product also contains residual
components of MRC-5 cells including DNA and protein and trace quantities of sodium phosphate
monobasic, EDTA, neomycin and fetal bovine serum. The product contains no preservative.

12   CLINICAL PHARMACOLOGY
12.1 Mechanism of Action
    VARIVAX induces both cell-mediated and humoral immune responses to varicella-zoster virus. The
relative contributions of humoral immunity and cell-mediated immunity to protection from varicella are
unknown.
12.2 Pharmacodynamics
Transmission
    In the placebo-controlled efficacy trial, transmission of vaccine virus was assessed in household
settings (during the 8-week postvaccination period) in 416 susceptible placebo recipients who were
household contacts of 445 vaccine recipients. Of the 416 placebo recipients, three developed varicella
and seroconverted, nine reported a varicella-like rash and did not seroconvert, and six had no rash but
seroconverted. If vaccine virus transmission occurred, it did so at a very low rate and possibly without
recognizable clinical disease in contacts. These cases may represent either wild-type varicella from
community contacts or a low incidence of transmission of vaccine virus from vaccinated contacts [see
Warnings and Precautions (5.4)] {2,12}. Post-marketing experience suggests that transmission of vaccine
virus may occur rarely between healthy vaccinees who develop a varicella-like rash and healthy
susceptible contacts. Transmission of vaccine virus from a mother who did not develop a varicella-like
rash to her newborn infant has also been reported.
Herpes Zoster
    Overall, 9454 healthy children (12 months to 12 years of age) and 1648 adolescents and adults (13
years of age and older) have been vaccinated with VARIVAX in clinical trials. Eight cases of herpes
zoster have been reported in children during 42,556 person-years of follow-up in clinical trials, resulting in
a calculated incidence of at least 18.8 cases per 100,000 person-years. The completeness of this
reporting has not been determined. One case of herpes zoster has been reported in the adolescent and
adult age group during 5410 person-years of follow-up in clinical trials, resulting in a calculated incidence
of 18.5 cases per 100,000 person-years. All 9 cases were mild and without sequelae. Two cultures (one
child and one adult) obtained from vesicles were positive for wild-type VZV as confirmed by restriction
endonuclease analysis {13}. The long-term effect of VARIVAX on the incidence of herpes zoster,
particularly in those vaccinees exposed to wild-type varicella, is unknown at present.
    In children, the reported rate of herpes zoster in vaccine recipients appears not to exceed that
previously determined in a population-based study of healthy children who had experienced wild-type
varicella {14}. The incidence of herpes zoster in adults who have had wild-type varicella infection is higher
than that in children.
    The vaccine virus (Oka/Merck strain) contained in VARIVAX may establish latency of varicella zoster
virus in immunocompetent individuals, with the potential for later development of herpes zoster [see
Adverse Reactions (6.2)].
12.6 Duration of Protection
    The duration of protection of VARIVAX is unknown; however, long-term efficacy studies have
demonstrated continued protection up to 10 years after vaccination {15} [see Clinical Studies (14.1)]. A
boost in antibody levels has been observed in vaccinees following exposure to wild-type varicella which
could account for the apparent long-term protection after vaccination in these studies.




                                                      7
                                                     7                                          Exhibit 250
     Case 2:20-cv-02470-WBS-JDP Document 9 Filed 12/29/20 Page 359 of 497



14   CLINICAL STUDIES
14.1 Clinical Efficacy
    The protective efficacy of VARIVAX was established by: (1) a placebo-controlled, double-blind clinical
trial, (2) comparing varicella rates in vaccinees versus historical controls, and (3) assessing protection
from disease following household exposure.
Clinical Data in Children
One-Dose Regimen in Children
    Although no placebo-controlled trial was carried out with VARIVAX using the current vaccine, a
placebo-controlled trial was conducted using a formulation containing 17,000 PFU per dose {2,16}. In this
trial, a single dose of VARIVAX protected 96 to 100% of children against varicella over a two-year period.
The study enrolled healthy individuals 1 to 14 years of age (n=491 vaccine, n=465 placebo). In the first
year, 8.5% of placebo recipients contracted varicella, while no vaccine recipient did, for a calculated
protection rate of 100% during the first varicella season. In the second year, when only a subset of
individuals agreed to remain in the blinded study (n=163 vaccine, n=161 placebo), 96% protective
efficacy was calculated for the vaccine group as compared to placebo.
    In early clinical trials, a total of 4240 children 1 to 12 years of age received 1000 to 1625 PFU of
attenuated virus per dose of VARIVAX and have been followed for up to nine years post single-dose
vaccination. In this group there was considerable variation in varicella rates among studies and study
sites, and much of the reported data were acquired by passive follow-up. It was observed that 0.3 to 3.8%
of vaccinees per year reported varicella (called breakthrough cases). This represents an approximate
83% (95% confidence interval [CI], 82%, 84%) decrease from the age-adjusted expected incidence rates
in susceptible subjects over this same period {14}. In those who developed breakthrough varicella
postvaccination, the majority experienced mild disease (median of the maximum number of lesions <50).
In one study, a total of 47% (27/58) of breakthrough cases had <50 lesions compared with 8% (7/92) in
unvaccinated individuals, and 7% (4/58) of breakthrough cases had >300 lesions compared with 50%
(46/92) in unvaccinated individuals {17}.
    Among a subset of vaccinees who were actively followed in these early trials for up to nine years
postvaccination, 179 individuals had household exposure to varicella. There were no reports of
breakthrough varicella in 84% (150/179) of exposed children, while 16% (29/179) reported a mild form of
varicella (38% [11/29] of the cases with a maximum total number of <50 lesions; no individuals with >300
lesions). This represents an 81% reduction in the expected number of varicella cases utilizing the
historical attack rate of 87% following household exposure to varicella in unvaccinated individuals in the
calculation of efficacy.
    In later clinical trials, a total of 1114 children 1 to 12 years of age received 2900 to 9000 PFU of
attenuated virus per dose of VARIVAX and have been actively followed for up to 10 years post
single-dose vaccination. It was observed that 0.2% to 2.3% of vaccinees per year reported breakthrough
varicella for up to 10 years post single-dose vaccination. This represents an estimated efficacy of 94%
(95% CI, 93%, 96%), compared with the age-adjusted expected incidence rates in susceptible subjects
over the same period {2,14,18}. In those who developed breakthrough varicella postvaccination, the
majority experienced mild disease, with the median of the maximum total number of lesions <50. The
severity of reported breakthrough varicella, as measured by number of lesions and maximum
temperature, appeared not to increase with time since vaccination.
    Among a subset of vaccinees who were actively followed in these later trials for up to 10 years
postvaccination, 95 individuals were exposed to an unvaccinated individual with wild-type varicella in a
household setting. There were no reports of breakthrough varicella in 92% (87/95) of exposed children,
while 8% (8/95) reported a mild form of varicella (maximum total number of lesions <50; observed range,
10 to 34). This represents an estimated efficacy of 90% (95% CI, 82%, 96%) based on the historical
attack rate of 87% following household exposure to varicella in unvaccinated individuals in the calculation
of efficacy.
Two-Dose Regimen in Children
    In a clinical trial, a total of 2216 children 12 months to 12 years of age with a negative history of
varicella were randomized to receive either 1 dose of VARIVAX (n=1114) or 2 doses of VARIVAX
(n=1102) given 3 months apart. Subjects were actively followed for varicella, any varicella-like illness, or
herpes zoster and any exposures to varicella or herpes zoster on an annual basis for 10 years after



                                                     8
                                                    8                                         Exhibit 250
    Case 2:20-cv-02470-WBS-JDP Document 9 Filed 12/29/20 Page 360 of 497



vaccination. Persistence of VZV antibody was measured annually for 9 years. Most cases of varicella
reported in recipients of 1 dose or 2 doses of vaccine were mild {15}. The estimated vaccine efficacy for
the 10-year observation period was 94% for 1 dose and 98% for 2 doses (p<0.001). This translates to a
3.4-fold lower risk of developing varicella >42 days postvaccination during the 10-year observation period
in children who received 2 doses than in those who received 1 dose (2.2% vs. 7.5%, respectively).
Clinical Data in Adolescents and Adults
Two-Dose Regimen in Adolescents and Adults
    In early clinical trials, a total of 796 adolescents and adults received 905 to 1230 PFU of attenuated
virus per dose of VARIVAX and have been followed for up to six years following 2-dose vaccination. A
total of 50 clinical varicella cases were reported >42 days following 2-dose vaccination. Based on passive
follow-up, the annual varicella breakthrough event rate ranged from <0.1 to 1.9%. The median of the
maximum total number of lesions ranged from 15 to 42 per year.
    Although no placebo-controlled trial was carried out in adolescents and adults, the protective efficacy
of VARIVAX was determined by evaluation of protection when vaccinees received 2 doses of VARIVAX 4
or 8 weeks apart and were subsequently exposed to varicella in a household setting. Among the subset
of vaccinees who were actively followed in these early trials for up to six years, 76 individuals had
household exposure to varicella. There were no reports of breakthrough varicella in 83% (63/76) of
exposed vaccinees, while 17% (13/76) reported a mild form of varicella. Among 13 vaccinated individuals
who developed breakthrough varicella after a household exposure, 62% (8/13) of the cases reported
maximum total number of lesions <50, while no individual reported >75 lesions. The attack rate of
unvaccinated adults exposed to a single contact in a household has not been previously studied. Utilizing
the previously reported historical attack rate of 87% for wild-type varicella following household exposure
to varicella among unvaccinated children in the calculation of efficacy, this represents an approximate
80% reduction in the expected number of cases in the household setting.
    In later clinical trials, a total of 220 adolescents and adults received 3315 to 9000 PFU of attenuated
virus per dose of VARIVAX and have been actively followed for up to six years following 2-dose
vaccination. A total of 3 clinical varicella cases were reported >42 days following 2-dose vaccination. Two
cases reported <50 lesions and none reported >75. The annual varicella breakthrough event rate ranged
from 0 to 1.2%. Among the subset of vaccinees who were actively followed in these later trials for up to
five years, 16 individuals were exposed to an unvaccinated individual with wild-type varicella in a
household setting. There were no reports of breakthrough varicella among the exposed vaccinees.
    There are insufficient data to assess the rate of protective efficacy of VARIVAX against the serious
complications of varicella in adults (e.g., encephalitis, hepatitis, pneumonitis) and during pregnancy
(congenital varicella syndrome).
14.2 Immunogenicity
    In clinical trials, varicella antibodies have been evaluated following vaccination with formulations of
VARIVAX containing attenuated virus ranging from 1000 to 50,000 PFU per dose in healthy individuals
ranging from 12 months to 55 years of age {2,9}.
One-Dose Regimen in Children
    In prelicensure efficacy studies, seroconversion was observed in 97% of vaccinees at approximately 4
to 6 weeks postvaccination in 6889 susceptible children 12 months to 12 years of age. Titers ≥5 gpELISA
units/mL were induced in approximately 76% of children vaccinated with a single dose of vaccine at 1000
to 17,000 PFU per dose. Rates of breakthrough disease were significantly lower among children with VZV
antibody titers ≥5 gpELISA units/mL compared with children with titers <5 gpELISA units/mL.
Two-Dose Regimen in Children
    In a multicenter study, 2216 healthy children 12 months to 12 years of age received either 1 dose of
VARIVAX or 2 doses administered 3 months apart. The immunogenicity results are shown in Table 3.

        Table 3: Summary of VZV Antibody Responses at 6 Weeks Postdose 1 and 6 Weeks Postdose 2 in Initially
                  Seronegative Children 12 Months to 12 Years of Age (Vaccinations 3 Months Apart)
                                              VARIVAX                            VARIVAX
                                           1-Dose Regimen             2-Dose Regimen (3 months apart)
                                              (N=1114)                           (N=1102)
                                               6 Weeks            6 Weeks Postdose     6 Weeks Postdose
                                            Postvaccination           1 (n=851)            2 (n=769)
                                               (n=892)




                                                        9
                                                       9                                            Exhibit 250
     Case 2:20-cv-02470-WBS-JDP Document 9 Filed 12/29/20 Page 361 of 497



          Seroconversion Rate                     98.9%                    99.5%           99.9%
          Percent with VZV Antibody               84.9%                    87.3%           99.5%
          Titer ≥5 gpELISA units/mL
          Geometric mean titers in                  12.0                    12.8            141.5
          gpELISA units/mL (95% CI)             (11.2, 12.8)             (11.9, 13.7)   (132.3, 151.3)
           N = Number of subjects vaccinated.
           n = Number of subjects included in immunogenicity analysis.

    The results from this study and other studies in which a second dose of VARIVAX was administered 3
to 6 years after the initial dose demonstrate significant boosting of the VZV antibodies with a second
dose. VZV antibody levels after 2 doses given 3 to 6 years apart are comparable to those obtained when
the 2 doses are given 3 months apart.
Two-Dose Regimen in Adolescents and Adults
    In a multicenter study involving susceptible adolescents and adults 13 years of age and older, 2 doses
of VARIVAX administered 4 to 8 weeks apart induced a seroconversion rate of approximately 75% in 539
individuals 4 weeks after the first dose and of 99% in 479 individuals 4 weeks after the second dose. The
average antibody response in vaccinees who received the second dose 8 weeks after the first dose was
higher than that in vaccinees who received the second dose 4 weeks after the first dose. In another
multicenter study involving adolescents and adults, 2 doses of VARIVAX administered 8 weeks apart
induced a seroconversion rate of 94% in 142 individuals 6 weeks after the first dose and 99% in 122
individuals 6 weeks after the second dose.
14.3 Persistence of Immune Response
One-Dose Regimen in Children
    In clinical studies involving healthy children who received 1 dose of vaccine, detectable VZV
antibodies were present in 99.0% (3886/3926) at 1 year, 99.3% (1555/1566) at 2 years, 98.6%
(1106/1122) at 3 years, 99.4% (1168/1175) at 4 years, 99.2% (737/743) at 5 years, 100% (142/142) at 6
years, 97.4% (38/39) at 7 years, 100% (34/34) at 8 years, and 100% (16/16) at 10 years postvaccination.
Two-Dose Regimen in Children
    In recipients of 1 dose of VARIVAX over 9 years of follow-up, the geometric mean titers (GMTs) and
the percent of subjects with VZV antibody titers 5 gpELISA units/mL generally increased. The GMTs and
percent of subjects with VZV antibody titers 5 gpELISA units/mL in the 2-dose recipients were higher
than those in the 1-dose recipients for the first year of follow-up and generally comparable thereafter. The
cumulative rate of VZV antibody persistence with both regimens remained very high at year 9 (99.0% for
the 1-dose group and 98.8% for the 2-dose group).
Two-Dose Regimen in Adolescents and Adults
    In clinical studies involving healthy adolescents and adults who received 2 doses of vaccine,
detectable VZV antibodies were present in 97.9% (568/580) at 1 year, 97.1% (34/35) at 2 years, 100%
(144/144) at 3 years, 97.0% (98/101) at 4 years, 97.4% (76/78) at 5 years, and 100% (34/34) at 6 years
postvaccination.
    A boost in antibody levels has been observed in vaccinees following exposure to wild-type varicella,
which could account for the apparent long-term persistence of antibody levels in these studies.
14.4 Studies with Other Vaccines
Concomitant Administration with M-M-R II
    In combined clinical studies involving 1080 children 12 to 36 months of age, 653 received VARIVAX
and M-M-R II concomitantly at separate injection sites and 427 received the vaccines six weeks apart.
Seroconversion rates and antibody levels to measles, mumps, rubella, and varicella were comparable
between the two groups at approximately six weeks postvaccination.
Concomitant Administration with Diphtheria and Tetanus Toxoids and Acellular Pertussis Vaccine
Adsorbed (DTaP) and Oral Poliovirus Vaccine (OPV)
    In a clinical study involving 318 children 12 months to 42 months of age, 160 received an
investigational varicella-containing vaccine (a formulation combining measles, mumps, rubella, and
varicella in one syringe) concomitantly with booster doses of DTaP and OPV (no longer licensed in the
United States). The comparator group of 144 children received M-M-R II concomitantly with booster
doses of DTaP and OPV followed by VARIVAX six weeks later. At six weeks postvaccination,
seroconversion rates for measles, mumps, rubella, and VZV and the percentage of vaccinees whose
titers were boosted for diphtheria, tetanus, pertussis, and polio were comparable between the two groups.



                                                            10
                                                          10                                             Exhibit 250
     Case 2:20-cv-02470-WBS-JDP Document 9 Filed 12/29/20 Page 362 of 497



Anti-VZV levels were decreased when the investigational vaccine containing varicella was administered
concomitantly with DTaP {19}. No clinically significant differences were noted in adverse reactions
between the two groups.
Concomitant Administration with PedvaxHIB®
    In a clinical study involving 307 children 12 to 18 months of age, 150 received an investigational
varicella-containing vaccine (a formulation combining measles, mumps, rubella, and varicella in one
syringe) concomitantly with a booster dose of PedvaxHIB [Haemophilus b Conjugate Vaccine
(Meningococcal Protein Conjugate)], while 130 received M-M-R II concomitantly with a booster dose of
PedvaxHIB followed by VARIVAX 6 weeks later. At six weeks postvaccination, seroconversion rates for
measles, mumps, rubella, and VZV, and GMTs for PedvaxHIB were comparable between the two groups.
Anti-VZV levels were decreased when the investigational vaccine containing varicella was administered
concomitantly with PedvaxHIB {20}. No clinically significant differences in adverse reactions were seen
between the two groups.
Concomitant Administration with M-M-R II and COMVAX
    In a clinical study involving 822 children 12 to 15 months of age, 410 received COMVAX, M-M-R II,
and VARIVAX concomitantly at separate injection sites, and 412 received COMVAX followed by M-M-R II
and VARIVAX given concomitantly at separate injection sites, 6 weeks later. At 6 weeks postvaccination,
the immune responses for the subjects who received the concomitant doses of COMVAX, M-M-R II, and
VARIVAX were similar to those of the subjects who received COMVAX followed 6 weeks later by
M-M-R II and VARIVAX with respect to all antigens administered. There were no clinically important
differences in reaction rates when the three vaccines were administered concomitantly versus six weeks
apart.

15    REFERENCES
1.   CDC: General Recommendations on Immunization: Recommendations of the Advisory Committee on
     Immunization Practices (ACIP). MMWR. 55(No. RR-15): 1-47, 2006.
2.   Weibel, R.E.; et al.: Live Attenuated Varicella Virus Vaccine. Efficacy Trial in Healthy Children. N
     Engl J Med. 310(22): 1409-1415, 1984.
3.   Arbeter, A.M.; et al.: Varicella Vaccine Trials in Healthy Children. A Summary of Comparative and
     Follow-up Studies. Am J Dis Child. 138: 434-438, 1984.
4.   Weibel, R.E.; et al.: Live Oka/Merck Varicella Vaccine in Healthy Children. Further Clinical and
     Laboratory Assessment. JAMA. 254(17): 2435-2439, 1985.
5.   Chartrand, D.M.; et al.: New Varicella Vaccine Production Lots in Healthy Children and Adolescents.
     Abstracts of the 1988 Inter-Science Conference Antimicrobial Agents and Chemotherapy:
     237(Abstract #731).
6.   Johnson, C.E.; et al.: Live Attenuated Varicella Vaccine in Healthy 12- to 24-Month-Old Children.
     Pediatrics. 81(4): 512-518, 1988.
7.   Gershon, A.A.; et al.: Immunization of Healthy Adults with Live Attenuated Varicella Vaccine. J Infect
     Dis. 158(1): 132-137, 1988.
8.   Gershon, A.A.; et al.: Live Attenuated Varicella Vaccine: Protection in Healthy Adults Compared with
     Leukemic Children. J Infect Dis. 161: 661-666, 1990.
9.   White, C.J.; et al.: Varicella Vaccine (VARIVAX) in Healthy Children and Adolescents: Results From
     Clinical Trials, 1987 to 1989. Pediatrics. 87(5): 604-610, 1991.
10. Rynn L, Cragan J, Correa A. Update on Overall Prevalence of Major Birth Defects Atlanta, 1978-
    2005. CDC MMWR. 57(01): 1-5, January 11, 2008.
11. American College of Obstetricians and Gynecologists Frequently Asked Questions: Miscarriage and
    Molar Pregnancy, 2011.
12. Galea, S.; et al.: The Safety Profile of Varicella Vaccine: A 10-Year Review. J Infect Dis. 197(S2):
    165-169, 2008.


                                                    11
                                                   11                                        Exhibit 250
      Case 2:20-cv-02470-WBS-JDP Document 9 Filed 12/29/20 Page 363 of 497



13. Hammerschlag, M.R.; et al.: Herpes Zoster in an Adult Recipient of Live Attenuated Varicella
    Vaccine. J Infect Dis. 160(3): 535-537, 1989.
14. Guess, H.A.; et al.: Population-Based Studies of Varicella Complications. Pediatrics. 78(suppl): 723-
    727, 1986.
15. Kuter, B.J.; et al.: Ten Year Follow-up of Healthy Children who Received One or Two Injections of
    Varicella Vaccine. Pediatr Infect Dis J. 23: 132-37, 2004.
16. Kuter, B.J.; et al.: Oka/Merck Varicella Vaccine in Healthy Children: Final Report of a 2-Year Efficacy
    Study and 7-Year Follow-up Studies. Vaccine. 9: 643-647, 1991.
17. Bernstein, H.H.; et al.: Clinical Survey of Natural Varicella Compared with Breakthrough Varicella
    After Immunization with Live Attenuated Oka/Merck Varicella Vaccine. Pediatrics. 92(6):
    833-837, 1993.
18. Wharton, M.: The Epidemiology of Varicella-zoster Virus Infections. Infect Dis Clin North Am.
    10(3):571-581, 1996.
19. White, C.J. et al.: Measles, Mumps, Rubella, and Varicella Combination Vaccine: Safety and
    Immunogenicity Alone and in Combination with Other Vaccines Given to Children. Clin Infect Dis.
    24(5): 925-931, 1997.
20. Reuman, P.D.; et al.: Safety and Immunogenicity of Concurrent Administration of
    Measles-Mumps-Rubella-Varicella Vaccine and PedvaxHIB® Vaccines in Healthy Children Twelve to
    Eighteen Months Old. Pediatr Infect Dis J. 16(7): 662-667, 1997.

16     HOW SUPPLIED/STORAGE AND HANDLING
   No. 4827/4309 —VARIVAX is supplied as follows:
   (1) a box of 10 single-dose vials of lyophilized vaccine (package A), NDC 0006-4827-00
   (2) a box of 10 vials of diluent (package B).
Storage
Vaccine Vial
   During shipment, maintain the vaccine at a temperature between −58°F and +5°F (−50°C and −15°C).
Use of dry ice may subject VARIVAX to temperatures colder than −58°F (−50°C).
   Before reconstitution, store the lyophilized vaccine in a freezer at a temperature between −58°F and
+5°F (−50°C and −15°C). Any freezer (e.g., chest, frost-free) that reliably maintains a temperature
between −58°F and +5°F (−50°C and −15°C) and has a separate sealed freezer door is acceptable for
storing VARIVAX. Routine defrost cycling of a frost-free freezer is acceptable.
   VARIVAX may be stored at refrigerator temperature (36°F to 46°F, 2°C to 8°C) for up to 72 continuous
hours prior to reconstitution. Vaccine stored at 2°C to 8°C which is not used within 72 hours of removal
from +5°F (−15°C) storage should be discarded.
   Before reconstitution, protect from light.
   DISCARD IF RECONSTITUTED VACCINE IS NOT USED WITHIN 30 MINUTES.
Diluent Vial
   The vial of diluent should be stored separately at room temperature (68°F to 77°F, 20°C to 25°C), or in
the refrigerator.
   For information regarding the product or questions regarding storage conditions, call
1-800-9-VARIVAX (1-800-982-7482).

17     PATIENT COUNSELING INFORMATION
     Advise the patient to read the FDA-approved patient labeling (Patient Information).

     Discuss the following with the patient:
     • Question the patient, parent, or guardian about reactions to previous vaccines.
     • Provide a copy of the patient information (PPI) located at the end of this insert and discuss any
         questions or concerns.



                                                     12
                                                    12                                       Exhibit 250
    Case 2:20-cv-02470-WBS-JDP Document 9 Filed 12/29/20 Page 364 of 497



    •   Inform patient, parent, or guardian that vaccination with VARIVAX may not result in protection of all
        healthy, susceptible children, adolescents, and adults.
    • Inform female patients to avoid pregnancy for three months following vaccination.
    • Inform patient, parent, or guardian of the benefits and risks of VARIVAX.
    • Instruct patient, parent, or guardian to report any adverse reactions or any symptoms of concern to
        their healthcare professional.
   The U.S. Department of Health and Human Services has established a Vaccine Adverse Event
Reporting System (VAERS) to accept all reports of suspected adverse events after the administration of
any vaccine. For information or a copy of the vaccine reporting form, call the VAERS toll-free number at
1-800-822-7967, or report online at http://www.vaers.hhs.gov.




For patent information: www.merck.com/product/patent/home.html

Copyright © 1995-2018 Merck Sharp & Dohme Corp., a subsidiary of Merck & Co., Inc.
All rights reserved.

uspi-v210-i-fro-1810r714




                                                    13
                                                   13                                         Exhibit 250
Case 2:20-cv-02470-WBS-JDP Document 9 Filed 12/29/20 Page 365 of 497




                                                The New England Journal of Medicine
          Downloaded from nejm.org by GREG GLASER on June 19, 2020. For personal use only. No other uses without permission.
                       From the NEJM Archive. Copyright © 2010 Massachusetts Medical Society. All rights reserved.
                                                         14                                                                    Exhibit 250
Case 2:20-cv-02470-WBS-JDP Document 9 Filed 12/29/20 Page 366 of 497




                                                The New England Journal of Medicine
          Downloaded from nejm.org by GREG GLASER on June 19, 2020. For personal use only. No other uses without permission.
                       From the NEJM Archive. Copyright © 2010 Massachusetts Medical Society. All rights reserved.
                                                                  15                                                           Exhibit 250
Case 2:20-cv-02470-WBS-JDP Document 9 Filed 12/29/20 Page 367 of 497




                                                The New England Journal of Medicine
          Downloaded from nejm.org by GREG GLASER on June 19, 2020. For personal use only. No other uses without permission.
                       From the NEJM Archive. Copyright © 2010 Massachusetts Medical Society. All rights reserved.
                                                            16                                                                 Exhibit 250
Case 2:20-cv-02470-WBS-JDP Document 9 Filed 12/29/20 Page 368 of 497




                                                The New England Journal of Medicine
          Downloaded from nejm.org by GREG GLASER on June 19, 2020. For personal use only. No other uses without permission.
                       From the NEJM Archive. Copyright © 2010 Massachusetts Medical Society. All rights reserved.
                                                                  17                                                           Exhibit 250
Case 2:20-cv-02470-WBS-JDP Document 9 Filed 12/29/20 Page 369 of 497




                                                The New England Journal of Medicine

                                                            18
          Downloaded from nejm.org by GREG GLASER on June 19, 2020. For personal use only. No other uses without permission.
                       From the NEJM Archive. Copyright © 2010 Massachusetts Medical Society. All rights reserved.             Exhibit 250
Case 2:20-cv-02470-WBS-JDP Document 9 Filed 12/29/20 Page 370 of 497




                                                The New England Journal of Medicine
          Downloaded from nejm.org by GREG GLASER on June 19, 2020. For personal use only. No other uses without permission.
                       From the NEJM Archive. Copyright © 2010 Massachusetts Medical Society. All rights reserved.
                                                                     19                                                        Exhibit 250
Case 2:20-cv-02470-WBS-JDP Document 9 Filed 12/29/20 Page 371 of 497




                                                The New England Journal of Medicine
          Downloaded from nejm.org by GREG GLASER on June 19, 2020. For personal use only. No other uses without permission.
                       From the NEJM Archive. Copyright © 2010 Massachusetts Medical Society. All rights reserved.
                                                            20                                                                 Exhibit 250
Case 2:20-cv-02470-WBS-JDP Document 9 Filed 12/29/20 Page 372 of 497




   EXHIBIT 251
                  Case 2:20-cv-02470-WBS-JDP Document 9 Filed 12/29/20 Page 373 of 497
HIGHLIGHTS OF PRESCRIBING INFORMATION                                                  •    Use caution when administering ProQuad to children with
These highlights do not include all the information needed to use                           thrombocytopenia. (5.5)
ProQuad safely and effectively. See full prescribing information                       •    Avoid close contact with high-risk individuals susceptible to
for ProQuad.                                                                                varicella since transmission of varicella vaccine virus may occur
                                                                                            between vaccinees and susceptible contacts. (5.8)
ProQuad®                                                                               •    Defer vaccination for at least 3 months following blood or plasma
Measles, Mumps, Rubella and Varicella Virus Vaccine Live                                    transfusions, or administration of immune globulins (IG). (5.9, 7.1)
Suspension for subcutaneous injection                                                  •    Avoid using salicylates for 6 weeks after vaccination with
Initial U.S. Approval: 2005                                                                 ProQuad. (5.10, 7.2, 17)
----------------------------INDICATIONS AND USAGE ----------------------------         •    Avoid pregnancy for 3 months following vaccination with measles,
ProQuad is a vaccine indicated for active immunization for the                              mumps, rubella, and/or varicella vaccines. (8.1, 17)
prevention of measles, mumps, rubella, and varicella in children 12                    ------------------------------ ADVERSE REACTIONS ------------------------------
months through 12 years of age. (1)                                                    •      The most frequent vaccine-related adverse events reported in
----------------------- DOSAGE AND ADMINISTRATION -----------------------                     ≥5% of subjects vaccinated with ProQuad were:
A 0.5-mL dose for subcutaneous injection only. (2.1)                                                •      injection-site      reactions (pain/tenderness/soreness,
• The first dose is usually administered at 12 to 15 months of age.                                        erythema, and swelling)
     (2.1)                                                                                          •      fever
• A second dose, if needed, is usually administered at 4 to 6 years                                 •      irritability. (6.1)
     of age. (2.1)                                                                     •      Systemic vaccine-related adverse events that were reported at a
                                                                                              significantly greater rate in recipients of ProQuad than in
--------------------- DOSAGE FORMS AND STRENGTHS ---------------------                        recipients of the component vaccines administered concomitantly
Suspension for injection (0.5-mL dose) supplied as a lyophilized                              were:
vaccine to be reconstituted using only accompanying sterile diluent.                                •      fever
(2.2, 3)                                                                                            •      measles-like rash. (6.1)
-------------------------------CONTRAINDICATIONS -------------------------------
• History of anaphylactic reaction to neomycin or hypersensitivity to                  To report SUSPECTED ADVERSE REACTIONS, contact Merck
     gelatin or any other component of the vaccine. (4.1)                              Sharp & Dohme Corp., a subsidiary of Merck & Co., Inc., at 1-877-
                                                                                       888-4231 or VAERS at 1-800-822-7967 or www.vaers.hhs.gov.
• Primary or acquired immunodeficiency states. (4.2)
• Family history of congenital or hereditary immunodeficiency. (4.2)                   ------------------------------- DRUG INTERACTIONS -------------------------------
• Immunosuppressive therapy. (4.2, 7.3)                                                •      Tuberculin testing should be administered anytime before,
• Active untreated tuberculosis or febrile illness (>101.3°F                                  simultaneously with, or at least 4 to 6 weeks after ProQuad. (7.4)
     or >38.5°C). (4.3)                                                                •      ProQuad may be administered concomitantly with Haemophilus
• Pregnancy. (4.4, 8.1, 17)                                                                   influenzae type b conjugate vaccine and/or hepatitis B vaccine at
                                                                                              separate injection sites. (7.5)
----------------------- WARNINGS AND PRECAUTIONS------------------------
                                                                                       •      ProQuad may be administered concomitantly with pneumococcal
• Administration of ProQuad (dose 1) to children 12 to 23 months                              7-valent conjugate vaccine and/or hepatitis A vaccine
     old who have not been previously vaccinated against measles,                             (inactivated) at separate injection sites. (7.5)
     mumps, rubella, or varicella, nor had a history of the wild-type
     infections, is associated with higher rates of fever and febrile                  ----------------------- USE IN SPECIFIC POPULATIONS -----------------------
     seizures at 5 to 12 days after vaccination when compared to                       Pregnancy: Do not administer ProQuad to females who are pregnant.
     children vaccinated with M-M-R® II and VARIVAX® administered                      Pregnancy should be avoided for 3 months following vaccination with
     separately. (5.1, 6.1, 6.3)                                                       ProQuad. (4.4, 8.1, 17)
• Use caution when administering ProQuad to children with a history
     of cerebral injury or seizures or any other condition in which stress             See 17 for PATIENT COUNSELING INFORMATION.
     due to fever should be avoided. (5.2)
• Use caution when administering ProQuad to children with                                                                                          Revised: 10/2018
     anaphylaxis or immediate hypersensitivity to eggs (5.3) or contact
     hypersensitivity to neomycin. (5.4)


FULL PRESCRIBING INFORMATION: CONTENTS*                                                     6.2 Post-Marketing Experience
                                                                                            6.3 Post-Marketing Observational Safety Surveillance Study
1   INDICATIONS AND USAGE                                                              7    DRUG INTERACTIONS
2   DOSAGE AND ADMINISTRATION                                                               7.1 Immune Globulins and Transfusions
    2.1 Recommended Dose and Schedule                                                       7.2 Salicylates
    2.2 Preparation for Administration                                                      7.3 Corticosteroids and Immunosuppressive Drugs
    2.3 Method of Administration                                                            7.4 Drug/Laboratory Test Interactions
3    DOSAGE FORMS AND STRENGTHS                                                             7.5 Use with Other Vaccines
4    CONTRAINDICATIONS                                                                 8    USE IN SPECIFIC POPULATIONS
    4.1 Hypersensitivity                                                                    8.1 Pregnancy
    4.2 Immunosuppression                                                                   8.2 Lactation
    4.3 Concurrent Illness                                                                  8.4 Pediatric Use
    4.4 Pregnancy                                                                           8.5 Geriatric Use
5   WARNINGS AND PRECAUTIONS                                                           11   DESCRIPTION
    5.1 Fever and Febrile Seizures                                                     12   CLINICAL PHARMACOLOGY
    5.2 History of Cerebral Injury or Seizures                                              12.1 Mechanism of Action
    5.3 Hypersensitivity to Eggs                                                            12.6 Persistence of Antibody Responses after Vaccination
    5.4 Contact Hypersensitivity to Neomycin                                           13   NONCLINICAL TOXICOLOGY
    5.5 Thrombocytopenia                                                                    13.1 Carcinogenesis, Mutagenesis, Impairment of Fertility
    5.6 Use for Post-Exposure Prophylaxis                                              14   CLINICAL STUDIES
    5.7 Use in HIV-Infected Children                                                   15   REFERENCES
    5.8 Risk of Vaccine Virus Transmission                                             16   HOW SUPPLIED/STORAGE AND HANDLING
    5.9 Immune Globulins and Transfusions                                              17   PATIENT COUNSELING INFORMATION
    5.10 Salicylate Therapy
6   ADVERSE REACTIONS                                                                  *Sections or subsections omitted from the full prescribing information
    6.1 Clinical Trials Experience                                                     are not listed.

                                                                                   1                                                     Exhibit 251
      Case 2:20-cv-02470-WBS-JDP Document 9 Filed 12/29/20 Page 374 of 497



FULL PRESCRIBING INFORMATION

1     INDICATIONS AND USAGE
   ProQuad® is a vaccine indicated for active immunization for the prevention of measles, mumps,
rubella, and varicella in children 12 months through 12 years of age.

2     DOSAGE AND ADMINISTRATION
2.1    Recommended Dose and Schedule
    FOR SUBCUTANEOUS ADMINISTRATION ONLY
    Each 0.5-mL dose of ProQuad is administered subcutaneously.
    The first dose is usually administered at 12 to 15 months of age but may be given anytime through 12
years of age.
    If a second dose of measles, mumps, rubella, and varicella vaccine is needed, ProQuad may be used.
This dose is usually administered at 4 to 6 years of age. At least 1 month should elapse between a dose
of a measles-containing vaccine such as M-M-R® II (measles, mumps, and rubella virus vaccine live) and
a dose of ProQuad. At least 3 months should elapse between a dose of varicella-containing vaccine and
ProQuad.
2.2 Preparation for Administration
    CAUTION: Preservatives, antiseptics, detergents, and other anti-viral substances may inactivate the
vaccine. Use only sterile syringes that are free of preservatives, antiseptics, detergents, and other
anti-viral substances for reconstitution and injection of ProQuad.
    Withdraw the entire volume of the supplied diluent into a syringe. Use only the diluent supplied with
the vaccine since it is free of preservatives or other anti-viral substances.
    Inject the entire content of the syringe into the vial containing the powder. Gently agitate to dissolve
completely.
    Parenteral drug products should be inspected visually for particulate matter and discoloration prior to
administration. Visually inspect the vaccine before and after reconstitution prior to administration. Before
reconstitution, the lyophilized vaccine is a white to pale yellow compact crystalline plug. ProQuad, when
reconstituted, is a clear pale yellow to light pink liquid.
    Withdraw the entire amount of the reconstituted vaccine from the vial into the same syringe and inject
the entire volume.
    TO MINIMIZE LOSS OF POTENCY, THE VACCINE SHOULD BE ADMINISTERED IMMEDIATELY
AFTER RECONSTITUTION. IF NOT USED IMMEDIATELY, THE RECONSTITUTED VACCINE MAY
BE STORED AT ROOM TEMPERATURE, PROTECTED FROM LIGHT, FOR UP TO 30 MINUTES.
DISCARD RECONSTITUTED VACCINE IF IT IS NOT USED WITHIN 30 MINUTES.
2.3 Method of Administration
    Inject the vaccine subcutaneously into the outer aspect of the deltoid region of the upper arm or into
the higher anterolateral area of the thigh.
Use With Other Vaccines
    Use different injection sites to administer each vaccine if other vaccines are administered
concomitantly. [See Drug Interactions (7.5).]

3     DOSAGE FORMS AND STRENGTHS
   ProQuad is a suspension for injection supplied as a 0.5-mL single dose vial of lyophilized vaccine to
be reconstituted using the sterile diluent supplied [see How Supplied/Storage and Handling (16)].

4     CONTRAINDICATIONS
4.1   Hypersensitivity
    Do not administer ProQuad to individuals with a history of anaphylactic reactions to neomycin. If
vaccination with ProQuad is medically necessary for such individuals, they are advised to consult an
allergist or immunologist and should receive ProQuad only in settings where anaphylactic reactions can
be appropriately managed.
    Do not administer ProQuad to individuals with a history of hypersensitivity to gelatin or any other
component of the vaccine or following previous vaccination with ProQuad, VARIVAX® (varicella virus

                                                     2
                                                    2                                         Exhibit 251
      Case 2:20-cv-02470-WBS-JDP Document 9 Filed 12/29/20 Page 375 of 497



vaccine live), or any measles-, mumps-, or rubella-containing vaccine [see Description (11) and Warnings
and Precautions (5) for exceptions].
4.2 Immunosuppression
    Do not administer ProQuad to individuals with blood dyscrasias, leukemia, lymphomas of any type, or
other malignant neoplasms affecting the bone marrow or lymphatic system; or to individuals on
immunosuppressive therapy (including high-dose systemic corticosteroids) [see Drug Interactions (7.3)].
Vaccination with a live, attenuated vaccine, such as varicella, can result in a more extensive
vaccine-associated rash or disseminated disease in individuals on immunosuppressive drugs. ProQuad
may be used by individuals who are receiving topical corticosteroids or low-dose corticosteroids, as are
commonly used for asthma prophylaxis or in patients who are receiving corticosteroids as replacement
therapy, e.g., for Addison's disease.
    Do not administer ProQuad to individuals with primary and acquired immunodeficiency states,
including AIDS or other clinical manifestations of infection with human immunodeficiency viruses; cellular
immune deficiencies; and hypogammaglobulinemic and dysgammaglobulinemic states. Measles inclusion
body encephalitis, pneumonitis, and death as a direct consequence of disseminated measles vaccine
virus infection have been reported in severely immunocompromised individuals inadvertently vaccinated
with measles-containing vaccine. In addition, disseminated varicella vaccine virus infection has been
reported in children with underlying immunodeficiency disorders who were inadvertently vaccinated with a
varicella-containing vaccine {1}.
    Do not administer ProQuad to individuals with a family history of congenital or hereditary
immunodeficiency, unless the immune competence of the potential vaccine recipient is demonstrated.
4.3 Concurrent Illness
    Do not administer ProQuad to individuals with active untreated tuberculosis or to individuals with an
active febrile illness with fever >101.3 F (>38.5 C).
4.4 Pregnancy
    Do not administer ProQuad to individuals who are pregnant because the effects of the vaccine on fetal
development are unknown. If vaccination of postpubertal females is undertaken, pregnancy should be
avoided for three months following administration of ProQuad [see Use in Specific Populations (8.1) and
Patient Counseling Information (17)].

5     WARNINGS AND PRECAUTIONS
5.1    Fever and Febrile Seizures
    Administration of ProQuad (dose 1) to children 12 to 23 months old who have not been previously
vaccinated against measles, mumps, rubella, or varicella, nor had a history of the wild-type infections, is
associated with higher rates of fever and febrile seizures at 5 to 12 days after vaccination when compared
to children vaccinated with dose 1 of both M-M-R II and VARIVAX administered separately [see Adverse
Reactions (6.3)].
5.2 History of Cerebral Injury or Seizures
    Exercise caution when administering ProQuad to persons with a history of cerebral injury, individual or
family history of convulsions, or any other condition in which stress due to fever should be avoided.
Healthcare providers should be alert to the temperature elevations that may occur following vaccination.
5.3 Hypersensitivity to Eggs
    Live measles vaccine and live mumps vaccine are produced in chick embryo cell culture. Persons with
a history of anaphylactic or other immediate hypersensitivity reactions (e.g., hives, swelling of the mouth
and throat, difficulty breathing, hypotension, or shock) subsequent to egg ingestion may be at an
enhanced risk of immediate-type hypersensitivity reactions after receiving vaccines containing traces of
chick embryo antigen. Carefully evaluate the potential risk-to-benefit ratio before considering vaccination
in such cases. Such individuals may be vaccinated with extreme caution; adequate treatment should be
readily available should a reaction occur [see Contraindications (4.1)] {2}.
    Children with egg allergy are at low risk for anaphylactic reactions to measles-containing vaccines
(including M-M-R II), and skin testing of children allergic to eggs is not predictive of reactions to M-M-R II
vaccine. Persons with allergies to chickens or feathers are not at increased risk of reaction to the vaccine
{2}.



                                                      3

                                                     3                                          Exhibit 251
      Case 2:20-cv-02470-WBS-JDP Document 9 Filed 12/29/20 Page 376 of 497



5.4   Contact Hypersensitivity to Neomycin
    Most often, neomycin allergy manifests as a contact dermatitis, which is not a contraindication to
receiving measles-, mumps-, rubella-, or varicella-containing vaccine.
5.5 Thrombocytopenia
    Carefully evaluate the potential risk-to-benefit ratio before considering vaccination with ProQuad in
children with thrombocytopenia or in those who experienced thrombocytopenia after vaccination with a
previous dose of measles, mumps, rubella, and/or varicella vaccine. No clinical data are available
regarding the development or worsening of thrombocytopenia in individuals vaccinated with ProQuad.
Cases of thrombocytopenia have been reported after primary vaccination with measles vaccine; measles,
mumps, and rubella vaccine; after varicella vaccination; and following re-vaccination with measles
vaccine or M-M-R II [see Adverse Reactions (6.2)].
5.6 Use for Post-Exposure Prophylaxis
    The safety and efficacy of ProQuad for use after exposure to measles, mumps, rubella, or varicella
have not been established.
5.7 Use in HIV-Infected Children
    The safety and efficacy of ProQuad for use in children known to be infected with human
immunodeficiency viruses have not been established.
5.8 Risk of Vaccine Virus Transmission
    Post-licensing experience with VARIVAX suggests that transmission of varicella vaccine virus may
occur between healthy vaccine recipients (who develop or do not develop a varicella-like rash) and
contacts susceptible to varicella, as well as high-risk individuals susceptible to varicella.
    High-risk individuals susceptible to varicella include:
      • Immunocompromised individuals;
      • Pregnant women without documented positive history of varicella (chickenpox) or laboratory
           evidence of prior infection;
      • Newborn infants of mothers without documented positive history of varicella or laboratory
           evidence of prior infection and all newborn infants born at <28 weeks gestation regardless of
           maternal varicella immunity.
    Vaccine recipients should attempt to avoid, to the extent possible, close association with high-risk
individuals susceptible to varicella for up to 6 weeks following vaccination. In circumstances where
contact with high-risk individuals susceptible to varicella is unavoidable, the potential risk of transmission
of the varicella vaccine virus should be weighed against the risk of acquiring and transmitting wild-type
varicella virus.
    Excretion of small amounts of the live, attenuated rubella virus from the nose or throat has occurred in
the majority of susceptible individuals 7 to 28 days after vaccination. There is no confirmed evidence to
indicate that such virus is transmitted to susceptible persons who are in contact with the vaccinated
individuals. Consequently, transmission through close personal contact, while accepted as a theoretical
possibility, is not regarded as a significant risk. However, transmission of the rubella vaccine virus to
infants via breast milk has been documented [see Use in Specific Populations (8.2)].
    There are no reports of transmission of the more attenuated Enders' Edmonston strain of measles
virus or the Jeryl Lynn™ strain of mumps virus from vaccine recipients to susceptible contacts.
5.9 Immune Globulins and Transfusions
    Immune globulins (IG) administered concomitantly with ProQuad contain antibodies that may interfere
with vaccine virus replication and decrease the expected immune response. Vaccination should be
deferred for at least 3 months following blood or plasma transfusions, or administration of IG.
    The appropriate suggested interval between transfusion or IG administration and vaccination will vary
with the type of transfusion or indication for, and dose of, IG (e.g., 5 months for Varicella Zoster Immune
Globulin [VZIG]) {2}. Following administration of ProQuad, any IG including VZIG should not be given for
1 month thereafter unless its use outweighs the benefits of vaccination {2}. [See Drug Interactions (7.1).]
5.10 Salicylate Therapy
    Avoid the use of salicylates (aspirin) or salicylate-containing products in children and adolescents 12
months through 12 years of age, for six weeks following vaccination with ProQuad due to the association
of Reye syndrome with aspirin therapy and wild-type varicella infection. [See Drug Interactions (7.2) and
Patient Counseling Information (17).]


                                                     4

                                                     4                                         Exhibit 251
      Case 2:20-cv-02470-WBS-JDP Document 9 Filed 12/29/20 Page 377 of 497



6     ADVERSE REACTIONS
6.1    Clinical Trials Experience
    Because clinical trials are conducted under widely varying conditions, adverse reaction rates observed
in the clinical trials of a vaccine cannot be directly compared to rates in the clinical trials of another
vaccine and may not reflect the rates observed in practice. Vaccine-related adverse reactions reported
during clinical trials were assessed by the study investigators to be possibly, probably, or definitely
vaccine-related and are summarized below.
Children 12 Through 23 Months of Age Who Received a Single Dose of ProQuad
    Frozen ProQuad or refrigerator-stable ProQuad was administered to 6038 children 12 through 23
months of age involved in clinical trials without concomitant administration with other vaccines. The safety
of frozen ProQuad (N=4497) was compared with the safety of M-M-R II and VARIVAX given
concomitantly (N=2038) at separate injection sites. The safety profile for ProQuad was similar to the
component vaccines. Children in these studies were monitored for up to 42 days postvaccination using
vaccination report card-aided surveillance. Safety follow-up was obtained for 98% of children in each
group. Few subjects (<0.1%) who received ProQuad discontinued the study due to an adverse reaction.
The race distribution of the study subjects across these studies following a first dose of ProQuad was as
follows: 67.2% White; 12.0% African-American; 10.6% Hispanic; 5.0% Asian/Pacific; 3.4% other; 1.0%
multiracial; 0.2% American Indian; 0.2% European; 0.2% Indian; and 0.1% Polynesian. The racial
distribution of the control group was similar to that of the group who received ProQuad. The gender
distribution across the studies following a first dose of ProQuad was 51.8% male and 48.2% female. The
gender distribution of the control group was similar to that of the group who received ProQuad.
Vaccine-related injection-site and systemic adverse reactions observed among recipients of ProQuad or
M-M-R II and VARIVAX at a rate of at least 1% are shown in Table 1. Systemic vaccine-related adverse
reactions that were reported at a significantly greater rate in individuals who received a first dose of
ProQuad than in individuals who received first doses of M-M-R II and VARIVAX concomitantly at separate
injection sites were fever (≥102°F [≥38.9°C] oral equivalent or abnormal) (21.5% versus 14.9%,
respectively, risk difference 6.6%, 95% CI: 4.6, 8.5), and measles-like rash (3.0% versus 2.1%,
respectively, risk difference 1.0%, 95% CI: 0.1, 1.8). Both fever and measles-like rash usually occurred
within 5 to 12 days following the vaccination, were of short duration, and resolved with no long-term
sequelae. Pain/tenderness/soreness at the injection site was reported at a statistically lower rate in
individuals who received ProQuad than in individuals who received M-M-R II and VARIVAX concomitantly
at separate injection sites (22.0% versus 26.8%, respectively, risk difference -4.8%, 95% CI: -7.1, -2.5).
The only vaccine-related injection-site adverse reaction that was more frequent among recipients of
ProQuad than recipients of M-M-R II and VARIVAX was rash at the injection site (2.4% versus 1.6%,
respectively, risk difference 0.9%, 95% CI: 0.1, 1.5).

                       Table 1: Vaccine-Related Injection-Site and Systemic Adverse Reactions
                 Reported in ≥1% of Children Who Received ProQuad Dose 1 or M-M-R II and VARIVAX
                                   at 12 to 23 Months of Age (0 to 42 Days Postvaccination)
                                                              ProQuad          M-M-R II and VARIVAX
                                                               (frozen)            (N=2038)
                      Adverse Reactions                       (N=4497)             (n=1997)
                                                              (n=4424)                 %
                                                                  %
                   Injection Site*
                        Pain/tenderness/soreness†                22.0                26.7
                        Erythema†                                14.4                15.8
                        Swelling†                                8.4                  9.8
                        Ecchymosis                               1.5                  2.3
                        Rash                                     2.3                  1.5
                   Systemic
                        Fever†,‡                                 21.5                14.9
                        Irritability                             6.7                  6.7
                        Measles-like rash†                       3.0                  2.1
                        Varicella-like rash†                     2.1                  2.2
                        Rash (not otherwise specified)           1.6                  1.4
                        Upper respiratory infection              1.3                  1.1
                        Viral exanthema                          1.2                  1.1
                        Diarrhea                                 1.2                  1.3


                                                       5

                                                       5                                              Exhibit 251
     Case 2:20-cv-02470-WBS-JDP Document 9 Filed 12/29/20 Page 378 of 497



             * Injection-site adverse reactions for M-M-R II and VARIVAX are based on occurrence with either
               of the vaccines administered.
             †
               Designates a solicited adverse reaction. Injection-site adverse reactions were solicited only from
               Days 0 to 4 postvaccination.
             ‡
               Temperature reported as elevated (≥102°F, oral equivalent) or abnormal.
             N = number of subjects vaccinated.
             n = number of subjects with safety follow-up.

    Rubella-like rashes were observed in <1% of subjects following a first dose of ProQuad.
    In these clinical trials, two cases of herpes zoster were reported among 2108 healthy subjects 12
through 23 months of age who were vaccinated with their first dose of ProQuad and followed for 1 year.
Both cases were unremarkable and no sequelae were reported.
    Clinical safety of the refrigerator-stable formulation of ProQuad (N=1006) was compared with that of
the licensed frozen formulation of ProQuad (N=513) for 42 days postvaccination in children 12 through
23 months of age. The race distribution of the study subjects across these studies following a first dose of
ProQuad was as follows: 73.0% White; 9.3% Hispanic; 8.7% African-American; 3.9% multiracial; 2.6%
Asian/Pacific; 0.9% Indian; 0.8% European; 0.5% Polynesian; 0.1% American Indian; and 0.1% African.
The gender distribution across the studies following a first dose of ProQuad was 49.9% male and 50.1%
female.
    Injection-site and systemic adverse reactions observed among recipients of ProQuad
refrigerator-stable and ProQuad at a rate of at least 1% are shown in Table 2. The safety profiles were
comparable for the two different formulations.
                          Table 2: Vaccine-Related Injection-Site and Systemic Adverse Reactions
               Reported in ≥1% of Children Who Received ProQuad Refrigerator-Stable and ProQuad Frozen
                                    at 12 to 23 Months of Age (0 to 42 Days Postvaccination)
                                                                   ProQuad                 ProQuad
                                                             (refrigerator-stable)         (frozen)
                        Adverse Reactions                           (N=1006)               (N=513)
                                                                     (n=983)                (n=500)
                                                                        %                      %
                        Injection Site
                             Pain/tenderness/soreness*                 29.6                   30.4
                             Erythema*                                 17.8                   18.0
                             Swelling*                                 8.7                    9.2
                             Hemorrhage                                1.5                    1.2
                        Systemic
                             Fever*,†                                  10.6                   9.0
                             Irritability                              4.9                    6.6
                             Measles-like rash*                        4.9                    6.0
                             Varicella-like rash*                      3.0                    1.8
                             Upper respiratory infection               1.7                    1.4
                             Vomiting                                  1.4                    1.4
                             Diarrhea                                  1.3                    0.8
                             Nasopharyngitis                           1.2                    0.8
                             Eczema                                    1.0                    1.2
             * Designates a solicited adverse reaction. Injection-site adverse reactions were solicited only from
               Days 1 to 5 postvaccination.
             †
               Temperature reported as oral equivalent (≥102°F) or abnormal.
             N = number of subjects vaccinated.
             n = number of subjects with safety follow-up.

Children 15 to 31 Months of Age Who Received a Second Dose of ProQuad
    In 5 clinical trials, 2780 healthy children were vaccinated with ProQuad (dose 1) at 12 to 23 months of
age and then administered a second dose approximately 3 to 9 months later. The race distribution of the
study subjects across these studies following a second dose of ProQuad was as follows: 64.4% White;
14.1% African-American; 12.0% Hispanic; 5.9% other; 3.5% Asian/Pacific; and 0.1% American Indian.
The gender distribution across the studies following a second dose of ProQuad was 51.5% male and
48.5% female. Children in these open-label studies were monitored for at least 28 days postvaccination
using vaccination report card-aided surveillance. Safety follow-up was obtained for approximately 97% of
children overall. Vaccine-related injection-site and systemic adverse reactions observed after Dose 1 and
2 of ProQuad at a rate of at least 1% are shown in Table 3. In these trials, the overall rates of systemic

                                                               6

                                                              6                                                     Exhibit 251
    Case 2:20-cv-02470-WBS-JDP Document 9 Filed 12/29/20 Page 379 of 497



adverse reactions after ProQuad (dose 2) were comparable to, or lower than, those seen with the first
dose. In the subset of children who received both ProQuad dose 1 and dose 2 in these trials (N=2408)
with follow-up for fever, fever ≥102.2ºF (≥38.9°C) was observed significantly less frequently days 1 to 28
after the second dose (10.8%) than after the first dose (19.1%) (risk difference 8.3%, 95% CI: 6.4, 10.3).
Fevers ≥102.2ºF (≥38.9°C) days 5 to 12 after vaccinations were also reported significantly less frequently
after dose 2 (3.9%) than after dose 1 (13.6%) (risk difference 9.7%, 95% CI: 8.1, 11.3). In the subset of
children who received both doses and for whom injection-site reactions were reported (N=2679),
injection-site erythema was noted significantly more frequently after ProQuad (dose 2) as compared to
ProQuad (dose 1) (12.6% and 10.8%, respectively, risk difference -1.8, 95% CI: -3.3, -0.3); however, pain
and tenderness at the injection site was significantly lower after dose 2 (16.1%) as compared with after
dose 1 (21.9%) (risk difference, 5.8%, 95% CI: 4.1, 7.6). Two children had febrile seizures after ProQuad
(dose 2); both febrile seizures were thought to be related to a concurrent viral illness [see Adverse
Reactions (6.3) and Clinical Studies (14)]. These studies were not designed or statistically powered to
detect a difference in rates of febrile seizure between recipients of ProQuad as compared to M-M-R II and
VARIVAX. The risk of febrile seizure has not been evaluated in a clinical study comparing the incidence
rate after ProQuad (dose 2) with the incidence rate after concomitant M-M-R II (dose 2) and VARIVAX
(dose 2). [See Adverse Reactions (6.1), Children 4 to 6 Years of Age Who Received ProQuad After
Primary Vaccination with M-M-R II and VARIVAX.]
                         Table 3: Vaccine-Related Injection-Site and Systemic Adverse Reactions
            Reported in ≥1% of Children Who Received ProQuad Dose 1 at 12 to 23 Months of Age and Dose 2
                                    at 15 to 31 Months of Age (1 to 28 Days Postvaccination)
                                                                  ProQuad               ProQuad
                                                                    Dose 1               Dose 2
                          Adverse Reactions                       (N=3112)              (N=2780)
                                                                   (n=3019)             (n=2695)
                                                                       %                   %
                          Injection-Site
                             Pain/tenderness/soreness*                21.4                15.9
                             Erythema*                                10.7                12.4
                             Swelling*                                8.0                  8.5
                             Injection-site bruising                  1.1                  0.0
                          Systemic
                             Fever*,†                                 20.4                 8.3
                             Irritability                             6.0                  2.4
                             Measles-like/Rubella-like rash           4.3                  0.9
                             Varicella-like/Vesicular rash            1.5                  0.1
                             Diarrhea                                 1.3                  0.6
                             Upper respiratory infection              1.3                  1.4
                             Rash (not otherwise specified)           1.2                  0.6
                             Rhinorrhea                               1.1                  1.0
            * Designates a solicited adverse reaction. Injection-site adverse reactions were solicited only from
              Days 1 to 5 postvaccination.
            †
              Temperature reported as elevated or abnormal.
            N = number of subjects vaccinated.
            n = number of subjects with safety follow-up.

Children 4 to 6 Years of Age Who Received ProQuad After Primary Vaccination with M-M-R II and
VARIVAX
   In a double-blind clinical trial, 799 healthy 4- to 6-year-old children who received M-M-R II and
VARIVAX at least 1 month prior to study entry were randomized to receive ProQuad and placebo
(N=399), M-M-R II and placebo concomitantly (N=205) at separate injection sites, or M-M-R II and
VARIVAX (N=195) concomitantly at separate injection sites [see Clinical Studies (14)]. Children in these
studies were monitored for up to 42 days postvaccination using vaccination report card-aided
surveillance. Safety follow-up was obtained for >98% of children in each group. The race distribution of
the study subjects following a dose of ProQuad was as follows: 78.4% White; 12.3% African-American;
3.8% Hispanic; 3.5% other; and 2.0% Asian/Pacific. The gender distribution following a dose of ProQuad
was 52.1% male and 47.9% female. Injection-site and systemic adverse reactions observed after Dose 1
and 2 of ProQuad at a rate of at least 1% are shown in Table 4. [See Clinical Studies (14).]

                         Table 4: Vaccine-Related Injection-Site and Systemic Adverse Reactions


                                                           7

                                                          7                                                Exhibit 251
     Case 2:20-cv-02470-WBS-JDP Document 9 Filed 12/29/20 Page 380 of 497



                         Reported in ≥1% of Children Previously Vaccinated with M-M-R II and VARIVAX
                          Who Received ProQuad + Placebo, M-M-R II + Placebo, or M-M-R II + VARIVAX
                                       at 4 to 6 Years of Age (1 to 43 Days Postvaccination)
                                                     ProQuad + Placebo M-M-R II + Placebo                M-M-R II +
                                                            (N=399)                (N=205)               VARIVAX
              Adverse Reactions                             (n=397)                (n=205)                 (N=195)
                                                               %                      %                    (n=193)
                                                                                                              %
              Systemic
                   Fever*,†                                  2.5                    2.0                      4.1
                   Cough                                     1.3                    0.5                      0.5
                   Irritability                              1.0                    0.5                      1.0
                   Headache                                  0.8                    1.5                      1.6
                   Rhinorrhea                                0.5                    1.0                      0.5
                   Nasopharyngitis                           0.3                    1.0                      1.0
                   Vomiting                                  0.3                    1.0                      0.5
                   Upper respiratory infection               0.0                    0.0                      1.0
                                                    ProQuad Placebo M-M-R II Placebo M-M-R II VARIVAX
                                                       %           %          %            %           %           %
              Injection-Site
                  Pain*                               41.1        34.5       36.6         34.1        35.2       36.8
                  Erythema*                           24.4        13.4       15.6         14.1        14.5       15.5
                  Swelling*                           15.6         8.1       10.2          8.8        7.8        10.9
                  Bruising                             3.5         3.8        2.4          3.4        1.6        2.1
                  Rash                                 1.5         1.3        0.0          0.0        0.5        0.0
                  Pruritus                             1.0         0.3        0.0          0.0        0.0        1.0
                  Nodule                               0.0         0.0        0.0          0.0        0.0        1.0
  * Designates a solicited adverse reaction. Injection-site adverse reactions were solicited only from Days 1 to 5
    postvaccination.
  †
    Temperature reported as elevated (≥102°F, oral equivalent) or abnormal.
  N = number of subjects vaccinated.
  n = number of subjects with safety follow-up.

Safety in Trials That Evaluated Concomitant Use with Other Vaccines
ProQuad Administered with Diphtheria and Tetanus Toxoids and Acellular Pertussis Vaccine Adsorbed
(DTaP) and Haemophilus influenzae type b Conjugate (Meningococcal Protein Conjugate) and Hepatitis
B (Recombinant) Vaccine
    In an open-label clinical trial, 1434 children were randomized to receive ProQuad given with diphtheria
and tetanus toxoids and acellular pertussis vaccine adsorbed (DTaP) and Haemophilus influenzae type b
conjugate (meningococcal protein conjugate) and hepatitis B (recombinant) vaccine concomitantly
(N=949) or non-concomitantly with ProQuad given first and the other vaccines 6 weeks later (N=485). No
clinically significant differences in adverse events were reported between treatment groups [see Clinical
Studies (14)]. The race distribution of the study subjects who received ProQuad was as follows: 70.7%
White; 10.9% Asian/Pacific; 10.7% African-American; 4.5% Hispanic; 3.0% other; and 0.2% American
Indian. The gender distribution of the study subjects who received ProQuad was 53.6% male and 46.4%
female.
ProQuad Administered with Pneumococcal 7-valent Conjugate Vaccine and/or Hepatitis A Vaccine,
Inactivated
    In an open-label clinical trial, 1027 healthy children 12 to 23 months of age were randomized to
receive ProQuad (dose 1) and pneumococcal 7-valent conjugate vaccine (dose 4) concomitantly (N=510)
or non-concomitantly at different clinic visits (N=517). The race distribution of the study subjects was as
follows: 65.2% White; 15.1% African-American; 10.0% Hispanic; 6.6% other; and 3.0% Asian/Pacific. The
gender distribution of the study subjects was 54.5% male and 45.5% female. Injection-site and systemic
adverse reactions observed among recipients of ProQuad administered concomitantly or
non-concomitantly with pneumococcal 7-valent conjugate vaccine at a rate of at least 1% are shown in
Table 5. No clinically significant differences in adverse reactions were reported between the concomitant
and non-concomitant treatment groups [see Clinical Studies (14)].
                          Table 5: Vaccine-Related Injection-Site and Systemic Adverse Reactions
   Reported in ≥1% of Children Who Received ProQuad (dose 1) Concomitantly or Non-Concomitantly with PCV7* (dose 4)
                                     at the First Visit (1 to 28 Days Postvaccination)



                                                              8

                                                              8                                                 Exhibit 251
    Case 2:20-cv-02470-WBS-JDP Document 9 Filed 12/29/20 Page 381 of 497



                                                    ProQuad + PCV7                  PCV7                ProQuad
                                                        (N=510)                    (N=258)              (N=259)
              Adverse Reactions                         (n=498)                    (n=250)               (n=255)
                                                           %                          %                     %
              Injection-Site - ProQuad
                  Pain†                                     24.9                   N/A                    24.7
                  Erythema†                                 12.4                   N/A                    11.0
                  Swelling†                                 10.8                   N/A                     7.5
                  Bruising                                   2.0                   N/A                     1.6
              Injection-Site - PCV7
                  Pain†                                     30.5                   29.6                    N/A
                  Erythema†                                 21.1                   24.4                    N/A
                             †
                  Swelling                                  17.9                   20.0                    N/A
                  Bruising                                   1.6                   1.2                     N/A
              Systemic
                  Fever†,‡                                  15.5                   10.0                   15.3
                  Measles-like rash                          4.4                   0.8                     5.1
                  Irritability                               3.8                   3.6                     3.5
                  Upper respiratory infection                1.6                   0.8                     1.2
                  Varicella-like/vesicular rash              1.6                   0.0                     1.2
                  Diarrhea                                   0.8                   1.2                     1.2
                  Vomiting                                   0.6                   0.8                     1.2
                  Rash                                       0.4                   0.0                     1.2
                  Somnolence                                 0.0                   0.0                     1.2
  * PCV7 = Pneumococcal 7-valent conjugate vaccine, dose 4.
  †
    Designates a solicited adverse reaction. Injection-site adverse reactions were solicited only from Days 1 to 5
    postvaccination.
  ‡
    Temperature reported as elevated (≥102°F, oral equivalent) or abnormal.
  N/A = Not applicable.
  N = number of subjects vaccinated.
  n = number of subjects with safety follow-up.

   In an open-label clinical trial, 699 healthy children 12 to 23 months of age were randomized to receive
2 doses of VAQTA® (hepatitis A vaccine, inactivated) (N=352) or 2 doses of VAQTA concomitantly with 2
doses of ProQuad (N=347) at least 6 months apart. An additional 1101 subjects received 2 doses of
VAQTA alone at least 6 months apart (non-randomized), resulting in 1453 subjects receiving 2 doses of
VAQTA alone (1101 non-randomized and 352 randomized) and 347 subjects receiving 2 doses of
VAQTA concomitantly with ProQuad (all randomized). The race distribution of the study subjects following
a dose of ProQuad was as follows: 47.3% White; 42.7% Hispanic; 5.5% other; 2.9% African-American;
and 1.7% Asian/Pacific. The gender distribution of the study subjects following a dose of ProQuad was
49.3% male and 50.7% female. Vaccine-related injection-site adverse reactions (days 1 to 5
postvaccination) and systemic adverse events (days 1 to 14 post VAQTA and days 1 to 28 post ProQuad
vaccination) observed among recipients of VAQTA and ProQuad administered concomitantly with VAQTA
at a rate of at least 1% are shown in Tables 6 and 7, respectively. In addition, among the randomized
cohort, in the 14 days after each vaccination, the rates of fever (including all vaccine- and
non-vaccine-related reports) were significantly higher in subjects who received ProQuad with VAQTA
concomitantly after dose 1 (22.0%) as compared to subjects given dose 1 of VAQTA without ProQuad
(10.8%). However, rates of fever were not significantly higher in subjects who received ProQuad with
VAQTA concomitantly after dose 2 (12.5%) as compared to subjects given dose 2 of VAQTA without
ProQuad (9.4%). In post-hoc analyses, these rates were significantly different for dose 1 (relative risk
(RR) 2.03 [95% CI: 1.42, 2.94]), but not dose 2 (RR 1.32 [95% CI: 0.82, 2.13]). Rates of injection-site
adverse reactions and other systemic adverse events were lower following a second dose than following
the first dose of both vaccines given concomitantly.

                                Table 6: Vaccine-Related Injection-Site Adverse Reactions
                Reported in ≥1% of Children Who Received VAQTA or ProQuad Concomitantly with VAQTA
                            1 to 5 Days After Vaccination with VAQTA or VAQTA and ProQuad
                                                     Dose 1                           Dose 2
                                            VAQTA         ProQuad +         VAQTA      ProQuad + VAQTA
             Adverse Reactions             (N=1453)         VAQTA          (N=1301)         (N=292)
                                           (n=1412)        (N=347)         (n=1254)         (n=264)
                                               %           (n=328)            %                %


                                                                9

                                                               9                                                     Exhibit 251
    Case 2:20-cv-02470-WBS-JDP Document 9 Filed 12/29/20 Page 382 of 497



                                                                    %

            Injection-Site - VAQTA
                Pain/tenderness*                  29.2              27.1             30.1                25.0
                Erythema*                         13.5              12.5             14.3                11.7
                Swelling*                         7.1               9.1               9.0                 8.0
                Injection-site bruising           1.9               2.4               1.0                 0.8
            Injection-Site - ProQuad
                Pain/tenderness*                  N/A               30.5             N/A                 26.2
                Erythema*                         N/A               13.4             N/A                 12.9
                Swelling*                         N/A               6.7              N/A                  6.5
                Injection-site bruising           N/A               1.5              N/A                  0.4
     * Designates a solicited adverse reaction. Injection-site adverse reactions were solicited only from Days 1 to 5 postvaccination.
     N/A = Not applicable.
     N = number of subjects vaccinated.
     n = number of subjects with safety follow-up.

                                  Table 7: Vaccine-Related Systemic Adverse Reactions
                Reported in ≥1% of Children Who Received VAQTA* or ProQuad Concomitantly with VAQTA
    1 to 14 Days After VAQTA or Vaccination with ProQuad and VAQTA and 1 to 28 Days After Vaccination with ProQuad
                                                     and VAQTA
                                             Dose 1                                    Dose 2
       Adverse Reactions
                                     Days 1 to 14            Days 1 to 28               Days 1 to 14              Days 1 to 28


                               VAQTA†        ProQuad +        ProQuad +         VAQTA           ProQuad +         ProQuad +
                              (N=1453)         VAQTA†          VAQTA           (N=1301)           VAQTA†            VAQTA†
                              (n=1412)        (N=347)          (N=347)         (n=1254)          (N=292)           (N=291)
                                 %            (n=328)          (n=328)            %              (n=264)           (n=263)
                                                 %                %                                 %                 %

          Fever‡,§                 5.7            14.9           15.2           4.1             8.0                    8.4
          Irritability             5.8             7.0            7.3           3.5             5.3                    5.3
          Measles-like rash        0.0             3.4            3.4           0.0             1.1                    1.1
          Rhinorrhea               0.6             2.7            3.0           0.6             1.1                    2.7
          Diarrhea                 1.5             1.8            2.4           1.7             0.4                    0.8
          Cough                    0.6             2.1            2.1           0.2             0.8                    1.5
          Vomiting                 1.1             0.3            0.9           0.6             0.8                    1.1
    * Systemic adverse events for subjects given VAQTA alone were collected for 14 days postvaccination.
    †
      Safety follow-up for systemic adverse reactions was 14 days for VAQTA and 28 days for ProQuad + VAQTA.
    ‡
      Designates a solicited adverse reaction.
    §
      Temperature reported as elevated or abnormal.
    N = number of subjects vaccinated.
    n = number of subjects with safety follow-up.

    In an open-label clinical trial, 653 children 12 to 23 months of age were randomized to receive a first
dose of ProQuad with VAQTA and pneumococcal 7-valent conjugate vaccine concomitantly (N=330) or a
first dose of ProQuad and pneumococcal 7-valent conjugate vaccine concomitantly and then vaccinated
with VAQTA 6 weeks later (N=323). Approximately 6 months later, subjects received either the second
doses of ProQuad and VAQTA concomitantly or the second doses of ProQuad and VAQTA separately.
The race distribution of the study subjects was as follows: 60.3% White; 21.6% African-American; 9.5%
Hispanic; 7.2% other; 1.1% Asian/Pacific; and 0.3% American Indian. The gender distribution of the study
subjects was 50.7% male and 49.3% female. Vaccine-related injection-site and systemic adverse
reactions observed among recipients of concomitant ProQuad, VAQTA, and pneumococcal 7-valent
conjugate vaccine and ProQuad and pneumococcal 7-valent conjugate vaccine at a rate of at least 1%
are shown in Tables 8 and 9. In the 28 days after vaccination with the first dose of ProQuad, the rates of
fever (including all vaccine- and non-vaccine-related reports) were comparable in subjects who received
the 3 vaccines together (38.6%) as compared with subjects given ProQuad and pneumococcal 7-valent
conjugate vaccine (42.7%). The rates of fever in the 28 days following the second dose of ProQuad were
also comparable in subjects who received ProQuad and VAQTA together (17.4%) as compared with
subjects given ProQuad separately from VAQTA (17.0%). In a post-hoc analysis, these differences were
not statistically significant after ProQuad (dose 1) (RR 0.90 [95% CI: 0.75, 1.09]) nor after dose 2 (RR

                                                               10

                                                              10                                                   Exhibit 251
     Case 2:20-cv-02470-WBS-JDP Document 9 Filed 12/29/20 Page 383 of 497



1.02 [95% CI: 0.70, 1.51]). No clinically significant differences in adverse reactions were reported among
treatment groups [see Clinical Studies (14)].
                                Table 8: Vaccine-Related Injection-Site Adverse Reactions
    Reported in ≥1% of Children Who Received ProQuad + VAQTA + PCV7* Concomitantly or VAQTA Alone Followed by
                        ProQuad + PCV7 Concomitantly (1 to 5 Days After a Dose of ProQuad)
                                                 Dose 1                                   Dose 2
      Adverse Reactions
                                       VAQTA +           VAQTA Alone          VAQTA + ProQuad        VAQTA Alone
                                       ProQuad +          Followed by             (N=273)             Followed by
                                          PCV7          ProQuad + PCV7            (n=265)              ProQuad
                                        (N=330)            (N=323)                   %                 (N=240)
                                        (n=311)            (n=302)                                     (n=230)
                                           %                   %                                           %
        Injection-Site - ProQuad
             Pain/tenderness†               21.2                24.2                 18.1                 17.0
             Erythema†                      13.5                11.9                 10.6                 13.0
             Swelling†                       7.4                10.9                  8.3                 11.7
             Bruising                        1.9                 1.3                  0.8                  0.4
        Injection-Site - VAQTA
             Pain/tenderness†               20.6                15.3                 17.5                 20.3
             Erythema†                       9.6                11.7                  9.1                 12.7
             Swelling†                       6.8                 9.5                  6.1                  7.6
             Bruising                        1.3                 1.1                  1.1                  1.6
             Rash                            1.0                 0.0                  0.4                  0.4
        Injection-Site - PCV7
             Pain/tenderness†               25.4                27.6                 N/A                  N/A
             Erythema†                      16.4                16.6                 N/A                  N/A
                       †
             Swelling                       13.2                14.3                 N/A                  N/A
             Bruising                        0.6                 1.7                 N/A                  N/A
    * PCV7 = Pneumococcal 7-valent conjugate vaccine.
    †
      Designates a solicited adverse reaction. Injection-site   adverse reactions were solicited only from Days 1 to 5
       postvaccination at each vaccine injection site.
    N/A = Not applicable.
    N = number of subjects vaccinated.
    n = number of subjects with safety follow-up.

                                 Table 9: Vaccine-Related Systemic Adverse Reactions
    Reported in ≥1% of Children Who Received ProQuad + VAQTA + PCV7* Concomitantly, or VAQTA Alone Followed by
                        ProQuad + PCV7 Concomitantly (1 to 28 Days After a Dose of ProQuad)
                                                   Dose 1                               Dose 2
     Adverse Reactions
                                          VAQTA +           VAQTA Alone        VAQTA + ProQuad        VAQTA Alone
                                          ProQuad +          Followed by           (N=273)             Followed by
                                             PCV7          ProQuad + PCV7          (n=265)              ProQuad
                                           (N=330)            (N=323)                 %                 (N=240)
                                           (n=311)            (n=302)                                   (n=230)
                                              %                   %                                         %

        Fever†,‡                               26.4               27.2                 9.1                 9.6
        Irritability                            4.8                6.3                 1.9                 1.3
        Measles-like rash†                      2.3                4.0                 0.0                 0.0
        Varicella-like rash†                    1.0                1.7                 0.0                 0.0
        Rash (not otherwise specified)          1.3                1.3                 0.0                 0.9
        Diarrhea                                1.3                1.3                 0.4                 1.3
        Upper respiratory infection             1.0                1.3                 1.1                 0.9
        Viral infection                         1.0                0.7                 0.0                 0.0
        Rhinorrhea                              0.0                0.7                 1.1                 0.0
    * PCV7 = Pneumococcal 7-valent conjugate vaccine.
    †
      Designates a solicited adverse reaction.
    ‡
      Temperature reported as elevated or abnormal.
    N = number of subjects vaccinated.
    n = number of subjects with safety follow-up.




                                                            11

                                                           11                                              Exhibit 251
      Case 2:20-cv-02470-WBS-JDP Document 9 Filed 12/29/20 Page 384 of 497



6.2     Post-Marketing Experience
     The following adverse events have been identified during post-approval use of either the components
of ProQuad or ProQuad. Because the events are in some cases described in the literature or reported
voluntarily from a population of uncertain size, it is not always possible to reliably estimate their frequency
or establish a causal relationship to vaccine exposure.
Infections and infestations
     Subacute sclerosing panencephalitis (see below), encephalitis (see below), aseptic meningitis (see
below), meningitis, measles, atypical measles, pneumonia, respiratory infection, infection, varicella
(vaccine strain), influenza, herpes zoster, orchitis, epididymitis, cellulitis, skin infection, retinitis, bronchitis,
parotitis, sinusitis, impetigo, herpes simplex, candidiasis, rhinitis.
     Although not reported following vaccination with ProQuad, cases of encephalitis or meningitis caused
by vaccine strain varicella virus have been reported in immunocompetent individuals previously
vaccinated with VARIVAX (same varicella vaccine strain as in ProQuad) months to years after
vaccination. Reported cases were commonly associated with preceding or concurrent herpes zoster rash
(see below).
Blood and the lymphatic system disorders
     Aplastic anemia, thrombocytopenia, regional lymphadenopathy, lymphadenitis.
Immune system disorders
     Anaphylaxis and related phenomena such as angioneurotic edema, facial edema, and peripheral
edema, anaphylactoid reaction.
Psychiatric disorders
     Agitation, apathy, nervousness.
Nervous system disorders
     Measles inclusion body encephalitis [see Contraindications (4.2)], acute disseminated
encephalomyelitis, transverse myelitis, cerebrovascular accident, encephalopathy (see below),
Guillain-Barré syndrome, optic neuritis, Bell’s palsy, polyneuropathy, ataxia, hypersomnia, afebrile
convulsions or seizures, febrile seizure, headache, syncope, dizziness, tremor, paraesthesia.
Eye disorders
     Necrotizing retinitis (in immunocompromised individuals), retrobulbar neuritis, ocular palsies, edema of
the eyelid, irritation eye.
Ear and labyrinth disorders
     Nerve deafness, ear pain.
Vascular disorders
     Extravasation blood.
Respiratory, thoracic and mediastinal disorders
     Pneumonitis [see Contraindications (4.3)], pulmonary congestion, wheezing, bronchial spasm,
epistaxis, sore throat.
Gastrointestinal disorders
     Hematochezia, abdominal pain, mouth ulcer.
Skin and subcutaneous tissue disorders
     Stevens-Johnson syndrome, Henoch-Schönlein purpura, erythema multiforme, acute hemorrhagic
edema of infancy, purpura, skin induration, panniculitis, pruritus.
Musculoskeletal, connective tissue and bone disorders
     Arthritis and/or arthralgia (usually transient and rarely chronic, see below); pain of the hip, leg, or neck;
myalgia; musculoskeletal pain.
General disorders and administration site conditions
     Injection-site complaints (burning and/or stinging of short duration, edema/swelling, hive-like rash,
discoloration, hematoma, induration, lump, vesicles, wheal and flare), varicella-like rash, warm to touch,
stiffness, warm sensation, inflammation, injection-site hemorrhage, injection-site injury.
     Deaths have been reported following vaccination with measles, mumps, and rubella vaccines;
however, a causal relationship has not been established in healthy individuals. Death as a direct
consequence of disseminated measles vaccine virus infection has been reported in severely
immunocompromised individuals in whom a measles-containing vaccine is contraindicated and who were
inadvertently vaccinated. However, there were no deaths or permanent sequelae reported in a published



                                                         12

                                                        12                                             Exhibit 251
    Case 2:20-cv-02470-WBS-JDP Document 9 Filed 12/29/20 Page 385 of 497



post-marketing surveillance study in Finland involving 1.5 million children and adults who were vaccinated
with M-M-R II during 1982 to 1993 {3}.
    Encephalitis and encephalopathy have been reported approximately once for every 3 million doses of
M-M-R II or measles-, mumps-, and rubella-containing vaccine administered since licensure of these
vaccines. The risk of serious neurological disorders following live measles virus vaccine administration
remains less than the risk of encephalitis and encephalopathy following infection with wild-type measles
(1 per 1000 reported cases) {4,5}.
    In severely immunocompromised individuals who have been inadvertently vaccinated with measles-
containing vaccine; measles inclusion body encephalitis, pneumonitis, and fatal outcome as a direct
consequence of disseminated measles vaccine virus infection have been reported [see Contraindications
(4.2)]. In this population, disseminated mumps and rubella vaccine virus infection have also been
reported.
    Recipients of rubella vaccine may develop chronic joint symptoms. Arthralgia and/or arthritis, and
polyneuritis after wild-type rubella virus infection vary in frequency and severity with age and gender,
being greatest in adult females and least in pre-pubertal children. Following vaccination in children,
reactions in joints are uncommon (0 to 3%) and of brief duration. In women, incidence rates for arthritis
and arthralgia are higher than those seen in children (12 to 26%), and the reactions tend to be more
marked and of longer duration (e.g., months or years). In adolescent girls, the reactions appear to be
intermediate in incidence between those seen in children and adult women.
    Chronic arthritis has been associated with wild-type rubella infection and has been related to
persistent virus and/or viral antigen isolated from body tissues. Chronic joint symptoms have been
reported following administration of rubella-containing vaccine.
    There have been reports of subacute sclerosing panencephalitis (SSPE) in children who did not have
a history of infection with wild-type measles but did receive measles vaccine. Some of these cases may
have resulted from unrecognized measles in the first year of life or possibly from the measles vaccination.
Based on estimated measles vaccine distribution in the United States (US), the association of SSPE
cases to measles vaccination is about one case per million vaccine doses distributed. The association
with wild-type measles virus infection is 6 to 22 cases of SSPE per million cases of measles. The results
of a retrospective case-controlled study suggest that the overall effect of measles vaccine has been to
protect against SSPE by preventing measles with its inherent higher risk of SSPE.
    Cases of aseptic meningitis have been reported to Vaccine Adverse Event Reporting System
(VAERS) following measles, mumps, and rubella vaccination. Although a causal relationship between
other strains of mumps vaccine and aseptic meningitis has been shown, there is no evidence to link Jeryl
Lynn™ mumps vaccine to aseptic meningitis.
    Cases of thrombocytopenia have been reported after use of measles vaccine; measles, mumps, and
rubella vaccine; and after varicella vaccination. Post-marketing experience with live measles, mumps, and
rubella vaccine indicates that individuals with current thrombocytopenia may develop more severe
thrombocytopenia following vaccination. In addition, individuals who experienced thrombocytopenia
following the first dose of a live measles, mumps, and rubella vaccine may develop thrombocytopenia
with repeat doses. Serologic testing for antibody to measles, mumps, or rubella should be considered in
order to determine if additional doses of vaccine are needed [see Warnings and Precautions (5.5)].
    The reported rate of zoster in recipients of VARIVAX appears not to exceed that previously determined
in a population-based study of healthy children who had experienced wild-type varicella {6}. In clinical
trials, 8 cases of herpes zoster were reported in 9454 vaccinated individuals 12 months to 12 years of
age during 42,556 person-years of follow-up. This resulted in a calculated incidence of at least 18.8 cases
per 100,000 person-years. All 8 cases reported after VARIVAX were mild and no sequelae were reported.
The long-term effect of VARIVAX on the incidence of herpes zoster is unknown at present.
    The vaccine virus (Oka/Merck strain) contained in ProQuad may establish latency of varicella zoster
virus in immunocompetent individuals, with the potential for later development of herpes zoster [see
Adverse Reactions (6.2), Infections and Infestations].
6.3 Post-Marketing Observational Safety Surveillance Study
    Safety was evaluated in an observational study that included 69,237 children vaccinated with ProQuad
12 months to 12 years old. A historical comparison group included 69,237 age-, gender-, and
date-of-vaccination (day and month)-matched subjects who were given M-M-R II and VARIVAX
concomitantly. The primary objective was to assess the incidence of febrile seizures occurring within

                                                    13

                                                   13                                        Exhibit 251
      Case 2:20-cv-02470-WBS-JDP Document 9 Filed 12/29/20 Page 386 of 497



various time intervals after vaccination in 12- to 60-month-old children who had neither been vaccinated
against measles, mumps, rubella, or varicella, nor had a history of the wild-type infections (N=31,298
vaccinated with ProQuad, including 31,043 who were 12 to 23 months old). The incidence of febrile
seizures was also assessed in a historical control group of children who had received their first
vaccination with M-M-R II and VARIVAX concomitantly (N=31,298, including 31,019 who were 12 to 23
months old). The secondary objective was to assess the general safety of ProQuad in the 30-day period
after vaccination in children 12 months to 12 years old.
    In pre-licensure clinical studies, an increase in fever was observed 5 to 12 days after vaccination with
ProQuad (dose 1) compared to M-M-R II and VARIVAX (dose 1) given concomitantly. In the
post-marketing observational surveillance study, results from the primary safety analysis revealed an
approximate two-fold increase in the risk of febrile seizures in the same 5 to 12 day timeframe after
vaccination with ProQuad (dose 1). The incidence of febrile seizures 5 to 12 days after ProQuad (dose 1)
(0.70 per 1000 children) was higher than that in children receiving M-M-R II and VARIVAX concomitantly
(0.32 per 1000 children) [RR 2.20, 95% confidence interval (CI): 1.04, 4.65]. The incidence of febrile
seizures 0 to 30 days after ProQuad (dose 1) (1.41 per 1000 children) was similar to that observed in
children receiving M-M-R II and VARIVAX concomitantly [RR 1.10 (95% CI: 0.72, 1.69)]. See Table 10.
General safety analyses revealed that the risks of fever (RR=1.89; 95% CI: 1.67, 2.15) and skin eruption
(RR=1.68; 95% CI: 1.07, 2.64) were significantly higher after ProQuad (dose 1) compared with those who
received concomitant first doses of M-M-R II and VARIVAX, respectively. All medical events that resulted
in hospitalization or emergency room visits were compared between the group given ProQuad and the
historical comparison group, and no other safety concerns were identified in this study.
    Table 10: Confirmed Febrile Seizures Days 5 to 12 and 0 to 30 After Vaccination with ProQuad (dose 1) Compared to
              Concomitant Vaccination with M-M-R II and VARIVAX (dose 1) in Children 12 to 60 Months of Age
         Time Period                ProQuad cohort           MMR+V cohort               Relative risk (95% CI)
                                       (N=31,298)              (N=31,298)
                                   n     Incidence per     n     Incidence per
                                              1000                    1000
         5 to 12 Days              22         0.70        10          0.32                2.20 (1.04, 4.65)
         0 to 30 Days              44         1.41        40          1.28                1.10 (0.72, 1.69)

    In this observational post-marketing study, no case of febrile seizure was observed during the 5 to 12
day postvaccination time period among 26,455 children who received ProQuad as a second dose of
M-M-R II and VARIVAX. In addition, detailed general safety data were available from more than 25,000
children who received ProQuad as a second dose of M-M-R II and VARIVAX, most of them (95%)
between 4 and 6 years of age, and an analysis of these data by an independent, external safety
monitoring committee did not identify any specific safety concern.

7     DRUG INTERACTIONS
7.1   Immune Globulins and Transfusions
   Immune globulins (IG) administered concomitantly with ProQuad contain antibodies that may interfere
with vaccine virus replication and decrease the expected immune response. Vaccination should be
deferred for at least 3 months following blood or plasma transfusions, or administration of IG.
   The appropriate suggested interval between transfusion or IG administration and vaccination will vary
with the type of transfusion or indication for, and dose of, IG (e.g., 5 months for Varicella Zoster Immune
Globulin [VZIG]) {2}. Following administration of ProQuad, any IG including VZIG should not be given for
1 month thereafter unless its use outweighs the benefits of vaccination {2}. [See Warnings and
Precautions (5.9).]
7.2 Salicylates
   Reye syndrome has been reported following the use of salicylates during wild-type varicella infection.
Vaccine recipients should avoid use of salicylates for 6 weeks after vaccination with ProQuad. [See
Warnings and Precautions (5.10) and Patient Counseling Information (17).]
7.3 Corticosteroids and Immunosuppressive Drugs
   ProQuad may be used in individuals who are receiving topical corticosteroids or low-dose
corticosteroids for asthma prophylaxis or replacement therapy, e.g., for Addison's disease. ProQuad
should not be given to individuals receiving immunosuppressive doses of corticosteroids or other


                                                           14

                                                         14                                              Exhibit 251
     Case 2:20-cv-02470-WBS-JDP Document 9 Filed 12/29/20 Page 387 of 497



immunosuppressive drugs. Vaccination with a live, attenuated vaccine, such as varicella or measles, can
result in a more extensive vaccine-associated rash or disseminated disease in individuals on
immunosuppressive drugs [see Contraindications (4.2)].
7.4 Drug/Laboratory Test Interactions
    Live, attenuated measles, mumps, and rubella virus vaccines given individually may result in a
temporary depression of tuberculin skin sensitivity. Therefore, if a tuberculin test is to be done, it should
be administered either any time before, simultaneously with, or at least 4 to 6 weeks after ProQuad.
7.5 Use with Other Vaccines
    At least 1 month should elapse between a dose of a measles-containing vaccine such as M-M-R II and
a dose of ProQuad, and at least 3 months should elapse between administration of 2 doses of ProQuad
or varicella-containing vaccines.
    ProQuad may be administered concomitantly with Haemophilus influenzae type b conjugate
(meningococcal protein conjugate) and hepatitis B (recombinant). Additionally, ProQuad may be
administered concomitantly with pneumococcal 7-valent conjugate vaccine, and/or hepatitis A
(inactivated) vaccines. [See Clinical Studies (14).]
    There are no data regarding the administration of ProQuad with inactivated poliovirus vaccine or with
other live virus vaccines.
    There are insufficient data to support concomitant vaccination with diphtheria and tetanus toxoids and
acellular pertussis vaccine adsorbed. [See Clinical Studies (14).]
    Children under treatment for tuberculosis have not experienced exacerbation of the disease when
vaccinated with live measles virus vaccine; no studies have been reported to date of the effect of measles
virus vaccines on children with untreated tuberculosis.

8    USE IN SPECIFIC POPULATIONS
8.1 Pregnancy
Risk Summary
    ProQuad vaccine contains live attenuated measles, mumps, rubella and varicella viruses. The vaccine
is contraindicated for use in pregnant women because infection during pregnancy with the wild-type
viruses is associated with maternal and fetal adverse outcomes.
    For women who are inadvertently vaccinated when pregnant or who become pregnant within 3 months
of administration of ProQuad, the healthcare provider should be aware of the following: (1) Reports have
indicated that contracting wild-type measles during pregnancy enhances fetal risk. Increased rates of
spontaneous abortion, stillbirth, congenital defects, and prematurity have been observed subsequent to
infection with wild-type measles during pregnancy. There are no adequate studies of the attenuated
(vaccine) strain of measles virus in pregnancy; (2) Mumps infection during the first trimester of pregnancy
may increase the rate of spontaneous abortion. Although mumps vaccine virus has been shown to infect
the placenta and fetus, there is no evidence that it causes congenital malformations in humans {7}; (3) In
a 10-year survey involving over 700 pregnant women who received rubella vaccine within 3 months
before or after conception (of whom 189 received the Wistar RA 27/3 strain), none of the newborns had
abnormalities compatible with congenital rubella syndrome {8}; and (4) Wild-type varicella, if acquired
during pregnancy, can sometimes cause congenital varicella syndrome.
    Available data on inadvertent administration of ProQuad to pregnant women are insufficient to inform
vaccine-associated risks in pregnancy.
    There are no relevant animal data.
    All pregnancies have a risk of birth defect, loss, or other adverse outcomes. In the US general
population, the estimated background risk of major birth defects and miscarriage in clinically recognized
pregnancies is 2% to 4%, and 15% to 20%, respectively {9,10}.
Data
Human Data
    In a 10-year CDC survey involving over 700 pregnant women who received rubella vaccine within 3
months before or after conception (of whom 189 received the Wistar RA 27/3 strain), none of the
newborns had abnormalities compatible with congenital rubella syndrome {8}.




                                                     15

                                                    15                                         Exhibit 251
     Case 2:20-cv-02470-WBS-JDP Document 9 Filed 12/29/20 Page 388 of 497



8.2 Lactation
Risk Summary
    It is not known whether varicella, measles, or mumps vaccine virus is excreted in human milk. Studies
have shown that lactating postpartum women vaccinated with live rubella vaccine may secrete the virus in
breast milk and transmit it to breastfed infants. {11,12} [See Warnings and Precautions (5.8).]
    The developmental and health benefits of breastfeeding should be considered along with the mother’s
clinical need for ProQuad, and any potential adverse effects on the breastfed child from ProQuad or from
the underlying maternal condition. For preventive vaccines, the underlying maternal condition is
susceptibility to disease prevented by the vaccine.
8.4 Pediatric Use
    Do not administer ProQuad to infants younger than 12 months of age or to children 13 years and
older. Safety and effectiveness of ProQuad in infants younger than 12 months of age and in children 13
years and older have not been studied. ProQuad is not approved for use in persons in these age groups.
[See Adverse Reactions (6) and Clinical Studies (14).]
8.5 Geriatric Use
    ProQuad is not indicated for use in the geriatric population ( age 65).

11   DESCRIPTION
    ProQuad (Measles, Mumps, Rubella and Varicella Virus Vaccine Live) is a combined, attenuated, live
virus vaccine containing measles, mumps, rubella, and varicella viruses. ProQuad is a sterile lyophilized
preparation of (1) the components of M-M-R II (Measles, Mumps, and Rubella Virus Vaccine Live):
Measles Virus Vaccine Live, a more attenuated line of measles virus, derived from Enders' attenuated
Edmonston strain and propagated in chick embryo cell culture; Mumps Virus Vaccine Live, the Jeryl
Lynn™ (B level) strain of mumps virus propagated in chick embryo cell culture; Rubella Virus Vaccine
Live, the Wistar RA 27/3 strain of live attenuated rubella virus propagated in WI-38 human diploid lung
fibroblasts; and (2) Varicella Virus Vaccine Live (Oka/Merck), the Oka/Merck strain of varicella-zoster
virus propagated in MRC-5 cells. The cells, virus pools, bovine serum, and recombinant human albumin
used in manufacturing are all tested to provide assurance that the final product is free of potential
adventitious agents.
    ProQuad, when reconstituted as directed, is a sterile suspension for subcutaneous administration.
Each 0.5-mL dose contains not less than 3.00 log10 TCID50 of measles virus; 4.30 log10 TCID50 of mumps
virus; 3.00 log10 TCID50 of rubella virus; and a minimum of 3.99 log10 PFU of Oka/Merck varicella virus.
    Each 0.5-mL dose of the vaccine nominally contains 20 mg of sucrose, 11 mg of hydrolyzed gelatin,
2.5 mg of urea; 2.3 mg of sodium chloride, 16 mg of sorbitol, 0.38 mg of monosodium L-glutamate,
1.4 mg of sodium phosphate, 0.25 mg of recombinant human albumin, 0.13 mg of sodium bicarbonate,
94 mcg of potassium phosphate, 58 mcg of potassium chloride; residual components of MRC-5 cells
including DNA and protein; 5 mcg of neomycin, bovine serum albumin (0.5 mcg), and other buffer and
media ingredients. The product contains no preservative.

12   CLINICAL PHARMACOLOGY
12.1 Mechanism of Action
   ProQuad has been shown to induce measles-, mumps-, rubella-, and varicella-specific immunity,
which is thought to be the mechanism by which it protects against these four childhood diseases.
   The efficacy of ProQuad was established through the use of immunological correlates for protection
against measles, mumps, rubella, and varicella. Results from efficacy studies or field effectiveness
studies that were previously conducted for the component vaccines were used to define levels of serum
antibodies that correlated with protection against measles, mumps, and rubella. Also, in previous studies
with varicella vaccine, antibody responses against varicella virus ≥5 gpELISA units/mL in a glycoprotein
enzyme-linked immunosorbent assay (gpELISA) (not commercially available) similarly correlated with
long-term protection. In these efficacy studies, the clinical endpoint for measles and mumps was a clinical
diagnosis of either disease confirmed by a 4-fold or greater rise in serum antibody titers between either
postvaccination or acute and convalescent titers; for rubella, a 4-fold or greater rise in antibody titers with
or without clinical symptoms of rubella; and for varicella, varicella-like rash that occurred >42 days
postvaccination and for which varicella was not excluded by either viral cultures of the lesion or

                                                      16

                                                     16                                          Exhibit 251
     Case 2:20-cv-02470-WBS-JDP Document 9 Filed 12/29/20 Page 389 of 497



serological tests. Specific laboratory evidence of varicella either by serology or culture was not required to
confirm the diagnosis of varicella. Clinical studies with a single dose of ProQuad have shown that
vaccination elicited rates of antibody responses against measles, mumps, and rubella that were similar to
those observed after vaccination with a single dose of M-M-R II [see Clinical Studies (14)] and
seroresponse rates for varicella virus were similar to those observed after vaccination with a single dose
of VARIVAX [see Clinical Studies (14)]. The duration of protection from measles, mumps, rubella, and
varicella infections after vaccination with ProQuad is unknown.
12.6 Persistence of Antibody Responses after Vaccination
     The persistence of antibody at 1 year after vaccination was evaluated in a subset of 2107 children
enrolled in the clinical trials. Antibody was detected in 98.9% (1722/1741) for measles, 96.7%
(1676/1733) for mumps, 99.6% (1796/1804) for rubella, and 97.5% (1512/1550) for varicella
(≥5 gpELISA units/mL) of vaccinees following a single dose of ProQuad.
     Experience with M-M-R II demonstrates that antibodies to measles, mumps, and rubella viruses are
still detectable in most individuals 11 to 13 years after primary vaccination {13}. Varicella antibodies were
present for up to ten years postvaccination in most of the individuals tested who received 1 dose of
VARIVAX.

13   NONCLINICAL TOXICOLOGY
13.1 Carcinogenesis, Mutagenesis, Impairment of Fertility
   ProQuad has not been evaluated for its carcinogenic, mutagenic, or teratogenic potential, or its
potential to impair fertility.

14   CLINICAL STUDIES
    Formal studies to evaluate the clinical efficacy of ProQuad have not been performed.
    Efficacy of the measles, mumps, rubella, and varicella components of ProQuad was previously
established in a series of clinical studies with the monovalent vaccines. A high degree of protection from
infection was demonstrated in these studies {14-21}.
Immunogenicity in Children 12 Months to 6 Years of Age
    Prior to licensure, immunogenicity was studied in 7386 healthy children 12 months to 6 years of age
with a negative clinical history of measles, mumps, rubella, and varicella who participated in
6 randomized clinical trials. The immunogenicity of ProQuad was similar to that of its individual
component vaccines (M-M-R II and VARIVAX), which are currently used in routine vaccination. The
immunogenicity of the refrigerator-stable formulation and the frozen formulation of ProQuad were shown
to be similar.
    The presence of detectable antibody was assessed by an appropriately sensitive enzyme-linked
immunosorbent assay (ELISA) for measles, mumps (wild-type and vaccine-type strains), and rubella, and
by gpELISA for varicella. For evaluation of vaccine response rates, a positive result in the measles ELISA
corresponded to measles antibody concentrations of ≥255 mIU/mL when compared to the WHO II
(66/202) Reference Immunoglobulin for Measles.
    Children were positive for mumps antibody if the antibody level was ≥10 ELISA units/mL. A positive
result in the rubella ELISA corresponded to concentrations of ≥10 IU rubella antibody/mL when compared
to the WHO International Reference Serum for Rubella; children with varicella antibody levels
≥5 gpELISA units/mL were considered to be seropositive since a response rate based on
≥5 gpELISA units/mL has been shown to be highly correlated with long-term protection.
Immunogenicity in Children 12 to 23 Months of Age After a Single Dose
    In 4 randomized clinical trials, 5446 healthy children 12 to 23 months of age were administered
ProQuad, and 2038 children were vaccinated with M-M-R II and VARIVAX given concomitantly at
separate injection sites. Subjects enrolled in each of these trials had a negative clinical history, no known
recent exposure, and no vaccination history for varicella, measles, mumps, and rubella. Children were
excluded from study participation if they had an immune impairment or had a history of allergy to
components of the vaccine(s). Except for in 1 trial [see ProQuad Administered with Diphtheria and
Tetanus Toxoids and Acellular Pertussis Vaccine Adsorbed (DTaP) and Haemophilus influenzae type b
Conjugate (Meningococcal Protein Conjugate) and Hepatitis B (Recombinant) Vaccine below], no
concomitant vaccines were permitted during study participation. The race distribution of the study

                                                     17

                                                    17                                          Exhibit 251
     Case 2:20-cv-02470-WBS-JDP Document 9 Filed 12/29/20 Page 390 of 497



subjects across these studies following a first dose of ProQuad was as follows: 66.3% White; 12.7%
African-American; 9.9% Hispanic; 6.7% Asian/Pacific; 4.2% other; and 0.2% American Indian. The
gender distribution of the study subjects across these studies following a first dose of ProQuad was
52.6% male and 47.4% female. A summary of combined immunogenicity results 6 weeks following
administration of a single dose of ProQuad or M-M-R II and VARIVAX is shown in Table 11. These results
were similar to the immune response rates induced by concomitant administration of single doses of
M-M-R II and VARIVAX at separate injection sites (lower bound of the 95% CI for the risk difference in
measles, mumps, and rubella seroconversion rates were >-5.0 percentage points and the lower bound of
the 95% CI for the risk difference in varicella seroprotection rates was either >-15 percentage points [one
study] or >-10.0 percentage points [three studies]).
   Table 11: Summary of Combined Immunogenicity Results 6 Weeks Following the Administration of a Single Dose of
          ProQuad (Varicella Virus Potency ≥3.97 log10 PFU) or M-M-R II and VARIVAX (Per-Protocol Population)
                                                                               Observed
                                                                            Response Rate          Observed GMT
                      Group                  Antigen              n            (95% CI)                (95% CI)
              ProQuad                   Varicella               4381             91.2%                    15.5
              (N=5446*)                                                     (90.3%, 92.0%)            (15.0, 15.9)
                                        Measles                 4733             97.4%                  3124.9
                                                                            (96.9%, 97.9%)         (3038.9, 3213.3)
                                        Mumps                    973             98.8%                   105.3
                                        (OD cutoff)†                        (97.9%, 99.4%)           (98.0, 113.1)
                                        Mumps (wild-type        3735             95.8%                    93.1
                                        ELISA)†                             (95.1%, 96.4%)            (90.2, 96.0)
                                        Rubella                 4773             98.5%                    91.8
                                                                            (98.1%, 98.8%)            (89.6, 94.1)
              M-M-R II + VARIVAX        Varicella               1417             94.1%                    16.6
              (N=2038*)                                                     (92.8%, 95.3%)            (15.9, 17.4)
                                        Measles                 1516             98.2%                  2239.6
                                                                            (97.4%, 98.8%)         (2138.3, 2345.6)
                                        Mumps                    501             99.4%                    87.5
                                        (OD cutoff)†                        (98.3%, 99.9%)            (79.7, 96.0)
                                        Mumps (wild-type        1017             98.0%                    90.8
                                        ELISA)†                             (97.0%, 98.8%)            (86.2, 95.7)
                                        Rubella                 1528             98.5%                   102.2
                                                                            (97.7%, 99.0%)           (97.8, 106.7)
              * Includes ProQuad + Placebo followed by ProQuad (Visit 1) (Protocol 009), ProQuad Middle and
                 High Doses (Visit 1) (Protocol 011), ProQuad (Lot 1, Lot 2, Lot 3) (Protocol 012), both the
                 Concomitant and Non-concomitant groups (Protocol 013).
              †
                The mumps antibody response was assessed by a vaccine-strain ELISA in Protocols 009 and 011
                 and by a wild-type ELISA in Protocols 012 and 013. In the former assay, the serostatus was
                 based on the OD cutoff of the assay. In the latter assay, 10 mumps ELISA units was used as the
                 serostatus cutoff.
              n = Number of per-protocol subjects with evaluable serology.
              CI = Confidence interval.
              GMT = Geometric mean titer.
              ELISA = Enzyme-linked immunosorbent assay.
              PFU = Plaque-forming units.
              OD = Optical density.

    Immunogenicity of the refrigerator-stable formulation of ProQuad (N=1006) was compared with that of
the licensed frozen formulation of ProQuad (N=513) for 42 days postvaccination in children 12 through
23 months of age. Statistical analysis of non-inferiority in antibody response rates and GMTs to measles,
mumps, rubella, and varicella, at 6 weeks postvaccination is presented in Table 12. The immunogenicity
of the refrigerator-stable formulation and the frozen formulation of ProQuad were shown to be similar.

 Table 12: Statistical Analysis of Non-Inferiority in Antibody Response Rates and GMTs to Measles, Mumps, Rubella, and
    VZV, at 6 Weeks Postvaccination for Subjects Initially Seronegative to Measles, Mumps, or Rubella, or With a VZV
 Antibody Titer <1.25 gpELISA Units/mL at Baseline Following Vaccination With Refrigerator-Stable ProQuad vs. Frozen
                            ProQuad in Children 12 to 23 Months of Age (Per-Protocol Analysis)
                                      ProQuad (Refrigerator-Stable)           ProQuad (Frozen)           Risk Difference
                                                  (N=1006)                         (N=513)                 (Percentage
Assay            Parameter             n        Estimated Response*        n           Estimated            Points)*,†/


                                                          18

                                                         18                                              Exhibit 251
       Case 2:20-cv-02470-WBS-JDP Document 9 Filed 12/29/20 Page 391 of 497



                                                                                                     Response*             Fold-Difference*,‡
                                                                                                                                (95% CI)
Measles           % ≥255 mIU/mL              879                  99.1%                  452               98.5%              0.6 (-0.5, 2.3)
                       GMT                                     2412.2                                  2409.3                 1.0 (0.9, 1.1)
Mumps             % ≥10 Ab Units             883                  97.7%                  447               98.0%             -0.3 (-1.8, 1.6)
                       GMT                                      118.7                                    116.8                1.0 (0.9, 1.1)
Rubella            % ≥10 IU/mL               908                  99.6%                  464               99.6%             -0.0 (-0.8, 1.2)
                       GMT                                        97.1                                     93.5               1.0 (1.0, 1.1)
Varicella          % ≥5 gpELISA              839                  90.1%                  430               88.8%             1.3 (-2.2, 5.1)
                     Units/mL
                       GMT                                        12.3                                     11.8                   1.0 (0.9, 1.1)
* Estimated responses and their risk difference/fold-difference were based on a statistical analysis model adjusting for study centers.
†
  [ProQuad (Refrigerator-Stable) – ProQuad (Frozen)].
‡
  [ProQuad (Refrigerator-Stable)/ProQuad (Frozen)].
The conclusion of non-inferiority of response rates is based on the lower bound of the 2-sided 95% CI on the risk difference being
   greater than -5 percentage points for measles, mumps, and rubella response rates and being greater than -10 percentage points
   for the VZV response rate (i.e., excluding a decrease equal to or more than the pre-specified criterion of either 5 or 10 percentage
   points). This indicates that the risk difference is statistically significantly less than the pre-specified clinically relevant decrease of
   5.0 or 10.0 percentage points at the 1-sided alpha = 0.025 level. The conclusion of non-inferiority of GMTs is based on the lower
   bound of the 2-sided 95% CI on the fold-difference being greater than 0.67 (i.e., excluding a decrease of 1.5-fold or more). This
   indicates that the fold-difference is statistically significantly less than the pre-specified clinically relevant 1.5-fold difference at the
   1-sided alpha = 0.025 level.
N = Number of subjects vaccinated in each treatment group.
n = Number of subjects with measles antibody titers <255 mIU/mL, mumps antibody titers <10 ELISA Ab Units, rubella antibody titers
<10 IU/mL, or VZV antibody titers <1.25 gpELISA units/mL at baseline and with postvaccination serology contributing to the per-
protocol analysis.
ELISA = Enzyme-linked immunosorbent assay.
gpELISA = Glycoprotein enzyme-linked immunosorbent assay.
CI = Confidence interval; VZV = Varicella-zoster virus.

Immunogenicity in Children 15 to 31 Months of Age After a Second Dose of ProQuad
    In 2 of the randomized clinical trials described above {22,23}, a subgroup (N=1035) of the 5446
children administered a single dose of ProQuad were administered a second dose of ProQuad
approximately 3 to 9 months after the first dose. Children were excluded from receiving a second dose of
ProQuad if they were recently exposed to or developed varicella, measles, mumps, and/or rubella prior to
receipt of the second dose. No concomitant vaccines were administered to these children. The race
distribution across these studies following a second dose of ProQuad was as follows: 67.3% White;
14.3% African-American; 8.3% Hispanic; 5.4% Asian/Pacific; 4.4% other; 0.2% American Indian; and
0.10% mixed. The gender distribution of the study subjects across these studies following a second dose
of ProQuad was 50.4% male and 49.6% female. A summary of immune responses following a second
dose of ProQuad is presented in Table 13. Results from this study showed that 2 doses of ProQuad
administered at least 3 months apart elicited a positive antibody response to all four antigens in greater
than 98% of subjects. The geometric mean titers (GMTs) following the second dose of ProQuad
increased approximately 2-fold each for measles, mumps, and rubella, and approximately 41-fold for
varicella.

                       Table 13: Summary of Immune Response to a First and Second Dose of ProQuad
               in Subjects <3 Years of Age Who Received ProQuad with a Varicella Virus Dose ≥3.97 Log10 PFU*
                                                 Dose 1                                     Dose 2
                                                N=1097                                      N=1097
                                               Observed                                              Observed
                   Serostatus                  Response          Observed GMT                      Response Rate         Observed GMT
                     Cutoff/                      Rate
     Antigen       Response            n        (95% CI)             (95% CI)             n            (95% CI)              (95% CI)
                    Criteria
    Measles       ≥120 mIU/mL†       915         98.1%           2956.8 (2786.3,         915        99.5% (98.7%,        5958.0 (5518.9,
                                                (97.0%,             3137.7)                             99.8%)              6432.1)
                                                98.9%)
                  ≥255 mIU/mL        943         97.8%           2966.0 (2793.4,         943        99.4% (98.6%,        5919.3 (5486.2,
                                                (96.6%,             3149.2)                             99.8%)              6386.6)
                                                98.6%)
    Mumps          ≥OD Cutoff        920         98.7%             106.7 (99.1,          920        99.9% (99.4%,          253.1 (237.9,
                     (ELISA                     (97.7%,              114.8)                             100%)                 269.2)


                                                                      19

                                                                     19                                                      Exhibit 251
     Case 2:20-cv-02470-WBS-JDP Document 9 Filed 12/29/20 Page 392 of 497



                  antibody                  99.3%)
                   units)
   Rubella       ≥10 IU/mL       937          97.7%        91.1 (85.9, 96.6)        937      98.3% (97.2%,          158.8 (149.1,
                                             (96.5%,                                             99.0%)                169.2)
                                             98.5%)
   Varicella       <1.25 to       864         86.6%        11.6 (10.9, 12.3)        864      99.4% (98.7%,          477.5 (437.8,
                  ≥5 gpELISA                 (84.1%,                                             99.8%)                520.7)
                       units                 88.8%)
                  ≥OD Cutoff      695         87.2%        11.6 (10.9, 12.4)        695      99.4% (98.5%,          478.7 (434.8,
                   (gpELISA                  (84.5%,                                             99.8%)                527.1)
                      units)                 89.6%)
   * Includes the following treatment groups: ProQuad + Placebo followed by ProQuad (Visit 1) (Protocol 009) and ProQuad
   (Middle and High Dose) (Protocol 011).
   †
     Samples from Protocols 009 and 011 were assayed in the legacy format Measles ELISA, which reported antibody titers in
   Measles ELISA units. To convert titers from ELISA units to mIU/mL, titers for these 2 protocols were divided by 0.1025. The
   lowest measurable titer postvaccination is 207.5 mIU/mL. The response rate for measles in the legacy format is the percent
   of subjects with a negative baseline measles antibody titer, as defined by the optical density (OD) cutoff, with a
   postvaccination measles antibody titer ≥207.5 mIU/mL.
   Samples from Protocols 009 and 011 were assayed in the legacy format Rubella ELISA, which reported antibody titers in
   Rubella ELISA units. To convert titers from ELISA units to IU/mL, titers for these 2 protocols were divided by 1.28.
   ProQuad (Middle Dose) = ProQuad containing a varicella virus dose of 3.97 log10 PFU.
   ProQuad (High Dose) = ProQuad containing a varicella virus dose of 4.25 log10 PFU.
   ELISA = Enzyme-linked immunosorbent assay.
   gpELISA = Glycoprotein enzyme-linked immunosorbent assay.
   N = Number vaccinated at baseline.
   n = Number of subjects who were per-protocol Postdose 1 and Postdose 2 and satisfied the given prevaccination serostatus
   cutoff.
   CI = Confidence interval.
   GMT = Geometric mean titer.
   PFU = Plaque-forming units.

Immunogenicity in Children 4 to 6 Years of Age Who Received a First Dose of ProQuad After Primary
Vaccination With M-M-R II and VARIVAX
    In a clinical trial, 799 healthy 4- to 6-year-old children who had received M-M-R II and VARIVAX at
least 1 month prior to study entry were randomized to receive ProQuad and placebo (N=399), M-M-R II
and placebo concomitantly at separate injection sites (N=205), or M-M-R II and VARIVAX concomitantly
at separate injection sites (N=195). Children were eligible if they were previously administered primary
doses of M-M-R II and VARIVAX, either concomitantly or non-concomitantly, at 12 months of age or
older. Children were excluded if they were recently exposed to measles, mumps, rubella, and/or varicella,
had an immune impairment, or had a history of allergy to components of the vaccine(s). No concomitant
vaccines were permitted during study participation. [See Adverse Reactions (6.1) for ethnicity and gender
information.]
    A summary of antibody responses to measles, mumps, rubella, and varicella at 6 weeks
postvaccination in subjects who had previously received M-M-R II and VARIVAX is shown in Table 14.
Results from this study showed that a first dose of ProQuad after primary vaccination with M-M-R II and
VARIVAX elicited a positive antibody response to all four antigens in greater than 98% of subjects.
Postvaccination GMTs for recipients of ProQuad were similar to those following a second dose of
M-M-R II and VARIVAX administered concomitantly at separate injection sites (the lower bound of the
95% CI around the fold difference in measles, mumps, rubella, and varicella GMTs excluded 0.5).
Additionally, GMTs for measles, mumps, and rubella were similar to those following a second dose of
M-M-R II given concomitantly with placebo (the lower bound of the 95% CI around the fold difference for
the comparison of measles, mumps, and rubella GMTs excluded 0.5).

  Table 14: Summary of Antibody Responses to Measles, Mumps, Rubella, and Varicella at 6 Weeks Postvaccination in
       Subjects 4 to 6 Years of Age Who Had Previously Received M-M-R II and VARIVAX (Per-Protocol Population)
                                                                                % ≥4-Fold Rise
                                                                                                   Geometric
                                                                                       in
                                                                                                   Mean Fold
                                            GMT           Seropositivity Rate        Titer
                                                                                                      Rise
    Group Number                          (95% CI)             (95% CI)            (95% CI)         (95% CI)
    (Description)                 n                                    Measles*
    Group 1 (N=399)              367       1985.9                100%                4.9%             1.21


                                                                20

                                                               20                                                   Exhibit 251
     Case 2:20-cv-02470-WBS-JDP Document 9 Filed 12/29/20 Page 393 of 497



    (ProQuad + placebo)                      (1817.6, 2169.9)         (99.0%, 100%)           (2.9%, 7.6%)         (1.13, 1.30)
    Group 2 (N=205)                 185          2046.9                    100%                   4.3%                 1.28
    (M-M-R II + placebo)                     (1815.2, 2308.2)         (98.0%, 100%)           (1.9%, 8.3%)         (1.17, 1.40)
    Group 3 (N=195)                 171          2084.3                   99.4%                   4.7%                 1.31
    (M-M-R II + VARIVAX)                     (1852.3, 2345.5)         (96.8%, 100%)           (2.0%, 9.0%)         (1.17, 1.46)
                                                                                Mumps†
    Group 1 (N=399)                 367           206.0                    99.5%                  27.2%                2.43
    (ProQuad + placebo)                       (188.2, 225.4)          (98.0%, 99.9%)         (22.8%, 32.1%)        (2.19, 2.69)
    Group 2 (N=205)                 185           308.5                    100%                   41.1%                3.69
    (M-M-R II + placebo)                      (269.6, 352.9)          (98.0%, 100%)          (33.9%, 48.5%)        (3.14, 4.32)
    Group 3 (N=195)                 171           295.9                    100%                   41.5%                3.36
    (M-M-R II + VARIVAX)                      (262.5, 333.5)          (97.9%, 100%)          (34.0%, 49.3%)        (2.84, 3.97)
                                                                                 Rubella‡
    Group 1 (N=399)                 367           217.3                    100%                 32.7%                  3.00
    (ProQuad + placebo)                       (200.1, 236.0)          (99.0%, 100%)        (27.9%, 37.8%)          (2.72, 3.31)
    Group 2 (N=205)                 185           174.0                    100%                 31.9%                  2.81
    (M-M-R II + placebo)                      (157.3, 192.6)          (98.0%, 100%)        (25.2%, 39.1%)          (2.41, 3.27)
    Group 3 (N=195)                 171           154.1                   99.4%                 26.9%                  2.47
    (M-M-R II + VARIVAX)                      (138.9, 170.9)          (96.8%, 100%)        (20.4%, 34.2%)          (2.17, 2.81)
                                                                                Varicella§
    Group 1 (N=399)                 367           322.2                    98.9%                  80.7%               12.43
    (ProQuad + placebo)                       (278.9, 372.2)          (97.2%, 99.7%)         (76.2%, 84.6%)       (10.63, 14.53)
    Group 2 (N=205)                  185           N/A                      N/A                    N/A                 N/A
    (M-M-R II + placebo)
    Group 3 (N=195)                  171           209.3                  99.4%                   71.9%                8.50
    (M-M-R II + VARIVAX)                       (171.2, 255.9)         (96.8%, 100%)          (64.6%, 78.5%)        (6.69, 10.81)
    * Measles GMTs are reported in mIU/mL; seropositivity corresponds to ≥120 mIU/mL.
    †
      Mumps GMTs are reported in mumps Ab units/mL; seropositivity corresponds to ≥10 Ab units/mL.
    ‡
      Rubella titers obtained by the legacy format were converted to their corresponding titers in the modified format. Rubella
    serostatus was determined after the conversion to IU/mL: seropositivity corresponds to ≥10 IU/mL.
    §
      Varicella GMTs are reported in gpELISA units/mL; seropositivity rate is reported by % of subjects with postvaccination
    antibody titers ≥5 gpELISA units/mL. Percentages are calculated as the number of subjects who met the criterion divided
    by the number of subjects contributing to the per-protocol analysis.
    gpELISA = Glycoprotein enzyme-linked immunosorbent assay; ELISA = Enzyme-linked immunosorbent assay; CI =
    Confidence interval; GMT = Geometric mean titer; N/A = Not applicable; N = Number of subjects vaccinated; n = number
    of subjects in the per-protocol analysis.

Immunogenicity Following Concomitant Use with Other Vaccines
ProQuad with Pneumococcal 7-valent Conjugate Vaccine and/or VAQTA
    In a clinical trial, 1027 healthy children 12 to 15 months of age were randomized to receive ProQuad
and pneumococcal 7-valent conjugate vaccine concomitantly (N=510) at separate injection sites or
ProQuad and pneumococcal 7-valent conjugate vaccine non-concomitantly (N=517) at separate clinic
visits. [See Adverse Reactions (6.1) for ethnicity and gender information.] The statistical analysis of
non-inferiority in antibody response rates to measles, mumps, rubella, and varicella at 6 weeks
postvaccination for subjects are shown in Table 15. In the per-protocol population, seroconversion rates
were not inferior in children given ProQuad and pneumococcal 7-valent conjugate vaccine concomitantly
when compared to seroconversion rates seen in children given these vaccines non-concomitantly for
measles, mumps, and rubella. In children with baseline varicella antibody titers <1.25 gpELISA units/mL,
the varicella seroprotection rates were not inferior when rates after concomitant and non-concomitant
vaccination were compared 6 weeks postvaccination. Statistical analysis of non-inferiority in GMTs to
S. pneumoniae serotypes at 6 weeks postvaccination are shown in Table 16. Geometric mean antibody
titers (GMTs) for S. pneumoniae types 4, 6B, 9V, 14, 18C, 19F, and 23F were not inferior when antibody
titers in the concomitant and non-concomitant groups were compared 6 weeks postvaccination.

Table 15: Statistical Analysis of Non-Inferiority in Antibody Response Rates to Measles, Mumps, Rubella, and Varicella at 6
Weeks Postvaccination for Subjects Initially Seronegative to Measles, Mumps, or Rubella, or With Varicella Antibody Titer
  <1.25 gpELISA units at Baseline in the ProQuad + PCV7* Treatment Group and the ProQuad Followed by PCV7 Control
                                                 Group (Per-Protocol Analysis)




                                                                21

                                                                21                                                   Exhibit 251
     Case 2:20-cv-02470-WBS-JDP Document 9 Filed 12/29/20 Page 394 of 497



                                                                        ProQuad followed by
                                              ProQuad + PCV7                  PCV7
                                                  (N=510)                    (N=259)                           Difference
        Assay                                       Estimated                   Estimated               (percentage points)†,‡
          Parameter                          n      Response†            n     Response†                        (95% CI)
        Measles
          % 255 mIU/mL                       406          97.3%           204          99.5%                 -2.2 (-4.6, 0.2)
        Mumps
          % 10 Ab units/mL                   403          96.6%           208          98.6%                 -1.9 (-4.5, 1.0)
        Rubella
          % 10 IU/mL                         377          98.7%           195          97.9%                  0.9 (-1.3, 4.1)
        Varicella
          % 5 gpELISA units/mL               379          92.5%           192          87.9%                 4.5 (-0.4, 10.4)
        * PCV7 = Pneumococcal 7-valent conjugate vaccine.
        Seronegative defined as baseline measles antibody titer <255 mIU/mL for measles, baseline mumps antibody
            titer <10 ELISA Ab units/mL for mumps, and baseline rubella antibody titer <10 IU/mL for rubella.
        †
          Estimated responses and their differences were based on statistical analysis models adjusting for study center.
        ‡
          ProQuad + PCV7 - ProQuad followed by PCV7.
        The conclusion of non-inferiority is based on the lower bound of the 2-sided 95% CI on the risk difference being
            greater than -10 percentage points (i.e., excluding a decrease equal to or more than the prespecified criterion
            of 10.0 percentage points). This indicates that the difference is statistically significantly less than the
            prespecified clinically relevant decrease of 10.0 percentage points at the 1-sided alpha = 0.025 level.
        N = Number of subjects vaccinated in each treatment group.
        n = Number of subjects with measles antibody titer <255 mIU/mL, mumps antibody titer <10 ELISA Ab units/mL,
            rubella antibody titer <10 IU/mL, or varicella antibody titer <1.25 gpELISA units/mL at baseline and with
            postvaccination serology contributing to the per-protocol analysis.
        Ab = antibody; ELISA = Enzyme-linked immunosorbent assay; gpELISA = Glycoprotein enzyme-linked
        immunosorbent assay; CI = Confidence interval.

 Table 16: Statistical Analysis of Non-Inferiority in GMTs to S. pneumoniae Serotypes at 6 Weeks Postvaccination in the
     ProQuad + PCV7* Treatment Group and the PCV7 Followed by ProQuad Control Group (Per-Protocol Analysis)
                                                       Group 1                    Group 2
                                                 ProQuad + PCV7              PCV7 followed by
                                                       (N=510)               ProQuad (N=258)
                                                         Estimated                   Estimated            Fold-Difference*,‡
             Serotype       Parameter           n        Response†          n        Response†                 (95% CI)
                  4             GMT           410             1.5          193           1.3                 1.2 (1.0, 1.4)
                 6B             GMT           410             8.9          192           8.4                 1.1 (0.9, 1.2)
                 9V             GMT           409             2.9          193           2.5                 1.2 (1.0, 1.3)
                 14             GMT           408             6.5          193           5.7                 1.1 (1.0, 1.3)
                18C             GMT           408             2.3          193           2.0                 1.2 (1.0, 1.3)
                19F             GMT           408             3.5          192           3.1                 1.1 (1.0, 1.3)
                23F             GMT           413             4.1          197           3.7                 1.1 (1.0, 1.3)
           * PCV7 = Pneumococcal 7-valent conjugate vaccine.
           †
             Estimated responses and their fold-difference were based on statistical analysis models adjusting for
              study center and prevaccination titer.
           ‡
             ProQuad + PCV7 / PCV7 followed by ProQuad.
           The conclusion of non-inferiority is based on the lower bound of the 2-sided 95% CI on the fold-difference
              being greater than 0.5, (i.e., excluding a decrease of 2-fold or more). This indicates that the
              fold-difference is statistically significantly less than the pre-specified clinically relevant 2-fold difference at
              the 1-sided alpha = 0.025 level.
           N = Number of subjects vaccinated in each treatment group; n = Number of subjects contributing to the
           per-protocol analysis for the given serotype; GMT = geometric mean titer; CI = Confidence interval.

   In a clinical trial, 653 healthy children 12 to 15 months of age were randomized to receive VAQTA,
ProQuad, and pneumococcal 7-valent conjugate vaccine concomitantly (N=330) or ProQuad and
pneumococcal 7-valent conjugate vaccine concomitantly followed by VAQTA 6 weeks later (N=323). [See
Adverse Reactions (6.1) for ethnicity and gender information.] Statistical analysis of non-inferiority of the
response rate for varicella antibody at 6 weeks postvaccination among subjects who received VAQTA
concomitantly or non-concomitantly with ProQuad and pneumococcal 7-valent conjugate vaccine is
shown in Table 17. For the varicella component of ProQuad, in subjects with baseline antibody titers
<1.25 gpELISA units/mL, the proportion with a titer ≥5 gpELISA units/mL 6 weeks after their first dose of
ProQuad was non-inferior when ProQuad was administered with VAQTA and pneumococcal 7-valent
conjugate vaccine as compared to the proportion with a titer ≥5 gpELISA units/mL when ProQuad was

                                                                 22

                                                                22                                                     Exhibit 251
     Case 2:20-cv-02470-WBS-JDP Document 9 Filed 12/29/20 Page 395 of 497



administered with pneumococcal 7-valent conjugate vaccine alone. Statistical analysis of non-inferiority of
the seropositivity rate for hepatitis A antibody at 4 weeks postdose 2 of VAQTA among subjects who
received VAQTA concomitantly or non-concomitantly with ProQuad and pneumococcal 7-valent
conjugate vaccine is shown in Table 18. The seropositivity rate to hepatitis A 4 weeks after a second
dose of VAQTA given concomitantly with ProQuad and pneumococcal 7-valent conjugate vaccine
(defined as the percent of subjects with a titer ≥10 mIU/mL) was non-inferior to the seropositivity rate
observed when VAQTA was administered separately from ProQuad and pneumococcal 7-valent
conjugate vaccine. Statistical analysis of non-inferiority in GMT to S. pneumoniae serotypes at 6 weeks
postvaccination among subjects who received VAQTA concomitantly or non-concomitantly with ProQuad
and pneumococcal 7-valent conjugate vaccine is shown in Table 19. Additionally, the GMTs for S.
pneumoniae types 4, 6B, 9V, 14, 18C, 19F, and 23F 6 weeks after vaccination with pneumococcal
7-valent conjugate vaccine administered concomitantly with ProQuad and VAQTA were non-inferior as
compared to GMTs observed in the group given pneumococcal 7-valent conjugate vaccine with ProQuad
alone. An earlier clinical study involving 617 healthy children provided data that indicated that the
seroresponse rates 6 weeks post vaccination for measles, mumps, and rubella in those given M-M-R II
and VAQTA concomitantly (N=309) were non-inferior as compared to historical controls.
 Table 17: Statistical Analysis of Non-Inferiority of the Response Rate for Varicella Antibody at 6 Weeks Postvaccination
  Among Subjects Who Received VAQTA Concomitantly or Non-Concomitantly With ProQuad and PCV7* (Per-Protocol
                                                         Analysis Set)
                                                               Group 2: Non-concomitant
                     Group 1: Concomitant VAQTA with         VAQTA separate from ProQuad          Difference† (percentage
                          ProQuad + PCV7 (N=330)                     + PCV7 (N=323)             points): Group 1 – Group 2
                                     Estimated                             Estimated                      (95% CI)
Parameter              n             Response†                 n           Response†

% ≥5 gpELISA
                       225§                  93.2%                 232§             98.3%                       -5.1 (-9.3, -1.4)
units/mL‡
* PCV7 = Pneumococcal 7-valent conjugate vaccine.
N = Number of subjects enrolled/randomized; n = Number of subjects contributing to the per-protocol analysis for varicella; CI =
Confidence interval.
†
  Estimated responses and their differences were based on a statistical analysis model adjusting for combined study center.
‡
  6 weeks following Dose 1.
§
  Initial Serostatus <1.25 gpELISA units/ mL.
The conclusion of similarity (non-inferiority) was based on the lower bound of the 2-sided 95% CI on the risk difference excluding a
decrease of 10 percentage points or more (lower bound >-10.0). This indicated that the risk difference was statistically significantly
greater than the pre-specified clinically relevant difference of -10 percentage points at the 1-sided alpha = 0.025 level.


  Table 18: Statistical Analysis of Non-Inferiority of the Seropositivity Rate (SPR) for Hepatitis A Antibody at 4 Weeks
 Postdose 2 of VAQTA Among Subjects Who Received VAQTA Concomitantly or Non-Concomitantly With ProQuad and
                                            PCV7* (Per-Protocol Analysis Set)
                                                                  Group 2: Non-
                                     Group 1: Concomitant      concomitant VAQTA
                                     VAQTA with ProQuad           separate from
                                            + PCV7               ProQuad + PCV7
                                            (N=330)                   (N=323)               Difference†
                                                                                           (percentage
                                               Estimated                 Estimated       points): Group 1 -
                Parameter             n       Response†         n        Response†       Group 2 (95% CI)

                    % ≥10 mIU/mL‡       182§        100.0%         159§         99.3%            0.7 (-1.4, 3.8)

                  * PCV7 = Pneumococcal 7-valent conjugate vaccine.
                  CI = Confidence interval; N = Number of subjects enrolled/randomized; n = Number of
                  subjects contributing to the per-protocol analysis for hepatitis A.
                  †
                    Estimated responses and their differences were based on a statistical analysis model
                  adjusting for combined study center.
                  ‡
                    4 weeks following receipt of 2 doses of VAQTA.
                  §
                    Regardless of initial serostatus.
                  The conclusion of non-inferiority was based on the lower bound of the 2-sided 95% CI on the
                  risk difference being greater than -10 percentage points (i.e., excluding a decrease of 10
                  percentage points or more) (lower bound >-10.0). This indicated that the risk difference was


                                                                 23

                                                                23                                                    Exhibit 251
     Case 2:20-cv-02470-WBS-JDP Document 9 Filed 12/29/20 Page 396 of 497



                statistically significantly greater than the pre-specified clinically relevant difference of -10
                percentage points at the 1-sided alpha = 0.025 level.



 Table 19: Statistical Analysis of Non-Inferiority in Geometric Mean Titers (GMT) to S. pneumoniae Serotypes at 6 Weeks
 Postvaccination Among Subjects Who Received VAQTA Concomitantly or Non-Concomitantly With ProQuad and PCV7*
                                                     (Per-Protocol Analysis Set)
                                                                          Group 2:
                                                                     Non-concomitant
                                   Group 1: Concomitant           VAQTA separate from
                                   VAQTA with ProQuad +              ProQuad + PCV7
                                        PCV7 (N=330)                      (N=323)
                                               Estimated                     Estimated           Fold-Difference†
                   Serotype         n         Response†            n         Response†                (95% CI)
                         4         246             1.9            247            1.7               1.1 (0.9, 1.3)
                        6B         246             9.9            246            9.9               1.0 (0.8, 1.2)
                        9V         247             3.7            247            4.2               0.9 (0.8, 1.0)
                        14         248             7.8            247            7.6               1.0 (0.9, 1.2)
                       18C         247             2.9            247            2.7               1.1 (0.9, 1.3)
                       19F         248             4.0            248            3.8               1.1 (0.9, 1.2)
                       23F         247             5.1            247            4.4               1.1 (1.0, 1.3)
                   * PCV7 = Pneumococcal 7-valent conjugate vaccine.
                   CI = Confidence interval; GMT = Geometric mean titer; N = Number of subjects
                   enrolled/randomized; n = Number of subjects contributing to the per-protocol analysis for
                   S. pneumoniae serotypes.
                   †
                     Estimated responses and their fold-difference were based on statistical analysis models
                   adjusting for combined study center and prevaccination titer.
                   The conclusion of non-inferiority was based on the lower bound of the 2-sided 95% CI on
                   the fold-difference being greater than 0.5 (i.e., excluding a decrease of 2-fold or more).
                   This indicates that the fold-difference was statistically significantly less than the
                   prespecified clinically relevant 2-fold difference at the 1-sided alpha = 0.025 level.

ProQuad Administered with Diphtheria and Tetanus Toxoids and Acellular Pertussis Vaccine Adsorbed
(DTaP) and Haemophilus influenzae type b Conjugate (Meningococcal Protein Conjugate) and Hepatitis
B (Recombinant) Vaccine
    In a clinical trial, 1913 healthy children 12 to 15 months of age were randomized to receive ProQuad
plus diphtheria and tetanus toxoids and acellular pertussis vaccine adsorbed (DTaP) and Haemophilus
influenzae type b conjugate (meningococcal protein conjugate) and hepatitis B (recombinant) vaccine
concomitantly at separate injection sites (N=949), ProQuad at the initial visit followed by DTaP and
Haemophilus b conjugate and hepatitis B (recombinant) vaccine given concomitantly 6 weeks later
(N=485), or M-M-R II and VARIVAX given concomitantly at separate injection sites (N=479) at the first
visit. [See Adverse Reactions (6.1) for ethnicity and gender information.] Seroconversion rates and
antibody titers for measles, mumps, rubella, varicella, anti-PRP, and hepatitis B were comparable
between the 2 groups given ProQuad at approximately 6 weeks postvaccination indicating that ProQuad
and Haemophilus b conjugate (meningococcal protein conjugate) and hepatitis B (recombinant) vaccine
may be administered concomitantly at separate injection sites (see Table 20 below). Response rates for
measles, mumps, rubella, varicella, Haemophilus influenzae type b, and hepatitis B were not inferior in
children given ProQuad plus Haemophilus influenzae type b conjugate (meningococcal protein conjugate)
and hepatitis B (recombinant) vaccines concomitantly when compared to ProQuad at the initial visit and
Haemophilus influenzae type b conjugate (meningococcal protein conjugate) and hepatitis B
(recombinant) vaccines given concomitantly 6 weeks later. There are insufficient data to support
concomitant vaccination with diphtheria and tetanus toxoids and acellular pertussis vaccine adsorbed
(data not shown).

     Table 20: Summary of the Comparison of the Immunogenicity Endpoints for Measles, Mumps, Rubella, Varicella,
Haemophilus influenzae type b, and Hepatitis B Responses Following Vaccination with ProQuad, Haemophilus influenzae
 type b Conjugate (Meningococcal Protein Conjugate), and Hepatitis B (Recombinant) Vaccine and DTaP Administered
           Concomitantly Versus Non-Concomitant Vaccination with ProQuad Followed by These Vaccines
                                           Concomitant          Non-
                                               Group        Concomitant
                                                               Group


                                                                 24

                                                                24                                                 Exhibit 251
      Case 2:20-cv-02470-WBS-JDP Document 9 Filed 12/29/20 Page 397 of 497



                                                  N=949               N=485
     Vaccine              Parameter              Response            Response             Risk               Criterion for
     Antigen                                                                           Difference           Non-inferiority
                                                                                        (95% CI)
     Measles           % ≥120 mIU/mL                97.8%              98.7%               -0.9                  LB >-5.0
                                                                                       (-2.3, 0.6)
      Mumps                % ≥10                    95.4%              95.1%               0.3                   LB >-5.0
                      ELISA Ab units/mL                                                (-1.7, 2.6)
      Rubella           % ≥10 IU/mL                 98.6%              99.3%               -0.7                  LB >-5.0
                                                                                       (-1.8, 0.5)
     Varicella         % ≥5 gpELISA                 89.6%              90.8%               -1.2                  LB >-10.0
                          units/mL                                                     (-4.1, 2.0)
     HiB-PRP           % ≥1.0 mcg/mL                94.6%              96.5%               -1.9                  LB >-10.0
                                                                                       (-4.1, 0.8)
       HepB             % ≥10 mIU/mL                95.9%              98.8%               -2.8                  LB >10.0
                                                                                       (-4.8, -0.8)

HiB-PRP = Haemophilus influenzae type b, polyribosyl phosphate; HepB = hepatitis B; LB = lower bound, limit for non-inferiority
comparison.

15     REFERENCES
1. Levy O, et al. Disseminated varicella infection due to the vaccine strain of varicella-zoster virus, in a patient with a novel
   deficiency in natural killer T cells. J Infect Dis. 188(7):948-53, 2003.
2. Committee on Infectious Diseases, American Academy of Pediatrics. In: Pickering LK, Baker CJ, Overturf GD, et al., eds. Red
   Book: 2003 Report of the Committee on Infectious Diseases. 26th ed. Elk Grove Village, IL: American Academy of Pediatrics.
   419-29, 2003.
3. Peltola H, et al. The elimination of indigenous measles, mumps, and rubella from Finland by a 12-year, two-dose vaccination
   program. N Engl J Med. 331(21):1397-1402, 1994.
4. Bennetto L, Scolding N. Inflammatory/post-infectious encephalomyelitis. J Neurol Neurosurg Psychiatry 2004;75(Suppl 1):i22-8.
5. Fenichel GM. Neurological complications of immunization. AnnNeurol 1982;12(2):119-28.
6. Guess HA, et al. Population-based studies of varicella complications. Pediatrics. 78(4 Pt 2):723-727, 1986.
7. Recommendations of the Immunization Practices Advisory Committee (ACIP), Mumps Prevention. MMWR. 38(22):388-392,
   397-400, 1989.
8. Rubella vaccination during pregnancy--United States, 1971-1986. MMWR Morb Mortal Wkly Rep. 36(28):457-61, 1987.
9. Rynn L, Cragan J, Correa A. Update on overall prevalence of major birth defects Atlanta, 1978-2005. CDC MMWR. 57(01):1-5,
   January 11, 2008.
10. American College of Obstetricians and Gynecologists Frequently Asked Questions: Miscarriage and Molar Pregnancy, 2011.
11. Bohlke K, Galil K, Jackson LA, et al. Postpartum varicella vaccination: Is the vaccine virus excreted in breast milk? Obstetrics
    and Gynecology. 102(5):970-977, 2003.
12. Dolbear GL, Moffat J, Falkner C and Wojtowycz M. A Pilot Study: Is attenuated varicella virus present in breast milk after
    postpartum immunization? Obstetrics and Gynecology. 101(4 Suppl.):47S-47S, 2003.
13. Weibel RE, et al. Clinical and laboratory studies of combined live measles, mumps, and rubella vaccines using the RA 27/3
    rubella virus. Proc Soc Exp Biol Med. 165(2):323-326, 1980.
14. Hilleman MR, Stokes J, Jr., Buynak EB, Weibel R, Halenda R, Goldner H. Studies of live attenuated measles virus vaccine in
    man: II. appraisal of efficacy. Am J Public Health. 52(2):44-56, 1962.
15. Krugman S, Giles JP, Jacobs AM. Studies on an attenuated measles-virus vaccine: VI. clinical, antigenic and prophylactic
    effects of vaccine in institutionalized children. N Engl J Med. 263(4):174-7, 1960.
16. Hilleman MR, Weibel RE, Buynak EB, Stokes J, Jr., Whitman JE, Jr. Live, attenuated mumps-virus vaccine. 4. Protective
    efficacy as measured in a field evaluation. N Engl J Med. 276(5):252-8, 1967.
17. Sugg WC, Finger JA, Levine RH, Pagano JS. Field evaluation of live virus mumps vaccine. J Pediatr. 72(4):461-6, 1968.
18. The Benevento and Compobasso Pediatricians Network for the Control of Vaccine-Preventable Diseases, D'Argenio P, Citarella
    A, Selvaggi MTM. Field evaluation of the clinical effectiveness of vaccines against pertussis, measles, rubella and mumps.
    Vaccine. 16(8):818-22, 1998.
19. Furukawa T, Miyata T, Kondo K, Kuno K, Isomura S, Takekoshi T. Rubella vaccination during an epidemic. JAMA.
    213(6):987-90, 1970.


                                                                25

                                                               25                                                   Exhibit 251
      Case 2:20-cv-02470-WBS-JDP Document 9 Filed 12/29/20 Page 398 of 497



20. Vazquez M, et al. The effectiveness of the varicella vaccine in clinical practice. N Engl J Med. 344(13):955-960, 2001.
21. Kuter B, et al. Ten year follow-up of healthy children who received one or two injections of varicella vaccine. Pediatr Infect Dis J.
    23(2):132-137, 2004.
22. Shinefield H, et al. Dose-response study of a quadrivalent measles, mumps, rubella and varicella vaccine in healthy children.
    Pediatr Infect Dis J. 24(8):670-675, 2005.
23. Shinefield H, et al. Evaluation of a quadrivalent measles, mumps, rubella and varicella vaccine in healthy children. Pediatr Infect
    Dis J. 24(8):665-669, 2005.

16     HOW SUPPLIED/STORAGE AND HANDLING
   No. 4103 — ProQuad is supplied as follows:
   (1) a package of 10 single-dose vials of lyophilized vaccine, NDC 0006-4103-00 (package A)
   (2) a separate package of 10 vials of sterile water diluent (package B).
Storage
   During shipment, to ensure that there is no loss of potency, the vaccine must be maintained at a
temperature of 2° to 8°C (36° to 46°F) or colder, but not exceed temperatures lower than -50°C (-58°F).
Use of dry ice may subject ProQuad to temperatures colder than -50°C (-58°F).
   Vaccine vial
   Before reconstitution, store the lyophilized vaccine in a refrigerator at 2° to 8°C (36° to 46°F) or colder.
The lyophilized vaccine may also be stored in a freezer and subsequently transferred to a refrigerator;
however, the lyophilized vaccine should not be refrozen.
   DO NOT STORE LYOPHILIZED VACCINE AT ROOM TEMPERATURE.
   IF LYOPHILIZED VACCINE IS INADVERTENTLY STORED AT ROOM TEMPERATURE, IT
SHOULD BE DISCARDED.
   Protect the vaccine from light at all times since such exposure may inactivate the vaccine viruses.
   IF NOT USED IMMEDIATELY, THE RECONSTITUTED VACCINE MAY BE STORED AT ROOM
TEMPERATURE, PROTECTED FROM LIGHT, FOR UP TO 30 MINUTES.
   DISCARD RECONSTITUTED VACCINE IF IT IS NOT USED WITHIN 30 MINUTES.
   Diluent vial
   Diluent should be stored separately at room temperature (68° to 77°F, 20° to 25°C), or in a refrigerator
(36° to 46°F, 2° to 8°C).
   For information regarding stability under conditions other than those recommended, call 1-800-
MERCK-90.

17     PATIENT COUNSELING INFORMATION
Instructions
    Provide the required vaccine information to the patient, parent, or guardian.
    Inform the patient, parent, or guardian of the benefits and risks associated with vaccination.
    Inform the patient, parent, or guardian that the vaccine recipient should avoid use of salicylates for 6
weeks after vaccination with ProQuad [see Warnings and Precautions (5.10) and Drug Interactions (7.2)].
    Instruct postpubertal females to avoid pregnancy for 3 months following vaccination [see Indications
and Usage (1), Contraindications (4.4) and Use in Specific Populations (8.1)].
    Inform patients, parents, or guardians that vaccination with ProQuad may not offer 100% protection
from measles, mumps, rubella, and varicella infection.
    Instruct patients, parents, or guardians to report any adverse reactions to their health care provider.
The U.S. Department of Health and Human Services has established a Vaccine Adverse Event Reporting
System (VAERS) to accept all reports of suspected adverse events after the administration of any
vaccine, including but not limited to the reporting of events required by the National Childhood Vaccine
Injury Act of 1986. For information or a copy of the vaccine reporting form, call the VAERS toll-free
number at 1-800-822-7967, or report online at http://www.vaers.hhs.gov.




                                                                  26

                                                                 26                                                    Exhibit 251
    Case 2:20-cv-02470-WBS-JDP Document 9 Filed 12/29/20 Page 399 of 497



For patent information: www.merck.com/product/patent/home.html

Copyright 2005-2018 Merck Sharp & Dohme Corp., a subsidiary of Merck & Co., Inc.
All rights reserved.

uspi-v221-i-ref-1810r016




                                                27

                                               27                                  Exhibit 251
Case 2:20-cv-02470-WBS-JDP Document 9 Filed 12/29/20 Page 400 of 497




   EXHIBIT 252
                    Case 2:20-cv-02470-WBS-JDP Document---------------------------
HIGHLIGHTS OF PRESCRIBING INFORMATION
                                                         9 Filed 12/29/20                 Page 401 of 497
                                                                                   WARNINGS AND PRECAUTIONS --------------------------
These highlights do not include all the information needed to use                                 •   If Guillain-Barré syndrome has occurred within 6 weeks of receipt of a
FLUARIX Q UADRIVALENT safely and effectively. See full prescribing                                    prior influenza vaccine, the decision to give FLUARIX
information for FLUARIX Q UADRIVALENT.                                                                QUADRIVALENT should be based on careful consideration of potential
                                                                                                      benefits and risks. (5.1)
FLUARIX Q UADRIVALENT (Influenza Vaccine) injectable suspension,                                  •   Syncope (fainting) can occur in association with administration of
for intramuscular use                                                                                 injectable vaccines, including FLUARIX QUADRIVALENT . Procedures
2019-2020 Formula                                                                                     should be in place to avoid falling injury and to restore cerebral perfusion
Initial U.S. Approval: 2012                                                                           following syncope. (5.2)
-------------------------------- INDICATIONS AND USAGE ------------------------------            ----------------------------------- ADVERSE REACTIONS----------------------------------
 FLUARIX QUADRIVALENT is a vaccine indicated for active immunization
                                                                                                  • In adults, the most common ( 10%) solicited local adverse reaction was
 for the prevention of disease caused by influenza A subtype viruses and type                           pain (36%); the most common systemic adverse reactions were muscle
 B viruses contained in the vaccine. FLUARIX QUADRIVALENT is
                                                                                                        aches (16%), headache (16%), and fatigue (16%). (6.1)
 approved for use in persons aged 6 months and older. (1)
                                                                                                  • In children aged 6 through 35 months, the most common (≥10%) solicited
---------------------------DOSAGE AND ADMINISTRATION -------------------------                          local adverse reactions were pain (17%) and redness (13%); the most
 For intramuscular injection only. (2)                                                                  common systemic adverse reactions were irritability (16%), loss of
                                                                                                        appetite (14%), and drowsiness (13%). (6.1)
           Age               Vaccination Status           Dose and Schedule                       • In children aged 3 through 17 years, the solicited local adverse reactions
    6 months through     Not previously vaccinated       Two doses (0.5-mL                              were pain (44%), redness (23%), and swelling (19%). (6.1)
    8 years              with influenza vaccine          each) at least 4 weeks                   • In children aged 3 through 5 years, the most common ( 10%) systemic
                                                         apart (2.1)                                    adverse reactions were drowsiness (17%), irritability (17%), and loss of
                         Vaccinated with influenza       One or 2 dosesa                                appetite (16%); in children aged 6 through 17 years, the most common
                         vaccine in a previous season    (0.5-mL each) (2.1)                            systemic adverse reactions were fatigue (20%), muscle aches (18%),
    9 years and older    Not applicable                  One 0.5-mL dose (2.1)                          headache (16%), arthralgia (10%), and gastrointestinal symptoms (10%).
a
    One dose or 2 doses (0.5-mL each) depending on vaccination history as per                           (6.1)
    the annual Advisory Committee on Immunization Practices (ACIP)
    recommendation on prevention and control of influenza with vaccines. If 2                     To report SUSPECTED ADVERSE REACTIONS, contact
    doses, administer each 0.5-mL dose at least 4 weeks apart. (2.1)                              GlaxoSmithKline at 1-888-825-5249 or VAERS at 1-800-822-7967 or
                                                                                                  www.vaers.hhs.gov.
------------------------- DOSAGE FORMS AND STRENGTHS------------------------
 Suspension for injection supplied in 0.5-mL single-dose prefilled syringes. (3)                 --------------------------- USE IN SPECIFIC POPULATIONS--------------------------
                                                                                                  Geriatric Use: Antibody responses were lower in geriatric subjects who
----------------------------------- CONTRAINDICATIONS ---------------------------------           received FLUARIX QUADRIVALENT than in younger subjects. (8.5)
 History of severe allergic reactions (e.g., anaphylaxis) to any component of
 the vaccine, including egg protein, or following a previous dose of any                          See 17 for PATIENT COUNSELING INFORMATION.
 influenza vaccine. (4, 11)

                                                                                                                                                                   Revised: xx /20xx


FULL PRESCRIBING INFORMATION: CONTENTS*
1   INDICATIONS AND USAGE                                                                             8.4    Pediatric Use
2   DOSAGE AND ADMINISTRATION                                                                         8.5    Geriatric Use
    2.1    Dosage and Schedule                                                                11      DESCRIPTION
    2.2    Administration Instructions                                                        12      CLINICAL PHARMACOLOGY
3   DOSAGE FORMS AND STRENGTHS                                                                        12.1   Mechanism of Action
4   CONTRAINDICATIONS                                                                         13      NONCLINICAL TOXICOLOGY
5   WARNINGS AND PRECAUTIONS                                                                          13.1   Carcinogenesis, Mutagenesis, Impairment of Fertility
    5.1    Guillain-Barré Syndrome                                                            14      CLINICAL STUDIES
    5.2    Syncope                                                                                    14.1   Efficacy against Influenza
    5.3    Preventing and Managing Allergic Vaccine Reactions                                         14.2   Immunological Evaluation of FLUARIX
    5.4    Altered Immunocompetence                                                                          QUADRIVALENT in Adults
    5.5    Limitations of Vaccine Effectiveness                                                       14.3   Immunological Evaluation of FLUARIX
    5.6    Persons at Risk of Bleeding                                                                       QUADRIVALENT in Children
6   ADVERSE REACTIONS                                                                                 14.4   FLUARIX QUADRIVALENT Concomitant
    6.1    Clinical Trials Experience                                                                        Administration with Zoster Vaccine Recombinant,
    6.2    Postmarketing Experience                                                                          Adjuvanted (SHINGRIX)
7   DRUG INTERACTIONS                                                                         15      REFERENCES
    7.1    Concomitant Vaccine Administration                                                 16      HOW SUPPLIED/STORAGE AND HANDLING
    7.2    Immunosuppressive Therapies                                                        17      PATIENT COUNSELING INFORMATION
8   USE IN SPECIFIC POPULATIONS                                                               *Sections or subsections omitted from the full prescribing information are not
    8.1    Pregnancy                                                                          listed.
    8.2    Lactation




                                                                                          1
                                                                                          1                                                            Exhibit 252
      Case 2:20-cv-02470-WBS-JDP Document 9 Filed 12/29/20 Page 402 of 497



FULL PRESCRIBING INFORMATION

1       INDICATIONS AND USAGE
FLUARIX QUADRIVALENT is indicated for active immunization for the prevention of disease caused
by influenza A subtype viruses and type B viruses contained in the vaccine [see Description (11)].
FLUARIX QUADRIVALENT is approved for use in persons aged 6 months and older.

2       DOSAGE AND ADMINISTRATION
For intramuscular injection only.
2.1     Dosage and Schedule
The dose and schedule for FLUARIX QUADRIVALENT are presented in Table 1.

Table 1. FLUARIX QUADRIVALENT: Dosing
              Age                      Vaccination Status                 Dose and Schedule
    6 months through 8 years Not previously vaccinated with       Two doses (0.5-mL each) at least
                                        influenza vaccine                     4 weeks apart
                                   Vaccinated with influenza        One or 2 dosesa (0.5-mL each)
                                  vaccine in a previous season
    9 years and older                     Not applicable                    One 0.5-mL dose
a One dose or 2 doses (0.5-mL each) depending on vaccination history as per the annual Advisory

  Committee on Immunization Practices (ACIP) recommendation on prevention and control of seasonal
  influenza with vaccines. If 2 doses, administer each 0.5-mL dose at least 4 weeks apart.
2.2     Administration Instructions
Shake well before administration. Parenteral drug products should be inspected visually for particulate
matter and discoloration prior to administration, whenever solution and container permit. If either of
these conditions exists, the vaccine should not be administered.
Attach a sterile needle to the prefilled syringe and administer intramuscularly.
The preferred sites for intramuscular injection are the anterolateral thigh for children aged 6 through 11
months and the deltoid muscle of the upper arm for persons aged 12 months and older if muscle mass is
adequate. Do not inject in the gluteal area or areas where there may be a major nerve trunk.
Do not administer this product intravenously, intradermally, or subcutaneously.

3       DOSAGE FORMS AND STRENGTHS
FLUARIX QUADRIVALENT is a suspension for injection. Each 0.5-mL dose is supplied in single-dose
prefilled TIP-LOK syringes.




                                                      2
                                                 2                                     Exhibit 252
      Case 2:20-cv-02470-WBS-JDP Document 9 Filed 12/29/20 Page 403 of 497



4       CONTRAINDICATIONS
Do not administer FLUARIX QUADRIVALENT to anyone with a history of severe allergic reactions
(e.g., anaphylaxis) to any component of the vaccine, including egg protein, or following a previous
administration of any influenza vaccine [see Description (11)].

5       WARNINGS AND PRECAUTIONS
5.1     Guillain-Barré Syndrome
If Guillain-Barré syndrome (GBS) has occurred within 6 weeks of receipt of a prior influenza vaccine,
the decision to give FLUARIX QUADRIVALENT should be based on careful consideration of the
potential benefits and risks.
The 1976 swine influenza vaccine was associated with an increased frequency of GBS. Evidence for a
causal relation of GBS with subsequent vaccines prepared from other influenza viruses is inconclusive. If
influenza vaccine does pose a risk, it is probably slightly more than 1 additional case/1 million persons
vaccinated.
5.2     Syncope
Syncope (fainting) can occur in association with administration of injectable vaccines, including
FLUARIX QUADRIVALENT. Syncope can be accompanied by transient neurological signs such as
visual disturbance, paresthesia, and tonic-clonic limb movements. Procedures should be in place to avoid
falling injury and to restore cerebral perfusion following syncope.
5.3     Preventing and Managing Allergic Vaccine Reactions
Prior to administration, the healthcare provider should review the immunization history for possible
vaccine sensitivity and previous vaccination-related adverse reactions. Appropriate medical treatment and
supervision must be available to manage possible anaphylactic reactions following administration of
FLUARIX QUADRIVALENT.
5.4     Altered Immunocompetence
If FLUARIX QUADRIVALENT is administered to immunosuppressed persons, including individuals
receiving immunosuppressive therapy, the immune response may be lower than in immunocompetent
persons.
5.5     Limitations of Vaccine Effectiveness
Vaccination with FLUARIX QUADRIVALENT may not protect all susceptible individuals.
5.6     Persons at Risk of Bleeding
As with other intramuscular injections, FLUARIX QUADRIVALENT should be given with caution in
individuals with bleeding disorders, such as hemophilia or on anticoagulant therapy, to avoid the risk of
hematoma following the injection.




                                                     3
                                                3                                     Exhibit 252
      Case 2:20-cv-02470-WBS-JDP Document 9 Filed 12/29/20 Page 404 of 497



6       ADVERSE REACTIONS
The safety experience with FLUARIX (trivalent influenza vaccine) is relevant to FLUARIX
QUADRIVALENT because both vaccines are manufactured using the same process and have
overlapping compositions [see Description (11)].
6.1     Clinical Trials Experience
Because clinical trials are conducted under widely varying conditions, adverse reaction rates observed in
the clinical trials of a vaccine cannot be directly compared with rates in the clinical trials of another
vaccine and may not reflect the rates observed in practice. There is the possibility that broad use of
FLUARIX QUADRIVALENT could reveal adverse reactions not observed in clinical trials.
In adults who received FLUARIX QUADRIVALENT, the most common ( 10%) solicited local adverse
reaction was pain (36%). The most common ( 10%) systemic adverse reactions were muscle aches
(16%), headache (16%), and fatigue (16%).
In children aged 6 through 35 months who received FLUARIX QUADRIVALENT, the most common
( 10%) solicited local adverse reactions were pain (17%) and redness (13%). The most common ( 10%)
systemic adverse reactions were irritability (16%), loss of appetite (14%), and drowsiness (13%). In
children aged 3 through 17 years who received FLUARIX QUADRIVALENT, solicited local adverse
reactions were pain (44%), redness (23%), and swelling (19%). In children aged 3 through 5 years, the
most common ( 10%) systemic adverse reactions were drowsiness (17%), irritability (17%), and loss of
appetite (16%); in children aged 6 through 17 years, the most common systemic adverse reactions were
fatigue (20%), muscle aches (18%), headache (16%), arthralgia (10%), and gastrointestinal symptoms
(10%).
FLUARIX QUADRIVALENT in Adults
Trial 1 (NCT01204671) was a randomized, double-blind (2 arms) and open-label (one arm), active-
controlled, safety, and immunogenicity trial. In this trial, subjects received FLUARIX
QUADRIVALENT (n = 3,036) or one of 2 formulations of comparator trivalent influenza vaccine
(FLUARIX; TIV-1, n = 1,010; or TIV-2, n = 610), each containing an influenza type B virus that
corresponded to one of the 2 type B viruses in FLUARIX QUADRIVALENT (a type B virus of the
Victoria lineage or a type B virus of the Yamagata lineage). The population was aged 18 years and older
(mean age: 58 years) and 57% were female; 69% were white, 27% were Asian, and 4% were of other
racial/ethnic groups. Solicited events were collected for 7 days (day of vaccination and the next 6 days).
The frequencies of solicited adverse reactions are shown in Table 2.




                                                     4
                                                4                                     Exhibit 252
    Case 2:20-cv-02470-WBS-JDP Document 9 Filed 12/29/20 Page 405 of 497



Table 2. FLUARIX QUADRIVALENT: Incidence of Solicited Local and Systemic Adverse
Reactions within 7 Days a of Vaccination in Adults b (Total Vaccinated Cohort)

                                                           Trivalent Influenza Vaccine (TIV)
                                  FLUARIX                      TIV-1                TIV-2
                               QUADRIVALENTc               (B Victoria) d       (B Yamagata)e
                                n = 3,011-3,015              n = 1,003             n = 607
                                       %                         %                    %
       Adverse Reaction         Any      Grade 3 f        Any      Grade 3 f   Any      Grade 3 f
  Local
  Pain                               36           0.8         37           1        31         0.5
  Redness                             2            0           2           0          2         0
  Swelling                            2            0           2           0          1         0
  Systemic
  Muscle aches                       16           0.5         19          0.8       16         0.5
  Headache                           16           0.9         16          0.8       13         0.7
  Fatigue                            16           0.7         18          0.6       15         0.5
  Arthralgia                          8           0.5         10          0.7         9        0.3
  Gastrointestinal symptoms  g        7           0.4          7          0.2         6        0.3
  Shivering                           4           0.4          5          0.3         4        0.2
  Feverh                              2            0           1           0          2         0
Total vaccinated cohort for safety included all vaccinated subjects for whom safety data were available.
n = Number of subjects with diary card completed.
a Seven days included day of vaccination and the subsequent 6 days.

b Trial 1: NCT01204671.

c Contained the same composition as FLUARIX (trivalent formulation) manufactured for the 2010-2011

  season and an additional influenza type B virus of Yamagata lineage.
d Contained the same composition as FLUARIX manufactured for the 2010-2011 season (2 influenza A

  subtype viruses and an influenza type B virus of Victoria lineage).
e Contained the same 2 influenza A subtype viruses as FLUARIX manufactured for the 2010-2011

  season and an influenza type B virus of Yamagata lineage.
f Grade 3 pain: Defined as significant pain at rest; prevented normal everyday activities.

  Grade 3 redness, swelling: Defined as >100 mm.
  Grade 3 muscle aches, headache, fatigue, arthralgia, gastrointestinal symptoms, shivering: Defined as
  prevented normal activity.
  Grade 3 fever: Defined as >102.2°F (39.0°C).
g Gastrointestinal symptoms included nausea, vomiting, diarrhea, and/or abdominal pain.

h Fever: Defined as ≥99.5°F (37.5°C).




                                                    5
                                               5                                     Exhibit 252
    Case 2:20-cv-02470-WBS-JDP Document 9 Filed 12/29/20 Page 406 of 497



Unsolicited events occurring within 21 days of vaccination (Day 0 to 20) were reported in 13%, 14%, and
15% of subjects who received FLUARIX QUADRIVALENT, TIV-1, or TIV-2, respectively. The
unsolicited adverse reactions that occurred most frequently ( 0.1% for FLUARIX QUADRIVALENT)
included dizziness, injection site hematoma, injection site pruritus, and rash. Serious adverse events
occurring within 21 days of vaccination were reported in 0.5%, 0.6%, and 0.2% of subjects who received
FLUARIX QUADRIVALENT, TIV-1, or TIV-2, respectively.
FLUARIX QUADRIVALENT in Children
Trial 7 (NCT01439360) was a randomized, observer-blind, non-influenza vaccine-controlled trial
evaluating the efficacy of FLUARIX QUADRIVALENT. In this trial, subjects aged 6 through 35 months
received FLUARIX QUADRIVALENT (n = 6,006) or a control vaccine (n = 6,012). The comparator
was pneumococcal 13-valent conjugate vaccine [Diphtheria CRM197 Protein] (Wyeth Pharmaceuticals,
Inc.) in children younger than 12 months, HAVRIX (Hepatitis A Vaccine) in children 12 months and
older with a history of influenza vaccination, or HAVRIX (Dose 1) and a varicella vaccine (U.S.
Licensed Manufactured by Merck & Co., Inc. or Non-U.S. Licensed Manufactured by GlaxoSmithKline
Biologicals) (Dose 2) in those with no history of influenza vaccination. Subjects were aged 6 through 35
months, and one child aged 43 months (mean age: 22 months); 51% were male; 27% were white, 45%
were Asian, and 28% were of other racial/ethnic groups. Children aged 12 months and older with no
history of influenza vaccination and children younger than 12 months received 2 doses of FLUARIX
QUADRIVALENT or the control vaccine approximately 28 days apart. Children aged 12 months and
older with a history of influenza vaccination received one dose. Solicited local adverse reactions and
systemic adverse events were collected using diary cards for 7 days (day of vaccination and the next
6 days). The incidences of solicited adverse reactions are shown in Table 3.




                                                   6
                                               6                                    Exhibit 252
    Case 2:20-cv-02470-WBS-JDP Document 9 Filed 12/29/20 Page 407 of 497



Table 3. FLUARIX QUADRIVALENT: Incidence of Solicited Local and Systemic Adverse
Reactions within 7 Days a after First Vaccination in Children Aged 6 through 35 Months b (Total
Vaccinated Cohort)
                                                                           Non-Influenza Active
                                  FLUARIX QUADRIVALENT                          Comparatorc,d
                                                  %                                   %
                                                                e
       Adverse Reaction                Any              Grade 3             Any            Grade 3 e
  Local                                       n = 5,899                           n = 5,896
  Pain                                  17                 0.4               18                0.5
  Redness                               13                  0                14                  0
  Swelling                               8                  0                9                   0
  Systemic                                    n = 5,898                           n = 5,896
  Irritability                          16                 0.7               18                  1
  Loss of appetite                      14                  1                15                  1
  Drowsiness                            13                 0.7               14                0.9
  Feverf                                 6                  1                7                   1
Total vaccinated cohort for safety included all vaccinated subjects for whom safety data were available .
n = Number of subjects with diary card completed.
a Seven days included day of vaccination and the subsequent 6 days.

b Trial 7: NCT01439360.

c Children younger than 12 months: pneumococcal 13-valent conjugate vaccine [Diphtheria CRM197

  Protein] (Wyeth Pharmaceuticals, Inc.).
d Children 12 months and older: HAVRIX (Hepatitis A Vaccine) for those with a history of influenza

  vaccination; or HAVRIX (Dose 1) and a varicella vaccine (U.S. Licensed Manufactured by Merck &
  Co., Inc. or Non-U.S. Licensed Manufactured by GlaxoSmithKline Biologicals) (Dose 2) for those with
  no history of influenza vaccination.
e Grade 3 pain: Defined as cried when limb was moved/spontaneously painful.

  Grade 3 swelling, redness: Defined as >50 mm.
  Grade 3 irritability: Defined as crying that could not be comforted/prevented normal activity.
  Grade 3 loss of appetite: Defined as not eating at all.
  Grade 3 drowsiness: Defined as prevented normal activity.
  Grade 3 fever: Defined as >102.2°F (39.0°C).
f Fever: Defined as 100.4 F (38.0 C).


In children who received a second dose of FLUARIX QUADRIVALENT or the Non-Influenza Active
Comparator vaccine, the incidences of solicited adverse reactions following the second dose were
generally lower than those observed after the first dose.
Unsolicited adverse events occurring within 28 days of vaccination were reported in 44% and 45% of
subjects who received FLUARIX QUADRIVALENT (n = 6,006) and the comparator vaccine
(n = 6,012), respectively. Serious adverse events (SAEs) occurring during the study period (6 to 8


                                                    7
                                               7                                    Exhibit 252
    Case 2:20-cv-02470-WBS-JDP Document 9 Filed 12/29/20 Page 408 of 497



months) were reported in 3.6% of subjects who received FLUARIX QUADRIVALENT and in 3.3% of
subjects who received the comparator vaccine.
Trial 2 (NCT01196988) was a randomized, double-blind, active-controlled, safety, and immunogenicity
trial. In this trial, subjects received FLUARIX QUADRIVALENT (n = 915) or one of 2 formulations of
comparator trivalent influenza vaccine (FLUARIX; TIV-1, n = 912; or TIV-2, n = 911), each containing
an influenza type B virus that corresponded to one of the 2 type B viruses in FLUARIX
QUADRIVALENT (a type B virus of the Victoria lineage or a type B virus of the Yamagata lineage).
Subjects were aged 3 through 17 years and 52% were male; 56% were white, 29% were Asian, 12% were
black, and 3% were of other racial/ethnic groups. Children aged 3 through 8 years with no history of
influenza vaccination received 2 doses approximately 28 days apart. Children aged 3 through 8 years
with a history of influenza vaccination and children aged 9 years and older received one dose. Solicited
local adverse reactions and systemic adverse events were collected using diary cards for 7 days (day of
vaccination and the next 6 days). The frequencies of solicited adverse reactions are shown in Table 4.




                                                   8
                                              8                                    Exhibit 252
    Case 2:20-cv-02470-WBS-JDP Document 9 Filed 12/29/20 Page 409 of 497



Table 4. FLUARIX QUADRIVALENT: Incidence of Solicited Local and Systemic Adverse
Reactions within 7 Days a after First Vaccination in Children Aged 3 through 17 Years b (Total
Vaccinated Cohort)
                                                         Trivalent Influenza Vaccine (TIV)
                                  FLUARIX                  TIV-1                  TIV-2
                              QUADRIVALENT     c       (B Victoria) d         (B Yamagata)e
                                     %                       %                      %
                                                f                       f
                               Any      Grade 3      Any       Grade 3       Any      Grade 3 f
    Adverse Reaction                              Aged 3 through 17 Years
 Local                             n = 903                n = 901                n = 905
 Paing                          44          2          42          2          40         0.8
 Redness                        23          1          21         0.2         21         0.7
 Swelling                       19         0.8         17          1          15         0.2
                                                  Aged 3 through 5 Years
 Systemic                          n = 291                n = 314                n = 279
 Drowsiness                     17          1          12         0.3         14         0.7
 Irritability                   17         0.7         13         0.3         14         0.7
 Loss of appetite               16         0.3          8          0          10         0.7
 Feverh                          9         0.3          9         0.3         8           1
                                                  Aged 6 through 17 Years
  Systemic                         n = 613                n = 588                n = 626
  Fatigue                       20          2          19          1          16         0.5
  Muscle aches                  18         0.7         16          1          16         0.5
  Headache                      16          1          19         0.7         15         0.6
  Arthralgia                    10         0.3          9         0.7          7         0.2
  Gastrointestinal              10          1          10         0.7          7         0.3
  symptomsi
  Shivering                         6           0.5         4           0.5         5           0
  Fever h                           6            1          9           0.5         6          0.3
Total vaccinated cohort for safety included all vaccinated subjects for whom safety data were available.
n = Number of subjects with diary card completed.
a Seven days included day of vaccination and the subsequent 6 days.

b Trial 2: NCT01196988.
c Contained the same composition as FLUARIX (trivalent formulation) manufactured for the 2010-2011

  season and an additional influenza type B virus of Yamagata lineage.
d Contained the same composition as FLUARIX manufactured for the 2010-2011 season (2 influenza A

  subtype viruses and an influenza type B virus of Victoria lineage).
e Contained the same 2 influenza A subtype viruses as FLUARIX manufactured for the 2010-2011

  season and an influenza type B virus of Yamagata lineage.


                                                    9
                                               9                                     Exhibit 252
    Case 2:20-cv-02470-WBS-JDP Document 9 Filed 12/29/20 Page 410 of 497


f Grade 3 pain: Defined as cried when limb was moved/spontaneously painful (children ˂6 years), or
  significant pain at rest, prevented normal everyday activities (children ≥6 years).
  Grade 3 redness, swelling: Defined as >50 mm.
  Grade 3 drowsiness: Defined as prevented normal activity.
  Grade 3 irritability: Defined as crying that could not be comforted/prevented normal activity.
  Grade 3 loss of appetite: Defined as not eating at all.
  Grade 3 fever: Defined as >102.2°F (39.0°C).
  Grade 3 fatigue, muscle aches, headache, arthralgia, gastrointestinal symptoms, shivering: Defined as
  prevented normal activity.
g Percentage of subjects with any pain by age subgroup: 39%, 38%, and 37% for FLUARIX

  QUADRIVALENT, TIV-1, and TIV-2, respectively, in children aged 3 through 8 years and 52%, 50%,
  and 46% for FLUARIX QUADRIVALENT, TIV-1, and TIV-2, respectively, in children aged 9 through
  17 years.
h Fever: Defined as 99.5 F (37.5 C).

i Gastrointestinal symptoms included nausea, vomiting, diarrhea, and/or abdominal pain.


In children who received a second dose of FLUARIX QUADRIVALENT, TIV-1, or TIV-2, the
incidences of adverse reactions following the second dose were generally lower than those observed after
the first dose.
Unsolicited adverse events occurring within 28 days of any vaccination were reported in 31%, 33%, and
34% of subjects who received FLUARIX QUADRIVALENT, TIV-1, or TIV-2, respectively. The
unsolicited adverse reactions that occurred most frequently ( 0.1% for FLUARIX QUADRIVALENT)
included injection site pruritus and rash. Serious adverse events occurring within 28 days of any
vaccination were reported in 0.1%, 0.1%, and 0.1% of subjects who received FLUARIX
QUADRIVALENT, TIV-1, or TIV-2, respectively.
FLUARIX (Trivalent Formulation)
FLUARIX has been administered to 10,317 adults aged 18 through 64 years, 606 subjects aged 65 years
and older, and 2,115 children aged 6 months through 17 years in clinical trials. The incidence of solicited
adverse reactions in each age-group is shown in Tables 5 and 6.




                                                    10
                                               10                                     Exhibit 252
    Case 2:20-cv-02470-WBS-JDP Document 9 Filed 12/29/20 Page 411 of 497



Table 5. FLUARIX (Trivalent Formulation): Incidence of Solicited Local and Systemic Adverse
Reactions within 4 Days a of Vaccination in Adults (Total Vaccinated Cohort)
                                   Trial 3 b                                   Trial 4 c
                        Aged 18 through 64 Years                      Aged 65 Years and Older
                      FLUARIX                   Placebo           FLUARIX                Comparator
                        n = 760                 n = 192           n = 601-602              n = 596
    Adverse                %                       %                   %                      %
    Reaction        Any     Grade 3 d Any Grade 3 d            Any      Grade 3 d Any         Grade 3 d
  Local
  Pain               55          0.1         12         0        19          0         18          0
  Redness            18           0          10         0        11         0.2        13         0.7
  Swelling            9          0.1          6         0         6          0           9        0.7
  Systemic
  Muscle aches       23          0.4         12        0.5        7         0.3          7         0
  Fatigue            20          0.4         18         1         9         0.3        10         0.7
  Headache           19          0.1         21         1         8         0.3          8        0.3
  Arthralgia          6          0.1          6        0.5        6         0.5          5        0.2
  Shivering           3          0.1          3         0         2         0.2          2         0
  Fever e             2           0           2         0         2          0         0.5         0
Total vaccinated cohort for safety included all vaccinated subjects for whom safety data were available.
n = Number of subjects with diary card completed.
a Four days included day of vaccination and the subsequent 3 days.

b Trial 3 was a randomized, double-blind, placebo-controlled, safety, and immunogenicity trial

  (NCT00100399).
c Trial 4 was a randomized, single-blind, active-controlled, safety, and immunogenicity trial

  (NCT00197288). The active control was FLUZONE, a U.S.-licensed trivalent, inactivated influenza
  vaccine (Sanofi Pasteur Inc.).
d Grade 3 pain, muscle aches, fatigue, headache, arthralgia, shivering: Defined as prevented normal

  activity.
  Grade 3 redness, swelling: Defined as >50 mm.
  Grade 3 fever: Defined as >102.2°F (39.0°C).
e Fever: Defined as 100.4 F (38.0 C) in Trial 3, and 99.5 F (37.5 C) in Trial 4.




                                                    11
                                               11                                    Exhibit 252
    Case 2:20-cv-02470-WBS-JDP Document 9 Filed 12/29/20 Page 412 of 497



Table 6. FLUARIX (Trivalent Formulation): Incidence of Solicited Local and Systemic Adverse
Reactions within 4 Days a of First Vaccination in Children Aged 3 through 17 Years b (Total
Vaccinated Cohort)
                                Aged 3 through 4 Years                  Aged 5 through 17 Years
                             FLUARIX              Comparator          FLUARIX             Comparator
                              n = 350               n = 341           n = 1,348              n = 451
        Adverse                  %                    %                    %                    %
                                           c                   c                    c
        Reaction          Any Grade 3           Any Grade 3        Any Grade 3          Any Grade 3 c
  Local
  Pain                     35         2          38        1         56         0.8      56         0.7
  Redness                  23        0.3         20        0         18          1       16         0.7
  Swelling                 14         0          13        0         14          2       13         0.7
  Systemic
  Irritability             21        0.9         22        0         –           –        –          –
  Loss of appetite         13        0.9         15       0.9        –           –        –          –
  Drowsiness               13        0.6         20       0.9        –           –        –          –
  Feverd                    7         1          8         2         4          0.3       3         0.2
  Muscle aches             –          –          –         –         29         0.4      29         0.4
  Fatigue                  –          –          –         –         20          1       19          1
  Headache                 –          –          –         –         15         0.5      16         0.9
  Arthralgia               –          –          –         –         6          0.1       6         0.2
  Shivering                –          –          –         –         3          0.1       4         0.2
Total vaccinated cohort for safety included all vaccinated subjects for whom safety data were available.
n = Number of subjects with diary card completed.
a Four days included day of vaccination and the subsequent 3 days.

b Trial 6 was a single-blind, active-controlled, safety, and immunogenicity U.S. trial (NCT00383123).

  The active control was FLUZONE, a U.S.-licensed trivalent, inactivated influenza vaccine (Sanofi
  Pasteur Inc.).
c Grade 3 pain, irritability, loss of appetite, drowsiness, muscle aches, fatigue, headache, arthralgia,

  shivering: Defined as prevented normal activity.
  Grade 3 swelling, redness: Defined as >50 mm.
  Grade 3 fever: Defined as >102.2°F (39.0°C).
d Fever: Defined as 99.5 F (37.5 C).


In children who received a second dose of FLUARIX or the comparator vaccine, the incidences of
adverse reactions following the second dose were similar to those observed after the first dose.
Serious Adverse Reactions: In the 4 clinical trials in adults (N = 10,923), there was a single case of
anaphylaxis within one day following administration of FLUARIX (<0.01%).




                                                     12
                                                12                                     Exhibit 252
      Case 2:20-cv-02470-WBS-JDP Document 9 Filed 12/29/20 Page 413 of 497



FLUARIX QUADRIVALENT Concomitant Administration with Zoster Vaccine Recombinant,
Adjuvanted (SHINGRIX)
In an open-label, randomized trial (NCT 01954251), adults aged 50 years and older (median 63 years,
range 50 to 92 years) received FLUARIX QUADRIVALENT and SHINGRIX at Month 0 and
SHINGRIX at Month 2 (n = 413), or FLUARIX QUADRIVALENT at Month 0 and SHINGRIX at
Months 2 and 4 (n = 415). Information about solicited local and systemic adverse reactions was collected
using diary cards for 7 days (day of vaccination and the next 6 days). The rates of the solicited, systemic
adverse reactions of fatigue, headache, myalgia, shivering, and fever (≥37.5oC) reported in subjects
receiving FLUARIX QUADRIVALENT and SHINGRIX concomitantly were similar to those observed
with SHINGRIX alone, and higher than when FLUARIX QUADRIVALENT was given alone.
6.2     Postmarketing Experience
Beyond those events reported above in the clinical trials for FLUARIX QUADRIVALENT or
FLUARIX, the following adverse reactions have been identified during post-approval use of FLUARIX
QUADRIVALENT or FLUARIX (trivalent influenza vaccine). Because these reactions are reported
voluntarily from a population of uncertain size, it is not always possible to reliably estimate their
frequency or establish a causal relationship to the vaccine.
Blood and Lymphatic System Disorders
Lymphadenopathy.
Cardiac Disorders
Tachycardia.
Ear and Labyrinth Disorders
Vertigo.
Eye Disorders
Conjunctivitis, eye irritation, eye pain, eye redness, eye swelling, eyelid swelling.
Gastrointestinal Disorders
Abdominal pain or discomfort, swelling of the mouth, throat, and/or tongue.
General Disorders and Administration Site Conditions
Asthenia, chest pain, influenza-like illness, feeling hot, injection site mass, injection site reaction,
injection site warmth, body aches.
Immune System Disorders
Anaphylactic reaction including shock, anaphylactoid reaction, hypersensitivity, serum sickness.
Infections and Infestations
Injection site abscess, injection site cellulitis, pharyngitis, rhinitis, tonsillitis.


                                                          13
                                                    13                                     Exhibit 252
      Case 2:20-cv-02470-WBS-JDP Document 9 Filed 12/29/20 Page 414 of 497



Nervous System Disorders
Convulsion, encephalomyelitis, facial palsy, facial paresis, Guillain-Barré syndrome, hypoesthesia,
myelitis, neuritis, neuropathy, paresthesia, syncope.
Respiratory, Thoracic, and Mediastinal Disorders
Asthma, bronchospasm, dyspnea, respiratory distress, stridor.
Skin and Subcutaneous Tissue Disorders
Angioedema, erythema, erythema multiforme, facial swelling, pruritus, Stevens-Johnson syndrome,
sweating, urticaria.
Vascular Disorders
Henoch-Schönlein purpura, vasculitis.

7       DRUG INTERACTIONS
7.1     Concomitant Vaccine Administration
In an open-label trial (NCT 01954251), FLUARIX QUADRIVALENT was administered concomitantly
with Zoster Vaccine Recombinant, Adjuvanted (SHINGRIX) [see Adverse Reactions (6.1), Clinical
Studies (14.4)].
7.2     Immunosuppressive Therapies
Immunosuppressive therapies, including irradiation, antimetabolites, alkylating agents, cytotoxic drugs,
and corticosteroids (used in greater-than-physiologic doses), may reduce the immune response to
FLUARIX QUADRIVALENT.

8       USE IN SPECIFIC POPULATIONS
8.1     Pregnancy
Pregnancy Exposure Registry
There is a pregnancy exposure registry that monitors pregnancy outcomes in women exposed to
FLUARIX QUADRIVALENT during pregnancy. Healthcare providers are encouraged to register
women by calling 1-888-452-9622.
Risk Summary
All pregnancies have a risk of birth defect, loss, or other adverse outcomes. In the U.S. general
population, the estimated background risk of major birth defects and miscarriage in clinically recognized
pregnancies is 2% to 4% and 15% to 20%, respectively.
There are insufficient data on FLUARIX QUADRIVALENT in pregnant women to inform vaccine-
associated risks.




                                                    14
                                              14                                     Exhibit 252
      Case 2:20-cv-02470-WBS-JDP Document 9 Filed 12/29/20 Page 415 of 497



A developmental toxicity study was performed in female rats administered FLUARIX
QUADRIVALENT prior to mating and during gestation and lactation periods. The total dose was 0.2 mL
at each occasion (a single human dose is 0.5 mL). This study revealed no adverse effects on fetal or pre-
weaning development due to FLUARIX QUADRIVALENT (see Data).
Clinical Considerations
Disease-Associated Maternal and/or Embryo/Fetal Risk: Pregnant women infected with seasonal
influenza are at increased risk of severe illness associated with influenza infection compared with non-
pregnant women. Pregnant women with influenza may be at increased risk for adverse pregnancy
outcomes, including preterm labor and delivery.
Data
Animal Data: In a developmental toxicity study, female rats were administered FLUARIX
QUADRIVALENT by intramuscular injection 4 and 2 weeks prior to mating, on Gestation Days 3, 8, 11,
and 15, and on Lactation Day 7. The total dose was 0.2 mL at each occasion (a single human dose is 0.5
mL). No adverse effects on pre-weaning development up to Postnatal Day 25 were observed. There were
no vaccine-related fetal malformations or variations.
8.2     Lactation
Risk Summary
It is not known whether FLUARIX QUADRIVALENT is excreted in human milk. Data are not available
to assess the effects of FLUARIX QUADRIVALENT on the breastfed infant or on milk
production/excretion. The developmental and health benefits of breastfeeding should be considered along
with the mother’s clinical need for FLUARIX QUADRIVALENT and any potential adverse effects on
the breastfed child from FLUARIX QUADRIVALENT or from the underlying maternal condition. For
preventive vaccines, the underlying maternal condition is susceptibility to disease prevented by the
vaccine.
8.4     Pediatric Use
Safety and effectiveness of FLUARIX QUADRIVALENT in children younger than 6 months have not
been established.
Safety and effectiveness of FLUARIX QUADRIVALENT in individuals aged 6 months through 17 years
have been established [see Adverse Reactions (6.1), Clinical Studies (14.3)].
8.5     Geriatric Use
In a randomized, double-blind (2 arms) and open-label (one arm), active-controlled trial, immunogenicity
and safety were evaluated in a cohort of subjects aged 65 years and older who received FLUARIX
QUADRIVALENT (n = 1,517); 469 of these subjects were aged 75 years and older. In subjects aged
65 years and older, the geometric mean antibody titers (GMTs) post-vaccination and seroconversion rates
were lower than in younger subjects (aged 18 through 64 years) and the frequencies of solicited and
unsolicited adverse reactions were generally lower than in younger subjects.


                                                    15
                                               15                                     Exhibit 252
     Case 2:20-cv-02470-WBS-JDP Document 9 Filed 12/29/20 Page 416 of 497



11     DESCRIPTION
FLUARIX QUADRIVALENT, Influenza Vaccine, for intramuscular injection, is a sterile, colorless, and
slightly opalescent suspension. FLUARIX QUADRIVALENT is prepared from influenza viruses
propagated in embryonated chicken eggs. Each of the influenza viruses is produced and purified
separately. After harvesting the virus-containing fluids, each influenza virus is concentrated and purified
by zonal centrifugation using a linear sucrose density gradient solution containing detergent to disrupt the
viruses. Following dilution, the vaccine is further purified by diafiltration. Each influenza virus solution
is inactivated by the consecutive effects of sodium deoxycholate and formaldehyde leading to the
production of a “split virus.” Each split inactivated virus is then suspended in sodium phosphate-buffered
isotonic sodium chloride solution. Each vaccine is formulated from the split inactivated virus solutions.
FLUARIX QUADRIVALENT has been standardized according to U.S. Public Health Service (USPHS)
requirements for the 2019-2020 influenza season and is formulated to contain 60 micrograms (mcg)
hemagglutinin (HA) per 0.5-mL dose, in the recommended ratio of 15 mcg HA of each of the following
4 influenza virus strains (2 A strains and 2 B strains): A/Brisbane/02/2018 (H1N1) pdm09 (IVR-190),
A/Kansas/14/2017 (H3N2) NYMC X-327, B/Maryland/15/2016 NYMC BX-69A (a
B/Colorado/06/2017-like virus), and B/Phuket/3073/2013.
FLUARIX QUADRIVALENT is formulated without preservatives. FLUARIX QUADRIVALENT does
not contain thimerosal. Each 0.5-mL dose also contains octoxynol-10 (TRITON X-100) 0.115 mg, α-
tocopheryl hydrogen succinate 0.135 mg, and polysorbate 80 (Tween 80) 0.550 mg. Each dose may
also contain residual amounts of hydrocortisone 0.0015 mcg, gentamicin sulfate 0.15 mcg, ovalbumin
  0.050 mcg, formaldehyde 5 mcg, and sodium deoxycholate 65 mcg from the manufacturing process.
The tip caps and plungers of the prefilled syringes of FLUARIX QUADRIVALENT are not made with
natural rubber latex.

12     CLINICAL PHARMACOLOGY
12.1   Mechanism of Action
Influenza illness and its complications follow infection with influenza viruses. Global surveillance of
influenza identifies yearly antigenic variants. Since 1977, antigenic variants of influenza A (H1N1 and
H3N2) viruses and influenza B viruses have been in global circulation.
Public health authorities give annual influenza vaccine composition recommendations. Inactivated
influenza vaccines are standardized to contain the hemagglutinins of influenza viruses representing the
virus types or subtypes likely to circulate in the United States during the influenza season. Two influenza
type B virus lineages (Victoria and Yamagata) are of public health importance because they have co-
circulated since 2001. FLUARIX (trivalent influenza vaccine) contains 2 influenza A subtype viruses and
one influenza type B virus.
Specific levels of hemagglutination-inhibition (HI) antibody titer post-vaccination with inactivated
influenza virus vaccines have not been correlated with protection from influenza illness but the HI



                                                     16
                                               16                                      Exhibit 252
     Case 2:20-cv-02470-WBS-JDP Document 9 Filed 12/29/20 Page 417 of 497



antibody titers have been used as a measure of vaccine activity. In some human challenge studies, HI
antibody titers of 1:40 have been associated with protection from influenza illness in up to 50% of
subjects.1,2 Antibody against one influenza virus type or subtype confers little or no protection against
another virus. Furthermore, antibody to one antigenic variant of influenza virus might not protect against
a new antigenic variant of the same type or subtype. Frequent development of antigenic variants through
antigenic drift is the virological basis for seasonal epidemics and the reason for the usual replacement of
one or more influenza viruses in each year’s influenza vaccine.
Annual revaccination is recommended because immunity declines during the year after vaccination, and
because circulating strains of influenza virus change from year to year.

13     NONCLINICAL TOXICOLOGY
13.1   Carcinogenesis, Mutagenesis, Impairment of Fertility
FLUARIX QUADRIVALENT has not been evaluated for carcinogenic or mutagenic potential or male
infertility in animals. Vaccination of female rats with FLUARIX QUADRIVALENT had no effect on
fertility [see Use in Specific Populations (8.1)].

14     CLINICAL STUDIES
14.1   Efficacy against Influenza
The efficacy experience with FLUARIX is relevant to FLUARIX QUADRIVALENT because both
vaccines are manufactured using the same process and have overlapping compositions [see Description
(11)].
The efficacy of FLUARIX was evaluated in a randomized, double-blind, placebo-controlled trial
conducted in 2 European countries during the 2006-2007 influenza season. Efficacy of FLUARIX,
containing A/New Caledonia/20/1999 (H1N1), A/Wisconsin/67/2005 (H3N2), and
B/Malaysia/2506/2004 influenza virus strains, was defined as the prevention of culture-confirmed
influenza A and/or B cases, for vaccine antigenically matched strains, compared with placebo. Healthy
subjects aged 18 through 64 years (mean age: 40 years) were randomized (2:1) to receive FLUARIX
(n = 5,103) or placebo (n = 2,549) and monitored for influenza-like illnesses (ILI) starting 2 weeks post-
vaccination and lasting for approximately 7 months. In the overall population, 60% of subjects were
female and 99.9% were white. Culture-confirmed influenza was assessed by active and passive
surveillance of ILI. Influenza-like illness was defined as at least one general symptom (fever 100 F
and/or myalgia) and at least one respiratory symptom (cough and/or sore throat). After an episode of ILI,
nose and throat swab samples were collected for analysis; attack rates and vaccine efficacy were
calculated (Table 7).




                                                     17
                                               17                                      Exhibit 252
    Case 2:20-cv-02470-WBS-JDP Document 9 Filed 12/29/20 Page 418 of 497



Table 7. FLUARIX (Trivalent Formulation): Attack Rates and Vaccine Efficacy against Culture -
Confirmed Influenza A and/or B in Adults (Total Vaccinated Cohort)
                                            Attack Rates
                                                (n/N)                     Vaccine Efficacy
                        N          n              %              %        Lower Limit Upper Limit
                                   a
   Antigenically Matched Strains
   FLUARIX            5,103        49            1.0            66.9b          51.9           77.4
   Placebo            2,549        74            2.9              –             –              –
                                                                             c
   All Culture-Confirmed Influenza (Matched, Unmatched, and Untyped)
   FLUARIX            5,103        63            1.2            61.6b          46.0           72.8
   Placebo            2,549        82            3.2              –             –              –
a There were no vaccine matched culture-confirmed cases of A/New Caledonia/20/1999 (H1N1) or

  B/Malaysia/2506/2004 influenza virus strains with FLUARIX or placebo.
b Vaccine efficacy for FLUARIX exceeded a pre-defined threshold of 35% for the lower limit of the 2-

  sided 95% Confidence Interval (CI).
c Of the 22 additional cases, 18 were unmatched and 4 were untyped; 15 of the 22 cases were A (H3N2)

  (11 cases with FLUARIX and 4 cases with placebo).
In a post-hoc exploratory analysis by age, vaccine efficacy (against culture-confirmed influenza A and/or
B cases, for vaccine antigenically matched strains) in subjects aged 18 through 49 years was 73.4%
(95% CI: 59.3, 82.8) (number of influenza cases: FLUARIX [n = 35/3,602] and placebo [n = 66/1,810]).
In subjects aged 50 through 64 years, vaccine efficacy was 13.8% (95% CI: -137.0, 66.3) (number of
influenza cases: FLUARIX [n = 14/1,501] and placebo [n = 8/739]). As the trial lacked statistical power
to evaluate efficacy within age subgroups, the clinical significance of these results is unknown.
The efficacy of FLUARIX QUADRIVALENT was evaluated in Trial 7, a randomized, observer-blind,
non-influenza vaccine-controlled trial conducted in 13 countries in Asia, Europe, and Central America
during the 2011-2012 and 2012-2013 Northern Hemisphere influenza seasons, and from 2012 to 2014
during influenza seasons in subtropical countries. Healthy subjects aged 6 through 35 months (mean age:
22 months) were randomized (1:1) to receive FLUARIX QUADRIVALENT (n = 6,006) or a non-
influenza control vaccine (n = 6,012). In the overall population, 51% were male; 27% were white, 45%
were Asian, and 28% were of other racial/ethnic groups. Children aged 12 months and older with no
history of influenza vaccination and children younger than 12 months received 2 doses of FLUARIX
QUADRIVALENT or the Non-Influenza Active Comparator vaccine approximately 28 days apart.
Children aged 12 months and older with a history of influenza vaccination received one dose.
The influenza virus strain composition of FLUARIX QUADRIVALENT administered in each of the 5
study cohorts followed the World Health Organization (WHO) recommendations (which included 2nd B
strain from 2012 onwards) for each influenza season associated with a particular cohort.
Efficacy of FLUARIX QUADRIVALENT was assessed for the prevention of reverse transcriptase
polymerase chain reaction (RT-PCR)-confirmed influenza A and/or B disease, due to any seasonal


                                                   18
                                              18                                     Exhibit 252
    Case 2:20-cv-02470-WBS-JDP Document 9 Filed 12/29/20 Page 419 of 497



influenza strain, compared with non-influenza control vaccines. Influenza disease included episodes of
influenza-like illness (ILI, i.e., fever 100.4°F with any of the following: cough, runny nose, nasal
congestion, or breathing difficulty) or a consequence of influenza virus infection (acute otitis media or
lower respiratory illnesses). Among subjects with RT-PCR-positive influenza A and/or B disease,
subjects were further prospectively classified based on the presence of adverse outcomes associated with
influenza infection: fever >102.2°F, physician-diagnosed acute otitis media, physician-diagnosed lower
respiratory tract illness, physician-diagnosed serious extra-pulmonary complications, hospitalization in
the intensive care unit, or supplemental oxygen required for more than 8 hours. Subjects were monitored
for influenza disease by passive and active surveillance starting 2 weeks post-vaccination and lasting for
approximately 6 months. After an episode of ILI, lower respiratory illness, or acute otitis media, nasal
swabs were collected and tested for influenza A and/or B by RT-PCR. All RT-PCR-positive specimens
were further tested in cell culture and by antigenic characterization to determine whether the viral strains
matched those in the vaccine. Vaccine efficacy for subjects with RT-PCR confirmed and culture-
confirmed vaccine matching strains (According-to-Protocol (ATP) cohort for efficacy – time to event) is
presented in Table 8.




                                                     19
                                                19                                     Exhibit 252
    Case 2:20-cv-02470-WBS-JDP Document 9 Filed 12/29/20 Page 420 of 497



Table 8. Attack Rates and Vaccine Efficacy against Influenza A and/or B in Children Aged 6
through 35 Months a (ATP Cohort for Efficacy – Time to Event)
                                                         Attack
                                                       Rates (n/N)             Vaccine Efficacy
                                          b       c
                                        N       n          %          %       Lower Limit Upper Limit
  All RT-PCR-Confirmed Influenza
  FLUARIX QUADRIVALENT 5,707                   344        6.03       49.8         41.8d            56.8
  Non-Influenza Comparator    e,f      5,697   662        11.62        -            -               -
  All Culture-Confirmed Influenza
  FLUARIX QUADRIVALENT 5,707                   303        5.31       51.2         44.1g            57.6
  Non-Influenza Comparator    e,f      5,697   602        10.57        -            -               -
  All Antigenically Matched Culture -Confirmed Influenza
  FLUARIX QUADRIVALENT 5,707                    88        1.54       60.1         49.1h            69.0
  Non-Influenza Comparatore,f          5,697   216        3.79         -            -               -
ATP = According-to-Protocol; RT-PCR = Reverse Transcriptase Polymerase Chain Reaction.
a Trial 7: NCT01439360.

b Number of subjects in the ATP cohort for efficacy – time to event, which included subjects who met all

  eligibility criteria, who were followed for efficacy and complied with the study protocol until the
  influenza-like episode.
c Number of subjects who reported at least one case in the reporting period.

d Vaccine efficacy for FLUARIX QUADRIVALENT met the pre-defined criterion for the lower limit of

  the 2-sided 97.5% CI (>15% for all influenza).
e Children younger than 12 months: pneumococcal 13-valent conjugate vaccine [Diphtheria CRM197

  Protein] (Wyeth Pharmaceuticals, Inc.).
f Children 12 months and older: HAVRIX (Hepatitis A Vaccine) for those with a history of influenza

  vaccination; or HAVRIX (Dose 1) and a varicella vaccine (U.S. Licensed Manufactured by Merck &
  Co., Inc. or Non-U.S. Licensed Manufactured by GlaxoSmithKline Biologicals) (Dose 2) for those with
  no history of influenza vaccination.
g Vaccine efficacy for FLUARIX QUADRIVALENT met the pre-defined criterion of >10% for the lower

  limit of the 2-sided 95% CI.
h Vaccine efficacy for FLUARIX QUADRIVALENT met the pre-defined criterion of >15% for the lower

  limit of the 2-sided 95% CI.
The vaccine efficacy against RT-PCR-confirmed influenza associated with adverse outcomes was 64.6%
(97.5% CI 53.2%, 73.5%). The vaccine efficacy against RT-PCR-confirmed influenza associated with
adverse outcomes due to A/H1N1, A/H3N2, B/Victoria, and B/Yamagata was 71.4% (95% CI 48.5%,
85.2%), 51.3% (95% CI 32.7%, 65.2%), 86.7% (95% CI 52.8%, 97.9%), and 68.9% (95% CI 50.6%,
81.2%), respectively.
For RT-PCR-confirmed influenza cases associated with adverse outcomes, the incidence of the specified
adverse outcomes is presented in Table 9.


                                                   20
                                             20                                    Exhibit 252
    Case 2:20-cv-02470-WBS-JDP Document 9 Filed 12/29/20 Page 421 of 497



Table 9. Incidence of Adverse Outcomes Associated with RT-PCR-Positive Influenza in Children
Aged 6 through 35 Months a (ATP Cohort for Efficacy- Time to Event)b
                                                                               Non-Influenza Active
                                     FLUARIX QUADRIVALENT                         Comparatorc,d
                                                n = 5,707                           n = 5,697
      Influenza-Associated           Number Number of                    Number Number of
                         e                                 f
              Symptom               of Events     Subjects       %      of Events Subjects f           %
  Fever >102.2⁰F/39⁰C                   62            61        1.1        184           183           3.2
  Acute otitis media (AOM)g              5             5        0.1         15           15            0.3
  Physician-diagnosed lower             28            28        0.5         62           61            1.1
  respiratory tract illness h

  Physician-diagnosed serious            2             2         0           3            3            0.1
  extra-pulmonary
  complicationsi
  Hospitalization in the                 0             0         0           0            0             0
  intensive care unit
  Supplemental oxygen                    0             0         0           0            0             0
  required for more than 8
  hours
ATP = According-to-Protocol; RT-PCR = Reverse transcriptase polymerase chain reaction.
a Trial 7: NCT01439360.

b Number of subjects in the ATP cohort for efficacy – time to event, which included subjects who met all

   eligibility criteria, who were followed for efficacy and complied with the study protocol until the
   influenza-like episode.
c Children younger than 12 months: pneumococcal 13-valent conjugate vaccine [Diphtheria CRM197

   Protein] (Wyeth Pharmaceuticals, Inc.).
d Children 12 months and older: HAVRIX (Hepatitis A Vaccine) for those with a history of influenza

   vaccination; or HAVRIX (Dose 1) and a varicella vaccine (U.S. Licensed Manufactured by Merck &
   Co., Inc. or Non-U.S. Licensed Manufactured by GlaxoSmithKline Biologicals) (Dose 2) for those with
   no history of influenza vaccination.
e Subjects who experienced more than one adverse outcome, each outcome was counted in the respective

   category.
f Number of subjects with at least one event in a given category.

g Analyses considered AOM cases confirmed by otoscopy.
h Pneumonia, lower respiratory tract infection, bronchiolitis, bronchitis, or croup infection as per final

   diagnosis by physician.
i Includes myositis, encephalitis or other neurologic condition including seizure, myocarditis/pericarditis

   or other serious medical condition as per final diagnosis by physician.




                                                    21
                                               21                                     Exhibit 252
    Case 2:20-cv-02470-WBS-JDP Document 9 Filed 12/29/20 Page 422 of 497



14.2   Immunological Evaluation of FLUARIX QUADRIVALENT in Adults
Trial 1 was a randomized, double-blind (2 arms) and open-label (one arm), active-controlled, safety,
immunogenicity, and non-inferiority trial. In this trial, subjects received FLUARIX QUADRIVALENT
(n = 1,809) or one of 2 formulations of comparator trivalent influenza vaccine (FLUARIX, TIV-1,
n = 608 or TIV-2, n = 534), each containing an influenza type B virus that corresponded to one of the 2
type B viruses in FLUARIX QUADRIVALENT (a type B virus of the Victoria lineage or a type B virus
of the Yamagata lineage). Subjects aged 18 years and older (mean age: 58 years) were evaluated for
immune responses to each of the vaccine antigens 21 days following vaccination. In the overall
population, 57% of subjects were female; 69% were white, 27% were Asian, and 4% were of other
racial/ethnic groups.
The immunogenicity endpoints were GMTs of serum HI antibodies adjusted for baseline, and the
percentage of subjects who achieved seroconversion, defined as a pre-vaccination HI titer of <1:10 with a
post-vaccination titer 1:40 or at least a 4-fold increase in serum HI antibody titer over baseline to 1:40
following vaccination, performed on the According-to-Protocol (ATP) cohort for whom immunogenicity
assay results were available after vaccination. FLUARIX QUADRIVALENT was non-inferior to both
TIVs based on adjusted GMTs (upper limit of the 2-sided 95% CI for the GMT ratio [TIV/FLUARIX
QUADRIVALENT] 1.5) and seroconversion rates (upper limit of the 2-sided 95% CI on difference of
the TIV minus FLUARIX QUADRIVALENT 10%). The antibody response to influenza B strains
contained in FLUARIX QUADRIVALENT was higher than the antibody response after vaccination with
a TIV containing an influenza B strain from a different lineage. There was no evidence that the addition
of the second B strain resulted in immune interference to other strains included in the vaccine (Table 10).




                                                    22
                                               22                                     Exhibit 252
    Case 2:20-cv-02470-WBS-JDP Document 9 Filed 12/29/20 Page 423 of 497



Table 10. FLUARIX QUADRIVALENT: Immune Responses to Each Antigen 21 Days after
Vaccination in Adults (ATP Cohort for Immunogenicity)
                                                              Trivalent Influenza Vaccine (TIV)
                                         FLUARIX                  TIV-1                TIV-2
                                                         a                  b
                                   QUADRIVALENT               (B Victoria)        (B Yamagata)c
        Geometric Mean                    n = 1,809              n = 608              n = 534
         Antibody Titer                   (95% CI)              (95% CI)             (95% CI)
   A/California/7/2009                      201.1                 218.4                213.0
   (H1N1)                              (188.1, 215.1)         (194.2, 245.6)       (187.6, 241.9)
   A/Victoria/210/2009                      314.7                 298.2                340.4
   (H3N2)                              (296.8, 333.6)         (268.4, 331.3)       (304.3, 380.9)
   B/Brisbane/60/2008                       404.6                 393.8                258.5
   (Victoria lineage)                  (386.6, 423.4)         (362.7, 427.6)       (234.6, 284.8)
   B/Brisbane/3/2007                        601.8                 386.6                582.5
   (Yamagata lineage)                  (573.3, 631.6)         (351.5, 425.3)       (534.6, 634.7)
                                          n = 1,801              n = 605              n = 530
                                              %                     %                    %
                          d
        Seroconversion                    (95% CI)              (95% CI)             (95% CI)
   A/California/7/2009                       77.5                  77.2                 80.2
   (H1N1)                                (75.5, 79.4)          (73.6, 80.5)         (76.5, 83.5)
   A/Victoria/210/2009                       71.5                  65.8                 70.0
   (H3N2)                                (69.3, 73.5)          (61.9, 69.6)         (65.9, 73.9)
   B/Brisbane/60/2008                        58.1                  55.4                 47.5
   (Victoria lineage)                    (55.8, 60.4)          (51.3, 59.4)         (43.2, 51.9)
   B/Brisbane/3/2007                         61.7                  45.6                 59.1
   (Yamagata lineage)                    (59.5, 64.0)          (41.6, 49.7)         (54.7, 63.3)
ATP = According-to-protocol; CI = Confidence Interval.
ATP cohort for immunogenicity included subjects for whom assay results were available after
vaccination for at least one trial vaccine antigen.
a Contained the same composition as FLUARIX (trivalent formulation) manufactured for the 2010-2011

  season and an additional influenza type B virus of Yamagata lineage.
b Contained the same composition as FLUARIX manufactured for the 2010-2011 season (2 influenza A

  subtype viruses and an influenza type B virus of Victoria lineage).
c Contained the same 2 influenza A subtype viruses as FLUARIX manufactured for the 2010-2011

  season and an influenza type B virus of Yamagata lineage.
d Seroconversion defined as a pre-vaccination HI titer of <1:10 with a post-vaccination titer 1:40 or at

  least a 4-fold increase in serum titers of HI antibodies to 1:40.




                                                   23
                                              23                                     Exhibit 252
    Case 2:20-cv-02470-WBS-JDP Document 9 Filed 12/29/20 Page 424 of 497



14.3   Immunological Evaluation of FLUARIX QUADRIVALENT in Children
Trial 7 was a randomized, observer-blind, non-influenza vaccine-controlled trial evaluating the efficacy
of FLUARIX QUADRIVALENT. In this trial, subjects aged 6 through 35 months received FLUARIX
QUADRIVALENT (n = 6,006) or a non-influenza control vaccine (n = 6,012). Immune responses to
each of the vaccine antigens were evaluated in sera 28 days following 1 or 2 doses in a subgroup of
subjects (n = 753 for FLUARIX QUADRIVALENT, n = 579 for control in the ATP cohort for
immunogenicity).
Immunogenicity endpoints (GMTs and the percentage of subjects who achieved seroconversion) were
analyzed based on the ATP cohort for whom immunogenicity assay results were available after
vaccination. Antibody responses for all 4 influenza strains are presented in Table 11.




                                                   24
                                              24                                     Exhibit 252
    Case 2:20-cv-02470-WBS-JDP Document 9 Filed 12/29/20 Page 425 of 497



Table 11. FLUARIX QUADRIVALENT: Immune Responses to Each Antigen 28 Days after Last
Vaccination in Children Aged 6 through 35 Months a (ATP Cohort for Immunogenicity)
                                                  FLUARIX                  Non-Influenza Active
                                             QUADRIVALENT                      Comparatorb,c
     Geometric Mean Antibody                     n = 750-753                    n = 578-579
                 Titer                             (95% CI)                       (95% CI)
   A (H1N1)                                          165.3                            12.6
                                                (148.6, 183.8)                   (11.1, 14.3)
   A (H3N2)                                          132.1                            14.7
                                                (119.1, 146.5)                   (12.9, 16.7)
   B (Victoria lineage)                               92.6                             9.2
                                                 (82.3, 104.1)                    (8.4, 10.1)
   B (Yamagata lineage)                              121.4                             7.6
                                                (110.1, 133.8)                     (7.0, 8.3)
                                                 n = 742-746                    n = 566-568
                                                       %                               %
                            d
           Seroconversion                          (95% CI)                       (95% CI)
   A (H1N1)                                           80.2                             3.5
                                                  (77.2, 83.0)                     (2.2, 5.4)
   A (H3N2)                                           68.8                             4.2
                                                  (65.3, 72.1)                     (2.7, 6.2)
   B (Victoria lineage)                               69.3                             0.9
                                                  (65.8, 72.6)                     (0.3, 2.0)
   B (Yamagata lineage)                               81.2                             2.3
                                                  (78.2, 84.0)                     (1.2, 3.9)
ATP = According-to-protocol; CI = Confidence Interval.
ATP cohort for immunogenicity included subjects for whom assay results were available after
vaccination for at least one trial vaccine antigen.
a Trial 7: NCT01439360.

b Children younger than 12 months: pneumococcal 13-valent conjugate vaccine [Diphtheria CRM197

  Protein] (Wyeth Pharmaceuticals, Inc.).
c Children 12 months and older: HAVRIX (Hepatitis A Vaccine) for those with a history of influenza

  vaccination; or HAVRIX (Dose 1) and a varicella vaccine (U.S. Licensed Manufactured by Merck &
  Co., Inc. or Non-U.S. Licensed Manufactured by GlaxoSmithKline Biologicals) (Dose 2) for those with
  no history of influenza vaccination.
d Seroconversion defined as a pre-vaccination HI titer of <1:10 with a post-vaccination titer 1:40 or at

  least a 4-fold increase in serum titers of HI antibodies to 1:40.

Trial 2 was a randomized, double-blind, active-controlled, safety, immunogenicity, and non-inferiority
trial. In this trial, subjects received FLUARIX QUADRIVALENT (n = 791) or one of 2 formulations of


                                                   25
                                              25                                    Exhibit 252
    Case 2:20-cv-02470-WBS-JDP Document 9 Filed 12/29/20 Page 426 of 497



comparator trivalent influenza vaccine (FLUARIX; TIV-1, n = 819; or TIV-2, n = 801), each containing
an influenza type B virus that corresponded to one of the 2 type B viruses in FLUARIX
QUADRIVALENT (a type B virus of the Victoria lineage or a type B virus of the Yamagata lineage). In
children aged 3 through 17 years, immune responses to each of the vaccine antigens were evaluated in
sera 28 days following 1 or 2 doses. In the overall population, 52% of subjects were male; 56% were
white, 29% were Asian, 12% were black, and 3% were of other racial/ethnic groups.
The immunogenicity endpoints were GMTs adjusted for baseline, and the percentage of subjects who
achieved seroconversion, defined as a pre-vaccination HI titer of <1:10 with a post-vaccination titer
  1:40 or at least a 4-fold increase in serum HI titer over baseline to 1:40, following vaccination,
performed on the ATP cohort for whom immunogenicity assay results were available after vaccination.
FLUARIX QUADRIVALENT was non-inferior to both TIVs based on adjusted GMTs (upper limit of
the 2-sided 95% CI for the GMT ratio [TIV/FLUARIX QUADRIVALENT] 1.5) and seroconversion
rates (upper limit of the 2-sided 95% CI on difference of the TIV minus FLUARIX QUADRIVALENT
  10%). The antibody response to influenza B strains contained in FLUARIX QUADRIVALENT was
higher than the antibody response after vaccination with a TIV containing an influenza B strain from a
different lineage. There was no evidence that the addition of the second B strain resulted in immune
interference to other strains included in the vaccine (Table 12).




                                                   26
                                             26                                    Exhibit 252
    Case 2:20-cv-02470-WBS-JDP Document 9 Filed 12/29/20 Page 427 of 497



Table 12. FLUARIX QUADRIVALENT: Immune Responses to Each Antigen 28 Days after Last
Vaccination in Children Aged 3 through 17 Years (ATP Cohort for Immunogenicity)
                                                                Trivalent Influenza Vaccine (TIV)
                                         FLUARIX                  TIV-1                  TIV-2
                                                         a                  b
                                   QUADRIVALENT               (B Victoria)          (B Yamagata)c
        Geometric Mean                     n = 791               n = 818                n = 801
         Antibody Titer                   (95% CI)              (95% CI)               (95% CI)
   A/California/7/2009                      386.2                 433.2                  422.3
   (H1N1)                              (357.3, 417.4)         (401.0, 468.0)         (390.5, 456.5)
   A/Victoria/210/2009                      228.8                 227.3                  234.0
   (H3N2)                              (215.0, 243.4)         (213.3, 242.3)         (219.1, 249.9)
   B/Brisbane/60/2008                       244.2                 245.6                   88.4
   (Victoria lineage)                  (227.5, 262.1)         (229.2, 263.2)          (81.5, 95.8)
   B/Brisbane/3/2007                        569.6                 224.7                  643.3
   (Yamagata lineage)                  (533.6, 608.1)         (207.9, 242.9)         (603.2, 686.1)
                                           n = 790               n = 818                n = 800
                                              %                     %                      %
                          d
        Seroconversion                    (95% CI)              (95% CI)               (95% CI)
   A/California/7/2009                       91.4                  89.9                   91.6
   (H1N1)                                (89.2, 93.3)          (87.6, 91.8)           (89.5, 93.5)
   A/Victoria/210/2009                       72.3                  70.7                   71.9
   (H3N2)                                (69.0, 75.4)          (67.4, 73.8)           (68.6, 75.0)
   B/Brisbane/60/2008                        70.0                  68.5                   29.6
   (Victoria lineage)                    (66.7, 73.2)          (65.2, 71.6)           (26.5, 32.9)
   B/Brisbane/3/2007                         72.5                  37.0                   70.8
   (Yamagata lineage)                    (69.3, 75.6)          (33.7, 40.5)           (67.5, 73.9)
ATP = According-to-protocol; CI = Confidence Interval.
ATP cohort for immunogenicity included subjects for whom assay results were available after
vaccination for at least one trial vaccine antigen.
a Contained the same composition as FLUARIX (trivalent formulation) manufactured for the 2010-2011

  season and an additional influenza type B virus of Yamagata lineage.
b Contained the same composition as FLUARIX manufactured for the 2010-2011 season (2 influenza A

  subtype viruses and an influenza type B virus of Victoria lineage).
c Contained the same 2 influenza A subtype viruses as FLUARIX manufactured for the 2010-2011

  season and an influenza B virus of Yamagata lineage.
d Seroconversion defined as a pre-vaccination HI titer of <1:10 with a post-vaccination titer 1:40 or at

  least a 4-fold increase in serum titers of HI antibodies to 1:40.




                                                   27
                                              27                                     Exhibit 252
     Case 2:20-cv-02470-WBS-JDP Document 9 Filed 12/29/20 Page 428 of 497



14.4 FLUARIX QUADRIVALENT Concomitant Administration with Zoster Vaccine
Recombinant, Adjuvanted (SHINGRIX)
In an open-label, randomized clinical trial (NCT 01954251) in adults aged 50 years and older, there was
no evidence for interference in antibody responses (HI antibodies and anti-gE antibodies) to FLUARIX
QUADRIVALENT or the coadministered vaccine, SHINGRIX [see Adverse Reactions (6.1)].

15      REFERENCES
1. Hannoun C, Megas F, Piercy J. Immunogenicity and protective efficacy of influenza vaccination.
   Virus Res. 2004;103:133-138.
2. Hobson D, Curry RL, Beare AS, et al. The role of serum haemagglutination-inhibiting antibody in
   protection against challenge infection with influenza A2 and B viruses. J Hyg Camb. 1972;70:767-
   777.

16      HOW SUPPLIED/STORAGE AND HANDLING
NDC 58160-896-41 Syringe in Package of 10: NDC 58160-896-52
Store refrigerated between 2º and 8ºC (36º and 46ºF). Do not freeze. Discard if the vaccine has been
frozen. Store in the original package to protect from light.

17      PATIENT COUNSELING INFORMATION
Provide the following information to the vaccine recipient or guardian:
•    Inform of the potential benefits and risks of immunization with FLUARIX QUADRIVALENT.
•    Educate regarding potential side effects, emphasizing that: (1) FLUARIX QUADRIVALENT
     contains non-infectious killed viruses and cannot cause influenza and (2) FLUARIX
     QUADRIVALENT is intended to provide protection against illness due to influenza viruses only and
     cannot provide protection against all respiratory illness.
•    Encourage women exposed to FLUARIX QUADRIVALENT during pregnancy to enroll in the
     pregnancy registry [see Use in Specific Populations (8.1)].
•    Give the Vaccine Information Statements, which are required by the National Childhood Vaccine
     Injury Act of 1986 prior to each immunization. These materials are available free of charge at the
     Centers for Disease Control and Prevention (CDC) website (www.cdc.gov/vaccines).
•    Instruct that annual revaccination is recommended.


FLUARIX, HAVRIX, and TIP-LOK are trademarks owned by or licensed to the GSK group of
companies. The other brands listed are trademarks owned by or licensed to their respective owners and
are not owned by or licensed to the GSK group of companies. The makers of these brands are not
affiliated with and do not endorse the GSK group of companies or its products.


                                                     28
                                                28                                    Exhibit 252
    Case 2:20-cv-02470-WBS-JDP Document 9 Filed 12/29/20 Page 429 of 497




Manufactured by GlaxoSmithKline Biologicals , Dresden, Germany,
a branch of SmithKline Beecham Pharma GmbH & Co. KG, Munich, Germany
Licensed by GlaxoSmithKline Biologicals, Rixensart, Belgium, U.S. License 1617
Distributed by GlaxoSmithKline, Research Triangle Park, NC 27709
©20xx GSK group of companies or its licensor.
FLQ:xxPI




                                                 29
                                            29                                   Exhibit 252
Case 2:20-cv-02470-WBS-JDP Document 9 Filed 12/29/20 Page 430 of 497




   EXHIBIT 253
                   Case 2:20-cv-02470-WBS-JDP Document--------------------------
HIGHLIGHTS OF PRESCRIBING INFORMATION
                                                       9 Filed 12/29/20                 Page 431 of 497
                                                                                 WARNINGS AND PRECAUTIONS --------------------------
These highlights do not include all the information needed to use                            •     If Guillain-Barré syndrome has occurred within 6 weeks of receipt of a
FLULAVAL Q UADRIVALENT safely and effectively. See full                                            prior influenza vaccine, the decision to give FLULAVAL
prescribing information for FLULAVAL Q UADRIVALENT.                                                QUADRIVALENT should be based on careful consideration of the
                                                                                                   potential benefits and risks. (5.1)
FLULAVAL Q UADRIVALENT (Influenza Vaccine) injectable                                        •     Syncope (fainting) can occur in association with administration of
suspension, for intramuscular use                                                                  injectable vaccines, including FLULAVAL QUADRIVALENT.
2019-2020 Formula                                                                                  Procedures should be in place to avoid falling injury and to restore
Initial U.S. Approval: 2013                                                                        cerebral perfusion following syncope. (5.2)

------------------------------- INDICATIONS AND USAGE ------------------------------         ---------------------------------- ADVERSE REACTIONS----------------------------------
FLULAVAL QUADRIVALENT is a vaccine indicated for active                                      •       In adults, the most common ( 10%) solicited local adverse reaction was
immunization for the prevention of disease caused by influenza A subtype                             pain (60%); most common solicited systemic adverse reactions were
viruses and type B viruses contained in the vaccine. FLULAVAL                                        muscle aches (26%), headache (22%), fatigue (22%), and arthralgia
QUADRIVALENT is approved for use in persons aged 6 months and older.                                 (15%). (6.1)
(1)                                                                                          •       In children aged 6 through 35 months, the most common ( 10%)
                                                                                                     solicited local adverse reaction was pain (40%); most common solicited
--------------------------DOSAGE AND ADMINISTRATION -------------------------                        systemic adverse reactions were irritability (49%), drowsiness (37%),
For intramuscular injection only. (2)                                                                and loss of appetite (29%). (6.1)
                                                                                             •       In children aged 3 through 17 years, the most common ( 10%) solicited
         Age            Vaccination Status               Dose and Schedule                           local adverse reaction was pain (65%). (6.1)
    6 months          Not previously vaccinated        Two doses (0.5-mL each)
                                                                                             •       In children aged 3 through 4 years, the most common ( 10%) solicited
    through            with influenza vaccine           at least 4 weeks apart                       systemic adverse reactions were irritability (26%), drowsiness (21%),
    8 years                                                      (2.1)                               and loss of appetite (17%). (6.1)
                      Vaccinated with influenza            One or 2 dosesa
                                                                                             •       In children aged 5 through 17 years, the most common ( 10%) solicited
                        vaccine in a previous            (0.5-mL each) (2.1)                         systemic adverse reactions were muscle aches (29%), fatigue (22%),
                               season
                                                                                                     headache (22%), arthralgia (13%), and gastrointestinal symptoms (10%).
    9 years and            Not applicable             One 0.5-mL dose (2.1)                          (6.1)
    older
a
    One dose or 2 doses (0.5-mL each) depending on vaccination history as per                To report SUSPECTED ADVERSE REACTIONS, contact
    the annual Advisory Committee on Immunization Practices (ACIP)                           GlaxoSmithKline at 1-888-825-5249 or VAERS at 1-800-822-7967 or
    recommendation on prevention and control of influenza with vaccines. If 2                www.vaers.hhs.gov.
    doses, administer each 0.5-mL dose at least 4 weeks apart. (2.1)
                                                                                             -------------------------- USE IN SPECIFIC POPULATIONS--------------------------
------------------------ DOSAGE FORMS AND STRENGTHS------------------------                  Geriatric Use: Antibody responses were lower in geriatric subjects who
Suspension for injection:                                                                    received FLULAVAL QUADRIVALENT than in younger subjects. (8.5)
•       0.5-mL single-dose prefilled syringes (3)
•       5-mL multi-dose vials containing 10 doses (each dose is 0.5 mL). (3)                 See 17 for PATIENT COUNSELING INFORMATION.
---------------------------------- CONTRAINDICATIONS ---------------------------------
                                                                                                                                                              Revised: xx /20xx
History of severe allergic reactions (e.g., anaphylaxis) to any component of
the vaccine, including egg protein, or following a previous dose of any
influenza vaccine. (4, 11)



FULL PRESCRIBING INFORMATION: CONTENTS*
1   INDICATIONS AND USAGE                                                                           7.2    Immunosuppressive Therapies
2   DOSAGE AND ADMINISTRATION                                                                8      USE IN SPECIFIC POPULATIONS
    2.1   Dosage and Schedule                                                                       8.1    Pregnancy
    2.2   Administration Instructions                                                               8.2    Lactation
3   DOSAGE FORMS AND STRENGTHS                                                                      8.4    Pediatric Use
4   CONTRAINDICATIONS                                                                               8.5    Geriatric Use
5   WARNINGS AND PRECAUTIONS                                                                 11     DESCRIPTION
    5.1   Guillain-Barré Syndrome                                                            12     CLINICAL PHARMACOLOGY
    5.2   Syncope                                                                                   12.1   Mechanism of Action
    5.3   Preventing and Managing Allergic Vaccine                                           13     NONCLINICAL TOXICOLOGY
          Reactions                                                                                 13.1   Carcinogenesis, Mutagenesis, Impairment of
    5.4   Altered Immunocompetence                                                                         Fertility
    5.5   Limitations of Vaccine Effectiveness                                               14     CLINICAL STUDIES
    5.6   Persons at Risk of Bleeding                                                               14.1   Efficacy against Influenza
6   ADVERSE REACTIONS                                                                               14.2   Immunological Evaluation
    6.1   Clinical Trials Experience                                                         15     REFERENCES
    6.2   Postmarketing Experience                                                           16     HOW SUPPLIED/STORAGE AND HANDLING
7   DRUG INTERACTIONS                                                                        17     PATIENT COUNSELING INFORMATION
    7.1   Concomitant Administration with Other Vaccines
                                                                                             *Sections or subsections omitted from the full prescribing information are not
                                                                                             listed.
________________________________________________________________________________




                                                                                         1
                                                                                         1                                                        Exhibit 253
      Case 2:20-cv-02470-WBS-JDP Document 9 Filed 12/29/20 Page 432 of 497



FULL PRESCRIBING INFORMATION

1        INDICATIONS AND USAGE
FLULAVAL QUADRIVALENT is indicated for active immunization for the prevention of disease
caused by influenza A subtype viruses and type B viruses contained in the vaccine. FLULAVAL
QUADRIVALENT is approved for use in persons aged 6 months and older.

2        DOSAGE AND ADMINISTRATION
For intramuscular injection only.
2.1      Dosage and Schedule
The dose and schedule for FLULAVAL QUADRIVALENT are presented in Table 1.

Table 1. FLULAVAL QUADRIVALENT: Dosing
              Age              Vaccination Status                    Dose and Schedule
  6 months through 8 years  Not previously vaccinated              Two doses (0.5-mL each)
                              with influenza vaccine                at least 4 weeks apart
                            Vaccinated with influenza              One or 2 dosesa (0.5-mL
                           vaccine in a previous season                      each)
  9 years and older               Not applicable                      One 0.5-mL dose
a   One dose or 2 doses (0.5-mL each) depending on vaccination history as per the annual Advisory
    Committee on Immunization Practices (ACIP) recommendation on prevention and control of seasonal
    influenza with vaccines. If 2 doses, administer each 0.5-mL dose at least 4 weeks apart.

2.2      Administration Instructions
Shake well before administration. Parenteral drug products should be inspected visually for particulate
matter and discoloration prior to administration, whenever solution and container permit. If either of
these conditions exists, the vaccine should not be administered.
Attach a sterile needle to the prefilled syringe and administer intramuscularly.
For the multi-dose vial, use a sterile needle and sterile syringe to withdraw the 0.5-mL dose from the
multi-dose vial and administer intramuscularly. A sterile syringe with a needle bore no larger than 23
gauge is recommended for administration. It is recommended that small syringes (0.5 mL or 1 mL) be
used to minimize any product loss. Use a separate sterile needle and syringe for each dose withdrawn
from the multi-dose vial.
Between uses, return the multi-dose vial to the recommended storage conditions, between 2º and 8ºC
(36º and 46ºF). Do not freeze. Discard if the vaccine has been frozen. Once entered, a multi-dose vial,
and any residual contents should be discarded after 28 days.
The preferred sites for intramuscular injection are the anterolateral thigh for children aged 6 through



                                                     2
                                                 2                                     Exhibit 253
      Case 2:20-cv-02470-WBS-JDP Document 9 Filed 12/29/20 Page 433 of 497



11 months and the deltoid muscle of the upper arm for persons aged 12 months and older. Do not inject
in the gluteal area or areas where there may be a major nerve trunk.
Do not administer this product intravenously, intradermally, or subcutaneously.

3       DOSAGE FORMS AND STRENGTHS
FLULAVAL QUADRIVALENT is a suspension for injection available in 0.5-mL prefilled TIP-LOK
syringes and 5-mL multi-dose vials containing 10 doses (each dose is 0.5 mL).

4       CONTRAINDICATIONS
Do not administer FLULAVAL QUADRIVALENT to anyone with a history of severe allergic
reactions (e.g., anaphylaxis) to any component of the vaccine, including egg protein, or following a
previous dose of any influenza vaccine [see Description (11)].

5       WARNINGS AND PRECAUTIONS
5.1     Guillain-Barré Syndrome
If Guillain-Barré syndrome (GBS) has occurred within 6 weeks of receipt of a prior influenza vaccine,
the decision to give FLULAVAL QUADRIVALENT should be based on careful consideration of the
potential benefits and risks.
The 1976 swine influenza vaccine was associated with an elevated risk of GBS. Evidence for a causal
relation of GBS with other influenza vaccines is inconclusive; if an excess risk exists, it is probably
slightly more than 1 additional case/1 million persons vaccinated.
5.2     Syncope
Syncope (fainting) can occur in association with administration of injectable vaccines, including
FLULAVAL QUADRIVALENT. Syncope can be accompanied by transient neurological signs such as
visual disturbance, paresthesia, and tonic-clonic limb movements. Procedures should be in place to
avoid falling injury and to restore cerebral perfusion following syncope.
5.3     Preventing and Managing Allergic Vaccine Reactions
Prior to administration, the healthcare provider should review the immunization history for possible
vaccine sensitivity and previous vaccination-related adverse reactions. Appropriate medical treatment
and supervision must be available to manage possible anaphylactic reactions following administration
of FLULAVAL QUADRIVALENT.
5.4     Altered Immunocompetence
If FLULAVAL QUADRIVALENT is administered to immunosuppressed persons, including
individuals receiving immunosuppressive therapy, the immune response may be lower than in
immunocompetent persons.




                                                    3
                                                3                                    Exhibit 253
      Case 2:20-cv-02470-WBS-JDP Document 9 Filed 12/29/20 Page 434 of 497



5.5     Limitations of Vaccine Effectiveness
Vaccination with FLULAVAL QUADRIVALENT may not protect all susceptible individuals.
5.6     Persons at Risk of Bleeding
As with other intramuscular injections, FLULAVAL QUADRIVALENT should be given with caution
in individuals with bleeding disorders such as hemophilia or on anticoagulant therapy to avoid the risk
of hematoma following the injection.

6       ADVERSE REACTIONS
6.1     Clinical Trials Experience
Because clinical trials are conducted under widely varying conditions, adverse reaction rates observed
in the clinical trials of a vaccine cannot be directly compared with rates in the clinical trials of another
vaccine and may not reflect the rates observed in practice. There is the possibility that broad use of
FLULAVAL QUADRIVALENT could reveal adverse reactions not observed in clinical trials.
In adults who received FLULAVAL QUADRIVALENT, the most common ( 10%) solicited local
adverse reaction was pain (60%); the most common ( 10%) solicited systemic adverse reactions were
muscle aches (26%), headache (22%), fatigue (22%), and arthralgia (15%).
In children aged 6 through 35 months who received FLULAVAL QUADRIVALENT, the most
common ( 10%) solicited local adverse reaction was pain (40%); the most common ( 10%) solicited
systemic adverse reactions were irritability (49%), drowsiness (37%), and loss of appetite (29%).
In children aged 3 through 17 years who received FLULAVAL QUADRIVALENT, the most common
( 10%) solicited local adverse reaction was pain (65%). In children aged 3 through 4 years, the most
common ( 10%) solicited systemic adverse reactions were irritability (26%), drowsiness (21%), and
loss of appetite (17%). In children aged 5 through 17 years, the most common ( 10%) systemic adverse
reactions were muscle aches (29%), fatigue (22%), headache (22%), arthralgia (13%), and
gastrointestinal symptoms (10%).
FLULAVAL QUADRIVALENT has been administered in 8 clinical trials to 1,384 adults aged
18 years and older, 1,965 children aged 6 through 35 months, and 3,516 children aged 3 through
17 years.
FLULAVAL QUADRIVALENT in Adults
Trial 1 (NCT01196975) was a randomized, double-blind, active-controlled, safety and immunogenic ity
trial. In this trial, subjects received FLULAVAL QUADRIVALENT (n = 1,272), or one of 2
formulations of a comparator trivalent influenza vaccine (FLULAVAL, TIV-1, n = 213 or TIV-2,
n = 218), each containing an influenza type B virus that corresponded to one of the 2 B viruses in
FLULAVAL QUADRIVALENT (a type B virus of the Victoria lineage or a type B virus of the
Yamagata lineage). The population was aged 18 years and older (mean age: 50 years) and 61% were
female; 61% of subjects were white, 3% were black, 1% were Asian, and 35% were of other


                                                      4
                                                  4                                       Exhibit 253
    Case 2:20-cv-02470-WBS-JDP Document 9 Filed 12/29/20 Page 435 of 497



racial/ethnic groups. Solicited adverse events were collected for 7 days (day of vaccination and the next
6 days). The incidence of solicited adverse reactions occurring within 7 days of vaccination in adults
are shown in Table 2.

Table 2. FLULAVAL QUADRIVALENT: Incidence of Solicited Local and Systemic Adverse
Reactions within 7 Days a of Vaccination in Adults Aged 18 Years and Olderb (Total Vaccinated
Cohort)
                                                              Trivalent Influenza Vaccine (TIV)
                                       FLULAVAL                    TIV-1               TIV-2
                                   QUADRIVALENT          c     (B Victoria) d     (B Yamagata)e
                                         n = 1,260                n = 208             n = 216
                                            %                       %                    %
                                                          f                   f
         Adverse Reaction            Any        Grade 3       Any Grade 3         Any Grade 3 f
    Local
    Pain                              60             2          45        1        41         1
    Swelling                           3             0          1         0         4         0
    Redness                            2             0          3         0         1         0
    Systemic
    Muscle aches                      26             1          25        1        19         1
    Headache                          22             1          20        1        23         0
    Fatigue                           22             1          22        1        17         2
    Arthralgia                        15             1          17        1        15         3
    Gastrointestinal symptomsg         9             1          10        2         7         1
    Shivering                          9             1          8         1         6         1
    Feverh                             1             0          1         0         1         1
Total vaccinated cohort for safety included all vaccinated subjects for whom safety data were available.
n = Number of subjects with diary card completed.
a Seven days included day of vaccination and the subsequent 6 days.

b Trial 1: NCT01196975.

c Contained 2 A strains and 2 B strains, one of Victoria lineage and one of Yamagata lineage.

d Contained the same 2 A strains as FLULAVAL QUADRIVALENT and a B strain of Victoria lineage.

e Contained the same 2 A strains as FLULAVAL QUADRIVALENT and a B strain of Yamagata

  lineage.
f Grade 3 pain: Defined as significant pain at rest; prevented normal everyday activities.

  Grade 3 swelling, redness: Defined as >100 mm.
  Grade 3 muscle aches, headache, fatigue, arthralgia, gastrointestinal symptoms, shivering: Defined as
  prevented normal activity.
  Grade 3 (or higher) fever: Defined as ≥102.2°F (39.0°C).
g Gastrointestinal symptoms included nausea, vomiting, diarrhea, and/or abdominal pain.

h Fever: Defined as ≥100.4°F (38.0°C)




                                                    5
                                                5                                     Exhibit 253
    Case 2:20-cv-02470-WBS-JDP Document 9 Filed 12/29/20 Page 436 of 497



Unsolicited adverse events occurring within 21 days of vaccination were reported in 19%, 23%, and
23% of subjects who received FLULAVAL QUADRIVALENT (n = 1,272), TIV-1 (B Victoria)
(n = 213), or TIV-2 (B Yamagata) (n = 218), respectively. The unsolicited adverse reactions that
occurred most frequently ( 1% for FLULAVAL QUADRIVALENT) included nasopharyngitis, upper
respiratory tract infection, headache, cough, and oropharyngeal pain. Serious adverse events occurring
within 21 days of vaccination were reported in 0.4%, 0%, and 0% of subjects who received
FLULAVAL QUADRIVALENT, TIV-1 (B Victoria), or TIV-2 (B Yamagata), respectively.
FLULAVAL QUADRIVALENT in Children
Trial 4 (NCT02242643) was a randomized, observer-blind, active-controlled immunogenicity and
safety trial. The trial included subjects aged 6 through 35 months who received FLULAVAL
QUADRIVALENT (n = 1,207) or FLUZONE QUADRIVALENT, a U.S.-licensed inactivated
influenza vaccine (n = 1,217) used as comparator, manufactured by Sanofi Pasteur Inc. Children with
no history of influenza vaccination received 2 doses of FLULAVAL QUADRIVALENT or the
comparator vaccine approximately 28 days apart. Children with a history of influenza vaccination
received one dose of FLULAVAL QUADRIVALENT or the comparator vaccine. In the overall
population, 53% were male; 64% were white, 16% were black, 3% were Asian, and 17% were of other
racial/ethnic groups. The mean age of subjects was 20 months. Subjects were followed for safety for 6
months; solicited local adverse reactions and systemic adverse events were collected for 7 days (day of
vaccination and the next 6 days) post vaccination. The incidence of solicited adverse reactions
occurring within 7 days of vaccination in children are shown in Table 3.




                                                   6
                                               6                                     Exhibit 253
    Case 2:20-cv-02470-WBS-JDP Document 9 Filed 12/29/20 Page 437 of 497



Table 3. FLULAVAL QUADRIVALENT: Incidence of Solicited Local and Systemic Adverse
Reactions within 7 Days a of First Vaccination in Children Aged 6 through 35 Months b (Total
Vaccinated Cohort)
                                               FLULAVAL
                                           QUADRIVALENT                    Active Comparatorc
                                                    %                               %
                                                                  d
         Adverse Reaction                  Any            Grade 3          Any          Grade 3 d
  Local                                         n = 1,151                       n = 1,146
  Pain                                      40               2              37              1
  Swelling                                  1                0              0               0
  Redness                                   1                0              1               0
  Systemic                                      n = 1,155                       n = 1,148
  Irritability                              49               4              46              3
  Drowsiness                                37               3              37              3
  Loss of appetite                          29               2              29              1
  Fever  e                                  6                1              6               1
Total vaccinated cohort for safety included all vaccinated subjects for whom safety data were available
(i.e., diary card completed for solicited symptoms).
n = Number of subjects with diary card completed.
a Seven days included day of vaccination and the subsequent 6 days.

b Trial 4: NCT02242643.

c U.S.-licensed quadrivalent, inactivated influenza vaccine (manufactured by Sanofi Pasteur Inc).

d Grade 3 pain: Defined as cried when limb was moved/spontaneously painful.

  Grade 3 swelling, redness: Defined as >100 mm.
  Grade 3 irritability: Defined as crying that could not be comforted/prevented normal activity.
  Grade 3 drowsiness: Defined as prevented normal activity.
  Grade 3 loss of appetite: Defined as not eating at all.
  Grade 3 (or higher) fever: Defined as >102.2°F (39.0°C).
e Fever: Defined as 100.4 F (38.0 C).


In children who received a second dose of FLULAVAL QUADRIVALENT or the comparator vaccine,
the incidences of solicited adverse reactions following the second dose were generally similar or lower
than those observed after the first dose.
Unsolicited adverse events occurring within 28 days of vaccination were reported in 46% and 44% of
subjects who received FLULAVAL QUADRIVALENT (n = 1,207) and the comparator vaccine
(n = 1,217), respectively. The unsolicited adverse reactions that occurred most frequently ( 1%) for
FLULAVAL QUADRIVALENT included upper respiratory tract infection, cough, diarrhea, pyrexia,
vomiting, and rash. Serious adverse events occurring during the study period (approximately 6 months)
were reported in 2% of subjects who received FLULAVAL QUADRIVALENT and in 2% of subjects
who received the comparator vaccine. There were no deaths reported during the study period.



                                                   7
                                               7                                     Exhibit 253
    Case 2:20-cv-02470-WBS-JDP Document 9 Filed 12/29/20 Page 438 of 497



Trial 2 (NCT01198756) was a randomized, double-blind, active-controlled trial. In this trial, subjects
received FLULAVAL QUADRIVALENT (n = 932) or one of 2 formulations of a comparator trivalent
influenza vaccine [FLUARIX (Influenza Vaccine), TIV-1 (B Victoria), n = 929 or TIV-2 (B
Yamagata), n = 932], each containing an influenza type B virus that corresponded to one of the 2 B
viruses in FLULAVAL QUADRIVALENT (a type B virus of the Victoria lineage or a type B virus of
the Yamagata lineage). The population was aged 3 through 17 years (mean age: 9 years) and 53% were
male; 65% were white, 13% were Asian, 9% were black, and 13% were of other racial/ethnic groups.
Children aged 3 through 8 years with no history of influenza vaccination received 2 doses
approximately 28 days apart. Children aged 3 through 8 years with a history of influenza vaccination
and children aged 9 years and older received one dose. Solicited local adverse reactions and systemic
adverse events were collected for 7 days (day of vaccination and the next 6 days). The incidence of
solicited adverse reactions occurring within 7 days of vaccination in children are shown in Table 4.




                                                  8
                                              8                                    Exhibit 253
    Case 2:20-cv-02470-WBS-JDP Document 9 Filed 12/29/20 Page 439 of 497



Table 4. FLULAVAL QUADRIVALENT: Incidence of Solicited Local and Systemic Adverse
Reactions within 7 Days a of First Vaccination in Children Aged 3 through 17 Years b (Total
Vaccinated Cohort)
                                                              Trivalent Influenza Vaccine (TIV)
                                       FLULAVAL                  TIV-1                  TIV-2
                                                       c                   d
                                   QUADRIVALENT               (B Victoria)          (B Yamagata)e
                                            %                      %                      %
                                                       f                      f
                                     Any      Grade 3       Any       Grade 3      Any       Grade 3 f
        Adverse Reaction                               Aged 3 through 17 Years
  Local                                  n = 913                 n = 911                n = 915
  Pain                                65          3           55          2          56         2
  Swelling                            6           0            3          0           4         0
  Redness                             5           0            3          0           4         0
                                                        Aged 3 through 4 Years
  Systemic                               n = 185                 n = 187                n = 189
  Irritability                        26          1           17          0          22         2
  Drowsiness                          21          0           20          2          23         1
  Loss of appetite                    17          0           16          2          13         1
  Fever  g                            5           1            6          1           4         2
                                                       Aged 5 through 17 Years
  Systemic                               n = 727                 n = 724                n = 725
  Muscle aches                        29          1           25          1          25         1
  Fatigue                             22          1           24          2          23         1
  Headache                            22          1           22          1          20         1
  Arthralgia                          13          0           12          1          11         0
  Gastrointestinal symptoms    h      10          1           10          1           9         1
  Shivering                           7           0            7          1           7         1
  Fever  g                            2           1            4          1           3         0
Total vaccinated cohort for safety included all vaccinated subjects for whom safety data were available.
N = number of subjects with diary card completed.
a Seven days included day of vaccination and the subsequent 6 days.

b Trial 2: NCT01198756.

c Contained 2 A strains and 2 B strains, one of Victoria lineage and one of Yamagata lineage.

d Contained the same 2 A strains as FLULAVAL QUADRIVALENT and a B strain of Victoria lineage.

e Contained the same 2 A strains as FLULAVAL QUADRIVALENT and a B strain of Yamagata

  lineage.
f Grade 3 pain: Defined as cried when limb was moved/spontaneously painful (children ˂5 years), or

  significant pain at rest, prevented normal everyday activities (children ≥5 years).
  Grade 3 swelling, redness: Defined as >100 mm.
  Grade 3 irritability: Defined as crying that could not be comforted/prevented normal activity.
  Grade 3 drowsiness: Defined as prevented normal activity.



                                                   9
                                               9                                     Exhibit 253
    Case 2:20-cv-02470-WBS-JDP Document 9 Filed 12/29/20 Page 440 of 497



  Grade 3 loss of appetite: Defined as not eating at all.
  Grade 3 (or higher) fever: Defined as ≥102.2°F (39.0°C).
  Grade 3 muscle aches, fatigue, headache, arthralgia, gastrointestinal symptoms, shivering: Defined as
  prevented normal activity.
g Fever: Defined as 100.4 F (38.0 C).

h Gastrointestinal symptoms included nausea, vomiting, diarrhea, and/or abdominal pain.


In children who received a second dose of FLULAVAL QUADRIVALENT, FLUARIX TIV-1
(B Victoria), or TIV-2 (B Yamagata), the incidences of adverse reactions following the second dose
were generally lower than those observed after the first dose.
Unsolicited adverse events occurring within 28 days of vaccination were reported in 30%, 31%, and
30% of subjects who received FLULAVAL QUADRIVALENT (n = 932), FLUARIX TIV-1
(B Victoria) (n = 929), or TIV-2 (B Yamagata) (n = 932), respectively. The unsolicited adverse
reactions that occurred most frequently ( 1% for FLULAVAL QUADRIVALENT) included vomiting,
pyrexia, bronchitis, nasopharyngitis, pharyngitis, upper respiratory tract infection, headache, cough,
oropharyngeal pain, and rhinorrhea. Serious adverse events occurring within 28 days of any vaccination
were reported in 0.1%, 0.2%, and 0.2% of subjects who received FLULAVAL QUADRIVALENT,
FLUARIX TIV-1 (B Victoria), or TIV-2 (B Yamagata), respectively.
Trial 3 (NCT01218308) was a randomized, observer-blind, non-influenza vaccine-controlled trial
evaluating the efficacy of FLULAVAL QUADRIVALENT. The trial included subjects aged 3 through
8 years who received FLULAVAL QUADRIVALENT (n = 2,584) or HAVRIX (Hepatitis A Vaccine)
(n = 2,584) as a control vaccine. Children with no history of influenza vaccination received 2 doses of
FLULAVAL QUADRIVALENT or HAVRIX approximately 28 days apart (this dosing regimen for
HAVRIX is not a U.S.-licensed schedule). Children with a history of influenza vaccination received
one dose of FLULAVAL QUADRIVALENT or HAVRIX. In the overall population, 52% were male;
60% were Asian, 5% were white, and 35% were of other racial/ethnic groups. The mean age of subjects
was 5 years. Solicited local adverse reactions and systemic adverse events were collected for 7 days
(day of vaccination and the next 6 days). The incidence of solicited adverse reactions occurring within
7 days of vaccination in children are shown in Table 5.




                                                   10
                                              10                                     Exhibit 253
    Case 2:20-cv-02470-WBS-JDP Document 9 Filed 12/29/20 Page 441 of 497



Table 5. FLULAVAL QUADRIVALENT: Incidence of Solicited Local and Systemic Adverse
Reactions within 7 Days a of First Vaccination in Children Aged 3 through 8 Years b (Total
Vaccinated Cohort)
                                                FLULAVAL
                                            QUADRIVALENT                         HAVRIXc
                                                     %                                %
                                                                   d
                                            Any           Grade 3           Any          Grade 3 d
           Adverse Reaction                               Aged 3 through 8 Years
  Local                                          n = 2,546                       n = 2,551
  Pain                                       39               1              28              1
  Swelling                                    1               0               0              0
  Redness                                     0               0               0              0
                                                          Aged 3 through 4 Years
  Systemic                                        n = 898                          n = 895
  Loss of appetite                            9               0               8              0
  Irritability                                8               0               8              0
  Drowsiness                                  8               0               7              0
  Fever  e                                    4               1               4              1
                                                          Aged 5 through 8 Years
  Systemic                                       n = 1,648                       n = 1,654
  Muscle aches                               12               0              10              0
  Headache                                   11               0              11              1
  Fatigue                                     8               0               7              0
  Arthralgia                                  6               0               5              0
  Gastrointestinal symptoms    f              6               0               6              0
  Shivering                                   3               0               3              0
  Fever  e                                    3               1               3              1
Total vaccinated cohort for safety included all vaccinated subjects for whom safety data were available.
N = number of subjects with diary card completed.
a Seven days included day of vaccination and the subsequent 6 days.

b Trial 3: NCT01218308.

c Hepatitis A Vaccine used as a control vaccine.

d Grade 3 pain: Defined as cried when limb was moved/spontaneously painful (children ˂5 years), or

  significant pain at rest, prevented normal everyday activities (children ≥5 years).
  Grade 3 swelling, redness: Defined as >100 mm.
  Grade 3 loss of appetite: Defined as not eating at all.
  Grade 3 irritability: Defined as crying that could not be comforted/prevented normal activity.
  Grade 3 drowsiness: Defined as prevented normal activity.
  Grade 3 (or higher) fever: Defined as ≥102.2°F (39.0°C).




                                                    11
                                               11                                    Exhibit 253
      Case 2:20-cv-02470-WBS-JDP Document 9 Filed 12/29/20 Page 442 of 497



    Grade 3 muscle aches, headache, fatigue, arthralgia, gastrointestinal symptoms, shivering: Defined as
    prevented normal activity.
e   Fever: Defined as 100.4 F (38.0 C).
f   Gastrointestinal symptoms included nausea, vomiting, diarrhea, and/or abdominal pain.

In children who received a second dose of FLULAVAL QUADRIVALENT or HAVRIX, the
incidences of adverse reactions following the second dose were generally lower than those observed
after the first dose.
The frequency of unsolicited adverse events occurring within 28 days of vaccination was similar in
both groups (33% for both FLULAVAL QUADRIVALENT and HAVRIX). The unsolicited adverse
reactions that occurred most frequently ( 1% for FLULAVAL QUADRIVALENT) included diarrhea,
pyrexia, gastroenteritis, nasopharyngitis, upper respiratory tract infection, varicella, cough, and
rhinorrhea. Serious adverse events occurring within 28 days of any vaccination were reported in 0.7%
of subjects who received FLULAVAL QUADRIVALENT and in 0.2% of subjects who received
HAVRIX.
6.2      Postmarketing Experience
Beyond those events reported in the clinical trials for FLULAVAL QUADRIVALENT or
FLULAVAL, the following adverse reactions have been identified during postapproval use of
FLULAVAL QUADRIVALENT or FLULAVAL (trivalent influenza vaccine). Because these reactions
are reported voluntarily from a population of uncertain size, it is not always possible to reliably
estimate their frequency or establish a causal relationship to the vaccine.
Blood and Lymphatic System Disorders
Lymphadenopathy.
Eye Disorders
Eye pain, photophobia.
Gastrointestinal Disorders
Dysphagia, vomiting.
General Disorders and Administration Site Conditions
Chest pain, injection site inflammation, asthenia, injection site rash, influenza-like symptoms, abnormal
gait, injection site bruising, injection site sterile abscess.
Immune System Disorders
Allergic reactions including anaphylaxis, angioedema.
Infections and Infestations
Rhinitis, laryngitis, cellulitis.



                                                     12
                                                12                                     Exhibit 253
      Case 2:20-cv-02470-WBS-JDP Document 9 Filed 12/29/20 Page 443 of 497



Musculoskeletal and Connective Tissue Disorders
Muscle weakness, arthritis.
Nervous System Disorders
Dizziness, paresthesia, hypoesthesia, hypokinesia, tremor, somnolence, syncope, Guillain-Barré
syndrome, convulsions/seizures, facial or cranial nerve paralysis, encephalopathy, limb paralysis.
Psychiatric Disorders
Insomnia.
Respiratory, Thoracic, and Mediastinal Disorders
Dyspnea, dysphonia, bronchospasm, throat tightness.
Skin and Subcutaneous Tissue Disorders
Urticaria, localized or generalized rash, pruritus, sweating.
Vascular Disorders
Flushing, pallor.

7       DRUG INTERACTIONS
7.1     Concomitant Administration with Other Vaccines
FLULAVAL QUADRIVALENT should not be mixed with any other vaccine in the same syringe or
vial.
There are insufficient data to assess the concomitant administration of FLULAVAL
QUADRIVALENT with other vaccines. When concomitant administration of other vaccines is
required, the vaccines should be administered at different injection sites.
7.2     Immunosuppressive Therapies
Immunosuppressive therapies, including irradiation, antimetabolites, alkylating agents, cytotoxic drugs,
and corticosteroids (used in greater than physiologic doses) may reduce the immune response to
FLULAVAL QUADRIVALENT.

8       USE IN SPECIFIC POPULATIONS
8.1     Pregnancy
Pregnancy Exposure Registry
There is a pregnancy exposure registry that monitors pregnancy outcomes in women exposed to
FLULAVAL QUADRIVALENT during pregnancy. Healthcare providers are encouraged to register
women by calling 1-888-452-9622.




                                                     13
                                                13                                   Exhibit 253
      Case 2:20-cv-02470-WBS-JDP Document 9 Filed 12/29/20 Page 444 of 497



Risk Summary
All pregnancies have a risk of birth defect, loss, or other adverse outcomes. In the U.S. general
population, the estimated background risk of major birth defects and miscarriage in clinically
recognized pregnancies is 2% to 4% and 15% to 20%, respectively.
There are insufficient data on FLULAVAL QUADRIVALENT in pregnant women to inform vaccine-
associated risks.
A developmental toxicity study was performed in female rats administered FLULAVAL
QUADRIVALENT prior to mating and during gestation and lactation periods. The total dose was
0.2 mL at each occasion (a single human dose is 0.5 mL). This study revealed no adverse effects on
fetal or pre-weaning development due to FLULAVAL QUADRIVALENT (see Data).
Clinical Considerations
Disease-Associated Maternal and/or Embryo/Fetal Risk: Pregnant women infected with seasonal
influenza are at increased risk of severe illness associated with influenza infection compared with non-
pregnant women. Pregnant women with influenza may be at increased risk for adverse pregnancy
outcomes, including preterm labor and delivery.
Data
Animal Data: In a developmental toxicity study, female rats were administered FLULAVAL
QUADRIVALENT by intramuscular injection 4 and 2 weeks prior to mating, on Gestation Days 3, 8,
11, and 15, and on Lactation Day 7. The total dose was 0.2 mL at each occasion (a single human dose
is 0.5 mL). No adverse effects on pre-weaning development up to Postnatal Day 25 were observed.
There were no vaccine-related fetal malformations or variations.
8.2     Lactation
Risk Summary
It is not known whether FLULAVAL QUADRIVALENT is excreted in human milk. Data are not
available to assess the effects of FLULAVAL QUADRIVALENT on the breastfed infant or on milk
production/excretion. The developmental and health benefits of breastfeeding should be considered
along with the mother’s clinical need for FLULAVAL QUADRIVALENT and any potential adverse
effects on the breastfed child from FLULAVAL QUADRIVALENT or from the underlying maternal
condition. For preventive vaccines, the underlying maternal condition is susceptibility to disease
prevented by the vaccine.
8.4     Pediatric Use
Safety and effectiveness of FLULAVAL QUADRIVALENT in children younger than 6 months have
not been established.
8.5     Geriatric Use
In a randomized, double-blind, active-controlled trial, immunogenicity and safety were evaluated in a


                                                    14
                                               14                                      Exhibit 253
     Case 2:20-cv-02470-WBS-JDP Document 9 Filed 12/29/20 Page 445 of 497



cohort of subjects aged 65 years and older who received FLULAVAL QUADRIVALENT (n = 397);
approximately one-third of these subjects were aged 75 years and older. In subjects aged 65 years and
older, the geometric mean antibody titers (GMTs) post-vaccination and seroconversion rates were
lower than in younger subjects (aged 18 to 64 years) and the frequencies of solicited and unsolicited
adverse reactions were generally lower than in younger subjects [see Adverse Reactions (6.1), Clinical
Studies (14.2)].

11     DESCRIPTION
FLULAVAL QUADRIVALENT, Influenza Vaccine, for intramuscular injection, is a quadrivalent,
split-virion, inactivated influenza virus vaccine prepared from virus propagated in the allantoic cavity
of embryonated hens’ eggs. Each of the influenza viruses is produced and purified separately. The virus
is inactivated with ultraviolet light treatment followed by formaldehyde treatment, purified by
centrifugation, and disrupted with sodium deoxycholate.
FLULAVAL QUADRIVALENT is a sterile, opalescent, translucent to off-white suspension in a
phosphate-buffered saline solution that may sediment slightly. The sediment resuspends upon shaking
to form a homogeneous suspension.
FLULAVAL QUADRIVALENT has been standardized according to U.S. Public Health Service
(USPHS) requirements for the 2019-2020 influenza season and is formulated to contain 60 micrograms
(mcg) hemagglutinin (HA) per 0.5-mL dose in the recommended ratio of 15 mcg HA of each of the
following 4 influenza virus strains (2 A strains and 2 B strains): A/Brisbane/02/2018 (H1N1) pdm09
(IVR-190), A/Kansas/14/2017 (H3N2) X-327, B/Maryland/15/2016 NYMC BX-69A (a
B/Colorado/06/2017-like virus), and B/Phuket/3073/2013.
The prefilled syringe is formulated without preservatives and does not contain thimerosal. Each 0.5-mL
dose from the multi-dose vial contains 50 mcg thimerosal (<25 mcg mercury); thimerosal, a mercury
derivative, is added as a preservative.
Each 0.5-mL dose of either presentation may also contain residual amounts of ovalbumin ( 0.3 mcg),
formaldehyde ( 25 mcg), sodium deoxycholate ( 50 mcg), -tocopheryl hydrogen succinate
( 320 mcg), and polysorbate 80 ( 887 mcg) from the manufacturing process. Antibiotics are not used
in the manufacture of this vaccine.
The tip caps and plungers of the prefilled syringes are not made with natural rubber latex. The vial
stoppers are not made with natural rubber latex.

12     CLINICAL PHARMACOLOGY
12.1   Mechanism of Action
Influenza illness and its complications follow infection with influenza viruses. Global surveillance of
influenza identifies yearly antigenic variants. Since 1977, antigenic variants of influenza A (H1N1 and
H3N2) viruses and influenza B viruses have been in global circulation.



                                                    15
                                               15                                     Exhibit 253
     Case 2:20-cv-02470-WBS-JDP Document 9 Filed 12/29/20 Page 446 of 497



Public health authorities recommend influenza vaccine strains annually. Inactivated influenza vaccines
are standardized to contain the hemagglutinins of strains representing the influenza viruses likely to
circulate in the United States during the influenza season.
Specific levels of hemagglutination inhibition (HI) antibody titer post-vaccination with inactivated
influenza virus vaccines have not been correlated with protection from influenza illness but the
antibody titers have been used as a measure of vaccine activity. In some human challenge studies,
antibody titers of ≥1:40 have been associated with protection from influenza illness in up to 50% of
subjects.1,2 Antibody against one influenza virus type or subtype confers little or no protection against
another virus. Furthermore, antibody to one antigenic variant of influenza virus might not protect
against a new antigenic variant of the same type or subtype. Frequent development of antigenic variants
through antigenic drift is the virological basis for seasonal epidemics and the reason for the usual
change of one or more new strains in each year’s influenza vaccine.
Annual revaccination is recommended because immunity declines during the year after vaccination and
because circulating strains of influenza virus change from year to year.

13     NONCLINICAL TOXICOLOGY
13.1   Carcinogenesis, Mutagenesis, Impairment of Fertility
FLULAVAL QUADRIVALENT has not been evaluated for carcinogenic, mutagenic potential, or male
infertility in animals. Vaccination of female rats with FLULAVAL QUADRIVALENT had no effect
on fertility [see Use in Specific Populations (8.1)].

14     CLINICAL STUDIES
14.1   Efficacy against Influenza
The efficacy of FLULAVAL QUADRIVALENT was evaluated in Trial 3, a randomized, observer-
blind, non-influenza vaccine-controlled trial conducted in 3 countries in Asia, 3 in Latin America, and 2
in the Middle East/Europe during the 2010-2011 influenza season. Healthy subjects aged 3 through
8 years were randomized (1:1) to receive FLULAVAL QUADRIVALENT (n = 2,584), containing
A/California/7/2009 (H1N1), A/Victoria/210/2009 (H3N2), B/Brisbane/60/2008 (Victoria lineage), and
B/Florida/4/2006 (Yamagata lineage) influenza strains, or HAVRIX (n = 2,584), as a control vaccine.
Children with no history of influenza vaccination received 2 doses of FLULAVAL QUADRIVALENT
or HAVRIX approximately 28 days apart. Children with a history of influenza vaccination received one
dose of FLULAVAL QUADRIVALENT or HAVRIX [see Adverse Reactions (6.1)]. In the overall
population, 52% were male; 60% were Asian, 5% were white, and 35% were of other racial/ethnic
groups. The mean age of subjects was 5 years.
Efficacy of FLULAVAL QUADRIVALENT was assessed for the prevention of reverse transcriptase
polymerase chain reaction (RT-PCR)-positive influenza A and/or B disease presenting as influenza-like
illness (ILI). ILI was defined as a temperature 100 F in the presence of at least one of the following
symptoms on the same day: cough, sore throat, runny nose, or nasal congestion. Subjects with ILI


                                                    16
                                               16                                     Exhibit 253
    Case 2:20-cv-02470-WBS-JDP Document 9 Filed 12/29/20 Page 447 of 497



(monitored by passive and active surveillance for approximately 6 months) had nasal and throat swabs
collected and tested for influenza A and/or B by RT-PCR. All RT-PCR-positive specimens were further
tested in cell culture. Vaccine efficacy was calculated based on the ATP cohort for efficacy (Table 6).

Table 6. FLULAVAL QUADRIVALENT: Influenza Attack Rates and Vaccine Efficacy against
Influenza A and/or B in Children Aged 3 through 8 Years a (According-to-Protocol Cohort for
Efficacy)
                                                                 Influenza
                                                               Attack Rate         Vaccine Efficacy
                                               b         c
                                             N          n         % (n/N)               % (CI)
  All RT-PCR-Positive Influenza
  FLULAVAL QUADRIVALENT                     2,379       58           2.4                  55.4d
                                                                                 (95% CI: 39.1, 67.3)
  HAVRIXe                                   2,398      128           5.3                    –
                                      f
  All Culture-Confirmed Influenza
  FLULAVAL QUADRIVALENT                     2,379       50           2.1                  55.9
                                                                                (97.5% CI: 35.4, 69.9)
  HAVRIX    e                               2,398      112           4.7                    –
  Antigenically Matched Culture-Confirmed Influenza
  FLULAVAL QUADRIVALENT                     2,379       31           1.3                  45.1g
                                                                                 (97.5% CI: 9.3, 66.8)
  HAVRIX    e                               2,398       56           2.3                    –
CI = Confidence Interval; RT-PCR = Reverse transcriptase polymerase chain reaction.
a Trial 3: NCT01218308.

b According-to-protocol cohort for efficacy included subjects who met all eligibility criteria, were

  successfully contacted at least once post-vaccination, and complied with the protocol-specified
  efficacy criteria.
c Number of influenza cases.

d Vaccine efficacy for FLULAVAL QUADRIVALENT met the pre-defined criterion of >30% for the

  lower limit of the 2-sided 95% CI.
e Hepatitis A Vaccine used as a control vaccine.
f Of 162 culture-confirmed influenza cases, 108 (67%) were antigenically typed (87 matched; 21

  unmatched); 54 (33%) could not be antigenically typed [but were typed by RT-PCR and nucleic acid
  sequence analysis: 5 cases A (H1N1) (5 with HAVRIX), 47 cases A (H3N2) (10 with FLULAVAL
  QUADRIVALENT; 37 with HAVRIX), and 2 cases B Victoria (2 with HAVRIX)].
g Since only 67% of cases could be typed, the clinical significance of this result is unknown.


In an exploratory analysis by age, vaccine efficacy against RT-PCR-positive influenza A and/or B
disease presenting as ILI was evaluated in subjects aged 3 through 4 years and 5 through 8 years;
vaccine efficacy was 35.3% (95% CI: -1.3, 58.6) and 67.7% (95% CI: 49.7, 79.2), respectively. As the


                                                   17
                                              17                                    Exhibit 253
    Case 2:20-cv-02470-WBS-JDP Document 9 Filed 12/29/20 Page 448 of 497



trial lacked statistical power to evaluate efficacy within age subgroups, the clinical significance of these
results is unknown.
As a secondary objective in the trial, subjects with RT-PCR-positive influenza A and/or B were
prospectively classified based on the presence of adverse outcomes that have been associated with
influenza infection (defined as fever >102.2°F/39.0°C, physician-verified shortness of breath,
pneumonia, wheezing, bronchitis, bronchiolitis, pulmonary congestion, croup, and/or acute otitis
media, and/or physician-diagnosed serious extra-pulmonary complications, including myositis,
encephalitis, seizure and/or myocarditis).
The risk reduction of fever >102.2°F/39.0°C associated with RT-PCR-positive influenza was 71.0%
(95% CI: 44.8, 84.8) based on the ATP cohort for efficacy [FLULAVAL QUADRIVALENT
(n = 12/2,379); HAVRIX (n = 41/2,398)]. The other pre-specified adverse outcomes had too few cases
to calculate a risk reduction. The incidence of these adverse outcomes is presented in Table 7.




                                                     18
                                                18                                      Exhibit 253
    Case 2:20-cv-02470-WBS-JDP Document 9 Filed 12/29/20 Page 449 of 497



Table 7. FLULAVAL QUADRIVALENT: Incidence of Adverse Outcomes Associated with RT-
PCR-Positive Influenza in Children Aged 3 through 8 Years a (Total Vaccinated Cohort)b
                                         FLULAVAL
                                       QUADRIVALENT                           HAVRIXc
                                          n = 2,584                            n = 2,584
                                Number      Number of               Number      Number of
    Adverse Outcome d          of Events     Subjects e     %      of Events     Subjects e      %
  Fever >102.2°F/39.0°C            16 f          15         0.6        51 f          50          1.9
  Shortness of breath               0             0          0          5             5          0.2
  Pneumonia                         0             0          0          3             3          0.1
  Wheezing                          1             1          0          1             1           0
  Bronchitis                        1             1          0          1             1           0
  Pulmonary congestion              0             0          0          1             1           0
  Acute otitis media                0             0          0          1             1           0
  Bronchiolitis                     0             0          0          0             0           0
  Croup                             0             0          0          0             0           0
  Encephalitis                      0             0          0          0             0           0
  Myocarditis                       0             0          0          0             0           0
  Myositis                          0             0          0          0             0           0
  Seizure                           0             0          0          0             0           0
a Trial 3: NCT01218308.

b Total vaccinated cohort included all vaccinated subjects for whom data were available.

c Hepatitis A Vaccine used as a control vaccine.

d In subjects who presented with more than one adverse outcome, each outcome was counted in the

  respective category.
e Number of subjects presenting with at least one event in each group.

f One subject in each group had sequential influenza due to influenza type A and type B viruses.


14.2     Immunological Evaluation
Adults
Trial 1 was a randomized, double-blind, active-controlled, safety and immunogenicity trial conducted
in subjects aged 18 years and older. In this trial, subjects received FLULAVAL QUADRIVALENT
(n = 1,246) or one of 2 formulations of a comparator trivalent influenza vaccine (FLULAVAL, TIV-1,
n = 204 or TIV-2, n = 211), each containing an influenza type B virus that corresponded to one of the 2
B viruses in FLULAVAL QUADRIVALENT (a type B virus of the Victoria lineage or a type B virus
of the Yamagata lineage) [see Adverse Reactions (6.1)].
Immune responses, specifically hemagglutination inhibition (HI) antibody titers to each virus strain in
the vaccine, were evaluated in sera obtained 21 days after administration of FLULAVAL
QUADRIVALENT or the comparators. The immunogenicity endpoint was GMTs adjusted for


                                                    19
                                               19                                     Exhibit 253
    Case 2:20-cv-02470-WBS-JDP Document 9 Filed 12/29/20 Page 450 of 497



baseline, performed on the According-to-Protocol (ATP) cohort for whom immunogenicity assay
results were available after vaccination. FLULAVAL QUADRIVALENT was non-inferior to both
TIVs based on adjusted GMTs (Table 8). The antibody response to influenza B strains contained in
FLULAVAL QUADRIVALENT was higher than the antibody response after vaccination with a TIV
containing an influenza B strain from a different lineage. There was no evidence that the addition of the
second B strain resulted in immune interference to other strains included in the vaccine (Table 8).

Table 8. Non-inferiority of FLULAVAL QUADRIVALENT Relative to Trivalent Influenza
Vaccine (TIV) 21 Days Post-vaccination in Adults Aged 18 Years and Oldera (According-to-
Protocol Cohort for Immunogenicity) b
                                          FLULAVAL                     TIV-1            TIV-2
                                      QUADRIVALENT           c     (B Victoria) d  (B Yamagata)e
       Geometric Mean Titers             n = 1,245-1,246              n = 204        n = 210-211
                 Against                    (95% CI)                 (95% CI)         (95% CI)
    A/California/7/2009 (H1N1)                204.6f                   176.0            149.0
                                          (190.4, 219.9)           (149.1, 207.7)   (122.9, 180.7)
    A/Victoria/210/2009 (H3N2)                125.4f                   147.5            141.0
                                          (117.4, 133.9)           (124.1, 175.2)   (118.1, 168.3)
    B/Brisbane/60/2008                        177.7  f                 135.9             71.9
    (Victoria lineage)                    (167.8, 188.1)           (118.1, 156.5)    (61.3, 84.2)
    B/Florida/4/2006                          399.7  f                 176.9            306.6
    (Yamagata lineage)                    (378.1, 422.6)           (153.8, 203.5)   (266.2, 353.3)
CI = Confidence Interval.
a Trial 1: NCT01196975.

b According-to-protocol cohort for immunogenicity included all evaluable subjects for whom assay

  results were available after vaccination for at least one trial vaccine antigen.
c Containing A/California/07/2009 (H1N1), A/Victoria/210/2009 (H3N2), B/Florida/04/2006

  (Yamagata lineage), and B/Brisbane/60/2008 (Victoria lineage).
d Containing A/California/07/2009 (H1N1), A/Victoria/210/2009 (H3N2), and B/Brisbane/60/2008

  (Victoria lineage).
e Containing A/California/07/2009 (H1N1), A/Victoria/210/2009 (H3N2), and B/Florida/04/2006

  (Yamagata lineage).
f Non-inferior to both TIVs based on adjusted GMTs [upper limit of the 2-sided 95% CI for the GMT

  ratio (TIV/FLULAVAL QUADRIVALENT) 1.5]; superior to TIV-1 (B Victoria) with respect to the
  B strain of Yamagata lineage and to TIV-2 (B Yamagata) with respect to the B strain of Victoria
  lineage based on adjusted GMTs [lower limit of the 2-sided 95% CI for the GMT ratio (FLULAVAL
  QUADRIVALENT/TIV) >1.5].

Children
Trial 4 was a randomized, observer-blind, active-controlled trial in children aged 6 through 35 months


                                                    20
                                               20                                     Exhibit 253
    Case 2:20-cv-02470-WBS-JDP Document 9 Filed 12/29/20 Page 451 of 497



which was conducted in the United States and Mexico. In this trial, subjects received 0.5 mL of
FLULAVAL QUADRIVALENT containing 15 mcg HA of each of the 4 influenza strains included in
the vaccine (n = 1,207); or 0.25 mL of control vaccine FLUZONE QUADRIVALENT (Influenza
Vaccine) containing 7.5 mcg HA of each of the 4 influenza strains included in the vaccine (n = 1,217)
[see Adverse Reactions (6.1)].
Immune responses, specifically HI antibody titers to each virus strain in the vaccine, were evaluated in
sera obtained 28 days following completion of vaccination regimen. Previously vaccinated children
received one dose and previously unvaccinated children (i.e., unprimed individuals) received 2 doses 4
weeks apart of FLULAVAL QUADRIVALENT or the comparator. The immunogenicity endpoints
were GMTs adjusted for baseline, and the percentage of subjects who achieved seroconversion, defined
as a pre-vaccination HI titer of <1:10 with a post-vaccination titer ≥1:40 or at least a 4-fold increase in
serum HI titer over baseline to 1:40, following vaccination, performed on the ATP cohort.
FLULAVAL QUADRIVALENT was non-inferior to the comparator for all 4 vaccine strains based on
adjusted GMTs and seroconversion rates (Table 9).




                                                     21
                                                21                                      Exhibit 253
    Case 2:20-cv-02470-WBS-JDP Document 9 Filed 12/29/20 Page 452 of 497



Table 9. Non-inferiority of FLULAVAL QUADRIVALENT Relative to Comparator
Quadrivalent Influenza Vaccine at 28 Days Post-vaccination in Children Aged 6 through 35
Months a (According-to-Protocol Cohort for Immunogenicity) b
                                      FLULAVAL
  Adjusted Geometric Mean          QUADRIVALENTc                 Active Comparatord
         Titers Against                n = 972-974                     n = 980
  A/California/07/2009 (H1N1)              99.6e                         85.1

  A/Texas/50/2012                             99.8e                           84.6
  (H3N2)
  B/Massachusetts/02/2012                    258.1e                          167.3
  (Yamagata lineage)
  B/Brisbane/60/2008                          54.5e                           33.7
  (Victoria lineage)
                                          n = 972-974                       n = 980
                                               %                               %
     Seroconversionf to:                   (95% CI)                        (95% CI)
  A/California/07/2009 (H1N1)                 73.7e                           67.3
                                          (70.8, 76.4)                    (64.3, 70.3)
   A/Texas/50/2012                            76.1e                           69.4
   (H3N2)                                 (73.3, 78.8)                    (66.4, 72.3)
   B/Massachusetts/02/2012                    85.5e                           73.8
   (Yamagata lineage)                     (83.2, 87.7)                    (70.9, 76.5)
   B/Brisbane/60/2008                         64.9e                           48.5
   (Victoria lineage)                     (61.8, 67.9)                    (45.3, 51.6)
CI = Confidence Interval.
a Trial 4: NCT02242643.

b According-to-protocol cohort for immunogenicity included all evaluable subjects for whom assay

  results were available after vaccination for at least one trial vaccine antigen.
c A 0.5-mL dose containing 15 mcg each of A/California/07/2009 (H1N1), A/Texas/50/2012 (H3N2),

  B/Massachusetts/02/2012 (Yamagata lineage), and B/Brisbane/60/2008 (Victoria lineage).
d A 0.25-mL dose of U.S.-licensed quadrivalent, inactivated influenza vaccine (manufactured by Sanofi

  Pasteur Inc.) containing 7.5 mcg each of A/California/07/2009 (H1N1), A/Texas/50/2012 (H3N2),
  B/Massachusetts/02/2012 (Yamagata lineage), and B/Brisbane/60/2008 (Victoria lineage).
e Non-inferior to the comparator vaccine based on adjusted GMTs [upper limit of the 2-sided 95% CI

  for the GMT ratio (comparator/FLULAVAL QUADRIVALENT) 1.5] and seroconversion rates
  (upper limit of the 2-sided 95% CI on difference of comparator vaccine minus FLULAVAL
  QUADRIVALENT 10%).
f Seroconversion defined as a 4-fold increase in post-vaccination antibody titer from pre-vaccination

  titer 1:10, or an increase in titer from <1:10 to 1:40.


                                                  22
                                             22                                      Exhibit 253
    Case 2:20-cv-02470-WBS-JDP Document 9 Filed 12/29/20 Page 453 of 497



Trial 2 was a randomized, double-blind, active-controlled trial conducted in children aged 3 through
17 years. In this trial, subjects received FLULAVAL QUADRIVALENT (n = 878), or one of 2
formulations of a comparator trivalent influenza vaccine (FLUARIX, TIV-1, n = 871 or TIV-2
n = 878), each containing an influenza type B virus that corresponded to one of the 2 B viruses in
FLULAVAL QUADRIVALENT (a type B virus of the Victoria lineage or a type B virus of the
Yamagata lineage) [see Adverse Reactions (6.1)].
Immune responses, specifically HI antibody titers to each virus strain in the vaccine, were evaluated in
sera obtained 28 days following one or 2 doses of FLULAVAL QUADRIVALENT or the comparators.
The immunogenicity endpoints were GMTs adjusted for baseline, and the percentage of subjects who
achieved seroconversion, defined as at least a 4-fold increase in serum HI titer over baseline to 1:40,
following vaccination, performed on the ATP cohort. FLULAVAL QUADRIVALENT was non-
inferior to both TIVs based on adjusted GMTs and seroconversion rates (Table 10). The antibody
response to influenza B strains contained in FLULAVAL QUADRIVALENT was higher than the
antibody response after vaccination with a TIV containing an influenza B strain from a different
lineage. There was no evidence that the addition of the second B strain resulted in immune interference
to other strains included in the vaccine (Table 10).




                                                   23
                                              23                                     Exhibit 253
    Case 2:20-cv-02470-WBS-JDP Document 9 Filed 12/29/20 Page 454 of 497



Table 10. Non-inferiority of FLULAVAL QUADRIVALENT Relative to Trivalent Influenza
Vaccine (TIV) at 28 Days Post-vaccination in Children Aged 3 through 17 Years a (According-to-
Protocol Cohort for Immunogenicity) b
                                        FLULAVAL                    TIV-1               TIV-2
                                                         c                    d
                                   QUADRIVALENT                 (B Victoria)       (B Yamagata)e
   Geometric Mean Titers                   n = 878                 n = 871           n = 877-878
             Against                      (95% CI)                (95% CI)            (95% CI)
  A/California/7/2009 (H1N1)                362.7f                  429.1                420.2
                                        (335.3, 392.3)          (396.5, 464.3)      (388.8, 454.0)
  A/Victoria/210/2009                       143.7f                  139.6                151.0
  (H3N2)                                (134.2, 153.9)          (130.5, 149.3)      (141.0, 161.6)
  B/Brisbane/60/2008                        250.5 f                 245.4                68.1
  (Victoria lineage)                    (230.8, 272.0)          (226.9, 265.4)       (61.9, 74.9)
  B/Florida/4/2006                          512.5 f                 197.0                579.0
  (Yamagata lineage)                    (477.6, 549.9)          (180.7, 214.8)      (541.2, 619.3)
                                           n = 876                 n = 870           n = 876-877
                        g
      Seroconversion to:                % (95% CI)              % (95% CI)          % (95% CI)
  A/California/7/2009 (H1N1)                 84.4f                   86.8                85.5
                                         (81.8, 86.7)            (84.3, 89.0)        (83.0, 87.8)
  A/Victoria/210/2009                        70.1f                   67.8                69.6
  (H3N2)                                 (66.9, 73.1)            (64.6, 70.9)        (66.5, 72.7)
  B/Brisbane/60/2008                         74.5f                   71.5                29.9
  (Victoria lineage)                     (71.5, 77.4)            (68.4, 74.5)        (26.9, 33.1)
  B/Florida/4/2006                           75.2f                   41.3                73.4
  (Yamagata lineage)                     (72.2, 78.1)            (38.0, 44.6)        (70.4, 76.3)
CI = Confidence Interval.
a Trial 2: NCT01198756.

b According-to-protocol cohort for immunogenicity included all evaluable subjects for whom assay

  results were available after vaccination for at least one trial vaccine antigen.
c Containing A/California/07/2009 (H1N1), A/Victoria/210/2009 (H3N2), B/Florida/04/2006

  (Yamagata lineage), and B/Brisbane/60/2008 (Victoria lineage).
d Containing A/California/07/2009 (H1N1), A/Victoria/210/2009 (H3N2), and B/Brisbane/60/2008

  (Victoria lineage).
e Containing A/California/07/2009 (H1N1), A/Victoria/210/2009 (H3N2), and B/Florida/04/2006

  (Yamagata lineage).
f Non-inferior to both TIVs based on adjusted GMTs [upper limit of the 2-sided 95% CI for the GMT

  ratio (TIV/FLULAVAL QUADRIVALENT) 1.5] and seroconversion rates (upper limit of the
  2-sided 95% CI on difference of the TIV minus FLULAVAL QUADRIVALENT 10%); superior to
  TIV-1 (B Victoria) with respect to the B strain of Yamagata lineage and to TIV-2 (B Yamagata) with
  respect to the B strain of Victoria lineage based on adjusted GMTs [lower limit of the 2-sided 95% CI


                                                   24
                                              24                                    Exhibit 253
     Case 2:20-cv-02470-WBS-JDP Document 9 Filed 12/29/20 Page 455 of 497



  for the GMT ratio (FLULAVAL QUADRIVALENT/TIV) >1.5] and seroconversion rates (lower limit
  of the 2-sided 95% CI on difference of FLULAVAL QUADRIVALENT minus the TIV >10%).
g Seroconversion defined as a 4-fold increase in post-vaccination antibody titer from pre-vaccination

  titer 1:10, or an increase in titer from <1:10 to 1:40.

15      REFERENCES
1. Hannoun C, Megas F, Piercy J. Immunogenicity and protective efficacy of influenza vaccination.
   Virus Res. 2004;103:133-138.
2. Hobson D, Curry RL, Beare AS, et al. The role of serum haemagglutination-inhibiting antibody in
   protection against challenge infection with influenza A2 and B viruses. J Hyg Camb. 1972;70:767-
   777.

16      HOW SUPPLIED/STORAGE AND HANDLING
FLULAVAL QUADRIVALENT is available in 0.5-mL single-dose disposable prefilled TIP-LOK
syringes (packaged without needles) and in 5-mL multi-dose vials containing 10 doses (0.5-mL each).
NDC 19515-906-41 Syringe in Package of 10: NDC 19515-906-52
NDC 19515-897-01 Multi-Dose Vial (containing 10 doses) in Package of 1: NDC 19515-897-11
Store refrigerated between 2º and 8ºC (36º and 46ºF). Do not freeze. Discard if the vaccine has been
frozen. Store in the original package to protect from light. Once entered, a multi-dose vial should be
discarded after 28 days.

17      PATIENT COUNSELING INFORMATION
Provide the following information to the vaccine recipient or guardian:
•    Inform of the potential benefits and risks of immunization with FLULAVAL QUADRIVALENT.
•    Educate regarding potential side effects, emphasizing that (1) FLULAVAL QUADRIVALENT
     contains non-infectious killed viruses and cannot cause influenza, and (2) FLULAVAL
     QUADRIVALENT is intended to provide protection against illness due to influenza viruses only,
     and cannot provide protection against all respiratory illness.
•    Encourage women exposed to FLULAVAL QUADRIVALENT during pregnancy to enroll in the
     pregnancy registry [see Use in Specific Populations (8.1)].
•    Give the Vaccine Information Statements, which are required by the National Childhood Vaccine
     Injury Act of 1986 prior to each immunization. These materials are available free of charge at the
     Centers for Disease Control and Prevention (CDC) website (www.cdc.gov/vaccines).
•    Instruct that annual revaccination is recommended.
FLUARIX, FLULAVAL, HAVRIX, and TIP-LOK are trademarks owned by or licensed to the GSK
group of companies. The other brand listed is a trademark owned by or licensed to the respective owner


                                                     25
                                                25                                    Exhibit 253
    Case 2:20-cv-02470-WBS-JDP Document 9 Filed 12/29/20 Page 456 of 497



and is not owned by or licensed to the GSK group of companies. The maker of this brand is not
affiliated with and does not endorse the GSK group of companies or its products.




Manufactured by ID Biomedical Corporation of Quebec
Quebec City, QC, Canada, U.S. License 1739
Distributed by GlaxoSmithKline
Research Triangle Park, NC 27709
©20xx GSK group of companies or its licensor.
FVQ: xPI




                                                  26
                                             26                                    Exhibit 253
Case 2:20-cv-02470-WBS-JDP Document 9 Filed 12/29/20 Page 457 of 497




   EXHIBIT 254
                    Case 2:20-cv-02470-WBS-JDP Document 9 Filed 12/29/20 Page 458 of 497
Sanofi Pasteur
450/477 Fluzone® Quadrivalent                                                                                                                 LE7430, 7433, 7436

HIGHLIGHTS OF PRESCRIBING INFORMATION                                                       ----------------------------DOSAGE FORMS AND STRENGTHS---------------
These highlights do not include all the information needed to use Fluzone®                  Suspension for injection supplied in 4 presentations: prefilled single-dose
Quadrivalent safely and effectively. See full prescribing information for                   syringe (pink plunger rod), 0.25 mL; prefilled single-dose syringe (clear
Fluzone Quadrivalent.                                                                       plunger rod), 0.5 mL; single-dose vial, 0.5 mL; multi-dose vial, 5 mL. (3)
                                                                                            ----------------------------CONTRAINDICATIONS--------------------------------
Fluzone Quadrivalent (Influenza Vaccine)                                                    Severe allergic reaction (e.g., anaphylaxis) to any component of the vaccine,
Suspension for Intramuscular Injection                                                      including egg protein, or after previous dose of any influenza vaccine. (4)
2019-2020 Formula                                                                           ----------------------------WARNINGS AND PRECAUTIONS-------------------
Initial US Approval (Fluzone Quadrivalent): 2013                                            • If Guillain-Barré syndrome (GBS) has occurred within 6 weeks following
                                                                                                 previous influenza vaccination, the decision to give Fluzone Quadrivalent
----------------------------INDICATIONS AND USAGE---------------------------------
                                                                                                 should be based on careful consideration of the potential benefits and
Fluzone Quadrivalent is a vaccine indicated for active immunization for the
                                                                                                 risks. (5.1)
prevention of influenza disease caused by influenza A subtype viruses and type B
                                                                                            -----------------------------ADVERSE REACTIONS-------------------------------
viruses contained in the vaccine. (1)
Fluzone Quadrivalent is approved for use in persons 6 months of age and older.              • In children 6 months through 35 months of age, the most common
(1)                                                                                               (≥10%) injection-site reactions were pain (57%) or tenderness (47%-
----------------------------DOSAGE AND ADMINISTRATION------------------------                    54%), erythema (23%-37%), and swelling (13%-22%); the most
                                                                                                 common solicited systemic adverse reactions were irritability (47%-
• For intramuscular use only (2)
                                                                                                 54%), abnormal crying (33%-41%), malaise (38%), drowsiness (31%-
                        Vaccination                                                              38%), appetite loss (27%-32%), myalgia (27%), vomiting (10%-15%),
      Age                                       Dose               Schedule
                            Status                                                               and fever (11%-14%). (6.1)
                   Not previously                                                           • In children 3 years through 8 years of age, the most common (≥10%)
                   vaccinated with        Two doses,                                             injection-site reactions were pain (67%), erythema (34%), and swelling
                                                              Administer at least
                   influenza vaccine or   either 0.25 mL                                         (25%); the most common solicited systemic adverse reactions were
   6 months                                           a       4 weeks apart
                   unknown                or 0.5 mL                                              myalgia (39%), malaise (32%), and headache (23%). (6.1)
   through
                   vaccination history                                                      • In adults 18 years and older, the most common (≥10%) injection-site
   35
                                          One or two                                             reaction was pain (47%); the most common solicited systemic adverse
   months          Previously                                 If two doses,
                                          doses b, either                                        reactions were myalgia (24%), headache (16%), and malaise (11%). (6.1)
                   vaccinated with                            administer at least
                                          0.25 mL or 0.5                                    • In adults 65 years of age and older, the most common (≥10%) injection-
                   influenza vaccine                          4 weeks apart
                                          mLa                                                    site reaction was pain (33%); the most common solicited systemic
                   Not previously                                                                adverse reactions were myalgia (18%), headache (13%), and malaise
                   vaccinated with                                                               (11%). (6.1)
                                          Two 0.5 mL          Administer at least
   36              influenza vaccine or                                                     To report SUSPECTED ADVERSE REACTIONS, contact Sanofi
                                          doses               4 weeks apart
   months          unknown                                                                  Pasteur Inc., at 1-800-822-2463 (1-800-VACCINE) or VAERS at 1-800-
   through 8       vaccination history                                                      822-7967 or www.vaers.hhs.gov.
   years           Previously                                 If two doses,                 -------------------------USE IN SPECIFIC POPULATIONS------------------
                                          One or two 0.5
                   vaccinated with                   b        administer at least           • Pregnancy: Pregnancy exposure registry available. Call Sanofi Pasteur
                                          mL doses
                   influenza vaccine                          4 weeks apart                      Inc. at 1-800-822-2463.
   9 years                                One 0.5 mL                                        • Antibody responses to Fluzone Quadrivalent are lower in persons ≥65
                               -                                       -
   and older                              dose                                                   years of age than in younger adults. (8.5)
a
  The schedule can be completed as two 0.25-mL doses ≥4 weeks apart, two 0.5-mL
doses ≥ 4 weeks apart, or any combination of 2 doses (either 0.25 mL or 0.5 mL)             See 17 for PATIENT COUNSELING INFORMATION and FDA -
administered ≥4 weeks apart.                                                                approved patient labeling.
b
  To determine if 1 or 2 doses are required, refer to Advisory Committee on
Immunization Practices annual recommendations on prevention and control of
                                                                                                                                                       Revised: XX/2020
influenza with vaccines.
"-" Indicates information is not applicable


  FULL PRESCRIBING INFORMATION: CONTENTS*
  1 INDICATIONS AND USAGE                                                                11 DESCRIPTION
  2 DOSAGE AND ADMINISTRATION                                                            12 CLINICAL PHARMACOLOGY
     2.1 Dose and Schedule                                                                     12.1 Mechanism of Action
     2.2 Administration                                                                  13 NON-CLINICAL TOXICOLOGY
  3 DOSAGE FORMS AND STRENGTHS                                                                 13.1 Carcinogenesis, Mutagenesis, Impairment of Fertility
  4 CONTRAINDICATIONS                                                                    14 CLINICAL STUDIES
  5 WARNINGS AND PRECAUTIONS                                                                   14.1 Efficacy of Fluzone (Trivalent Influenza Vaccine) in
     5.1 Guillain-Barré Syndrome                                                                    Children 6 through 24 Months of Age
     5.2 Preventing and Managing Allergic Reactions                                            14.2 Efficacy of Fluzone (Trivalent Influenza Vaccine) in Adults
     5.3 Altered Immunocompetence                                                              14.3 Immunogenicity of Fluzone Quadrivalent in Children 6 Months
     5.4 Limitations of Vaccine Effectiveness                                                       through 8 Years of Age
  6 ADVERSE REACTIONS                                                                         14.4 Immunogenicity of the 0.5 mL Dose of Fluzone Quadrivalent in
     6.1 Clinical Trials Experience                                                                 Children 6 Months through 35 Months of Age
     6.2 Post-Marketing Experience                                                             14.5 Immunogenicity of Fluzone Quadrivalent in Adults ≥18 Years of
  8 USE IN SPECIFIC POPULATIONS                                                                     Age
     8.1 Pregnancy                                                                             14.6 Immunogenicity of Fluzone Quadrivalent in Geriatric Adults ≥65
     8.2 Lactation                                                                                  Years of Age
     8.4 Pediatric Use                                                                   15 REFERENCES
     8.5 Geriatric Use                                                                   16 HOW SUPPLIED/STORAGE AND HANDLING
                                                                                               16.1 How Supplied
                                                                                               16.2 Storage and Handling
                                                                                         17 PATIENT COUNSELING INFORMATION
                                                                                         *Sections or subsections omitted from the full prescribing information are not
                                                                                         listed.


                                                                                     1                                                    Exhibit 254
    Case 2:20-cv-02470-WBS-JDP Document 9 Filed 12/29/20 Page 459 of 497



FULL PRESCRIBING INFORMATION:

1 INDICATIONS AND USAGE
Fluzone® Quadrivalent is a vaccine indicated for active immunization for the prevention of

influenza disease caused by influenza A subtype viruses and type B viruses contained in the

vaccine.



Fluzone Quadrivalent is approved for use in persons 6 months of age and older.



2       DOSAGE AND ADMINISTRATION
    For intramuscular use only

2.1 Dose and Schedule

The dose and schedule for Fluzone Quadrivalent are presented in Table 1.



Prior to vaccination, always refer to the current Advisory Committee on Immunization Practices

annual recommendations on prevention and control of influenza vaccines.


Table 1: Dose and Schedule for Fluzone Quadrivalent


           Age            Vaccination Status                  Dose                  Schedule
6 months through 35   Not previously vaccinated    Two doses, either 0.25 mL   Administer at least 4
months                with influenza vaccine or    or 0.5 mLa                  weeks apart
                      unknown vaccination
                      history
                      Previously vaccinated with   One or two dosesb, either   If two doses,
                      influenza vaccine            0.25 mL or 0.5 mLa          administer at least 4
                                                                               weeks apart
36 months through 8   Not previously vaccinated    Two 0.5 mL doses            Administer at least 4
years                 with influenza vaccine or                                weeks apart
                      unknown vaccination



                                           Page 2 of 40
                                               2                                    Exhibit 254
    Case 2:20-cv-02470-WBS-JDP Document 9 Filed 12/29/20 Page 460 of 497



                          history
                          Previously vaccinated with      One or two 0.5 mL dosesb        If two doses,
                          influenza vaccine                                               administer at least 4
                                                                                          weeks apart
9 years and older                       -                 One 0.5 mL dose                            -
a
 The schedule can be completed as two 0.25-mL doses ≥4 weeks apart, two 0.5-mL doses ≥4 weeks apart, or any
combination of 2 doses (either 0.25 mL or 0.5 mL) administered ≥4 weeks apart
b
  To determine if 1 or 2 doses are required, refer to Advisory Committee on Immunization Practices annual
recommendations on prevention and control of influenza with vaccines
"-" Indicates information is not applicable



2.2 Administration

Parenteral drug products should be inspected visually for particulate matter and/or discoloration

prior to administration, whenever solution and container permit. If any of these defects or

conditions exist, Fluzone Quadrivalent should not be administered.



Before administering a dose of vaccine, shake the prefilled syringe or vial. Withdraw one dose of

vaccine from the single-dose vial using a sterile needle and syringe. Discard unused portion. Use

a separate sterile needle and syringe for each dose withdrawn from the multi-dose vial.



The preferred sites for intramuscular injection are the anterolateral aspect of the thigh in infants 6

months through 11 months of age, the anterolateral aspect of the thigh (or the deltoid muscle if

muscle mass is adequate) in persons 12 months through 35 months of age, or the deltoid muscle in

persons ≥36 months of age. The vaccine should not be injected into the gluteal area or areas

where there may be a major nerve trunk.



Do not administer this product intravenously, intradermally, or subcutaneously.




                                                 Page 3 of 40
                                                    3                                          Exhibit 254
    Case 2:20-cv-02470-WBS-JDP Document 9 Filed 12/29/20 Page 461 of 497



Fluzone Quadrivalent should not be combined through reconstitution or mixed with any other

vaccine.



3      DOSAGE FORMS AND STRENGTHS
Fluzone Quadrivalent is a suspension for injection.

Fluzone Quadrivalent is supplied in 4 presentations:

1) Prefilled single-dose syringe (pink syringe plunger rod), 0.25 mL, for persons 6 months

through 35 months of age.

2) Prefilled single-dose syringe (clear syringe plunger rod), 0.5 mL, for persons 6 months of age

and older.

3) Single-dose vial, 0.5 mL, for persons 6 months of age and older.

4) Multi-dose vial, 5 mL, for persons 6 months of age and older.



4      CONTRAINDICATIONS
Do not administer Fluzone Quadrivalent to anyone with a history of a severe allergic reaction

(e.g., anaphylaxis) to any component of the vaccine [see Description (11)], including egg protein,

or to a previous dose of any influenza vaccine.



5      WARNINGS AND PRECAUTIONS
5.1 Guillain-Barré Syndrome

The 1976 swine influenza vaccine was associated with an elevated risk of Guillain-Barré

syndrome (GBS). Evidence for a causal relation of GBS with other influenza vaccines is

inconclusive; if an excess risk exists, it is probably slightly more than 1 additional case per 1




                                             Page 4 of 40
                                                4                                      Exhibit 254
    Case 2:20-cv-02470-WBS-JDP Document 9 Filed 12/29/20 Page 462 of 497



million persons vaccinated. (See ref. 1) If GBS has occurred within 6 weeks following previous

influenza vaccination, the decision to give Fluzone Quadrivalent should be based on careful

consideration of the potential benefits and risks.



5.2 Preventing and Managing Allergic Reactions

Appropriate medical treatment and supervision must be available to manage possible anaphylactic

reactions following administration of Fluzone Quadrivalent.



5.3 Altered Immunocompetence

If Fluzone Quadrivalent is administered to immunocompromised persons, including those

receiving immunosuppressive therapy, the expected immune response may not be obtained.



5.4 Limitations of Vaccine Effectiveness

Vaccination with Fluzone Quadrivalent may not protect all recipients.



6        ADVERSE REACTIONS
In children 6 months through 35 months of age receiving a 0.25 mL dose of Fluzone Quadrivalent

in Study 1 (NCT01240746, see http://clinicaltrials.gov), the most common (≥10%) injection-site

reactions were pain (57%) a or tenderness (54%) b, erythema (37%), and swelling (22%); the most



a
    Assessed in children 24 months through 35 months of age

b
    Assessed in children 6 months through 23 months of age




                                                  Page 5 of 40
                                                     5                             Exhibit 254
   Case 2:20-cv-02470-WBS-JDP Document 9 Filed 12/29/20 Page 463 of 497



common solicited systemic adverse reactions were irritability (54%)b, abnormal crying (41%)b,

malaise (38%)a, drowsiness (38%)b, appetite loss (32%)b, myalgia (27%)a, vomiting (15%)b, and

fever (14%). In children 3 years through 8 years of age, the most common (≥10%) injection-site

reactions were pain (67%), erythema (34%), and swelling (25%); the most common solicited

systemic adverse reactions were myalgia (39%), malaise (32%), and headache (23%). In adults 18

years and older, the most common (≥10%) injection-site reaction was pain (47%); the most

common solicited systemic adverse reactions were myalgia (24%), headache (16%), and malaise

(11%). In adults 65 years of age and older, the most common (≥10%) injection-site reaction was

pain (33%); the most common solicited systemic adverse reactions were myalgia (18%), headache

(13%), and malaise (11%).



6.1 Clinical Trials Experience

Because clinical trials are conducted under widely varying conditions, adverse event rates

observed in the clinical trial(s) of a vaccine cannot be directly compared to rates in the clinical

trial(s) of another vaccine and may not reflect the rates observed in practice.



Children 6 Months Through 8 Years of Age

Study 1 (NCT01240746, see http://clinicaltrials.gov) was a single-blind, randomized, active-

controlled multi-center safety and immunogenicity study conducted in the US. In this study,

children 6 months through 35 months of age received one or two 0.25 mL doses of either Fluzone

Quadrivalent or one of two formulations of a comparator trivalent influenza vaccine (TIV-1 or

TIV-2), and children 3 years through 8 years of age received one or two 0.5 mL doses of either

Fluzone Quadrivalent, TIV-1, or TIV-2. Each of the trivalent formulations contained an influenza



                                             Page 6 of 40
                                                6                                      Exhibit 254
   Case 2:20-cv-02470-WBS-JDP Document 9 Filed 12/29/20 Page 464 of 497



type B virus that corresponded to one of the two type B viruses in Fluzone Quadrivalent (a type B

virus of the Victoria lineage or a type B virus of the Yamagata lineage). For participants who

received two doses, the doses were administered approximately 4 weeks apart. The safety analysis

set included 1841 children 6 months through 35 months of age and 2506 children 3 years through

8 years of age. Among participants 6 months through 8 years of age in the three vaccine groups

combined, 49.3% were female (Fluzone Quadrivalent, 49.2%; TIV-1, 49.8%; TIV-2, 49.4%),

58.4% Caucasian (Fluzone Quadrivalent, 58.4%; TIV-1, 58.9%; TIV-2, 57.8%), 20.2% Black

(Fluzone Quadrivalent, 20.5%; TIV-1, 19.9%; TIV-2, 19.1%), 14.1% Hispanic (Fluzone

Quadrivalent, 14.3%; TIV-1, 13.2%; TIV-2, 14.7%), and 7.3% were of other racial/ethnic groups

(Fluzone Quadrivalent, 6.8%; TIV-1, 8.0%; TIV-2, 8.5%). Table 2 and Table 3 summarize

solicited injection-site and systemic adverse reactions reported within 7 days post-vaccination via

diary cards. Participants were monitored for unsolicited adverse events for 28 days after each dose

and serious adverse events (SAEs) during the 6 months following the last dose.


Table 2: Study 1a: Percentage of Solicited Injection-site and Systemic Adverse Reactions
Within 7 Days After Vaccination in Children 6 Months Through 35 Months of Age (Safety
Analysis Set)b

                              Fluzone                           TIV-1d, e                         TIV-2d, f
                           Quadrivalentc, d                    (B Victoria)                     (B Yamagata)
                             (Ng=1223)                          (Ng=310)                          (Ng=308)
                    Any      Grade 2h    Grade 3i       Any    Grade 2h       Grade 3i   Any     Grade 2h     Grade 3i
                    (%)        (%)        (%)           (%)      (%)           (%)       (%)       (%)          (%)

Injection-site
adverse reactions
Painj               57.0       10.2           1.0       52.3     11.5           0.8      50.3      5.4          2.7
             k
Tenderness          54.1       11.3           1.9       48.4      8.2           1.9      49.7      10.3         0.0
Erythema            37.3       1.5            0.2       32.9      1.0           0.0      33.3      1.0          0.0
Swelling            21.6       0.8            0.2       19.7      1.0           0.0      17.3      0.0          0.0
Systemic



                                               Page 7 of 40
                                                    7                                       Exhibit 254
    Case 2:20-cv-02470-WBS-JDP Document 9 Filed 12/29/20 Page 465 of 497



                                        Fluzone                           TIV-1d, e                             TIV-2d, f
                                     Quadrivalentc, d                    (B Victoria)                       (B Yamagata)
                                       (Ng=1223)                          (Ng=310)                            (Ng=308)
                              Any      Grade 2h    Grade 3i       Any    Grade 2h       Grade 3i     Any      Grade 2h        Grade 3i
                              (%)        (%)        (%)           (%)      (%)           (%)         (%)        (%)             (%)

adverse reactions
 Fever
                              14.3       5.5            2.1       16.0      6.6           1.7       13.0          4.1           2.0
(≥100.4°F)l
Malaisej                      38.1       14.5           4.6       35.2     14.8           4.7       32.4         12.8           6.8
          j
Myalgia                       26.7       6.6            1.9       26.6      9.4           1.6       25.0          6.8           2.7
                  j
Headache                      8.9        2.5            0.6       9.4       3.9           0.0       12.2          4.7           0.0
                      k
Irritability                  54.0       26.4           3.2       52.8     20.1           3.1       53.5         22.9           2.8
Crying
                              41.2       12.3           3.3       36.5      8.2           1.9       29.9         10.4           2.1
abnormalk
Drowsinessk                   37.7       8.4            1.3       32.1      3.8           0.6       31.9          5.6           0.7
                          k
Appetite loss                 32.3       9.1            1.8       33.3      5.7           1.9       25.0          8.3           0.7
              k
Vomiting                      14.8       6.2            1.0       11.3      4.4           0.6       13.9          6.3           0.0
a
  NCT01240746
b
  The safety analysis set includes all persons who received at least one dose of study vaccine
c
  Fluzone Quadrivalent (0.25 mL) containing A/California/07/2009 (H1N1), A/Victoria/210/2009 (H3N2),
B/Brisbane/60/2008 (Victoria lineage), and B/Florida/04/2006 (Yamagata lineage)
d
   Participants received 1 or 2 doses according to ACIP recommendations
e
  2010-2011 Fluzone TIV (0.25 mL) containing A/California/07/2009 (H1N1), A/Victoria/210/2009 (H3N2), and
B/Brisbane/60/2008 (Victoria lineage), licensed
f
  Investigational TIV (0.25 mL) containing A/California/07/2009 (H1N1), A/Victoria/210/2009 (H3N2), and
B/Florida/04/2006 (Yamagata lineage), non-licensed
g
  N is the number of participants in the safety analysis set
h
  Grade 2 - Injection-site pain: sufficiently discomforting to interfere with normal behavior or activities; Injection-site
tenderness: cries and protests when injection-site is touched; Injection-site erythema, Injection-site swelling: ≥2.5 cm
to <5 cm; Fever: >101.3°F to ≤103.1°F (6 months through 23 months); ≥101.2°F to ≤102.0°F (24 months through 35
months); Malaise, Myalgia, and Headache: some interference with activity; Irritability: requiring increased attention;
Crying abnormal: 1 to 3 hours; Drowsiness: not interested in surroundings or did not wake up for a feed/meal;
Appetite loss: missed 1 or 2 feeds/meals completely; Vomiting: 2 to 5 episodes per 24 hours
i
 Grade 3 - Injection-site pain: incapacitating, unable to perform usual activities; Injection-site tenderness: cries when
injected limb is moved, or the movement of the injected limb is reduced; Injection-site erythema, Injection-site
swelling: ≥5 cm; Fever: >103.1°F (6 months through 23 months); ≥102.1°F (24 months through 35 months); Malaise,
Myalgia, and Headache: Significant; prevents daily activity; Irritability: inconsolable; Crying abnormal: >3 hours;
Drowsiness: sleeping most of the time or difficult to wake up; Appetite loss: refuses ≥3 feeds/meals or refuses most
feeds/meals; Vomiting: ≥6 episodes per 24 hours or requiring parenteral hydration
j
  Assessed in children 24 months through 35 months of age
k
  Assessed in children 6 months through 23 months of age
l
  Fever measured by any route




                                                         Page 8 of 40
                                                              8                                          Exhibit 254
    Case 2:20-cv-02470-WBS-JDP Document 9 Filed 12/29/20 Page 466 of 497



Table 3: Study 1a: Percentage of Solicited Injection-site and Systemic Adverse Reactions
Within 7 Days After Vaccination in Children 3 Years Through 8 Years of Age (Safety
Analysis Set)b

                                    Fluzone                               TIV-1d                               TIV-2e
                                 Quadrivalentc                          (B Victoria)                      (B Yamagata)
                                  (Nf=1669)                               (Nf=424)                           (Nf=413)

                         Any     Grade 2g       Grade 3h        Any     Grade 2g    Grade 3h     Any      Grade 2g       Grade 3h
                         (%)       (%)            (%)           (%)       (%)         (%)        (%)        (%)            (%)

Injection-site
adverse reactions
Pain                    66.6        15.8           2.1          64.6      9.5          2.0       63.8        11.6              2.8
Erythema                34.1        2.9            1.8          36.8      3.4          1.2       35.2        2.5               1.8
Swelling                24.8        2.8            1.4          25.4      1.5          1.2       25.9        2.5               1.8
Systemic
adverse reactions
 Fever
                         7.0        2.1            2.1          7.1       2.2          1.2        7.6        2.8               0.8
(≥100.4°F)i
Headache                23.1        6.8            2.2          21.2      5.1          2.7       24.4        7.5               2.0
Malaise                 31.9        11.2           5.5          32.8     11.4          5.6       33.4        10.8              5.0
Myalgia                 38.6        12.2           3.3          34.1      9.0          2.7       38.4        11.1              2.8
a
  NCT01240746
b
  The safety analysis set includes all persons who received at least one dose of study vaccine
c
  Fluzone Quadrivalent containing A/California/07/2009 (H1N1), A/Victoria/210/2009 (H3N2), B/Brisbane/60/2008
(Victoria lineage), and B/Florida/04/2006 (Yamagata lineage)
d
  2010-2011 Fluzone TIV containing A/California/07/2009 (H1N1), A/Victoria/210/2009 (H3N2), and
B/Brisbane/60/2008 (Victoria lineage), licensed
e
  Investigational TIV containing A/California/07/2009 (H1N1), A/Victoria/210/2009 (H3N2), and B/Florida/04/2006
(Yamagata lineage), non-licensed
f
  N is the number of participants in the safety analysis set
g
  Grade 2 - Injection-site pain: sufficiently discomforting to interfere with normal behavior or activities; Injection-site
erythema, Injection-site swelling: ≥2.5 cm to <5 cm; Fever: ≥101.2°F to ≤102.0°F; Headache, Malaise, and Myalgia:
some interference with activity
h
  Grade 3 - Injection-site pain: incapacitating, unable to perform usual activities; Injection-site erythema, Injection-site
swelling: ≥5 cm; Fever: ≥102.1°F; Headache, Malaise, and Myalgia: Significant; prevents daily activity
i
 Fever measured by any route


Among children 6 months through 8 years of age, unsolicited non-serious adverse events were

reported in 1360 (47.0%) recipients in the Fluzone Quadrivalent group, 352 (48.0%) recipients in




                                                         Page 9 of 40
                                                            9                                            Exhibit 254
   Case 2:20-cv-02470-WBS-JDP Document 9 Filed 12/29/20 Page 467 of 497



the TIV-1 group, and 346 (48.0%) recipients in the TIV-2 group. The most commonly reported

unsolicited non-serious adverse events were cough, vomiting, and pyrexia. During the 28 days

following vaccination, a total of 16 (0.6%) recipients in the Fluzone Quadrivalent group, 4 (0.5%)

recipients in the TIV-1 group, and 4 (0.6%) recipients in the TIV-2 group, experienced at least

one SAE. Throughout the study period, a total of 41 (1.4%) recipients in the Fluzone Quadrivalent

group, 7 (1.0%) recipients in the TIV-1 group, and 14 (1.9%) recipients in the TIV-2 group,

experienced at least one SAE. Three SAEs were considered to be possibly related to vaccination:

croup in a Fluzone Quadrivalent recipient and 2 episodes of febrile seizure, 1 each in a TIV-1

recipient and a TIV-2 recipient.



0.5-mL Dose of Fluzone Quadrivalent in Children 6 Months through 35 Months of Age

Study 2 (NCT02915302 see http://clinicaltrials.gov) was a randomized, observer-blinded, 2-arm,

multi-center safety and immunogenicity study conducted in the US. In this study, 1950 children 6

months through 35 months of age were randomly assigned to receive Fluzone Quadrivalent

administered in either a volume of 0.25 mL (Group 1) or 0.5 mL (Group 2). For participants

recommended to receive two doses of influenza vaccine as per Advisory Committee on

Immunization Practices guidance, the same dose was administered 4 weeks after the first. The

safety analysis set included 1941 participants who received at least 1 dose of study vaccine. Of

these participants, 49.7% were female, 74.3% were Caucasian, 19.2% were Black, 6.5% were of

other racial groups, and 22.0% were Hispanic/Latino.




                                            Page 10 of 40
                                             10                                     Exhibit 254
    Case 2:20-cv-02470-WBS-JDP Document 9 Filed 12/29/20 Page 468 of 497



Table 4 summarizes solicited injection-site and systemic adverse reactions reported within 7 days

post-vaccination via diary cards for the 0.25 mL and 0.5 mL volumes of Fluzone Quadrivalent in

children 6 months through 35 months of age.


Table 4: Study 2a: Percentage of Solicited Injection-site and Systemic Adverse Reactions
Within 7 Days After Vaccination in Children 6 Months Through 35 Month of Age (Safety
Analysis Set)b

                               Fluzone Quadrivalent                         Fluzone Quadrivalent
                                                c
                                       0.25 mL                                      0.5 mLc

                                       (Nd=949)                                    (Nd=992)

                              Any                   Grade 3e            Any                  Grade 3e
                              (%)                     (%)               (%)                    (%)
Injection-site adverse reactions
Tenderness                   47.3                     1.7               50.4                   1.2
Redness                      23.1                     0.0               24.3                   0.2
Swelling                 12.9                         0.1               14.7                   0.0
Systemic adverse reactions
Irritability                 47.4                     3.6               48.6                   4.0
Abnormal
                             33.3                     3.1               34.1                   2.6
Crying
Drowsiness                   31.9                     2.1               31.3                   1.6
Loss of Appetite             27.3                     1.4               28.3                   2.2
Fever
                             11.3                     0.6               12.2                   1.2
(≥100.4°F)f
Vomiting                     10.0                     0.4               10.2                   0.5
a
  NCT02915302
b
  The safety analysis set includes all persons who received at least one dose of study vaccine
c
  Participants received 1 or 2 doses according to ACIP recommendations
d
  N is the number of participants in the safety analysis set
e
  Grade 3 - Injection-site tenderness: Cries when injected limb is moved, or the movement of the injected limb is
reduced; Injection-site redness, Injection-site swelling: ≥50 mm; Irritability: inconsolable; Abnormal Crying: >3
hours; Drowsiness: sleeping most of the time or difficult to wake up; Loss of Appetite: refuses ≥3 feeds/meals or
refuses most feeds/meals; Fever: >103.1°F; Vomiting: ≥6 episodes per 24 hours or requiring parenteral hydration
f
  Fever measured by any route




                                                      Page 11 of 40
                                                        11                                           Exhibit 254
   Case 2:20-cv-02470-WBS-JDP Document 9 Filed 12/29/20 Page 469 of 497



The difference in fever rate (Group 2 minus Group 1) was 0.84% (95% CI: -2.13%; 3.80%),

meeting the prespecified non-inferiority criterion (upper limit of the 2-sided 95% CI of the

difference in fever rates <5%). Participants were monitored for unsolicited adverse events and

SAEs during the 28 days following vaccination. Unsolicited non-serious adverse events were

reported in 417 (44%) participants in Group 1 and 394 (40%) participants in Group 2. The most

commonly reported unsolicited non-serious adverse events in both groups were cough and

rhinorrhea. Ten SAEs were reported during the 28-day follow-up period: 5 (0.5%) in Group 1 and

5 (0.5%) in Group 2.



Adults

In Study 3 (NCT00988143, see http://clinicaltrials.gov), a multi-centered randomized, open-label

trial conducted in the US, adults 18 years of age and older received one dose of either Fluzone

Quadrivalent or one of two formulations of comparator trivalent influenza vaccine (TIV-1 or TIV-

2). Each of the trivalent formulations contained an influenza type B virus that corresponded to one

of the two type B viruses in Fluzone Quadrivalent (a type B virus of the Victoria lineage or a type

B virus of the Yamagata lineage). The safety analysis set included 570 recipients, half aged 18-60

years and half aged 61 years or older. Among participants in the three vaccine groups combined,

67.2% were female (Fluzone Quadrivalent, 68.4%; TIV-1, 67.9%; TIV-2, 65.3%), 88.4%

Caucasian (Fluzone Quadrivalent, 91.1%; TIV-1, 86.8%; TIV-2, 87.4%), 9.6% Black (Fluzone

Quadrivalent, 6.8%; TIV-1, 12.1%; TIV-2, 10.0%), 0.4% Hispanic (Fluzone Quadrivalent, 0.0%;

TIV-1, 0.5%; TIV-2, 0.5%), and 1.7% were of other racial/ethnic groups (Fluzone Quadrivalent,

2.1%; TIV-1, 0.5%; TIV-2, 2.2%). Table 5 summarizes solicited injection-site and systemic




                                            Page 12 of 40
                                             12                                      Exhibit 254
    Case 2:20-cv-02470-WBS-JDP Document 9 Filed 12/29/20 Page 470 of 497



adverse reactions reported within 3 days post-vaccination via diary cards. Participants were

monitored for unsolicited adverse events and SAEs during the 21 days following vaccination.


Table 5: Study 3a: Percentage of Solicited Injection-site and Systemic Adverse Reactions
Within 3 Days After Vaccination in Adults 18 Years of Age and Older (Safety Analysis Set)b

                                  Fluzone                              TIV-1d                          TIV-2e
                               Quadrivalentc                         (B Victoria)                  (B Yamagata)
                                 (Nf=190)                              (Nf=190)                      (Nf=190)
                       Any     Grade 2g     Grade 3h      Any    Grade 2g       Grade 3h   Any      Grade       Grade 3h
                       (%)       (%)          (%)         (%)      (%)            (%)      (%)        2g          (%)
                                                                                                     (%)
Injection-site
adverse reactions
Pain                   47.4       6.8          0.5        52.1         7.9          0.5    43.2       6.3             0.0
Erythema                1.1       0.0          0.0        1.6          0.5          0.0     1.6       0.5             0.0
Swelling                0.5       0.0          0.0        3.2          0.5          0.0     1.1       0.0             0.0
Induration              0.5       0.0          0.0        1.6          0.5          0.0     0.5       0.0             0.0
Ecchymosis              0.5       0.0          0.0        0.5          0.0          0.0     0.5       0.0             0.0
Systemic
adverse reactions
Myalgia                23.7       5.8          0.0        25.3         5.8          0.0    16.8       5.8             0.0
Headache               15.8       3.2          0.5        18.4         6.3          0.5    18.0       4.2             0.0
Malaise                10.5       1.6          1.1        14.7         3.2          1.1    12.1       4.7             0.5
Shivering               2.6       0.5          0.0        5.3          1.1          0.0     3.2       0.5             0.0
Fever
             i
                        0.0       0.0          0.0        0.5          0.5          0.0     0.5       0.5             0.0
(≥100.4°F)
a
  NCT00988143
b
  The safety analysis set includes all persons who received study vaccine
c
  Fluzone Quadrivalent containing A/California/07/2009 (H1N1), A/Victoria/210/2009 (H3N2), B/Brisbane/60/2008
(Victoria lineage), and B/Florida/04/2006 (Yamagata lineage)
d
  2009-2010 Fluzone TIV containing A/Brisbane/59/2007 (H1N1), A/Uruguay/716/2007 (H3N2), and
B/Brisbane/60/2008 (Victoria lineage), licensed
e
  2008-2009 Fluzone TIV containing A/Brisbane/59/2007 (H1N1), A/Uruguay/716/2007 (H3N2), and
B/Florida/04/2006 (Yamagata lineage), licensed
f
  N is the number of participants in the safety analysis set
g
  Grade 2 - Injection-site pain: Some interference with activity; Injection-site erythema, Injection-site swelling,
Injection-site induration, and Injection-site ecchymosis: ≥5.1 to ≤10 cm; Fever: ≥101.2°F to ≤102.0°F; Myalgia,
Headache, Malaise, and Shivering: some interference with activity




                                                     Page 13 of 40
                                                      13                                           Exhibit 254
    Case 2:20-cv-02470-WBS-JDP Document 9 Filed 12/29/20 Page 471 of 497



h
  Grade 3 - Injection-site pain: Significant; prevents daily activity; Injection-site erythema, Injection-site swelling,
Injection-site induration, and Injection-site ecchymosis: >10 cm; Fever: ≥102.1°F; Myalgia, Headache, Malaise, and
Shivering: Significant; prevents daily activity
i
 Fever measured by any route


Unsolicited non-serious adverse events were reported in 33 (17.4%) recipients in the Fluzone

Quadrivalent group, 45 (23.7%) recipients in the TIV-1 group, and 45 (23.7%) recipients in the

TIV-2 group. The most commonly reported unsolicited non-serious adverse events were

headache, cough, and oropharyngeal pain. In the follow-up period, there were two SAEs, 1 (0.5%)

in the Fluzone Quadrivalent group and 1 (0.5%) in the TIV-2 group.



Geriatric Adults

In Study 4 (NCT01218646, see http://clinicaltrials.gov), a multi-center, randomized, double-blind

trial conducted in the US, adults 65 years of age and older received one dose of either Fluzone

Quadrivalent, or one of two formulations of comparator trivalent influenza vaccine (TIV-1 or

TIV-2). Each of the trivalent formulations contained an influenza type B virus that corresponded

to one of the two type B viruses in Fluzone Quadrivalent (a type B virus of the Victoria lineage or

a type B virus of the Yamagata lineage). The safety analysis set included 675 recipients. Among

participants in the three vaccine groups combined, 55.7% were female (Fluzone Quadrivalent,

57.3%; TIV-1, 56.0%; TIV-2, 53.8%), 89.5% Caucasian (Fluzone Quadrivalent, 87.6%; TIV-1,

89.8%; TIV-2, 91.1%), 2.2% Black (Fluzone Quadrivalent, 4.0%; TIV-1, 1.8%; TIV-2, 0.9%),

7.4% Hispanic (Fluzone Quadrivalent, 8.4%; TIV-1, 7.6%; TIV-2, 6.2%) and 0.9% were of other

racial/ethnic groups (Fluzone Quadrivalent, 0.0%; TIV-1, 0.9%; TIV-2, 1.8%).




                                                    Page 14 of 40
                                                      14                                             Exhibit 254
      Case 2:20-cv-02470-WBS-JDP Document 9 Filed 12/29/20 Page 472 of 497



    Table 6 summarizes solicited injection-site and systemic adverse reactions reported within 7 days

post-vaccination via diary cards. Participants were monitored for unsolicited adverse events and

SAEs during the 21 days following vaccination.




Table 6: Study 4a: Percentage of Solicited Injection-site and Systemic Adverse Reactions
Within 7 Days After Vaccination in Adults 65 Years of Age and Older (Safety Analysis Set)b

                                    Fluzone                               TIV-1d                             TIV-2e
                                Quadrivalentc                           (B Victoria)                    (B Yamagata)
                                  (Nf=225)                                (Nf=225)                         (Nf=225)
                         Any     Grade 2g      Grade 3h      Any     Grade 2g      Grade 3h     Any      Grade 2g      Grade 3h
                         (%)       (%)           (%)         (%)       (%)           (%)        (%)        (%)           (%)
Injection-site
adverse reactions
Pain                    32.6        1.3           0.9        28.6         2.7          0.0      23.1        0.9           0.0
Erythema                 2.7        0.9           0.0        1.3          0.0          0.0       1.3        0.4           0.0
Swelling                 1.8        0.4           0.0        1.3          0.0          0.0       0.0        0.0           0.0
Systemic
adverse reactions
Myalgia                 18.3        4.0           0.4        18.3         4.0          0.0      14.2        2.7           0.4
Headache                13.4        1.3           0.4        11.6         1.3          0.0      11.6        1.8           0.4
Malaise                 10.7        4.5           0.4        6.3          0.4          0.0      11.6        2.7           0.9
Fever
                         1.3        0.0           0.4        0.0          0.0          0.0       0.9        0.4           0.4
(≥100.4°F)i
a
  NCT01218646
b
  The safety analysis set includes all persons who received study vaccine
c
  Fluzone Quadrivalent containing A/California/07/2009 (H1N1), A/Victoria/210/2009 (H3N2), B/Brisbane/60/2008
(Victoria lineage), and B/Florida/04/2006 (Yamagata lineage)
d
  2010-2011 Fluzone TIV containing A/California/07/2009 (H1N1), A/Victoria/210/2009 (H3N2), and
B/Brisbane/60/2008 (Victoria lineage), licensed
e
  Investigational TIV containing A/California/07/2009 (H1N1), A/Victoria/210/2009 (H3N2), and B/Florida/04/2006
(Yamagata lineage), non-licensed
f
  N is the number of participants in the safety analysis set
g
  Grade 2 - Injection-site pain: some interference with activity; Injection-site erythema and Injection-site swelling:
≥5.1 to ≤10 cm; Fever: ≥101.2°F to ≤102.0°F; Myalgia, Headache, and Malaise: some interference with activity
h
  Grade 3 - Injection-site pain: Significant; prevents daily activity; Injection-site erythema and Injection-site swelling:
>10 cm; Fever: ≥102.1°F; Myalgia, Headache, and Malaise: Significant; prevents daily activity
i
 Fever measured by any route



                                                        Page 15 of 40
                                                         15                                               Exhibit 254
    Case 2:20-cv-02470-WBS-JDP Document 9 Filed 12/29/20 Page 473 of 497




Unsolicited non-serious adverse events were reported in 28 (12.4%) recipients in the Fluzone

Quadrivalent group, 22 (9.8%) recipients in the TIV-1 group, and 22 (9.8%) recipients in the TIV-

2 group. The most commonly reported adverse events were oropharyngeal pain, rhinorrhea,

injection-site induration, and headache. Three SAEs were reported during the follow-up period, 2

(0.9%) in the TIV-1 group and 1 (0.4%) in the TIV-2 group.



6.2 Post-Marketing Experience

The following events have been spontaneously reported during the post-approval use of Fluzone

(trivalent) or Fluzone Quadrivalent. Because these events are reported voluntarily from a

population of uncertain size, it is not always possible to reliably estimate their frequency or

establish a causal relationship to vaccine exposure. Adverse events were included based on one or

more of the following factors: severity, frequency of reporting, or strength of evidence for a

causal relationship to Fluzone (trivalent) or Fluzone Quadrivalent.



•   Blood and Lymphatic System Disorders: Thrombocytopenia, lymphadenopathy

•   Immune System Disorders: Anaphylaxis, other allergic/hypersensitivity reactions (including

     urticaria, angioedema)

•   Eye Disorders: Ocular hyperemia

•   Nervous System Disorders: Guillain-Barré syndrome (GBS), convulsions, febrile convulsions,

     myelitis (including encephalomyelitis and transverse myelitis), facial palsy (Bell’s palsy),

     optic neuritis/neuropathy, brachial neuritis, syncope (shortly after vaccination), dizziness,

     paresthesia



                                             Page 16 of 40
                                               16                                      Exhibit 254
    Case 2:20-cv-02470-WBS-JDP Document 9 Filed 12/29/20 Page 474 of 497



•   Vascular Disorders: Vasculitis, vasodilatation/flushing

•   Respiratory, Thoracic and Mediastinal Disorders: Dyspnea, cough, wheezing, throat

     tightness, oropharyngeal pain, rhinorrhea

•   Skin and Subcutaneous Tissue Disorders: Rash, pruritus, and Stevens-Johnson syndrome

•   General Disorders and Administration Site Conditions: Asthenia/fatigue, pain in extremities,

     chest pain

•   Gastrointestinal Disorders: Vomiting



8       USE IN SPECIFIC POPULATIONS
8.1 Pregnancy

Pregnancy Exposure Registry

Sanofi Pasteur Inc. is maintaining a prospective pregnancy exposure registry to collect data on

pregnancy outcomes following vaccination with Fluzone Quadrivalent during pregnancy.

Healthcare providers are encouraged to enroll women who receive Fluzone Quadrivalent during

pregnancy in Sanofi Pasteur Inc.'s vaccination pregnancy registry by calling 1-800-822-2463.



Risk Summary

All pregnancies have a risk of birth defect, loss, or other adverse outcomes. In the U.S. general

population, the estimated background risk of major birth defects and miscarriage in clinically

recognized pregnancies is 2% to 4% and 15% to 20%, respectively.



Available data with Fluzone Quadrivalent use in pregnant women are insufficient to inform

vaccine-associated risk of adverse developmental outcomes.



                                            Page 17 of 40
                                              17                                     Exhibit 254
   Case 2:20-cv-02470-WBS-JDP Document 9 Filed 12/29/20 Page 475 of 497




A developmental and reproductive toxicity study was performed in female rabbits given a 0.5

mL/dose of Fluzone Quadrivalent prior to mating and during gestation (a single human dose is 0.5

mL). This study revealed no adverse effects to the fetus or pre-weaning development due to

Fluzone Quadrivalent [see Animal Data (8.1)].

Data

Animal Data: In a developmental and reproductive toxicity study female rabbits were

administered a 0.5 mL/dose of Fluzone Quadrivalent by intramuscular injection 24 and 10 days

before insemination, and on Days 6, 12, and 27 of gestation (a single human dose is 0.5 mL).

There were no adverse effects on pre-weaning development or vaccine-related fetal

malformations noted in this study.



Clinical Considerations

Disease-associated Maternal and/or Embryo/Fetal Risk

Pregnant women are at increased risk of complications associated with influenza infection

compared to non-pregnant women. Pregnant women who contract influenza may be at increased

risk for adverse pregnancy outcomes, including preterm labor and delivery.



8.2 Lactation

Risk Summary

It is not known whether Fluzone Quadrivalent is excreted in human milk. Data are not available to

assess the effects of Fluzone Quadrivalent on the breastfed infant or on milk production/excretion.




                                           Page 18 of 40
                                             18                                     Exhibit 254
   Case 2:20-cv-02470-WBS-JDP Document 9 Filed 12/29/20 Page 476 of 497



The developmental and health benefits of breastfeeding should be considered along with the

mother's clinical need for Fluzone Quadrivalent and any potential adverse effects on the breastfed

child from Fluzone Quadrivalent or from the underlying maternal condition. For preventive

vaccines, the underlying maternal condition is susceptibility to the disease prevented by the

vaccine.



8.4 Pediatric Use

Safety and effectiveness of Fluzone Quadrivalent in children below the age of 6 months have not

been established.



8.5 Geriatric Use

Safety and immunogenicity of Fluzone Quadrivalent were evaluated in adults 65 years of age and

older. [See Clinical Studies (14.6).] Antibody responses to Fluzone Quadrivalent are lower in

persons ≥65 years of age than in younger adults.



11     DESCRIPTION
Fluzone Quadrivalent (Influenza Vaccine) for intramuscular injection is an inactivated influenza

vaccine, prepared from influenza viruses propagated in embryonated chicken eggs. The virus-

containing allantoic fluid is harvested and inactivated with formaldehyde. Influenza virus is

concentrated and purified in a linear sucrose density gradient solution using a continuous flow

centrifuge. The virus is then chemically disrupted using a non-ionic surfactant, octylphenol

ethoxylate (Triton® X-100), producing a “split virus”. The split virus is further purified and then




                                            Page 19 of 40
                                              19                                      Exhibit 254
   Case 2:20-cv-02470-WBS-JDP Document 9 Filed 12/29/20 Page 477 of 497



suspended in sodium phosphate-buffered isotonic sodium chloride solution. The Fluzone

Quadrivalent process uses an additional concentration factor after the ultrafiltration step in order

to obtain a higher hemagglutinin (HA) antigen concentration. Antigens from the four strains

included in the vaccine are produced separately and then combined to make the quadrivalent

formulation.



Fluzone Quadrivalent suspension for injection is clear and slightly opalescent in color.



Antibiotics are not used in the manufacture of Fluzone Quadrivalent.



The Fluzone Quadrivalent prefilled syringe and vial presentations are not made with natural

rubber latex.



Fluzone Quadrivalent is standardized according to United States Public Health Service

requirements and is formulated to contain HA of each of the following four influenza strains

recommended for the 2019-2020 influenza season: A/Brisbane/02/2018 IVR-190 (H1N1),

A/Kansas/14/2017 X-327 (H3N2), B/Phuket/3073/2013 (B Yamagata lineage), and

B/Maryland/15/2016 BX-69A (a B/Colorado/6/2017-like virus, B Victoria lineage). The amounts

of HA and other ingredients per dose of vaccine are listed in Table 7. The single-dose, pre-filled

syringe (0.25 mL and 0.5 mL) and the single-dose vial (0.5 mL) are manufactured and formulated

without thimerosal or any other preservative. The 5 mL multi-dose vial presentation contains

thimerosal, a mercury derivative, added as a preservative. Each 0.5 mL dose from the multi-dose

vial contains 25 mcg mercury. Each 0.25 mL dose from the multi-dose vial contains 12.5 mcg

mercury.

                                             Page 20 of 40
                                               20                                      Exhibit 254
      Case 2:20-cv-02470-WBS-JDP Document 9 Filed 12/29/20 Page 478 of 497

Table 7: Fluzone Quadrivalent Ingredients

                                                                                  Quantity
                                                                                 (per dose)
                             Ingredient
                                                                        Fluzone             Fluzone
                                                                     Quadrivalent         Quadrivalent
                                                                     0.25 mL Dose         0.5 mL Dose
  Active Substance: Split influenza virus, inactivated strainsa:   30 mcg HA total      60 mcg HA total
           A (H1N1)                                                7.5 mcg HA           15 mcg HA
           A (H3N2)                                                7.5 mcg HA           15 mcg HA
           B/(Victoria lineage)                                    7.5 mcg HA           15 mcg HA
           B/(Yamagata lineage)                                    7.5 mcg HA           15 mcg HA
  Other:
           Sodium phosphate-buffered isotonic sodium chloride      QSb to appropriate   QSb to appropriate
              solution                                             volume               volume
           Formaldehyde                                            ≤50 mcg              ≤100 mcg
           Octylphenol ethoxylate                                  ≤125 mcg             ≤250 mcg
  Preservative
           Single-dose presentations                                         -                   -
           Multi-dose presentation (thimerosal)                    12.5 mcg mercury     25 mcg mercury
  a
   per United States Public Health Service (USPHS) requirement
  b
   Quantity Sufficient
  "-" Indicates information is not applicable




  12       CLINICAL PHARMACOLOGY
  12.1 Mechanism of Action

  Influenza illness and its complications follow infection with influenza viruses. Global surveillance

  of influenza identifies yearly antigenic variants. Since 1977, antigenic variants of influenza A

  (H1N1 and H3N2) viruses and influenza B viruses have been in global circulation. Since 2001,

  two distinct lineages of influenza B (Victoria and Yamagata lineages) have co-circulated

  worldwide. Protection from influenza virus infection has not been correlated with a specific level

  of hemagglutination inhibition (HI) antibody titer post-vaccination. However, in some human




                                                   Page 21 of 40
                                                     21                                   Exhibit 254
   Case 2:20-cv-02470-WBS-JDP Document 9 Filed 12/29/20 Page 479 of 497



studies, antibody titers ≥1:40 have been associated with protection from influenza illness in up to

50% of subjects. (See ref. 2) (See ref. 3)



Antibodies against one influenza virus type or subtype confer limited or no protection against

another. Furthermore, antibodies to one antigenic variant of influenza virus might not protect

against a new antigenic variant of the same type or subtype. Frequent development of antigenic

variants through antigenic drift is the virologic basis for seasonal epidemics and the reason for the

usual change of one or more new strains in each year's influenza vaccine. Therefore, influenza

vaccines are standardized to contain the hemagglutinins of influenza virus strains representing the

influenza viruses likely to be circulating in the US during the influenza season.



Annual vaccination with the influenza vaccine is recommended because immunity during the year

after vaccination declines and because circulating strains of influenza virus change from year to

year.

13 NON-CLINICAL TOXICOLOGY
13.1 Carcinogenesis, Mutagenesis, Impairment of Fertility

Fluzone Quadrivalent has not been evaluated for carcinogenic or mutagenic potential, or for

impairment of male fertility in animals. Vaccination of female rabbits with Fluzone Quadrivalent

revealed no evidence of impaired female fertility [see Animal Data (8.1)].



14      CLINICAL STUDIES
The effectiveness of Fluzone Quadrivalent was demonstrated based on clinical endpoint efficacy

data for Fluzone (trivalent influenza vaccine) and on an evaluation of serum HI antibody




                                             Page 22 of 40
                                              22                                      Exhibit 254
   Case 2:20-cv-02470-WBS-JDP Document 9 Filed 12/29/20 Page 480 of 497



responses to Fluzone Quadrivalent. Fluzone Quadrivalent, an inactivated influenza vaccine that

contains the hemagglutinins of two influenza A subtype viruses and two influenza type B viruses,

is manufactured according to the same process as Fluzone.



14.1 Efficacy of Fluzone (Trivalent Influenza Vaccine) in Children 6 through 24

    Months of Age

A randomized, double-blind, placebo-controlled study was conducted at a single US center during

the 1999-2000 (Year 1) and 2000-2001 (Year 2) influenza seasons. The intent-to-treat analysis set

included a total of 786 children 6 through 24 months of age. Participants received two 0.25 mL

doses of either Fluzone (N = 525) or a placebo (N = 261). Among all randomized participants in

both years, the mean age was 13.8 months; 52.5% were male, 50.8% were Caucasian, 42.0% were

Black, and 7.2% were of other racial groups. Cases of influenza were identified through active

and passive surveillance for influenza-like illness or acute otitis media and confirmed by culture.

Influenza-like illness was defined as fever with signs or symptoms of an upper respiratory

infection. Vaccine efficacy against all influenza viral types and subtypes was a secondary

endpoint and is presented in Table 8.




                                            Page 23 of 40
                                              23                                     Exhibit 254
    Case 2:20-cv-02470-WBS-JDP Document 9 Filed 12/29/20 Page 481 of 497



Table 8: Estimated Efficacy of Fluzone (Trivalent Influenza Vaccine) Against Culture-
Confirmed Influenza in Children Aged 6 through 24 Months during the 1999-2000 and
2000-2001 Influenza Seasons – Intent-to-Treat Analysis Seta

                            Fluzoneb                              Placeboc                    Fluzone vs. Placebo
                                                                                                     Percent
                                                                                                     Relative
                               Rate                                   Rate            Relative Risk Reductiong
    Year        nd     Ne     (n/N)f (95% CI)         nd     Ne      (n/N)f   (95% CI) (95% CI)     (95% CI)
Year 1h         15    273       5.5     (3.1; 8.9)    22    138       15.9      (10.3;      0.34 (0.18;     66 (36; 82)
                                                                                23.1)          0.64)
(1999-
2000)
Year 2i          9    252       3.6     (1.6; 6.7)    4     123       3.3     (0.9; 8.1)    1.10 (0.34;      -10 (-250;
                                                                                               3.50)            66)
(2000-
2001)
a
  The intent-to-treat analysis set includes all enrolled participants who were randomly assigned to receive Fluzone or
   placebo and vaccinated
b
  Fluzone (0.25 mL): 1999-2000 formulation containing A/Beijing/262/95 (H1N1), A/Sydney/15/97 (H3N2), and
   B/Yamanashi/166/98 (Yamagata lineage) and 2000-2001 formulation containing A/New Caledonia/20/99 (H1N1),
   A/Panama/2007/99 (H3N2), and B/Yamanashi/166/98 (Yamagata lineage)
c
  Placebo: 0.4% NaCl
d
  n is the number of participants with culture-confirmed influenza for the given year of study as listed in the first
   column
e
  N is the number of participants randomly assigned to receive Fluzone or placebo for the given year of study as listed
   in the column headers (intent-to-treat analysis set)
f
  Rate (%) = (n/N) * 100
g
  Relative reduction in vaccine efficacy was defined as (1-relative risk) x 100
h
  Includes all culture confirmed influenza cases throughout the study duration for Year 1 (12 months of follow-up)
i
  Includes all culture-confirmed influenza cases throughout the study duration for Year 2 (6 months of follow-up)

14.2 Efficacy of Fluzone (Trivalent Influenza Vaccine) in Adults

A randomized, double-blind, placebo-controlled study was conducted in a single US center during

the 2007-2008 influenza season. Participants received one dose of either Fluzone vaccine (N =

813), an active comparator (N = 814), or placebo (N = 325). The intent-to-treat analysis set

included 1138 healthy adults who received Fluzone or placebo. Participants were 18 through 49

years of age (mean age was 23.3 years); 63.3% were female, 83.1% were Caucasian, and 16.9%

were of other racial/ethnic groups. Cases of influenza were identified through active and passive

surveillance and confirmed by cell culture and/or real-time polymerase chain reaction (PCR).



                                                     Page 24 of 40
                                                       24                                             Exhibit 254
    Case 2:20-cv-02470-WBS-JDP Document 9 Filed 12/29/20 Page 482 of 497



Influenza-like illness was defined as an illness with at least 1 respiratory symptom (cough or nasal

congestion) and at least 1 constitutional symptom (fever or feverishness, chills, or body aches).

Vaccine efficacy of Fluzone against all influenza viral types and subtypes is presented in Table 9.


Table 9: Estimated Efficacy of Fluzone (Trivalent Influenza Vaccine) Against Influenza in
Adults Aged 18 through 49 Years during the 2007-2008 Influenza Season – Intent-to-Treat
Analysis Seta,b

    Laboratory-
     Confirmed
    Symptomatic                 Fluzonec                        Placebod
      Influenza                 (N=813)e                        (N=325)e                 Fluzone vs. Placebo
                                                                                                        Percent
                                                                                                        Relative
                                 Rate                          Rate                 Relative Risk      Reductionh
                          nf     (%)g (95% CI)           nf    (%)g    (95% CI)      (95% CI)          (95% CI)
Positive culture          21      2.6     (1.6; 3.9)     31     9.5    (6.6; 13.3) 0.27 (0.16; 0.46)    73 (54; 84)



Positive PCR              28      3.4     (2.3; 4.9)     35     10.8   (7.6; 14.7) 0.32 (0.20; 0.52)    68 (48; 80)



Positive culture,         28      3.4     (2.3; 4.9)     35     10.8   (7.6; 14.7) 0.32 (0.20; 0.52)    68 (48; 80)
positive PCR, or
both
a
  NCT00538512
b
  The intent-to-treat analysis set includes all enrolled participants who were randomly assigned to receive Fluzone or
  placebo and vaccinated
c
  Fluzone: 2007-2008 formulation containing A/Solomon Islands/3/2006 (H1N1), A/Wisconsin/67/2005 (H3N2), and
  B/Malaysia/2506/2004 (Victoria lineage)
d
  Placebo: 0.9% NaCl
e
  N is the number of participants randomly assigned to receive Fluzone or placebo
f
  n is the number of participants satisfying the criteria listed in the first column
g
  Rate (%) = (n/N) * 100
h
  Relative reduction in vaccine efficacy was defined as (1 - relative risk) x 100



14.3 Immunogenicity of Fluzone Quadrivalent in Children 6 Months through 8

     Years of Age




                                                       Page 25 of 40
                                                        25                                             Exhibit 254
    Case 2:20-cv-02470-WBS-JDP Document 9 Filed 12/29/20 Page 483 of 497



In Study 1 (NCT01240746) [see Adverse Reactions (6.1)], 1419 children 6 months through 35

months of age and 2101 children 3 years through 8 years of age were included in the per-protocol

immunogenicity analysis. Participants 6 months through 35 months of age received one or two

0.25 mL doses and participants 3 years through 8 years of age received one or two 0.5 mL doses

of Fluzone Quadrivalent, TIV-1, or TIV-2. For participants who received two doses, the doses

were administered approximately 4 weeks apart. The distribution of demographic characteristics

was similar to that of the safety analysis set [see Adverse Reactions (6.1)].



HI antibody geometric mean titers (GMTs) and seroconversion rates 28 days following

vaccination with Fluzone Quadrivalent were non-inferior to those following each TIV for all four

strains, based on pre-specified criteria (see Table 10 and Table 11).


Table 10: Study 1a: Non-inferiority of Fluzone Quadrivalent Relative to TIV for Each Strain
by HI Antibody GMTs at 28 Days Post-Vaccination, Persons 6 Months Through 8 Years of
Ageb (Per-protocol Analysis Set)c

Antigen Strain               Fluzone                            Pooled                 GMT Ratio
                           Quadrivalentd                         TIVf                  (95% CI)g
                             Ne=2339                             e
                                                                N =1181
                                GMT                              GMT
A (H1N1)                        1124                             1096                1.03 (0.93; 1.14)
A (H3N2)                         822                             828                 0.99 (0.91; 1.08)
                                                            h                    i
                             Fluzone             TIV-1                TIV-2            GMT Ratio
                           Quadrivalentd       (B Victoria)        (B Yamagata)        (95% CI)g
                             Ne=2339             Ne=582               Ne=599
                                GMT                GMT                    GMT
B/Brisbane/60/2008                                                               j
                                 86.1               64.3                (19.5)       1.34 (1.20; 1.50)
(B Victoria)
B/Florida/04/2006                                          k
                                 61.5              (16.3)                 58.3       1.06 (0.94; 1.18)
(B Yamagata)
a
 NCT01240746
b
 Participants 6-35 months old received 1 or 2 doses (0.25 mL) and participants 3-8 years old received 1 or 2 doses
(0.5 mL) as per ACIP recommendation



                                                    Page 26 of 40
                                                      26                                            Exhibit 254
      Case 2:20-cv-02470-WBS-JDP Document 9 Filed 12/29/20 Page 484 of 497



c
  Per-protocol analysis set included all persons who had no study protocol deviations
d
  Fluzone Quadrivalent containing A/California/07/2009 (H1N1), A/Victoria/210/2009 (H3N2), B/Brisbane/60/2008
(Victoria lineage), and B/Florida/04/2006 (Yamagata lineage)
e
  N is the number of participants in the per-protocol analysis set
f
  Pooled TIV group includes participants vaccinated with either TIV-1 or TIV-2
g
  Non-inferiority was demonstrated if the lower limit of the 2-sided 95% CI of the ratio of GMTs (Fluzone
Quadrivalent divided by pooled TIV for the A strains, or the TIV containing the corresponding B strain) was >0.66
h
  2010-2011 Fluzone TIV containing A/California/07/2009 (H1N1), A/Victoria/210/2009 (H3N2), and
B/Brisbane/60/2008 (Victoria lineage), licensed
i
 Investigational TIV containing A/California/07/2009 (H1N1), A/Victoria/210/2009 (H3N2), and B/Florida/04/2006
(Yamagata lineage), non-licensed
j
 TIV-2 did not contain B/Brisbane/60/2008
k
  TIV-1 did not contain B/Florida/60/2006


Table 11: Study 1a: Non-inferiority of Fluzone Quadrivalent Relative to TIV for Each Strain
by Seroconversion Rates at 28 Days Post-Vaccination, Persons 6 Months Through 8 Years
of Ageb(Per-protocol Analysis Set)c

Antigen Strain                   Fluzone                       Pooled TIVf                    Difference of
                               Quadrivalentd                     Ne=1181                     Seroconversion
                                 Ne=2339                                                     Rates (95% CI)h

                                            Seroconversiong (%)
A (H1N1)                           92.4                      91.4                             0.9 (-0.9; 3.0)
A (H3N2)                           88.0                      84.2                             3.8 (1.4; 6.3)
                                                         i
                                 Fluzone          TIV-1 (B        TIV-2j (B                   Difference of
                                            d
                               Quadrivalent        Victoria)      Yamagata)                  Seroconversion
                                 Ne=2339            Ne=582         Ne=599                    Rates (95% CI)h

                                              Seroconversiong (%)
B/Brisbane/60/2008 (B                71.8              61.1                 (20.0)k           10.7 (6.4; 15.1)
Victoria)
B/Florida/04/2006 (B                 66.1                (17.9)l              64.0             2.0 (-2.2; 6.4)
Yamagata)

a
    NCT01240746
b
  Participants 6-35 months old received 1 or 2 doses (0.25 mL) and participants 3-8 years old received 1 or 2 doses
(0.5 mL) as per ACIP recommendations
c
  Per-protocol analysis set included all persons who had no study protocol deviations
d
  Fluzone Quadrivalent containing A/California/07/2009 (H1N1), A/Victoria/210/2009 (H3N2), B/Brisbane/60/2008
  (Victoria lineage), and B/Florida/04/2006 (Yamagata lineage)
e
  N is the number of participants in the per-protocol analysis set
f
  Pooled TIV group includes participants vaccinated with either TIV-1 or TIV-2
g
  Seroconversion: Paired samples with pre-vaccination HI titer <1:10 and post-vaccination titer ≥1:40 or a minimum
4-fold increase for participants with pre-vaccination titer ≥1:10
h
  Non-inferiority was demonstrated if the lower limit of the 2-sided 95% CI of the difference in seroconversion rates
(Fluzone Quadrivalent minus pooled TIV for the A strains, or the TIV containing the corresponding B strain) was >-
10%

                                                    Page 27 of 40
                                                      27                                             Exhibit 254
    Case 2:20-cv-02470-WBS-JDP Document 9 Filed 12/29/20 Page 485 of 497



i
 2010-2011 Fluzone TIV containing A/California/07/2009 (H1N1), A/Victoria/210/2009 (H3N2), and
B/Brisbane/60/2008 (Victoria lineage), licensed
j
 Investigational TIV containing A/California/07/2009 (H1N1), A/Victoria/210/2009 (H3N2), and B/Florida/04/2006
(Yamagata lineage), non-licensed
k
  TIV-2 did not contain B/Brisbane/60/2008
l
 TIV-1 did not contain B/Florida/04/2006



Non-inferiority immunogenicity criteria based on HI antibody GMTs and seroconversion rates

were also met when age subgroups (6 months to <36 months and 3 years to <9 years) were

examined. In addition, HI antibody GMTs and seroconversion rates following Fluzone

Quadrivalent were higher than those following TIV for the B strain not contained in each

respective TIV based on pre-specified criteria (the lower limit of the 2-sided 95% CI of the ratio

of the GMTs [Fluzone Quadrivalent divided by TIV] >1.5 for each B strain in Fluzone

Quadrivalent compared with the corresponding B strain not contained in each TIV and the lower

limit of the two 2-sided 95% CI of the difference of the seroconversion rates [Fluzone

Quadrivalent minus TIV] >10% for each B strain in Fluzone Quadrivalent compared with the

corresponding B strain not contained in each TIV).



14.4 Immunogenicity of the 0.5 mL Dose of Fluzone Quadrivalent in Children 6

     Months through 35 Months of Age

In Study 2 (NCT02915302) [see Adverse Reactions (6.1)], 1027 children, 6 months through 35

months of age, were included in the per-protocol immunogenicity analysis. The distribution of

demographic characteristics was similar to that of the safety analysis set [see Adverse Reactions

(6.1)].




                                                 Page 28 of 40
                                                   28                                          Exhibit 254
   Case 2:20-cv-02470-WBS-JDP Document 9 Filed 12/29/20 Page 486 of 497



In this study, children 6 months through 35 months of age received one or two doses of either

0.25 mL or 0.5 mL of Fluzone Quadrivalent. Non-inferiority of the 0.5 mL dose(s) relative to the

0.25 mL dose(s) of Fluzone Quadrivalent was demonstrated for all four strains based on pre-

specified criteria (lower limit of the 2-sided 95% CI of the ratio of GMTs between groups >

0.667; lower limit of the 2-sided 95% CI of the difference in seroconversion rates >-10%).

GMT ratios (GMT0.5-mL dose divided by GMT0.25-mL dose) for the A/H1N1, A/H3N2, B Victoria

lineage, and B Yamagata lineage strains were 1.42 (95% CI: 1.16; 1.74), 1.48 (95% CI: 1.21;

1.82), 1.33 (95% CI: 1.09; 1.62), and 1.41 (95% CI: 1.17; 1.70), respectively. Seroconversion rate

(SCR) differences (SCR0.5-mL dose minus SCR0.25-mL dose) for the A/H1N1, A/H3N2, B Victoria

lineage, and B Yamagata lineage strains were 4.6% (95% CI: -0.4%; 9.6%), 5.1% (95% CI: 0.4%;

9.8%), 1.3% (95% CI: -2.9%; 5.6%), and 2.6% (95% CI: -1.4%; 6.5%).



14.5 Immunogenicity of Fluzone Quadrivalent in Adults ≥18 Years of Age

In Study 3 (NCT00988143) [see Adverse Reactions (6.1)], 565 adults 18 years of age and older

who had received one dose of Fluzone Quadrivalent, TIV-1, or TIV-2 were included in the per-

protocol immunogenicity analysis. The distribution of demographic characteristics was similar to

that of the safety analysis set [see Adverse Reactions (6.1)].



HI antibody GMTs 21 days following vaccination with Fluzone Quadrivalent were non-inferior to

those following each TIV for all four strains, based on pre-specified criteria (see Table 12).


Table 12: Study 3a: Non-inferiority of Fluzone Quadrivalent Relative to TIV for Each Strain
by HI Antibody GMTs at 21 Days Post-Vaccination, Adults 18 Years of Age and Older (Per-
protocol Analysis Set)b




                                             Page 29 of 40
                                               29                                     Exhibit 254
    Case 2:20-cv-02470-WBS-JDP Document 9 Filed 12/29/20 Page 487 of 497



Antigen Strain             Fluzone                          Pooled                      GMT Ratio
                         Quadrivalentc                       TIVe                        (95% CI)f
                           Nd=190                           Nd=375
                             GMT                            GMT
A (H1N1)                       161                           151                      1.06 (0.87; 1.31)
A (H3N2)                       304                           339                      0.90 (0.70; 1.15)
                                                        g                   h
                           Fluzone             TIV-1               TIV-2                GMT Ratio
                         Quadrivalentc       (B Victoria)       (B Yamagata)             (95% CI)f
                           Nd=190              Nd=187              Nd=188
                             GMT                GMT                  GMT
B/Brisbane/60/2008
                               101                114                (44.0)i          0.89 (0.70; 1.12)
(B Victoria)
B/Florida/04/2006
                               155              (78.1)j               135             1.15 (0.93; 1.42)
(B Yamagata)
a
  NCT00988143
b
  Per-protocol analysis set included all persons who had no study protocol deviations
c
  Fluzone Quadrivalent containing A/Brisbane/59/2007 (H1N1), A/Uruguay/716/2007 (H3N2), B/Brisbane/60/2008
(Victoria lineage), and B/Florida/04/2006 (Yamagata lineage)
d
  N is the number of participants in the per-protocol analysis set
e
  Pooled TIV group includes participants vaccinated with either TIV-1 or TIV-2
f
  Non-inferiority was demonstrated if the lower limit of the 2-sided 95% CI of the ratio of GMTs (Fluzone
Quadrivalent divided by pooled TIV for the A strains, or the TIV containing the corresponding B strain) was >2/3
g
  2009-2010 Fluzone TIV containing A/Brisbane/59/2007 (H1N1), A/Uruguay/716/2007 (H3N2), and
B/Brisbane/60/2008 (Victoria lineage), licensed
h
  2008-2009 Fluzone TIV containing A/Brisbane/59/2007 (H1N1), A/Uruguay/716/2007 (H3N2), and
B/Florida/04/2006 (Yamagata lineage), licensed
i
 TIV-2 did not contain B/Brisbane/60/2008
j
 TIV-1 did not contain B/Florida/04/2006

14.6 Immunogenicity of Fluzone Quadrivalent in Geriatric Adults ≥65 Years of Age

In Study 4 (NCT01218646) [see Adverse Reactions (6.1)], 660 adults 65 years of age and older

were included in the per-protocol immunogenicity analysis. The distribution of demographic

characteristics was similar to that of the safety analysis set [see Adverse Reactions (6.1)].



HI antibody GMTs 21 days following vaccination with Fluzone Quadrivalent were non-inferior to

those following TIV for all four strains, based on pre-specified criteria (see Table 13).




                                                  Page 30 of 40
                                                    30                                           Exhibit 254
      Case 2:20-cv-02470-WBS-JDP Document 9 Filed 12/29/20 Page 488 of 497



Seroconversion rates 21 days following Fluzone Quadrivalent were non-inferior to those

following TIV for H3N2, B/Brisbane, and B/Florida, but not for H1N1 (see Table 14). The HI

antibody GMT following Fluzone Quadrivalent was higher than that following TIV-1 for

B/Florida but not higher than that following TIV-2 for B/Brisbane, based on pre-specified criteria

(the lower limit of the 2-sided 95% CI of the ratio of the GMTs [Fluzone Quadrivalent divided by

TIV] >1.5 for each B strain in Fluzone Quadrivalent compared with the corresponding B strain

not contained in each TIV). Seroconversion rates following Fluzone Quadrivalent were higher

than those following TIV for the B strain not contained in each respective TIV, based on pre-

specified criteria (the lower limit of the two 2-sided 95% CI of the difference of the

seroconversion rates [Fluzone Quadrivalent minus TIV] >10% for each B strain in Fluzone

Quadrivalent compared with the corresponding B strain not contained in each TIV).


Table 13: Study 4a: Non-inferiority of Fluzone Quadrivalent Relative to TIV for Each Strain
by HI Antibody GMTs at 21 Days Post-Vaccination, Adults 65 Years of Age and Older (Per-
protocol Analysis Set)b

Antigen Strain          Fluzone                        Pooled                  GMT Ratio
                      Quadrivalentc                     TIVe                   (95% CI)f
                        Nd=220                         Nd=440
                          GMT                          GMT
A (H1N1)                   231                          270                  0.85 (0.67; 1.09)
A (H3N2)                   501                          324                  1.55 (1.25; 1.92)
                                                   g                    h
                        Fluzone           TIV-1                 TIV-2          GMT Ratio
                      Quadrivalentc     (B Victoria)          (B Yamagata)     (95% CI)f
                        Nd=220            Nd=219                Nd=221
                          GMT              GMT                  GMT
B/Brisbane/60/2008
                           73.8             57.9                (42.2)i      1.27 (1.05; 1.55)
(B Victoria)
B/Florida/04/2006
                           61.1            (28.5)j               54.8        1.11 (0.90; 1.37)
(B Yamagata)
a
    NCT01218646




                                            Page 31 of 40
                                              31                                         Exhibit 254
      Case 2:20-cv-02470-WBS-JDP Document 9 Filed 12/29/20 Page 489 of 497



b
  Per-protocol analysis set included all persons who had no study protocol deviations
c
  Fluzone Quadrivalent containing A/California/07/2009 (H1N1), A/Victoria/210/2009 (H3N2), B/Brisbane/60/2008
(Victoria lineage), and B/Florida/04/2006 (Yamagata lineage)
d
  N is the number of participants in the per-protocol analysis set
e
  Pooled TIV group includes participants vaccinated with either TIV-1 or TIV-2
f
  Non-inferiority was demonstrated if the lower limit of the 2-sided 95% CI of the ratio of GMTs (Fluzone
Quadrivalent divided by pooled TIV for the A strains, or the TIV containing the corresponding B strain) was >0.66
g
  2010-2011 Fluzone TIV containing A/California/07/2009 (H1N1), A/Victoria/210/2009 (H3N2), and
B/Brisbane/60/2008 (Victoria lineage), licensed
h
  Investigational TIV containing A/California/07/2009 (H1N1), A/Victoria/210/2009 (H3N2), and B/Florida/04/2006
(Yamagata lineage), non-licensed
i
 TIV-2 did not contain B/Brisbane/60/2008
j
 TIV-1 did not contain B/Florida/04/2006




Table 14: Study 4a: Non-inferiority of Fluzone Quadrivalent Relative to TIV for Each Strain
by Seroconversion Rates at 21 Days Post-Vaccination, Adults 65 Years of Age and Older
(Per-protocol Analysis Set)b

Antigen Strain               Fluzone                           Pooled TIVe                    Difference of
                           Quadrivalentc                         Nd=440                      Seroconversion
                             Nd=220                                                          Rates (95% CI)f
                                          Seroconversiong (%)
A (H1N1)                      65.91                        69.77                           -3.86 (-11.50; 3.56)
A (H3N2)                      69.09                        59.32                            9.77 (1.96; 17.20)
                                                     h
                             Fluzone           TIV-1 (B          TIV-2i (B                    Difference of
                                        c
                           Quadrivalent         Victoria)        Yamagata)                   Seroconversion
                             Nd=220             Nd=219            Nd=221                    Rates (95% CI)f
                                                         g
                                          Seroconversion (%)
B/Brisbane/60/2008            28.64              18.72             (8.60)j                  9.91 (1.96; 17.70)
(B Victoria)
B/Florida/04/2006               33.18                (9.13)k               31.22            1.96 (-6.73; 10.60)
(B Yamagata)
a
    NCT01218646

b
  Per-protocol analysis set included all persons who had no study protocol deviations
c
  Fluzone Quadrivalent containing A/California/07/2009 (H1N1), A/Victoria/210/2009 (H3N2), B/Brisbane/60/2008
(Victoria lineage), and B/Florida/04/2006 (Yamagata lineage)
d
  N is the number of participants in the per-protocol analysis set
e
  Pooled TIV group includes participants vaccinated with either TIV-1 or TIV-2
f
  Non-inferiority was demonstrated if the lower limit of the 2-sided 95% CI of the difference in seroconversion rates
(Fluzone Quadrivalent minus pooled TIV for the A strains, or the TIV containing the corresponding B strain) was >-
10%




                                                    Page 32 of 40
                                                      32                                             Exhibit 254
    Case 2:20-cv-02470-WBS-JDP Document 9 Filed 12/29/20 Page 490 of 497



g
  Seroconversion: Paired samples with pre-vaccination HI titer <1:10 and post-vaccination titer ≥1:40 or a minimum
   4-fold increase for participants with pre-vaccination titer ≥1:10
h
  2010-2011 Fluzone TIV containing A/California/07/2009 (H1N1), A/Victoria/210/2009 (H3N2), and
B/Brisbane/60/2008 (Victoria lineage), licensed
i
 Investigational TIV containing A/California/07/2009 (H1N1), A/Victoria/210/2009 (H3N2), and B/Florida/04/2006
(Yamagata lineage), non-licensed
j
 TIV-2 did not contain B/Brisbane/60/2008
k
  TIV-1 did not contain B/Florida/04/2006




                                                   Page 33 of 40
                                                     33                                           Exhibit 254
    Case 2:20-cv-02470-WBS-JDP Document 9 Filed 12/29/20 Page 491 of 497




15     REFERENCES


1     Lasky T, Terracciano GJ, Magder L, et al. The Guillain-Barré syndrome and the 1992-1993

      and 1993-1994 influenza vaccines. N Engl J Med 1998;339:1797-802.

2     Hannoun C, Megas F, Piercy J. Immunogenicity and protective efficacy of influenza

      vaccination. Virus Res 2004;103:133-138.

3     Hobson D, Curry RL, Beare AS, Ward-Gardner A. The role of serum haemagglutination-

      inhibiting antibody in protection against challenge infection with influenza A2 and B

      viruses. J Hyg Camb 1972;70:767-777.




                                           Page 34 of 40
                                             34                                    Exhibit 254
   Case 2:20-cv-02470-WBS-JDP Document 9 Filed 12/29/20 Page 492 of 497




16     HOW SUPPLIED/STORAGE AND HANDLING
16.1 How Supplied

Single-dose, prefilled syringe (pink plunger rod), without needle, 0.25 mL

(NDC 49281-519-00) (not made with natural rubber latex). Supplied as package of 10

(NDC 49281-519-25).



Single-dose, prefilled syringe (clear plunger rod), without needle, 0.5 mL (NDC 49281-419-88)

(not made with natural rubber latex). Supplied as package of 10 (NDC 49281-419-50).



Single-dose vial, 0.5 mL (NDC 49281-419-58) (not made with natural rubber latex). Supplied as

package of 10 (NDC 49281-419-10).



Multi-dose vial, 5 mL (NDC 49281-631-78) (not made with natural rubber latex). Supplied as

package of 1 (NDC 49281-631-15). A maximum of ten doses can be withdrawn from the multi-

dose vial.



16.2 Storage and Handling

Store all Fluzone Quadrivalent presentations refrigerated at 2° to 8°C (35° to 46°F). DO NOT

FREEZE. Discard if vaccine has been frozen.



Do not use after the expiration date shown on the label.



17     PATIENT COUNSELING INFORMATION


                                           Page 35 of 40
                                             35                                   Exhibit 254
    Case 2:20-cv-02470-WBS-JDP Document 9 Filed 12/29/20 Page 493 of 497



See FDA-approved patient labeling (Patient Information). Inform the vaccine recipient or

guardian:

•   Fluzone Quadrivalent contains killed viruses and cannot cause influenza.

•   Fluzone Quadrivalent stimulates the immune system to protect against influenza, but does not

    prevent other respiratory infections.

•   Annual influenza vaccination is recommended.

•   Report adverse reactions to their healthcare provider and/or to the Vaccine Adverse Event

    Reporting System (VAERS) at 1-800-822-7967.

•   Sanofi Pasteur Inc. is maintaining a prospective pregnancy exposure registry to collect data on

    pregnancy outcomes and newborn health status following vaccination with Fluzone

    Quadrivalent during pregnancy. Women who receive Fluzone Quadrivalent during pregnancy

    are encouraged to contact Sanofi Pasteur Inc. directly or have their healthcare provider contact

    Sanofi Pasteur Inc. at 1-800-822-2463.



Vaccine Information Statements must be provided to vaccine recipients or their guardians, as

required by the National Childhood Vaccine Injury Act of 1986 prior to immunization. These

materials are available free of charge at the Centers for Disease Control and Prevention (CDC)

website (www.cdc.gov/vaccines).




                                             Page 36 of 40
                                              36                                     Exhibit 254
   Case 2:20-cv-02470-WBS-JDP Document 9 Filed 12/29/20 Page 494 of 497



Fluzone is a registered trademark of Sanofi Pasteur Inc.



Manufactured by:

Sanofi Pasteur Inc.

Swiftwater PA 18370 USA                                       7430, 7433, 7436




                                           Page 37 of 40
                                             37                  Exhibit 254
    Case 2:20-cv-02470-WBS-JDP Document 9 Filed 12/29/20 Page 495 of 497



                                     Patient Information Sheet
                                      Fluzone® Quadrivalent
                                         Influenza Vaccine


Please read this information sheet before getting Fluzone Quadrivalent vaccine. This summary is

not intended to take the place of talking with your healthcare provider. If you have questions or

would like more information, please talk with your healthcare provider.



                             What is Fluzone Quadrivalent vaccine?

Fluzone Quadrivalent is a vaccine that helps protect against influenza illness (flu).

Fluzone Quadrivalent vaccine is for people who are 6 months of age and older.

Vaccination with Fluzone Quadrivalent vaccine may not protect all people who receive the

vaccine.



                       Who should not get Fluzone Quadrivalent vaccine?

You should not get Fluzone Quadrivalent vaccine if you:

•   ever had a severe allergic reaction to eggs or egg products.

•   ever had a severe allergic reaction after getting any flu vaccine.

•   are younger than 6 months of age.



Tell your healthcare provider if you or your child have or have had:

•   Guillain-Barré syndrome (severe muscle weakness) after getting a flu vaccine.

•   problems with your immune system as the immune response may be diminished.




                                             Page 38 of 40
                                               38                                       Exhibit 254
    Case 2:20-cv-02470-WBS-JDP Document 9 Filed 12/29/20 Page 496 of 497



                         How is the Fluzone Quadrivalent vaccine given?

Fluzone Quadrivalent vaccine is a shot given into the muscle of the arm.

For infants, Fluzone Quadrivalent vaccine is a shot given into the muscle of the thigh.



                What are the possible side effects of Fluzone Quadrivalent vaccine?

The most common side effects of Fluzone Quadrivalent vaccine are:

•   pain, redness, and swelling where you got the shot

•   muscle aches

•   tiredness

•   headache

•   fever

These are not all of the possible side effects of Fluzone Quadrivalent vaccine. You can ask your

healthcare provider for a list of other side effects that is available to healthcare professionals.



Call your healthcare provider for advice about any side effects that concern you. You may report

side effects to the Vaccine Adverse Event Reporting System (VAERS) at 1-800-822-7967 or

http://vaers.hhs.gov. Sanofi Pasteur Inc. is collecting information on pregnancy outcomes and the

health of newborns following vaccination with Fluzone Quadrivalent during pregnancy. Women

who receive Fluzone Quadrivalent during pregnancy are encouraged to contact Sanofi Pasteur Inc.

directly or have their healthcare provider contact Sanofi Pasteur Inc. at 1-800-822-2463.



                    What are the ingredients in Fluzone Quadrivalent vaccine?

Fluzone Quadrivalent vaccine contains 4 killed flu virus strains.



                                              Page 39 of 40
                                                39                                       Exhibit 254
   Case 2:20-cv-02470-WBS-JDP Document 9 Filed 12/29/20 Page 497 of 497




Inactive ingredients include formaldehyde and octylphenol ethoxylate. The preservative

thimerosal is only in the multi-dose vial of Fluzone Quadrivalent vaccine.



Manufactured by:

Sanofi Pasteur Inc.

Swiftwater, PA 18370 USA




                                           Page 40 of 40
                                             40                                  Exhibit 254
